


 HR 2419 ENR: Haitian Hemispheric Opportunity through Partnership

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 2419
		
		AN ACT
		To provide for the continuation of
		  agricultural programs through fiscal year 2012, and for other purposes.
		  
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Food, Conservation, and Energy Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Commodity programs
					Sec. 1001. Definitions.
					Subtitle A—Direct Payments and
				Counter-Cyclical Payments
					Sec. 1101. Base acres.
					Sec. 1102. Payment yields.
					Sec. 1103. Availability of direct
				payments.
					Sec. 1104. Availability of
				counter-cyclical payments.
					Sec. 1105. Average crop revenue election
				program.
					Sec. 1106. Producer agreement required as
				condition of provision of payments.
					Sec. 1107. Planting
				flexibility.
					Sec. 1108. Special rule for long grain and
				medium grain rice.
					Sec. 1109. Period of
				effectiveness.
					Subtitle B—Marketing assistance loans and
				loan deficiency payments
					Sec. 1201. Availability of nonrecourse
				marketing assistance loans for loan commodities.
					Sec. 1202. Loan rates for nonrecourse
				marketing assistance loans.
					Sec. 1203. Term of loans.
					Sec. 1204. Repayment of loans.
					Sec. 1205. Loan deficiency
				payments.
					Sec. 1206. Payments in lieu of loan
				deficiency payments for grazed acreage.
					Sec. 1207. Special marketing loan
				provisions for upland cotton.
					Sec. 1208. Special competitive provisions
				for extra long staple cotton.
					Sec. 1209. Availability of recourse loans
				for high moisture feed grains and seed cotton.
					Sec. 1210. Adjustments of
				loans.
					Subtitle C—Peanuts
					Sec. 1301. Definitions.
					Sec. 1302. Base acres for peanuts for a
				farm.
					Sec. 1303. Availability of direct payments
				for peanuts.
					Sec. 1304. Availability of
				counter-cyclical payments for peanuts.
					Sec. 1305. Producer agreement required as
				condition on provision of payments.
					Sec. 1306. Planting
				flexibility.
					Sec. 1307. Marketing assistance loans and
				loan deficiency payments for peanuts.
					Sec. 1308. Adjustments of
				loans.
					Subtitle D—Sugar
					Sec. 1401. Sugar program.
					Sec. 1402. United States membership in the
				International Sugar Organization.
					Sec. 1403. Flexible marketing allotments
				for sugar.
					Sec. 1404. Storage facility
				loans.
					Sec. 1405. Commodity Credit Corporation
				storage payments.
					Subtitle E—Dairy
					Sec. 1501. Dairy product price support
				program.
					Sec. 1502. Dairy forward pricing
				program.
					Sec. 1503. Dairy export incentive
				program.
					Sec. 1504. Revision of Federal marketing
				order amendment procedures.
					Sec. 1505. Dairy indemnity
				program.
					Sec. 1506. Milk income loss contract
				program.
					Sec. 1507. Dairy promotion and research
				program.
					Sec. 1508. Report on Department of
				Agriculture reporting procedures for nonfat dry milk.
					Sec. 1509. Federal Milk Marketing Order
				Review Commission.
					Sec. 1510. Mandatory reporting of dairy
				commodities.
					Subtitle F—Administration
					Sec. 1601. Administration
				generally.
					Sec. 1602. Suspension of permanent price
				support authority.
					Sec. 1603. Payment
				limitations.
					Sec. 1604. Adjusted gross income
				limitation.
					Sec. 1605. Availability of quality
				incentive payments for covered oilseed producers.
					Sec. 1606. Personal liability of producers
				for deficiencies.
					Sec. 1607. Extension of existing
				administrative authority regarding loans.
					Sec. 1608. Assignment of
				payments.
					Sec. 1609. Tracking of
				benefits.
					Sec. 1610. Government publication of
				cotton price forecasts.
					Sec. 1611. Prevention of deceased
				individuals receiving payments under farm commodity programs.
					Sec. 1612. Hard white wheat development
				program.
					Sec. 1613. Durum wheat quality
				program.
					Sec. 1614. Storage facility
				loans.
					Sec. 1615. State, county, and area
				committees.
					Sec. 1616. Prohibition on charging certain
				fees.
					Sec. 1617. Signature
				authority.
					Sec. 1618. Modernization of Farm Service
				Agency.
					Sec. 1619. Information
				gathering.
					Sec. 1620. Leasing of office
				space.
					Sec. 1621. Geographically disadvantaged
				farmers and ranchers.
					Sec. 1622. Implementation.
					Sec. 1623. Repeals.
					TITLE II—Conservation
					Subtitle A—Definitions and Highly
				Erodible Land and Wetland Conservation
					Sec. 2001. Definitions relating to
				conservation title of Food Security Act of 1985.
					Sec. 2002. Review of good faith
				determinations related to highly erodible land conservation.
					Sec. 2003. Review of good faith
				determinations related to wetland conservation.
					Subtitle B—Conservation Reserve
				Program
					Sec. 2101. Extension of conservation
				reserve program.
					Sec. 2102. Land eligible for enrollment in
				conservation reserve.
					Sec. 2103. Maximum enrollment of acreage
				in conservation reserve.
					Sec. 2104. Designation of conservation
				priority areas.
					Sec. 2105. Treatment of multi-year grasses
				and legumes.
					Sec. 2106. Revised pilot program for
				enrollment of wetland and buffer acreage in conservation reserve.
					Sec. 2107. Additional duty of participants
				under conservation reserve contracts.
					Sec. 2108. Managed haying, grazing, or
				other commercial use of forage on enrolled land and installation of wind
				turbines.
					Sec. 2109. Cost sharing payments relating
				to trees, windbreaks, shelterbelts, and wildlife corridors.
					Sec. 2110. Evaluation and acceptance of
				contract offers, annual rental payments, and payment limitations.
					Sec. 2111. Conservation reserve program
				transition incentives for beginning farmers or ranchers and socially
				disadvantaged farmers or ranchers.
					Subtitle C—Wetlands Reserve
				Program
					Sec. 2201. Establishment and purpose of
				wetlands reserve program.
					Sec. 2202. Maximum enrollment and
				enrollment methods.
					Sec. 2203. Duration of wetlands reserve
				program and lands eligible for enrollment.
					Sec. 2204. Terms of wetlands reserve
				program easements.
					Sec. 2205. Compensation for easements
				under wetlands reserve program.
					Sec. 2206. Wetlands reserve enhancement
				program and reserved rights pilot program.
					Sec. 2207. Duties of Secretary of
				Agriculture under wetlands reserve program.
					Sec. 2208. Payment limitations under
				wetlands reserve contracts and agreements.
					Sec. 2209. Repeal of payment limitations
				exception for State agreements for wetlands reserve enhancement.
					Sec. 2210. Report on implications of
				long-term nature of conservation easements.
					Subtitle D—Conservation Stewardship
				Program
					Sec. 2301. Conservation stewardship
				program.
					Subtitle E—Farmland Protection and
				Grassland Reserve
					Sec. 2401. Farmland protection
				program.
					Sec. 2402. Farm viability
				program.
					Sec. 2403. Grassland reserve
				program.
					Subtitle F—Environmental Quality
				Incentives Program
					Sec. 2501. Purposes of environmental
				quality incentives program.
					Sec. 2502. Definitions.
					Sec. 2503. Establishment and
				administration of environmental quality incentives program.
					Sec. 2504. Evaluation of
				applications.
					Sec. 2505. Duties of producers under
				environmental quality incentives program.
					Sec. 2506. Environmental quality
				incentives program plan.
					Sec. 2507. Duties of the
				Secretary.
					Sec. 2508. Limitation on environmental
				quality incentives program payments.
					Sec. 2509. Conservation innovation grants
				and payments.
					Sec. 2510. Agricultural water enhancement
				program.
					Subtitle G—Other Conservation Programs of
				the Food Security Act of 1985
					Sec. 2601. Conservation of private grazing
				land.
					Sec. 2602. Wildlife habitat incentive
				program.
					Sec. 2603. Grassroots source water
				protection program.
					Sec. 2604. Great Lakes Basin Program for
				soil erosion and sediment control.
					Sec. 2605. Chesapeake Bay watershed
				program.
					Sec. 2606. Voluntary public access and
				habitat incentive program.
					Subtitle H—Funding and Administration of
				Conservation Programs
					Sec. 2701. Funding of conservation
				programs under Food Security Act of 1985.
					Sec. 2702. Authority to accept
				contributions to support conservation programs.
					Sec. 2703. Regional equity and
				flexibility.
					Sec. 2704. Assistance to certain farmers
				and ranchers to improve their access to conservation programs.
					Sec. 2705. Report regarding enrollments
				and assistance under conservation programs.
					Sec. 2706. Delivery of conservation
				technical assistance.
					Sec. 2707. Cooperative conservation
				partnership initiative.
					Sec. 2708. Administrative requirements for
				conservation programs.
					Sec. 2709. Environmental services
				markets.
					Sec. 2710. Agriculture conservation
				experienced services program.
					Sec. 2711. Establishment of State
				technical committees and their responsibilities.
					Subtitle I—Conservation Programs Under
				Other Laws
					Sec. 2801. Agricultural management
				assistance program.
					Sec. 2802. Technical assistance under Soil
				Conservation and Domestic Allotment Act.
					Sec. 2803. Small watershed rehabilitation
				program.
					Sec. 2804. Amendments to Soil and Water
				Resources Conservation Act of 1977.
					Sec. 2805. Resource Conservation and
				Development Program.
					Sec. 2806. Use of funds in Basin Funds for
				salinity control activities upstream of Imperial Dam.
					Sec. 2807. Desert terminal
				lakes.
					Subtitle J—Miscellaneous Conservation
				Provisions
					Sec. 2901. High Plains water
				study.
					Sec. 2902. Naming of National Plant
				Materials Center at Beltsville, Maryland, in honor of Norman A.
				Berg.
					Sec. 2903. Transition.
					Sec. 2904. Regulations.
					TITLE III—Trade
					Subtitle A—Food for Peace Act
					Sec. 3001. Short title.
					Sec. 3002. United States
				policy.
					Sec. 3003. Food aid to developing
				countries.
					Sec. 3004. Trade and development
				assistance.
					Sec. 3005. Agreements regarding eligible
				countries and private entities.
					Sec. 3006. Use of local currency
				payments.
					Sec. 3007. General authority.
					Sec. 3008. Provision of agricultural
				commodities.
					Sec. 3009. Generation and use of
				currencies by private voluntary organizations and cooperatives.
					Sec. 3010. Levels of
				assistance.
					Sec. 3011. Food Aid Consultative
				Group.
					Sec. 3012. Administration.
					Sec. 3013. Assistance for stockpiling and
				rapid transportation, delivery, and distribution of shelf-stable prepackaged
				foods.
					Sec. 3014. General authorities and
				requirements.
					Sec. 3015. Definitions.
					Sec. 3016. Use of Commodity Credit
				Corporation.
					Sec. 3017. Administrative
				provisions.
					Sec. 3018. Consolidation and modification
				of annual reports regarding agricultural trade issues.
					Sec. 3019. Expiration of
				assistance.
					Sec. 3020. Authorization of
				appropriations.
					Sec. 3021. Minimum level of nonemergency
				food assistance.
					Sec. 3022. Coordination of foreign
				assistance programs.
					Sec. 3023. Micronutrient fortification
				programs.
					Sec. 3024. John Ogonowski and Doug
				Bereuter Farmer-to-Farmer Program.
					Subtitle B—Agricultural Trade Act of 1978
				and Related Statutes
					Sec. 3101. Export credit guarantee
				program.
					Sec. 3102. Market access
				program.
					Sec. 3103. Export enhancement
				program.
					Sec. 3104. Foreign market development
				cooperator program.
					Sec. 3105. Food for Progress Act of
				1985.
					Sec. 3106. McGovern-Dole International
				Food for Education and Child Nutrition Program.
					Subtitle C—Miscellaneous
					Sec. 3201. Bill Emerson Humanitarian
				Trust.
					Sec. 3202. Global Crop Diversity
				Trust.
					Sec. 3203. Technical assistance for
				specialty crops.
					Sec. 3204. Emerging markets and facility
				guarantee loan program.
					Sec. 3205. Consultative Group to Eliminate
				the Use of Child Labor and Forced Labor in Imported Agricultural
				Products.
					Sec. 3206. Local and regional food aid
				procurement projects.
					Subtitle D—Softwood lumber
					Sec. 3301. Softwood lumber.
					TITLE IV—Nutrition
					Subtitle A—Food stamp program
					PART I—Renaming of Food Stamp Act and
				program
					Sec. 4001. Renaming of Food Stamp Act and
				program.
					Sec. 4002. Conforming
				amendments.
					PART II—Benefit improvements
					Sec. 4101. Exclusion of certain military
				payments from income.
					Sec. 4102. Strengthening the food
				purchasing power of low-income Americans.
					Sec. 4103. Supporting working families
				with child care expenses.
					Sec. 4104. Asset indexation, education,
				and retirement accounts.
					Sec. 4105. Facilitating simplified
				reporting.
					Sec. 4106. Transitional benefits
				option.
					Sec. 4107. Increasing the minimum
				benefit.
					Sec. 4108. Employment, training, and job
				retention.
					PART III—Program operations
					Sec. 4111. Nutrition
				education.
					Sec. 4112. Technical clarification
				regarding eligibility.
					Sec. 4113. Clarification of split
				issuance.
					Sec. 4114. Accrual of
				benefits.
					Sec. 4115. Issuance and use of program
				benefits.
					Sec. 4116. Review of major changes in
				program design.
					Sec. 4117. Civil rights
				compliance.
					Sec. 4118. Codification of access
				rules.
					Sec. 4119. State option for telephonic
				signature.
					Sec. 4120. Privacy
				protections.
					Sec. 4121. Preservation of access and
				payment accuracy.
					Sec. 4122. Funding of employment and
				training programs.
					PART IV—Program integrity
					Sec. 4131. Eligibility
				disqualification.
					Sec. 4132. Civil penalties and
				disqualification of retail food stores and wholesale food concerns.
					Sec. 4133. Major systems
				failures.
					PART V—Miscellaneous
					Sec. 4141. Pilot projects to evaluate
				health and nutrition promotion in the supplemental nutrition assistance
				program.
					Sec. 4142. Study on comparable access to
				supplemental nutrition assistance for Puerto Rico.
					Subtitle B—Food distribution
				programs
					PART I—Emergency food assistance
				program
					Sec. 4201. Emergency food
				assistance.
					Sec. 4202. Emergency food program
				infrastructure grants.
					PART II—Food distribution program on Indian
				reservations
					Sec. 4211. Assessing the nutritional value
				of the FDPIR food package.
					PART III—Commodity supplemental food
				program
					Sec. 4221. Commodity supplemental food
				program.
					PART IV—Senior farmers’ market nutrition
				program
					Sec. 4231. Seniors farmers’ market
				nutrition program.
					Subtitle C—Child nutrition and related
				programs
					Sec. 4301. State performance on enrolling
				children receiving program benefits for free school meals.
					Sec. 4302. Purchases of locally produced
				foods.
					Sec. 4303. Healthy food education and
				program replicability.
					Sec. 4304. Fresh fruit and vegetable
				program.
					Sec. 4305. Whole grain
				products.
					Sec. 4306. Buy American
				requirements.
					Sec. 4307. Survey of foods
				purchased by school food authorities.
					Subtitle D—Miscellaneous
					Sec. 4401. Bill Emerson National Hunger
				Fellows and Mickey Leland International Hunger Fellows.
					Sec. 4402. Assistance for community food
				projects.
					Sec. 4403. Joint nutrition monitoring and
				related research activities.
					Sec. 4404. Section 32 funds for purchase
				of fruits, vegetables, and nuts to support domestic nutrition assistance
				programs.
					Sec. 4405. Hunger-free
				communities.
					Sec. 4406. Reauthorization of Federal food
				assistance programs.
					Sec. 4407. Effective and implementation
				dates.
					TITLE V—Credit
					Subtitle A—Farm Ownership
				Loans
					Sec. 5001. Direct loans.
					Sec. 5002. Conservation loan and loan
				guarantee program.
					Sec. 5003. Limitations on amount of farm
				ownership loans.
					Sec. 5004. Down payment loan
				program.
					Sec. 5005. Beginning farmer or rancher and
				socially disadvantaged farmer or rancher contract land sales
				program.
					Subtitle B—Operating loans
					Sec. 5101. Farming experience as
				eligibility requirement.
					Sec. 5102. Limitations on amount of
				operating loans.
					Sec. 5103. Suspension of limitation on
				period for which borrowers are eligible for guaranteed assistance.
					Subtitle C—Emergency loans
					Sec. 5201. Eligibility of equine farmers
				and ranchers for emergency loans.
					Subtitle D—Administrative
				provisions
					Sec. 5301. Beginning farmer and rancher
				individual development accounts pilot program.
					Sec. 5302. Inventory sales preferences;
				loan fund set-asides.
					Sec. 5303. Loan authorization
				levels.
					Sec. 5304. Transition to private
				commercial or other sources of credit.
					Sec. 5305. Extension of the right of first
				refusal to reacquire homestead property to immediate family members of
				borrower-owner.
					Sec. 5306. Rural development and farm loan
				program activities.
					Subtitle E—Farm credit
					Sec. 5401. Farm Credit System Insurance
				Corporation.
					Sec. 5402. Technical
				correction.
					Sec. 5403. Bank for cooperatives voting
				stock.
					Sec. 5404. Premiums.
					Sec. 5405. Certification of
				premiums.
					Sec. 5406. Rural utility
				loans.
					Sec. 5407. Equalization of loan-making
				powers of certain district associations.
					Subtitle F—Miscellaneous
					Sec. 5501. Loans to purchasers of highly
				fractioned land.
					TITLE VI—Rural development
					Subtitle A—Consolidated Farm and Rural
				Development Act
					Sec. 6001. Water, waste disposal, and
				wastewater facility grants.
					Sec. 6002. SEARCH grants.
					Sec. 6003. Rural business opportunity
				grants.
					Sec. 6004. Child day care facility grants,
				loans, and loan guarantees.
					Sec. 6005. Community facility grants to
				advance broadband.
					Sec. 6006. Rural water and wastewater
				circuit rider program.
					Sec. 6007. Tribal College and University
				essential community facilities.
					Sec. 6008. Emergency and imminent
				community water assistance grant program.
					Sec. 6009. Water systems for rural and
				native villages in Alaska.
					Sec. 6010. Grants to nonprofit
				organizations to finance the construction, refurbishing, and servicing of
				individually-owned household water well systems in rural areas for individuals
				with low or moderate incomes.
					Sec. 6011. Interest rates for water and
				waste disposal facilities loans.
					Sec. 6012. Cooperative equity security
				guarantee.
					Sec. 6013. Rural cooperative development
				grants.
					Sec. 6014. Grants to broadcasting
				systems.
					Sec. 6015. Locally or regionally produced
				agricultural food products.
					Sec. 6016. Appropriate technology transfer
				for rural areas.
					Sec. 6017. Rural economic area partnership
				zones.
					Sec. 6018. Definitions.
					Sec. 6019. National rural development
				partnership.
					Sec. 6020. Historic barn
				preservation.
					Sec. 6021. Grants for NOAA weather radio
				transmitters.
					Sec. 6022. Rural microentrepreneur
				assistance program.
					Sec. 6023. Grants for expansion of
				employment opportunities for individuals with disabilities in rural
				areas.
					Sec. 6024. Health care
				services.
					Sec. 6025. Delta Regional
				Authority.
					Sec. 6026. Northern Great Plains Regional
				Authority.
					Sec. 6027. Rural Business Investment
				Program.
					Sec. 6028. Rural Collaborative Investment
				Program.
					Sec. 6029. Funding of pending rural
				development loan and grant applications.
					Subtitle B—Rural Electrification Act of
				1936
					Sec. 6101. Energy efficiency
				programs.
					Sec. 6102. Reinstatement of Rural Utility
				Services direct lending.
					Sec. 6103. Deferment of payments to allows
				loans for improved energy efficiency and demand reduction and for energy
				efficiency and use audits.
					Sec. 6104. Rural electrification
				assistance.
					Sec. 6105. Substantially underserved trust
				areas.
					Sec. 6106. Guarantees for bonds and notes
				issued for electrification or telephone purposes.
					Sec. 6107. Expansion of 911
				access.
					Sec. 6108. Electric loans for renewable
				energy.
					Sec. 6109. Bonding
				requirements.
					Sec. 6110. Access to broadband
				telecommunications services in rural areas.
					Sec. 6111. National Center for Rural
				Telecommunications Assessment.
					Sec. 6112. Comprehensive rural broadband
				strategy.
					Sec. 6113. Study on rural electric power
				generation.
					Subtitle C—Miscellaneous
					Sec. 6201. Distance learning and
				telemedicine.
					Sec. 6202. Value-added agricultural market
				development program grants.
					Sec. 6203. Agriculture innovation center
				demonstration program.
					Sec. 6204. Rural firefighters and
				emergency medical service assistance program.
					Sec. 6205. Insurance of loans for housing
				and related facilities for domestic farm labor.
					Sec. 6206. Study of rural transportation
				issues.
					Subtitle D—Housing Assistance
				Council
					Sec. 6301. Short title.
					Sec. 6302. Assistance to Housing
				Assistance Council.
					Sec. 6303. Audits and reports.
					Sec. 6304. Persons not lawfully present in
				the United States.
					Sec. 6305. Limitation on use of authorized
				amounts.
					TITLE VII—Research and Related
				Matters
					Subtitle A—National Agricultural
				Research, Extension, and Teaching Policy Act of 1977
					Sec. 7101. Definitions.
					Sec. 7102. National Agricultural Research,
				Extension, Education, and Economics Advisory Board.
					Sec. 7103. Specialty crop committee
				report.
					Sec. 7104. Renewable energy
				committee.
					Sec. 7105. Veterinary medicine loan
				repayment.
					Sec. 7106. Eligibility of University of
				the District of Columbia for grants and fellowships for food and agricultural
				sciences education.
					Sec. 7107. Grants to 1890 schools to
				expand extension capacity.
					Sec. 7108. Expansion of food and
				agricultural sciences awards.
					Sec. 7109. Grants and fellowships for food
				and agricultural sciences education.
					Sec. 7110. Grants for research on
				production and marketing of alcohols and industrial hydrocarbons from
				agricultural commodities and forest products.
					Sec. 7111. Policy research
				centers.
					Sec. 7112. Education grants to Alaska
				Native-serving institutions and Native Hawaiian-serving
				institutions.
					Sec. 7113. Emphasis of human nutrition
				initiative.
					Sec. 7114. Human nutrition intervention
				and health promotion research program.
					Sec. 7115. Pilot research program to
				combine medical and agricultural research.
					Sec. 7116. Nutrition education
				program.
					Sec. 7117. Continuing animal health and
				disease research programs.
					Sec. 7118. Cooperation among eligible
				institutions.
					Sec. 7119. Appropriations for research on
				national or regional problems.
					Sec. 7120. Animal health and disease
				research program.
					Sec. 7121. Authorization level for
				extension at 1890 land-grant colleges.
					Sec. 7122. Authorization level for
				agricultural research at 1890 land-grant colleges.
					Sec. 7123. Grants to upgrade agricultural
				and food sciences facilities at 1890 land-grant colleges, including Tuskegee
				University.
					Sec. 7124. Grants to upgrade agriculture
				and food sciences facilities at the District of Columbia land-grant
				university.
					Sec. 7125. Grants to upgrade agriculture
				and food sciences facilities and equipment at insular area land-grant
				institutions.
					Sec. 7126. National research and training
				virtual centers.
					Sec. 7127. Matching funds requirement for
				research and extension activities of 1890 institutions.
					Sec. 7128. Hispanic-serving
				institutions.
					Sec. 7129. Hispanic-serving agricultural
				colleges and universities.
					Sec. 7130. International agricultural
				research, extension, and education.
					Sec. 7131. Competitive grants for
				international agricultural science and education programs.
					Sec. 7132. Administration.
					Sec. 7133. Research equipment
				grants.
					Sec. 7134. University
				research.
					Sec. 7135. Extension Service.
					Sec. 7136. Supplemental and alternative
				crops.
					Sec. 7137. New Era Rural Technology
				Program.
					Sec. 7138. Capacity building grants for
				NLGCA Institutions.
					Sec. 7139. Borlaug international
				agricultural science and technology fellowship program.
					Sec. 7140. Aquaculture assistance
				programs.
					Sec. 7141. Rangeland research
				grants.
					Sec. 7142. Special authorization for
				biosecurity planning and response.
					Sec. 7143. Resident instruction and
				distance education grants program for insular area institutions of higher
				education.
					Subtitle B—Food, Agriculture,
				Conservation, and Trade Act of 1990
					Sec. 7201. National genetics resources
				program.
					Sec. 7202. National Agricultural Weather
				Information System.
					Sec. 7203. Partnerships.
					Sec. 7204. High-priority research and
				extension areas.
					Sec. 7205. Nutrient management research
				and extension initiative.
					Sec. 7206. Organic Agriculture Research
				and Extension Initiative.
					Sec. 7207. Agricultural bioenergy
				feedstock and energy efficiency research and extension initiative.
					Sec. 7208. Farm business management and
				benchmarking.
					Sec. 7209. Agricultural telecommunications
				program.
					Sec. 7210. Assistive technology program
				for farmers with disabilities.
					Sec. 7211. Research on honey bee
				diseases.
					Sec. 7212. National Rural Information
				Center Clearinghouse.
					Subtitle C—Agricultural Research,
				Extension, and Education Reform Act of 1998
					Sec. 7301. Peer and merit
				review.
					Sec. 7302. Partnerships for high-value
				agricultural product quality research.
					Sec. 7303. Precision
				agriculture.
					Sec. 7304. Biobased products.
					Sec. 7305. Thomas Jefferson Initiative for
				Crop Diversification.
					Sec. 7306. Integrated research, education,
				and extension competitive grants program.
					Sec. 7307. Fusarium graminearum
				grants.
					Sec. 7308. Bovine Johne's disease control
				program.
					Sec. 7309. Grants for youth
				organizations.
					Sec. 7310. Agricultural biotechnology
				research and development for developing countries.
					Sec. 7311. Specialty crop research
				initiative.
					Sec. 7312. Food animal residue avoidance
				database program.
					Sec. 7313. Office of pest management
				policy.
					Subtitle D—Other Laws
					Sec. 7401. Critical Agricultural Materials
				Act.
					Sec. 7402. Equity in Educational
				Land-Grant Status Act of 1994.
					Sec. 7403. Smith-Lever Act.
					Sec. 7404. Hatch Act of 1887.
					Sec. 7405. Agricultural Experiment Station
				Research Facilities Act.
					Sec. 7406. Agriculture and food research
				initiative.
					Sec. 7407. Agricultural Risk Protection
				Act of 2000.
					Sec. 7408. Exchange or sale
				authority.
					Sec. 7409. Enhanced use lease authority
				pilot program.
					Sec. 7410. Beginning farmer and rancher
				development program.
					Sec. 7411. Public education regarding use
				of biotechnology in producing food for human consumption.
					Sec. 7412. McIntire-Stennis Cooperative
				Forestry Act.
					Sec. 7413. Renewable Resources Extension
				Act of 1978.
					Sec. 7414. National Aquaculture Act of
				1980.
					Sec. 7415. Construction of Chinese Garden
				at the National Arboretum.
					Sec. 7416. National Agricultural Research,
				Extension, and Teaching Policy Act Amendments of 1985.
					Sec. 7417. Eligibility of University of
				the District of Columbia for certain land-grant university
				assistance.
					Subtitle E—Miscellaneous
					PART I—General Provisions
					Sec. 7501. Definitions.
					Sec. 7502. Grazinglands research
				laboratory.
					Sec. 7503. Fort Reno Science Park Research
				Facility.
					Sec. 7504. Roadmap.
					Sec. 7505. Review of plan of work
				requirements.
					Sec. 7506. Budget submission and
				funding.
					PART II—Research, education, and
				economics
					Sec. 7511. Research, education, and
				economics.
					PART III—New grant and research
				programs
					Sec. 7521. Research and education grants
				for the study of antibiotic-resistant bacteria.
					Sec. 7522. Farm and ranch stress
				assistance network.
					Sec. 7523. Seed distribution.
					Sec. 7524. Live virus foot and mouth
				disease research.
					Sec. 7525. Natural products research
				program.
					Sec. 7526. Sun grant program.
					Sec. 7527. Study and report on food
				deserts.
					Sec. 7528. Demonstration project authority
				for temporary positions.
					Sec. 7529. Agricultural and rural
				transportation research and education.
					TITLE VIII—Forestry
					Subtitle A—Amendments to Cooperative
				Forestry Assistance Act of 1978
					Sec. 8001. National priorities for private
				forest conservation.
					Sec. 8002. Long-term State-wide
				assessments and strategies for forest resources.
					Sec. 8003. Community forest and open space
				conservation program.
					Sec. 8004. Assistance to the Federated
				States of Micronesia, the Republic of the Marshall Islands, and the Republic of
				Palau.
					Sec. 8005. Changes to Forest Resource
				Coordinating Committee.
					Sec. 8006. Changes to State Forest
				Stewardship Coordinating Committees.
					Sec. 8007. Competition in programs under
				Cooperative Forestry Assistance Act of 1978.
					Sec. 8008. Competitive allocation of funds
				for cooperative forest innovation partnership projects.
					Subtitle B—Cultural and Heritage
				Cooperation Authority
					Sec. 8101. Purposes.
					Sec. 8102. Definitions.
					Sec. 8103. Reburial of human remains and
				cultural items.
					Sec. 8104. Temporary closure for
				traditional and cultural purposes.
					Sec. 8105. Forest products for traditional
				and cultural purposes.
					Sec. 8106. Prohibition on
				disclosure.
					Sec. 8107. Severability and savings
				provisions.
					Subtitle C—Amendments to Other
				Forestry-Related Laws
					Sec. 8201. Rural revitalization
				technologies.
					Sec. 8202. Office of International
				Forestry.
					Sec. 8203. Emergency forest restoration
				program.
					Sec. 8204. Prevention of illegal logging
				practices.
					Sec. 8205. Healthy forests reserve
				program.
					Subtitle D—Boundary Adjustments and Land
				Conveyance Provisions
					Sec. 8301. Green Mountain National Forest
				boundary adjustment.
					Sec. 8302. Land conveyances, Chihuahuan
				Desert Nature Park, New Mexico, and George Washington National Forest,
				Virginia.
					Sec. 8303. Sale and exchange of National
				Forest System land, Vermont.
					Subtitle E—Miscellaneous
				Provisions
					Sec. 8401. Qualifying timber contract
				options.
					Sec. 8402. Hispanic-serving institution
				agricultural land national resources leadership program.
					TITLE IX—Energy
					Sec. 9001. Energy.
					Sec. 9002. Biofuels infrastructure
				study.
					Sec. 9003. Renewable fertilizer
				study.
					TITLE X—Horticulture and organic
				agriculture
					Sec. 10001. Definitions.
					Subtitle A—Horticulture marketing and
				information
					Sec. 10101. Independent evaluation of
				Department of Agriculture commodity purchase process.
					Sec. 10102. Quality requirements for
				clementines.
					Sec. 10103. Inclusion of specialty crops
				in census of agriculture.
					Sec. 10104. Mushroom promotion, research,
				and consumer information.
					Sec. 10105. Food safety education
				initiatives.
					Sec. 10106. Farmers' market promotion
				program.
					Sec. 10107. Specialty crops market news
				allocation.
					Sec. 10108. Expedited marketing order for
				Hass avocados for grades and standards and other purposes.
					Sec. 10109. Specialty crop block
				grants.
					Subtitle B—Pest and disease
				management
					Sec. 10201. Plant pest and disease
				management and disaster prevention.
					Sec. 10202. National Clean Plant
				Network.
					Sec. 10203. Plant protection.
					Sec. 10204. Regulations to improve
				management and oversight of certain regulated articles.
					Sec. 10205. Pest and Disease Revolving
				Loan Fund.
					Sec. 10206. Cooperative agreements
				relating to plant pest and disease prevention activities.
					Subtitle C—Organic
				agriculture
					Sec. 10301. National organic certification
				cost-share program.
					Sec. 10302. Organic production and market
				data initiatives.
					Sec. 10303. National Organic
				Program.
					Subtitle D—Miscellaneous
					Sec. 10401. National Honey
				Board.
					Sec. 10402. Identification of
				honey.
					Sec. 10403. Grant program to improve
				movement of specialty crops.
					Sec. 10404. Market loss assistance for
				asparagus producers.
					TITLE XI—Livestock
					Sec. 11001. Livestock mandatory
				reporting.
					Sec. 11002. Country of origin
				labeling.
					Sec. 11003. Agricultural Fair Practices
				Act of 1967 definitions.
					Sec. 11004. Annual report.
					Sec. 11005. Production
				contracts.
					Sec. 11006. Regulations.
					Sec. 11007. Sense of Congress regarding
				pseudorabies eradication program.
					Sec. 11008. Sense of Congress regarding
				the cattle fever tick eradication program.
					Sec. 11009. National Sheep Industry
				Improvement Center.
					Sec. 11010. Trichinae certification
				program.
					Sec. 11011. Low pathogenic
				diseases.
					Sec. 11012. Animal protection.
					Sec. 11013. National Aquatic Animal Health
				Plan.
					Sec. 11014. Study on bioenergy
				operations.
					Sec. 11015. Interstate shipment of meat
				and poultry inspected by Federal and State agencies for certain small
				establishments.
					Sec. 11016. Inspection and
				grading.
					Sec. 11017. Food safety
				improvement.
					TITLE XII—Crop Insurance and Disaster
				Assistance Programs
					Subtitle A—Crop insurance and disaster
				assistance
					Sec. 12001. Definition of organic
				crop.
					Sec. 12002. General powers.
					Sec. 12003. Reduction in loss
				ratio.
					Sec. 12004. Premiums
				adjustments.
					Sec. 12005. Controlled business
				insurance.
					Sec. 12006. Administrative
				fee.
					Sec. 12007. Time for payment.
					Sec. 12008. Catastrophic coverage
				reimbursement rate.
					Sec. 12009. Grain sorghum price
				election.
					Sec. 12010. Premium reduction
				authority.
					Sec. 12011. Enterprise and whole farm
				units.
					Sec. 12012. Payment of portion of premium
				for area revenue plans.
					Sec. 12013. Denial of claims.
					Sec. 12014. Settlement of crop insurance
				claims on farm-stored production.
					Sec. 12015. Time for
				reimbursement.
					Sec. 12016. Reimbursement
				rate.
					Sec. 12017. Renegotiation of Standard
				Reinsurance Agreement.
					Sec. 12018. Change in due date for
				Corporation payments for underwriting gains.
					Sec. 12019. Malting barley.
					Sec. 12020. Crop production on native
				sod.
					Sec. 12021. Information
				management.
					Sec. 12022. Research and
				development.
					Sec. 12023. Contracts for additional
				policies and studies.
					Sec. 12024. Funding from insurance
				fund.
					Sec. 12025. Pilot programs.
					Sec. 12026. Risk management education for
				beginning farmers or ranchers.
					Sec. 12027. Coverage for aquaculture under
				noninsured crop assistance program.
					Sec. 12028. Increase in service fees for
				noninsured crop assistance program.
					Sec. 12029. Determination of certain sweet
				potato production.
					Sec. 12030. Declining yield
				report.
					Sec. 12031. Definition of basic
				unit.
					Sec. 12032. Crop insurance
				mediation.
					Sec. 12033. Supplemental agricultural
				disaster assistance.
					Sec. 12034. Fisheries disaster
				assistance.
					Subtitle B—Small Business Disaster Loan
				Program
					Sec. 12051. Short title.
					Sec. 12052. Definitions.
					PART I—Disaster planning and
				response
					Sec. 12061. Economic injury disaster loans
				to nonprofits.
					Sec. 12062. Coordination of disaster
				assistance programs with FEMA.
					Sec. 12063. Public awareness of disaster
				declaration and application periods.
					Sec. 12064. Consistency between
				administration regulations and standard operating procedures.
					Sec. 12065. Increasing collateral
				requirements.
					Sec. 12066. Processing disaster
				loans.
					Sec. 12067. Information tracking and
				follow-up system.
					Sec. 12068. Increased deferment
				period.
					Sec. 12069. Disaster processing
				redundancy.
					Sec. 12070. Net earnings clauses
				prohibited.
					Sec. 12071. Economic injury disaster loans
				in cases of ice storms and blizzards.
					Sec. 12072. Development and implementation
				of major disaster response plan.
					Sec. 12073. Disaster planning
				responsibilities.
					Sec. 12074. Assignment of employees of the
				office of disaster assistance and disaster cadre.
					Sec. 12075. Comprehensive disaster
				response plan.
					Sec. 12076. Plans to secure sufficient
				office space.
					Sec. 12077. Applicants that have become a
				major source of employment due to changed economic circumstances.
					Sec. 12078. Disaster loan
				amounts.
					Sec. 12079. Small business bonding
				threshold.
					PART II—Disaster lending
					Sec. 12081. Eligibility for additional
				disaster assistance.
					Sec. 12082. Additional economic injury
				disaster loan assistance.
					Sec. 12083. Private disaster
				loans.
					Sec. 12084. Immediate Disaster Assistance
				program.
					Sec. 12085. Expedited disaster assistance
				loan program.
					Sec. 12086. Gulf Coast Disaster Loan
				Refinancing Program.
					PART III—Miscellaneous
					Sec. 12091. Reports on disaster
				assistance.
					TITLE XIII—Commodity Futures
					Sec. 13001. Short title.
					Subtitle A—General provisions
					Sec. 13101. Commission authority over
				agreements, contracts or transactions in foreign currency.
					Sec. 13102. Anti-fraud authority over
				principal-to-principal transactions.
					Sec. 13103. Criminal and civil
				penalties.
					Sec. 13104. Authorization of
				appropriations.
					Sec. 13105. Technical and conforming
				amendments.
					Sec. 13106. Portfolio margining and
				security index issues.
					Subtitle B—Significant Price Discovery
				Contracts on Exempt Commercial Markets
					Sec. 13201. Significant price discovery
				contracts.
					Sec. 13202. Large trader
				reporting.
					Sec. 13203. Conforming
				amendments.
					Sec. 13204. Effective date.
					TITLE XIV—Miscellaneous
					Subtitle A—Socially disadvantaged
				producers and limited resource producers
					Sec. 14001. Improved program delivery by
				Department of Agriculture on Indian reservations.
					Sec. 14002. Foreclosure.
					Sec. 14003. Receipt for service or denial
				of service from certain Department of Agriculture agencies.
					Sec. 14004. Outreach and technical
				assistance for socially disadvantaged farmers or ranchers.
					Sec. 14005. Accurate documentation in the
				Census of Agriculture and certain studies.
					Sec. 14006. Transparency and
				accountability for socially disadvantaged farmers or ranchers.
					Sec. 14007. Oversight and
				compliance.
					Sec. 14008. Minority Farmer Advisory
				Committee.
					Sec. 14009. National Appeals
				Division.
					Sec. 14010. Report of civil rights
				complaints, resolutions, and actions.
					Sec. 14011. Sense of Congress relating to
				claims brought by socially disadvantaged farmers or ranchers.
					Sec. 14012. Determination on merits of
				Pigford claims.
					Sec. 14013. Office of Advocacy and
				Outreach.
					Subtitle B—Agricultural
				security
					Sec. 14101. Short title.
					Sec. 14102. Definitions.
					Chapter 1—Agricultural
				security
					Sec. 14111. Office of Homeland
				Security.
					Sec. 14112. Agricultural biosecurity
				communication center.
					Sec. 14113. Assistance to build local
				capacity in agricultural biosecurity planning, preparedness, and
				response.
					Chapter 2—Other provisions
					Sec. 14121. Research and development of
				agricultural countermeasures.
					Sec. 14122. Agricultural biosecurity grant
				program.
					Subtitle C—Other miscellaneous
				provisions
					Sec. 14201. Cotton classification
				services.
					Sec. 14202. Designation of States for
				cotton research and promotion.
					Sec. 14203. Grants to reduce production of
				methamphetamines from anhydrous ammonia.
					Sec. 14204. Grants to improve supply,
				stability, safety, and training of agricultural labor force.
					Sec. 14205. Amendment to the Right to
				Financial Privacy Act of 1978.
					Sec. 14206. Report on stored quantities of
				propane.
					Sec. 14207. Prohibitions on dog fighting
				ventures.
					Sec. 14208. Department of Agriculture
				conference transparency.
					Sec. 14209. Federal Insecticide,
				Fungicide, and Rodenticide Act amendments.
					Sec. 14210. Importation of live
				dogs.
					Sec. 14211. Permanent debarment from
				participation in Department of Agriculture programs for fraud.
					Sec. 14212. Prohibition on closure or
				relocation of county offices for the Farm Service Agency.
					Sec. 14213. USDA Graduate
				School.
					Sec. 14214. Fines for violations of the
				Animal Welfare Act.
					Sec. 14215. Definition of central filing
				system.
					Sec. 14216. Consideration of proposed
				recommendations of study on use of cats and dogs in Federal
				research.
					Sec. 14217. Regional economic and
				infrastructure development.
					Sec. 14218. Coordinator for chronically
				underserved rural areas.
					Sec. 14219. Elimination of statute of
				limitations applicable to collection of debt by administrative
				offset.
					Sec. 14220. Availability of excess and
				surplus computers in rural areas.
					Sec. 14221. Repeal of section
				3068 of the Water Resources Development Act of
				2007.
					Sec. 14222. Domestic food assistance
				programs.
					Sec. 14223. Technical
				correction.
					TITLE XV—Trade and tax
				provisions
					Sec. 15001. Short title; etc.
					Subtitle A—Supplemental agricultural
				disaster assistance from the Agricultural Disaster Relief Trust Fund
				
					Sec. 15101. Supplemental agricultural
				disaster assistance.
					Subtitle B—Revenue provisions for
				agriculture programs
					Sec. 15201. Customs User Fees.
					Sec. 15202. Time for payment of corporate
				estimated taxes.
					Subtitle C—Tax provisions
					PART I—Conservation
					SUBPART A—Land and species preservation
				provisions
					Sec. 15301. Exclusion of conservation
				reserve program payments from SECA tax for certain individuals.
					Sec. 15302. Two-year extension of special
				rule encouraging contributions of capital gain real property for conservation
				purposes.
					Sec. 15303. Deduction for endangered
				species recovery expenditures.
					SUBPART B—Timber provisions
					Sec. 15311. Temporary reduction in rate of
				tax on qualified timber gain of corporations.
					Sec. 15312. Timber REIT
				modernization.
					Sec. 15313. Mineral royalty income
				qualifying income for timber REITs.
					Sec. 15314. Modification of taxable REIT
				subsidiary asset test for timber REITs.
					Sec. 15315. Safe harbor for timber
				property.
					Sec. 15316. Qualified forestry
				conservation bonds.
					PART II—Energy provisions
					SUBPART A—Cellulosic biofuel
					Sec. 15321. Credit for production of
				cellulosic biofuel.
					Sec. 15322. Comprehensive study of
				biofuels.
					SUBPART B—Revenue provisions
					Sec. 15331. Modification of alcohol
				credit.
					Sec. 15332. Calculation of volume of
				alcohol for fuel credits.
					Sec. 15333. Ethanol tariff
				extension.
					Sec. 15334. Limitations on duty drawback
				on certain imported ethanol.
					PART III—Agricultural provisions
					Sec. 15341. Increase in loan limits on
				agricultural bonds.
					Sec. 15342. Allowance of section 1031
				treatment for exchanges involving certain mutual ditch, reservoir, or
				irrigation company stock.
					Sec. 15343. Agricultural chemicals
				security credit.
					Sec. 15344. 3-year depreciation for race
				horses that are 2-years old or younger.
					Sec. 15345. Temporary tax relief for Kiowa
				County, Kansas and surrounding area.
					Sec. 15346. Competitive certification
				awards modification authority.
					PART IV—Other revenue provisions
					Sec. 15351. Limitation on excess farm
				losses of certain taxpayers.
					Sec. 15352. Modification to optional
				method of computing net earnings from self-employment.
					Sec. 15353. Information reporting for
				Commodity Credit Corporation transactions.
					PART V—Protection of Social
				Security
					Sec. 15361. Protection of social
				security.
					Subtitle D—Trade provisions
					PART I—Extension of Certain Trade
				Benefits
					Sec. 15401. Short title.
					Sec. 15402. Benefits for apparel and other
				textile articles.
					Sec. 15403. Labor Ombudsman and technical
				assistance improvement and compliance needs assessment and remediation
				program.
					Sec. 15404. Petition process.
					Sec. 15405. Conditions regarding
				enforcement of circumvention.
					Sec. 15406. Presidential proclamation
				authority.
					Sec. 15407. Regulations and
				procedures.
					Sec. 15408. Extension of
				CBTPA.
					Sec. 15409. Sense of Congress on
				interpretation of textile and apparel provisions for Haiti.
					Sec. 15410. Sense of Congress on trade
				mission to Haiti.
					Sec. 15411. Sense of Congress on visa
				systems.
					Sec. 15412. Effective date.
					PART II—Miscellaneous trade
				provisions
					Sec. 15421. Unused merchandise
				drawback.
					Sec. 15422. Requirements relating to
				determination of transaction value of imported merchandise.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		ICommodity
			 programs
			1001.DefinitionsIn this title (other than subtitle
			 C):
				(1)Average crop
			 revenue election paymentThe term average crop revenue
			 election payment means a payment made to producers on a farm under
			 section 1105.
				(2)Base
			 acres
					(A)In
			 generalThe term base acres, with respect to a
			 covered commodity on a farm, means the number of acres established under
			 section 1101 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7911) as in effect on September 30, 2007, subject to any adjustment under
			 section 1101 of this Act.
					(B)PeanutsThe
			 term base acres for peanuts has the meaning given the term in
			 section 1301.
					(3)Counter-cyclical
			 paymentThe term counter-cyclical payment means a
			 payment made to producers on a farm under section 1104.
				(4)Covered
			 commodityThe term covered commodity means wheat,
			 corn, grain sorghum, barley, oats, upland cotton, long grain rice, medium grain
			 rice, pulse crops, soybeans, and other oilseeds.
				(5)Direct
			 paymentThe term direct payment means a payment made
			 to producers on a farm under section 1103.
				(6)Effective
			 priceThe term effective price, with respect to a
			 covered commodity for a crop year, means the price calculated by the Secretary
			 under section 1104 to determine whether counter-cyclical payments are required
			 to be made for that crop year.
				(7)Extra long
			 staple cottonThe term extra long staple cotton
			 means cotton that—
					(A)is produced from
			 pure strain varieties of the Barbadense species or any hybrid of the species,
			 or other similar types of extra long staple cotton, designated by the
			 Secretary, having characteristics needed for various end uses for which United
			 States upland cotton is not suitable and grown in irrigated cotton-growing
			 regions of the United States designated by the Secretary or other areas
			 designated by the Secretary as suitable for the production of the varieties or
			 types; and
					(B)is ginned on a
			 roller-type gin or, if authorized by the Secretary, ginned on another type gin
			 for experimental purposes.
					(8)Loan
			 commodityThe term loan commodity means wheat, corn,
			 grain sorghum, barley, oats, upland cotton, extra long staple cotton, long
			 grain rice, medium grain rice, soybeans, other oilseeds, graded wool, nongraded
			 wool, mohair, honey, dry peas, lentils, small chickpeas, and large
			 chickpeas.
				(9)Medium grain
			 riceThe term medium grain rice includes short grain
			 rice.
				(10)Other
			 oilseedThe term other oilseed means a crop of
			 sunflower seed, rapeseed, canola, safflower, flaxseed, mustard seed, crambe,
			 sesame seed, or any oilseed designated by the Secretary.
				(11)Payment
			 acresThe term payment acres means, in the case of
			 direct payments and counter-cyclical payments—
					(A)except as provided
			 in subparagraph (B), 85 percent of the base acres of a covered commodity on a
			 farm on which direct payments or counter-cyclical payments are made; and
					(B)in the case of
			 direct payments for each of the 2009 through 2011 crop years, 83.3 percent of
			 the base acres for the covered commodity on a farm on which direct payments are
			 made.
					(12)Payment
			 yieldThe term payment yield means the yield
			 established for direct payments and the yield established for counter-cyclical
			 payments under section 1102 of the Farm Security and Rural Investment Act of
			 2002 (7 U.S.C. 7912) as in effect on September 30, 2007, or under section 1102
			 of this Act, for a farm for a covered commodity.
				(13)Producer
					(A)In
			 generalThe term producer means an owner, operator,
			 landlord, tenant, or sharecropper that shares in the risk of producing a crop
			 and is entitled to share in the crop available for marketing from the farm, or
			 would have shared had the crop been produced.
					(B)Hybrid
			 seedIn determining whether a grower of hybrid seed is a
			 producer, the Secretary shall—
						(i)not
			 take into consideration the existence of a hybrid seed contract; and
						(ii)ensure that
			 program requirements do not adversely affect the ability of the grower to
			 receive a payment under this title.
						(14)Pulse
			 cropThe term pulse crop means dry peas, lentils,
			 small chickpeas, and large chickpeas.
				(15)StateThe
			 term State means—
					(A)a State;
					(B)the District of
			 Columbia;
					(C)the Commonwealth
			 of Puerto Rico; and
					(D)any other
			 territory or possession of the United States.
					(16)Target
			 priceThe term target price means the price per
			 bushel, pound, or hundredweight (or other appropriate unit) of a covered
			 commodity used to determine the payment rate for counter-cyclical
			 payments.
				(17)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
				(18)United States
			 premium factorThe term United States Premium
			 Factor means the percentage by which the difference in the United
			 States loan schedule premiums for Strict Middling (SM)
			 11/8-inch upland cotton and for Middling (M)
			 13/32-inch upland cotton exceeds the difference in the
			 applicable premiums for comparable international qualities.
				ADirect Payments and Counter-Cyclical
			 Payments
				1101.Base
			 acres
					(a)Adjustment of
			 Base Acres
						(1)In
			 generalThe Secretary shall provide for an adjustment, as
			 appropriate, in the base acres for covered commodities for a farm whenever any
			 of the following circumstances occurs:
							(A)A conservation
			 reserve contract entered into under section 1231 of the Food Security Act of
			 1985 (16 U.S.C. 3831) with respect to the farm expires or is voluntarily
			 terminated, or was terminated or expired during the period beginning on October
			 1, 2007, and ending on the date of enactment of this Act.
							(B)Cropland is
			 released from coverage under a conservation reserve contract by the Secretary,
			 or was released during the period beginning on October 1, 2007, and ending on
			 the date of enactment of this Act.
							(C)The producer has
			 eligible pulse crop acreage, which shall be determined in the same manner as
			 eligible oilseed acreage under section 1101(a)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7911(a)(2)).
							(D)The producer has
			 eligible oilseed acreage as the result of the Secretary designating additional
			 oilseeds, which shall be determined in the same manner as eligible oilseed
			 acreage under section 1101(a)(2) of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 7911(a)(2)).
							(2)Special
			 conservation reserve acreage payment rulesFor the crop year in
			 which a base acres adjustment under subparagraph (A) or (B) of paragraph (1) is
			 first made, the owner of the farm shall elect to receive either direct payments
			 and counter-cyclical payments with respect to the acreage added to the farm
			 under this subsection or a prorated payment under the conservation reserve
			 contract, but not both.
						(b)Prevention of
			 Excess Base Acres
						(1)Required
			 reductionIf the sum of the base acres for a farm, together with
			 the acreage described in paragraph (2) exceeds the actual cropland acreage of
			 the farm, the Secretary shall reduce the base acres for 1 or more covered
			 commodities for the farm or the base acres for peanuts for the farm so that the
			 sum of the base acres and acreage described in paragraph (2) does not exceed
			 the actual cropland acreage of the farm.
						(2)Other
			 acreageFor purposes of paragraph (1), the Secretary shall
			 include the following:
							(A)Any base acres for
			 peanuts for the farm.
							(B)Any acreage on the
			 farm enrolled in the conservation reserve program or wetlands reserve program
			 under chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3830 et seq.).
							(C)Any other acreage
			 on the farm enrolled in a Federal conservation program for which payments are
			 made in exchange for not producing an agricultural commodity on the
			 acreage.
							(D)Any eligible pulse
			 crop acreage, which shall be determined in the same manner as eligible oilseed
			 acreage under section 1101(a)(2) of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 7911(a)(2)).
							(E)If the Secretary
			 designates additional oilseeds, any eligible oilseed acreage, which shall be
			 determined in the same manner as eligible oilseed acreage under section
			 1101(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7911(a)(2)).
							(3)Selection of
			 acresThe Secretary shall give the owner of the farm the
			 opportunity to select the base acres for a covered commodity or the base acres
			 for peanuts for the farm against which the reduction required by paragraph (1)
			 will be made.
						(4)Exception for
			 double-cropped acreageIn applying paragraph (1), the Secretary
			 shall make an exception in the case of double cropping, as determined by the
			 Secretary.
						(5)Coordinated
			 application of requirementsThe Secretary shall take into account
			 section 1302(b) when applying the requirements of this subsection.
						(c)Reduction in
			 Base Acres
						(1)Reduction at
			 option of owner
							(A)In
			 generalThe owner of a farm may reduce, at any time, the base
			 acres for any covered commodity for the farm.
							(B)Effect of
			 reductionA reduction under subparagraph (A) shall be permanent
			 and made in a manner prescribed by the Secretary.
							(2)Required action
			 by Secretary
							(A)In
			 generalThe Secretary shall proportionately reduce base acres on
			 a farm for covered commodities for land that has been subdivided and developed
			 for multiple residential units or other nonfarming uses if the size of the
			 tracts and the density of the subdivision is such that the land is unlikely to
			 return to the previous agricultural use, unless the producers on the farm
			 demonstrate that the land—
								(i)remains devoted to
			 commercial agricultural production; or
								(ii)is
			 likely to be returned to the previous agricultural use.
								(B)RequirementThe
			 Secretary shall establish procedures to identify land described in subparagraph
			 (A).
							(3)Review and
			 reportEach year, to ensure, to the maximum extent practicable,
			 that payments are received only by producers, the Secretary shall submit to
			 Congress a report that describes the results of the actions taken under
			 paragraph (2).
						(d)Treatment of
			 farms with limited base acres
						(1)Prohibition on
			 paymentsExcept as provided in paragraph (2) and notwithstanding
			 any other provision of this title, a producer on a farm may not receive direct
			 payments, counter-cyclical payments, or average crop revenue election payments
			 if the sum of the base acres of the farm is 10 acres or less, as determined by
			 the Secretary.
						(2)ExceptionsParagraph
			 (1) shall not apply to a farm owned by—
							(A)a socially
			 disadvantaged farmer or rancher (as defined in section 355(e) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)); or
							(B)a limited resource
			 farmer or rancher, as defined by the Secretary.
							(3)Data collection
			 and publicationThe Secretary shall—
							(A)collect and
			 publish segregated data and survey information about the farm profiles,
			 utilization of land, and crop production; and
							(B)perform an
			 evaluation on the supply and price of fruits and vegetables based on the
			 effects of suspension of base acres under this section.
							1102.Payment
			 yields
					(a)Establishment and
			 PurposeFor the purpose of making direct payments and
			 counter-cyclical payments under this subtitle, the Secretary shall provide for
			 the establishment of a yield for each farm for any designated oilseed or
			 eligible pulse crop for which a payment yield was not established under section
			 1102 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912) in
			 accordance with this section.
					(b)Payment Yields
			 for Designated Oilseeds and Eligible Pulse Crops
						(1)Determination of
			 average yieldIn the case of designated oilseeds and eligible
			 pulse crops, the Secretary shall determine the average yield per planted acre
			 for the designated oilseed or pulse crop on a farm for the 1998 through 2001
			 crop years, excluding any crop year in which the acreage planted to the
			 designated oilseed or pulse crop was zero.
						(2)Adjustment for
			 payment yield
							(A)In
			 generalThe payment yield for a farm for a designated oilseed or
			 eligible pulse crop shall be equal to the product of the following:
								(i)The
			 average yield for the designated oilseed or pulse crop determined under
			 paragraph (1).
								(ii)The
			 ratio resulting from dividing the national average yield for the designated
			 oilseed or pulse crop for the 1981 through 1985 crops by the national average
			 yield for the designated oilseed or pulse crop for the 1998 through 2001
			 crops.
								(B)No national
			 average yield information availableTo the extent that national
			 average yield information for a designated oilseed or pulse crop is not
			 available, the Secretary shall use such information as the Secretary determines
			 to be fair and equitable to establish a national average yield under this
			 section.
							(3)Use of partial
			 county average yieldIf the yield per planted acre for a crop of
			 a designated oilseed or pulse crop for a farm for any of the 1998 through 2001
			 crop years was less than 75 percent of the county yield for that designated
			 oilseed or pulse crop, the Secretary shall assign a yield for that crop year
			 equal to 75 percent of the county yield for the purpose of determining the
			 average under paragraph (1).
						(4)No historic
			 yield data availableIn the case of establishing yields for
			 designated oilseeds and eligible pulse crops, if historic yield data is not
			 available, the Secretary shall use the ratio for dry peas calculated under
			 paragraph (2)(A)(ii) in determining the yields for designated oilseeds and
			 eligible pulse crops, as determined to be fair and equitable by the
			 Secretary.
						1103.Availability
			 of direct payments
					(a)Payment
			 requiredFor each of the 2008 through 2012 crop years of each
			 covered commodity (other than pulse crops), the Secretary shall make direct
			 payments to producers on farms for which base acres and payment yields are
			 established.
					(b)Payment
			 RateExcept as provided in section 1105, the payment rates used
			 to make direct payments with respect to covered commodities for a crop year
			 shall be as follows:
						(1)Wheat, $0.52 per
			 bushel.
						(2)Corn, $0.28 per
			 bushel.
						(3)Grain sorghum,
			 $0.35 per bushel.
						(4)Barley, $0.24 per
			 bushel.
						(5)Oats, $0.024 per
			 bushel.
						(6)Upland cotton,
			 $0.0667 per pound.
						(7)Long grain rice,
			 $2.35 per hundredweight.
						(8)Medium grain rice,
			 $2.35 per hundredweight.
						(9)Soybeans, $0.44
			 per bushel.
						(10)Other oilseeds,
			 $0.80 per hundredweight.
						(c)Payment
			 amountThe amount of the direct payment to be paid to the
			 producers on a farm for a covered commodity for a crop year shall be equal to
			 the product of the following:
						(1)The payment rate
			 specified in subsection (b).
						(2)The payment acres
			 of the covered commodity on the farm.
						(3)The payment yield
			 for the covered commodity for the farm.
						(d)Time for
			 payment
						(1)In
			 generalExcept as provided in
			 paragraph (2), in the case of each of the 2008 through 2012 crop years, the
			 Secretary may not make direct payments before October 1 of the calendar year in
			 which the crop of the covered commodity is harvested.
						(2)Advance
			 payments
							(A)Option
								(i)In
			 generalAt the option of the producers on a farm, the Secretary
			 shall pay in advance up to 22 percent of the direct payment for a covered
			 commodity for any of the 2008 through 2011 crop years to the producers on a
			 farm.
								(ii)2008 crop
			 yearIf the producers on a farm elect to receive advance direct
			 payments under clause (i) for a covered commodity for the 2008 crop year, as
			 soon as practicable after the election, the Secretary shall make the advance
			 direct payment to the producers on the farm.
								(B)Month
								(i)SelectionSubject
			 to clauses (ii) and (iii), the producers on a farm shall select the month
			 during which the advance payment for a crop year will be made.
								(ii)OptionsThe
			 month selected may be any month during the period—
									(I)beginning on
			 December 1 of the calendar year before the calendar year in which the crop of
			 the covered commodity is harvested; and
									(II)ending during the
			 month within which the direct payment would otherwise be made.
									(iii)ChangeThe
			 producers on a farm may change the selected month for a subsequent advance
			 payment by providing advance notice to the Secretary.
								(3)Repayment of
			 advance paymentsIf a producer on a farm that receives an advance
			 direct payment for a crop year ceases to be a producer on that farm, or the
			 extent to which the producer shares in the risk of producing a crop changes,
			 before the date the remainder of the direct payment is made, the producer shall
			 be responsible for repaying the Secretary the applicable amount of the advance
			 payment, as determined by the Secretary.
						1104.Availability
			 of counter-cyclical payments
					(a)Payment
			 requiredExcept as provided in section 1105, for each of the 2008
			 through 2012 crop years for each covered commodity, the Secretary shall make
			 counter-cyclical payments to producers on farms for which payment yields and
			 base acres are established with respect to the covered commodity if the
			 Secretary determines that the effective price for the covered commodity is less
			 than the target price for the covered commodity.
					(b)Effective
			 Price
						(1)Covered
			 commodities other than riceExcept as provided in paragraph (2),
			 for purposes of subsection (a), the effective price for a covered commodity is
			 equal to the sum of the following:
							(A)The higher of the
			 following:
								(i)The
			 national average market price received by producers during the 12-month
			 marketing year for the covered commodity, as determined by the
			 Secretary.
								(ii)The
			 national average loan rate for a marketing assistance loan for the covered
			 commodity in effect for the applicable period under subtitle B.
								(B)The payment rate
			 in effect for the covered commodity under section 1103 for the purpose of
			 making direct payments with respect to the covered commodity.
							(2)RiceIn
			 the case of long grain rice and medium grain rice, for purposes of subsection
			 (a), the effective price for each type or class of rice is equal to the sum of
			 the following:
							(A)The higher of the
			 following:
								(i)The
			 national average market price received by producers during the 12-month
			 marketing year for the type or class of rice, as determined by the
			 Secretary.
								(ii)The
			 national average loan rate for a marketing assistance loan for the type or
			 class of rice in effect for the applicable period under subtitle B.
								(B)The payment rate in
			 effect for the type or class of rice under section 1103 for the purpose of
			 making direct payments with respect to the type or class of rice.
							(c)Target
			 Price
						(1)2008 Crop
			 yearFor purposes of the 2008 crop year, the target prices for
			 covered commodities shall be as follows:
							(A)Wheat, $3.92 per
			 bushel.
							(B)Corn, $2.63 per
			 bushel.
							(C)Grain sorghum,
			 $2.57 per bushel.
							(D)Barley, $2.24 per
			 bushel.
							(E)Oats, $1.44 per
			 bushel.
							(F)Upland cotton,
			 $0.7125 per pound.
							(G)Long grain rice,
			 $10.50 per hundredweight.
							(H)Medium grain rice,
			 $10.50 per hundredweight.
							(I)Soybeans, $5.80
			 per bushel.
							(J)Other oilseeds,
			 $10.10 per hundredweight.
							(2)2009 Crop
			 yearFor purposes of the 2009 crop year, the target prices for
			 covered commodities shall be as follows:
							(A)Wheat, $3.92 per
			 bushel.
							(B)Corn, $2.63 per
			 bushel.
							(C)Grain sorghum,
			 $2.57 per bushel.
							(D)Barley, $2.24 per
			 bushel.
							(E)Oats, $1.44 per
			 bushel.
							(F)Upland cotton,
			 $0.7125 per pound.
							(G)Long grain rice,
			 $10.50 per hundredweight.
							(H)Medium grain rice,
			 $10.50 per hundredweight.
							(I)Soybeans, $5.80
			 per bushel.
							(J)Other oilseeds,
			 $10.10 per hundredweight.
							(K)Dry peas, $8.32 per
			 hundredweight.
							(L)Lentils, $12.81
			 per hundredweight.
							(M)Small chickpeas,
			 $10.36 per hundredweight.
							(N)Large chickpeas,
			 $12.81 per hundredweight.
							(3)Subsequent crop
			 yearsFor purposes of each of the 2010 through 2012 crop years,
			 the target prices for covered commodities shall be as follows:
							(A)Wheat, $4.17 per
			 bushel.
							(B)Corn, $2.63 per
			 bushel.
							(C)Grain sorghum,
			 $2.63 per bushel.
							(D)Barley, $2.63 per
			 bushel.
							(E)Oats, $1.79 per
			 bushel.
							(F)Upland cotton,
			 $0.7125 per pound.
							(G)Long grain rice,
			 $10.50 per hundredweight.
							(H)Medium grain rice,
			 $10.50 per hundredweight.
							(I)Soybeans, $6.00 per
			 bushel.
							(J)Other oilseeds,
			 $12.68 per hundredweight.
							(K)Dry peas, $8.32
			 per hundredweight.
							(L)Lentils, $12.81
			 per hundredweight.
							(M)Small chickpeas,
			 $10.36 per hundredweight.
							(N)Large chickpeas,
			 $12.81 per hundredweight.
							(d)Payment
			 rateThe payment rate used to make counter-cyclical payments with
			 respect to a covered commodity for a crop year shall be equal to the difference
			 between—
						(1)the target price
			 for the covered commodity; and
						(2)the effective
			 price determined under subsection (b) for the covered commodity.
						(e)Payment
			 amountIf counter-cyclical payments are required to be paid under
			 this section for any of the 2008 through 2012 crop years of a covered
			 commodity, the amount of the counter-cyclical payment to be paid to the
			 producers on a farm for that crop year shall be equal to the product of the
			 following:
						(1)The payment rate
			 specified in subsection (d).
						(2)The payment acres of the covered commodity
			 on the farm.
						(3)The payment yield for the covered commodity
			 for the farm.
						(f)Time for
			 Payments
						(1)General
			 ruleExcept as provided in paragraph (2), if the Secretary
			 determines under subsection (a) that counter-cyclical payments are required to
			 be made under this section for the crop of a covered commodity, beginning
			 October 1, or as soon as practicable thereafter, after the end of the marketing
			 year for the covered commodity, the Secretary shall make the counter-cyclical
			 payments for the crop.
						(2)Availability of
			 partial payments
							(A)In
			 generalIf, before the end of the 12-month marketing year for a
			 covered commodity, the Secretary estimates that counter-cyclical payments will
			 be required for the crop of the covered commodity, the Secretary shall give
			 producers on a farm the option to receive partial payments of the
			 counter-cyclical payment projected to be made for that crop of the covered
			 commodity.
							(B)Election
								(i)In
			 generalThe Secretary shall allow producers on a farm to make an
			 election to receive partial payments for a covered commodity under subparagraph
			 (A) at any time but not later than 60 days prior to the end of the marketing
			 year for that covered commodity.
								(ii)Date of
			 issuanceThe Secretary shall issue the partial payment after the
			 date of an announcement by the Secretary but not later than 30 days prior to
			 the end of the marketing year.
								(3)Time for partial
			 paymentsWhen the Secretary makes partial payments for a covered
			 commodity for any of the 2008 through 2010 crop years—
							(A)the first partial
			 payment shall be made after completion of the first 180 days of the marketing
			 year for the covered commodity; and
							(B)the final partial
			 payment shall be made beginning October 1, or as soon as practicable
			 thereafter, after the end of the applicable marketing year for the covered
			 commodity.
							(4)Amount of
			 partial payment
							(A)First partial
			 paymentFor each of the 2008 through 2010 crops of a covered
			 commodity, the first partial payment under paragraph (3) to the producers on a
			 farm may not exceed 40 percent of the projected counter-cyclical payment for
			 the covered commodity for the crop year, as determined by the Secretary.
							(B)Final
			 paymentThe final payment for a covered commodity for a crop year
			 shall be equal to the difference between—
								(i)the
			 actual counter-cyclical payment to be made to the producers for the covered
			 commodity for that crop year; and
								(ii)the
			 amount of the partial payment made to the producers under subparagraph
			 (A).
								(5)RepaymentThe
			 producers on a farm that receive a partial payment under this subsection for a
			 crop year shall repay to the Secretary the amount, if any, by which the total
			 of the partial payments exceed the actual counter-cyclical payment to be made
			 for the covered commodity for that crop year.
						1105.Average crop
			 revenue election program
					(a)Availability and
			 election of alternative approach
						(1)Availability of
			 average crop revenue election paymentsAs an alternative to
			 receiving counter-cyclical payments under section 1104 or 1304 and in exchange
			 for a 20-percent reduction in direct payments under section 1103 or 1303 and a
			 30-percent reduction in marketing assistance loan rates under section 1202 or
			 1307, with respect to all covered commodities and peanuts on a farm, during
			 each of the 2009, 2010, 2011, and 2012 crop years, the Secretary shall give the
			 producers on the farm an opportunity to make an irrevocable election to instead
			 receive average crop revenue election (referred to in this section as
			 ACRE) payments under this section for the initial crop year for
			 which the election is made through the 2012 crop year.
						(2)Limitation
							(A)In
			 generalThe total number of planted acres for which the producers
			 on a farm may receive ACRE payments under this section may not exceed the total
			 base acreage for all covered commodities and peanuts on the farm.
							(B)ElectionIf
			 the total number of planted acres to all covered commodities and peanuts of the
			 producers on a farm exceeds the total base acreage of the farm, the producers
			 on the farm may choose which planted acres to enroll in the program under this
			 section.
							(3)Election; time
			 for election
							(A)In
			 generalThe Secretary shall provide notice to producers regarding
			 the opportunity to make each of the elections described in paragraph
			 (1).
							(B)Notice
			 requirementsThe notice shall include—
								(i)notice of the
			 opportunity of the producers on a farm to make the election; and
								(ii)information
			 regarding the manner in which the election must be made and the time periods
			 and manner in which notice of the election must be submitted to the
			 Secretary.
								(4)Election
			 deadlineWithin the time period and in the manner prescribed
			 pursuant to paragraph (3), all of the producers on a farm shall submit to the
			 Secretary notice of an election made under paragraph (1).
						(5)Effect of
			 failure to make electionIf all of the producers on a farm fail
			 to make an election under paragraph (1), make different elections under
			 paragraph (1), or fail to timely notify the Secretary of the election made, as
			 required by paragraph (4), all of the producers on the farm shall be deemed to
			 have made the election to receive counter-cyclical payments under section 1104
			 or 1304 for all covered commodities and peanuts on the farm, and to otherwise
			 not have made the election described in paragraph (1), for the applicable crop
			 years.
						(b)Payments
			 required
						(1)In
			 generalIn the case of producers on a farm who make an election
			 under subsection (a) to receive ACRE payments for any of the 2009 through 2012
			 crop years for all covered commodities and peanuts, the Secretary shall make
			 ACRE payments available to the producers on a farm in accordance with this
			 subsection.
						(2)ACRE
			 payment
							(A)In
			 generalSubject to paragraph (3), in the case of producers on a
			 farm described in paragraph (1), the Secretary shall make ACRE payments
			 available to the producers on a farm for each crop year if—
								(i)the
			 actual State revenue for the crop year for the covered commodity or peanuts in
			 the State determined under subsection (c); is less than
								(ii)the
			 ACRE program guarantee for the crop year for the covered commodity or peanuts
			 in the State determined under subsection (d).
								(B)Individual
			 lossThe Secretary shall make ACRE payments available to the
			 producers on a farm in a State for a crop year only if (as determined by the
			 Secretary)—
								(i)the
			 actual farm revenue for the crop year for the covered commodity or peanuts, as
			 determined under subsection (e); is less than
								(ii)the
			 farm ACRE benchmark revenue for the crop year for the covered commodity or
			 peanuts, as determined under subsection (f).
								(3)Time for
			 paymentsIn the case of each of the 2009 through 2012 crop years,
			 the Secretary shall make ACRE payments beginning October 1, or as soon as
			 practicable thereafter, after the end of the applicable marketing year for the
			 covered commodity or peanuts.
						(c)Actual State
			 revenue
						(1)In
			 generalFor purposes of subsection (b)(2)(A), the amount of the
			 actual State revenue for a crop year of a covered commodity or peanuts shall
			 equal the product obtained by multiplying—
							(A)the actual State
			 yield for each planted acre for the crop year for the covered commodity or
			 peanuts determined under paragraph (2); and
							(B)the national
			 average market price for the crop year for the covered commodity or peanuts
			 determined under paragraph (3).
							(2)Actual State
			 yieldFor purposes of paragraph (1)(A), the actual State yield
			 for each planted acre for a crop year for a covered commodity or peanuts in a
			 State shall equal (as determined by the Secretary)—
							(A)the quantity of
			 the covered commodity or peanuts that is produced in the State during the crop
			 year; divided by
							(B)the number of acres
			 that are planted to the covered commodity or peanuts in the State during the
			 crop year.
							(3)National average
			 market priceFor purposes of paragraph (1)(B), the national
			 average market price for a crop year for a covered commodity or peanuts in a
			 State shall equal the greater of—
							(A)the national
			 average market price received by producers during the 12-month marketing year
			 for the covered commodity or peanuts, as determined by the Secretary; or
							(B)the marketing
			 assistance loan rate for the covered commodity or peanuts under section 1202 or
			 1307, as reduced under subsection (a)(1).
							(d)ACRE program
			 guarantee
						(1)Amount
							(A)In
			 generalFor purposes of subsection (b)(2)(A) and subject to
			 subparagraph (B), the ACRE program guarantee for a crop year for a covered
			 commodity or peanuts in a State shall equal 90 percent of the product obtained
			 by multiplying—
								(i)the
			 benchmark State yield for each planted acre for the crop year for the covered
			 commodity or peanuts in a State determined under paragraph (2); and
								(ii)the
			 ACRE program guarantee price for the crop year for the covered commodity or
			 peanuts determined under paragraph (3).
								(B)Minimum and
			 maximum guaranteeIn the case of each of the 2010 through 2012
			 crop years, the ACRE program guarantee for a crop year for a covered commodity
			 or peanuts under subparagraph (A) shall not decrease or increase more than 10
			 percent from the guarantee for the preceding crop year.
							(2)Benchmark State
			 yield
							(A)In
			 generalFor purposes of paragraph (1)(A)(i), subject to
			 subparagraph (B), the benchmark State yield for each planted acre for a crop
			 year for a covered commodity or peanuts in a State shall equal the average
			 yield per planted acre for the covered commodity or peanuts in the State for
			 the most recent 5 crop year yields, excluding each of the crop years with the
			 highest and lowest yields, using National Agricultural Statistics Service
			 data.
							(B)Assigned
			 yieldIf the Secretary cannot establish the benchmark State yield
			 for each planted acre for a crop year for a covered commodity or peanuts in a
			 State in accordance with subparagraph (A) or if the yield determined under
			 subparagraph (A) is an unrepresentative average yield for the State (as
			 determined by the Secretary), the Secretary shall assign a benchmark State
			 yield for each planted acre for the crop year for the covered commodity or
			 peanuts in the State on the basis of—
								(i)previous average
			 yields for a period of 5 crop years, excluding each of the crop years with the
			 highest and lowest yields; or
								(ii)benchmark State
			 yields for planted acres for the crop year for the covered commodity or peanuts
			 in similar States.
								(3)ACRE program
			 guarantee priceFor purposes of paragraph (1)(A)(ii), the ACRE
			 program guarantee price for a crop year for a covered commodity or peanuts in a
			 State shall be the simple average of the national average market price received
			 by producers of the covered commodity or peanuts for the most recent 2 crop
			 years, as determined by the Secretary.
						(4)States with
			 irrigated and nonirrigated landIn the case of a State in which
			 at least 25 percent of the acreage planted to a covered commodity or peanuts in
			 the State is irrigated and at least 25 percent of the acreage planted to the
			 covered commodity or peanuts in the State is not irrigated, the Secretary shall
			 calculate a separate ACRE program guarantee for the irrigated and nonirrigated
			 areas of the State for the covered commodity or peanuts.
						(e)Actual farm
			 revenueFor purposes of subsection (b)(2)(B)(i), the amount of
			 the actual farm revenue for a crop year for a covered commodity or peanuts
			 shall equal the amount determined by multiplying—
						(1)the actual yield
			 for the covered commodity or peanuts of the producers on the farm; and
						(2)the national
			 average market price for the crop year for the covered commodity or peanuts
			 determined under subsection (c)(3).
						(f)Farm ACRE
			 benchmark revenueFor purposes of subsection (b)(2)(B)(ii), the
			 farm ACRE benchmark revenue for the crop year for a covered commodity or
			 peanuts shall equal the sum obtained by adding—
						(1)the amount
			 determined by multiplying—
							(A)the average yield
			 per planted acre for the covered commodity or peanuts of the producers on the
			 farm for the most recent 5 crop years, excluding each of the crop years with
			 the highest and lowest yields; and
							(B)the ACRE program
			 guarantee price for the applicable crop year for the covered commodity or
			 peanuts in a State determined under subsection (d)(3); and
							(2)the amount of the
			 per acre crop insurance premium required to be paid by the producers on the
			 farm for the applicable crop year for the covered commodity or peanuts on the
			 farm.
						(g)Payment
			 amountIf ACRE payments are required to be paid for any of the
			 2009 through 2012 crop years of a covered commodity or peanuts under this
			 section, the amount of the ACRE payment to be paid to the producers on the farm
			 for the crop year under this section shall be equal to the product obtained by
			 multiplying—
						(1)the lesser
			 of—
							(A)the difference
			 between—
								(i)the
			 ACRE program guarantee for the crop year for the covered commodity or peanuts
			 in the State determined under subsection (d); and
								(ii)the
			 actual State revenue from the crop year for the covered commodity or peanuts in
			 the State determined under subsection (c); and
								(B)25 percent of the
			 ACRE program guarantee for the crop year for the covered commodity or peanuts
			 in the State determined under subsection (d);
							(2)(A)for each of the 2009
			 through 2011 crop years, 83.3 percent of the acreage planted or considered
			 planted to the covered commodity or peanuts for harvest on the farm in the crop
			 year; and
							(B)for the 2012 crop year, 85 percent of
			 the acreage planted or considered planted to the covered commodity or peanuts
			 for harvest on the farm in the crop year; and
							(3)the quotient
			 obtained by dividing—
							(A)the average yield
			 per planted acre for the covered commodity or peanuts of the producers on the
			 farm for the most recent 5 crop years, excluding each of the crop years with
			 the highest and lowest yields; by
							(B)the benchmark
			 State yield for the crop year, as determined under subsection (d)(2).
							1106.Producer
			 agreement required as condition of provision of payments
					(a)Compliance With
			 Certain Requirements
						(1)RequirementsBefore
			 the producers on a farm may receive direct payments, counter-cyclical payments,
			 or average crop revenue election payments with respect to the farm, the
			 producers shall agree, during the crop year for which the payments are made and
			 in exchange for the payments—
							(A)to comply with
			 applicable conservation requirements under subtitle B of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3811 et seq.);
							(B)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.);
							(C)to comply with the
			 planting flexibility requirements of section 1107;
							(D)to use the land on
			 the farm, in a quantity equal to the attributable base acres for the farm and
			 any base acres for peanuts for the farm under subtitle C, for an agricultural
			 or conserving use, and not for a nonagricultural commercial, industrial, or
			 residential use, as determined by the Secretary; and
							(E)to effectively
			 control noxious weeds and otherwise maintain the land in accordance with sound
			 agricultural practices, as determined by the Secretary, if the agricultural or
			 conserving use involves the noncultivation of any portion of the land referred
			 to in subparagraph (D).
							(2)ComplianceThe
			 Secretary may issue such rules as the Secretary considers necessary to ensure
			 producer compliance with the requirements of paragraph (1).
						(3)ModificationAt
			 the request of the transferee or owner, the Secretary may modify the
			 requirements of this subsection if the modifications are consistent with the
			 objectives of this subsection, as determined by the Secretary.
						(b)Transfer or
			 Change of Interest in Farm
						(1)Termination
							(A)In
			 generalExcept as provided in paragraph (2), a transfer of (or
			 change in) the interest of the producers on a farm in base acres for which
			 direct payments or counter-cyclical payments are made, or on which average crop
			 revenue election payments are based, shall result in the termination of the
			 direct payments, counter-cyclical payments, or average crop revenue election
			 payments to the extent the payments are made or based on the base acres, unless
			 the transferee or owner of the acreage agrees to assume all obligations under
			 subsection (a).
							(B)Effective
			 dateThe termination shall take effect on the date determined by
			 the Secretary.
							(2)ExceptionIf
			 a producer entitled to a direct payment, counter-cyclical payment, or average
			 crop revenue election payment dies, becomes incompetent, or is otherwise unable
			 to receive the payment, the Secretary shall make the payment, in accordance
			 with rules issued by the Secretary.
						(c)Reports
						(1)Acreage
			 reportsAs a condition on the receipt of any benefits under this
			 subtitle or subtitle B, the Secretary shall require producers on a farm to
			 submit to the Secretary annual acreage reports with respect to all cropland on
			 the farm.
						(2)Production
			 reportsAs a condition on the receipt of any benefits under this
			 subtitle or subtitle B, the Secretary shall require producers on a farm that
			 receive payments under section 1105 to submit to the Secretary annual
			 production reports with respect to all covered commodities and peanuts produced
			 on the farm.
						(3)PenaltiesNo
			 penalty with respect to benefits under this subtitle or subtitle B shall be
			 assessed against the producers on a farm for an inaccurate acreage or
			 production report unless the producers on the farm knowingly and willfully
			 falsified the acreage or production report.
						(d)Tenants and
			 SharecroppersIn carrying out this subtitle, the Secretary shall
			 provide adequate safeguards to protect the interests of tenants and
			 sharecroppers.
					(e)Sharing of
			 PaymentsThe Secretary shall provide for the sharing of direct
			 payments, counter-cyclical payments, or average crop revenue election payments
			 among the producers on a farm on a fair and equitable basis.
					1107.Planting
			 flexibility
					(a)Permitted
			 CropsSubject to subsection (b), any commodity or crop may be
			 planted on base acres on a farm.
					(b)Limitations
			 Regarding Certain Commodities
						(1)General
			 limitationThe planting of an agricultural commodity specified in
			 paragraph (3) shall be prohibited on base acres unless the commodity, if
			 planted, is destroyed before harvest.
						(2)Treatment of
			 trees and other perennialsThe planting of an agricultural
			 commodity specified in paragraph (3) that is produced on a tree or other
			 perennial plant shall be prohibited on base acres.
						(3)Covered
			 agricultural commoditiesParagraphs (1) and (2) apply to the
			 following agricultural commodities:
							(A)Fruits.
							(B)Vegetables (other
			 than mung beans and pulse crops).
							(C)Wild rice.
							(c)ExceptionsParagraphs
			 (1) and (2) of subsection (b) shall not limit the planting of an agricultural
			 commodity specified in paragraph (3) of that subsection—
						(1)in any region in
			 which there is a history of double-cropping of covered commodities with
			 agricultural commodities specified in subsection (b)(3), as determined by the
			 Secretary, in which case the double-cropping shall be permitted;
						(2)on a farm that the
			 Secretary determines has a history of planting agricultural commodities
			 specified in subsection (b)(3) on base acres, except that direct payments and
			 counter-cyclical payments shall be reduced by an acre for each acre planted to
			 such an agricultural commodity; or
						(3)by
			 the producers on a farm that the Secretary determines has an established
			 planting history of a specific agricultural commodity specified in subsection
			 (b)(3), except that—
							(A)the quantity
			 planted may not exceed the average annual planting history of such agricultural
			 commodity by the producers on the farm in the 1991 through 1995 or 1998 through
			 2001 crop years (excluding any crop year in which no plantings were made), as
			 determined by the Secretary; and
							(B)direct payments and
			 counter-cyclical payments shall be reduced by an acre for each acre planted to
			 such agricultural commodity.
							(d)Planting
			 Transferability Pilot Project
						(1)Pilot project
			 authorizedNotwithstanding paragraphs (1) and (2) of subsection
			 (b) and in addition to the exceptions provided in subsection (c), the Secretary
			 shall carry out a pilot project to permit the planting of cucumbers, green
			 peas, lima beans, pumpkins, snap beans, sweet corn, and tomatoes grown for
			 processing on base acres during each of the 2009 through 2012 crop
			 years.
						(2)Pilot project
			 States and acresThe number of base acres eligible during each
			 crop year for the pilot project under paragraph (1) shall be—
							(A)9,000 acres in the
			 State of Illinois;
							(B)9,000 acres in the
			 State of Indiana;
							(C)1,000 acres in the
			 State of Iowa;
							(D)9,000 acres in the
			 State of Michigan;
							(E)34,000 acres in
			 the State of Minnesota;
							(F)4,000 acres in the
			 State of Ohio; and
							(G)9,000 acres in the
			 State of Wisconsin.
							(3)Contract and
			 management requirementsTo be eligible for selection to
			 participate in the pilot project, the producers on a farm shall—
							(A)demonstrate to the
			 Secretary that the producers on the farm have entered into a contract to
			 produce a crop of a commodity specified in paragraph (1) for processing;
							(B)agree to produce
			 the crop as part of a program of crop rotation on the farm to achieve agronomic
			 and pest and disease management benefits; and
							(C)provide evidence
			 of the disposition of the crop.
							(4)Temporary
			 reduction in base acresThe base acres on a farm for a crop year
			 shall be reduced by an acre for each acre planted under the pilot
			 program.
						(5)Duration of
			 reductionsThe reduction in the base acres of a farm for a crop
			 year under paragraph (4) shall expire at the end of the crop year.
						(6)Recalculation of
			 base acres
							(A)In
			 generalIf the Secretary recalculates base acres for a farm while
			 the farm is included in the pilot project, the planting and production of a
			 crop of a commodity specified in paragraph (1) on base acres for which a
			 temporary reduction was made under this section shall be considered to be the
			 same as the planting and production of a covered commodity.
							(B)ProhibitionNothing
			 in this paragraph provides authority for the Secretary to recalculate base
			 acres for a farm.
							(7)Pilot impact
			 evaluation
							(A)In
			 generalThe Secretary shall periodically evaluate the pilot
			 project conducted under this subsection to determine the effects of the pilot
			 project on the supply and price of—
								(i)fresh fruits and
			 vegetables; and
								(ii)fruits and
			 vegetables for processing.
								(B)DeterminationAn
			 evaluation under subparagraph (A) shall include a determination as to
			 whether—
								(i)producers of fresh
			 fruits and vegetables are being negatively impacted; and
								(ii)existing
			 production capacities are being supplanted.
								(C)ReportAs
			 soon as practicable after conducting an evaluation under subparagraph (A), the
			 Secretary shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the results of the evaluation.
							1108.Special rule
			 for long grain and medium grain rice
					(a)Calculation
			 MethodSubject to subsections (b) and (c), for the purposes of
			 determining the amount of the counter-cyclical payments to be paid to the
			 producers on a farm for long grain rice and medium grain rice under section
			 1104, the base acres of rice on the farm shall be apportioned using the 4-year
			 average of the percentages of acreage planted in the applicable State to long
			 grain rice and medium grain rice during the 2003 through 2006 crop years, as
			 determined by the Secretary.
					(b)Producer
			 ElectionAs an alternative to the calculation method described in
			 subsection (a), the Secretary shall provide producers on a farm the opportunity
			 to elect to apportion rice base acres on the farm using the 4-year average
			 of—
						(1)the percentages of
			 acreage planted on the farm to long grain rice and medium grain rice during the
			 2003 through 2006 crop years;
						(2)the percentages of
			 any acreage on the farm that the producers were prevented from planting to long
			 grain rice and medium grain rice during the 2003 through 2006 crop years
			 because of drought, flood, other natural disaster, or other condition beyond
			 the control of the producers, as determined by the Secretary; and
						(3)in the case of a
			 crop year for which a producer on a farm elected not to plant to long grain and
			 medium grain rice during the 2003 through 2006 crop years, the percentages of
			 acreage planted in the applicable State to long grain rice and medium grain
			 rice, as determined by the Secretary.
						(c)LimitationIn
			 carrying out this section, the Secretary shall use the same total base acres,
			 payment acres, and payment yields established with respect to rice under
			 sections 1101 and 1102 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7911, 7912), as in effect on September 30, 2007, subject to any
			 adjustment under section 1101 of this Act.
					1109.Period of
			 effectivenessThis subtitle
			 shall be effective beginning with the 2008 crop year of each covered commodity
			 through the 2012 crop year.
				BMarketing
			 assistance loans and loan deficiency payments
				1201.Availability
			 of nonrecourse marketing assistance loans for loan commodities
					(a)Nonrecourse
			 Loans Available
						(1)AvailabilityFor
			 each of the 2008 through 2012 crops of each loan commodity, the Secretary shall
			 make available to producers on a farm nonrecourse marketing assistance loans
			 for loan commodities produced on the farm.
						(2)Terms and
			 conditionsThe marketing assistance loans shall be made under
			 terms and conditions that are prescribed by the Secretary and at the loan rate
			 established under section 1202 for the loan commodity.
						(b)Eligible
			 ProductionThe producers on a farm shall be eligible for a
			 marketing assistance loan under subsection (a) for any quantity of a loan
			 commodity produced on the farm.
					(c)Compliance With
			 Conservation and Wetlands RequirementsAs a condition of the
			 receipt of a marketing assistance loan under subsection (a), the producer shall
			 comply with applicable conservation requirements under subtitle B of title XII
			 of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and applicable
			 wetland protection requirements under subtitle C of title XII of that Act (16
			 U.S.C. 3821 et seq.) during the term of the loan.
					1202.Loan rates for
			 nonrecourse marketing assistance loans
					(a)2008 crop
			 yearFor purposes of the 2008 crop year, the loan rate for a
			 marketing assistance loan under section 1201 for a loan commodity shall be
			 equal to the following:
						(1)In the case of
			 wheat, $2.75 per bushel.
						(2)In the case of
			 corn, $1.95 per bushel.
						(3)In the case of
			 grain sorghum, $1.95 per bushel.
						(4)In
			 the case of barley, $1.85 per bushel.
						(5)In the case of
			 oats, $1.33 per bushel.
						(6)In the case of
			 base quality of upland cotton, $0.52 per pound.
						(7)In the case of
			 extra long staple cotton, $0.7977 per pound.
						(8)In the case of
			 long grain rice, $6.50 per hundredweight.
						(9)In the case of
			 medium grain rice, $6.50 per hundredweight.
						(10)In
			 the case of soybeans, $5.00 per bushel.
						(11)In
			 the case of other oilseeds, $9.30 per hundredweight for each of the following
			 kinds of oilseeds:
							(A)Sunflower
			 seed.
							(B)Rapeseed.
							(C)Canola.
							(D)Safflower.
							(E)Flaxseed.
							(F)Mustard
			 seed.
							(G)Crambe.
							(H)Sesame
			 seed.
							(I)Other oilseeds
			 designated by the Secretary.
							(12)In the case of
			 dry peas, $6.22 per hundredweight.
						(13)In the case of
			 lentils, $11.72 per hundredweight.
						(14)In the case of
			 small chickpeas, $7.43 per hundredweight.
						(15)In the case of
			 graded wool, $1.00 per pound.
						(16)In the case of
			 nongraded wool, $0.40 per pound.
						(17)In the case of
			 mohair, $4.20 per pound.
						(18)In the case of
			 honey, $0.60 per pound.
						(b)2009 Crop
			 yearExcept as provided in section 1105, for purposes of the 2009
			 crop year, the loan rate for a marketing assistance loan under section 1201 for
			 a loan commodity shall be equal to the following:
						(1)In the case of
			 wheat, $2.75 per bushel.
						(2)In the case of
			 corn, $1.95 per bushel.
						(3)In
			 the case of grain sorghum, $1.95 per bushel.
						(4)In the case of
			 barley, $1.85 per bushel.
						(5)In the case of
			 oats, $1.33 per bushel.
						(6)In the case of
			 base quality of upland cotton, $0.52 per pound.
						(7)In the case of
			 extra long staple cotton, $0.7977 per pound.
						(8)In the case of
			 long grain rice, $6.50 per hundredweight.
						(9)In
			 the case of medium grain rice, $6.50 per hundredweight.
						(10)In the case of
			 soybeans, $5.00 per bushel.
						(11)In
			 the case of other oilseeds, $9.30 per hundredweight for each of the following
			 kinds of oilseeds:
							(A)Sunflower
			 seed.
							(B)Rapeseed.
							(C)Canola.
							(D)Safflower.
							(E)Flaxseed.
							(F)Mustard
			 seed.
							(G)Crambe.
							(H)Sesame
			 seed.
							(I)Other oilseeds
			 designated by the Secretary.
							(12)In the case of
			 dry peas, $5.40 per hundredweight.
						(13)In the case of
			 lentils, $11.28 per hundredweight.
						(14)In the case of
			 small chickpeas, $7.43 per hundredweight.
						(15)In the case of
			 large chickpeas, $11.28 per hundredweight.
						(16)In the case of
			 graded wool, $1.00 per pound.
						(17)In the case of
			 nongraded wool, $0.40 per pound.
						(18)In the case of
			 mohair, $4.20 per pound.
						(19)In the case of
			 honey, $0.60 per pound.
						(c)2010 Through
			 2012 crop yearsExcept as provided in section 1105, for purposes
			 of each of the 2010 through 2012 crop years, the loan rate for a marketing
			 assistance loan under section 1201 for a loan commodity shall be equal to the
			 following:
						(1)In the case of
			 wheat, $2.94 per bushel.
						(2)In the case of
			 corn, $1.95 per bushel.
						(3)In the case of
			 grain sorghum, $1.95 per bushel.
						(4)In the case of
			 barley, $1.95 per bushel.
						(5)In the case of
			 oats, $1.39 per bushel.
						(6)In the case of
			 base quality of upland cotton, $0.52 per pound.
						(7)In the case of
			 extra long staple cotton, $0.7977 per pound.
						(8)In
			 the case of long grain rice, $6.50 per hundredweight.
						(9)In
			 the case of medium grain rice, $6.50 per hundredweight.
						(10)In the case of
			 soybeans, $5.00 per bushel.
						(11)In the case of
			 other oilseeds, $10.09 per hundredweight for each of the following kinds of
			 oilseeds:
							(A)Sunflower
			 seed.
							(B)Rapeseed.
							(C)Canola.
							(D)Safflower.
							(E)Flaxseed.
							(F)Mustard
			 seed.
							(G)Crambe.
							(H)Sesame
			 seed.
							(I)Other oilseeds
			 designated by the Secretary.
							(12)In the case of dry
			 peas, $5.40 per hundredweight.
						(13)In the case of
			 lentils, $11.28 per hundredweight.
						(14)In the case of
			 small chickpeas, $7.43 per hundredweight.
						(15)In the case of
			 large chickpeas, $11.28 per hundredweight.
						(16)In the case of
			 graded wool, $1.15 per pound.
						(17)In the case of
			 nongraded wool, $0.40 per pound.
						(18)In the case of
			 mohair, $4.20 per pound.
						(19)In the case of
			 honey, $0.69 per pound.
						(d)Single county
			 loan rate for other oilseedsThe Secretary shall establish a
			 single loan rate in each county for each kind of other oilseeds described in
			 subsections (a)(11), (b)(11), and (c)(11).
					1203.Term of
			 loans
					(a)Term of
			 loanIn the case of each loan commodity, a marketing assistance
			 loan under section 1201 shall have a term of 9 months beginning on the first
			 day of the first month after the month in which the loan is made.
					(b)Extensions
			 prohibitedThe Secretary may not extend the term of a marketing
			 assistance loan for any loan commodity.
					1204.Repayment of
			 loans
					(a)General
			 RuleThe Secretary shall permit the producers on a farm to repay
			 a marketing assistance loan under section 1201 for a loan commodity (other than
			 upland cotton, long grain rice, medium grain rice, extra long staple cotton,
			 and confectionery and each other kind of sunflower seed (other than oil
			 sunflower seed)) at a rate that is the lesser of—
						(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283));
						(2)a
			 rate (as determined by the Secretary) that—
							(A)is calculated
			 based on average market prices for the loan commodity during the preceding
			 30-day period; and
							(B)will minimize
			 discrepancies in marketing loan benefits across State boundaries and across
			 county boundaries; or
							(3)a
			 rate that the Secretary may develop using alternative methods for calculating a
			 repayment rate for a loan commodity that the Secretary determines will—
							(A)minimize potential
			 loan forfeitures;
							(B)minimize the
			 accumulation of stocks of the commodity by the Federal Government;
							(C)minimize the cost
			 incurred by the Federal Government in storing the commodity;
							(D)allow the
			 commodity produced in the United States to be marketed freely and
			 competitively, both domestically and internationally; and
							(E)minimize
			 discrepancies in marketing loan benefits across State boundaries and across
			 county boundaries.
							(b)Repayment Rates
			 for Upland Cotton, Long Grain Rice, and Medium Grain RiceThe
			 Secretary shall permit producers to repay a marketing assistance loan under
			 section 1201 for upland cotton, long grain rice, and medium grain rice at a
			 rate that is the lesser of—
						(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
						(2)the prevailing
			 world market price for the commodity, as determined and adjusted by the
			 Secretary in accordance with this section.
						(c)Repayment Rates
			 for Extra Long Staple CottonRepayment of a marketing assistance
			 loan for extra long staple cotton shall be at the loan rate established for the
			 commodity under section 1202, plus interest (determined in accordance with
			 section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7283)).
					(d)Prevailing World
			 Market PriceFor purposes of this section and section 1207, the
			 Secretary shall prescribe by regulation—
						(1)a
			 formula to determine the prevailing world market price for each of upland
			 cotton, long grain rice, and medium grain rice; and
						(2)a
			 mechanism by which the Secretary shall announce periodically those prevailing
			 world market prices.
						(e)Adjustment of
			 prevailing world market price for upland cotton, long grain rice, and medium
			 grain rice
						(1)RiceThe
			 prevailing world market price for long grain rice and medium grain rice
			 determined under subsection (d) shall be adjusted to United States quality and
			 location.
						(2)CottonThe
			 prevailing world market price for upland cotton determined under subsection
			 (d)—
							(A)shall be adjusted
			 to United States quality and location, with the adjustment to include—
								(i)a
			 reduction equal to any United States Premium Factor for upland cotton of a
			 quality higher than Middling (M) 13/32-inch; and
								(ii)the
			 average costs to market the commodity, including average transportation costs,
			 as determined by the Secretary; and
								(B)may be further
			 adjusted, during the period beginning on the date of enactment of this Act and
			 ending on July 31, 2013, if the Secretary determines the adjustment is
			 necessary to—
								(i)minimize potential
			 loan forfeitures;
								(ii)minimize the
			 accumulation of stocks of upland cotton by the Federal Government;
								(iii)ensure that
			 upland cotton produced in the United States can be marketed freely and
			 competitively, both domestically and internationally; and
								(iv)ensure an
			 appropriate transition between current-crop and forward-crop price quotations,
			 except that the Secretary may use forward-crop price quotations prior to July
			 31 of a marketing year only if—
									(I)there are
			 insufficient current-crop price quotations; and
									(II)the forward-crop
			 price quotation is the lowest such quotation available.
									(3)Guidelines for
			 additional adjustmentsIn making adjustments under this
			 subsection, the Secretary shall establish a mechanism for determining and
			 announcing the adjustments in order to avoid undue disruption in the United
			 States market.
						(f)Repayment Rates
			 for Confectionery and Other Kinds of Sunflower SeedsThe
			 Secretary shall permit the producers on a farm to repay a marketing assistance
			 loan under section 1201 for confectionery and each other kind of sunflower seed
			 (other than oil sunflower seed) at a rate that is the lesser of—
						(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
						(2)the repayment rate
			 established for oil sunflower seed.
						(g)Payment of Cotton Storage Costs
						(1)2008 through
			 2011 crop yearsEffective for each of the 2008 through 2011 crop
			 years, the Secretary shall provide cotton storage payments in the same manner,
			 and at the same rates as the Secretary provided storage payments for the 2006
			 crop of cotton, except that the rates shall be reduced by 10 percent.
						(2)Subsequent crop
			 yearsBeginning with the 2012 crop year, the Secretary shall
			 provide cotton storage payments in the same manner, and at the same rates as
			 the Secretary provided storage payments for the 2006 crop of cotton, except
			 that the rates shall be reduced by 20 percent.
						(h)Authority to
			 temporarily adjust repayment rates
						(1)Adjustment
			 authorityIn the event of a severe disruption to marketing,
			 transportation, or related infrastructure, the Secretary may modify the
			 repayment rate otherwise applicable under this section for marketing assistance
			 loans under section 1201 for a loan commodity.
						(2)DurationAny
			 adjustment made under paragraph (1) in the repayment rate for marketing
			 assistance loans for a loan commodity shall be in effect on a short-term and
			 temporary basis, as determined by the Secretary.
						1205.Loan
			 deficiency payments
					(a)Availability of
			 loan deficiency payments
						(1)In
			 generalExcept as provided in subsection (d), the Secretary may
			 make loan deficiency payments available to producers on a farm that, although
			 eligible to obtain a marketing assistance loan under section 1201 with respect
			 to a loan commodity, agree to forgo obtaining the loan for the commodity in
			 return for loan deficiency payments under this section.
						(2)Unshorn pelts,
			 hay, and silage
							(A)Marketing
			 assistance loansSubject to subparagraph (B), nongraded wool in
			 the form of unshorn pelts and hay and silage derived from a loan commodity are
			 not eligible for a marketing assistance loan under section 1201.
							(B)Loan deficiency
			 paymentEffective for the 2008 through 2012 crop years, the
			 Secretary may make loan deficiency payments available under this section to
			 producers on a farm that produce unshorn pelts or hay and silage derived from a
			 loan commodity.
							(b)ComputationA
			 loan deficiency payment for a loan commodity or commodity referred to in
			 subsection (a)(2) shall be computed by multiplying—
						(1)the payment rate
			 determined under subsection (c) for the commodity; by
						(2)the quantity of
			 the commodity produced by the eligible producers, excluding any quantity for
			 which the producers obtain a marketing assistance loan under section
			 1201.
						(c)Payment
			 rate
						(1)In
			 generalIn the case of a loan commodity, the payment rate shall
			 be the amount by which—
							(A)the loan rate
			 established under section 1202 for the loan commodity; exceeds
							(B)the rate at which
			 a marketing assistance loan for the loan commodity may be repaid under section
			 1204.
							(2)Unshorn
			 peltsIn the case of unshorn pelts, the payment rate shall be the
			 amount by which—
							(A)the loan rate
			 established under section 1202 for ungraded wool; exceeds
							(B)the rate at which
			 a marketing assistance loan for ungraded wool may be repaid under section
			 1204.
							(3)Hay and
			 silageIn the case of hay or silage derived from a loan
			 commodity, the payment rate shall be the amount by which—
							(A)the loan rate
			 established under section 1202 for the loan commodity from which the hay or
			 silage is derived; exceeds
							(B)the rate at which
			 a marketing assistance loan for the loan commodity may be repaid under section
			 1204.
							(d)Exception for
			 extra long staple cottonThis section shall not apply with
			 respect to extra long staple cotton.
					(e)Effective date
			 for payment rate determinationThe Secretary shall determine the
			 amount of the loan deficiency payment to be made under this section to the
			 producers on a farm with respect to a quantity of a loan commodity or commodity
			 referred to in subsection (a)(2) using the payment rate in effect under
			 subsection (c) as of the date the producers request the payment.
					1206.Payments in
			 lieu of loan deficiency payments for grazed acreage
					(a)Eligible
			 producers
						(1)In
			 generalEffective for the 2008 through 2012 crop years, in the
			 case of a producer that would be eligible for a loan deficiency payment under
			 section 1205 for wheat, barley, or oats, but that elects to use acreage planted
			 to the wheat, barley, or oats for the grazing of livestock, the Secretary shall
			 make a payment to the producer under this section if the producer enters into
			 an agreement with the Secretary to forgo any other harvesting of the wheat,
			 barley, or oats on that acreage.
						(2)Grazing of
			 triticale acreageEffective for the 2008 through 2012 crop years,
			 with respect to a producer on a farm that uses acreage planted to triticale for
			 the grazing of livestock, the Secretary shall make a payment to the producer
			 under this section if the producer enters into an agreement with the Secretary
			 to forgo any other harvesting of triticale on that acreage.
						(b)Payment
			 amount
						(1)In
			 generalThe amount of a payment made under this section to a
			 producer on a farm described in subsection (a)(1) shall be equal to the amount
			 determined by multiplying—
							(A)the loan
			 deficiency payment rate determined under section 1205(c) in effect, as of the
			 date of the agreement, for the county in which the farm is located; by
							(B)the payment
			 quantity determined by multiplying—
								(i)the
			 quantity of the grazed acreage on the farm with respect to which the producer
			 elects to forgo harvesting of wheat, barley, or oats; and
								(ii)the
			 payment yield in effect for the calculation of direct payments under subtitle A
			 with respect to that loan commodity on the farm or, in the case of a farm
			 without a payment yield for that loan commodity, an appropriate yield
			 established by the Secretary in a manner consistent with section 1102 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912).
								(2)Grazing of
			 triticale acreageThe amount of a payment made under this section
			 to a producer on a farm described in subsection (a)(2) shall be equal to the
			 amount determined by multiplying—
							(A)the loan
			 deficiency payment rate determined under section 1205(c) in effect for wheat,
			 as of the date of the agreement, for the county in which the farm is located;
			 by
							(B)the payment
			 quantity determined by multiplying—
								(i)the
			 quantity of the grazed acreage on the farm with respect to which the producer
			 elects to forgo harvesting of triticale; and
								(ii)the payment yield in effect for the
			 calculation of direct payments under subtitle A with respect to wheat on the
			 farm or, in the case of a farm without a payment yield for wheat, an
			 appropriate yield established by the Secretary in a manner consistent with
			 section 1102 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7912).
								(c)Time, manner,
			 and availability of payment
						(1)Time and
			 mannerA payment under this section shall be made at the same
			 time and in the same manner as loan deficiency payments are made under section
			 1205.
						(2)Availability
							(A)In
			 generalThe Secretary shall establish an availability period for
			 the payments authorized by this section.
							(B)Certain
			 commoditiesIn the case of wheat, barley, and oats, the
			 availability period shall be consistent with the availability period for the
			 commodity established by the Secretary for marketing assistance loans
			 authorized by this subtitle.
							(d)Prohibition on
			 crop insurance indemnity or noninsured crop assistanceA 2008
			 through 2012 crop of wheat, barley, oats, or triticale planted on acreage that
			 a producer elects, in the agreement required by subsection (a), to use for the
			 grazing of livestock in lieu of any other harvesting of the crop shall not be
			 eligible for an indemnity under a policy or plan of insurance authorized under
			 the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or noninsured crop
			 assistance under section 196 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7333).
					1207.Special
			 marketing loan provisions for upland cotton
					(a)Special Import
			 Quota
						(1)Definition of
			 special import quotaIn this subsection, the term special
			 import quota means a quantity of imports that is not subject to the
			 over-quota tariff rate of a tariff-rate quota.
						(2)Establishment
							(A)In
			 generalThe President shall carry out an import quota program
			 during the period beginning on the date of enactment of this Act through July
			 31, 2013, as provided in this subsection.
							(B)Program
			 requirementsWhenever the Secretary determines and announces that
			 for any consecutive 4-week period, the Friday through Thursday average price
			 quotation for the lowest-priced United States growth, as quoted for Middling
			 (M) 13/32-inch cotton, delivered to a definable and
			 significant international market, as determined by the Secretary, exceeds the
			 prevailing world market price, there shall immediately be in effect a special
			 import quota.
							(3)QuantityThe
			 quota shall be equal to 1 week's consumption of cotton by domestic mills at the
			 seasonally adjusted average rate of the most recent 3 months for which data are
			 available.
						(4)ApplicationThe
			 quota shall apply to upland cotton purchased not later than 90 days after the
			 date of the Secretary's announcement under paragraph (2) and entered into the
			 United States not later than 180 days after that date.
						(5)OverlapA
			 special quota period may be established that overlaps any existing quota period
			 if required by paragraph (2), except that a special quota period may not be
			 established under this subsection if a quota period has been established under
			 subsection (b).
						(6)Preferential
			 tariff treatmentThe quantity under a special import quota shall
			 be considered to be an in-quota quantity for purposes of—
							(A)section 213(d) of
			 the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(d));
							(B)section 204 of the
			 Andean Trade Preference Act (19 U.S.C. 3203);
							(C)section 503(d) of
			 the Trade Act of 1974 (19 U.S.C. 2463(d)); and
							(D)General Note
			 3(a)(iv) to the Harmonized Tariff Schedule.
							(7)LimitationThe
			 quantity of cotton entered into the United States during any marketing year
			 under the special import quota established under this subsection may not exceed
			 the equivalent of 10 week's consumption of upland cotton by domestic mills at
			 the seasonally adjusted average rate of the 3 months immediately preceding the
			 first special import quota established in any marketing year.
						(b)Limited Global
			 Import Quota for Upland Cotton
						(1)DefinitionsIn
			 this subsection:
							(A)SupplyThe
			 term supply means, using the latest official data of the Bureau of
			 the Census, the Department of Agriculture, and the Department of the
			 Treasury—
								(i)the
			 carry-over of upland cotton at the beginning of the marketing year (adjusted to
			 480-pound bales) in which the quota is established;
								(ii)production of the
			 current crop; and
								(iii)imports to the
			 latest date available during the marketing year.
								(B)DemandThe
			 term demand means—
								(i)the
			 average seasonally adjusted annual rate of domestic mill consumption of cotton
			 during the most recent 3 months for which data are available; and
								(ii)the
			 larger of—
									(I)average exports of
			 upland cotton during the preceding 6 marketing years; or
									(II)cumulative
			 exports of upland cotton plus outstanding export sales for the marketing year
			 in which the quota is established.
									(C)Limited global
			 import quotaThe term limited global import quota
			 means a quantity of imports that is not subject to the over-quota tariff rate
			 of a tariff-rate quota.
							(2)ProgramThe
			 President shall carry out an import quota program that provides that whenever
			 the Secretary determines and announces that the average price of the base
			 quality of upland cotton, as determined by the Secretary, in the designated
			 spot markets for a month exceeded 130 percent of the average price of the
			 quality of cotton in the markets for the preceding 36 months, notwithstanding
			 any other provision of law, there shall immediately be in effect a limited
			 global import quota subject to the following conditions:
							(A)QuantityThe
			 quantity of the quota shall be equal to 21 days of domestic mill consumption of
			 upland cotton at the seasonally adjusted average rate of the most recent 3
			 months for which data are available or as estimated by the Secretary.
							(B)Quantity if
			 prior quotaIf a quota has been established under this subsection
			 during the preceding 12 months, the quantity of the quota next established
			 under this subsection shall be the smaller of 21 days of domestic mill
			 consumption calculated under subparagraph (A) or the quantity required to
			 increase the supply to 130 percent of the demand.
							(C)Preferential
			 tariff treatmentThe quantity under a limited global import quota
			 shall be considered to be an in-quota quantity for purposes of—
								(i)section 213(d) of
			 the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(d));
								(ii)section 204 of
			 the Andean Trade Preference Act (19 U.S.C. 3203);
								(iii)section 503(d)
			 of the Trade Act of 1974 (19 U.S.C. 2463(d)); and
								(iv)General Note
			 3(a)(iv) to the Harmonized Tariff Schedule.
								(D)Quota entry
			 periodWhen a quota is established under this subsection, cotton
			 may be entered under the quota during the 90-day period beginning on the date
			 the quota is established by the Secretary.
							(3)No
			 overlapNotwithstanding paragraph (2), a quota period may not be
			 established that overlaps an existing quota period or a special quota period
			 established under subsection (a).
						(c)Economic
			 Adjustment Assistance to Users of Upland Cotton
						(1)In
			 generalSubject to paragraph (2), the Secretary shall, on a
			 monthly basis, provide economic adjustment assistance to domestic users of
			 upland cotton in the form of payments for all documented use of that upland
			 cotton during the previous monthly period regardless of the origin of the
			 upland cotton.
						(2)Value of
			 assistance
							(A)Beginning
			 periodDuring the period beginning on August 1, 2008, and ending
			 on July 31, 2012, the value of the assistance provided under paragraph (1)
			 shall be 4 cents per pound.
							(B)Subsequent
			 periodEffective beginning on August 1, 2012, the value of the
			 assistance provided under paragraph (1) shall be 3 cents per pound.
							(3)Allowable
			 purposesEconomic adjustment assistance under this subsection
			 shall be made available only to domestic users of upland cotton that certify
			 that the assistance shall be used only to acquire, construct, install,
			 modernize, develop, convert, or expand land, plant, buildings, equipment,
			 facilities, or machinery.
						(4)Review or
			 auditThe Secretary may conduct such review or audit of the
			 records of a domestic user under this subsection as the Secretary determines
			 necessary to carry out this subsection.
						(5)Improper use of
			 assistanceIf the Secretary determines, after a review or audit
			 of the records of the domestic user, that economic adjustment assistance under
			 this subsection was not used for the purposes specified in paragraph (3), the
			 domestic user shall be—
							(A)liable to repay the
			 assistance to the Secretary, plus interest, as determined by the Secretary;
			 and
							(B)ineligible to
			 receive assistance under this subsection for a period of 1 year following the
			 determination of the Secretary.
							1208.Special
			 competitive provisions for extra long staple cotton
					(a)Competitiveness
			 ProgramNotwithstanding any other provision of law, during the
			 period beginning on the date of enactment of this Act through July 31, 2013,
			 the Secretary shall carry out a program—
						(1)to maintain and
			 expand the domestic use of extra long staple cotton produced in the United
			 States;
						(2)to increase
			 exports of extra long staple cotton produced in the United States; and
						(3)to ensure that
			 extra long staple cotton produced in the United States remains competitive in
			 world markets.
						(b)Payments Under
			 Program; TriggerUnder the program, the Secretary shall make
			 payments available under this section whenever—
						(1)for a consecutive
			 4-week period, the world market price for the lowest priced competing growth of
			 extra long staple cotton (adjusted to United States quality and location and
			 for other factors affecting the competitiveness of such cotton), as determined
			 by the Secretary, is below the prevailing United States price for a competing
			 growth of extra long staple cotton; and
						(2)the lowest priced
			 competing growth of extra long staple cotton (adjusted to United States quality
			 and location and for other factors affecting the competitiveness of such
			 cotton), as determined by the Secretary, is less than 134 percent of the loan
			 rate for extra long staple cotton.
						(c)Eligible
			 RecipientsThe Secretary shall make payments available under this
			 section to domestic users of extra long staple cotton produced in the United
			 States and exporters of extra long staple cotton produced in the United States
			 that enter into an agreement with the Commodity Credit Corporation to
			 participate in the program under this section.
					(d)Payment
			 AmountPayments under this section shall be based on the amount
			 of the difference in the prices referred to in subsection (b)(1) during the
			 fourth week of the consecutive 4-week period multiplied by the amount of
			 documented purchases by domestic users and sales for export by exporters made
			 in the week following such a consecutive 4-week period.
					1209.Availability
			 of recourse loans for high moisture feed grains and seed cotton
					(a)High Moisture
			 Feed Grains
						(1)Definition of
			 high moisture stateIn this subsection, the term high
			 moisture state means corn or grain sorghum having a moisture content in
			 excess of Commodity Credit Corporation standards for marketing assistance loans
			 made by the Secretary under section 1201.
						(2)Recourse loans
			 availableFor each of the 2008 through 2012 crops of corn and
			 grain sorghum, the Secretary shall make available recourse loans, as determined
			 by the Secretary, to producers on a farm that—
							(A)normally harvest
			 all or a portion of their crop of corn or grain sorghum in a high moisture
			 state;
							(B)present—
								(i)certified scale
			 tickets from an inspected, certified commercial scale, including a licensed
			 warehouse, feedlot, feed mill, distillery, or other similar entity approved by
			 the Secretary, pursuant to regulations issued by the Secretary; or
								(ii)field or other
			 physical measurements of the standing or stored crop in regions of the United
			 States, as determined by the Secretary, that do not have certified commercial
			 scales from which certified scale tickets may be obtained within reasonable
			 proximity of harvest operation;
								(C)certify that they
			 were the owners of the feed grain at the time of delivery to, and that the
			 quantity to be placed under loan under this subsection was in fact harvested on
			 the farm and delivered to, a feedlot, feed mill, or commercial or on-farm
			 high-moisture storage facility, or to a facility maintained by the users of
			 corn and grain sorghum in a high moisture state; and
							(D)comply with
			 deadlines established by the Secretary for harvesting the corn or grain sorghum
			 and submit applications for loans under this subsection within deadlines
			 established by the Secretary.
							(3)Eligibility of
			 acquired feed grainsA loan under this subsection shall be made
			 on a quantity of corn or grain sorghum of the same crop acquired by the
			 producer equivalent to a quantity determined by multiplying—
							(A)the acreage of the
			 corn or grain sorghum in a high moisture state harvested on the producer's
			 farm; by
							(B)the lower of the
			 farm program payment yield used to make counter-cyclical payments under
			 subtitle A or the actual yield on a field, as determined by the Secretary, that
			 is similar to the field from which the corn or grain sorghum was
			 obtained.
							(b)Recourse Loans
			 Available for Seed CottonFor each of the 2008 through 2012 crops
			 of upland cotton and extra long staple cotton, the Secretary shall make
			 available recourse seed cotton loans, as determined by the Secretary, on any
			 production.
					(c)Repayment
			 RatesRepayment of a recourse loan made under this section shall
			 be at the loan rate established for the commodity by the Secretary, plus
			 interest (determined in accordance with section 163 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7283)).
					1210.Adjustments of
			 loans
					(a)Adjustment
			 AuthoritySubject to subsection (e), the Secretary may make
			 appropriate adjustments in the loan rates for any loan commodity (other than
			 cotton) for differences in grade, type, quality, location, and other
			 factors.
					(b)Manner of
			 AdjustmentThe adjustments under subsection (a) shall, to the
			 maximum extent practicable, be made in such a manner that the average loan
			 level for the commodity will, on the basis of the anticipated incidence of the
			 factors, be equal to the level of support determined in accordance with this
			 subtitle and subtitles B through E.
					(c)Adjustment on
			 County Basis
						(1)In
			 generalThe Secretary may establish loan rates for a crop for
			 producers in individual counties in a manner that results in the lowest loan
			 rate being 95 percent of the national average loan rate, if those loan rates do
			 not result in an increase in outlays.
						(2)ProhibitionAdjustments
			 under this subsection shall not result in an increase in the national average
			 loan rate for any year.
						(d)Adjustment in
			 Loan Rate for Cotton
						(1)In
			 generalThe Secretary may make appropriate adjustments in the
			 loan rate for cotton for differences in quality factors.
						(2)Revisions to
			 quality adjustments for upland cotton
							(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall implement revisions in the administration of the
			 marketing assistance loan program for upland cotton to more accurately and
			 efficiently reflect market values for upland cotton.
							(B)Mandatory
			 revisionsRevisions under subparagraph (A) shall include—
								(i)the
			 elimination of warehouse location differentials;
								(ii)the
			 establishment of differentials for the various quality factors and staple
			 lengths of cotton based on a 3-year, weighted moving average of the weighted
			 designated spot market regions, as determined by regional production;
								(iii)the elimination
			 of any artificial split in the premium or discount between upland cotton with a
			 32 or 33 staple length due to micronaire; and
								(iv)a
			 mechanism to ensure that no premium or discount is established that exceeds the
			 premium or discount associated with a leaf grade that is 1 better than the
			 applicable color grade.
								(C)Discretionary
			 revisionsRevisions under subparagraph (A) may include—
								(i)the
			 use of non-spot market price data, in addition to spot market price data, that
			 would enhance the accuracy of the price information used in determining quality
			 adjustments under this subsection;
								(ii)adjustments in
			 the premiums or discounts associated with upland cotton with a staple length of
			 33 or above due to micronaire with the goal of eliminating any unnecessary
			 artificial splits in the calculations of the premiums or discounts; and
								(iii)such other
			 adjustments as the Secretary determines appropriate, after consultations
			 conducted in accordance with paragraph (3).
								(3)Consultation
			 with private sector
							(A)Prior to
			 revisionIn making adjustments to the loan rate for cotton
			 (including any review of the adjustments) as provided in this subsection, the
			 Secretary shall consult with representatives of the United States cotton
			 industry.
							(B)Inapplicability
			 of federal advisory committee actThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to consultations under this
			 subsection.
							(4)Review of
			 adjustmentsThe Secretary may review the operation of the upland
			 cotton quality adjustments implemented pursuant to this subsection and may make
			 further revisions to the administration of the loan program for upland cotton,
			 by—
							(A)revoking or
			 revising any actions taken under paragraph (2)(B); or
							(B)revoking or
			 revising any actions taken or authorized to be taken under paragraph
			 (2)(C).
							(e)RiceThe
			 Secretary shall not make adjustments in the loan rates for long grain rice and
			 medium grain rice, except for differences in grade and quality (including
			 milling yields).
					CPeanuts
				1301.DefinitionsIn this subtitle:
					(1)Base acres for
			 peanuts
						(A)In
			 generalThe term base acres for peanuts means the
			 number of acres assigned to a farm pursuant to section 1302 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7952), as in effect on
			 September 30, 2007, subject to any adjustment under section 1302 of this
			 Act.
						(B)Covered
			 commoditiesThe term base acres, with respect to a
			 covered commodity, has the meaning given the term in section 1101.
						(2)Counter-cyclical
			 paymentThe term counter-cyclical payment means a
			 payment made to producers on a farm under section 1304.
					(3)Direct
			 paymentThe term direct payment means a direct
			 payment made to producers on a farm under section 1303.
					(4)Effective
			 priceThe term effective price means the price
			 calculated by the Secretary under section 1304 for peanuts to determine whether
			 counter-cyclical payments are required to be made under that section for a crop
			 year.
					(5)Payment
			 acresThe term payment acres means, in the case of
			 direct payments and counter-cyclical payments—
						(A)except as provided
			 in subparagraph (B), 85 percent of the base acres of peanuts on a farm on which
			 direct payments or counter-cyclical payments are made; and
						(B)in the case of
			 direct payments for each of the 2009 through 2011 crop years, 83.3 percent of
			 the base acres for peanuts on a farm on which direct payments are made.
						(6)Payment
			 yieldThe term payment yield means the yield
			 established for direct payments and the yield established for counter-cyclical
			 payments under section 1302 of the Farm Security and Rural Investment Act of
			 2002 (7 U.S.C. 7952), as in effect on September 30, 2007, for a farm for
			 peanuts.
					(7)Producer
						(A)In
			 generalThe term producer means an owner, operator,
			 landlord, tenant, or sharecropper that shares in the risk of producing a crop
			 on a farm and is entitled to share in the crop available for marketing from the
			 farm, or would have shared had the crop been produced.
						(B)Hybrid
			 seedIn determining whether a grower of hybrid seed is a
			 producer, the Secretary shall—
							(i)not
			 take into consideration the existence of a hybrid seed contract; and
							(ii)ensure that
			 program requirements do not adversely affect the ability of the grower to
			 receive a payment under this subtitle.
							(8)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						(9)Target
			 priceThe term target price means the price per ton
			 of peanuts used to determine the payment rate for counter-cyclical
			 payments.
					(10)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
					1302.Base acres for
			 peanuts for a farm
					(a)Adjustment of Base
			 Acreage for Peanuts
						(1)In
			 generalThe Secretary shall provide for an adjustment, as
			 appropriate, in the base acres for peanuts for a farm whenever any of the
			 following circumstances occur:
							(A)A conservation
			 reserve contract entered into under section 1231 of the Food Security Act of
			 1985 (16 U.S.C. 3831) with respect to the farm expires or is voluntarily
			 terminated, or was terminated or expired during the period beginning on October
			 1, 2007, and ending on the date of enactment of this Act.
							(B)Cropland is
			 released from coverage under a conservation reserve contract by the Secretary,
			 or was released during the period beginning on October 1, 2007, and ending on
			 the date of enactment of this Act.
							(C)The producer has
			 eligible pulse crop acreage, which shall be determined in the same manner as
			 eligible oilseed acreage under section 1101(a)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7911(a)(2)).
							(D)The producer has
			 eligible oilseed acreage as the result of the Secretary designating additional
			 oilseeds, which shall be determined in the same manner as eligible oilseed
			 acreage under section 1101(a)(2) of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 7911(a)(2)).
							(2)Special
			 conservation reserve acreage payment rulesFor the crop year in
			 which a base acres for peanuts adjustment under subparagraph (A) or (B) of
			 paragraph (1) is first made, the owner of the farm shall elect to receive
			 either direct payments and counter-cyclical payments with respect to the
			 acreage added to the farm under this subsection or a prorated payment under the
			 conservation reserve contract, but not both.
						(b)Prevention of
			 Excess Base Acres for Peanuts
						(1)Required
			 reductionIf the sum of the base acres for peanuts for a farm,
			 together with the acreage described in paragraph (2), exceeds the actual
			 cropland acreage of the farm, the Secretary shall reduce the base acres for
			 peanuts for the farm or the base acres for 1 or more covered commodities for
			 the farm so that the sum of the base acres for peanuts and acreage described in
			 paragraph (2) does not exceed the actual cropland acreage of the farm.
						(2)Other
			 acreageFor purposes of paragraph (1), the Secretary shall
			 include the following:
							(A)Any base acres for
			 the farm for a covered commodity.
							(B)Any acreage on the
			 farm enrolled in the conservation reserve program or wetlands reserve program
			 under chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3830 et seq.).
							(C)Any other acreage
			 on the farm enrolled in a Federal conservation program for which payments are
			 made in exchange for not producing an agricultural commodity on the
			 acreage.
							(D)Any eligible pulse
			 crop acreage, which shall be determined in the same manner as eligible oilseed
			 acreage under section 1101(a)(2) of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 7911(a)(2)).
							(E)If the Secretary
			 designates additional oilseeds, any eligible oilseed acreage, which shall be
			 determined in the same manner as eligible oilseed acreage under section
			 1101(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7911(a)(2)).
							(3)Selection of
			 acresThe Secretary shall give the owner of the farm the
			 opportunity to select the base acres for peanuts or the base acres for covered
			 commodities against which the reduction required by paragraph (1) will be
			 made.
						(4)Exception for
			 double-cropped acreageIn applying paragraph (1), the Secretary
			 shall make an exception in the case of double cropping, as determined by the
			 Secretary.
						(5)Coordinated
			 application of requirementsThe Secretary shall take into account
			 section 1101(b) when applying the requirements of this subsection.
						(c)Reduction in
			 Base Acres
						(1)Reduction at
			 option of owner
							(A)In
			 generalThe owner of a farm may reduce, at any time, the base
			 acres for peanuts for the farm.
							(B)Effect of
			 reductionA reduction under subparagraph (A) shall be permanent
			 and made in a manner prescribed by the Secretary.
							(2)Required action
			 by Secretary
							(A)In
			 generalThe Secretary shall proportionately reduce base acres on
			 a farm for peanuts for land that has been subdivided and developed for multiple
			 residential units or other nonfarming uses if the size of the tracts and the
			 density of the subdivision is such that the land is unlikely to return to the
			 previous agricultural use, unless the producers on the farm demonstrate that
			 the land—
								(i)remains devoted to
			 commercial agricultural production; or
								(ii)is
			 likely to be returned to the previous agricultural use.
								(B)RequirementThe
			 Secretary shall establish procedures to identify land described in subparagraph
			 (A).
							(3)Review and
			 reportEach year, to ensure, to the maximum extent practicable,
			 that payments are received only by producers, the Secretary shall submit to
			 Congress a report that describes the results of the actions taken under
			 paragraph (2).
						(d)Treatment of
			 farms with limited base acres
						(1)Prohibition on
			 paymentsExcept as provided in paragraph (2) and notwithstanding
			 any other provision of this title, a producer on a farm may not receive direct
			 payments, counter-cyclical payments, or average crop revenue election payments
			 if the sum of the base acres of the farm is 10 acres or less, as determined by
			 the Secretary.
						(2)ExceptionsParagraph
			 (1) shall not apply to a farm owned by—
							(A)a socially
			 disadvantaged farmer or rancher (as defined in section 355(e) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)); or
							(B)a limited resource
			 farmer or rancher, as defined by the Secretary.
							(3)Data collection
			 and publicationThe Secretary shall—
							(A)collect and
			 publish segregated data and survey information about the farm profiles,
			 utilization of land, and crop production; and
							(B)perform an
			 evaluation on the supply and price of fruits and vegetables based on the
			 effects of suspension of base acres under this section.
							1303.Availability of
			 direct payments for peanuts
					(a)Payment
			 requiredFor each of the 2008 through 2012 crop years for
			 peanuts, the Secretary shall make direct payments to the producers on a farm
			 for which a payment yield and base acres for peanuts are established.
					(b)Payment
			 RateExcept as provided in section 1105, the payment rate used to
			 make direct payments with respect to peanuts for a crop year shall be equal to
			 $36 per ton.
					(c)Payment
			 amountThe amount of the direct payment to be paid to the
			 producers on a farm for peanuts for a crop year shall be equal to the product
			 of the following:
						(1)The payment rate
			 specified in subsection (b).
						(2)The payment acres
			 on the farm.
						(3)The payment yield
			 for the farm.
						(d)Time for
			 payment
						(1)In
			 generalExcept as provided in
			 paragraph (2), in the case of each of the 2008 through 2012 crop years, the
			 Secretary may not make direct payments under this section before October 1 of
			 the calendar year in which the crop is harvested.
						(2)Advance
			 payments
							(A)Option
								(i)In
			 generalAt the option of the producers on a farm, the Secretary
			 shall pay in advance up to 22 percent of the direct payment for peanuts for any
			 of the 2008 through 2011 crop years to the producers on a farm.
								(ii)2008 crop
			 yearIf the producers on a farm elect to receive advance direct
			 payments under clause (i) for peanuts for the 2008 crop year, as soon as
			 practicable after the election, the Secretary shall make the advance direct
			 payment to the producers on the farm.
								(B)Month
								(i)SelectionSubject
			 to clauses (ii) and (iii), the producers on a farm shall select the month
			 during which the advance payment for a crop year will be made.
								(ii)OptionsThe
			 month selected may be any month during the period—
									(I)beginning on
			 December 1 of the calendar year before the calendar year in which the crop of
			 peanuts is harvested; and
									(II)ending during the
			 month within which the direct payment would otherwise be made.
									(iii)ChangeThe
			 producers on a farm may change the selected month for a subsequent advance
			 payment by providing advance notice to the Secretary.
								(3)Repayment of
			 advance paymentsIf a producer on a farm that receives an advance
			 direct payment for a crop year ceases to be a producer on that farm, or the
			 extent to which the producer shares in the risk of producing a crop changes,
			 before the date the remainder of the direct payment is made, the producer shall
			 be responsible for repaying the Secretary the applicable amount of the advance
			 payment, as determined by the Secretary.
						1304.Availability
			 of counter-cyclical payments for peanuts
					(a)Payment
			 requiredExcept as provided in section 1105, for each of the 2008
			 through 2012 crop years for peanuts, the Secretary shall make counter-cyclical
			 payments to producers on farms for which payment yields and base acres for
			 peanuts are established if the Secretary determines that the effective price
			 for peanuts is less than the target price for peanuts.
					(b)Effective
			 PriceFor purposes of subsection (a), the effective price for
			 peanuts is equal to the sum of the following:
						(1)The higher of the
			 following:
							(A)The national
			 average market price for peanuts received by producers during the 12-month
			 marketing year for peanuts, as determined by the Secretary.
							(B)The national
			 average loan rate for a marketing assistance loan for peanuts in effect for the
			 applicable period under this subtitle.
							(2)The payment rate
			 in effect for peanuts under section 1303 for the purpose of making direct
			 payments.
						(c)Target
			 PriceFor purposes of subsection (a), the target price for
			 peanuts shall be equal to $495 per ton.
					(d)Payment
			 rateThe payment rate used to make counter-cyclical payments for
			 a crop year shall be equal to the difference between—
						(1)the target price
			 for peanuts; and
						(2)the effective
			 price determined under subsection (b) for peanuts.
						(e)Payment
			 amountIf counter-cyclical payments are required to be paid for
			 any of the 2008 through 2012 crops of peanuts, the amount of the
			 counter-cyclical payment to be paid to the producers on a farm for that crop
			 year shall be equal to the product of the following:
						(1)The payment rate
			 specified in subsection (d).
						(2)The payment acres on the farm.
						(3)The payment yield for the farm.
						(f)Time for
			 Payments
						(1)General
			 ruleExcept as provided in paragraph (2), if the Secretary
			 determines under subsection (a) that counter-cyclical payments are required to
			 be made under this section for a crop of peanuts, beginning October 1, or as
			 soon as practicable after the end of the marketing year, the Secretary shall
			 make the counter-cyclical payments for the crop.
						(2)Availability of
			 partial payments
							(A)In
			 generalIf, before the end of the 12-month marketing year, the
			 Secretary estimates that counter-cyclical payments will be required under this
			 section for a crop year, the Secretary shall give producers on a farm the
			 option to receive partial payments of the counter-cyclical payment projected to
			 be made for the crop.
							(B)Election
								(i)In
			 generalThe Secretary shall allow producers on a farm to make an
			 election to receive partial payments under subparagraph (A) at any time but not
			 later than 60 days prior to the end of the marketing year for the crop.
								(ii)Date of
			 issuanceThe Secretary shall issue the partial payment after the
			 date of an announcement by the Secretary but not later than 30 days prior to
			 the end of the marketing year.
								(3)Time for partial
			 paymentsWhen the Secretary makes partial payments for any of the
			 2008 through 2010 crop years—
							(A)the first partial
			 payment shall be made after completion of the first 180 days of the marketing
			 year for that crop; and
							(B)the final partial
			 payment shall be made beginning October 1, or as soon as practicable
			 thereafter, after the end of the applicable marketing year for that
			 crop.
							(4)Amount of
			 partial payments
							(A)First partial
			 paymentFor each of the 2008 through 2010 crop years, the first
			 partial payment under paragraph (3) to the producers on a farm may not exceed
			 40 percent of the projected counter-cyclical payment for the crop year, as
			 determined by the Secretary.
							(B)Final
			 paymentThe final payment for a crop year shall be equal to the
			 difference between—
								(i)the
			 actual counter-cyclical payment to be made to the producers for that crop year;
			 and
								(ii)the
			 amount of the partial payment made to the producers under subparagraph
			 (A).
								(5)RepaymentThe
			 producers on a farm that receive a partial payment under this subsection for a
			 crop year shall repay to the Secretary the amount, if any, by which the total
			 of the partial payments exceed the actual counter-cyclical payment to be made
			 for that crop year.
						1305.Producer
			 agreement required as condition on provision of payments
					(a)Compliance With
			 Certain Requirements
						(1)RequirementsBefore
			 the producers on a farm may receive direct payments or counter-cyclical
			 payments under this subtitle, or average crop revenue election payments under
			 section 1105, with respect to the farm, the producers shall agree, during the
			 crop year for which the payments are made and in exchange for the
			 payments—
							(A)to comply with
			 applicable conservation requirements under subtitle B of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3811 et seq.);
							(B)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.);
							(C)to comply with the
			 planting flexibility requirements of section 1306;
							(D)to use the land on
			 the farm, in a quantity equal to the attributable base acres for peanuts and
			 any base acres for the farm under subtitle A, for an agricultural or conserving
			 use, and not for a nonagricultural commercial, industrial, or residential use,
			 as determined by the Secretary; and
							(E)to effectively
			 control noxious weeds and otherwise maintain the land in accordance with sound
			 agricultural practices, as determined by the Secretary, if the agricultural or
			 conserving use involves the noncultivation of any portion of the land referred
			 to in subparagraph (D).
							(2)ComplianceThe
			 Secretary may issue such rules as the Secretary considers necessary to ensure
			 producer compliance with the requirements of paragraph (1).
						(3)ModificationAt
			 the request of the transferee or owner, the Secretary may modify the
			 requirements of this subsection if the modifications are consistent with the
			 objectives of this subsection, as determined by the Secretary.
						(b)Transfer or
			 Change of Interest in Farm
						(1)Termination
							(A)In
			 generalExcept as provided in paragraph (2), a transfer of (or
			 change in) the interest of the producers on a farm in the base acres for
			 peanuts for which direct payments or counter-cyclical payments are made, or on
			 which average crop revenue election payments are based, shall result in the
			 termination of the direct payments, counter-cyclical payments, or average crop
			 revenue election payments to the extent the payments are made or based on the
			 base acres, unless the transferee or owner of the acreage agrees to assume all
			 obligations under subsection (a).
							(B)Effective
			 dateThe termination shall take effect on the date determined by
			 the Secretary.
							(2)ExceptionIf
			 a producer entitled to a direct payment, counter-cyclical payment, or average
			 crop revenue election payment dies, becomes incompetent, or is otherwise unable
			 to receive the payment, the Secretary shall make the payment, in accordance
			 with rules issued by the Secretary.
						(c)Acreage
			 Reports
						(1)In
			 generalAs a condition on the receipt of any benefits under this
			 subtitle, the Secretary shall require producers on a farm to submit to the
			 Secretary annual acreage reports with respect to all cropland on the
			 farm.
						(2)PenaltiesNo
			 penalty with respect to benefits under this subtitle shall be assessed against
			 the producers on a farm for an inaccurate acreage report unless the producers
			 on the farm knowingly and willfully falsified the acreage report.
						(d)Tenants and
			 SharecroppersIn carrying out this subtitle, the Secretary shall
			 provide adequate safeguards to protect the interests of tenants and
			 sharecroppers.
					(e)Sharing of
			 PaymentsThe Secretary shall provide for the sharing of direct
			 payments, counter-cyclical payments, or average crop revenue election payments
			 under section 1105 among the producers on a farm on a fair and equitable
			 basis.
					1306.Planting
			 flexibility
					(a)Permitted
			 CropsSubject to subsection (b), any commodity or crop may be
			 planted on the base acres for peanuts on a farm.
					(b)Limitations
			 Regarding Certain Commodities
						(1)General
			 limitationThe planting of an agricultural commodity specified in
			 paragraph (3) shall be prohibited on base acres for peanuts unless the
			 commodity, if planted, is destroyed before harvest.
						(2)Treatment of
			 trees and other perennialsThe planting of an agricultural
			 commodity specified in paragraph (3) that is produced on a tree or other
			 perennial plant shall be prohibited on base acres for peanuts.
						(3)Covered
			 agricultural commoditiesParagraphs (1) and (2) apply to the
			 following agricultural commodities:
							(A)Fruits.
							(B)Vegetables (other
			 than mung beans and pulse crops).
							(C)Wild rice.
							(c)ExceptionsParagraphs
			 (1) and (2) of subsection (b) shall not limit the planting of an agricultural
			 commodity specified in paragraph (3) of that subsection—
						(1)in any region in
			 which there is a history of double-cropping of peanuts with agricultural
			 commodities specified in subsection (b)(3), as determined by the Secretary, in
			 which case the double-cropping shall be permitted;
						(2)on a farm that the
			 Secretary determines has a history of planting agricultural commodities
			 specified in subsection (b)(3) on the base acres for peanuts, except that
			 direct payments and counter-cyclical payments shall be reduced by an acre for
			 each acre planted to such an agricultural commodity; or
						(3)by the producers
			 on a farm that the Secretary determines has an established planting history of
			 a specific agricultural commodity specified in subsection (b)(3), except
			 that—
							(A)the quantity
			 planted may not exceed the average annual planting history of such agricultural
			 commodity by the producers on the farm in the 1991 through 1995 or 1998 through
			 2001 crop years (excluding any crop year in which no plantings were made), as
			 determined by the Secretary; and
							(B)direct payments
			 and counter-cyclical payments shall be reduced by an acre for each acre planted
			 to such agricultural commodity.
							1307.Marketing
			 assistance loans and loan deficiency payments for peanuts
					(a)Nonrecourse
			 Loans Available
						(1)AvailabilityFor
			 each of the 2008 through 2012 crops of peanuts, the Secretary shall make
			 available to producers on a farm nonrecourse marketing assistance loans for
			 peanuts produced on the farm.
						(2)Terms and
			 conditionsThe loans shall be made under terms and conditions
			 that are prescribed by the Secretary and at the loan rate established under
			 subsection (b).
						(3)Eligible
			 productionThe producers on a farm shall be eligible for a
			 marketing assistance loan under this subsection for any quantity of peanuts
			 produced on the farm.
						(4)Options for
			 obtaining loanA marketing assistance loan under this subsection,
			 and loan deficiency payments under subsection (e), may be obtained at the
			 option of the producers on a farm through—
							(A)a designated
			 marketing association or marketing cooperative of producers that is approved by
			 the Secretary; or
							(B)the Farm Service
			 Agency.
							(5)Storage of loan
			 peanutsAs a condition on the Secretary's approval of an
			 individual or entity to provide storage for peanuts for which a marketing
			 assistance loan is made under this section, the individual or entity shall
			 agree—
							(A)to provide such
			 storage on a nondiscriminatory basis; and
							(B)to comply with
			 such additional requirements as the Secretary considers appropriate to
			 accomplish the purposes of this section and promote fairness in the
			 administration of the benefits of this section.
							(6)Storage,
			 handling, and associated costs
							(A)In
			 generalBeginning with the 2008 crop of peanuts, to ensure proper
			 storage of peanuts for which a loan is made under this section, the Secretary
			 shall pay handling and other associated costs (other than storage costs)
			 incurred at the time at which the peanuts are placed under loan, as determined
			 by the Secretary.
							(B)Redemption and
			 forfeitureThe Secretary shall—
								(i)require the
			 repayment of handling and other associated costs paid under subparagraph (A)
			 for all peanuts pledged as collateral for a loan that is redeemed under this
			 section; and
								(ii)pay storage,
			 handling, and other associated costs for all peanuts pledged as collateral that
			 are forfeited under this section.
								(7)MarketingA
			 marketing association or cooperative may market peanuts for which a loan is
			 made under this section in any manner that conforms to consumer needs,
			 including the separation of peanuts by type and quality.
						(b)Loan
			 RateExcept as provided in section 1105, the loan rate for a
			 marketing assistance loan for peanuts under subsection (a) shall be equal to
			 $355 per ton.
					(c)Term of
			 Loan
						(1)In
			 generalA marketing assistance loan for peanuts under subsection
			 (a) shall have a term of 9 months beginning on the first day of the first month
			 after the month in which the loan is made.
						(2)Extensions
			 prohibitedThe Secretary may not extend the term of a marketing
			 assistance loan for peanuts under subsection (a).
						(d)Repayment
			 Rate
						(1)In
			 generalThe Secretary shall permit producers on a farm to repay a
			 marketing assistance loan for peanuts under subsection (a) at a rate that is
			 the lesser of—
							(A)the loan rate
			 established for peanuts under subsection (b), plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
							(B)a rate that the
			 Secretary determines will—
								(i)minimize potential
			 loan forfeitures;
								(ii)minimize the
			 accumulation of stocks of peanuts by the Federal Government;
								(iii)minimize the
			 cost incurred by the Federal Government in storing peanuts; and
								(iv)allow peanuts
			 produced in the United States to be marketed freely and competitively, both
			 domestically and internationally.
								(2)Authority to
			 temporarily adjust repayment rates
							(A)Adjustment
			 authorityIn the event of a severe disruption to marketing,
			 transportation, or related infrastructure, the Secretary may modify the
			 repayment rate otherwise applicable under this subsection for marketing
			 assistance loans for peanuts under subsection (a).
							(B)DurationAn
			 adjustment made under subparagraph (A) in the repayment rate for marketing
			 assistance loans for peanuts shall be in effect on a short-term and temporary
			 basis, as determined by the Secretary.
							(e)Loan Deficiency
			 Payments
						(1)AvailabilityThe
			 Secretary may make loan deficiency payments available to producers on a farm
			 that, although eligible to obtain a marketing assistance loan for peanuts under
			 subsection (a), agree to forgo obtaining the loan for the peanuts in return for
			 loan deficiency payments under this subsection.
						(2)ComputationA
			 loan deficiency payment under this subsection shall be computed by
			 multiplying—
							(A)the payment rate
			 determined under paragraph (3) for peanuts; by
							(B)the quantity of the
			 peanuts produced by the producers, excluding any quantity for which the
			 producers obtain a marketing assistance loan under subsection (a).
							(3)Payment
			 rateFor purposes of this subsection, the payment rate shall be
			 the amount by which—
							(A)the loan rate
			 established under subsection (b); exceeds
							(B)the rate at which
			 a loan may be repaid under subsection (d).
							(4)Effective date
			 for payment rate determinationThe Secretary shall determine the
			 amount of the loan deficiency payment to be made under this subsection to the
			 producers on a farm with respect to a quantity of peanuts using the payment
			 rate in effect under paragraph (3) as of the date the producers request the
			 payment.
						(f)Compliance With
			 Conservation and Wetlands RequirementsAs a condition of the
			 receipt of a marketing assistance loan under subsection (a), the producer shall
			 comply with applicable conservation requirements under subtitle B of title XII
			 of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and applicable
			 wetland protection requirements under subtitle C of title XII of that Act (16
			 U.S.C. 3821 et seq.) during the term of the loan.
					(g)Reimbursable
			 Agreements and Payment of Administrative ExpensesThe Secretary
			 may implement any reimbursable agreements or provide for the payment of
			 administrative expenses under this subtitle only in a manner that is consistent
			 with such activities in regard to other commodities.
					1308.Adjustments of
			 loans
					(a)Adjustment
			 AuthorityThe Secretary may make appropriate adjustments in the
			 loan rates for peanuts for differences in grade, type, quality, location, and
			 other factors.
					(b)Manner of
			 AdjustmentThe adjustments under subsection (a) shall, to the
			 maximum extent practicable, be made in such a manner that the average loan
			 level for peanuts will, on the basis of the anticipated incidence of the
			 factors, be equal to the level of support determined in accordance with this
			 subtitle and subtitles B, D, and E.
					(c)Adjustment on
			 County Basis
						(1)In
			 generalSubject to paragraph (2), the Secretary may establish
			 loan rates for a crop of peanuts for producers in individual counties in a
			 manner that results in the lowest loan rate being 95 percent of the national
			 average loan rate, if those loan rates do not result in an increase in
			 outlays.
						(2)ProhibitionAdjustments
			 under this subsection shall not result in an increase in the national average
			 loan rate for any year.
						DSugar
				1401.Sugar
			 program
					(a)In
			 generalSection 156 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) is
			 amended to read as follows:
						
							156.Sugar
				program
								(a)SugarcaneThe
				Secretary shall make loans available to processors of domestically grown
				sugarcane at a rate equal to—
									(1)18.00 cents per
				pound for raw cane sugar for the 2008 crop year;
									(2)18.25 cents per
				pound for raw cane sugar for the 2009 crop year;
									(3)18.50 cents per
				pound for raw cane sugar for the 2010 crop year;
									(4)18.75 cents per
				pound for raw cane sugar for the 2011 crop year; and
									(5)18.75 cents per
				pound for raw cane sugar for the 2012 crop year.
									(b)Sugar
				beetsThe Secretary shall make loans available to processors of
				domestically grown sugar beets at a rate equal to—
									(1)22.9 cents per
				pound for refined beet sugar for the 2008 crop year; and
									(2)a rate that is
				equal to 128.5 percent of the loan rate per pound of raw cane sugar for the
				applicable crop year under subsection (a) for each of the 2009 through 2012
				crop years.
									(c)Term of
				loans
									(1)In
				generalA loan under this section during any fiscal year shall be
				made available not earlier than the beginning of the fiscal year and shall
				mature at the earlier of—
										(A)the end of the
				9-month period beginning on the first day of the first month after the month in
				which the loan is made; or
										(B)the end of the
				fiscal year in which the loan is made.
										(2)Supplemental
				loansIn the case of a loan made under this section in the last 3
				months of a fiscal year, the processor may repledge the sugar as collateral for
				a second loan in the subsequent fiscal year, except that the second loan
				shall—
										(A)be made at the loan
				rate in effect at the time the first loan was made; and
										(B)mature in 9 months
				less the quantity of time that the first loan was in effect.
										(d)Loan type;
				processor assurances
									(1)Nonrecourse
				loansThe Secretary shall carry out this section through the use
				of nonrecourse loans.
									(2)Processor
				assurances
										(A)In
				generalThe Secretary shall obtain from each processor that
				receives a loan under this section such assurances as the Secretary considers
				adequate to ensure that the processor will provide payments to producers that
				are proportional to the value of the loan received by the processor for the
				sugar beets and sugarcane delivered by producers to the processor.
										(B)Minimum
				payments
											(i)In
				generalSubject to clause (ii), the Secretary may establish
				appropriate minimum payments for purposes of this paragraph.
											(ii)LimitationIn
				the case of sugar beets, the minimum payment established under clause (i) shall
				not exceed the rate of payment provided for under the applicable contract
				between a sugar beet producer and a sugar beet processor.
											(3)AdministrationThe
				Secretary may not impose or enforce any prenotification requirement, or similar
				administrative requirement not otherwise in effect on May 13, 2002, that has
				the effect of preventing a processor from electing to forfeit the loan
				collateral (of an acceptable grade and quality) on the maturity of the
				loan.
									(e)Loans for
				in-process sugar
									(1)Definition of
				in-process sugars and syrupsIn this subsection, the term
				in-process sugars and syrups does not include raw sugar, liquid
				sugar, invert sugar, invert syrup, or other finished product that is otherwise
				eligible for a loan under subsection (a) or (b).
									(2)AvailabilityThe
				Secretary shall make nonrecourse loans available to processors of a crop of
				domestically grown sugarcane and sugar beets for in-process sugars and syrups
				derived from the crop.
									(3)Loan
				rateThe loan rate shall be equal to 80 percent of the loan rate
				applicable to raw cane sugar or refined beet sugar, as determined by the
				Secretary on the basis of the source material for the in-process sugars and
				syrups.
									(4)Further
				processing on forfeiture
										(A)In
				generalAs a condition of the forfeiture of in-process sugars and
				syrups serving as collateral for a loan under paragraph (2), the processor
				shall, within such reasonable time period as the Secretary may prescribe and at
				no cost to the Commodity Credit Corporation, convert the in-process sugars and
				syrups into raw cane sugar or refined beet sugar of acceptable grade and
				quality for sugars eligible for loans under subsection (a) or (b).
										(B)Transfer to
				corporationOnce the in-process sugars and syrups are fully
				processed into raw cane sugar or refined beet sugar, the processor shall
				transfer the sugar to the Commodity Credit Corporation.
										(C)Payment to
				processorOn transfer of the sugar, the Secretary shall make a
				payment to the processor in an amount equal to the amount obtained by
				multiplying—
											(i)the difference between—
												(I)the loan rate for
				raw cane sugar or refined beet sugar, as appropriate; and
												(II)the loan rate the
				processor received under paragraph (3); by
												(ii)the quantity of
				sugar transferred to the Secretary.
											(5)Loan
				conversionIf the processor does not forfeit the collateral as
				described in paragraph (4), but instead further processes the in-process sugars
				and syrups into raw cane sugar or refined beet sugar and repays the loan on the
				in-process sugars and syrups, the processor may obtain a loan under subsection
				(a) or (b) for the raw cane sugar or refined beet sugar, as appropriate.
									(6)Term of
				loanThe term of a loan made under this subsection for a quantity
				of in-process sugars and syrups, when combined with the term of a loan made
				with respect to the raw cane sugar or refined beet sugar derived from the
				in-process sugars and syrups, may not exceed 9 months, consistent with
				subsection (c).
									(f)Avoiding
				forfeitures; corporation inventory disposition
									(1)In
				generalSubject to subsection (d)(3), to the maximum extent
				practicable, the Secretary shall operate the program established under this
				section at no cost to the Federal Government by avoiding the forfeiture of
				sugar to the Commodity Credit Corporation.
									(2)Inventory
				disposition
										(A)In
				generalTo carry out paragraph (1), the Commodity Credit
				Corporation may accept bids to obtain raw cane sugar or refined beet sugar in
				the inventory of the Commodity Credit Corporation from (or otherwise make
				available such commodities, on appropriate terms and conditions, to) processors
				of sugarcane and processors of sugar beets (acting in conjunction with the
				producers of the sugarcane or sugar beets processed by the processors) in
				return for the reduction of production of raw cane sugar or refined beet sugar,
				as appropriate.
										(B)Bioenergy
				feedstockIf a reduction in the quantity of production accepted
				under subparagraph (A) involves sugar beets or sugarcane that has already been
				planted, the sugar beets or sugarcane so planted may not be used for any
				commercial purpose other than as a bioenergy feedstock.
										(C)Additional
				authorityThe authority provided under this paragraph is in
				addition to any authority of the Commodity Credit Corporation under any other
				law.
										(g)Information
				reporting
									(1)Duty of
				processors and refiners to reportA sugarcane processor, cane
				sugar refiner, and sugar beet processor shall furnish the Secretary, on a
				monthly basis, such information as the Secretary may require to administer
				sugar programs, including the quantity of purchases of sugarcane, sugar beets,
				and sugar, and production, importation, distribution, and stock levels of
				sugar.
									(2)Duty of
				producers to report
										(A)Proportionate
				share statesAs a condition of a loan made to a processor for the
				benefit of a producer, the Secretary shall require each producer of sugarcane
				located in a State (other than the Commonwealth of Puerto Rico) in which there
				are in excess of 250 producers of sugarcane to report, in the manner prescribed
				by the Secretary, the sugarcane yields and acres planted to sugarcane of the
				producer.
										(B)Other
				statesThe Secretary may require each producer of sugarcane or
				sugar beets not covered by subparagraph (A) to report, in a manner prescribed
				by the Secretary, the yields of, and acres planted to, sugarcane or sugar
				beets, respectively, of the producer.
										(3)Duty of importers
				to report
										(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall require an importer of sugars, syrups, or molasses to be used for human
				consumption or to be used for the extraction of sugar for human consumption to
				report, in the manner prescribed by the Secretary, the quantities of the
				products imported by the importer and the sugar content or equivalent of the
				products.
										(B)Tariff-rate
				quotasSubparagraph (A) shall not apply to sugars, syrups, or
				molasses that are within the quantities of tariff-rate quotas that are subject
				to the lower rate of duties.
										(4)Collection of
				information on mexico
										(A)CollectionThe
				Secretary shall collect—
											(i)information on the production, consumption,
				stocks, and trade of sugar in Mexico, including United States exports of sugar
				to Mexico; and
											(ii)publicly
				available information on Mexican production, consumption, and trade of high
				fructose corn syrups.
											(B)PublicationThe data collected under subparagraph (A)
				shall be published in each edition of the World Agricultural Supply and Demand
				Estimates.
										(5)PenaltyAny
				person willfully failing or refusing to furnish the information required to be
				reported by paragraph (1), (2), or (3), or furnishing willfully false
				information, shall be subject to a civil penalty of not more than $10,000 for
				each such violation.
									(6)Monthly
				reportsTaking into consideration the information received under
				this subsection, the Secretary shall publish on a monthly basis composite data
				on production, imports, distribution, and stock levels of sugar.
									(h)Substitution of
				refined sugarFor purposes of Additional U.S. Note 6 to chapter
				17 of the Harmonized Tariff Schedule of the United States and the reexport
				programs and polyhydric alcohol program administered by the Secretary, all
				refined sugars (whether derived from sugar beets or sugarcane) produced by cane
				sugar refineries and beet sugar processors shall be fully substitutable for the
				export of sugar and sugar-containing products under those programs.
								(i)Effective
				periodThis section shall be effective only for the 2008 through
				2012 crops of sugar beets and
				sugarcane.
								.
					(b)TransitionThe Secretary shall make loans for raw cane
			 sugar and refined beet sugar available for the 2007 crop year on the terms and
			 conditions provided in section 156 of the Federal Agriculture Improvement and
			 Reform Act of 1996 (7 U.S.C. 7272), as in effect on the day before the date of
			 enactment of this Act.
					1402.United States
			 membership in the International Sugar OrganizationThe
			 Secretary shall work with the Secretary of State to restore United States
			 membership in the International Sugar Organization not later than 1 year after
			 the date of enactment of this Act.
				1403.Flexible
			 marketing allotments for sugar
					(a)DefinitionsSection
			 359a of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa) is
			 amended—
						(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as paragraphs (2), (4), (5), and (6),
			 respectively;
						(2)by inserting
			 before paragraph (2) (as so redesignated) the following:
							
								(1)Human
				consumptionThe term human consumption, when used in
				the context of a reference to sugar (whether in the form of sugar, in-process
				sugar, syrup, molasses, or in some other form) for human consumption, includes
				sugar for use in human food, beverages, or similar
				products.
								;
				and
						(3)by inserting after
			 paragraph (2) (as so redesignated) the following:
							
								(3)Market
									(A)In
				generalThe term market means to sell or otherwise
				dispose of in commerce in the United States.
									(B)InclusionsThe
				term market includes—
										(i)the forfeiture of
				sugar under the loan program for sugar established under section 156 of the
				Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272);
										(ii)with respect to
				any integrated processor and refiner, the movement of raw cane sugar into the
				refining process; and
										(iii)the sale of
				sugar for the production of ethanol or other bioenergy product, if the
				disposition of the sugar is administered by the Secretary under section 9010 of
				the Farm Security and Rural Investment Act of 2002.
										(C)Marketing
				yearForfeited sugar described in subparagraph (B)(i) shall be
				considered to have been marketed during the crop year for which a loan is made
				under the loan program described in that
				subparagraph.
									.
						(b)Flexible
			 Marketing Allotments for SugarSection 359b of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359bb) is amended to read as follows:
						
							359b.Flexible
				marketing allotments for sugar
								(a)Sugar
				Estimates
									(1)In
				generalNot later than August 1 before the beginning of each of
				the 2008 through 2012 crop years for sugarcane and sugar beets, the Secretary
				shall estimate—
										(A)the quantity of
				sugar that will be subject to human consumption in the United States during the
				crop year;
										(B)the quantity of
				sugar that would provide for reasonable carryover stocks;
										(C)the quantity of
				sugar that will be available from carry-in stocks for human consumption in the
				United States during the crop year;
										(D)the quantity of
				sugar that will be available from the domestic processing of sugarcane, sugar
				beets, and in-process beet sugar; and
										(E)the quantity of
				sugars, syrups, and molasses that will be imported for human consumption or to
				be used for the extraction of sugar for human consumption in the United States
				during the crop year, whether the articles are under a tariff-rate quota or are
				in excess or outside of a tariff-rate quota.
										(2)ExclusionThe
				estimates under this subsection shall not apply to sugar imported for the
				production of polyhydric alcohol or to any sugar refined and reexported in
				refined form or in products containing sugar.
									(3)ReestimatesThe
				Secretary shall make reestimates of sugar consumption, stocks, production, and
				imports for a crop year as necessary, but not later than the beginning of each
				of the second through fourth quarters of the crop year.
									(b)Sugar
				Allotments
									(1)EstablishmentBy
				the beginning of each crop year, the Secretary shall establish for that crop
				year appropriate allotments under section 359c for the marketing by processors
				of sugar processed from sugar cane or sugar beets or in-process beet sugar
				(whether the sugar beets or in-process beet sugar was produced domestically or
				imported) at a level that is—
										(A)sufficient to
				maintain raw and refined sugar prices above forfeiture levels so that there
				will be no forfeitures of sugar to the Commodity Credit Corporation under the
				loan program for sugar established under section 156 of the Federal Agriculture
				Improvement and Reform Act of 1996 (7 U.S.C. 7272); but
										(B)not less than 85
				percent of the estimated quantity of sugar for domestic human consumption for
				the crop year.
										(2)ProductsThe
				Secretary may include sugar products, the majority content of which is sucrose
				for human consumption, derived from sugar cane, sugar beets, molasses, or sugar
				in the allotments established under paragraph (1) if the Secretary determines
				it to be appropriate for purposes of this part.
									(c)Coverage of
				Allotments
									(1)In
				generalThe marketing allotments under this part shall apply to
				the marketing by processors of sugar intended for domestic human consumption
				that has been processed from sugar cane, sugar beets, or in-process beet sugar,
				whether such sugar beets or in-process beet sugar was produced domestically or
				imported.
									(2)ExceptionsConsistent
				with the administration of marketing allotments for each of the 2002 through
				2007 crop years, the marketing allotments shall not apply to sugar sold—
										(A)to facilitate the
				exportation of the sugar to a foreign country, except that the exports of sugar
				shall not be eligible to receive credits under reexport programs for refined
				sugar or sugar containing products administered by the Secretary;
										(B)to enable another
				processor to fulfill an allocation established for that processor; or
										(C)for uses other
				than domestic human consumption, except for the sale of sugar for the
				production of ethanol or other bioenergy if the disposition of the sugar is
				administered by the Secretary under section 9010 of the Farm Security and Rural
				Investment Act of 2002.
										(3)RequirementThe
				sale of sugar described in paragraph (2)(B) shall be—
										(A)made prior to May
				1; and
										(B)reported to the
				Secretary.
										(d)Prohibitions
									(1)In
				generalDuring all or part of any crop year for which marketing
				allotments have been established, no processor of sugar beets or sugarcane
				shall market for domestic human consumption a quantity of sugar in excess of
				the allocation established for the processor, except—
										(A)to enable another
				processor to fulfill an allocation established for that other processor;
				or
										(B)to facilitate the
				exportation of the sugar.
										(2)Civil
				penaltyAny processor who knowingly violates paragraph (1) shall
				be liable to the Commodity Credit Corporation for a civil penalty in an amount
				equal to 3 times the United States market value, at the time of the commission
				of the violation, of that quantity of sugar involved in the
				violation.
									.
					(c)Establishment of
			 Flexible Marketing AllotmentsSection 359c of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359cc) is amended—
						(1)by striking
			 subsection (b) and inserting the following:
							
								(b)Overall
				Allotment Quantity
									(1)In
				generalThe Secretary shall establish the overall quantity of
				sugar to be allotted for the crop year (referred to in this part as the
				overall allotment quantity) at a level that is—
										(A)sufficient to
				maintain raw and refined sugar prices above forfeiture levels to avoid
				forfeiture of sugar to the Commodity Credit Corporation; but
										(B)not less than a
				quantity equal to 85 percent of the estimated quantity of sugar for domestic
				human consumption for the crop year.
										(2)AdjustmentSubject
				to paragraph (1), the Secretary shall adjust the overall allotment quantity to
				maintain—
										(A)raw and refined
				sugar prices above forfeiture levels to avoid the forfeiture of sugar to the
				Commodity Credit Corporation; and
										(B)adequate supplies
				of raw and refined sugar in the domestic
				market.
										;
						(2)in
			 subsection (d)(2), by inserting or in-process beet sugar before
			 the period at the end;
						(3)in
			 subsection (g)(1)—
							(A)by striking
			 (1) in
			 general.—The Secretary and inserting the
			 following:
								
									(1)Adjustments
										(A)In
				generalSubject to subparagraph (B), the
				Secretary
										;
				and
							(B)by adding at the
			 end the following:
								
									(B)LimitationIn
				carrying out subparagraph (A), the Secretary may not reduce the overall
				allotment quantity to a quantity of less than 85 percent of the estimated
				quantity of sugar for domestic human consumption for the crop
				year.
									;
				and
							(4)by striking
			 subsection (h).
						(d)Allocation of
			 Marketing AllotmentsSection 359d(b) of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359dd(b)) is amended—
						(1)in paragraph
			 (1)(F), by striking Except as otherwise provided in section 359f(c)(8),
			 if and inserting If; and
						(2)in paragraph (2),
			 by striking subparagraphs (G), (H), and (I) and inserting the following:
							
								(G)Sale of
				factories of a processor to another processor
									(i)Effect of
				saleSubject to subparagraphs (E) and (F), if 1 or more factories
				of a processor of beet sugar (but not all of the assets of the processor) are
				sold to another processor of beet sugar during a crop year, the Secretary shall
				assign a pro rata portion of the allocation of the seller to the allocation of
				the buyer to reflect the historical contribution of the production of the sold
				1 or more factories to the total allocation of the seller, unless the buyer and
				the seller have agreed upon the transfer of a different portion of the
				allocation of the seller, in which case, the Secretary shall transfer that
				portion agreed upon by the buyer and seller.
									(ii)Application of
				allocationThe assignment of the allocation under clause (i)
				shall apply—
										(I)during the
				remainder of the crop year for which the sale described in clause (i) occurs;
				and
										(II)during each
				subsequent crop year.
										(iii)Use of other
				factories to fill allocationIf the assignment of the allocation
				under clause (i) to the buyer for the 1 or more purchased factories cannot be
				filled by the production of the 1 or more purchased factories, the remainder of
				the allocation may be filled by beet sugar produced by the buyer from other
				factories of the buyer.
									(H)New entrants
				starting production, reopening, or acquiring an existing factory with
				production history
									(i)Definition of
				new entrant
										(I)In
				generalIn this subparagraph, the term new entrant
				means an individual, corporation, or other entity that—
											(aa)does not have an
				allocation of the beet sugar allotment under this part;
											(bb)is
				not affiliated with any other individual, corporation, or entity that has an
				allocation of beet sugar under this part (referred to in this clause as a
				third party); and
											(cc)will process
				sugar beets produced by sugar beet growers under contract with the new entrant
				for the production of sugar at the new or re-opened factory that is the basis
				for the new entrant allocation.
											(II)AffiliationFor
				purposes of subclause (I)(bb), a new entrant and a third party shall be
				considered to be affiliated if—
											(aa)the
				third party has an ownership interest in the new entrant;
											(bb)the
				new entrant and the third party have owners in common;
											(cc)the
				third party has the ability to exercise control over the new entrant by
				organizational rights, contractual rights, or any other means;
											(dd)the
				third party has a contractual relationship with the new entrant by which the
				new entrant will make use of the facilities or assets of the third party;
				or
											(ee)there are any
				other similar circumstances by which the Secretary determines that the new
				entrant and the third party are affiliated.
											(ii)Allocation for
				a new entrant that has constructed a new factory or reopened a factory that was
				not operated since before 1998If a new entrant constructs a new
				sugar beet processing factory, or acquires and reopens a sugar beet processing
				factory that last processed sugar beets prior to the 1998 crop year and there
				is no allocation currently associated with the factory, the Secretary
				shall—
										(I)assign an
				allocation for beet sugar to the new entrant that provides a fair and equitable
				distribution of the allocations for beet sugar so as to enable the new entrant
				to achieve a factory utilization rate comparable to the factory utilization
				rates of other similarly-situated processors; and
										(II)reduce the
				allocations for beet sugar of all other processors on a pro rata basis to
				reflect the allocation to the new entrant.
										(iii)Allocation for
				a new entrant that has acquired an existing factory with a production
				history
										(I)In
				generalIf a new entrant acquires an existing factory that has
				processed sugar beets from the 1998 or subsequent crop year and has a
				production history, on the mutual agreement of the new entrant and the company
				currently holding the allocation associated with the factory, the Secretary
				shall transfer to the new entrant a portion of the allocation of the current
				allocation holder to reflect the historical contribution of the production of
				the 1 or more sold factories to the total allocation of the current allocation
				holder, unless the new entrant and current allocation holder have agreed upon
				the transfer of a different portion of the allocation of the current allocation
				holder, in which case, the Secretary shall transfer that portion agreed upon by
				the new entrant and the current allocation holder.
										(II)ProhibitionIn
				the absence of a mutual agreement described in subclause (I), the new entrant
				shall be ineligible for a beet sugar allocation.
										(iv)AppealsAny
				decision made under this subsection may be appealed to the Secretary in
				accordance with section
				359i.
									.
						(e)Reassignment of
			 DeficitsSection 359e(b) of the Agricultural Adjustment Act of
			 1938 (7 U.S.C. 1359ee(b)) is amended in paragraphs (1)(D) and (2)(C), by
			 inserting of raw cane sugar after imports each
			 place it appears.
					(f)Provisions
			 Applicable to ProducersSection 359f(c) of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359ff(c)) is amended—
						(1)by striking
			 paragraph (8);
						(2)by redesignating
			 paragraphs (1) through (7) as paragraphs (2) through (8), respectively;
						(3)by inserting
			 before paragraph (2) (as so redesignated) the following:
							
								(1)Definition of
				seed
									(A)In
				generalIn this subsection, the term seed means only
				those varieties of seed that are dedicated to the production of sugarcane from
				which is produced sugar for human consumption.
									(B)ExclusionThe
				term seed does not include seed of a high-fiber cane variety
				dedicated to other uses, as determined by the
				Secretary
									;
						(4)in paragraph (3)
			 (as so redesignated)—
							(A)in the first
			 sentence—
								(i)by
			 striking paragraph (1) and inserting paragraph
			 (2); and
								(ii)by
			 inserting sugar produced from after quantity of;
			 and
								(B)in the second
			 sentence, by striking paragraph (7) and inserting
			 paragraph (8);
							(5)in
			 the first sentence of paragraph (6)(C) (as so redesignated), by inserting
			 for sugar before in excess of the farm's proportionate
			 share; and
						(6)in paragraph (8)
			 (as so redesignated), by inserting sugar from after the
			 amount of.
						(g)Special
			 RulesSection 359g of the Agricultural Adjustment Act of 1938 (7
			 U.S.C. 1359gg) is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)Transfer of
				Acreage Base History
									(1)Transfer
				authorizedFor the purpose of establishing proportionate shares
				for sugarcane farms under section 359f(c), the Secretary, on application of any
				producer, with the written consent of all owners of a farm, may transfer the
				acreage base history of the farm to any other parcels of land of the
				applicant.
									(2)Converted acreage
				base
										(A)In
				generalSugarcane acreage base established under section 359f(c)
				that has been or is converted to nonagricultural use on or after May 13, 2002,
				may be transferred to other land suitable for the production of sugarcane that
				can be delivered to a processor in a proportionate share State in accordance
				with this paragraph.
										(B)NotificationNot
				later than 90 days after the Secretary becomes aware of a conversion of any
				sugarcane acreage base to a nonagricultural use, the Secretary shall notify the
				1 or more affected landowners of the transferability of the applicable
				sugarcane acreage base.
										(C)Initial transfer
				periodThe owner of the base attributable to the acreage at the
				time of the conversion shall be afforded 90 days from the date of the receipt
				of the notification under subparagraph (B) to transfer the base to 1 or more
				farms owned by the owner.
										(D)Grower of
				recordIf a transfer under subparagraph (C) cannot be
				accomplished during the period specified in that subparagraph, the grower of
				record with regard to the acreage base on the date on which the acreage was
				converted to nonagricultural use shall—
											(i)be
				notified; and
											(ii)have 90 days from
				the date of the receipt of the notification to transfer the base to 1 or more
				farms operated by the grower.
											(E)Pool
				distribution
											(i)In
				generalIf transfers under subparagraphs (B) and (C) cannot be
				accomplished during the periods specified in those subparagraphs, the county
				committee of the Farm Service Agency for the applicable county shall place the
				acreage base in a pool for possible assignment to other farms.
											(ii)Acceptance of
				requestsAfter providing reasonable notice to farm owners,
				operators, and growers of record in the county, the county committee shall
				accept requests from owners, operators, and growers of record in the
				county.
											(iii)AssignmentThe
				county committee shall assign the acreage base to other farms in the county
				that are eligible and capable of accepting the acreage base, based on a random
				drawing from among the requests received under clause (ii).
											(F)Statewide
				reallocation
											(i)In
				generalAny acreage base remaining unassigned after the transfers
				and processes described in subparagraphs (A) through (E) shall be made
				available to the State committee of the Farm Service Agency for allocation
				among the remaining county committees in the State representing counties with
				farms eligible for assignment of the base, based on a random drawing.
											(ii)AllocationAny
				county committee receiving acreage base under this subparagraph shall allocate
				the acreage base to eligible farms using the process described in subparagraph
				(E).
											(G)Status of
				reassigned baseAfter acreage base has been reassigned in
				accordance with this subparagraph, the acreage base shall—
											(i)remain on the
				farm; and
											(ii)be subject to the
				transfer provisions of paragraph (1).
											;
				and
						(2)in subsection
			 (d)—
							(A)in paragraph
			 (1)—
								(i)by
			 inserting affected before crop-share owners each
			 place it appears; and
								(ii)by
			 striking , and from the processing company holding the applicable
			 allocation for such shares,; and
								(B)in paragraph (2),
			 by striking based on and all that follows through the end of
			 subparagraph (B) and inserting
								
									based
			 on—(A)the number of
				acres of sugarcane base being transferred; and
									(B)the pro rata
				amount of allocation at the processing company holding the applicable
				allocation that equals the contribution of the grower to allocation of the
				processing company for the sugarcane acreage base being
				transferred.
									.
							(h)AppealsSection
			 359i of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359ii) is
			 amended—
						(1)in
			 subsection (a), by inserting or 359g(d) after
			 359f; and
						(2)by striking
			 subsection (c).
						(i)Reallocating
			 Sugar Quota Import ShortfallsSection 359k of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359kk) is repealed.
					(j)Administration
			 of Tariff Rate QuotasPart VII of subtitle B of title III of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa) (as amended by subsection
			 (i)) is amended by adding at the end the following:
						
							359k.Administration
				of tariff rate quotas
								(a)Establishment
									(1)In
				generalExcept as provided in paragraph (2) and notwithstanding
				any other provision of law, at the beginning of the quota year, the Secretary
				shall establish the tariff-rate quotas for raw cane sugar and refined sugars at
				the minimum level necessary to comply with obligations under international
				trade agreements that have been approved by Congress.
									(2)ExceptionParagraph
				(1) shall not apply to specialty sugar.
									(b)Adjustment
									(1)Before April
				1Before April 1 of each fiscal year, if there is an emergency
				shortage of sugar in the United States market that is caused by a war, flood,
				hurricane, or other natural disaster, or other similar event as determined by
				the Secretary—
										(A)the Secretary
				shall take action to increase the supply of sugar in accordance with sections
				359c(b)(2) and 359e(b), including an increase in the tariff-rate quota for raw
				cane sugar to accommodate the reassignment to imports; and
										(B)if there is still
				a shortage of sugar in the United States market, and marketing of domestic
				sugar has been maximized, and domestic raw cane sugar refining capacity has
				been maximized, the Secretary may increase the tariff-rate quota for refined
				sugars sufficient to accommodate the supply increase, if the further increase
				will not threaten to result in the forfeiture of sugar pledged as collateral
				for a loan under section 156 of the Federal Agriculture Improvement and Reform
				Act of 1996 (7 U.S.C. 7272).
										(2)On or after
				April 1On or after April 1 of each fiscal year—
										(A)the Secretary may
				take action to increase the supply of sugar in accordance with sections
				359c(b)(2) and 359e(b), including an increase in the tariff-rate quota for raw
				cane sugar to accommodate the reassignment to imports; and
										(B)if there is still
				a shortage of sugar in the United States market, and marketing of domestic
				sugar has been maximized, the Secretary may increase the tariff-rate quota for
				raw cane sugar if the further increase will not threaten to result in the
				forfeiture of sugar pledged as collateral for a loan under section 156 of the
				Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
				7272).
										.
					(k)Period of
			 EffectivenessPart VII of subtitle B of title III of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa) (as amended by subsection
			 (j)) is amended by adding at the end the following:
						
							359l.Period of
				effectiveness
								(a)In
				GeneralThis part shall be effective only for the 2008 through
				2012 crop years for sugar.
								(b)TransitionThe
				Secretary shall administer flexible marketing allotments for sugar for the 2007
				crop year for sugar on the terms and conditions provided in this part as in
				effect on the day before the date of enactment of this
				section.
								.
					1404.Storage
			 facility loansSection 1402(c)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7971(c)) is
			 amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)by redesignating
			 paragraph (2) as paragraph (3);
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)not include any
				penalty for prepayment; and
							;
				and
					(4)in
			 paragraph (3) (as redesignated by paragraph (2)), by inserting
			 other after on such.
					1405.Commodity
			 Credit Corporation storage paymentsSubtitle E of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7281 et seq.) is amended by adding
			 at the end the following:
					
						167.Commodity
				Credit Corporation storage payments
							(a)Initial Crop
				YearsNotwithstanding any other provision of law, for each of the
				2008 through 2011 crop years, the Commodity Credit Corporation shall establish
				rates for the storage of forfeited sugar in an amount that is not less
				than—
								(1)in the case of
				refined sugar, 15 cents per hundredweight of refined sugar per month;
				and
								(2)in the case of raw
				cane sugar, 10 cents per hundredweight of raw cane sugar per month.
								(b)Subsequent Crop
				YearsFor each of the 2012 and subsequent crop years, the
				Commodity Credit Corporation shall establish rates for the storage of forfeited
				sugar in the same manner as was used on the day before the date of enactment of
				this
				section.
							.
				EDairy
				1501.Dairy product
			 price support program
					(a)Definition of net
			 removalsIn this section, the term net removals
			 means—
						(1)the sum of—
							(A)the quantity of a product described in
			 subsection (b) purchased by the Commodity Credit Corporation under this
			 section; and
							(B)the quantity of the product exported under
			 section 153 of the Food Security Act of 1985 (15 U.S.C. 713a–14); less
							(2)the quantity of
			 the product sold for unrestricted use by the Commodity Credit
			 Corporation.
						(b)Support
			 activitiesDuring the period beginning on January 1, 2008, and
			 ending December 31, 2012, the Secretary shall support the price of cheddar
			 cheese, butter, and nonfat dry milk through the purchase of such products made
			 from milk produced in the United States.
					(c)Purchase
			 priceTo carry out subsection (b) during the period specified in
			 that subsection, the Secretary shall purchase—
						(1)cheddar cheese in
			 blocks at not less than $1.13 per pound;
						(2)cheddar cheese in
			 barrels at not less than $1.10 per pound;
						(3)butter at not less
			 than $1.05 per pound; and
						(4)nonfat dry milk at
			 not less than $0.80 per pound.
						(d)Temporary price
			 adjustment to avoid excess inventories
						(1)Adjustments
			 authorizedThe Secretary may adjust the minimum purchase prices
			 established under subsection (c) only as permitted under this
			 subsection.
						(2)Cheese
			 inventories in excess of 200,000,000 poundsIf net removals for a period of 12
			 consecutive months exceed 200,000,000 pounds of cheese, but do not exceed
			 400,000,000 pounds, the Secretary may reduce the purchase prices under
			 paragraphs (1) and (2) of subsection (c) during the immediately following month
			 by not more than 10 cents per pound.
						(3)Cheese
			 inventories in excess of 400,000,000 poundsIf net removals for a period of 12
			 consecutive months exceed 400,000,000 pounds of cheese, the Secretary may
			 reduce the purchase prices under paragraphs (1) and (2) of subsection (c)
			 during the immediately following month by not more than 20 cents per
			 pound.
						(4)Butter
			 inventories in excess of 450,000,000 poundsIf net removals for a period of 12
			 consecutive months exceed 450,000,000 pounds of butter, but do not exceed
			 650,000,000 pounds, the Secretary may reduce the purchase price under
			 subsection (c)(3) during the immediately following month by not more than 10
			 cents per pound.
						(5)Butter
			 inventories in excess of 650,000,000 poundsIf net removals for a period of 12
			 consecutive months exceed 650,000,000 pounds of butter, the Secretary may
			 reduce the purchase price under subsection (c)(3) during the immediately
			 following month by not more than 20 cents per pound.
						(6)Nonfat dry milk
			 inventories in excess of 600,000,000 poundsIf net removals for a period of 12
			 consecutive months exceed 600,000,000 pounds of nonfat dry milk, but do not
			 exceed 800,000,000 pounds, the Secretary may reduce the purchase price under
			 subsection (c)(4) during the immediately following month by not more than 5
			 cents per pound.
						(7)Nonfat dry milk
			 inventories in excess of 800,000,000 poundsIf net removals for a period of 12
			 consecutive months exceed 800,000,000 pounds of nonfat dry milk, the Secretary
			 may reduce the purchase price under subsection (c)(4) during the immediately
			 following month by not more than 10 cents per pound.
						(e)Uniform purchase
			 priceThe prices that the Secretary pays for cheese, butter, or
			 nonfat dry milk, respectively, under subsection (b) shall be uniform for all
			 regions of the United States.
					(f)Sales from
			 inventoriesIn the case of
			 each commodity specified in subsection (c) that is available for unrestricted
			 use in the inventory of the Commodity Credit Corporation, the Secretary may
			 sell the commodity at the market prices prevailing for that commodity at the
			 time of sale, except that the sale price may not be less than 110 percent of
			 the minimum purchase price specified in subsection (c) for that
			 commodity.
					1502.Dairy forward
			 pricing program
					(a)Program
			 requiredThe Secretary shall establish a program under which milk
			 producers and cooperative associations of producers are authorized to
			 voluntarily enter into forward price contracts with milk handlers.
					(b)Minimum milk
			 price requirementsPayments made by milk handlers to milk
			 producers and cooperative associations of producers, and prices received by
			 milk producers and cooperative associations, in accordance with the terms of a
			 forward price contract authorized by subsection (a), shall be treated as
			 satisfying—
						(1)all uniform and minimum milk price
			 requirements of subparagraphs (B) and (F) of paragraph (5) of section 8c of the
			 Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937; and
						(2)the total payment
			 requirement of subparagraph (C) of that paragraph.
						(c)Milk covered by
			 program
						(1)Covered
			 milkThe program shall apply only with respect to the marketing
			 of federally regulated milk that—
							(A)is not classified
			 as Class I milk or otherwise intended for fluid use; and
							(B)is in the current
			 of interstate or foreign commerce or directly burdens, obstructs, or affects
			 interstate or foreign commerce in federally regulated milk.
							(2)Relation to
			 class I milkTo assist milk handlers in complying with paragraph
			 (1)(A) without having to segregate or otherwise individually track the source
			 and disposition of milk, a milk handler may allocate milk receipts from
			 producers, cooperatives, and other sources that are not subject to a forward
			 contract to satisfy the obligations of the handler with regard to Class I milk
			 usage.
						(d)Voluntary
			 program
						(1)In
			 generalA milk handler may
			 not require participation in a forward pricing contract as a condition of the
			 handler receiving milk from a producer or cooperative association of
			 producers.
						(2)PricingA producer or cooperative association
			 described in paragraph (1) may continue to have their milk priced in accordance
			 with the minimum payment provisions of the Federal milk marketing order.
						(3)Complaints
							(A)In
			 generalThe Secretary shall
			 investigate complaints made by producers or cooperative associations of
			 coercion by handlers to enter into forward contracts.
							(B)ActionIf the Secretary finds evidence of
			 coercion, the Secretary shall take appropriate action.
							(e)Duration
						(1)New
			 contractsNo forward price
			 contract may be entered into under the program established under this section
			 after September 30, 2012.
						(2)ApplicationNo forward contract entered into under the
			 program may extend beyond September 30, 2015.
						1503.Dairy export
			 incentive program
					(a)ExtensionSection 153(a) of the Food Security Act of
			 1985 (15 U.S.C. 713a–14(a)) is amended by striking 2007 and
			 inserting 2012.
					(b)Compliance with
			 trade agreementsSection 153
			 of the Food Security Act of 1985 (15 U.S.C. 713a–14) is amended—
						(1)in subsection (c),
			 by striking paragraph (3) and inserting the following:
							
								(3)the maximum volume of dairy product exports
				allowable consistent with the obligations of the United States under the
				Uruguay Round Agreements approved under section 101 of the Uruguay Round
				Agreements Act (19 U.S.C. 3511) is exported under the program each year (minus
				the volume sold under section 1163 of this Act during that year), except to the
				extent that the export of such a volume under the program would, in the
				judgment of the Secretary, exceed the limitations on the value permitted under
				subsection (f); and
								;
				and.
						(2)in subsection (f),
			 by striking paragraph (1) and inserting the following:
							
								(1)Funds and
				commoditiesExcept as
				provided in paragraph (2), the Commodity Credit Corporation shall in each year
				use money and commodities for the program under this section in the maximum
				amount consistent with the obligations of the United States under the Uruguay
				Round Agreements approved under section 101 of the Uruguay Round Agreements Act
				(19 U.S.C. 3511), minus the amount expended under section 1163 of this Act
				during that
				year.
								.
						1504.Revision of
			 Federal marketing order amendment proceduresSection 8c of the Agricultural Adjustment
			 Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, is amended by striking subsection (17) and inserting the
			 following:
					
						(17)Provisions
				applicable to amendments
							(A)Applicability to
				amendmentsThe provisions of this section and section 8d
				applicable to orders shall be applicable to amendments to orders.
							(B)Supplemental
				rules of practice
								(i)In
				generalNot later than 60 days after the date of enactment of
				this subparagraph, the Secretary shall issue, using informal rulemaking,
				supplemental rules of practice to define guidelines and timeframes for the
				rulemaking process relating to amendments to orders.
								(ii)IssuesAt
				a minimum, the supplemental rules of practice shall establish—
									(I)proposal
				submission requirements;
									(II)pre-hearing
				information session specifications;
									(III)written
				testimony and data request requirements;
									(IV)public
				participation timeframes; and
									(V)electronic
				document submission standards.
									(iii)Effective
				dateThe supplemental rules of practice shall take effect not
				later than 120 days after the date of enactment of this subparagraph, as
				determined by the Secretary.
								(C)Hearing
				timeframes
								(i)In
				generalNot more than 30 days after the receipt of a proposal for
				an amendment hearing regarding a milk marketing order, the Secretary
				shall—
									(I)issue a notice
				providing an action plan and expected timeframes for completion of the hearing
				not more than 120 days after the date of the issuance of the notice;
									(II)(aa)issue a request for
				additional information to be used by the Secretary in making a determination
				regarding the proposal; and
										(bb)if the additional information is not
				provided to the Secretary within the timeframe requested by the Secretary,
				issue a denial of the request; or
										(III)issue a denial
				of the request.
									(ii)RequirementA
				post-hearing brief may be filed under this paragraph not later than 60 days
				after the date of an amendment hearing regarding a milk marketing order.
								(iii)Recommended
				decisionsA recommended decision on a proposed amendment to an
				order shall be issued not later than 90 days after the deadline for the
				submission of post-hearing briefs.
								(iv)Final
				decisionsA final decision on a proposed amendment to an order
				shall be issued not later than 60 days after the deadline for submission of
				comments and exceptions to the recommended decision issued under clause
				(iii).
								(D)Industry
				assessmentsIf the Secretary determines it is necessary to
				improve or expedite rulemaking under this subsection, the Secretary may impose
				an assessment on the affected industry to supplement appropriated funds for the
				procurement of service providers, such as court reporters.
							(E)Use of informal
				rulemakingThe Secretary may use rulemaking under section 553 of
				title 5, United States Code, to amend orders, other than provisions of orders
				that directly affect milk prices.
							(F)Avoiding
				duplicationThe Secretary shall not be required to hold a hearing
				on any amendment proposed to be made to a milk marketing order in response to
				an application for a hearing on the proposed amendment if—
								(i)the application
				requesting the hearing is received by the Secretary not later than 90 days
				after the date on which the Secretary has announced the decision on a
				previously proposed amendment to that order; and
								(ii)the 2 proposed
				amendments are essentially the same, as determined by the Secretary.
								(G)Monthly feed and
				fuel costs for make allowancesAs part of any hearing to adjust
				make allowances under marketing orders commencing prior to September 30, 2012,
				the Secretary shall—
								(i)determine the
				average monthly prices of feed and fuel incurred by dairy producers in the
				relevant marketing area;
								(ii)consider the most
				recent monthly feed and fuel price data available; and
								(iii)consider those
				prices in determining whether or not to adjust make
				allowances.
								.
				1505.Dairy indemnity
			 programSection 3 of Public
			 Law 90–484 (7 U.S.C. 450l) is amended by striking 2007 and
			 inserting 2012.
				1506.Milk income loss
			 contract program
					(a)DefinitionsIn
			 this section:
						(1)Class i
			 milkThe term Class I milk means milk (including
			 milk components) classified as Class I milk under a Federal milk marketing
			 order.
						(2)Eligible
			 productionThe term eligible production means milk
			 produced by a producer in a participating State.
						(3)Federal milk
			 marketing orderThe term Federal milk marketing
			 order means an order issued under section 8c of the Agricultural
			 Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937.
						(4)Participating
			 stateThe term participating State means each
			 State.
						(5)ProducerThe
			 term producer means an individual or entity that directly or
			 indirectly (as determined by the Secretary)—
							(A)shares in the risk
			 of producing milk; and
							(B)makes
			 contributions (including land, labor, management, equipment, or capital) to the
			 dairy farming operation of the individual or entity that are at least
			 commensurate with the share of the individual or entity of the proceeds of the
			 operation.
							(b)PaymentsThe
			 Secretary shall offer to enter into contracts with producers on a dairy farm
			 located in a participating State under which the producers receive payments on
			 eligible production.
					(c)AmountPayments
			 to a producer under this section shall be calculated by multiplying (as
			 determined by the Secretary)—
						(1)the payment
			 quantity for the producer during the applicable month established under
			 subsection (e);
						(2)the amount equal
			 to—
							(A)$16.94 per
			 hundredweight, as adjusted under subsection (d); less
							(B)the Class I milk
			 price per hundredweight in Boston under the applicable Federal milk marketing
			 order; by
							(3)(A)for the period beginning
			 October 1, 2007, and ending September 30, 2008, 34 percent;
							(B)for the period beginning October 1,
			 2008, and ending August 31, 2012, 45 percent; and
							(C)for the period beginning September 1,
			 2012, and thereafter, 34 percent.
							(d)Payment rate
			 adjustment for feed prices
						(1)Initial
			 adjustment authorityDuring
			 the period beginning on January 1, 2008, and ending on August 31, 2012, if the
			 National Average Dairy Feed Ration Cost for a month during that period is
			 greater than $7.35 per hundredweight, the amount specified in subsection
			 (c)(2)(A) used to determine the payment rate for that month shall be increased
			 by 45 percent of the percentage by which the National Average Dairy Feed Ration
			 Cost exceeds $7.35 per hundredweight.
						(2)Subsequent
			 adjustment authorityFor any
			 month beginning on or after September 1, 2012, if the National Average Dairy
			 Feed Ration Cost for the month is greater than $9.50 per hundredweight, the
			 amount specified in subsection (c)(2)(A) used to determine the payment rate for
			 that month shall be increased by 45 percent of the percentage by which the
			 National Average Dairy Feed Ration Cost exceeds $9.50 per hundredweight.
						(3)National Average
			 Dairy Feed Ration CostFor
			 each month, the Secretary shall calculate a National Average Dairy Feed Ration
			 Cost per hundredweight using the same procedures (adjusted to a hundredweight
			 basis) used to calculate the feed components of the estimated price of 16%
			 Mixed Dairy Feed per pound noted on page 33 of the USDA March 2008 Agricultural
			 Prices publication (including the data and factors noted in footnote 4).
						(e)Payment
			 Quantity
						(1)In
			 generalSubject to paragraph (2), the payment quantity for a
			 producer during the applicable month under this section shall be equal to the
			 quantity of eligible production marketed by the producer during the
			 month.
						(2)Limitation
							(A)In
			 generalThe payment quantity
			 for all producers on a single dairy operation for which the producers receive
			 payments under subsection (b) shall not exceed—
								(i)for the period beginning October 1, 2007,
			 and ending September 30, 2008, 2,400,000 pounds;
								(ii)for the period beginning October 1, 2008,
			 and ending August 31, 2012, 2,985,000 pounds for each fiscal year; and
								(iii)effective
			 beginning September 1, 2012, 2,400,000 pounds per fiscal year.
								(B)StandardsFor
			 purposes of determining whether producers are producers on separate dairy
			 operations or a single dairy operation, the Secretary shall apply the same
			 standards as were applied in implementing the dairy program under section 805
			 of the Agriculture, Rural Development, Food and Drug Administration, and
			 Related Agencies Appropriations Act, 2001 (as enacted into law by Public Law
			 106–387; 114 Stat. 1549A–50).
							(3)ReconstitutionThe
			 Secretary shall ensure that a producer does not reconstitute a dairy operation
			 for the sole purpose of receiving additional payments under this
			 section.
						(f)PaymentsA
			 payment under a contract under this section shall be made on a monthly basis
			 not later than 60 days after the last day of the month for which the payment is
			 made.
					(g)SignupThe
			 Secretary shall offer to enter into contracts under this section during the
			 period beginning on the date that is 90 days after the date of enactment of
			 this Act and ending on September 30, 2012.
					(h)Duration of
			 Contract
						(1)In
			 generalExcept as provided in paragraph (2), any contract entered
			 into by producers on a dairy farm under this section shall cover eligible
			 production marketed by the producers on the dairy farm during the period
			 starting with the first day of month the producers on the dairy farm enter into
			 the contract and ending on September 30, 2012.
						(2)ViolationsIf
			 a producer violates the contract, the Secretary may—
							(A)terminate the
			 contract and allow the producer to retain any payments received under the
			 contract; or
							(B)allow the contract
			 to remain in effect and require the producer to repay a portion of the payments
			 received under the contract based on the severity of the violation.
							1507.Dairy promotion and
			 research program
					(a)Extension of
			 dairy promotion and research authoritySection 113(e)(2) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking
			 2007 and inserting 2012.
					(b)Definition of
			 united states for promotion programSection 111 of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4502) is amended—
						(1)by striking
			 subsection (l) and inserting the following:
							
								(l)the term United States, when
				used in a geographical sense, means all of the States, the District of
				Columbia, and the Commonwealth of Puerto
				Rico;
								;
				and
						(2)in subsection (m),
			 by striking (as defined in subsection (l)).
						(c)Definition of
			 united states for research programSection 130 of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4531)) is amended by striking paragraph
			 (12) and inserting the following:
						
							(12)the term
				United States, when used in a geographical sense, means all of
				the States, the District of Columbia, and the Commonwealth of Puerto
				Rico.
							.
					(d)Assessment rate
			 for imported dairy productsSection 113(g) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(g)) is amended by striking paragraph
			 (3) and inserting the following:
						
							(3)Rate
								(A)In
				generalThe rate of assessment for milk produced in the United
				States prescribed by the order shall be 15 cents per hundredweight of milk for
				commercial use or the equivalent thereof, as determined by the
				Secretary.
								(B)Imported dairy
				productsThe rate of assessment for imported dairy products
				prescribed by the order shall be 7.5 cents per hundredweight of milk for
				commercial use or the equivalent thereof, as determined by the
				Secretary.
								.
					(e)Time and method
			 of importer paymentsSection
			 113(g)(6) of the Dairy Production Stabilization Act of 1983 (7 U.S.C.
			 4504(g)(6)) is amended—
						(1)by striking
			 subparagraph (B); and
						(2)by
			 redesignating subparagraph (C) as subparagraph (B).
						(f)Refund of
			 assessments on certain imported dairy productsSection 113(g) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(g)) is amended by adding at the end
			 the following:
						
							(7)Refund of
				assessments on certain imported products
								(A)In
				generalAn importer shall be entitled to a refund of any
				assessment paid under this subsection on imported dairy products imported under
				a contract entered into prior to the date of enactment of the
				Food, Conservation, and Energy Act of
				2008.
								(B)ExpirationRefunds under subparagraph (A) shall expire
				1 year after the date of enactment of the Food, Conservation, and Energy Act of
				2008.
								.
					1508.Report on
			 Department of Agriculture reporting procedures for nonfat dry
			 milkNot later than 90 days
			 after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report regarding
			 Department of Agriculture reporting procedures for nonfat dry milk and the
			 impact of the procedures on Federal milk marketing order minimum prices during
			 the period beginning on July 1, 2006, and ending on the date of enactment of
			 this Act.
				1509.Federal Milk
			 Marketing Order Review Commission
					(a)EstablishmentSubject to the availability of
			 appropriations to carry out this section, the Secretary shall establish a
			 commission to be known as the Federal Milk Marketing Order Review
			 Commission (referred to in this section as the
			 commission), which shall conduct a comprehensive review and
			 evaluation of—
						(1)the Federal milk
			 marketing order system in effect on the date of establishment of the
			 commission; and
						(2)non-Federal milk marketing order
			 systems.
						(b)Elements of
			 review and evaluationAs part
			 of the review and evaluation under subsection (a), the commission shall
			 consider legislative and regulatory options for—
						(1)ensuring that the
			 competitiveness of dairy products with other competing products in the
			 marketplace is preserved and enhanced;
						(2)enhancing the
			 competitiveness of American dairy producers in world markets;
						(3)ensuring the
			 competitiveness and transparency in dairy pricing;
						(4)streamlining and
			 expediting the process by which amendments to Federal milk market orders are
			 adopted;
						(5)simplifying the
			 Federal milk marketing order system;
						(6)evaluating whether
			 the Federal milk marketing order system serves the interests of dairy
			 producers, consumers, and dairy processors; and
						(7)evaluating the nutritional composition of
			 milk, including the potential benefits and costs of adjusting the milk content
			 standards.
						(c)Membership
						(1)CompositionThe commission shall consist of 14
			 members.
						(2)MembersAs soon as practicable after the date on
			 which funds are first made available to carry out this section, the Secretary
			 shall appoint members to the commission according to the following
			 requirements:
							(A)At least 1 member shall represent a
			 national consumer organization.
							(B)At least 4 members shall represent
			 land-grant universities or NLGCA Institutions (as defined in section 1404 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3103)) with accredited dairy economic programs, with at least 2 of
			 those members being experts in the field of economics.
							(C)At least 1 member
			 shall represent the food and beverage retail sector.
							(D)4 dairy producers
			 and 4 dairy processors, appointed so as to balance geographical distribution of
			 milk production and dairy processing, reflect all segments of dairy processing,
			 and represent all regions of the United States equitably, including States that
			 operate outside of a Federal milk marketing order.
							(3)ChairThe
			 commission shall elect 1 of the appointed members of the commission to serve as
			 chairperson for the duration of the proceedings of the commission.
						(4)VacancyAny
			 vacancy occurring before the termination of the commission shall be filled in
			 the same manner as the original appointment.
						(5)CompensationMembers
			 of the commission shall serve without compensation, but shall be reimbursed by
			 the Secretary from existing budget authority for necessary and reasonable
			 expenses incurred in the performance of the duties of the commission.
						(d)Report
						(1)In
			 generalNot later than 2
			 years after the date of the first meeting of the commission, the commission
			 shall submit to Congress and the Secretary a report describing the results of
			 the review and evaluation conducted under this section, including such
			 recommendations regarding the legislative and regulatory options considered
			 under subsection (b) as the commission considers to be appropriate.
						(2)OpinionsThe report findings shall reflect, to the
			 maximum extent practicable, a consensus opinion of the commission members, but
			 the report may include majority and minority findings regarding those matters
			 for which consensus was not reached.
						(e)Advisory
			 natureThe commission is wholly advisory in nature, and the
			 recommendations of the commission are nonbinding.
					(f)No effect on
			 existing programsThe
			 Secretary shall not allow the existence of the commission to impede, delay, or
			 otherwise affect any decisionmaking process of the Department of Agriculture,
			 including any rulemaking procedures planned, proposed, or near
			 completion.
					(g)Administrative
			 assistanceThe Secretary
			 shall provide administrative support to the commission, and expend to carry out
			 this section such funds as necessary from budget authority available to the
			 Secretary.
					(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					(i)TerminationThe
			 commission shall terminate effective on the date of the submission of the
			 report under subsection (d).
					1510.Mandatory
			 reporting of dairy commodities
					(a)Electronic
			 reportingSection 273 of the Agricultural Marketing Act of 1946
			 (7 U.S.C. 1637b) is amended—
						(1)by redesignating
			 subsection (d) as subsection (e); and
						(2)by
			 inserting after subsection (c) the following:
							
								(d)Electronic
				reporting
									(1)In
				generalSubject to the availability of funds under paragraph (3),
				the Secretary shall establish an electronic reporting system to carry out this
				section.
									(2)Frequency of
				reportsAfter the establishment of the electronic reporting
				system in accordance with paragraph (1), the Secretary shall increase the
				frequency of the reports required under this section.
									(3)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				subsection.
									.
						(b)Quarterly
			 auditsSection 273(c) of the Agricultural Marketing Act of 1946
			 (7 U.S.C. 1637b(c)) is amended by striking paragraph (3) and inserting the
			 following:
						
							(3)Verification
								(A)In
				generalThe Secretary shall take such actions as the Secretary
				considers necessary to verify the accuracy of the information submitted or
				reported under this subtitle.
								(B)Quarterly
				auditsThe Secretary shall quarterly conduct an audit of
				information submitted or reported under this subtitle and compare such
				information with other related dairy market
				statistics.
								.
					FAdministration
				1601.Administration
			 generally
					(a)Use of Commodity
			 Credit CorporationExcept as otherwise provided in this title,
			 the Secretary shall use the funds, facilities, and authorities of the Commodity
			 Credit Corporation to carry out this title.
					(b)Determinations
			 by SecretaryA determination made by the Secretary under this
			 title shall be final and conclusive.
					(c)Regulations
						(1)In
			 generalExcept as otherwise provided in this subsection, not
			 later than 90 days after the date of enactment of this Act, the Secretary and
			 the Commodity Credit Corporation, as appropriate, shall promulgate such
			 regulations as are necessary to implement this title and the amendments made by
			 this title.
						(2)ProcedureThe
			 promulgation of the regulations and administration of this title and the
			 amendments made by this title shall be made without regard to—
							(A)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act);
							(B)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
							(C)the notice and
			 comment provisions of section 553 of title 5, United States Code.
							(3)Congressional
			 review of agency rulemakingIn carrying out this subsection, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
						(4)Interim
			 regulationsNotwithstanding paragraphs (1) and (2), the Secretary
			 shall implement the amendments made by sections 1603 and 1604 for the 2009
			 crop, fiscal, or program year, as appropriate, through the promulgation of an
			 interim rule.
						(d)Adjustment
			 Authority Related to Trade Agreements Compliance
						(1)Required
			 determination; adjustmentIf the Secretary determines that
			 expenditures under this title that are subject to the total allowable domestic
			 support levels under the Uruguay Round Agreements (as defined in section 2 of
			 the Uruguay Round Agreements Act (19 U.S.C. 3501)) will exceed such allowable
			 levels for any applicable reporting period, the Secretary shall, to the maximum
			 extent practicable, make adjustments in the amount of such expenditures during
			 that period to ensure that such expenditures do not exceed such allowable
			 levels.
						(2)Congressional
			 notificationBefore making any adjustment under paragraph (1),
			 the Secretary shall submit to the Committee on Agriculture of the House of
			 Representatives or the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate a report describing the determination made under that paragraph and the
			 extent of the adjustment to be made.
						(e)Treatment of
			 Advance Payment OptionSection 1601(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7991(d)) is amended—
						(1)in paragraph (1),
			 by striking and at the end;
						(2)in
			 paragraph (2), by striking the period at the end and inserting ;
			 and; and
						(3)by
			 adding at the end the following:
							
								(3)the advance payment
				of direct payments and counter-cyclical payments under title I of the
				Food, Conservation, and Energy Act of
				2008.
								.
						1602.Suspension of
			 permanent price support authority
					(a)Agricultural
			 Adjustment Act of 1938The following provisions of the
			 Agricultural Adjustment Act of 1938 shall not be applicable to the 2008 through
			 2012 crops of covered commodities, peanuts, and sugar and shall not be
			 applicable to milk during the period beginning on the date of enactment of this
			 Act through December 31, 2012:
						(1)Parts II through V
			 of subtitle B of title III (7 U.S.C. 1326 et seq.).
						(2)In the case of
			 upland cotton, section 377 (7 U.S.C. 1377).
						(3)Subtitle D of
			 title III (7 U.S.C. 1379a et seq.).
						(4)Title IV (7 U.S.C.
			 1401 et seq.).
						(b)Agricultural Act
			 of 1949The following provisions of the Agricultural Act of 1949
			 shall not be applicable to the 2008 through 2012 crops of covered commodities,
			 peanuts, and sugar and shall not be applicable to milk during the period
			 beginning on the date of enactment of this Act and through December 31,
			 2012:
						(1)Section 101 (7
			 U.S.C. 1441).
						(2)Section 103(a) (7
			 U.S.C. 1444(a)).
						(3)Section 105 (7
			 U.S.C. 1444b).
						(4)Section 107 (7
			 U.S.C. 1445a).
						(5)Section 110 (7
			 U.S.C. 1445e).
						(6)Section 112 (7
			 U.S.C. 1445g).
						(7)Section 115 (7
			 U.S.C. 1445k).
						(8)Section 201 (7
			 U.S.C. 1446).
						(9)Title III (7
			 U.S.C. 1447 et seq.).
						(10)Title IV (7
			 U.S.C. 1421 et seq.), other than sections 404, 412, and 416 (7 U.S.C. 1424,
			 1429, and 1431).
						(11)Title V (7 U.S.C.
			 1461 et seq.).
						(12)Title VI (7
			 U.S.C. 1471 et seq.).
						(c)Suspension of
			 certain quota provisionsThe joint resolution entitled A
			 joint resolution relating to corn and wheat marketing quotas under the
			 Agricultural Adjustment Act of 1938, as amended, approved May 26, 1941
			 (7 U.S.C. 1330 and 1340), shall not be applicable to the crops of wheat planted
			 for harvest in the calendar years 2008 through 2012.
					1603.Payment
			 limitations
					(a)Extension of
			 LimitationsSections 1001 and 1001C(a) of the Food Security Act
			 of 1985 (7 U.S.C. 1308, 1308–3(a)) are amended by striking Farm Security
			 and Rural Investment Act of 2002 each place it appears and inserting
			 Food, Conservation, and Energy Act of
			 2008.
					(b)Revision of
			 Limitations
						(1)DefinitionsSection
			 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a)) is amended—
							(A)in the matter
			 preceding paragraph (1), by inserting through section 1001Fafter
			 section;
							(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (5); and
							(C)by inserting after
			 paragraph (1) the following:
								
									(2)Family
				memberThe term family member means a person to whom
				a member in the farming operation is related as lineal ancestor, lineal
				descendant, sibling, spouse, or otherwise by marriage.
									(3)Legal
				entityThe term legal entity means an entity that is
				created under Federal or State law and that—
										(A)owns land or an
				agricultural commodity; or
										(B)produces an
				agricultural commodity.
										(4)PersonThe
				term person means a natural person, and does not include a legal
				entity.
									.
							(2)Limitation on
			 direct payments and counter-cyclical paymentsSection 1001 of the
			 Food Security Act of 1985 (7 U.S.C. 1308) is amended by striking subsections
			 (b), (c), and (d) and inserting the following:
							
								(b)Limitation on
				direct payments, counter-cyclical payments, and ACRE payments for covered
				commodities (other than peanuts)
									(1)Direct
				paymentsThe total amount of direct payments received, directly
				or indirectly, by a person or legal entity (except a joint venture or a general
				partnership) for any crop year under subtitle A of title I of the Food,
				Conservation, and Energy Act of 2008 for 1 or more covered commodities (except
				for peanuts) may not exceed—
										(A)in the case of a
				person or legal entity that does not participate in the average crop revenue
				election program under section 1105 of that Act, $40,000; or
										(B)in the case of a
				person or legal entity that participates in the average crop revenue election
				program under section 1105 of that Act, an amount equal to—
											(i)the payment limit
				specified in subparagraph (A); less
											(ii)the amount of the
				reduction in direct payments under section 1105(a)(1) of that Act.
											(2)Counter-cyclical
				paymentsIn the case of a person or legal entity (except a joint
				venture or a general partnership) that does not participate in the average crop
				revenue election program under section 1105 of the Food, Conservation, and
				Energy Act of 2008, the total amount of counter-cyclical payments received,
				directly or indirectly, by the person or legal entity for any crop year under
				subtitle A of title I of that Act for 1 or more covered commodities (except for
				peanuts) may not exceed $65,000.
									(3)ACRE and
				counter-cyclical paymentsIn the case of a person or legal entity
				(except a joint venture or a general partnership) that participates in the
				average crop revenue election program under section 1105 of the Food,
				Conservation, and Energy Act of 2008, the total amount of average crop revenue
				election payments and counter-cyclical payments received, directly or
				indirectly, by the person or legal entity for any crop year for 1 or more
				covered commodities (except for peanuts) may not exceed the sum of—
										(A)$65,000;
				and
										(B)the amount by
				which the direct payment limitation is reduced under paragraph (1)(B).
										(c)Limitation on
				direct payments, counter-cyclical payments, and ACRE payments for
				peanuts
									(1)Direct
				paymentsThe total amount of direct payments received, directly
				or indirectly, by a person or legal entity (except a joint venture or a general
				partnership) for any crop year under subtitle C of title I of the Food,
				Conservation, and Energy Act of 2008 for peanuts may not exceed—
										(A)in the case of a
				person or legal entity that does not participate in the average crop revenue
				election program under section 1105 of that Act, $40,000; or
										(B)in the case of a
				person or legal entity that participates in the average crop revenue election
				program under section 1105 of that Act, an amount equal to—
											(i)the payment limit
				specified in subparagraph (A); less
											(ii)the amount of the
				reduction in direct payments under section 1105(a)(1) of that Act.
											(2)Counter-cyclical
				paymentsIn the case of a person or legal entity (except a joint
				venture or a general partnership) that does not participate in the average crop
				revenue election program under section 1105 of the Food, Conservation, and
				Energy Act of 2008, the total amount of counter-cyclical payments received,
				directly or indirectly, by the person or legal entity for any crop year under
				subtitle C of title I of that Act for peanuts may not exceed $65,000.
									(3)ACRE and
				counter-cyclical paymentsIn the case of a person or legal entity
				(except a joint venture or a general partnership) that participates in the
				average crop revenue election program under section 1105 of the Food,
				Conservation, and Energy Act of 2008, the total amount of average crop revenue
				election payments received, directly or indirectly, by the person or legal
				entity for any crop year for peanuts may not exceed the sum of—
										(A)$65,000;
				and
										(B)the amount by which
				the direct payment limitation is reduced under paragraph (1)(B).
										(d)Limitation on
				applicabilityNothing in this section authorizes any limitation
				on any benefit associated with the marketing assistance loan program or the
				loan deficiency payment program under title I of the Food, Conservation, and
				Energy Act of
				2008.
								.
						(3)Direct
			 attributionSection 1001 of the Food Security Act of 1985 (7
			 U.S.C. 1308) is amended—
							(A)by striking
			 subsections (e) and (f) and redesignating subsection (g) as subsection (h);
			 and
							(B)by inserting after
			 subsection (d) the following:
								
									(e)Attribution of
				Payments
										(1)In
				generalIn implementing subsections (b) and (c) and a program
				described in paragraphs (1)(C) and (2)(B) of section 1001D(b), the Secretary
				shall issue such regulations as are necessary to ensure that the total amount
				of payments are attributed to a person by taking into account the direct and
				indirect ownership interests of the person in a legal entity that is eligible
				to receive the payments.
										(2)Payments to a
				personEach payment made directly to a person shall be combined
				with the pro rata interest of the person in payments received by a legal entity
				in which the person has a direct or indirect ownership interest unless the
				payments of the legal entity have been reduced by the pro rata share of the
				person.
										(3)Payments to a
				legal entity
											(A)In
				generalEach payment made to a legal entity shall be attributed
				to those persons who have a direct or indirect ownership interest in the legal
				entity unless the payment to the legal entity has been reduced by the pro rata
				share of the person.
											(B)Attribution of
				payments
												(i)Payment
				limitsExcept as provided in clause (ii), payments made to a
				legal entity shall not exceed the amounts specified in subsections (b) and
				(c).
												(ii)Exception for
				joint ventures and general partnershipsPayments made to a joint
				venture or a general partnership shall not exceed, for each payment specified
				in subsections (b) and (c), the amount determined by multiplying the maximum
				payment amount specified in subsections (b) and (c) by the number of persons
				and legal entities (other than joint ventures and general partnerships) that
				comprise the ownership of the joint venture or general partnership.
												(iii)ReductionPayments
				made to a legal entity shall be reduced proportionately by an amount that
				represents the direct or indirect ownership in the legal entity by any person
				or legal entity that has otherwise exceeded the applicable maximum payment
				limitation.
												(4)4 levels of
				attribution for embedded legal entities
											(A)In
				generalAttribution of payments made to legal entities shall be
				traced through 4 levels of ownership in legal entities.
											(B)First
				levelAny payments made to a legal entity (a first-tier legal
				entity) that is owned in whole or in part by a person shall be attributed to
				the person in an amount that represents the direct ownership in the first-tier
				legal entity by the person.
											(C)Second
				level
												(i)In
				generalAny payments made to a first-tier legal entity that is
				owned (in whole or in part) by another legal entity (a second-tier legal
				entity) shall be attributed to the second-tier legal entity in proportion to
				the ownership of the second-tier legal entity in the first-tier legal
				entity.
												(ii)Ownership by a
				personIf the second-tier legal entity is owned (in whole or in
				part) by a person, the amount of the payment made to the first-tier legal
				entity shall be attributed to the person in the amount that represents the
				indirect ownership in the first-tier legal entity by the person.
												(D)Third and fourth
				levels
												(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				attribute payments at the third and fourth tiers of ownership in the same
				manner as specified in subparagraph (C).
												(ii)Fourth-tier
				ownershipIf the fourth-tier of ownership is that of a
				fourth-tier legal entity and not that of a person, the Secretary shall reduce
				the amount of the payment to be made to the first-tier legal entity in the
				amount that represents the indirect ownership in the first-tier legal entity by
				the fourth-tier legal entity.
												(f)Special
				Rules
										(1)Minor
				children
											(A)In
				generalExcept as provided in subparagraph (B), payments received
				by a child under the age of 18 shall be attributed to the parents of the
				child.
											(B)RegulationsThe
				Secretary shall issue regulations specifying the conditions under which
				payments received by a child under the age of 18 will not be attributed to the
				parents of the child.
											(2)Marketing
				cooperativesSubsections (b) and (c) shall not apply to a
				cooperative association of producers with respect to commodities produced by
				the members of the association that are marketed by the association on behalf
				of the members of the association but shall apply to the producers as
				persons.
										(3)Trusts and
				estates
											(A)In
				generalWith respect to irrevocable trusts and estates, the
				Secretary shall administer this section through section 1001F in such manner as
				the Secretary determines will ensure the fair and equitable treatment of the
				beneficiaries of the trusts and estates.
											(B)Irrevocable
				trust
												(i)In
				generalIn order for a trust to be considered an irrevocable
				trust, the terms of the trust agreement shall not—
													(I)allow for
				modification or termination of the trust by the grantor;
													(II)allow for the
				grantor to have any future, contingent, or remainder interest in the corpus of
				the trust; or
													(III)except as
				provided in clause (ii), provide for the transfer of the corpus of the trust to
				the remainder beneficiary in less than 20 years beginning on the date the trust
				is established.
													(ii)ExceptionClause
				(i)(III) shall not apply in a case in which the transfer is—
													(I)contingent on the
				remainder beneficiary achieving at least the age of majority; or
													(II)contingent on the
				death of the grantor or income beneficiary.
													(C)Revocable
				trustFor the purposes of this section through section 1001F, a
				revocable trust shall be considered to be the same person as the grantor of the
				trust.
											(4)Cash rent
				tenants
											(A)DefinitionIn
				this paragraph, the term cash rent tenant means a person or legal
				entity that rents land—
												(i)for cash; or
												(ii)for a crop share
				guaranteed as to the amount of the commodity to be paid in rent.
												(B)RestrictionA
				cash rent tenant who makes a significant contribution of active personal
				management, but not of personal labor, with respect to a farming operation
				shall be eligible to receive a payment described in subsection (b) or (c) only
				if the tenant makes a significant contribution of equipment to the farming
				operation.
											(5)Federal
				agencies
											(A)In
				generalNotwithstanding subsection (d), a Federal agency shall
				not be eligible to receive any payment, benefit, or loan under title I of the
				Food, Conservation, and Energy Act of
				2008 or title XII of this Act.
											(B)Land
				rentalA lessee of land owned by a Federal agency may receive a
				payment described in subsection (b), (c), or (d) if the lessee otherwise meets
				all applicable criteria.
											(6)State and local
				governments
											(A)In
				generalNotwithstanding subsection (d), except as provided in
				subsection (g), a State or local government, or political subdivision or agency
				of the government, shall not be eligible to receive any payment, benefit, or
				loan under title I of the Food, Conservation,
				and Energy Act of 2008 or title XII of this Act.
											(B)TenantsA
				lessee of land owned by a State or local government, or political subdivision
				or agency of the government, may receive payments described in subsections (b),
				(c), and (d) if the lessee otherwise meets all applicable criteria.
											(7)Changes in
				farming operations
											(A)In
				generalIn the administration of this section through section
				1001F, the Secretary may not approve any change in a farming operation that
				otherwise will increase the number of persons to which the limitations under
				this section are applied unless the Secretary determines that the change is
				bona fide and substantive.
											(B)Family
				membersThe addition of a family member to a farming operation
				under the criteria set out in section 1001A shall be considered a bona fide and
				substantive change in the farming operation.
											(8)Death of
				owner
											(A)In
				generalIf any ownership interest in land or a commodity is
				transferred as the result of the death of a program participant, the new owner
				of the land or commodity may, if the person is otherwise eligible to
				participate in the applicable program, succeed to the contract of the prior
				owner and receive payments subject to this section without regard to the amount
				of payments received by the new owner.
											(B)Limitations on
				prior ownerPayments made under this paragraph shall not exceed
				the amount to which the previous owner was entitled to receive under the terms
				of the contract at the time of the death of the prior owner.
											(g)Public
				schools
										(1)In
				generalNotwithstanding subsection (f)(6)(A), a State or local
				government, or political subdivision or agency of the government, shall be
				eligible, subject to the limitation in paragraph (2), to receive a payment
				described in subsection (b) or (c) for land owned by the State or local
				government, or political subdivision or agency of the government, that is used
				to maintain a public school.
										(2)Limitation
											(A)In
				generalFor each State, the total amount of payments described in
				subsections (b) and (c) that are received collectively by the State and local
				government and all political subdivisions or agencies of those governments
				shall not exceed $500,000.
											(B)ExceptionThe
				limitation in subparagraph (A) shall not apply to States with a population of
				less than
				1,500,000.
											.
							(c)Repeal of
			 3-Entity RuleSection 1001A of the Food Security Act of 1985 (7
			 U.S.C. 1308–1) is amended—
						(1)in the section
			 heading, by striking prevention of
			 creation of entities to qualify as separate persons
			 and inserting notification of
			 interests; and
						(2)by striking
			 subsection (a) and inserting the following:
							
								(a)Notification of
				InterestsTo facilitate administration of section 1001 and this
				section, each person or legal entity receiving payments described in
				subsections (b) and (c) of section 1001 as a separate person or legal entity
				shall separately provide to the Secretary, at such times and in such manner as
				prescribed by the Secretary—
									(1)the name and
				social security number of each person, or the name and taxpayer identification
				number of each legal entity, that holds or acquires an ownership interest in
				the separate person or legal entity; and
									(2)the name and
				taxpayer identification number of each legal entity in which the person or
				legal entity holds an ownership
				interest.
									.
						(d)Amendment for
			 ConsistencySection 1001A of the Food Security Act of 1985 (7
			 U.S.C. 1308–1) is amended by striking subsection (b) and inserting the
			 following:
						
							(b)Actively
				Engaged
								(1)In
				generalTo be eligible to receive a payment described in
				subsection (b) or (c) of section 1001, a person or legal entity shall be
				actively engaged in farming with respect to a farming operation as provided in
				this subsection or subsection (c).
								(2)Classes actively
				engagedExcept as provided in subsections (c) and (d)—
									(A)a person
				(including a person participating in a farming operation as a partner in a
				general partnership, a participant in a joint venture, a grantor of a revocable
				trust, or a participant in a similar entity, as determined by the Secretary)
				shall be considered to be actively engaged in farming with respect to a farming
				operation if—
										(i)the person makes a
				significant contribution (based on the total value of the farming operation) to
				the farming operation of—
											(I)capital, equipment,
				or land; and
											(II)personal labor or
				active personal management;
											(ii)the person's
				share of the profits or losses from the farming operation is commensurate with
				the contributions of the person to the farming operation; and
										(iii)the
				contributions of the person are at risk;
										(B)a legal entity
				that is a corporation, joint stock company, association, limited partnership,
				charitable organization, or other similar entity determined by the Secretary
				(including any such legal entity participating in the farming operation as a
				partner in a general partnership, a participant in a joint venture, a grantor
				of a revocable trust, or as a participant in a similar legal entity as
				determined by the Secretary) shall be considered as actively engaged in farming
				with respect to a farming operation if—
										(i)the legal entity
				separately makes a significant contribution (based on the total value of the
				farming operation) of capital, equipment, or land;
										(ii)the stockholders
				or members collectively make a significant contribution of personal labor or
				active personal management to the operation; and
										(iii)the standards
				provided in clauses (ii) and (iii) of subparagraph (A), as applied to the legal
				entity, are met by the legal entity;
										(C)if a legal entity
				that is a general partnership, joint venture, or similar entity, as determined
				by the Secretary, separately makes a significant contribution (based on the
				total value of the farming operation involved) of capital, equipment, or land,
				and the standards provided in clauses (ii) and (iii) of subparagraph (A), as
				applied to the legal entity, are met by the legal entity, the partners or
				members making a significant contribution of personal labor or active personal
				management shall be considered to be actively engaged in farming with respect
				to the farming operation involved; and
									(D)in making
				determinations under this subsection regarding equipment and personal labor,
				the Secretary shall take into consideration the equipment and personal labor
				normally and customarily provided by farm operators in the area involved to
				produce program crops.
									(c)Special Classes
				Actively Engaged
								(1)LandownerA
				person or legal entity that is a landowner contributing the owned land to a
				farming operation shall be considered to be actively engaged in farming with
				respect to the farming operation if—
									(A)the landowner
				receives rent or income for the use of the land based on the production on the
				land or the operating results of the operation; and
									(B)the person or legal
				entity meets the standards provided in clauses (ii) and (iii) of subsection
				(b)(2)(A).
									(2)Adult family
				memberIf a majority of the participants in a farming operation
				are family members, an adult family member shall be considered to be actively
				engaged in farming with respect to the farming operation if the person—
									(A)makes a
				significant contribution, based on the total value of the farming operation, of
				active personal management or personal labor; and
									(B)with respect to
				such contribution, meets the standards provided in clauses (ii) and (iii) of
				subsection (b)(2)(A).
									(3)SharecropperA
				sharecropper who makes a significant contribution of personal labor to a
				farming operation shall be considered to be actively engaged in farming with
				respect to the farming operation if the contribution meets the standards
				provided in clauses (ii) and (iii) of subsection (b)(2)(A).
								(4)Growers of
				hybrid seedIn determining whether a person or legal entity
				growing hybrid seed under contract shall be considered to be actively engaged
				in farming, the Secretary shall not take into consideration the existence of a
				hybrid seed contract.
								(5)Custom farming
				services
									(A)In
				generalA person or legal entity receiving custom farming
				services shall be considered separately eligible for payment limitation
				purposes if the person or legal entity is actively engaged in farming based on
				subsection (b)(2) or paragraphs (1) through (4) of this subsection.
									(B)ProhibitionNo
				other rules with respect to custom farming shall apply.
									(6)SpouseIf
				1 spouse (or estate of a deceased spouse) is determined to be actively engaged,
				the other spouse shall be determined to have met the requirements of subsection
				(b)(2)(A)(i)(II).
								(d)Classes Not
				Actively Engaged
								(1)Cash rent
				landlordA landlord contributing land to a farming operation
				shall not be considered to be actively engaged in farming with respect to the
				farming operation if the landlord receives cash rent, or a crop share
				guaranteed as to the amount of the commodity to be paid in rent, for the use of
				the land.
								(2)Other persons and
				legal entitiesAny other person or legal entity that the
				Secretary determines does not meet the standards described in subsections
				(b)(2) and (c) shall not be considered to be actively engaged in farming with
				respect to a farming
				operation.
								.
					(e)Denial of
			 Program BenefitsSection 1001B of the Food Security Act of 1985
			 (7 U.S.C. 1308–2) is amended to read as follows:
						
							1001B.Denial of
				Program benefits
								(a)2-Year Denial of
				Program BenefitsA person or legal entity shall be ineligible to
				receive payments specified in subsections (b) and (c) of section 1001 for the
				crop year, and the succeeding crop year, in which the Secretary determines that
				the person or legal entity—
									(1)failed to comply
				with section 1001A(b) and adopted or participated in adopting a scheme or
				device to evade the application of section 1001, 1001A, or 1001C; or
									(2)intentionally
				concealed the interest of the person or legal entity in any farm or legal
				entity engaged in farming.
									(b)Extended
				IneligibilityIf the Secretary determines that a person or legal
				entity, for the benefit of the person or legal entity or the benefit of any
				other person or legal entity, has knowingly engaged in, or aided in the
				creation of a fraudulent document, failed to disclose material information
				relevant to the administration of sections 1001 through 1001F, or committed
				other equally serious actions (as identified in regulations issued by the
				Secretary), the Secretary may for a period not to exceed 5 crop years deny the
				issuance of payments to the person or legal entity.
								(c)Pro Rata
				Denial
									(1)In
				generalPayments otherwise owed to a person or legal entity
				described in subsections (a) or (b) shall be denied in a pro rata manner based
				on the ownership interest of the person or legal entity in a farm.
									(2)Cash rent
				tenantPayments otherwise payable to a person or legal entity
				shall be denied in a pro rata manner if the person or legal entity is a cash
				rent tenant on a farm owned or under the control of a person or legal entity
				with respect to which a determination has been made under subsection (a) or
				(b).
									(d)Joint and
				Several LiabilityAny legal entity (including partnerships and
				joint ventures) and any member of any legal entity determined to have knowingly
				participated in a scheme or device to evade, or that has the purpose of
				evading, sections 1001, 1001A, or 1001C shall be jointly and severally liable
				for any amounts that are payable to the Secretary as the result of the scheme
				or device (including amounts necessary to recover those amounts).
								(e)ReleaseThe
				Secretary may partially or fully release from liability any person or legal
				entity who cooperates with the Secretary in enforcing sections 1001, 1001A, and
				1001C, and this
				section.
								.
					(f)Conforming
			 amendment to apply direct attribution to NAP
						(1)In
			 generalSection 196(i) of the Federal Agriculture Improvement and
			 Reform Act of 1996 (7 U.S.C. 7333(i)) is amended—
							(A)by striking
			 paragraphs (1) and (2) and inserting the following:
								
									(1)DefinitionsIn
				this subsection, the terms legal entity and person
				have the meanings given those terms in section 1001(a) of the Food Security Act
				of 1985 (7 U.S.C. 1308(a)).
									(2)Payment
				limitationThe total amount of payments received, directly or
				indirectly, by a person or legal entity (excluding a joint venture or general
				partnership) for any crop year may not exceed
				$100,000.
									;
							(B)by striking
			 paragraph (4) and inserting the following:
								
									(4)Adjusted gross
				income limitationA person or legal entity that has an average
				adjusted gross income in excess of the average adjusted gross income limitation
				applicable under section 1001D(b)(1)(A) of the Food Security Act of 1985 (7
				U.S.C. 1308–3a(b)(1)(A)), or a successor provision, shall not be eligible to
				receive noninsured crop disaster assistance under this
				section.
									;
				and
							(C)in paragraph
			 (5)—
								(i)by
			 striking necessary to ensure and inserting “necessary—
									
										(A)to
				ensure
										;
				and
								(ii)by
			 striking this subsection. and inserting the following: “this
			 subsection; and
									
										(B)to ensure that
				payments under this section are attributed to a person or legal entity
				(excluding a joint venture or general partnership) in accordance with the terms
				and conditions of sections 1001 through 1001D of the Food Security Act of 1985
				(7 U.S.C. 1308 et seq.), as determined by the
				Secretary.
										.
								(2)TransitionSection
			 196(i) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7333(i)), as in effect on September 30, 2007, shall apply with respect to the
			 2007 and 2008 crops of any eligible crop.
						(g)Conforming
			 Amendments
						(1)Section 1009(e) of
			 the Food Security Act of 1985 (7 U.S.C. 1308a(e)) is amended in the second
			 sentence by striking of $50,000.
						(2)Section 609(b)(1)
			 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471g(b)(1))
			 is amended by inserting (before the amendment made by section 1703(a) of
			 the Food, Conservation, and Energy Act of
			 2008) after 1985.
						(3)Section 524(b)(3)
			 of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(3)) is amended by inserting
			 (before the amendment made by section 1703(a) of the
			 Food, Conservation, and Energy Act of
			 2008) after 1308(5))).
						(4)Section
			 10204(c)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8204(c)(1)) is amended by inserting (before the amendment made by
			 section 1703(a) of the Food, Conservation,
			 and Energy Act of 2008) after
			 1308).
						(5)Section
			 1271(c)(3)(A) of the Food, Agriculture, Conservation, and Trade Act of 1990 (16
			 U.S.C. 2106a(c)(3)(A)) is amended by inserting (before the amendment
			 made by section 1703(a) of the Food,
			 Conservation, and Energy Act of 2008) after
			 1308).
						(6)Section 291(2) of
			 the Trade Act of 1974 (19 U.S.C. 2401(2)) is amended by inserting
			 (before the amendment made by section 1703(a) of the
			 Food, Conservation, and Energy Act of
			 2008) before the period at the end.
						(h)TransitionSection
			 1001, 1001A, and 1001B of the Food Security Act of 1985 (7 U.S.C. 1308, 1308–1,
			 1308–2), as in effect on September 30, 2007, shall continue to apply with
			 respect to the 2007 and 2008 crops of any covered commodity or peanuts.
					1604.Adjusted gross
			 income limitation
					(a)In
			 generalSection 1001D of the
			 Food Security Act of 1985 (7 U.S.C. 1308–3a(e)) is amended to read as
			 follows:
						
							1001D.Adjusted gross income limitation
								(a)Definitions
									(1)In
				generalIn this section:
										(A)Average adjusted
				gross incomeThe term average adjusted gross income,
				with respect to a person or legal entity, means the average of the adjusted
				gross income or comparable measure of the person or legal entity over the 3
				taxable years preceding the most immediately preceding complete taxable year,
				as determined by the Secretary.
										(B)Average adjusted
				gross farm incomeThe term average adjusted gross farm
				income, with respect to a person or legal entity, means the average of
				the portion of adjusted gross income of the person or legal entity that is
				attributable to activities related to farming, ranching, or forestry for the 3
				taxable years described in subparagraph (A), as determined by the Secretary in
				accordance with subsection (c).
										(C)Average adjusted
				gross nonfarm incomeThe term average adjusted gross
				nonfarm income, with respect to a person or legal entity, means the
				difference between—
											(i)the average
				adjusted gross income of the person or legal entity; and
											(ii)the average
				adjusted gross farm income of the person or legal entity.
											(2)Special rules for
				certain persons and legal entitiesIn the case of a legal entity
				that is not required to file a Federal income tax return or a person or legal
				entity that did not have taxable income in 1 or more of the taxable years used
				to determine the average under subparagraph (A) or (B) of paragraph (1), the
				Secretary shall provide, by regulation, a method for determining the average
				adjusted gross income, the average adjusted gross farm income, and the average
				adjusted gross nonfarm income of the person or legal entity for purposes of
				this section.
									(3)Allocation of
				incomeOn the request of any person filing a joint tax return,
				the Secretary shall provide for the allocation of average adjusted gross
				income, average adjusted gross farm income, and average adjusted gross nonfarm
				income among the persons filing the return if—
										(A)the person
				provides a certified statement by a certified public accountant or attorney
				that specifies the method by which the average adjusted gross income, average
				adjusted gross farm income, and average adjusted gross nonfarm income would
				have been declared and reported had the persons filed 2 separate returns;
				and
										(B)the Secretary
				determines that the method described in the statement is consistent with the
				information supporting the filed joint tax return.
										(b)Limitations
									(1)Commodity
				programs
										(A)Nonfarm
				limitationNotwithstanding any other provision of law, a person
				or legal entity shall not be eligible to receive any benefit described in
				subparagraph (C) during a crop, fiscal, or program year, as appropriate, if the
				average adjusted gross nonfarm income of the person or legal entity exceeds
				$500,000.
										(B)Farm
				limitationNotwithstanding any other provision of law, a person
				or legal entity shall not be eligible to receive a direct payment under
				subtitle A or C of title I of the Food, Conservation, and Energy Act of 2008
				during a crop year, if the average adjusted gross farm income of the person or
				legal entity exceeds $750,000.
										(C)Covered
				benefitsSubparagraph (A) applies with respect to the
				following:
											(i)A
				direct payment or counter-cyclical payment under subtitle A or C of title I of
				the Food, Conservation, and Energy Act of 2008 or an average crop revenue
				election payment under subtitle A of title I of that Act.
											(ii)A
				marketing loan gain or loan deficiency payment under subtitle B or C of title I
				of the Food, Conservation, and Energy Act of 2008.
											(iii)A
				payment or benefit under section 196 of the Federal Agriculture Improvement and
				Reform Act of 1996 (7 U.S.C. 7333).
											(iv)A
				payment or benefit under section 1506 of the Food, Conservation, and Energy Act
				of 2008.
											(v)A
				payment or benefit under title IX of the Trade Act of 1974 or subtitle B of the
				Federal Crop Insurance Act.
											(2)Conservation
				programs
										(A)Limits
											(i)In
				generalNotwithstanding any other provision of law, except as
				provided in clause (ii), a person or legal entity shall not be eligible to
				receive any benefit described in subparagraph (B) during a crop, fiscal, or
				program year, as appropriate, if the average adjusted gross nonfarm income of
				the person or legal entity exceeds $1,000,000, unless not less than 66.66
				percent of the average adjusted gross income of the person or legal entity is
				average adjusted gross farm income.
											(ii)ExceptionThe
				Secretary may waive the limitation established under clause (i) on a
				case-by-case basis if the Secretary determines that environmentally sensitive
				land of special significance would be protected.
											(B)Covered
				benefitsSubparagraph (A) applies with respect to the
				following:
											(i)A
				payment or benefit under title XII of this Act.
											(ii)A
				payment or benefit under title II of the Farm Security and Rural Investment Act
				of 2002 (Public Law 107–171; 116 Stat. 223) or title II of the Food,
				Conservation, and Energy Act of 2008.
											(iii)A payment or
				benefit under section 524(b) of the Federal Crop Insurance Act (7 U.S.C.
				1524(b)).
											(c)Income
				determination
									(1)In
				generalIn determining the average adjusted gross farm income of
				a person or legal entity, the Secretary shall include income or benefits
				derived from or related to—
										(A)the production of
				crops, including specialty crops (as defined in section 3 of the Specialty
				Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465)) and
				unfinished raw forestry products;
										(B)the production of
				livestock (including cattle, elk, reindeer, bison, horses, deer, sheep, goats,
				swine, poultry, fish, and other aquacultural products used for food, honeybees,
				and other animals designated by the Secretary) and products produced by, or
				derived from, livestock;
										(C)the production of
				farm-based renewable energy (as defined in section 9001 of the Farm Security
				and Rural Investment Act of 2002 (7 U.S.C. 8101));
										(D)the sale,
				including the sale of easements and development rights, of farm, ranch, or
				forestry land, water or hunting rights, or environmental benefits;
										(E)the rental or lease
				of land or equipment used for farming, ranching, or forestry operations,
				including water or hunting rights;
										(F)the processing
				(including packing), storing (including shedding), and transporting of farm,
				ranch, and forestry commodities, including renewable energy;
										(G)the feeding,
				rearing, or finishing of livestock;
										(H)the sale of land
				that has been used for agriculture;
										(I)payments or other
				benefits received under any program authorized under title I of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.) or title I of
				the Food, Conservation, and Energy Act of 2008;
										(J)payments or other
				benefits received under any program authorized under title XII of this Act,
				title II of the Farm Security and Rural Investment Act of 2002 (Public Law
				107–171; 116 Stat. 223), or title II of the Food, Conservation, and Energy Act
				of 2008;
										(K)payments or other
				benefits received under section 196 of the Federal Agriculture Improvement and
				Reform Act of 1996 (7 U.S.C. 7333);
										(L)payments or other
				benefits received under title IX of the Trade Act of 1974 or subtitle B of the
				Federal Crop Insurance Act;
										(M)risk management
				practices, including benefits received under a program authorized under the
				Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) (including a catastrophic
				risk protection plan offered under section 508(b) of that Act (7 U.S.C.
				1508(b))); and
										(N)any other activity
				related to farming, ranching, or forestry, as determined by the
				Secretary.
										(2)Income derived
				from farming, ranching, or forestryIn determining the average
				adjusted gross farm income of a person or legal entity, in addition to the
				inclusions described in paragraph (1), the Secretary shall include any income
				reported on the Schedule F or other schedule used by the person or legal entity
				to report income from farming, ranching, or forestry operations to the Internal
				Revenue Service, to the extent such income is not already included under
				paragraph (1).
									(3)Special
				ruleIf not less than 66.66 percent of the average adjusted gross
				income of a person or legal entity is derived from farming, ranching, or
				forestry operations described in paragraphs (1) and (2), in determining the
				average adjusted gross farm income of the person or legal entity, the Secretary
				shall also include—
										(A)the sale of
				equipment to conduct farm, ranch, or forestry operations; and
										(B)the provision of
				production inputs and services to farmers, ranchers, foresters, and farm
				operations.
										(d)Enforcement
									(1)In
				generalTo comply with subsection (b), at least once every 3
				years a person or legal entity shall provide to the Secretary—
										(A)a certification by
				a certified public accountant or another third party that is acceptable to the
				Secretary that the average adjusted gross income, average adjusted gross farm
				income, and average adjusted gross nonfarm income of the person or legal entity
				does not exceed the applicable limitation specified in that subsection;
				or
										(B)information and
				documentation regarding the average adjusted gross income, average adjusted
				gross farm income, and average adjusted gross nonfarm income of the person or
				legal entity through other procedures established by the Secretary.
										(2)Denial of
				program benefitsIf the Secretary determines that a person or
				legal entity has failed to comply with this section, the Secretary shall deny
				the issuance of applicable payments and benefits specified in paragraphs (1)(C)
				and (2)(B) of subsection (b) to the person or legal entity, under similar terms
				and conditions as described in section 1001B.
									(3)AuditThe
				Secretary shall establish statistically valid procedures under which the
				Secretary shall conduct targeted audits of such persons or legal entities as
				the Secretary determines are most likely to exceed the limitations under
				subsection (b).
									(e)Commensurate
				reductionIn the case of a payment or benefit described in
				paragraphs (1)(C) and (2)(B) of subsection (b) made in a crop, program, or
				fiscal year, as appropriate, to an entity, general partnership, or joint
				venture, the amount of the payment or benefit shall be reduced by an amount
				that is commensurate with the direct and indirect ownership interest in the
				entity, general partnership, or joint venture of each person who has an average
				adjusted gross income, average adjusted gross farm income, or average adjusted
				gross nonfarm income in excess of the applicable limitation specified in
				subsection (b).
								(f)Effective
				periodThis section shall apply only during the 2009 through 2012
				crop, program, or fiscal years, as
				appropriate.
								.
					(b)TransitionSection
			 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a), as in effect on
			 September 30, 2007, shall apply with respect to the 2007 and 2008 crop, fiscal,
			 or program year, as appropriate, for each program described in paragraphs
			 (1)(C) and (2)(B) of subsection (b) of that section (as amended by subsection
			 (a)).
					1605.Availability of
			 quality incentive payments for covered oilseed producers
					(a)Incentive
			 Payments RequiredSubject to subsection (b) and the availability
			 of appropriations under subsection (h), the Secretary shall use funds made
			 available under subsection (h) to provide quality incentive payments for the
			 production of oilseeds with specialized traits that enhance human health, as
			 determined by the Secretary.
					(b)Covered
			 OilseedsThe Secretary shall make payments under this section
			 only for the production of an oilseed variety that has, as determined by the
			 Secretary—
						(1)been demonstrated
			 to improve the health profile of the oilseed for use in human consumption
			 by—
							(A)reducing or
			 eliminating the need to partially hydrogenate the oil derived from the oilseed
			 for use in human consumption; or
							(B)adopting new
			 technology traits; and
							(2)1
			 or more impediments to commercialization.
						(c)Request for
			 Proposals
						(1)IssuanceIf
			 funds are made available to carry out this section for a crop year, the
			 Secretary shall issue a request for proposals for payments under this
			 section.
						(2)Multiyear
			 proposalsA proponent may submit a multiyear proposal for
			 payments under this section.
						(3)Content of
			 proposalsA proposal for payments under this section shall
			 include a description of—
							(A)how use of the
			 oilseed enhances human health;
							(B)the impediments to
			 commercial use of the oilseed;
							(C)each oilseed
			 variety described in subsection (b) and the value of the oilseed variety as a
			 matter of public policy;
							(D)a range for the
			 base price and premiums per bushel or hundredweight to be paid to
			 producers;
							(E)a per bushel or
			 hundredweight amount of incentive payments requested for each year under this
			 section that does not exceed 1/3 of the total premium
			 offered for any year;
							(F)the period of time,
			 not to exceed 4 years, during which incentive payments are to be provided to
			 producers; and
							(G)the targeted total
			 quantity of production and estimated acres needed to produce the targeted
			 quantity for each year under this section.
							(d)Contracts for
			 Production
						(1)In
			 generalThe Secretary shall approve successful proposals
			 submitted under subsection (c) on a timely basis.
						(2)Timing of
			 paymentsThe Secretary shall make payments to producers under
			 this section after the Secretary receives documentation that the premium
			 required under a contract has been paid to covered producers.
						(e)Administration
						(1)In
			 generalIf funding provided for a crop year is not fully
			 allocated under the initial request for proposals under subsection (c), the
			 Secretary shall issue additional requests for proposals for subsequent crop
			 years under this section.
						(2)Prorated
			 paymentsIf funding provided for a crop year is less than the
			 amount otherwise approved by the Secretary or for which approval is sought, the
			 Secretary shall prorate the payments or approvals in a manner determined by the
			 Secretary so that the total payments do not exceed the funding level.
						(f)Proprietary
			 InformationThe Secretary shall protect proprietary information
			 provided to the Secretary for the purpose of administering this section.
					(g)Program
			 Compliance and Penalties
						(1)GuaranteeThe
			 proponent, if approved, shall be required to guarantee that the oilseed on
			 which a payment is made by the Secretary under this section is used for human
			 consumption as described in the proposal, as approved by the Secretary.
						(2)NoncomplianceIf
			 oilseeds on which a payment is made by the Secretary under this section are not
			 actually used for the purpose the payment is made, the proponent shall be
			 required to pay to the Secretary an amount equal to, as determined by the
			 Secretary—
							(A)in the case of an
			 inadvertent failure, twice the amount of the payment made by the Secretary
			 under this section to the producer of the oilseeds; and
							(B)in any other case,
			 up to twice the full value of the oilseeds involved.
							(3)DocumentationThe
			 Secretary may require such assurances and documentation as may be needed to
			 enforce the guarantee.
						(4)Additional
			 penalties
							(A)In
			 generalIn addition to payments required under paragraph (2), the
			 Secretary may impose penalties on additional persons that use oilseeds the use
			 of which is restricted under this section for a purpose other than the intended
			 use.
							(B)AmountThe
			 amount of a penalty under this paragraph shall—
								(i)be
			 in an amount determined appropriated by the Secretary; but
								(ii)not
			 to exceed twice the full value of the oilseeds.
								(h)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2009
			 through 2012.
					1606.Personal
			 liability of producers for deficienciesSection 164 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7284) is amended by striking
			 and title I of the Farm Security and Rural Investment Act of
			 2002 each place it appears and inserting title I of the Farm
			 Security and Rural Investment Act of 2002, and title I of the
			 Food, Conservation, and Energy Act of
			 2008.
				1607.Extension of
			 existing administrative authority regarding loansSection 166 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7286) is amended—
					(1)by striking
			 and subtitle B and C of title I of the Farm Security and Rural
			 Investment Act of 2002 each place it appears and inserting ,
			 title I of the Farm Security and Rural Investment Act of 2002, and title I of
			 the Food, Conservation, and Energy Act of
			 2008; and
					(2)in subsection (c),
			 by adding at the end the following:
						
							(3)Termination of
				authorityThe authority to carry out paragraph (1) terminates
				effective ending with the 2009 crop
				year.
							.
					1608.Assignment of
			 payments
					(a)In
			 generalThe provisions of
			 section 8(g) of the Soil Conservation and Domestic Allotment Act (16 U.S.C.
			 590h(g)), relating to assignment of payments, shall apply to payments made
			 under this title.
					(b)NoticeThe producer making the assignment, or the
			 assignee, shall provide the Secretary with notice, in such manner as the
			 Secretary may require, of any assignment made under this section.
					1609.Tracking of
			 benefitsAs soon as
			 practicable after the date of enactment of this Act, the Secretary may track
			 the benefits provided, directly or indirectly, to individuals and entities
			 under titles I and II and the amendments made by those titles.
				1610.Government
			 publication of cotton price forecastsSection 15 of the Agricultural Marketing Act
			 (12 U.S.C. 1141j) is amended—
					(1)by striking
			 subsection (d); and
					(2)by
			 redesignating subsections (e) through (g) as subsections (d) through (f),
			 respectively.
					1611.Prevention of
			 deceased individuals receiving payments under farm commodity programs
					(a)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall promulgate regulations that—
						(1)describe the
			 circumstances under which, in order to allow for the settlement of estates and
			 for related purposes, payments may be issued in the name of a deceased
			 individual; and
						(2)preclude the
			 issuance of payments to, and on behalf of, deceased individuals that were not
			 eligible for the payments.
						(b)CoordinationAt
			 least twice each year, the Secretary shall reconcile the social security
			 numbers of all individuals who receive payments under this title, whether
			 directly or indirectly, with the Social Security Administration to determine if
			 the individuals are alive.
					1612.Hard white
			 wheat development program
					(a)DefinitionsIn
			 this section:
						(1)Eligible hard
			 white wheat seedThe term eligible hard white wheat
			 seed means hard white wheat seed that, as determined by the Secretary,
			 is—
							(A)certified;
							(B)of a variety that
			 is suitable for the State in which the seed will be planted;
							(C)rated at least
			 superior with respect to quality; and
							(D)specifically
			 approved under a seed establishment program established by the State Department
			 of Agriculture and the State Wheat Commission of the 1 or more States in which
			 the seed will be planted.
							(2)ProgramThe
			 term program means the hard white wheat development program
			 established under subsection (b)(1).
						(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture, in consultation
			 with the State Departments of Agriculture and the State Wheat Commissions of
			 the States in regions in which hard white wheat is produced, as determined by
			 the Secretary.
						(b)Establishment
						(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary shall establish a hard white wheat development program in accordance
			 with paragraph (2) to promote the establishment of hard white wheat as a viable
			 market class of wheat in the United States by encouraging production of at
			 least 240,000,000 bushels of hard white wheat by 2012.
						(2)Payments
							(A)In
			 generalSubject to subparagraphs (B) and (C) and subsection (c),
			 if funds are made available for any of the 2009 through 2012 crops of hard
			 white wheat, the Secretary shall make available incentive payments to producers
			 of those crops.
							(B)Acreage
			 limitationThe Secretary shall carry out subparagraph (A) subject
			 to a regional limitation determined by the Secretary on the number of acres for
			 which payments may be received that takes into account planting history and
			 potential planting, but does not exceed a total of 2,900,000 acres or the
			 equivalent volume of production based on a yield of 50 bushels per acre.
							(C)Payment
			 limitationsPayments to producers on a farm described in
			 subparagraph (A) shall be—
								(i)in
			 an amount that is not less than $0.20 per bushel; and
								(ii)in
			 an amount that is not less than $2.00 per acre for planting eligible hard white
			 wheat seed.
								(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $35,000,000 for the period of fiscal years 2009 through
			 2012.
					1613.Durum wheat
			 quality program
					(a)In
			 GeneralSubject to the availability of funds under subsection
			 (c), the Secretary shall provide compensation to producers of durum wheat in an
			 amount not to exceed 50 percent of the actual cost of fungicides applied to a
			 crop of durum wheat of the producers to control Fusarium head blight (wheat
			 scab) on acres certified to have been planted to Durum wheat in a crop
			 year.
					(b)Insufficient
			 FundsIf the total amount of funds appropriated for a fiscal year
			 under subsection (c) are insufficient to fulfill all eligible requests for
			 compensation under this section, the Secretary shall prorate the compensation
			 payments in a manner determined by the Secretary to be equitable.
					(c)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2009 through 2012.
					1614.Storage
			 facility loans
					(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish a storage facility loan program to
			 provide funds for producers of grains, oilseeds, pulse crops, hay, renewable
			 biomass, and other storable commodities (other than sugar), as determined by
			 the Secretary, to construct or upgrade storage and handling facilities for the
			 commodities.
					(b)Eligible
			 producersA storage facility loan under this section shall be
			 made available to any producer described in subsection (a) that, as determined
			 by the Secretary—
						(1)has a satisfactory
			 credit history;
						(2)has a need for
			 increased storage capacity; and
						(3)demonstrates an
			 ability to repay the loan.
						(c)Term of
			 loansA storage facility loan under this section shall have a
			 maximum term of 12 years.
					(d)Loan
			 amountThe maximum principal amount of a storage facility loan
			 under this section shall be $500,000.
					(e)Loan
			 disbursementsThe Secretary shall provide for 1 partial
			 disbursement of loan principal and 1 final disbursement of loan principal, as
			 determined to be appropriate and subject to acceptable documentation, to
			 facilitate the purchase and construction of eligible facilities.
					(f)Loan
			 securityApproval of a storage facility loan under this section
			 shall—
						(1)require the
			 borrower to provide loan security to the Secretary, in the form of—
							(A)a lien on the real
			 estate parcel on which the storage facility is located; or
							(B)such other
			 security as is acceptable to the Secretary;
							(2)under such rules
			 and regulations as the Secretary may prescribe, not require a severance
			 agreement from the holder of any prior lien on the real estate parcel on which
			 the storage facility is located, if the borrower—
							(A)agrees to increase
			 the down payment on the storage facility by an amount determined appropriate by
			 the Secretary; or
							(B)provides other
			 security acceptable to the Secretary; and
							(3)allow a borrower,
			 upon the approval of the Secretary, to define a subparcel of real estate as
			 security for the storage facility loan if the subparcel is—
							(A)of adequate size
			 and value to adequately secure the loan; and
							(B)not subject to any
			 other liens or mortgages that are superior to the lien interest of the
			 Commodity Credit Corporation.
							1615.State, county,
			 and area committeesSection
			 8(b)(5)(B)(ii) of the Soil Conservation and Domestic Allotment Act (16 U.S.C.
			 590h(b)(5)(B)(ii)) is amended—
					(1)by
			 redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and
			 indenting appropriately;
					(2)in the matter
			 preceding item (aa) (as redesignated by paragraph (1)), by striking A
			 committee established and inserting the following:
						
							(I)In
				generalExcept as provided in subclause (II), a committee
				established
							;
				and
					(3)by adding at the
			 end the following:
						
							(II)Combination or
				consolidation of areasA committee established by combining or
				consolidating 2 or more county or area committees shall consist of not fewer
				than 3 nor more than 11 members that—
								(aa)are
				fairly representative of the agricultural producers within the area covered by
				the county, area, or local committee; and
								(bb)are
				elected by the agricultural producers that participate or cooperate in programs
				administered within the area under the jurisdiction of the county, area, or
				local committee.
								(III)Representation
				of socially disadvantaged farmers and ranchersThe Secretary
				shall develop procedures to maintain representation of socially disadvantaged
				farmers and ranchers on combined or consolidated committees.
							(IV)Eligibility for
				membershipNotwithstanding any other producer eligibility
				requirements for service on county or area committees, if a county or area is
				consolidated or combined, a producer shall be eligible to serve only as a
				member of the county or area committee that the producer elects to administer
				the farm records of the
				producer.
							.
					1616.Prohibition on
			 charging certain feesPublic
			 Law 108–470 (7 U.S.C. 7416a) is amended—
					(1)in subsection (a),
			 by striking may and inserting shall; and
					(2)by adding at the
			 end the following:
						
							(c)Prohibition on
				Charging Certain FeesThe Secretary may not charge any fees or
				related costs for the collection of commodity assessments pursuant to this
				Act.
							.
					1617.Signature
			 authority
					(a)In
			 generalIn carrying out this title and title II and amendments
			 made by those titles, if the Secretary approves a document, the Secretary shall
			 not subsequently determine the document is inadequate or invalid because of the
			 lack of authority of any person signing the document on behalf of the applicant
			 or any other individual, entity, general partnership, or joint venture, or the
			 documents relied upon were determined inadequate or invalid, unless the person
			 signing the program document knowingly and willfully falsified the evidence of
			 signature authority or a signature.
					(b)Affirmation
						(1)In
			 generalNothing in this section prohibits the Secretary from
			 asking a proper party to affirm any document that otherwise would be considered
			 approved under subsection (a).
						(2)No retroactive
			 effectA denial of benefits based on a lack of affirmation under
			 paragraph (1) shall not be retroactive with respect to third-party producers
			 who were not the subject of the erroneous representation of authority, if the
			 third-party producers—
							(A)relied on the prior
			 approval by the Secretary of the documents in good faith; and
							(B)substantively
			 complied with all program requirements
							1618.Modernization
			 of Farm Service AgencyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall transmit to the Committee on Agriculture and the Committee on
			 Appropriations of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the
			 Senate a report prepared by a third party that describes—
					(1)the data
			 processing and information technology challenges experienced in local offices
			 of the Farm Service Agency;
					(2)the impact of
			 those challenges on service to producers, on efficiency of personnel, and on
			 implementation of this Act;
					(3)the need for
			 information technology system upgrades of the Farm Service Agency relative to
			 other agencies of the Department of Agriculture;
					(4)the detailed plan
			 needed to fulfill the needs of the Department that are identified in paragraph
			 (3), including hardware, software, and infrastructure requirements;
					(5)the estimated cost
			 and timeframe for long-term modernization and stabilization of Farm Service
			 Agency information technology systems;
					(6)the benefits
			 associated with such modernization and stabilization; and
					(7)an
			 evaluation of the existence of appropriate oversight within the Department to
			 ensure that funds needed for systems upgrades can be appropriately
			 managed.
					1619.Information
			 gathering
					(a)Geospatial
			 systemsThe Secretary shall
			 ensure that all the geospatial data of the agencies of the Department of
			 Agriculture are portable and standardized.
					(b)Limitation on
			 disclosures
						(1)Definition of
			 agricultural operationIn this subsection, the term
			 agricultural operation includes the production and marketing of
			 agricultural commodities and livestock.
						(2)ProhibitionExcept
			 as provided in paragraphs (3) and (4), the Secretary, any officer or employee
			 of the Department of Agriculture, or any contractor or cooperator of the
			 Department, shall not disclose—
							(A)information
			 provided by an agricultural producer or owner of agricultural land concerning
			 the agricultural operation, farming or conservation practices, or the land
			 itself, in order to participate in programs of the Department; or
							(B)geospatial
			 information otherwise maintained by the Secretary about agricultural land or
			 operations for which information described in subparagraph (A) is
			 provided.
							(3)Authorized
			 disclosures
							(A)Limited release
			 of informationIf the Secretary determines that the information
			 described in paragraph (2) will not be subsequently disclosed except in
			 accordance with paragraph (4), the Secretary may release or disclose the
			 information to a person or Federal, State, local, or tribal agency working in
			 cooperation with the Secretary in any Department program—
								(i)when
			 providing technical or financial assistance with respect to the agricultural
			 operation, agricultural land, or farming or conservation practices; or
								(ii)when responding
			 to a disease or pest threat to agricultural operations, if the Secretary
			 determines that a threat to agricultural operations exists and the disclosure
			 of information to a person or cooperating government entity is necessary to
			 assist the Secretary in responding to the disease or pest threat as authorized
			 by law.
								(4)ExceptionsNothing
			 in this subsection affects—
							(A)the disclosure of
			 payment information (including payment information and the names and addresses
			 of recipients of payments) under any Department program that is otherwise
			 authorized by law;
							(B)the disclosure of
			 information described in paragraph (2) if the information has been transformed
			 into a statistical or aggregate form without naming any—
								(i)individual owner,
			 operator, or producer; or
								(ii)specific data
			 gathering site; or
								(C)the disclosure of
			 information described in paragraph (2) pursuant to the consent of the
			 agricultural producer or owner of agricultural land.
							(5)Condition of
			 other programsThe participation of the agricultural producer or
			 owner of agricultural land in, or receipt of any benefit under, any program
			 administered by the Secretary may not be conditioned on the consent of the
			 agricultural producer or owner of agricultural land under paragraph
			 (4)(C).
						(6)Waiver of
			 privilege or protectionThe disclosure of information under
			 paragraph (2) shall not constitute a waiver of any applicable privilege or
			 protection under Federal law, including trade secret protection.
						1620.Leasing of
			 office spaceNot later than 1
			 year after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Agriculture and the Committee on Appropriations of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry and
			 the Committee on Appropriations of the Senate a report that describes—
					(1)the costs and time
			 associated with complying with leasing procedures of the General Services
			 Administration relative to the previous independent leasing procedures of the
			 Department of Agriculture;
					(2)the additional
			 staffing needs associated with complying with those procedures; and
					(3)the value added to
			 the leasing process and the ability of the Department to secure best-value
			 leases by complying with the General Services Administration leasing
			 procedures.
					1621.Geographically
			 disadvantaged farmers and ranchers
					(a)DefinitionsIn
			 this section:
						(1)Agricultural
			 commodityThe term agricultural commodity has the
			 meaning given the term in section 102 of the Agricultural Trade Act of 1978 (7
			 U.S.C. 5602).
						(2)Geographically
			 disadvantaged farmer or rancherThe term geographically
			 disadvantaged farmer or rancher has the meaning given the term in
			 section 10906(a) of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 2204 note; Public Law 107–171).
						(b)AuthorizationSubject
			 to the availability of funds under subsection (d), the Secretary may provide
			 geographically disadvantaged farmers or ranchers direct reimbursement payments
			 for activities described in subsection (c).
					(c)Transportation
						(1)In
			 generalSubject to paragraphs (2) and (3), the Secretary may
			 provide direct reimbursement payments to a geographically disadvantaged farmer
			 or rancher to transport an agricultural commodity, or inputs used to produce an
			 agricultural commodity, during a fiscal year.
						(2)Proof of
			 eligibilityTo be eligible to receive assistance under paragraph
			 (1), a geographically disadvantaged farmer or rancher shall demonstrate to the
			 Secretary that transportation of the agricultural commodity or inputs occurred
			 over a distance of more than 30 miles, as determined by the Secretary.
						(3)Amount
							(A)In
			 generalSubject to paragraph (2), the amount of direct
			 reimbursement payments made to a geographically disadvantaged farmer or rancher
			 under this section for a fiscal year shall equal the product obtained by
			 multiplying—
								(i)the
			 amount of costs incurred by the geographically disadvantaged farmer or rancher
			 for transportation of the agricultural commodity or inputs during the fiscal
			 year; and
								(ii)(I)the percentage of the
			 allowance for that fiscal year under section 5941 of title 5, United States
			 Code, for Federal employees stationed in Alaska and Hawaii; or
									(II)in the case of an insular area (as
			 defined in section 1404 of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3103)), a comparable percentage of the
			 allowance for the fiscal year, as determined by the Secretary.
									(B)LimitationThe
			 total amount of direct reimbursement payments provided by the Secretary under
			 this section shall not exceed $15,000,000 for a fiscal year.
							(d)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2009
			 through 2012.
					1622.ImplementationThe Secretary shall make available to the
			 Farm Service Agency to carry out this title $50,000,000.
				1623.Repeals
					(a)Commission on
			 Application of Payment LimitationsSection 1605 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7993) is repealed.
					(b)Renewed
			 Availability of Market Loss Assistance and Certain Emergency Assistance to
			 Persons That Failed To Receive Assistance Under Earlier
			 AuthoritiesSection 1617 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8000) is repealed.
					IIConservation
			ADefinitions and
			 Highly Erodible Land and Wetland Conservation
				2001.Definitions
			 relating to conservation title of Food Security Act of 1985
					(a)Beginning farmer
			 or rancherSection 1201(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended—
						(1)by redesignating
			 paragraphs (2) through (6), (7) through (11), (12), (13) through (15), (16),
			 (17), and (18) as paragraphs (3) through (7), (9) through (13), (15), (20)
			 through (22), (24), (26), and (27), respectively; and
						(2)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Beginning farmer
				or rancherThe term
				beginning farmer or rancher has the meaning given the term in
				section 343(a)(8) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1991(a)(8)).
								.
						(b)FarmSection
			 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended by
			 inserting after paragraph (7), as redesignated by subsection (a)(1), the
			 following new paragraph:
						
							(8)FarmThe term farm means a farm
				that—
								(A)is under the
				general control of one operator;
								(B)has one or more
				owners;
								(C)consists of one or
				more tracts of land, whether or not contiguous;
								(D)is located within
				a county or region, as determined by the Secretary; and
								(E)may contain lands
				that are incidental to the production of perennial crops, including conserving
				uses, forestry, and livestock, as determined by the
				Secretary.
								.
					(c)Indian
			 tribeSection 1201(a) of the Food Security Act of 1985 (16 U.S.C.
			 3801(a)) is amended by inserting after paragraph (13), as redesignated by
			 subsection (a)(1), the following new paragraph:
						
							(14)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4(e) of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C.
				450b(e)).
							.
					(d)Integrated pest
			 management; livestock; nonindustrial private forest land; person and legal
			 entitySection 1201(a) of the
			 Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended by inserting after
			 paragraph (15), as redesignated by subsection (a)(1), the following new
			 paragraphs:
						
							(16)Integrated pest
				managementThe term
				integrated pest management means a sustainable approach to
				managing pests by combining biological, cultural, physical, and chemical tools
				in a way that minimizes economic, health, and environmental risks.
							(17)LivestockThe term livestock means all
				animals raised on farms, as determined by the Secretary.
							(18)Nonindustrial
				private forest landThe term nonindustrial private forest
				land means rural land, as determined by the Secretary, that—
								(A)has existing tree
				cover or is suitable for growing trees; and
								(B)is owned by any
				nonindustrial private individual, group, association, corporation, Indian
				tribe, or other private legal entity that has definitive decisionmaking
				authority over the land.
								(19)Person and
				legal entityFor purposes of applying payment limitations under
				subtitle D, the terms person and legal entity
				have the meanings given those terms in section 1001(a) of this Act (7 U.S.C.
				1308(a)).
							.
					(e)Socially
			 disadvantaged farmer or rancherSection 1201(a) of the Food Security Act of
			 1985 (16 U.S.C. 3801(a)) is amended by inserting after paragraph (22), as
			 redesignated by subsection (a)(1), the following new paragraph:
						
							(23)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 2501(e)(2) of the Food, Agriculture, Conservation, and Trade Act of
				1990 (7 U.S.C.
				2279(e)(2)).
							.
					(f)Technical
			 assistanceSection 1201(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended by inserting after
			 paragraph (24), as redesignated by subsection (a)(1), the following new
			 paragraph:
						
							(25)Technical
				assistanceThe term
				technical assistance means technical expertise, information, and
				tools necessary for the conservation of natural resources on land active in
				agricultural, forestry, or related uses. The term includes the
				following:
								(A)Technical services
				provided directly to farmers, ranchers, and other eligible entities, such as
				conservation planning, technical consultation, and assistance with design and
				implementation of conservation practices.
								(B)Technical
				infrastructure, including activities, processes, tools, and agency functions
				needed to support delivery of technical services, such as technical standards,
				resource inventories, training, data, technology, monitoring, and effects
				analyses.
								.
					2002.Review of good
			 faith determinations related to highly erodible land conservationSection 1212 of the Food Security Act of
			 1985 (16 U.S.C. 3812) is amended by striking subsection (f) and inserting the
			 following new subsection:
					
						(f)Graduated
				Penalties
							(1)IneligibilityNo
				person shall become ineligible under section 1211 for program loans, payments,
				and benefits as a result of the failure of the person to actively apply a
				conservation plan, if the Secretary determines that the person has acted in
				good faith and without an intent to violate this subtitle.
							(2)Eligible
				reviewersA determination of the Secretary, or a designee of the
				Secretary, under paragraph (1) shall be reviewed by the applicable—
								(A)State Executive
				Director, with the technical concurrence of the State Conservationist;
				or
								(B)district director,
				with the technical concurrence of the area conservationist.
								(3)Period for
				implementationA person who meets the requirements of paragraph
				(1) shall be allowed a reasonable period of time, as determined by the
				Secretary, but not to exceed 1 year, during which to implement the measures and
				practices necessary to be considered to be actively applying the conservation
				plan of the person.
							(4)Penalties
								(A)ApplicationThis
				paragraph applies if the Secretary determines that—
									(i)a
				person has failed to comply with section 1211 with respect to highly erodible
				cropland, and has acted in good faith and without an intent to violate section
				1211; or
									(ii)the
				violation—
										(I)is technical and
				minor in nature; and
										(II)has a minimal
				effect on the erosion control purposes of the conservation plan applicable to
				the land on which the violation has occurred.
										(B)ReductionIf
				this paragraph applies under subparagraph (A), the Secretary shall, in lieu of
				applying the ineligibility provisions of section 1211, reduce program benefits
				described in section 1211 that the producer would otherwise be eligible to
				receive in a crop year by an amount commensurate with the seriousness of the
				violation, as determined by the Secretary.
								(5)Subsequent crop
				yearsAny person whose benefits are reduced for any crop year
				under this subsection shall continue to be eligible for all of the benefits
				described in section 1211 for any subsequent crop year if, prior to the
				beginning of the subsequent crop year, the Secretary determines that the person
				is actively applying a conservation plan according to the schedule specified in
				the
				plan.
							.
				2003.Review of good
			 faith determinations related to wetland conservationSection 1222(h) of the Food Security Act of
			 1985 (16 U.S.C. 3822(h)) is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3);
					(2)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)Eligible
				reviewersA determination of the Secretary, or a designee of the
				Secretary, under paragraph (1) shall be reviewed by the applicable—
								(A)State Executive
				Director, with the technical concurrence of the State Conservationist;
				or
								(B)district director,
				with the technical concurrence of the area
				conservationist.
								;
				and
					(3)in paragraph (3)
			 (as redesignated by paragraph (1)), by inserting be before
			 actively.
					BConservation
			 Reserve Program
				2101.Extension of
			 conservation reserve programSection 1231(a) of the Food Security Act of
			 1985 (16 U.S.C. 3831(a)) is amended—
					(1)by striking
			 2007 calendar year and inserting 2012 fiscal
			 year; and
					(2)by inserting
			 before the period the following: and to address issues raised by State,
			 regional, and national conservation initiatives; and
					2102.Land eligible for
			 enrollment in conservation reserveSection 1231(b) of the Food Security Act of
			 1985 (16 U.S.C. 3831(b)) is amended—
					(1)in paragraph
			 (1)(B)—
						(A)by striking
			 Farm Security and Rural Investment Act of 2002 and inserting
			 Food, Conservation, and Energy Act of 2008; and
						(B)by striking the
			 period at the end and inserting a semicolon; and
						(2)in paragraph
			 (4)—
						(A)in subparagraph
			 (C), by striking ; or and inserting a semicolon;
						(B)in subparagraph
			 (D), by striking and at the end and inserting or;
			 and
						(C)in subparagraph (E), by inserting
			 or after the semicolon at the end.
						2103.Maximum enrollment
			 of acreage in conservation reserveSection 1231(d) of the Food Security Act of
			 1985 (16 U.S.C. 3831(d)) is amended—
					(1)by striking
			 2007 calendar years and inserting 2009 fiscal
			 years;
					(2)by striking
			 ( 16 U.S.C. and inserting (16 U.S.C.; and
					(3)by adding at the
			 end the following new sentence: During fiscal years 2010, 2011, and
			 2012, the Secretary may maintain up to 32,000,000 acres in the conservation
			 reserve at any 1 time..
					2104.Designation of
			 conservation priority areasSection 1231(f) of the Food Security Act of
			 1985 (16 U.S.C. 3831(f)) is amended by striking the Chesapeake Bay
			 Region (Pennsylvania, Maryland, and Virginia) and inserting the
			 Chesapeake Bay Region.
				2105.Treatment of
			 multi-year grasses and legumesSubsection (g) of section 1231 of the Food
			 Security Act of 1985 (16 U.S.C. 3831) is amended to read as follows:
					
						(g)Multi-year
				grasses and legumes
							(1)In
				generalFor purposes of this
				subchapter, alfalfa and other multi-year grasses and legumes in a rotation
				practice, approved by the Secretary, shall be considered agricultural
				commodities.
							(2)Cropping
				historyAlfalfa, when grown
				as part of a rotation practice, as determined by the Secretary, is an
				agricultural commodity subject to the cropping history criteria under
				subsection (b)(1)(B) for the purpose of determining whether highly erodible
				cropland has been planted or considered planted for 4 of the 6 years referred
				to in such
				subsection.
							.
				2106.Revised pilot
			 program for enrollment of wetland and buffer acreage in conservation
			 reserve
					(a)Revised
			 Program
						(1)In
			 generalTitle XII of the Food
			 Security Act of 1985 is amended by inserting after section 1231 (16 U.S.C.
			 3831) the following new section:
							
								1231B.Pilot program
				for enrollment of wetland and buffer acreage in conservation reserve
									(a)Program
				required
										(1)In
				generalDuring the 2008 through 2012 fiscal years, the Secretary
				shall carry out a program in each State under which the Secretary shall enroll
				eligible acreage described in subsection (b).
										(2)Participation
				among statesThe Secretary shall ensure, to the maximum extent
				practicable, that owners and operators in each State have an equitable
				opportunity to participate in the program established under this
				section.
										(b)Eligible
				acreage
										(1)Wetland and
				related landSubject to
				subsections (c) and (d), an owner or operator may enroll in the conservation
				reserve, pursuant to the program established under this section, land—
											(A)that is wetland (including a converted
				wetland described in section 1222(b)(1)(A)) that had a cropping history during
				at least 3 of the immediately preceding 10 crop years;
											(B)on which a constructed wetland is to be
				developed that will receive flow from a row crop agriculture drainage system
				and is designed to provide nitrogen removal in addition to other wetland
				functions;
											(C)that was devoted to commercial pond-raised
				aquaculture in any year during the period of calendar years 2002 through 2007;
				or
											(D)that, after January 1, 1990, and before
				December 31, 2002, was—
												(i)cropped during at
				least 3 of 10 crop years; and
												(ii)subject to the
				natural overflow of a prairie wetland.
												(2)Buffer
				acreageSubject to subsections (c) and (d), an owner or operator
				may enroll in the conservation reserve, pursuant to the program established
				under this section, buffer acreage that—
											(A)with respect to
				land described in subparagraph (A), (B), or (C) of paragraph (1)—
												(i)is contiguous to such land
												(ii)is used to
				protect such land; and
												(iii)is of such width as the Secretary
				determines is necessary to protect such land, taking into consideration and
				accommodating the farming practices (including the straightening of boundaries
				to accommodate machinery) used with respect to the cropland that surrounds such
				land; and
												(B)with respect to land described in
				subparagraph (D) of paragraph (1), enhances a wildlife benefit to the extent
				practicable in terms of upland to wetland ratios, as determined by the
				Secretary.
											(c)Program
				limitations
										(1)Acreage
				limitationThe Secretary may
				enroll in the conservation reserve, pursuant to the program established under
				this section, not more than—
											(A)100,000 acres in
				any State; and
											(B)a total of
				1,000,000 acres.
											(2)Relationship to
				maximum enrollmentSubject to paragraph (3), any acreage enrolled
				in the conservation reserve under this section shall be considered acres
				maintained in the conservation reserve.
										(3)Relationship to
				other enrolled acreageAcreage enrolled in the conservation
				reserve under this section shall not affect for any fiscal year the quantity
				of—
											(A)acreage enrolled
				to establish conservation buffers as part of the program announced on March 24,
				1998 (63 Fed. Reg. 14109); or
											(B)acreage enrolled
				into the conservation reserve enhancement program announced on May 27, 1998 (63
				Fed. Reg. 28965).
											(4)Review;
				potential increase in enrollment acreageThe Secretary shall conduct a review of the
				program established under this section with respect to each State that has
				enrolled land in the conservation reserve pursuant to the program. As a result
				of the review, the Secretary may increase the number of acres that may be
				enrolled in a State under the program to not more than 200,000 acres,
				notwithstanding paragraph (1)(A).
										(d)Owner or
				operator enrollment limitations
										(1)Wetland and
				related land
											(A)Wetlands and
				constructed wetlandsThe
				maximum size of any land described in subparagraph (A) or (B) of subsection
				(b)(1) that an owner or operator may enroll in the conservation reserve,
				pursuant to the program established under this section, shall be 40 contiguous
				acres.
											(B)Flooded
				farmlandThe maximum size of any land described in subparagraph
				(D) of subsection (b)(1) that an owner or operator may enroll in the
				conservation reserve, pursuant to the program established under this section,
				shall be 20 contiguous acres.
											(C)CoverageAll
				acres described in subparagraph (A) or (B), including acres that are ineligible
				for payment, shall be covered by the conservation contract.
											(2)Buffer
				acreageThe maximum size of any buffer acreage described in
				subsection (b)(2) that an owner or operator may enroll in the conservation
				reserve under this section shall be determined by the Secretary in consultation
				with the State Technical Committee.
										(3)TractsExcept for land described in subsection
				(b)(1)(C) and buffer acreage related to such land, the maximum size of any
				eligible acreage described in subsection (b)(1) in a tract of an owner or
				operator enrolled in the conservation reserve under this section shall be 40
				acres.
										(e)Duties of owners
				and operatorsDuring the term
				of a contract entered into under the program established under this section, an
				owner or operator shall agree—
										(1)to restore the
				hydrology of the wetland within the eligible acreage to the maximum extent
				practicable, as determined by the Secretary;
										(2)to establish
				vegetative cover (which may include emerging vegetation in water and bottomland
				hardwoods, cypress, and other appropriate tree species) on the eligible
				acreage, as determined by the Secretary;
										(3)to a general
				prohibition of commercial use of the enrolled land; and
										(4)to carry out other
				duties described in section 1232.
										(f)Duties of the
				secretary
										(1)In
				generalExcept as provided in
				paragraphs (2) and (3), in return for a contract entered into under this
				section, the Secretary shall—
											(A)make payments to the owner or operator
				based on rental rates for cropland; and
											(B)provide assistance
				to the owner or operator in accordance with sections 1233 and 1234.
											(2)Contract offers
				and paymentsThe Secretary shall use the method of determination
				described in section 1234(c)(2)(B) to determine the acceptability of contract
				offers and the amount of rental payments under this section.
										(3)IncentivesThe
				amounts payable to owners and operators in the form of rental payments under
				contracts entered into under this section shall reflect incentives that are
				provided to owners and operators to enroll filterstrips in the conservation
				reserve under section
				1234.
										.
						(2)Repeal of
			 superceded programSection
			 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended—
							(A)by striking
			 subsection (h); and
							(B)by redesignating
			 subsections (i) and (j) as subsections (h) and (i), respectively.
							(b)Conforming
			 changes to emergency forestry conservation reserve programSubsection (k) of section 1231 of the Food
			 Security Act of 1985 (16 U.S.C. 3831) is amended—
						(1)by striking
			 (k) Emergency Forestry
			 Conservation Reserve Program.— and inserting the
			 following:
							
								1231A.Emergency
				forestry conservation reserve
				program
								;
						(2)by striking
			 subsection each place it appears (other than paragraph
			 (3)(C)(ii)) and inserting section;
						(3)by redesignating
			 paragraphs (1), (2), and (3) as subsections (a), (b), and (c),
			 respectively;
						(4)in subsection (a),
			 as so redesignated, by redesignating subparagraphs (A) and (B) as paragraphs
			 (1) and (2), respectively; and
						(5)in subsection (c),
			 as so redesignated—
							(A)by redesignating
			 subparagraphs (A) through (I) as paragraphs (1) through (9),
			 respectively;
							(B)in paragraph (1),
			 as so redesignated, by striking subparagraph (B) and
			 subparagraph (G) and inserting paragraph (2) and
			 paragraph (7), respectively;
							(C)in paragraph (3), as so
			 redesignated—
								(i)by redesignating clauses (i) and (ii) as
			 subparagraphs (A) and (B), respectively; and
								(ii)by
			 striking subsection (d) and inserting section
			 1231(d);
								(D)in paragraph (4), as so redesignated, by
			 redesignating clauses (i) and (ii) as subparagraphs (A) and (B),
			 respectively;
							(E)in paragraph (5),
			 as so redesignated—
								(i)by
			 redesignating clauses (i) through (v) as subparagraphs (A) through (E),
			 respectively, and subclauses (I) and (II) as clauses (i) and (ii),
			 respectively;
								(ii)in
			 subparagraph (B), as so redesignated, by striking clause (i)(I)
			 and inserting subparagraph (A)(i); and
								(iii)in
			 subparagraph (C), as so redesignated, by striking clause (i)(II)
			 and inserting subparagraph (A)(ii); and
								(F)in paragraph (9), as so redesignated, by
			 redesignating clauses (i) through (iii) as subparagraphs (A) through (C),
			 respectively, and subclauses (I) through (III) as clauses (i) through (iii),
			 respectively.
							2107.Additional duty of
			 participants under conservation reserve contractsSection 1232(a) of the Food Security Act of
			 1985 (16 U.S.C. 3832(a)) is amended—
					(1)by redesignating
			 paragraphs (5) through (10) as paragraphs (6) through (11), respectively;
			 and
					(2)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)to undertake
				management on the land as needed throughout the term of the contract to
				implement the conservation
				plan;
							.
					2108.Managed haying,
			 grazing, or other commercial use of forage on enrolled land and installation of
			 wind turbines
					(a)General
			 prohibition; exceptionsSection 1232(a) of the Food Security Act of
			 1985 (16 U.S.C. 3832(a)) is amended by striking paragraph (8), as redesignated
			 by section 2107, and inserting the following new paragraph:
						
							(8)not to conduct any harvesting or grazing,
				nor otherwise make commercial use of the forage, on land that is subject to the
				contract, nor adopt any similar practice specified in the contract by the
				Secretary as a practice that would tend to defeat the purposes of the contract,
				except that the Secretary may permit, consistent with the conservation of soil,
				water quality, and wildlife habitat (including habitat during nesting seasons
				for birds in the area)—
								(A)managed harvesting (including the managed
				harvesting of biomass), except that in permitting managed harvesting, the
				Secretary, in coordination with the State technical committee—
									(i)shall develop
				appropriate vegetation management requirements; and
									(ii)shall identify
				periods during which managed harvesting may be conducted;
									(B)harvesting and
				grazing or other commercial use of the forage on the land that is subject to
				the contract in response to a drought or other emergency;
								(C)routine grazing or
				prescribed grazing for the control of invasive species, except that in
				permitting such routine grazing or prescribed grazing, the Secretary, in
				coordination with the State technical committee—
									(i)shall develop
				appropriate vegetation management requirements and stocking rates for the land
				that are suitable for continued routine grazing; and
									(ii)shall establish
				the frequency during which routine grazing may be conducted, taking into
				consideration regional differences such as—
										(I)climate, soil
				type, and natural resources;
										(II)the number of
				years that should be required between routine grazing activities; and
										(III)how often during
				a year in which routine grazing is permitted that routine grazing should be
				allowed to occur; and
										(D)the installation
				of wind turbines, except that in permitting the installation of wind turbines,
				the Secretary shall determine the number and location of wind turbines that may
				be installed, taking into account—
									(i)the location,
				size, and other physical characteristics of the land;
									(ii)the extent to
				which the land contains wildlife and wildlife habitat; and
									(iii)the purposes of
				the conservation reserve program under this
				subchapter;
									.
					(b)Rental payment
			 reductionSection 1232 of the
			 Food Security Act of 1985 (16 U.S.C. 3832) is amended by adding at the end the
			 following new subsection:
						
							(d)Rental payment
				reduction for certain authorized uses of enrolled landIn the case of an authorized activity under
				subsection (a)(8) on land that is subject to a contract under this subchapter,
				the Secretary shall reduce the rental payment otherwise payable under the
				contract by an amount commensurate with the economic value of the authorized
				activity.
							.
					2109.Cost sharing
			 payments relating to trees, windbreaks, shelterbelts, and wildlife
			 corridorsSection 1234(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3834(b)) is amended by striking
			 paragraph (3) and inserting the following new paragraph:
					
						(3)Trees,
				windbreaks, shelterbelts, and wildlife corridors
							(A)ApplicabilityThis paragraph applies to—
								(i)land devoted to
				the production of hardwood trees, windbreaks, shelterbelts, or wildlife
				corridors under a contract entered into under this subchapter after November
				28, 1990;
								(ii)land converted to
				such production under section 1235A; and
								(iii)land on which an
				owner or operator agrees to conduct thinning authorized by section 1232(a)(9),
				if the thinning is necessary to improve the condition of resources on the
				land.
								(B)Payments
								(i)PercentageIn making cost share payments to an owner
				or operator of land described in subparagraph (A), the Secretary shall pay 50
				percent of the reasonable and necessary costs incurred by the owner or operator
				for maintaining trees or shrubs, including the cost of replanting (if the trees
				or shrubs were lost due to conditions beyond the control of the owner or
				operator) or thinning.
								(ii)DurationThe
				Secretary shall make payments as described in clause (i) for a period of not
				less than 2 years, but not more than 4 years, beginning on the date of—
									(I)the planting of the
				trees or shrubs; or
									(II)the thinning of
				existing stands to improve the condition of resources on the
				land.
									.
				2110.Evaluation and
			 acceptance of contract offers, annual rental payments, and payment
			 limitations
					(a)Evaluation and
			 acceptance of contract offersSection 1234(c) of the Food
			 Security Act of 1985 (16 U.S.C. 3834(c)) is amended by striking paragraph (3)
			 and inserting the following new paragraph:
						
							(3)Acceptance of
				contract offers
								(A)Evaluation of
				offersIn determining the acceptability of contract offers, the
				Secretary may take into consideration the extent to which enrollment of the
				land that is the subject of the contract offer would improve soil resources,
				water quality, or wildlife habitat or provide other environmental
				benefits.
								(B)Establishment of
				different criteria in various States and regionsThe Secretary may establish different
				criteria for determining the acceptability of contract offers in various States
				and regions of the United States based on the extent to which water quality or
				wildlife habitat may be improved or erosion may be abated.
								(C)Local
				preferenceIn determining the
				acceptability of contract offers for new enrollments, the Secretary shall
				accept, to the maximum extent practicable, an offer from an owner or operator
				that is a resident of the county in which the land is located or of a
				contiguous county if, as determined by the Secretary, the land would provide at
				least equivalent conservation benefits to land under competing
				offers.
								.
					(b)Annual survey of
			 dryland and irrigated cash rental rates
						(1)Annual estimates
			 requiredSection 1234(c) of
			 the Food Security Act of 1985 (16 U.S.C. 3834(c)) is amended by adding at the
			 end the following new paragraph:
							
								(5)Rental
				rates
									(A)Annual
				estimatesThe Secretary (acting through the National Agricultural
				Statistics Service) shall conduct an annual survey of per acre estimates of
				county average market dryland and irrigated cash rental rates for cropland and
				pastureland in all counties or equivalent subdivisions within each State that
				have 20,000 acres or more of cropland and pastureland.
									(B)Public
				availability of estimatesThe estimates derived from the annual
				survey conducted under subparagraph (A) shall be maintained on a website of the
				Department of Agriculture for use by the general
				public.
									.
						(2)First
			 surveyThe first survey
			 required by paragraph (5) of section 1234(c) of the Food Security Act of 1985
			 (16 U.S.C. 3834(c)), as added by subsection (a), shall be conducted not later
			 than 1 year after the date of enactment of this Act.
						(c)Payment
			 limitationsSection 1234(f)
			 of the Food Security Act of 1985 (16 U.S.C. 3834(f)) is amended—
						(1)in paragraph (1),
			 by striking made to a person and inserting received by a
			 person or legal entity, directly or indirectly,;
						(2)by striking
			 paragraph (2); and
						(3)in
			 paragraph (4), by striking any person and inserting any
			 person or legal entity.
						2111.Conservation
			 reserve program transition incentives for beginning farmers or ranchers and
			 socially disadvantaged farmers or ranchers
					(a)Contract
			 modification authoritySection 1235(c)(1)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3835(c)(1)(B)) is amended—
						(1)in clause (ii), by
			 striking or at the end;
						(2)by redesignating
			 clause (iii) as clause (iv); and
						(3)by inserting after
			 clause (ii) the following new clause:
							
								(iii)to facilitate a
				transition of land subject to the contract from a retired or retiring owner or
				operator to a beginning farmer or rancher or socially disadvantaged farmer or
				rancher for the purpose of returning some or all of the land into production
				using sustainable grazing or crop production methods;
				or
								.
						(b)Transition
			 optionSection 1235 of the
			 Food Security Act of 1985 (16 U.S.C. 3835) is amended by adding at the end the
			 following new subsection:
						
							(f)Transition
				option for certain farmers or ranchers
								(1)Duties of the
				secretaryIn the case of a
				contract modification approved in order to facilitate the transfer, as
				described in subsection (c)(1)(B)(iii), of land to a beginning farmer or
				rancher or socially disadvantaged farmer or rancher (in this subsection
				referred to as a covered farmer or rancher), the Secretary
				shall—
									(A)beginning on the
				date that is 1 year before the date of termination of the contract—
										(i)allow the covered
				farmer or rancher, in conjunction with the retired or retiring owner or
				operator, to make conservation and land improvements; and
										(ii)allow the covered
				farmer or rancher to begin the certification process under the Organic Foods
				Production Act of 1990 (7 U.S.C. 6501 et seq.);
										(B)beginning on the
				date of termination of the contract, require the retired or retiring owner or
				operator to sell or lease (under a long-term lease or a lease with an option to
				purchase) to the covered farmer or rancher the land subject to the contract for
				production purposes;
									(C)require the
				covered farmer or rancher to develop and implement a conservation plan;
									(D)provide to the
				covered farmer or rancher an opportunity to enroll in the conservation
				stewardship program or the environmental quality incentives program by not
				later than the date on which the farmer or rancher takes possession of the land
				through ownership or lease; and
									(E)continue to make annual payments to the
				retired or retiring owner or operator for not more than an additional 2 years
				after the date of termination of the contract, if the retired or retiring owner
				or operator is not a family member (as defined in section 1001A(b)(3)(B) of
				this Act) of the covered farmer or rancher.
									(2)ReenrollmentThe
				Secretary shall provide a covered farmer or rancher with the option to reenroll
				any applicable partial field conservation practice that—
									(A)is eligible for
				enrollment under the continuous signup requirement of section 1231(h)(4)(B);
				and
									(B)is part of an
				approved conservation
				plan.
									.
					CWetlands Reserve
			 Program
				2201.Establishment
			 and purpose of wetlands reserve programSubsection (a) of section 1237 of the Food
			 Security Act of 1985 (16 U.S.C. 3837) is amended to read as follows:
					
						(a)Establishment
				and purposes
							(1)EstablishmentThe
				Secretary shall establish a wetlands reserve program to assist owners of
				eligible lands in restoring and protecting wetlands.
							(2)PurposesThe purposes of the wetlands reserve
				program are to restore, protect, or enhance wetlands on private or tribal lands
				that are eligible under subsections (c) and
				(d).
							.
				2202.Maximum enrollment
			 and enrollment methodsSection
			 1237(b) of the Food Security Act of 1985 (16 U.S.C. 3837(b)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following new paragraph:
						
							(1)Maximum
				enrollmentThe total number of acres enrolled in the wetlands
				reserve program shall not exceed 3,041,200
				acres.
							;
					(2)in paragraph (2),
			 by striking The Secretary and inserting Subject to
			 paragraph (3), the Secretary; and
					(3)by
			 adding at the end the following new paragraph:
						
							(3)Acreage owned by
				indian tribesIn the case of acreage owned by an Indian tribe,
				the Secretary shall enroll acreage into the wetlands reserve program through
				the use of—
								(A)a 30-year contract
				(the value of which shall be equivalent to the value of a 30-year
				easement);
								(B)restoration
				cost-share agreements; or
								(C)any combination of
				the options described in subparagraphs (A) and
				(B).
								.
					2203.Duration of
			 wetlands reserve program and lands eligible for enrollment
					(a)In
			 generalSection 1237(c) of
			 the Food Security Act of 1985 (16 U.S.C. 3837(c)) is amended—
						(1)in
			 the matter preceding paragraph (1)—
							(A)by striking 2007 calendar
			 and inserting 2012 fiscal; and
							(B)by inserting
			 private or tribal before land the second place it
			 appears;
							(2)by striking
			 paragraph (2) and inserting the following new paragraph:
							
								(2)such land
				is—
									(A)farmed wetland or converted wetland,
				together with the adjacent land that is functionally dependent on the wetlands,
				except that converted wetland with respect to which the conversion was not
				commenced prior to December 23, 1985, shall not be eligible to be enrolled in
				the program under this section; or
									(B)cropland or grassland that was used for
				agricultural production prior to flooding from the natural overflow of a closed
				basin lake or pothole, as determined by the Secretary, together (where
				practicable) with the adjacent land that is functionally dependent on the
				cropland or grassland;
				and
									.
						(b)Change of
			 ownershipSection 1237E(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3837e(a)) is amended by striking
			 in the preceding 12 months and inserting during the
			 preceding 7-year period.
					(c)Annual survey
			 and reallocationSection
			 1237F of the Food Security Act of 1985 (16 U.S.C. 3837f) is amended by adding
			 at the end the following new subsection:
						
							(c)Prairie Pothole
				Region survey and reallocation
								(1)SurveyThe Secretary shall conduct a survey during
				fiscal year 2008 and each subsequent fiscal year for the purpose of determining
				interest and allocations for the Prairie Pothole Region to enroll eligible land
				described in section 1237(c)(2)(B).
								(2)Annual
				AdjustmentThe Secretary
				shall make an adjustment to the allocation for an interested State for a fiscal
				year, based on the results of the survey conducted under paragraph (1) for the
				State during the previous fiscal
				year.
								.
					2204.Terms of wetlands
			 reserve program easementsSection 1237A(b)(2)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3837a(b)(2)(B)) is amended—
					(1)in clause (i), by
			 striking or at the end;
					(2)in
			 clause (ii), by striking ; and and inserting ;
			 or; and
					(3)by
			 adding at the end the following new clause:
						
							(iii)to
				meet habitat needs of specific wildlife species;
				and
							.
					2205.Compensation for
			 easements under wetlands reserve programSubsection (f) of section 1237A of the Food
			 Security Act of 1985 (16 U.S.C. 3837a) is amended to read as follows:
					
						(f)Compensation
							(1)DeterminationEffective on the date of the enactment of
				the Food, Conservation, and Energy Act of 2008, the Secretary shall pay as
				compensation for a conservation easement acquired under this subchapter the
				lowest of—
								(A)the fair market
				value of the land, as determined by the Secretary, using the Uniform Standards
				of Professional Appraisal Practices or an area-wide market analysis or
				survey;
								(B)the amount
				corresponding to a geographical cap, as determined by the Secretary in
				regulations; or
								(C)the offer made by
				the landowner.
								(2)Form of
				paymentCompensation for an
				easement shall be provided by the Secretary in the form of a cash payment, in
				an amount determined under paragraph (1) and specified in the easement
				agreement.
							(3)Payment schedule
				for easements
								(A)Easements valued
				at $500,000 or lessFor
				easements valued at $500,000 or less, the Secretary may provide easement
				payments in not more than 30 annual payments.
								(B)Easements in
				excess of $500,000For
				easements valued at more than $500,000, the Secretary may provide easement
				payments in at least 5, but not more than 30 annual payments, except that, if
				the Secretary determines it would further the purposes of the program, the
				Secretary may make a lump sum payment for such an easement.
								(4)Restoration
				agreement payment limitationPayments made to a person or legal entity,
				directly or indirectly, pursuant to a restoration cost-share agreement under
				this subchapter may not exceed, in the aggregate, $50,000 per year.
							(5)Enrollment
				procedureLands may be
				enrolled under this subchapter through the submission of bids under a procedure
				established by the
				Secretary.
							.
				2206.Wetlands reserve
			 enhancement program and reserved rights pilot programSection 1237A of the Food Security Act of
			 1985 (16 U.S.C. 3837a) is amended by adding at the end the following new
			 subsection:
					
						(h)Wetlands Reserve
				Enhancement Program
							(1)Program
				authorizedThe Secretary may enter into 1 or more agreements with
				a State (including a political subdivision or agency of a State),
				nongovernmental organization, or Indian tribe to carry out a special wetlands
				reserve enhancement program that the Secretary determines would advance the
				purposes of this subchapter.
							(2)Reserved rights
				pilot program
								(A)Reservation of
				grazing rightsAs part of the
				wetlands reserve enhancement program, the Secretary shall carry out a pilot
				program for land in which a landowner may reserve grazing rights in the
				warranty easement deed restriction if the Secretary determines that the
				reservation and use of the grazing rights—
									(i)is
				compatible with the land subject to the easement;
									(ii)is
				consistent with the long-term wetland protection and enhancement goals for
				which the easement was established; and
									(iii)complies with a
				conservation plan.
									(B)DurationThe pilot program established under this
				paragraph shall terminate on September 30,
				2012.
								.
				2207.Duties of
			 Secretary of Agriculture under wetlands reserve programSection 1237C of the Food Security Act of
			 1985 (16 U.S.C. 3837c) is amended—
					(1)in subsection
			 (a)(1), by inserting including necessary maintenance activities,
			 after values,; and
					(2)by
			 striking subsection (c) and inserting the following new subsection:
						
							(c)Ranking of
				offers
								(1)Conservation
				benefits and funding considerationsWhen evaluating offers from
				landowners, the Secretary may consider—
									(A)the conservation
				benefits of obtaining an easement or other interest in the land;
									(B)the
				cost-effectiveness of each easement or other interest in eligible land, so as
				to maximize the environmental benefits per dollar expended; and
									(C)whether the
				landowner or another person is offering to contribute financially to the cost
				of the easement or other interest in the land to leverage Federal funds.
									(2)Additional
				considerationsIn determining the acceptability of easement
				offers, the Secretary may take into consideration—
									(A)the extent to
				which the purposes of the easement program would be achieved on the
				land;
									(B)the productivity of
				the land; and
									(C)the on-farm and
				off-farm environmental threats if the land is used for the production of
				agricultural
				commodities.
									.
					2208.Payment
			 limitations under wetlands reserve contracts and agreementsSection 1237D(c)(1) of the Food Security Act
			 of 1985 (16 U.S.C. 3837d(c)(1)) is amended—
					(1)by striking
			 The total amount of easement payments made to a person and
			 inserting The total amount of payments that a person or legal entity may
			 receive, directly or indirectly,; and
					(2)by inserting
			 or under 30-year contracts before the period at the end.
					2209.Repeal of payment
			 limitations exception for State agreements for wetlands reserve
			 enhancementSection 1237D(c)
			 of the Food Security Act of 1985 (16 U.S.C. 3837d(c)) is amended by striking
			 paragraph (4).
				2210.Report on
			 implications of long-term nature of conservation easements
					(a)Report
			 requiredNot later than January 1, 2010, the Secretary of
			 Agriculture shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that evaluates the implications of the long-term nature of
			 conservation easements granted under section 1237A of the Food Security Act of
			 1985 (16 U.S.C. 3837a) on resources of the Department of Agriculture.
					(b)InclusionsThe
			 report required by subsection (a) shall include the following:
						(1)Data relating to
			 the number and location of conservation easements granted under that section
			 that the Secretary holds or has a significant role in monitoring or
			 managing.
						(2)An assessment of
			 the extent to which the oversight of the conservation easement agreements
			 impacts the availability of resources, including technical assistance.
						(3)An assessment of
			 the uses and value of agreements with partner organizations.
						(4)Any other relevant
			 information relating to costs or other effects that would be helpful to the
			 Committees referred to in subsection (a).
						DConservation
			 Stewardship Program
				2301.Conservation
			 stewardship program
					(a)Establishment of
			 programChapter 2 of subtitle D of title XII of the Food Security
			 Act of 1985 is amended—
						(1)by redesignating
			 subchapters B (farmland protection program) and C (grassland reserve program)
			 as subchapters C and D, respectively; and
						(2)by inserting after
			 subchapter A the following new subchapter:
							
								BConservation
				stewardship program
									1238D.DefinitionsIn this subchapter:
										(1)Conservation
				activities
											(A)In
				generalThe term
				conservation activities means conservation systems, practices,
				or management measures that are designed to address a resource concern.
											(B)InclusionsThe
				term conservation activities includes—
												(i)structural
				measures, vegetative measures, and land management measures, including
				agriculture drainage management systems, as determined by the Secretary;
				and
												(ii)planning needed to
				address a resource concern.
												(2)Conservation
				measurement toolsThe term conservation measurement
				tools means procedures to estimate the level of environmental benefit
				to be achieved by a producer in implementing conservation activities, including
				indices or other measures developed by the Secretary.
										(3)Conservation
				stewardship planThe term conservation stewardship
				plan means a plan that—
											(A)identifies and
				inventories resource concerns;
											(B)establishes
				benchmark data and conservation objectives;
											(C)describes
				conservation activities to be implemented, managed, or improved; and
											(D)includes a
				schedule and evaluation plan for the planning, installation, and management of
				the new and existing conservation activities.
											(4)Priority
				resource concernThe term priority resource
				concern means a resource concern that is identified at the State level,
				in consultation with the State Technical Committee, as a priority for a
				particular watershed or area of the State.
										(5)ProgramThe term program means the
				conservation stewardship program established by this subchapter.
										(6)Resource
				concernThe term resource concern means a specific
				natural resource impairment or problem, as determined by the Secretary,
				that—
											(A)represents a
				significant concern in a State or region; and
											(B)is likely to be
				addressed successfully through the implementation of conservation activities by
				producers on land eligible for enrollment in the program.
											(7)Stewardship
				thresholdThe term stewardship threshold means the
				level of natural resource conservation and environmental management required,
				as determined by the Secretary using conservation measurement tools, to improve
				and conserve the quality and condition of a resource concern.
										1238E.Conservation
				stewardship program
										(a)Establishment
				and purposeDuring each of fiscal years 2009 through 2012, the
				Secretary shall carry out a conservation stewardship program to encourage
				producers to address resource concerns in a comprehensive manner—
											(1)by undertaking
				additional conservation activities; and
											(2)by improving,
				maintaining and managing existing conservation activities.
											(b)Eligible
				land
											(1)In
				generalExcept as provided in subsection (c), the following land
				is eligible for enrollment in the program:
												(A)Private
				agricultural land (including cropland, grassland, prairie land, improved
				pastureland, rangeland, and land used for agro-forestry).
												(B)Agricultural land
				under the jurisdiction of an Indian tribe.
												(C)Forested land that is an incidental part of
				an agricultural operation.
												(D)Other private agricultural land (including
				cropped woodland, marshes, and agricultural land used for the production of
				livestock) on which resource concerns related to agricultural production could
				be addressed by enrolling the land in the program, as determined by the
				Secretary.
												(2)Special rule for
				nonindustrial private forest landNonindustrial private forest land is
				eligible for enrollment in the program, except that not more than 10 percent of
				the annual acres enrolled nationally in any fiscal year may be nonindustrial
				private forest land.
											(3)Agricultural
				operationEligible land shall include all acres of an
				agricultural operation of a producer, whether or not contiguous, that are under
				the effective control of the producer at the time the producer enters into a
				stewardship contract, and is operated by the producer with equipment, labor,
				management, and production or cultivation practices that are substantially
				separate from other agricultural operations, as determined by the
				Secretary.
											(c)Exclusions
											(1)Land enrolled in
				other conservation programsSubject to paragraph (2), the
				following land is not be eligible for enrollment in the program:
												(A)Land enrolled in
				the conservation reserve program.
												(B)Land enrolled in
				the wetlands reserve program.
												(C)Land enrolled in
				the grassland reserve program.
												(2)Conversion to
				croplandLand used for crop
				production after the date of enactment of the Food, Conservation, and Energy
				Act of 2008 that had not been planted, considered to be planted, or devoted to
				crop production for at least 4 of the 6 years preceding that date shall not be
				the basis for any payment under the program, unless the land does not meet the
				requirement because—
												(A)the land had
				previously been enrolled in the conservation reserve program;
												(B)the land has been
				maintained using long-term crop rotation practices, as determined by the
				Secretary; or
												(C)the land is
				incidental land needed for efficient operation of the farm or ranch, as
				determined by the Secretary.
												1238F.Stewardship
				contracts
										(a)Submission of
				contract offersTo be eligible to participate in the conservation
				stewardship program, a producer shall submit to the Secretary for approval a
				contract offer that—
											(1)demonstrates to
				the satisfaction of the Secretary that the producer, at the time of the
				contract offer, is meeting the stewardship threshold for at least one resource
				concern; and
											(2)would, at a
				minimum, meet or exceed the stewardship threshold for at least 1 priority
				resource concern by the end of the stewardship contract by—
												(A)installing and
				adopting additional conservation activities; and
												(B)improving,
				maintaining, and managing conservation activities in place at the operation of
				the producer at the time the contract offer is accepted by the
				Secretary.
												(b)Evaluation of
				contract offers
											(1)Ranking of
				applicationsIn evaluating
				contract offers made by producers to enter into contracts under the program,
				the Secretary shall rank applications based on—
												(A)the level of
				conservation treatment on all applicable priority resource concerns at the time
				of application, based to the maximum extent practicable on conservation
				measurement tools;
												(B)the degree to which
				the proposed conservation treatment on applicable priority resource concerns
				effectively increases conservation performance, based to the maximum extent
				possible on conservation measurement tools;
												(C)the number of
				applicable priority resource concerns proposed to be treated to meet or exceed
				the stewardship threshold by the end of the contract;
												(D)the extent to
				which other resource concerns, in addition to priority resource concerns, will
				be addressed to meet or exceed the stewardship threshold by the end of the
				contract period; and
												(E)the extent to
				which the actual and anticipated environmental benefits from the contract are
				provided at the least cost relative to other similarly beneficial contract
				offers.
												(2)ProhibitionThe
				Secretary may not assign a higher priority to any application because the
				applicant is willing to accept a lower payment than the applicant would
				otherwise be eligible to receive.
											(3)Additional
				criteriaThe Secretary may develop and use such additional
				criteria for evaluating applications to enroll in the program that the
				Secretary determines are necessary to ensure that national, State, and local
				conservation priorities are effectively addressed.
											(c)Entering into
				contractsAfter a
				determination that a producer is eligible for the program under subsection (a),
				and a determination that the contract offer ranks sufficiently high under the
				evaluation criteria under subsection (b), the Secretary shall enter into a
				conservation stewardship contract with the producer to enroll the land to be
				covered by the contract.
										(d)Contract
				provisions
											(1)TermA
				conservation stewardship contract shall be for a term of 5 years.
											(2)ProvisionsThe
				conservation stewardship contract of a producer shall—
												(A)state the amount
				of the payment the Secretary agrees to make to the producer for each year of
				the conservation stewardship contract under section 1238G(e);
												(B)require the
				producer—
													(i)to
				implement during the term of the conservation stewardship contract the
				conservation stewardship plan approved by the Secretary;
													(ii)to maintain, and
				make available to the Secretary at such times as the Secretary may request,
				appropriate records showing the effective and timely implementation of the
				conservation stewardship contract; and
													(iii)not to engage in
				any activity during the term of the conservation stewardship contract on the
				eligible land covered by the contract that would interfere with the purposes of
				the conservation stewardship contract;
													(C)permit all economic
				uses of the land that—
													(i)maintain the
				agricultural nature of the land; and
													(ii)are consistent
				with the conservation purposes of the conservation stewardship contract;
													(D)include a
				provision to ensure that a producer shall not be considered in violation of the
				contract for failure to comply with the contract due to circumstances beyond
				the control of the producer, including a disaster or related condition, as
				determined by the Secretary; and
												(E)include such other
				provisions as the Secretary determines necessary to ensure the purposes of the
				program are achieved.
												(e)Contract
				renewalAt the end of an initial conservation stewardship
				contract of a producer, the Secretary may allow the producer to renew the
				contract for one additional five-year period if the producer—
											(1)demonstrates
				compliance with the terms of the existing contract; and
											(2)agrees to adopt
				new conservation activities, as determined by the Secretary.
											(f)ModificationThe Secretary may allow a producer to
				modify a stewardship contract if the Secretary determines that the modification
				is consistent with achieving the purposes of the program.
										(g)Contract
				termination
											(1)Voluntary
				terminationA producer may
				terminate a conservation stewardship contract if the Secretary determines that
				termination would not defeat the purposes of the program.
											(2)Involuntary
				terminationThe Secretary may terminate a contract under this
				subchapter if the Secretary determines that the producer violated the
				contract.
											(3)RepaymentIf a contract is terminated, the Secretary
				may, consistent with the purposes of the program—
												(A)allow the producer
				to retain payments already received under the contract; or
												(B)require repayment,
				in whole or in part, of payments already received and assess liquidated
				damages.
												(4)Change of
				interest in land subject to a contract
												(A)In
				generalExcept as provided in paragraph (B), a change in the
				interest of a producer in land covered by a contract under this chapter shall
				result in the termination of the contract with regard to that land.
												(B)Transfer of
				duties and rightsSubparagraph (A) shall not apply if—
													(i)within a
				reasonable period of time (as determined by the Secretary) after the date of
				the change in the interest in land covered by a contract under the program, the
				transferee of the land provides written notice to the Secretary that all duties
				and rights under the contract have been transferred to, and assumed by, the
				transferee; and
													(ii)the transferee
				meets the eligibility requirements of the program.
													(h)Coordination
				with organic certificationThe Secretary shall establish a
				transparent means by which producers may initiate organic certification under
				the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et. seq.) while
				participating in a contract under this subchapter.
										(i)On-farm research
				and demonstration or pilot testingThe Secretary may approve a contract offer
				under this subchapter that includes—
											(1)on-farm
				conservation research and demonstration activities; and
											(2)pilot testing of
				new technologies or innovative conservation practices.
											1238G.Duties of the
				Secretary
										(a)In
				generalTo achieve the
				conservation goals of a contract under the conservation stewardship program,
				the Secretary shall—
											(1)make the program
				available to eligible producers on a continuous enrollment basis with 1 or more
				ranking periods, one of which shall occur in the first quarter of each fiscal
				year;
											(2)identify not less
				than 3 nor more than 5 priority resource concerns in a particular watershed or
				other appropriate region or area within a State; and
											(3)develop reliable
				conservation measurement tools for purposes of carrying out the program.
											(b)Allocation to
				StatesThe Secretary shall allocate acres to States for
				enrollment, based—
											(1)primarily on each
				State’s proportion of eligible acres under section 1238E(b)(1) to the total
				number of eligible acres in all States; and
											(2)also on
				consideration of—
												(A)the extent and
				magnitude of the conservation needs associated with agricultural production in
				each State;
												(B)the degree to
				which implementation of the program in the State is, or will be, effective in
				helping producers address those needs; and
												(C)other
				considerations to achieve equitable geographic distribution of funds, as
				determined by the Secretary.
												(c)Specialty crop
				and organic producersThe Secretary shall ensure that outreach
				and technical assistance are available, and program specifications are
				appropriate to enable specialty crop and organic producers to participate in
				the program.
										(d)Acreage
				enrollment limitationDuring the period beginning on October 1,
				2008, and ending on September 30, 2017, the Secretary shall, to the maximum
				extent practicable—
											(1)enroll in the
				program an additional 12,769,000 acres for each fiscal year; and
											(2)manage the program
				to achieve a national average rate of $18 per acre, which shall include the
				costs of all financial assistance, technical assistance, and any other expenses
				associated with enrollment or participation in the program.
											(e)Conservation
				stewardship payments
											(1)Availability of
				paymentsThe Secretary shall provide a payment under the program
				to compensate the producer for—
												(A)installing and adopting additional
				conservation activities; and
												(B)improving,
				maintaining, and managing conservation activities in place at the operation of
				the producer at the time the contract offer is accepted by the
				Secretary.
												(2)Payment
				amountThe amount of the conservation stewardship payment shall
				be determined by the Secretary and based, to the maximum extent practicable, on
				the following factors:
												(A)Costs incurred by
				the producer associated with planning, design, materials, installation, labor,
				management, maintenance, or training.
												(B)Income forgone by
				the producer.
												(C)Expected
				environmental benefits as determined by conservation measurement tools.
												(3)ExclusionsA
				payment to a producer under this subsection shall not be provided for—
												(A)the design,
				construction, or maintenance of animal waste storage or treatment facilities or
				associated waste transport or transfer devices for animal feeding operations;
				or
												(B)conservation
				activities for which there is no cost incurred or income forgone to the
				producer.
												(4)Timing of
				payments
												(A)In
				generalThe Secretary shall make payments as soon as practicable
				after October 1 of each fiscal year for activities carried out in the previous
				fiscal year.
												(B)Additional
				activitiesThe Secretary shall make payments to compensate
				producers for installation of additional practices at the time at which the
				practices are installed and adopted.
												(f)Supplemental
				payments for resource-conserving crop rotations
											(1)Availability of
				paymentsThe Secretary shall
				provide additional payments to producers that, in participating in the program,
				agree to adopt resource-conserving crop rotations to achieve beneficial crop
				rotations as appropriate for the land of the producers.
											(2)Beneficial crop
				rotationsThe Secretary shall determine whether a
				resource-conserving crop rotation is a beneficial crop rotation eligible for
				additional payments under paragraph (1), based on whether the
				resource-conserving crop rotation is designed to provide natural resource
				conservation and production benefits.
											(3)EligibilityTo
				be eligible to receive a payment described in paragraph (1), a producer shall
				agree to adopt and maintain beneficial resource-conserving crop rotations for
				the term of the contract.
											(4)Resource-conserving
				crop rotationIn this subsection, the term
				resource-conserving crop rotation means a crop rotation
				that—
												(A)includes at least
				1 resource conserving crop (as defined by the Secretary);
												(B)reduces
				erosion;
												(C)improves soil
				fertility and tilth;
												(D)interrupts pest
				cycles; and
												(E)in applicable
				areas, reduces depletion of soil moisture or otherwise reduces the need for
				irrigation.
												(g)Payment
				limitationsA person or legal entity may not receive, directly or
				indirectly, payments under this subchapter that, in the aggregate, exceed
				$200,000 for all contracts entered into during any 5-year period, excluding
				funding arrangements with federally recognized Indian tribes or Alaska Native
				corporations, regardless of the number of contracts entered into under the
				program by the person or entity.
										(h)RegulationsThe
				Secretary shall promulgate regulations that—
											(1)prescribe such
				other rules as the Secretary determines to be necessary to ensure a fair and
				reasonable application of the limitations established under subsection (g);
				and
											(2)otherwise enable
				the Secretary to carry out the program.
											(i)DataThe Secretary shall maintain detailed and
				segmented data on contracts and payments under the program to allow for
				quantification of the amount of payments made for—
											(1)the installation
				and adoption of additional conservation activities and improvements to
				conservation activities in place on the operation of a producer at the time the
				conservation stewardship offer is accepted by the Secretary;
											(2)participation in
				research, demonstration, and pilot projects; and
											(3)the development
				and periodic assessment and evaluation of conservation plans developed under
				this
				subchapter.
											.
						(b)Termination of
			 conservation security program authority; effect on existing
			 contractsSection 1238A of the Food Security Act of 1985 (16
			 U.S.C. 3838a) is amended by adding at the end the following new
			 subsection:
						
							(g)Prohibition on
				conservation security program contracts; effect on existing contracts
								(1)ProhibitionA conservation security contract may not be
				entered into or renewed under this subchapter after September 30, 2008.
								(2)ExceptionThis subchapter, and the terms and
				conditions of the conservation security program, shall continue to apply
				to—
									(A)conservation
				security contracts entered into on or before September 30, 2008; and
									(B)any conservation security contract entered
				into after that date, but for which the application for the contract was
				received during the 2008 sign-up period.
									(3)Effect on
				paymentsThe Secretary shall
				make payments under this subchapter with respect to conservation security
				contracts described in paragraph (2) during the remaining term of the
				contracts.
								(4)RegulationsA contract described in paragraph (2) may
				not be administered under the regulations issued to carry out the conservation
				stewardship
				program.
								.
					(c)Reference to
			 redesignated subchapterSection 1238A(b)(3)(C) of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3838a(b)(3)(C)) is amended by striking
			 subchapter C and inserting subchapter D.
					EFarmland
			 Protection and Grassland Reserve
				2401.Farmland protection
			 program
					(a)DefinitionsSection
			 1238H of the Food Security Act of 1985 (16 U.S.C. 3838h) is amended—
						(1)by striking
			 paragraph (1) and inserting the following new paragraph:
							
								(1)Eligible
				entityThe term eligible entity means—
									(A)any agency of any
				State or local government or an Indian tribe (including a farmland protection
				board or land resource council established under State law); or
									(B)any organization
				that—
										(i)is
				organized for, and at all times since the formation of the organization has
				been operated principally for, 1 or more of the conservation purposes specified
				in clause (i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal
				Revenue Code of 1986;
										(ii)is
				an organization described in section 501(c)(3) of that Code that is exempt from
				taxation under section 501(a) of that Code; and
										(iii)is—
											(I)described in
				paragraph (1) or (2) of section 509(a) of that Code; or
											(II)described in
				section 509(a)(3), and is controlled by an organization described in section
				509(a)(2), of that Code.
											;
				and
						(2)in paragraph
			 (2)—
							(A)in subparagraph
			 (A)—
								(i)by
			 striking that— and inserting that is subject to a pending
			 offer for purchase from an eligible entity and—; and
								(ii)by
			 striking clauses (i) and (ii) and inserting the following new clauses:
									
										(i)has prime, unique,
				or other productive soil;
										(ii)contains
				historical or archaeological resources; or
										(iii)the protection
				of which will further a State or local policy consistent with the purposes of
				the program.
										;
				and
								(B)in subparagraph
			 (B)—
								(i)in
			 clause (iv), by striking and at the end; and
								(ii)by
			 striking clause (v) and inserting the following new clauses:
									
										(v)forest land
				that—
											(I)contributes to the
				economic viability of an agricultural operation; or
											(II)serves as a
				buffer to protect an agricultural operation from development; and
											(vi)land that is
				incidental to land described in clauses (i) through (v), if such land is
				necessary for the efficient administration of a conservation easement, as
				determined by the
				Secretary.
										.
								(b)Farmland
			 protectionSection 1238I of
			 the Food Security Act of 1985 (16 U.S.C. 3838i) is amended to read as
			 follows:
						
							1238I.Farmland
				protection program
								(a)EstablishmentThe Secretary shall establish and carry out
				a farmland protection program under which the Secretary shall facilitate and
				provide funding for the purchase of conservation easements or other interests
				in eligible land.
								(b)PurposeThe purpose of the program is to protect
				the agricultural use and related conservation values of eligible land by
				limiting nonagricultural uses of that land.
								(c)Cost-share
				assistance
									(1)Provision of
				assistanceThe Secretary
				shall provide cost-share assistance to eligible entities for purchasing a
				conservation easement or other interest in eligible land.
									(2)Federal
				shareThe share of the cost provided by the Secretary for
				purchasing a conservation easement or other interest in eligible land shall not
				exceed 50 percent of the appraised fair market value of the conservation
				easement or other interest in eligible land.
									(3)Non-federal
				share
										(A)Share provided
				by eligible entityThe
				eligible entity shall provide a share of the cost of purchasing a conservation
				easement or other interest in eligible land in an amount that is not less than
				25 percent of the acquisition purchase price.
										(B)Landowner
				contributionAs part of the non-Federal share of the cost of
				purchasing a conservation easement or other interest in eligible land, an
				eligible entity may include a charitable donation or qualified conservation
				contribution (as defined by section 170(h) of the Internal Revenue Code of
				1986) from the private landowner from which the conservation easement or other
				interest in land will be purchased.
										(d)Determination of
				fair market valueEffective
				on the date of enactment of the Food, Conservation, and Energy Act of 2008, the
				fair market value of the conservation easement or other interest in eligible
				land shall be determined on the basis of an appraisal using an industry
				approved method, selected by the eligible entity and approved by the
				Secretary.
								(e)Bidding down
				prohibitedIf the Secretary
				determines that 2 or more applications for cost-share assistance are comparable
				in achieving the purpose of the program, the Secretary shall not assign a
				higher priority to any 1 of those applications solely on the basis of lesser
				cost to the program.
								(f)Condition on
				assistance
									(1)Conservation
				planAny highly erodible
				cropland for which a conservation easement or other interest is purchased using
				cost-share assistance provided under the program shall be subject to a
				conservation plan that requires, at the option of the Secretary, the conversion
				of the cropland to less intensive uses.
									(2)Contingent right
				of enforcementThe Secretary shall require the inclusion of a
				contingent right of enforcement for the Secretary in the terms of a
				conservation easement or other interest in eligible land that is purchased
				using cost-share assistance provided under the program.
									(g)Agreements with
				eligible entities
									(1)In
				generalThe Secretary shall
				enter into agreements with eligible entities to stipulate the terms and
				conditions under which the eligible entity is permitted to use cost-share
				assistance provided under subsection (c).
									(2)Length of
				agreementsAn agreement under this subsection shall be for a term
				that is—
										(A)in the case of an
				eligible entity certified under the process described in subsection (h), a
				minimum of five years; and
										(B)for all other
				eligible entities, at least three, but not more than five years.
										(3)Substitution of
				qualified projectsAn agreement shall allow, upon mutual
				agreement of the parties, substitution of qualified projects that are
				identified at the time of the proposed substitution.
									(4)Minimum
				requirementsAn eligible entity shall be authorized to use its
				own terms and conditions, as approved by the Secretary, for conservation
				easements and other purchases of interests in land, so long as such terms and
				conditions—
										(A)are consistent
				with the purposes of the program;
										(B)permit effective
				enforcement of the conservation purposes of such easements or other interests;
				and
										(C)include a limit on
				the impervious surfaces to be allowed that is consistent with the agricultural
				activities to be conducted.
										(5)Effect of
				violationIf a violation
				occurs of a term or condition of an agreement entered into under this
				subsection—
										(A)the agreement
				shall remain in force; and
										(B)the Secretary may
				require the eligible entity to refund all or part of any payments received by
				the entity under the program, with interest on the payments as determined
				appropriate by the Secretary.
										(h)Certification of
				eligible entities
									(1)Certification
				processThe Secretary shall
				establish a process under which the Secretary may—
										(A)directly certify
				eligible entities that meet established criteria;
										(B)enter into
				long-term agreements with certified entities, as authorized by subsection
				(g)(2)(A); and
										(C)accept proposals
				for cost-share assistance to certified entities for the purchase of
				conservation easements or other interests in eligible land throughout the
				duration of such agreements.
										(2)Certification
				criteriaIn order to be certified, an eligible entity shall
				demonstrate to the Secretary that the entity will maintain, at a minimum, for
				the duration of the agreement—
										(A)a plan for
				administering easements that is consistent with the purpose of this
				subchapter;
										(B)the capacity and
				resources to monitor and enforce conservation easements or other interests in
				land; and
										(C)policies and
				procedures to ensure—
											(i)the long-term
				integrity of conservation easements or other interests in eligible land;
											(ii)timely completion
				of acquisitions of easements or other interests in eligible land; and
											(iii)timely and
				complete evaluation and reporting to the Secretary on the use of funds provided
				by the Secretary under the program.
											(3)Review and
				revision
										(A)ReviewThe Secretary shall conduct a review of
				eligible entities certified under paragraph (1) every three years to ensure
				that such entities are meeting the criteria established under paragraph
				(2).
										(B)RevocationIf
				the Secretary finds that the certified entity no longer meets the criteria
				established under paragraph (2), the Secretary may—
											(i)allow the
				certified entity a specified period of time, at a minimum 180 days, in which to
				take such actions as may be necessary to meet the criteria; and
											(ii)revoke the
				certification of the entity, if after the specified period of time, the
				certified entity does not meet the criteria established in paragraph
				(2).
											.
					2402.Farm viability
			 programSection 1238J(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3838j(b)) is amended by striking
			 2007 and inserting 2012.
				2403.Grassland
			 reserve programSubchapter D
			 of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838n et seq.), as redesignated by section 2301(a)(1), is amended to
			 read as follows:
					
						DGrassland Reserve
				Program
							1238N.Grassland
				reserve program
								(a)Establishment
				and purposeThe Secretary shall establish a grassland reserve
				program (referred to in this subchapter as the program) for the
				purpose of assisting owners and operators in protecting grazing uses and
				related conservation values by restoring and conserving eligible land through
				rental contracts, easements, and restoration agreements.
								(b)Enrollment of
				acreage
									(1)Acreage
				enrolledThe Secretary shall
				enroll an additional 1,220,000 acres of eligible land in the program during
				fiscal years 2009 through 2012.
									(2)Methods of
				enrollmentThe Secretary shall enroll eligible land in the
				program through the use of;
										(A)a 10-year,
				15-year, or 20-year rental contract;
										(B)a permanent easement; or
										(C)in a State that
				imposes a maximum duration for easements, an easement for the maximum duration
				allowed under the law of that State.
										(3)LimitationOf
				the total amount of funds expended under the program to acquire rental
				contracts and easements described in paragraph (2), the Secretary shall use, to
				the extent practicable—
										(A)40 percent for
				rental contacts; and
										(B)60 percent for
				easements.
										(4)Enrollment of
				conservation reserve land
										(A)PriorityUpon
				expiration of a contract under subchapter B of chapter 1 of this subtitle, the
				Secretary shall give priority for enrollment in the program to land previously
				enrolled in the conservation reserve program if—
											(i)the land is
				eligible land, as defined in subsection (c); and
											(ii)the Secretary
				determines that the land is of high ecological value and under significant
				threat of conversion to uses other than grazing.
											(B)Maximum
				enrollmentThe number of acres of land enrolled under the
				priority described in subparagraph (A) in a calendar year shall not exceed 10
				percent of the total number of acres enrolled in the program in that calendar
				year.
										(c)Eligible land
				definedFor purposes of the program, the term eligible
				land means private or tribal land that—
									(1)is grassland, land
				that contains forbs, or shrubland (including improved rangeland and
				pastureland) for which grazing is the predominant use;
									(2)is located in an
				area that has been historically dominated by grassland, forbs, or shrubland,
				and the land—
										(A)could provide
				habitat for animal or plant populations of significant ecological value if the
				land—
											(i)is
				retained in its current use; or
											(ii)is restored to a
				natural condition;
											(B)contains
				historical or archaeological resources; or
										(C)would address
				issues raised by State, regional, and national conservation priorities;
				or
										(3)is incidental to
				land described in paragraph (1) or (2), if the incidental land is determined by
				the Secretary to be necessary for the efficient administration of a rental
				contract or easement under the program.
									1238O.Duties of
				owners and operators
								(a)Rental
				contractsTo be eligible to enroll eligible land in the program
				under a rental contract, the owner or operator of the land shall agree—
									(1)to comply with the
				terms of the contract and, when applicable, a restoration agreement;
									(2)to suspend any
				existing cropland base and allotment history for the land under another program
				administered by the Secretary; and
									(3)to implement a grazing management plan, as
				approved by the Secretary, which may be modified upon mutual agreement of the
				parties.
									(b)EasementsTo
				be eligible to enroll eligible land in the program through an easement, the
				owner of the land shall agree—
									(1)to grant an
				easement to the Secretary or to an eligible entity described in section
				1238Q;
									(2)to create and
				record an appropriate deed restriction in accordance with applicable State law
				to reflect the easement;
									(3)to provide a
				written statement of consent to the easement signed by persons holding a
				security interest or any vested interest in the land;
									(4)to provide proof of
				unencumbered title to the underlying fee interest in the land that is the
				subject of the easement;
									(5)to comply with the terms of the easement
				and, when applicable, a restoration agreement;
									(6)to implement a grazing management plan, as
				approved by the Secretary, which may be modified upon mutual agreement of the
				parties; and
									(7)to eliminate any
				existing cropland base and allotment history for the land under another program
				administered by the Secretary.
									(c)Restoration
				agreements
									(1)When
				applicableTo be eligible for
				cost-share assistance to restore eligible land subject to a rental contract or
				an easement under the program, the owner or operator of the land shall agree to
				comply with the terms of a restoration agreement.
									(2)Terms and
				conditionsThe Secretary shall prescribe the terms and conditions
				of a restoration agreement by which eligible land that is subject to a rental
				contract or easement under the program shall be restored.
									(3)DutiesThe
				restoration agreement shall describe the respective duties of the owner or
				operator and the Secretary, including the Federal share of restoration payments
				and technical assistance.
									(d)Terms and
				conditions applicable to rental contracts and easements
									(1)Permissible
				activitiesThe terms and conditions of a rental contract or
				easement under the program shall permit—
										(A)common grazing
				practices, including maintenance and necessary cultural practices, on the land
				in a manner that is consistent with maintaining the viability of grassland,
				forb, and shrub species appropriate to that locality;
										(B)haying, mowing, or
				harvesting for seed production, subject to appropriate restrictions during the
				nesting season for birds in the local area that are in significant decline or
				are conserved in accordance with Federal or State law, as determined by the
				State Conservationist;
										(C)fire
				presuppression, rehabilitation, and construction of fire breaks; and
										(D)grazing related
				activities, such as fencing and livestock watering.
										(2)ProhibitionsThe
				terms and conditions of a rental contract or easement under the program shall
				prohibit—
										(A)the production of
				crops (other than hay), fruit trees, vineyards, or any other agricultural
				commodity that is inconsistent with maintaining grazing land; and
										(B)except as permitted
				under a restoration plan, the conduct of any other activity that would be
				inconsistent with maintaining grazing land enrolled in the program.
										(3)Additional terms
				and conditionsA rental
				contract or easement under the program shall include such additional provisions
				as the Secretary determines are appropriate to carry out or facilitate the
				purposes and administration of the program.
									(e)ViolationsOn
				a violation of the terms or conditions of a rental contract, easement, or
				restoration agreement entered into under this section—
									(1)the contract or
				easement shall remain in force; and
									(2)the Secretary may
				require the owner or operator to refund all or part of any payments received
				under the program, with interest on the payments as determined appropriate by
				the Secretary.
									1238P.Duties of
				Secretary
								(a)Evaluation and
				ranking of applications
									(1)CriteriaThe
				Secretary shall establish criteria to evaluate and rank applications for rental
				contracts and easements under the program .
									(2)ConsiderationsIn
				establishing the criteria, the Secretary shall emphasize support for—
										(A)grazing
				operations;
										(B)plant and animal
				biodiversity; and
										(C)grassland, land
				that contains forbs, and shrubland under the greatest threat of conversion to
				uses other than grazing.
										(b)Payments
									(1)In
				generalIn return for the execution of a rental contract or the
				granting of an easement by an owner or operator under the program, the
				Secretary shall—
										(A)make rental
				contract or easement payments to the owner or operator in accordance with
				paragraphs (2) and (3); and
										(B)make payments to
				the owner or operator under a restoration agreement for the Federal share of
				the cost of restoration in accordance with paragraph (4).
										(2)Rental contract
				payments
										(A)Percentage of
				grazing value of landIn
				return for the execution of a rental contract by an owner or operator under the
				program, the Secretary shall make annual payments during the term of the
				contract in an amount, subject to subparagraph (B), that is not more than 75
				percent of the grazing value of the land covered by the contract.
										(B)Payment
				limitationPayments made
				under 1 or more rental contracts to a person or legal entity, directly or
				indirectly, may not exceed, in the aggregate, $50,000 per year.
										(3)Easement
				payments
										(A)In
				generalSubject to subparagraph (B), in return for the granting
				of an easement by an owner under the program, the Secretary shall make easement
				payments in an amount not to exceed the fair market value of the land less the
				grazing value of the land encumbered by the easement.
										(B)Method for
				determination of compensationIn making a determination under
				subparagraph (A), the Secretary shall pay as compensation for a easement
				acquired under the program the lowest of—
											(i)the fair market
				value of the land encumbered by the easement, as determined by the Secretary,
				using—
												(I)the Uniform
				Standards of Professional Appraisal Practices; or
												(II)an area-wide
				market analysis or survey;
												(ii)the amount corresponding to a geographical
				cap, as determined by the Secretary in regulations; or
											(iii)the offer made
				by the landowner.
											(C)ScheduleEasement
				payments may be provided in up to 10 annual payments of equal or unequal
				amount, as agreed to by the Secretary and the owner.
										(4)Restoration
				agreement payments
										(A)Federal share of
				restorationThe Secretary
				shall make payments to an owner or operator under a restoration agreement of
				not more than 50 percent of the costs of carrying out measures and practices
				necessary to restore functions and values of that land.
										(B)Payment
				limitationPayments made
				under 1 or more restoration agreements to a person or legal entity, directly or
				indirectly, may not exceed, in the aggregate, $50,000 per year.
										(5)Payments to
				othersIf an owner or operator who is entitled to a payment under
				the program dies, becomes incompetent, is otherwise unable to receive the
				payment, or is succeeded by another person who renders or completes the
				required performance, the Secretary shall make the payment, in accordance with
				regulations promulgated by the Secretary and without regard to any other
				provision of law, in such manner as the Secretary determines is fair and
				reasonable in light of all the circumstances.
									1238Q.Delegation of
				duty
								(a)Authority to
				delegateThe Secretary may delegate a duty under the
				program—
									(1)by transferring
				title of ownership to an easement to an eligible entity to hold and enforce;
				or
									(2)by entering into a
				cooperative agreement with an eligible entity for the eligible entity to own,
				write, and enforce an easement.
									(b)Eligible entity
				definedIn this section, the term eligible entity
				means—
									(1)an agency of State
				or local government or an Indian tribe; or
									(2)an organization
				that—
										(A)is organized for,
				and at all times since the formation of the organization has been operated
				principally for, one or more of the conservation purposes specified in clause
				(i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code
				of 1986;
										(B)is an organization
				described in section 501(c)(3) of that Code that is exempt from taxation under
				section 501(a) of that Code; and
										(C)is described
				in—
											(i)paragraph (1) or
				(2) of section 509(a) of that Code; or
											(ii)in section
				509(a)(3) of that Code, and is controlled by an organization described in
				section 509(a)(2) of that Code.
											(c)Transfer of
				title of ownership
									(1)TransferThe Secretary may transfer title of
				ownership to an easement to an eligible entity to hold and enforce, in lieu of
				the Secretary, subject to the right of the Secretary to conduct periodic
				inspections and enforce the easement, if—
										(A)the Secretary
				determines that the transfer will promote protection of grassland, land that
				contains forbs, or shrubland;
										(B)the owner
				authorizes the eligible entity to hold or enforce the easement; and
										(C)the eligible
				entity agrees to assume the costs incurred in administering and enforcing the
				easement, including the costs of restoration or rehabilitation of the land as
				specified by the owner and the eligible entity.
										(2)ApplicationAn
				eligible entity that seeks to hold and enforce an easement shall apply to the
				Secretary for approval.
									(3)Approval by
				secretaryThe Secretary may approve an application described in
				paragraph (2) if the eligible entity—
										(A)has the relevant
				experience necessary, as appropriate for the application, to administer an
				easement on grassland, land that contains forbs, or shrubland;
										(B)has a charter that
				describes a commitment to conserving ranchland, agricultural land, or grassland
				for grazing and conservation purposes; and
										(C)has the resources
				necessary to effectuate the purposes of the charter.
										(d)Cooperative
				agreements
									(1)Authorized;
				terms and conditionsThe Secretary shall establish the terms and
				conditions of a cooperative agreement under which an eligible entity shall use
				funds provided by the Secretary to own, write, and enforce an easement, in lieu
				of the Secretary.
									(2)Minimum
				requirementsAt a minimum,
				the cooperative agreement shall—
										(A)specify the
				qualification of the eligible entity to carry out the entity’s responsibilities
				under the program, including acquisition, monitoring, enforcement, and
				implementation of management policies and procedures that ensure the long-term
				integrity of the easement protections;
										(B)require the
				eligible entity to assume the costs incurred in administering and enforcing the
				easement, including the costs of restoration or rehabilitation of the land as
				specified by the owner and the eligible entity;
										(C)specify the right
				of the Secretary to conduct periodic inspections to verify the eligible
				entity’s enforcement of the easement;
										(D)subject to
				subparagraph (E), identify a specific project or a range of projects to be
				funded under the agreement;
										(E)allow, upon mutual
				agreement of the parties, substitution of qualified projects that are
				identified at the time of substitution;
										(F)specify the manner
				in which the eligible entity will evaluate and report the use of funds to the
				Secretary;
										(G)allow the eligible
				entity flexibility to develop and use terms and conditions for easements, if
				the Secretary finds the terms and conditions consistent with the purposes of
				the program and adequate to enable effective enforcement of the
				easements;
										(H)if applicable,
				allow an eligible entity to include a charitable donation or qualified
				conservation contribution (as defined by section 170(h) of the Internal Revenue
				Code of 1986) from the landowner from which the easement will be purchased as
				part of the entity’s share of the cost to purchase an easement; and
										(I)provide for a
				schedule of payments to an eligible entity, as agreed to by the Secretary and
				the eligible entity.
										(3)Cost
				sharing
										(A)In
				generalAs part of a
				cooperative agreement with an eligible entity under this subsection, the
				Secretary may provide a share of the purchase price of an easement under the
				program.
										(B)Minimum share by
				eligible entityThe eligible entity shall be required to provide
				a share of the purchase price at least equivalent to that provided by the
				Secretary.
										(C)PriorityThe
				Secretary may accord a higher priority to proposals from eligible entities that
				leverage a greater share of the purchase price of the easement.
										(4)ViolationIf
				an eligible entity violates the terms or conditions of a cooperative agreement
				entered into under this subsection—
										(A)the cooperative
				agreement shall remain in force; and
										(B)the Secretary may require the eligible
				entity to refund all or part of any payments received by the eligible entity
				under the program, with interest on the payments as determined appropriate by
				the Secretary.
										(e)Protection of
				Federal investmentWhen delegating a duty under this section, the
				Secretary shall ensure that the terms of an easement include a contingent right
				of enforcement for the
				Department.
								.
				FEnvironmental
			 Quality Incentives Program
				2501.Purposes of
			 environmental quality incentives program
					(a)Revised
			 purposesSection 1240 of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa) is amended—
						(1)in the matter
			 preceding paragraph (1), by inserting , forest management, after
			 agricultural production; and
						(2)by striking
			 paragraphs (3) and (4) and inserting the following new paragraphs:
							
								(3)providing flexible assistance to producers
				to install and maintain conservation practices that sustain food and fiber
				production while—
									(A)enhancing soil,
				water, and related natural resources, including grazing land, forestland,
				wetland, and wildlife; and
									(B)conserving
				energy;
									(4)assisting producers to make beneficial,
				cost effective changes to production systems (including conservation practices
				related to organic production), grazing management, fuels management, forest
				management, nutrient management associated with livestock, pest or irrigation
				management, or other practices on agricultural and forested land;
				and
								.
						(b)Technical
			 correctionThe Food Security
			 Act of 1985 is amended by inserting immediately before section 1240 (16 U.S.C.
			 3839aa) the following:
						
							4Environmental
				Quality Incentives
				Program
							.
					2502.DefinitionsSection 1240A of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–1) is amended to read as follows:
					
						1240A.DefinitionsIn this chapter:
							(1)Eligible
				land
								(A)In
				generalThe term eligible land means land on which
				agricultural commodities, livestock, or forest-related products are
				produced.
								(B)InclusionsThe
				term eligible land includes the following:
									(i)Cropland.
									(ii)Grassland.
									(iii)Rangeland.
									(iv)Pasture
				land.
									(v)Nonindustrial
				private forest land.
									(vi)Other agricultural land (including cropped
				woodland, marshes, and agricultural land used for the production of livestock)
				on which resource concerns related to agricultural production could be
				addressed through a contract under the program, as determined by the
				Secretary.
									(2)National organic
				programThe term
				national organic program means the national organic program
				established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et.
				seq.).
							(3)Organic system
				planThe term organic system plan means an organic
				plan approved under the national organic program.
							(4)PaymentThe
				term payment means financial assistance provided to a producer
				for performing practices under this chapter, including compensation for—
								(A)incurred costs
				associated with planning, design, materials, equipment, installation, labor,
				management, maintenance, or training; and
								(B)income forgone by
				the producer.
								(5)PracticeThe
				term practice means 1 or more improvements and conservation
				activities that are consistent with the purposes of the program under this
				chapter, as determined by the Secretary, including—
								(A)improvements to
				eligible land of the producer, including—
									(i)structural
				practices;
									(ii)land management
				practices;
									(iii)vegetative
				practices;
									(iv)forest
				management; and
									(v)other practices
				that the Secretary determines would further the purposes of the program;
				and
									(B)conservation
				activities involving the development of plans appropriate for the eligible land
				of the producer, including—
									(i)comprehensive
				nutrient management planning; and
									(ii)other plans that
				the Secretary determines would further the purposes of the program under this
				chapter.
									(6)ProgramThe
				term program means the environmental quality incentives program
				established by this
				chapter.
							.
				2503.Establishment
			 and administration of environmental quality incentives programSection 1240B of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–2) is amended to read as follows:
					
						1240B.Establishment
				and administration
							(a)EstablishmentDuring
				each of the 2002 through 2012 fiscal years, the Secretary shall provide
				payments to producers that enter into contracts with the Secretary under the
				program.
							(b)Practices and
				Term
								(1)PracticesA
				contract under the program may apply to the performance of one or more
				practices.
								(2)TermA
				contract under the program shall have a term that—
									(A)at a minimum, is
				equal to the period beginning on the date on which the contract is entered into
				and ending on the date that is one year after the date on which all practices
				under the contract have been implemented; but
									(B)not to exceed 10
				years.
									(c)Bidding
				downIf the Secretary determines that the environmental values of
				two or more applications for payments are comparable, the Secretary shall not
				assign a higher priority to the application only because it would present the
				least cost to the program.
							(d)Payments
								(1)Availability of
				paymentsPayments are provided to a producer to implement one or
				more practices under the program.
								(2)Limitation on
				payment amountsA payment to a producer for performing a practice
				may not exceed, as determined by the Secretary—
									(A)75 percent of the
				costs associated with planning, design, materials, equipment, installation,
				labor, management, maintenance, or training;
									(B)100 percent of
				income foregone by the producer; or
									(C)in the case of a
				practice consisting of elements covered under subparagraphs (A) and (B)—
										(i)75
				percent of the costs incurred for those elements covered under subparagraph
				(A); and
										(ii)100 percent of
				income foregone for those elements covered under subparagraph (B).
										(3)Special rule
				involving payments for foregone incomeIn determining the amount and rate of
				payments under paragraph (2)(B), the Secretary may accord great significance to
				a practice that, as determined by the Secretary, promotes—
									(A)residue
				management;
									(B)nutrient management;
									(C)air quality management;
									(D)invasive species management;
									(E)pollinator
				habitat;
									(F)animal carcass
				management technology; or
									(G)pest
				management.
									(4)Increased
				Payments For Certain Producers
									(A)In
				generalNotwithstanding paragraph (2), in the case of a producer
				that is a limited resource, socially disadvantaged farmer or rancher or a
				beginning farmer or rancher, the Secretary shall increase the amount that would
				otherwise be provided to a producer under this subsection—
										(i)to not more than 90 percent of the costs
				associated with planning, design, materials, equipment, installation, labor,
				management, maintenance, or training; and
										(ii)to not less than
				25 percent above the otherwise applicable rate.
										(B)Advance
				paymentsNot more than 30 percent of the amount determined under
				subparagraph (A) may be provided in advance for the purpose of purchasing
				materials or contracting.
									(5)Financial
				assistance from other sourcesExcept as provided in paragraph
				(6), any payments received by a producer from a State or private organization
				or person for the implementation of one or more practices on eligible land of
				the producer shall be in addition to the payments provided to the producer
				under this subsection.
								(6)Other
				paymentsA producer shall not be eligible for payments for
				practices on eligible land under the program if the producer receives payments
				or other benefits for the same practice on the same land under another program
				under this subtitle.
								(e)Modification or
				Termination of Contracts
								(1)Voluntary
				modification or terminationThe Secretary may modify or terminate
				a contract entered into with a producer under the program if—
									(A)the producer
				agrees to the modification or termination; and
									(B)the Secretary
				determines that the modification or termination is in the public
				interest.
									(2)Involuntary
				terminationThe Secretary may terminate a contract under the
				program if the Secretary determines that the producer violated the
				contract.
								(f)Allocation of
				fundingFor each of fiscal years 2002 through 2012, 60 percent of
				the funds made available for payments under the program shall be targeted at
				practices relating to livestock production.
							(g)Funding for
				federally recognized native american indian tribes and alaska native
				corporationsThe Secretary may enter into alternative funding
				arrangements with federally recognized Native American Indian Tribes and Alaska
				Native Corporations (including their affiliated membership organizations) if
				the Secretary determines that the goals and objectives of the program will be
				met by such arrangements, and that statutory limitations regarding contracts
				with individual producers will not be exceeded by any Tribal or Native
				Corporation member.
							(h)Water
				Conservation or Irrigation Efficiency Practice
								(1)Availability of
				paymentsThe Secretary may provide payments under this subsection
				to a producer for a water conservation or irrigation practice.
								(2)PriorityIn
				providing payments to a producer for a water conservation or irrigation
				practice, the Secretary shall give priority to applications in which—
									(A)consistent with
				the law of the State in which the eligible land of the producer is located,
				there is a reduction in water use in the operation of the producer; or
									(B)the producer agrees
				not to use any associated water savings to bring new land, other than
				incidental land needed for efficient operations, under irrigated production,
				unless the producer is participating in a watershed-wide project that will
				effectively conserve water, as determined by the Secretary.
									(i)Payments for
				conservation practices related to organic production
								(1)Payments
				authorizedThe Secretary
				shall provide payments under this subsection for conservation practices, on
				some or all of the operations of a producer, related—
									(A)to organic
				production; and
									(B)to the transition
				to organic production.
									(2)Eligibility
				requirementsAs a condition for receiving payments under this
				subsection, a producer shall agree—
									(A)to develop and
				carry out an organic system plan; or
									(B)to develop and
				implement conservation practices for certified organic production that are
				consistent with an organic system plan and the purposes of this chapter.
									(3)Payment
				limitationsPayments under this subsection to a person or legal
				entity, directly or indirectly, may not exceed, in the aggregate, $20,000 per
				year or $80,000 during any 6-year period. In applying these limitations, the
				Secretary shall not take into account payments received for technical
				assistance.
								(4)Exclusion of
				certain organic certification costsPayments may not be made
				under this subsection to cover the costs associated with organic certification
				that are eligible for cost-share payments under section 10606 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 6523).
								(5)Termination of
				contractsThe Secretary may cancel or otherwise nullify a
				contract to provide payments under this subsection if the Secretary determines
				that the producer—
									(A)is not pursuing
				organic certification; or
									(B)is not in
				compliance with the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq).
									.
				2504.Evaluation of
			 applicationsSection 1240C of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–3) is amended to read as
			 follows:
					
						1240C.Evaluation of
				applications
							(a)Evaluation
				criteriaThe Secretary shall develop criteria for evaluating
				applications that will ensure that national, State, and local conservation
				priorities are effectively addressed.
							(b)Prioritization
				of applicationsIn evaluating
				applications under this chapter, the Secretary shall prioritize
				applications—
								(1)based on their
				overall level of cost-effectiveness to ensure that the conservation practices
				and approaches proposed are the most efficient means of achieving the
				anticipated environmental benefits of the project;
								(2)based on how
				effectively and comprehensively the project addresses the designated resource
				concern or resource concerns;
								(3)that best fulfill the purpose of the
				environmental quality incentives program specified in section 1240(1);
				and
								(4)that improve conservation practices or
				systems in place on the operation at the time the contract offer is accepted or
				that will complete a conservation system.
								(c)Grouping of
				applicationsTo the greatest
				extent practicable, the Secretary shall group applications of similar crop or
				livestock operations for evaluation purposes or otherwise evaluate applications
				relative to other applications for similar farming
				operations.
							.
				2505.Duties of
			 producers under environmental quality incentives programSection 1240D of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–4) is amended—
					(1)in the matter
			 preceding paragraph (1), by striking technical assistance, cost-share
			 payments, or incentive;
					(2)in paragraph (2),
			 by striking farm or ranch and inserting farm, ranch, or
			 forest land; and
					(3)in
			 paragraph (4), by striking cost-share payments and
			 incentive.
					2506.Environmental
			 quality incentives program plan
					(a)Plan of
			 operationsSection 1240E(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–5(a)) is amended—
						(1)in the subsection
			 heading, by striking In
			 general and inserting Plan of
			 operations;
						(2)in matter
			 preceding paragraph (1), by striking cost-share payments or
			 incentive;
						(3)in paragraph (2),
			 by striking and after the semicolon at the end;
						(4)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(5)by
			 adding at the end the following new paragraph:
							
								(4)in the case of forest land, is consistent
				with the provisions of a forest management plan that is approved by the
				Secretary, which may include—
									(A)a forest
				stewardship plan described in section 5 of the Cooperative Forestry Assistance
				Act of 1978 (16 U.S.C. 2103a);
									(B)another practice
				plan approved by the State forester; or
									(C)another plan
				determined appropriate by the
				Secretary.
									.
						(b)Avoidance of
			 DuplicationSubsection (b) of
			 section 1240E of the Food Security Act of 1985 (16 U.S.C. 3839aa–5) is amended
			 to read as follows:
						
							(b)Avoidance of
				DuplicationThe Secretary
				shall—
								(1)consider a plan developed in order to
				acquire a permit under a water or air quality regulatory program as the
				equivalent of a plan of operations under subsection (a), if the plan contains
				elements equivalent to those elements required by a plan of operations;
				and
								(2)to the maximum
				extent practicable, eliminate duplication of planning activities under the
				program under this chapter and comparable conservation
				programs.
								.
					2507.Duties of the
			 SecretarySection 1240F(1) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–6(1)) is amended by striking
			 cost-share payments or incentive.
				2508.Limitation on
			 environmental quality incentives program paymentsSection 1240G of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–7) is amended—
					(1)by striking
			 An individual or entity and inserting (a)
			 Limitation.—Subject to
			 subsection (b), a person or legal entity;
					(2)by striking
			 $450,000 and inserting $300,000;
					(3)by striking
			 the individual both places it appears and inserting the
			 person; and
					(4)by adding at the
			 end the following new subsection:
						
							(b)Waiver
				authorityIn the case of
				contracts under this chapter for projects of special environmental significance
				(including projects involving methane digesters), as determined by the
				Secretary, the Secretary may—
								(1)waive the
				limitation otherwise applicable under subsection (a); and
								(2)raise the
				limitation to not more than $450,000 during any six-year
				period.
								.
					2509.Conservation
			 innovation grants and paymentsSection 1240H of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–8) is amended to read as follows:
					
						1240H.Conservation
				innovation grants and payments
							(a)Competitive
				grants for innovative conservation approaches
								(1)GrantsOut of the funds made available to carry
				out this chapter, the Secretary may pay the cost of competitive grants that are
				intended to stimulate innovative approaches to leveraging the Federal
				investment in environmental enhancement and protection, in conjunction with
				agricultural production or forest resource management, through the
				program.
								(2)UseThe
				Secretary may provide grants under this subsection to governmental and
				non-governmental organizations and persons, on a competitive basis, to carry
				out projects that—
									(A)involve producers
				who are eligible for payments or technical assistance under the program;
									(B)leverage Federal
				funds made available to carry out the program under this chapter with matching
				funds provided by State and local governments and private organizations to
				promote environmental enhancement and protection in conjunction with
				agricultural production;
									(C)ensure efficient
				and effective transfer of innovative technologies and approaches demonstrated
				through projects that receive funding under this section, such as market
				systems for pollution reduction and practices for the storage of carbon in
				soil; and
									(D)provide
				environmental and resource conservation benefits through increased
				participation by producers of specialty crops.
									(b)Air quality
				concerns from agricultural operations
								(1)Implementation
				assistanceThe Secretary
				shall provide payments under this subsection to producers to implement
				practices to address air quality concerns from agricultural operations and to
				meet Federal, State, and local regulatory requirements. The funds shall be made
				available on the basis of air quality concerns in a State and shall be used to
				provide payments to producers that are cost effective and reflect innovative
				technologies.
								(2)FundingOf the funds made available to carry out
				this chapter, the Secretary shall carry out this subsection using $37,500,000
				for each of fiscal years 2009 through
				2012.
								.
				2510.Agricultural water
			 enhancement programSection
			 1240I of the Food Security Act of 1985 (16 U.S.C. 3839aa–9) is amended to read
			 as follows:
					
						1240I.Agricultural
				water enhancement program
							(a)DefinitionsIn
				this section:
								(1)Agricultural
				water enhancement activityThe term agricultural water
				enhancement activity includes the following activities carried out with
				respect to agricultural land:
									(A)Water quality or water conservation plan
				development, including resource condition assessment and modeling.
									(B)Water conservation
				restoration or enhancement projects, including conversion to the production of
				less water-intensive agricultural commodities or dryland farming.
									(C)Water quality or
				quantity restoration or enhancement projects.
									(D)Irrigation system
				improvement and irrigation efficiency enhancement.
									(E)Activities
				designed to mitigate the effects of drought.
									(F)Related activities
				that the Secretary determines will help achieve water quality or water
				conservation benefits on agricultural land.
									(2)PartnerThe term partner means an
				entity that enters into a partnership agreement with the Secretary to carry out
				agricultural water enhancement activities on a regional basis,
				including—
									(A)an agricultural or
				silvicultural producer association or other group of such producers;
									(B)a State or unit of
				local government; or
									(C)a federally
				recognized Indian tribe.
									(3)Partnership
				agreementThe term partnership agreement means an
				agreement between the Secretary and a partner.
								(4)ProgramThe term program means the
				agricultural water enhancement program established under subsection (b).
								(b)Establishment of
				programBeginning in fiscal
				year 2009, the Secretary shall carry out, in accordance with this section and
				using such procedures as the Secretary determines to be appropriate, an
				agricultural water enhancement program as part of the environmental quality
				incentives program to promote ground and surface water conservation and improve
				water quality on agricultural lands—
								(1)by entering into contracts with, and making
				payments to, producers to carry out agricultural water enhancement activities;
				or
								(2)by entering into
				partnership agreements with partners, in accordance with subsection (c), on a
				regional level to benefit working agricultural land.
								(c)Partnership
				agreements
								(1)Agreements
				authorizedThe Secretary may
				enter into partnership agreements to meet the objectives of the program
				described in subsection (b).
								(2)ApplicationsAn application to the Secretary to enter
				into a partnership agreement under paragraph (1) shall include the
				following:
									(A)A description of the geographical area to
				be covered by the partnership agreement.
									(B)A description of the agricultural water
				quality or water conservation issues to be addressed by the partnership
				agreement.
									(C)A description of the agricultural water
				enhancement objectives to be achieved through the partnership.
									(D)A description of
				the partners collaborating to achieve the project objectives and the roles,
				responsibilities, and capabilities of each partner.
									(E)A description of
				the program resources, including payments the Secretary is requested to
				make.
									(F)Such other such
				elements as the Secretary considers necessary to adequately evaluate and
				competitively select applications for partnership agreements.
									(3)Duties of
				partnersA partner under a partnership agreement shall—
									(A)identify producers participating in the
				project and act on their behalf in applying for the program;
									(B)leverage funds
				provided by the Secretary with additional funds to help achieve project
				objectives;
									(C)conduct monitoring
				and evaluation of project effects; and
									(D)at the conclusion
				of the project, report to the Secretary on project results.
									(d)Agricultural
				water enhancement activities by producersThe Secretary shall select agricultural
				water enhancement activities proposed by producers according to applicable
				requirements under the environmental quality incentives program.
							(e)Agricultural
				water enhancement activities by partners
								(1)Competitive
				processThe Secretary shall
				conduct a competitive process to select partners. In carrying out the process,
				the Secretary shall make public the criteria used in evaluating
				applications.
								(2)Authority to
				give priority to certain proposalsThe Secretary may give a
				higher priority to proposals from partners that—
									(A)include high
				percentages of agricultural land and producers in a region or other appropriate
				area;
									(B)result in high
				levels of applied agricultural water quality and water conservation
				activities;
									(C)significantly
				enhance agricultural activity;
									(D)allow for
				monitoring and evaluation; and
									(E)assist producers in
				meeting a regulatory requirement that reduces the economic scope of the
				producer’s operation.
									(3)Priority to
				proposals from states with water quantity concernsThe
				Secretary shall give a higher priority to proposals from partners that—
									(A)include the
				conversion of agricultural land from irrigated farming to dryland
				farming;
									(B)leverage Federal
				funds provided under the program with funds provided by partners; and
									(C)assist producers
				in States with water quantity concerns, as determined by the Secretary.
									(4)AdministrationIn
				carrying out this subsection, the Secretary shall—
									(A)accept qualified applications—
										(i)directly from partners applying on behalf
				of producers; or
										(ii)from producers
				applying through a partner as part of a regional agricultural water enhancement
				project; and
										(B)ensure that
				resources made available for regional agricultural water enhancement activities
				are delivered in accordance with applicable program rules.
									(f)Areas
				experiencing exceptional droughtNotwithstanding the purposes described in
				section 1240, the Secretary shall consider as an eligible agricultural water
				enhancement activity the use of a water impoundment to capture surface water
				runoff on agricultural land if the agricultural water enhancement
				activity—
								(1)is located in an
				area that is experiencing or has experienced exceptional drought conditions
				during the previous two calendar years; and
								(2)will capture
				surface water runoff through the construction, improvement, or maintenance of
				irrigation ponds or small, on-farm reservoirs.
								(g)Waiver
				authorityTo assist in the
				implementation of agricultural water enhancement activities under the program,
				the Secretary shall waive the applicability of the limitation in section
				1001D(b)(2)(B) of this Act for participating producers if the Secretary
				determines that the waiver is necessary to fulfill the objectives of the
				program.
							(h)Payments under
				program
								(1)In
				generalThe Secretary shall
				provide appropriate payments to producers participating in agricultural water
				enhancement activities in an amount determined by the secretary to be necessary
				to achieve the purposes of the program described in subsection (b).
								(2)Payments to
				producers in states with water quantity concernsThe Secretary shall provide payments for a
				period of five years to producers participating in agricultural water
				enhancement activities under proposals described in subsection (e)(3) in an
				amount sufficient to encourage producers to convert from irrigated farming to
				dryland farming.
								(i)Consistency with
				state lawAny agricultural
				water enhancement activity conducted under the program shall be conducted in a
				manner consistent with State water law.
							(j)Funding
								(1)Availability of
				fundsIn addition to funds
				made available to carry out this chapter under section 1241(a), the Secretary
				shall carry out the program using, of the funds of the Commodity Credit
				Corporation—
									(A)$73,000,000 for
				each of fiscal years 2009 and 2010;
									(B)$74,000,000 for fiscal year 2011;
				and
									(C)$60,000,000 for fiscal year 2012 and each
				fiscal year thereafter.
									(2)Limitation on
				administrative expensesNone
				of the funds made available for regional agricultural water conservation
				activities under the program may be used to pay for the administrative expenses
				of
				partners.
								.
				GOther Conservation
			 Programs of the Food Security Act of 1985
				2601.Conservation
			 of private grazing landSection 1240M(e) of the Food Security Act of
			 1985 (16 U.S.C. 3839bb(e)) is amended by striking 2007 and
			 inserting 2012.
				2602.Wildlife habitat
			 incentive program
					(a)EligibilitySection 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) is amended—
						(1)in subsection (a),
			 by inserting before the period at the end the following: for the
			 development of wildlife habitat on private agricultural land, nonindustrial
			 private forest land, and tribal lands.
						(2)in subsection
			 (b)(1), by striking landowners and inserting owners of
			 lands referred to in subsection (a).
						(b)Inclusion of
			 pivot corners and irregular areasSection 1240N(b)(1)(E) of the Food Security
			 Act of 1985 (16 U.S.C. 3839bb–1(b)(1)(E)) is amended by inserting before the
			 period at the end the following: , including habitat developed on pivot
			 corners and irregular areas.
					(c)Cost share for
			 long-term agreementsSection
			 1240N(b)(2)(B) of the Food Security Act of 1985 (16 U.S.C. 3839bb–1(b)(2)(B))
			 is amended by striking 15 percent and inserting 25
			 percent.
					(d)Priority for
			 certain conservation initiatives; payment limitationSection 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) is amended by adding at the end the following new
			 subsections:
						
							(d)Priority for
				certain conservation initiativesIn carrying out this section, the Secretary
				may give priority to projects that would address issues raised by State,
				regional, and national conservation initiatives.
							(e)Payment
				limitationPayments made to a
				person or legal entity, directly or indirectly, under the program may not
				exceed, in the aggregate, $50,000 per
				year.
							.
					2603.Grassroots
			 source water protection programSection 1240O(b) of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–2(b)) is amended by striking $5,000,000 for each
			 of fiscal years 2002 through 2007 and inserting $20,000,000 for
			 each of fiscal years 2008 through 2012.
				2604.Great Lakes Basin
			 Program for soil erosion and sediment controlSection 1240P of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–3) is amended to read as follows:
					
						1240P.Great Lakes
				Basin Program for soil erosion and sediment control
							(a)Program
				authorizedThe Secretary may carry out the Great Lakes basin
				program for soil erosion and sediment control (referred to in this section as
				the program), including providing assistance to implement the
				recommendations of the Great Lakes Regional Collaboration Strategy to Restore
				and Protect the Great Lakes.
							(b)Consultation and
				cooperationThe Secretary
				shall carry out the program in consultation with the Great Lakes Commission
				created by Article IV of the Great Lakes Basin Compact (82 Stat. 415) and in
				cooperation with the Administrator of the Environmental Protection Agency and
				the Secretary of the Army.
							(c)AssistanceIn
				carrying out the program, the Secretary may—
								(1)provide project
				demonstration grants, provide technical assistance, and carry out information
				and educational programs to improve water quality in the Great Lakes basin by
				reducing soil erosion and improving sediment control; and
								(2)establish a
				priority for projects and activities that—
									(A)directly reduce
				soil erosion or improve sediment control;
									(B)reduce soil loss
				in degraded rural watersheds; or
									(C)improve water
				quality for downstream watersheds.
									(d)Authorization of
				AppropriationsThere is authorized to be appropriated to the
				Secretary to carry out the program $5,000,000 for each of fiscal years 2008
				through
				2012.
							.
				2605.Chesapeake Bay
			 watershed programChapter 5 of
			 subtitle D of title XII of the Food Security Act of 1985 is amended by
			 inserting after section 1240P (16 U.S.C. 3839bb–3) the following new
			 section:
					
						1240Q.Chesapeake
				Bay watershed
							(a)Chesapeake Bay
				watershed definedIn this section, the term Chesapeake Bay
				watershed means all tributaries, backwaters, and side channels,
				including their watersheds, draining into the Chesapeake Bay.
							(b)Establishment
				and PurposeThe Secretary
				shall assist producers in implementing conservation activities on agricultural
				lands in the Chesapeake Bay watershed for the purposes of—
								(1)improving water
				quality and quantity in the Chesapeake Bay watershed; and
								(2)restoring,
				enhancing, and preserving soil, air, and related resources in the Chesapeake
				Bay watershed.
								(c)Conservation
				activitiesThe Secretary shall deliver the funds made available
				to carry out this section through applicable programs under this subtitle to
				assist producers in enhancing land and water resources—
								(1)by controlling
				erosion and reducing sediment and nutrient levels in ground and surface water;
				and
								(2)by planning,
				designing, implementing, and evaluating habitat conservation, restoration, and
				enhancement measures where there is significant ecological value if the lands
				are—
									(A)retained in their
				current use; or
									(B)restored to their
				natural condition.
									(d)Agreements
								(1)In
				generalThe Secretary
				shall—
									(A)enter into
				agreements with producers to carry out the purposes of this section; and
									(B)use the funds made
				available to carry out this section to cover the costs of the program involved
				with each agreement.
									(2)Special
				considerationsIn entering into agreements under this subsection,
				the Secretary shall give special consideration to, and begin evaluating,
				applications with producers in the following river basins:
									(A)The Susquehanna
				River.
									(B)The Shenandoah
				River.
									(C)The Potomac River
				(including North and South Potomac).
									(D)The Patuxent
				River.
									(e)Duties of the
				SecretaryIn carrying out the purposes in this section, the
				Secretary shall—
								(1)where available,
				use existing plans, models, and assessments to assist producers in implementing
				conservation activities; and
								(2)proceed
				expeditiously with the implementation of any agreement with a producer that is
				consistent with State strategies for the restoration of the Chesapeake Bay
				watershed.
								(f)ConsultationThe Secretary, in consultation with
				appropriate Federal agencies, shall ensure conservation activities carried out
				under this section complement Federal and State programs, including programs
				that address water quality, in the Chesapeake Bay watershed.
							(g)Sense of
				Congress Regarding Chesapeake Bay Executive CouncilIt is the
				sense of Congress that the Secretary should be a member of the Chesapeake Bay
				Executive Council, and is authorized to do so under section 1(3) of the Soil
				Conservation and Domestic Allotment Act (16 U.S.C. 590a(3)).
							(h)Funding
								(1)AvailabilityOf the funds of the Commodity Credit
				Corporation, the Secretary shall use, to the maximum extent practicable—
									(A)$23,000,000 for fiscal year 2009;
									(B)$43,000,000 for
				fiscal year 2010;
									(C)$72,000,000 for
				fiscal year 2011; and
									(D)$50,000,000 for
				fiscal year 2012.
									(2)Duration of
				availabilityFunds made available under paragraph (1) shall
				remain available until expended.
								
				2606.Voluntary
			 public access and habitat incentive programChapter 5 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by inserting
			 after section 1240Q, as added by section 2605, the following new
			 section:
					
						1240R.Voluntary
				public access and habitat incentive program
							(a)EstablishmentThe
				Secretary shall establish a voluntary public access program under which States
				and tribal governments may apply for grants to encourage owners and operators
				of privately-held farm, ranch, and forest land to voluntarily make that land
				available for access by the public for wildlife-dependent recreation, including
				hunting or fishing under programs administered by the States and tribal
				governments.
							(b)ApplicationsIn
				submitting applications for a grant under the program, a State or tribal
				government shall describe—
								(1)the benefits that
				the State or tribal government intends to achieve by encouraging public access
				to private farm and ranch land for—
									(A)hunting and
				fishing; and
									(B)to the maximum
				extent practicable, other recreational purposes; and
									(2)the methods that
				will be used to achieve those benefits.
								(c)PriorityIn
				approving applications and awarding grants under the program, the Secretary
				shall give priority to States and tribal governments that propose—
								(1)to maximize
				participation by offering a program the terms of which are likely to meet with
				widespread acceptance among landowners;
								(2)to ensure that
				land enrolled under the State or tribal government program has appropriate
				wildlife habitat;
								(3)to strengthen
				wildlife habitat improvement efforts on land enrolled in a special conservation
				reserve enhancement program described in section 1234(f)(4) by providing
				incentives to increase public hunting and other recreational access on that
				land;
								(4)to use additional
				Federal, State, tribal government, or private resources in carrying out the
				program; and
								(5)to make available
				to the public the location of land enrolled.
								(d)Relationship to
				other laws
								(1)No
				preemptionNothing in this
				section preempts a State or tribal government law, including any State or
				tribal government liability law.
								(2)Effect of
				inconsistent opening dates for migratory bird huntingThe Secretary shall reduce by 25 percent
				the amount of a grant otherwise determined for a State under the program if the
				opening dates for migratory bird hunting in the State are not consistent for
				residents and non-residents.
								(e)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
							(f)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall use, to the maximum extent practicable,
				$50,000,000 for the period of fiscal years 2009 through
				2012.
							.
				HFunding and
			 Administration of Conservation Programs
				2701.Funding of
			 conservation programs under Food Security Act of 1985
					(a)In
			 generalSection 1241(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended in the matter
			 preceding paragraph (1), by striking 2007 and inserting
			 2012.
					(b)Conservation
			 reserve programParagraph (1)
			 of section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is
			 amended by striking the period at the end and inserting the
			 following:
						
							, including to the maximum extent
			 practicable—(A)$100,000,000 for the period of fiscal years
				2009 through 2012 to provide cost share payments under paragraph (3) of section
				1234(b) in connection with thinning activities conducted on land described in
				subparagraph (A)(iii) of such paragraph; and
							(B)$25,000,000 for the period of fiscal years
				2009 through 2012 to carry out section 1235(f) to facilitate the transfer of
				land subject to contracts from retired or retiring owners and operators to
				beginning farmers or ranchers and socially disadvantaged farmers or
				ranchers.
							.
					(c)Conservation
			 security and conservation stewardship programsParagraph (3) of
			 section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended
			 to read as follows:
						
							(3)(A)Conservation security
				programThe conservation
				security program under subchapter A of chapter 2, using such sums as are
				necessary to administer contracts entered into before September 30,
				2008.
								(B)Conservation stewardship
				programThe conservation stewardship program under subchapter B
				of chapter
				2.
								.
					(d)Farmland
			 protection programParagraph (4) of section 1241(a) of the Food
			 Security Act of 1985 (16 U.S.C. 3841(a)) is amended to read as follows:
						
							(4)The farmland
				protection program under subchapter C of chapter 2, using, to the maximum
				extent practicable—
								(A)$97,000,000 in
				fiscal year 2008;
								(B)$121,000,000 in fiscal year 2009;
								(C)$150,000,000 in fiscal year 2010;
								(D)$175,000,000 in fiscal year 2011;
				and
								(E)$200,000,000 in fiscal year
				2012.
								.
					(e)Grassland
			 reserve programParagraph (5)
			 of section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is
			 amended to read as follows:
						
							(5)The grassland reserve program under
				subchapter D of chapter
				2.
							.
					(f)Environmental
			 quality incentives programParagraph (6) of section 1241(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended to read as
			 follows:
						
							(6)The environmental quality incentives
				program under chapter 4, using, to the maximum extent practicable—
								(A)$1,200,000,000 in
				fiscal year 2008;
								(B)$1,337,000,000 in
				fiscal year 2009;
								(C)$1,450,000,000 in
				fiscal year 2010;
								(D)$1,588,000,000 in
				fiscal year 2011; and
								(E)$1,750,000,000 in
				fiscal year
				2012.
								.
					(g)Wildlife habitat
			 incentives programParagraph
			 (7)(D) of section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a))
			 is amended by striking 2007 and inserting
			 2012.
					2702.Authority to accept
			 contributions to support conservation programsSection 1241 of the Food Security Act of
			 1985 (16 U.S.C. 3841) is amended by adding at the end the following new
			 subsection:
					
						(e)Acceptance and
				use of contributions
							(1)Authority to
				establish contribution accountsSubject to paragraph (2), the Secretary may
				establish a sub-account for each conservation program administered by the
				Secretary under subtitle D to accept contributions of non-Federal funds to
				support the purposes of the program.
							(2)Deposit and use
				of contributionsContributions of non-Federal funds received
				for a conservation program administered by the Secretary under subtitle D shall
				be deposited into the sub-account established under this subsection for the
				program and shall be available to the Secretary, without further appropriation
				and until expended, to carry out the
				program.
							.
				2703.Regional equity and
			 flexibility
					(a)Regional equity
			 and flexibilitySection
			 1241(d) of the Food Security Act of 1985 (16 U.S.C. 3841(d)) is amended—
						(1)by
			 striking Before April 1 and inserting the following:
							
								(1)Priority funding
				to promote equityBefore
				April
				1
								;
						(2)by striking
			 $12,000,000 and inserting $15,000,000; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)Specific Funding
				AllocationsIn determining
				the specific funding allocations for States under paragraph (1), the Secretary
				shall consider the respective demand in each State for each program covered by
				such
				paragraph.
								.
						(b)Allocations
			 Review and UpdateSection 1241 of the Food Security Act of 1985
			 (16 U.S.C. 3841) is amended by inserting after subsection (e), as added by
			 section 2702, the following new subsection:
						
							(f)Allocations
				Review and Update
								(1)ReviewNot
				later than January 1, 2012, the Secretary shall conduct a review of
				conservation programs and authorities under this title that utilize allocation
				formulas to determine the sufficiency of the formulas in accounting for
				State-level economic factors, level of agricultural infrastructure, or related
				factors that affect conservation program costs.
								(2)UpdateThe
				Secretary shall improve conservation program allocation formulas as necessary
				to ensure that the formulas adequately reflect the costs of carrying out the
				conservation
				programs.
								.
					2704.Assistance to
			 certain farmers and ranchers to improve their access to conservation
			 programsSection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) is amended by inserting after
			 subsection (f), as added by section 2703(b), the following new
			 subsection:
					
						(g)Assistance to
				certain farmers or ranchers for conservation access
							(1)AssistanceOf the funds made available for each of
				fiscal years 2009 through 2012 to carry out the environmental quality
				incentives program and the acres made available for each of such fiscal years
				to carry out the conservation stewardship program, the Secretary shall use, to
				the maximum extent practicable—
								(A)5 percent to
				assist beginning farmers or ranchers; and
								(B)5 percent to assist
				socially disadvantaged farmers or ranchers.
								(2)Repooling of
				fundsIn any fiscal year,
				amounts not obligated under paragraph (1) by a date determined by the Secretary
				shall be available for payments and technical assistance to all persons
				eligible for payments or technical assistance in that fiscal year under the
				environmental quality incentives program.
							(3)Repooling of
				acresIn any fiscal year,
				acres not obligated under paragraph (1) by a date determined by the Secretary
				shall be available for use in that fiscal year under the conservation
				stewardship
				program.
							.
				2705.Report regarding
			 enrollments and assistance under conservation programsSection 1241 of the Food Security Act of
			 1985 (16 U.S.C. 3841) is amended by inserting after subsection (g), as added by
			 section 2704, the following new subsection:
					
						(h)Report on
				program enrollments and assistanceBeginning in calendar year 2009, and each
				year thereafter, the Secretary shall submit to the Committee on Agriculture of
				the House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a semiannual report containing statistics by State
				related to enrollments in conservation programs under this subtitle, as
				follows:
							(1)Payments made
				under the wetlands reserve program for easements valued at $250,000 or
				greater.
							(2)Payments made
				under the farmland protection program for easements in which the Federal share
				is $250,000 or greater.
							(3)Payments made under
				the grassland reserve program valued at $250,000 or greater.
							(4)Payments made
				under the environmental quality incentives program for land determined to have
				special environmental significance pursuant to section 1240G(b).
							(5)Payments made
				under the agricultural water enhancement program subject to the waiver of
				adjusted gross income limitations pursuant to section 1240I(g).
							(6)Waivers granted by
				the Secretary under section 1001D(b)(2) of this Act in order to protect
				environmentally sensitive land of special
				significance.
							.
				2706.Delivery of
			 conservation technical assistanceSection 1242 of the Food Security Act of
			 1985 (16 U.S.C. 3842) is amended to read as follows:
					
						1242.Delivery of
				technical assistance
							(a)Definition of
				eligible participantIn this
				section, the term ‘eligible participant’ means a producer, landowner, or entity
				that is participating in, or seeking to participate in, programs for which the
				producer, landowner, or entity is otherwise eligible to participate in under
				this title or the agricultural management assistance program under section 524
				of the Federal Crop Insurance Act (7 U.S.C. 1524).
							(b)Purpose of
				technical assistanceThe purpose of technical assistance
				authorized by this section is to provide eligible participants with consistent,
				science-based, site-specific practices designed to achieve conservation
				objectives on land active in agricultural, forestry, or related uses.
							(c)Provision of
				technical assistanceThe Secretary shall provide technical
				assistance under this title to an eligible participant—
								(1)directly;
								(2)through an
				agreement with a third-party provider; or
								(3)at the option of
				the eligible participant, through a payment, as determined by the Secretary, to
				the eligible participant for an approved third-party provider, if
				available.
								(d)Non-federal
				assistanceThe Secretary may
				request the services of, and enter into cooperative agreements or contracts
				with, other agencies within the Department or non-Federal entities to assist
				the Secretary in providing technical assistance necessary to assist in
				implementing conservation programs under this title.
							(e)Certification of
				third-party providers
								(1)PurposeThe
				purpose of the third-party provider program is to increase the availability and
				range of technical expertise available to eligible participants to plan and
				implement conservation measures.
								(2)RegulationsNot later than 180 days after the date of
				the enactment of the Food, Conservation, and Energy Act of 2008, the Secretary
				shall promulgate such regulations as are necessary to carry out this
				section.
								(3)ExpertiseIn
				promulgating such regulations, the Secretary, to the maximum extent
				practicable, shall—
									(A)ensure that
				persons with expertise in the technical aspects of conservation planning,
				watershed planning, and environmental engineering, including commercial
				entities, nonprofit entities, State or local governments or agencies, and other
				Federal agencies, are eligible to become approved providers of the technical
				assistance;
									(B)provide national
				criteria for the certification of third party providers; and
									(C)approve any unique
				certification standards established at the State level.
									(f)Administration
								(1)FundingEffective for fiscal year 2008 and each
				subsequent fiscal year, funds of the Commodity Credit Corporation made
				available to carry out technical assistance for each of the programs specified
				in section 1241 shall be available for the provision of technical assistance
				from third-party providers under this section.
								(2)Term of
				agreementAn agreement with a
				third-party provider under this section shall have a term that—
									(A)at a minimum, is
				equal to the period beginning on the date on which the agreement is entered
				into and ending on the date that is 1 year after the date on which all
				activities performed pursuant to the agreement have been completed;
									(B)does not exceed 3
				years; and
									(C)can be renewed, as
				determined by the Secretary.
									(3)Review of
				certification requirementsNot later than 1 year after the date of
				enactment of the Food, Conservation, and Energy Act of 2008, the Secretary
				shall—
									(A)review
				certification requirements for third-party providers; and
									(B)make any
				adjustments considered necessary by the Secretary to improve
				participation.
									(4)Eligible
				activities
									(A)Inclusion of
				activitiesThe Secretary may
				include as activities eligible for payments to a third party provider—
										(i)technical services
				provided directly to eligible participants, such as conservation planning,
				education and outreach, and assistance with design and implementation of
				conservation practices; and
										(ii)related technical
				assistance services that accelerate conservation program delivery.
										(B)ExclusionsThe Secretary shall not designate as an
				activity eligible for payments to a third party provider any service that is
				provided by a business, or equivalent, in connection with conducting business
				and that is customarily provided at no cost.
									(5)Payment
				amountsThe Secretary shall establish fair and reasonable amounts
				of payments for technical services provided by third-party providers.
								(g)Availability of
				technical services
								(1)In
				generalIn carrying out the programs under this title and the
				agricultural management assistance program under section 524 of the Federal
				Crop Insurance Act (7 U.S.C. 1524), the Secretary shall make technical services
				available to all eligible participants who are installing an eligible
				practice.
								(2)Technical service
				contractsIn any case in which financial assistance is not
				provided under a program referred to in paragraph (1), the Secretary may enter
				into a technical service contract with the eligible participant for the
				purposes of assisting in the planning, design, or installation of an eligible
				practice.
								(h)Review of
				conservation practice standards
								(1)Review
				requiredThe Secretary shall—
									(A)review conservation practice standards,
				including engineering design specifications, in effect on the date of the
				enactment of the Food, Conservation, and Energy Act of 2008;
									(B)ensure, to the
				maximum extent practicable, the completeness and relevance of the standards to
				local agricultural, forestry, and natural resource needs, including specialty
				crops, native and managed pollinators, bioenergy crop production, forestry, and
				such other needs as are determined by the Secretary; and
									(C)ensure that the
				standards provide for the optimal balance between meeting site-specific
				conservation needs and minimizing risks of design failure and associated costs
				of construction and installation.
									(2)ConsultationIn
				conducting the review under paragraph (1), the Secretary shall consult with
				eligible participants, crop consultants, cooperative extension and land grant
				universities, nongovernmental organizations, and other qualified
				entities.
								(3)Expedited
				revision of standardsIf the Secretary determines under paragraph
				(1) that revisions to the conservation practice standards, including
				engineering design specifications, are necessary, the Secretary shall establish
				an administrative process for expediting the revisions.
								(i)Addressing
				concerns of speciality crop, organic, and precision agriculture
				producers
								(1)In
				generalThe Secretary shall—
									(A)to the maximum
				extent practicable, fully incorporate specialty crop production, organic crop
				production, and precision agriculture into the conservation practice standards;
				and
									(B)provide for the
				appropriate range of conservation practices and resource mitigation measures
				available to producers involved with organic or specialty crop production or
				precision agriculture.
									(2)Availability of
				adequate technical assistance
									(A)In
				generalThe Secretary shall ensure that adequate technical
				assistance is available for the implementation of conservation practices by
				producers involved with organic, specialty crop production, or precision
				agriculture through Federal conservation programs.
									(B)RequirementsIn
				carrying out subparagraph (A), the Secretary shall develop—
										(i)programs that meet
				specific needs of producers involved with organic, specialty crop production or
				precision agriculture through cooperative agreements with other agencies and
				nongovernmental organizations; and
										(ii)program
				specifications that allow for innovative approaches to engage local resources
				in providing technical assistance for planning and implementation of
				conservation
				practices.
										.
				2707.Cooperative
			 conservation partnership initiative
					(a)Transfer of
			 existing provisionsSubsections (a), (c), and (d) of section
			 1243 of the Food Security Act of 1985 (16 U.S.C. 3843) are—
						(1)redesignated as
			 subsections (c), (d), and (e), respectively; and
						(2)transferred to
			 appear at the end of section 1244 of such Act (16 U.S.C. 3844).
						(b)Establishment of
			 partnership initiativeSection 1243 of the Food Security Act of
			 1985 (16 U.S.C. 3843), as amended by subsection (a), is amended to read as
			 follows:
						
							1243.Cooperative
				conservation partnership initiative
								(a)Establishment of
				initiativeThe Secretary
				shall establish a cooperative conservation partnership initiative (in this
				section referred to as the Initiative) to work with eligible
				partners to provide assistance to producers enrolled in a program described in
				subsection (c)(1) that will enhance conservation outcomes on agricultural and
				nonindustrial private forest land.
								(b)PurposesThe
				purposes of a partnership entered into under the Initiative shall be—
									(1)to address conservation priorities
				involving agriculture and nonindustrial private forest land on a local, State,
				multi-State, or regional level;
									(2)to encourage producers to cooperate in
				meeting applicable Federal, State, and local regulatory requirements related to
				production involving agriculture and nonindustrial private forest land;
									(3)to encourage producers to cooperate in the
				installation and maintenance of conservation practices that affect multiple
				agricultural or nonindustrial private forest operations; or
									(4)to promote the
				development and demonstration of innovative conservation practices and delivery
				methods, including those for specialty crop and organic production and
				precision agriculture producers.
									(c)Initiative
				programs
									(1)Covered
				programsExcept as provided
				in paragraph (2), the Initiative applies to all conservation programs under
				subtitle D.
									(2)Excluded
				programsThe Initiative shall not include the following
				programs:
										(A)Conservation
				reserve program.
										(B)Wetlands reserve
				program.
										(C)Farmland
				protection program
										(D)Grassland reserve program.
										(d)Eligible
				partnersThe Secretary may enter into a partnership under the
				Initiative with one or more of the following:
									(1)States and local
				governments.
									(2)Indian
				tribes.
									(3)Producer associations.
									(4)Farmer
				cooperatives.
									(5)Institutions of
				higher education.
									(6)Nongovernmental
				organizations with a history of working cooperatively with producers to
				effectively address conservation priorities related to agricultural production
				and nonindustrial private forest land.
									(e)Implementation
				agreementsThe Secretary shall carry out the Initiative—
									(1)by selecting,
				through a competitive process, eligible partners from among applications
				submitted under subsection (f); and
									(2)by entering into multi-year agreements with
				eligible partners so selected for a period not to exceed 5 years.
									(f)Applications
									(1)Required
				informationAn application to
				enter into a partnership agreement under the Initiative shall include the
				following:
										(A)A description of the area covered by the
				agreement, conservation priorities in the area, conservation objectives to be
				achieved, and the expected level of participation by agricultural producers and
				nonindustrial private forest landowners.
										(B)A description of
				the partner, or partners, collaborating to achieve the objectives of the
				agreement, and the roles, responsibilities, and capabilities of the
				partner.
										(C)A description of the
				resources that are requested from the Secretary, and the non-Federal resources
				that will be leveraged by the Federal contribution.
										(D)A description of
				the plan for monitoring, evaluating, and reporting on progress made towards
				achieving the objectives of the agreement.
										(E)Such other
				information that may be required by the Secretary.
										(2)PrioritiesThe Secretary shall give priority to
				applications for agreements that—
										(A)have a high percentage of producers
				involved and working agricultural or nonindustrial private forest land included
				in the area covered by the agreement;
										(B)significantly
				leverage non-Federal financial and technical resources and coordinate with
				other local, State, or Federal efforts;
										(C)deliver high
				percentages of applied conservation to address water quality, water
				conservation, or State, regional, or national conservation initiatives;
										(D)provide innovation
				in conservation methods and delivery, including outcome-based performance
				measures and methods; or
										(E)meet other
				factors, as determined by the Secretary.
										(g)Relationship to
				covered programs
									(1)Compliance with
				program rulesExcept as
				provided in paragraph (2), the Secretary shall ensure that resources made
				available under the Initiative are delivered in accordance with the applicable
				rules of programs specified in subsection (c)(1) through normal program
				mechanisms relating to program functions, including rules governing appeals,
				payment limitations, and conservation compliance.
									(2)AdjustmentThe
				Secretary may adjust the elements of any program specified in subsection
				(c)(1)—
										(A)to better reflect
				unique local circumstances and purposes if the Secretary determines such
				adjustments are necessary to achieve the purposes of the Initiative; and
										(B)to provide
				preferential enrollment to producers who are eligible for the applicable
				program and to participate in the Initiative.
										(h)Technical and
				financial assistanceThe
				Secretary shall provide appropriate technical and financial assistance to
				producers participating in the Initiative in an amount determined to be
				necessary to achieve the purposes of the Initiative.
								(i)Funding
									(1)ReservationOf the funds and acres made available for
				each of fiscal years 2009 through 2012 to implement the programs described in
				subsection (c)(1), the Secretary shall reserve 6 percent of the funds and acres
				to ensure an adequate source of funds and acres for the Initiative.
									(2)Allocation
				requirementsOf the funds and
				acres reserved for the Initiative for a fiscal year, the Secretary shall
				allocate—
										(A)90 percent of the
				funds and acres to projects based on the direction of State conservationists,
				with the advice of State technical committees; and
										(B)10 percent of the
				funds and acres to projects based on a national competitive process established
				by the Secretary.
										(3)Unused
				fundingAny funds and acres reserved for a fiscal year under
				paragraph (1) that are not obligated by April 1 of that fiscal year may be used
				to carry out other activities under the program that is the source of the funds
				or acres during the remainder of that fiscal year.
									(4)Administrative
				costs of partnersOverhead or
				administrative costs of partners may not be covered by funds provided through
				the
				Initiative.
									.
					2708.Administrative
			 requirements for conservation programsSection 1244 of the Food Security Act of
			 1985 (16 U.S.C. 3844), as amended by section 2707, is further amended—
					(1)by striking
			 subsection (a) and inserting the following new subsection:
						
							(a)Incentives for
				Certain Farmers and Ranchers and Indian Tribes
								(1)Incentives
				authorizedIn carrying out
				any conservation program administered by the Secretary, the Secretary may
				provide to a person or entity specified in paragraph (2) incentives to
				participate in the conservation program—
									(A)to foster new
				farming and ranching opportunities; and
									(B)to enhance
				long-term environmental goals.
									(2)Covered
				personsIncentives authorized by paragraph (1) may be provided to
				the following:
									(A)Beginning farmers
				or ranchers.
									(B)Socially
				disadvantaged farmers or ranchers.
									(C)Limited resource
				farmers or ranchers.
									(D)Indian
				tribes.
									;
				and
					(2)by adding at the
			 end the following new subsections:
						
							(f)Acreage
				limitations
								(1)Limitations
									(A)EnrollmentsThe
				Secretary shall not enroll more than 25 percent of the cropland in any county
				in the programs administered under subchapters B and C of chapter 1 of subtitle
				D.
									(B)EasementsNot
				more than 10 percent of the cropland in a country may be subject to an easement
				acquired under subchapter C of chapter 1 of subtitle D.
									(2)ExceptionsThe
				Secretary may exceed the limitation in paragraph (1)(A), if the Secretary
				determines that—
									(A)the action would
				not adversely affect the local economy of a county; and
									(B)operators in the
				county are having difficulties complying with conservation plans implemented
				under section 1212.
									(3)Waiver to
				exclude certain acreageThe Secretary may grant a waiver to
				exclude acreage enrolled under subsection (c)(2)(B) or (f)(4) of section 1234
				from the limitations in paragraph (1)(A) with the concurrence of the county
				government of the county involved.
								(4)Shelterbelts and
				windbreaksThe limitations established under paragraph (1) shall
				not apply to cropland that is subject to an easement under subchapter C of
				chapter 1 that is used for the establishment of shelterbelts and
				windbreaks.
								(g)Compliance and
				PerformanceFor each conservation program under subtitle D, the
				Secretary shall develop procedures—
								(1)to monitor
				compliance with program requirements;
								(2)to measure program
				performance;
								(3)to demonstrate
				whether the long-term conservation benefits of the program are being
				achieved;
								(4)to track
				participation by crop and livestock types; and
								(5)to coordinate
				activities described in this subsection with the national conservation program
				authorized under section 5 of the Soil and Water Resources Conservation Act of
				1977 (16 U.S.C. 2004).
								(h)Encouragement of
				pollinator habitat development and protectionIn carrying out any conservation program
				administered by the Secretary, the Secretary may, as appropriate,
				encourage—
								(1)the development of
				habitat for native and managed pollinators; and
								(2)the use of
				conservation practices that benefit native and managed pollinators.
								(i)Streamlined
				Application Process
								(1)In
				generalIn carrying out each conservation program under this
				title, the Secretary shall ensure that the application process used by
				producers and landowners is streamlined to minimize complexity and eliminate
				redundancy.
								(2)Review and
				streamlining
									(A)ReviewThe
				Secretary shall carry out a review of the application forms and processes for
				each conservation program covered by this subsection.
									(B)StreamliningOn
				completion of the review the Secretary shall revise application forms and
				processes, as necessary, to ensure that—
										(i)all required
				application information is essential for the efficient, effective, and
				accountable implementation of conservation programs;
										(ii)conservation
				program applicants are not required to provide information that is readily
				available to the Secretary through existing information systems of the
				Department of Agriculture;
										(iii)information
				provided by the applicant is managed and delivered efficiently for use in all
				stages of the application process, or for multiple applications; and
										(iv)information
				technology is used effectively to minimize data and information input
				requirements.
										(3)Implementation
				and notificationNot later than 1 year after the date of
				enactment of the Food, Conservation, and Energy Act of 2008, the Secretary
				shall submit to Congress a written notification of completion of the
				requirements of this
				subsection.
								.
					2709.Environmental
			 services marketsSubtitle E of
			 title XII of the Food Security Act of 1985 is amended by inserting after
			 section 1244 (16 U.S.C. 3844) the following new section:
					
						1245.Environmental
				services markets
							(a)Technical
				guidelines requiredThe
				Secretary shall establish technical guidelines that outline science-based
				methods to measure the environmental services benefits from conservation and
				land management activities in order to facilitate the participation of farmers,
				ranchers, and forest landowners in emerging environmental services markets. The
				Secretary shall give priority to the establishment of guidelines related to
				farmer, rancher, and forest landowner participation in carbon markets.
							(b)EstablishmentThe Secretary shall establish guidelines
				under subsection (a) for use in developing the following:
								(1)A procedure to
				measure environmental services benefits.
								(2)A protocol to report environmental services
				benefits.
								(3)A
				registry to collect, record and maintain the benefits measured.
								(c)Verification
				requirements
								(1)Verification of
				reportsThe Secretary shall
				establish guidelines for a process to verify that a farmer, rancher, or forest
				landowner who reports an environmental services benefit pursuant to the
				protocol required by paragraph (2) of subsection (b) for inclusion in the
				registry required by paragraph (3) of such subsection has implemented the
				conservation or land management activity covered by the report.
								(2)Role of Third
				PartiesIn establishing the
				verification guidelines required by paragraph (1), the Secretary shall consider
				the role of third-parties in conducting independent verification of benefits
				produced for environmental services markets and other functions, as determined
				by the Secretary.
								(d)Use of Existing
				InformationIn carrying out
				subsection (b), the Secretary shall build on activities or information in
				existence on the date of the enactment of the Food, Conservation, and Energy
				Act of 2008 regarding environmental services markets.
							(e)ConsultationIn
				carrying out this section, the Secretary shall consult with the
				following:
								(1)Federal and State
				government agencies.
								(2)Nongovernmental
				interests including—
									(A)farm, ranch, and
				forestry producers;
									(B)financial
				institutions involved in environmental services trading;
									(C)institutions of
				higher education with relevant expertise or experience;
									(D)nongovernmental
				organizations with relevant expertise or experience; and
									(E)private sector
				representatives with relevant expertise or experience.
									(3)Other interested
				persons, as determined by the
				Secretary.
								.
				2710.Agriculture
			 conservation experienced services programSubtitle F of title XII of the Food Security
			 Act of 1985 is amended by inserting after section 1251 (16 U.S.C. 2005a) the
			 following new section:
					
						1252.Agriculture
				conservation experienced services program
							(a)Establishment
				and purposeThe Secretary
				shall establish a conservation experienced services program (in this section
				referred to as the ACES Program) for the purpose of utilizing
				the talents of individuals who are age 55 or older, but who are not employees
				of the Department of Agriculture or a State agriculture department, to provide
				technical services in support of the conservation-related programs and
				authorities carried out by the Secretary. Such technical services may include
				conservation planning assistance, technical consultation, and assistance with
				design and implementation of conservation practices.
							(b)Program
				agreements
								(1)Relation to
				older American community service employment programNotwithstanding any other provision of law
				relating to Federal grants, cooperative agreements, or contracts, to carry out
				the ACES program during a fiscal year, the Secretary may enter into agreements
				with nonprofit private agencies and organizations eligible to receive grants
				for that fiscal year under the Community Service Senior Opportunities Act (42
				U.S.C. 3056 et seq.) to secure participants for the ACES program who will
				provide technical services under the ACES program.
								(2)Required
				determinationBefore entering into an agreement under paragraph
				(1), the Secretary shall ensure that the agreement would not—
									(A)result in the
				displacement of individuals employed by the Department, including partial
				displacement through reduction of non-overtime hours, wages, or employment
				benefits;
									(B)result in the use of an individual under
				the ACES program for a job or function in a case in which a Federal employee is
				in a layoff status from the same or a substantially-equivalent job or function
				with the Department; or
									(C)affect existing
				contracts for services.
									(c)Funding
				source
								(1)In
				generalExcept as provided in
				paragraph (2), the Secretary may carry out the ACES program using funds made
				available to carry out each program under this title.
								(2)ExclusionsFunds made available to carry out the
				following programs may not be used to carry out the ACES program:
									(A)The conservation
				reserve program.
									(B)The wetlands
				reserve program.
									(C)The grassland
				reserve program.
									(D)The conservation
				stewardship program.
									(d)LiabilityAn individual providing technical services
				under the ACES program is deemed to be an employee of the United States
				Government for purposes of chapter 171 of title 28, United States Code, if the
				individual—
								(1)is providing
				technical services pursuant to an agreement entered into under subsection (b);
				and
								(2)is acting within
				the scope of the
				agreement.
								.
				2711.Establishment of
			 State technical committees and their responsibilitiesSubtitle G of title XII of the Farm Security
			 Act of 1985 (16 U.S.C. 3861, 3862) is amended to read as follows:
					
						GState Technical
				Committees 
							1261.Establishment
				of State technical committees
								(a)EstablishmentThe Secretary shall establish a technical
				committee in each State to assist the Secretary in the considerations relating
				to implementation and technical aspects of the conservation programs under this
				title.
								(b)StandardsNot later than 180 days after the date of
				enactment of the Food, Conservation, and Energy Act of 2008, the Secretary
				shall develop—
									(1)standard operating
				procedures to standardize the operations of State technical committees;
				and
									(2)standards to be
				used by State technical committees in the development of technical guidelines
				under section 1262(b) for the implementation of the conservation provisions of
				this title.
									(c)CompositionEach
				State technical committee shall be composed of agricultural producers and other
				professionals that represent a variety of disciplines in the soil, water,
				wetland, and wildlife sciences. The technical committee for a State shall
				include representatives from among the following:
									(1)The Natural
				Resources Conservation Service.
									(2)The Farm Service
				Agency.
									(3)The Forest
				Service.
									(4)The National
				Institute of Food and Agriculture.
									(5)The State fish and
				wildlife agency.
									(6)The State forester
				or equivalent State official.
									(7)The State water
				resources agency.
									(8)The State
				department of agriculture.
									(9)The State
				association of soil and water conservation districts.
									(10)Agricultural producers representing the
				variety of crops and livestock or poultry raised within the State.
									(11)Owners of
				nonindustrial private forest land.
									(12)Nonprofit
				organizations within the meaning of section 501(c)(3) of the Internal Revenue
				Code of 1986 with demonstrable conservation expertise and experience working
				with agriculture producers in the State.
									(13)Agribusiness.
									1262.Responsibilities
								(a)In
				generalEach State technical committee established under section
				1261 shall meet regularly to provide information, analysis, and recommendations
				to appropriate officials of the Department of Agriculture who are charged with
				implementing the conservation provisions of this title.
								(b)Public notice
				and attendanceEach State technical committee shall provide
				public notice of, and permit public attendance at, meetings considering issues
				of concern related to carrying out this title.
								(c)Role
									(1)In
				generalThe role of State
				technical committees is advisory in nature, and such committees shall have no
				implementation or enforcement authority. However, the Secretary shall give
				strong consideration to the recommendations of such committees in administering
				the programs under this title.
									(2)Advisory role in
				establishing program priorities and criteriaEach State technical committee shall advise
				the Secretary in establishing priorities and criteria for the programs in this
				title, including the review of whether local working groups are addressing
				those priorities.
									(d)FACA
				requirements
									(1)ExemptionEach State technical committee shall be
				exempt from the Federal Advisory Committee Act (5 U.S.C. App.).
									(2)Local working
				groupsFor purposes of the Federal Advisory Committee Act (5
				U.S.C. App.), any local working group established under this subtitle shall be
				considered to be a subcommittee of the applicable State technical
				committee.
									.
				IConservation
			 Programs Under Other Laws
				2801.Agricultural
			 management assistance program
					(a)Eligible
			 statesSection 524(b)(1) of
			 the Federal Crop Insurance Act (7 U.S.C. 1524(b)(1)) is amended by inserting
			 Hawaii, after Delaware,.
					(b)FundingSection
			 524(b)(4)(B) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(4)(B)) is
			 amended—
						(1)in clause (i), by
			 striking Except as provided in clauses (ii) and (iii) and
			 inserting Except as provided in clause (ii); and
						(2)by striking
			 clauses (ii) and (iii) and inserting the following new clause:
							
								(ii)Exception for
				fiscal years 2008 through 2012For each of fiscal years 2008 through 2012,
				the Commodity Credit Corporation shall make available to carry out this
				subsection
				$15,000,000.
								.
						(c)Certain
			 usesSection 524(b)(4) of the Federal Crop Insurance Act (7
			 U.S.C. 1524(b)(4)) is amended by adding at the end the following new
			 subparagraph:
						
							(C)Certain
				usesOf the amounts made available to carry out this subsection
				for a fiscal year, the Commodity Credit Corporation shall use not less
				than—
								(i)50
				percent to carry out subparagraphs (A), (B), and (C) of paragraph (2) through
				the Natural Resources Conservation Service;
								(ii)10 percent to
				provide organic certification cost share assistance through the Agricultural
				Marketing Service; and
								(iii)40 percent to
				conduct activities to carry out subparagraph (F) of paragraph (2) through the
				Risk Management
				Agency.
								.
					2802.Technical
			 assistance under Soil Conservation and Domestic Allotment Act
					(a)Prevention of
			 soil erosion
						(1)In
			 generalThe first section of the Soil Conservation and Domestic
			 Allotment Act (16 U.S.C. 590a) is amended—
							(A)by striking
			 That it and inserting the following:
								
									1.PurposeIt
									;
				and
							(B)in the matter
			 preceding paragraph (1), by striking and thereby to preserve natural
			 resources, and inserting to preserve soil, water, and related
			 resources, promote soil and water quality,.
							(2)Policies and
			 purposesSection 7(a)(1) of the Soil Conservation and Domestic
			 Allotment Act (16 U.S.C. 590g(a)(1)) is amended by striking
			 fertility and inserting and water quality and related
			 resources.
						(b)DefinitionsSection
			 10 of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590j) is
			 amended to read as follows:
						
							10.DefinitionsIn this Act:
								(1)Agricultural
				commodityThe term agricultural commodity
				means—
									(A)an agricultural
				commodity; and
									(B)any regional or
				market classification, type, or grade of an agricultural commodity.
									(2)Technical
				assistance
									(A)In
				generalThe term technical assistance means
				technical expertise, information, and tools necessary for the conservation of
				natural resources on land active in agricultural, forestry, or related
				uses.
									(B)InclusionsThe
				term technical assistance includes—
										(i)technical services
				provided directly to farmers, ranchers, and other eligible entities, such as
				conservation planning, technical consultation, and assistance with design and
				implementation of conservation practices; and
										(ii)technical
				infrastructure, including activities, processes, tools, and agency functions
				needed to support delivery of technical services, such as technical standards,
				resource inventories, training, data, technology, monitoring, and effects
				analyses.
										.
					2803.Small watershed
			 rehabilitation program
					(a)Availability of
			 fundsSection 14(h)(1) of the Watershed Protection and Flood
			 Prevention Act (16 U.S.C. 1012(h)(1)) is amended by adding at the end the
			 following new subparagraph:
						
							(G)$100,000,000 for fiscal year 2009, to be
				available until
				expended.
							.
					(b)Authorization of
			 appropriationsSection
			 14(h)(2)(E) of the Watershed Protection and Flood Prevention Act (16 U.S.C.
			 1012(h)(2)(E)) is amended by striking fiscal year 2007 and
			 inserting each of fiscal years 2008 through 2012.
					2804.Amendments to
			 Soil and Water Resources Conservation Act of 1977
					(a)Congressional
			 findingsSection 2 of the Soil and Water Resources Conservation
			 Act of 1977 (16 U.S.C. 2001) is amended—
						(1)in paragraph (2),
			 by striking base, of the and inserting base of
			 the; and
						(2)in paragraph (3),
			 by striking (3) and all that follows through Since
			 individual and inserting the following:
							
								(3)Appraisal and
				inventory of resources, assessment and inventory of conservation needs,
				evaluation of the effects of conservation practices, and analyses of
				alternative approaches to existing conservation programs are basic to effective
				soil, water, and related natural resource conservation.
								(4)Since
				individual
								.
						(b)Continuing
			 appraisal of soil, water, and related resourcesSection 5 of the
			 Soil and Water Resources Conservation Act of 1977 (16 U.S.C. 2004) is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (5),
			 by striking and at the end;
							(B)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(7)data on
				conservation plans, conservation practices planned or implemented,
				environmental outcomes, economic costs, and related matters under conservation
				programs administered by the
				Secretary.
									;
							(2)by
			 redesignating subsection (d) as subsection (e);
						(3)by inserting after
			 subsection (c) the following new subsection:
							
								(d)Evaluation of
				AppraisalIn conducting the appraisal described in subsection
				(a), the Secretary shall concurrently solicit and evaluate recommendations for
				improving the appraisal, including the content, scope, process, participation
				in, and other elements of the appraisal, as determined by the
				Secretary.
								;
				and
						(4)in subsection (e),
			 as redesignated by paragraph (2), by striking the first sentence and inserting
			 the following: The Secretary shall conduct comprehensive appraisals
			 under this section, to be completed by December 31, 2010, and December 31,
			 2015..
						(c)Soil and water
			 conservation programSection 6 of the Soil and Water Resources
			 Conservation Act of 1977 (16 U.S.C. 2005) is amended—
						(1)by redesignating
			 subsection (b) as subsection (d);
						(2)by inserting after
			 subsection (a) the following new subsections:
							
								(b)Evaluation of
				Existing Conservation ProgramsIn evaluating existing
				conservation programs, the Secretary shall emphasize demonstration, innovation,
				and monitoring of specific program components in order to encourage further
				development and adoption of practices and performance-based standards.
								(c)Improvement to
				ProgramIn developing a national soil and water conservation
				program under subsection (a), the Secretary shall solicit and evaluate
				recommendations for improving the program, including the content, scope,
				process, participation in, and other elements of the program, as determined by
				the Secretary.
								;
				and
						(3)in subsection (d),
			 as redesignated by paragraph (1), by striking December 31, 1979
			 and all that follows through December 31, 2007 and inserting
			 December 31, 2011, and December 31, 2016.
						(d)Reports to
			 congressSection 7 of the Soil and Water Resources Conservation
			 Act of 1977 (16 U.S.C. 2006) is amended to read as follows:
						
							7.Reports to
				Congress
								(a)AppraisalNot later than the date on which Congress
				convenes in 2011 and 2016, the President shall transmit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate the appraisal developed under section 5
				and completed before the end of the previous year.
								(b)Program and
				Statement of PolicyNot later
				than the date on which Congress convenes in 2012 and 2017, the President shall
				transmit to the Committee on Agriculture of the House of Representatives and
				the Committee on Agriculture, Nutrition, and Forestry of the Senate—
									(1)the initial
				program or updated program developed under section 6 and completed before the
				end of the previous year;
									(2)a detailed
				statement of policy regarding soil and water conservation activities of the
				Department of Agriculture; and
									(3)a special
				evaluation of the status, conditions, and trends of soil quality on cropland in
				the United States that addresses the challenges and opportunities for reducing
				soil erosion to tolerance levels.
									(c)Improvements to
				Appraisal and ProgramNot
				later than the date on which Congress convenes in 2012, the Secretary shall
				submit to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report
				describing the plans of the Department of Agriculture for improving the
				resource appraisal and national conservation program required under this Act,
				based on the recommendations received under sections 5(d) and
				6(c).
								.
					(e)Termination of
			 programSection 10 of the Soil and Water Resources Conservation
			 Act of 1977 (16 U.S.C. 2009) is amended by striking 2008 and
			 inserting 2018.
					2805.Resource
			 Conservation and Development Program
					(a)Locally Led
			 Planning ProcessSection 1528 of the Agriculture and Food Act of
			 1981 (16 U.S.C. 3451) is amended—
						(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking planning
			 process and inserting locally led planning
			 process;
						(2)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (8), respectively, and moving
			 those paragraphs so as to appear in numerical order;
						(3)in
			 paragraph (8) (as so redesignated)—
							(A)by striking
			 Planning
			 process and inserting Locally led planning process;
			 and
							(B)by striking
			 council and inserting locally led council.
							(b)Authorized
			 Technical AssistanceSection 1528(13) of the Agriculture and Food
			 Act of 1981 (16 U.S.C. 3451(13)) is amended by striking subparagraphs (C) and
			 (D) and inserting the following new subparagraphs:
						
							(C)providing
				assistance for the implementation of area plans and projects; and
							(D)providing services
				that involve the resources of Department of Agriculture programs in a local
				community, as defined in the locally led planning
				process.
							.
					(c)Improved
			 provision of technical assistanceSection 1531 of the Agriculture and Food
			 Act of 1981 (16 U.S.C. 3454) is amended—
						(1)by inserting
			 (a) In
			 general.— before In carrying;
			 and
						(2)by
			 adding at the end the following new subsection:
							
								(b)Coordinator
									(1)In
				generalTo improve the provision of technical assistance to
				councils under this subtitle, the Secretary shall designate for each council an
				individual to be the coordinator for the council.
									(2)ResponsibilityA
				coordinator for a council shall be directly responsible for the provision of
				technical assistance to the
				council.
									.
						(d)Program
			 EvaluationSection 1534 of the Agriculture and Food Act of 1981
			 (16 U.S.C. 3457) is repealed.
					2806.Use of funds in
			 Basin Funds for salinity control activities upstream of Imperial Dam
					(a)In
			 GeneralSection 202(a) of the Colorado River Basin Salinity
			 Control Act (43 U.S.C. 1592(a)) is amended by adding at the end the following
			 new paragraph:
						
							(7)Basin states
				program
								(A)In
				generalA Basin States Program that the Secretary, acting through
				the Bureau of Reclamation, shall implement to carry out salinity control
				activities in the Colorado River Basin using funds made available under section
				205(f).
								(B)AssistanceThe
				Secretary, in consultation with the Colorado River Basin Salinity Control
				Advisory Council, shall carry out this paragraph using funds described in
				subparagraph (A) directly or by providing grants, grant commitments, or advance
				funds to Federal or non-Federal entities under such terms and conditions as the
				Secretary may require.
								(C)ActivitiesFunds
				described in subparagraph (A) shall be used to carry out, as determined by the
				Secretary—
									(i)cost-effective
				measures and associated works to reduce salinity from saline springs, leaking
				wells, irrigation sources, industrial sources, erosion of public and private
				land, or other sources;
									(ii)operation and
				maintenance of salinity control features constructed under the Colorado River
				Basin salinity control program; and
									(iii)studies,
				planning, and administration of salinity control activities.
									(D)Report
									(i)In
				generalNot later than 30 days before implementing the program
				established under this paragraph, the Secretary shall submit to the appropriate
				committees of Congress a planning report that describes the proposed
				implementation of the program.
									(ii)ImplementationThe
				Secretary may not expend funds to implement the program established under this
				paragraph before the expiration of the 30-day period beginning on the date on
				which the Secretary submits the report, or any revision to the report, under
				clause
				(i).
									.
					(b)Conforming
			 Amendments
						(1)Section 202 of the
			 Colorado River Basin Salinity Control Act (43 U.S.C. 1592) is amended—
							(A)in subsection (a),
			 in the matter preceding paragraph (1), by striking program and
			 inserting programs; and
							(B)in subsection
			 (b)(4)—
								(i)by
			 striking program and inserting programs;
			 and
								(ii)by
			 striking and (6) and inserting (6), and
			 (7).
								(2)Section 205 of the
			 Colorado River Basin Salinity Control Act (43 U.S.C. 1595) is amended by
			 striking subsection (f) and inserting the following new subsection:
							
								(f)Up-front Cost
				Share
									(1)In
				generalEffective beginning on the date of enactment of this
				paragraph, subject to paragraph (3), the cost share obligations required by
				this section shall be met through an up-front cost share from the Basin Funds,
				in the same proportions as the cost allocations required under subsection (a),
				as provided in paragraph (2).
									(2)Basin states
				programThe Secretary shall expend the required cost share funds
				described in paragraph (1) through the Basin States Program for salinity
				control activities established under section 202(a)(7).
									(3)Existing
				salinity control activitiesThe cost share contribution required
				by this section shall continue to be met through repayment in a manner
				consistent with this section for all salinity control activities for which
				repayment was commenced prior to the date of enactment of this
				paragraph.
									.
						2807.Desert terminal
			 lakesSection 2507 of the Farm
			 Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public Law
			 107–171) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 (a) and all that follows through $200,000,000 and
			 inserting (a) Transfer.—Subject to subsection (b) and paragraph
			 (1) of section 207(a) of Public Law 108–7 (117 Stat. 146), notwithstanding
			 paragraph (3) of that section, on the date of enactment of the Food,
			 Conservation, and Energy Act of 2008, the Secretary of Agriculture shall
			 transfer $175,000,000; and
						(B)by striking the
			 quotation marks at the beginning of paragraphs (1) and (2); and
						(2)by
			 striking subsection (b) and inserting the following new subsection:
						
							(b)Permitted
				UsesIn any case in which
				there are willing sellers, the funds described in subsection (a) may be
				used—
								(1)to lease water;
				or
								(2)to purchase land,
				water appurtenant to the land, and related interests in the Walker River Basin
				in accordance with section 208(a)(1)(A) of the Energy and Water Development
				Appropriations Act, 2006 (Public Law 109–103; 119 Stat.
				2268).
								.
					JMiscellaneous
			 Conservation Provisions
				2901.High Plains
			 water studyNotwithstanding
			 any other provision of this Act, no person shall become ineligible for any
			 program benefits under this Act or an amendment made by this Act solely as a
			 result of participating in a 1-time study of recharge potential for the
			 Ogallala Aquifer in the High Plains of the State of Texas.
				2902.Naming of
			 National Plant Materials Center at Beltsville, Maryland, in honor of Norman A.
			 BergThe National Plant
			 Materials Center at Beltsville, Maryland, referenced in section 613.5(a) of
			 title 7, Code of Federal Regulations, shall be known and designated as the
			 Norman A. Berg National Plant Materials Center. Any reference in
			 a law, map, regulation, document, paper, or other record of the United States
			 to such National Plant Materials Center shall be deemed to be a reference to
			 the Norman A. Berg National Plant Materials Center.
				2903.Transition
					(a)Continuation of
			 programs in fiscal year 2008Except as otherwise provided by an
			 amendment made by this title, the Secretary of Agriculture shall continue to
			 carry out any program or activity covered by title XII of the Food Security Act
			 (16 U.S.C. 3801 et seq.) until September 30, 2008, using the provisions of law
			 applicable to the program or activity as they existed on the day before the
			 date of the enactment of this Act and using funds made available under such
			 title for fiscal year 2008 for the program or activity.
					(b)Ground and
			 Surface Water Conservation programDuring the period beginning on the date of
			 the enactment of this Act and ending on September 30, 2008, the Secretary of
			 Agriculture shall continue to carry out the ground and surface water
			 conservation program under section 1240I of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–9), as in effect before the amendment made by section 2510, using
			 the terms, conditions, and funds available to the Secretary to carry out such
			 program on the day before the date of the enactment of this Act.
					2904.Regulations
					(a)IssuanceExcept as otherwise provided in this title
			 or an amendment made by this title, not later than 90 days after the date of
			 enactment of this Act, the Secretary of Agriculture, in consultation with the
			 Commodity Credit Corporation, shall promulgate such regulations as are
			 necessary to implement this title.
					(b)Applicable
			 AuthorityThe promulgation of
			 regulations under subsection (a) and administration of this title—
						(1)shall be carried
			 out without regard to—
							(A)chapter 35 of title 44, United States Code
			 (commonly known as the Paperwork Reduction Act); and
							(B)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804) relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
							(2)may—
							(A)be promulgated
			 with an opportunity for notice and comment; or
							(B)if determined to
			 be appropriate by the Secretary of Agriculture or the Commodity Credit
			 Corporation, as an interim rule effective on publication with an opportunity
			 for notice and comment.
							(c)Congressional
			 Review of Agency RulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808(2) of title 5,
			 United States Code.
					IVNutrition
			AFood stamp
			 program
				IRenaming of Food
			 Stamp Act and program
					4001.Renaming of
			 Food Stamp Act and program
						(a)Short
			 titleThe first section of the Food Stamp Act of 1977 (7 U.S.C.
			 2011 note; Public Law 88–525) is amended by striking Food Stamp Act of
			 1977 and inserting Food and Nutrition Act of
			 2008.
						(b)ProgramThe
			 Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) (as amended by
			 subsection (a)) is amended by striking food stamp program each
			 place it appears and inserting supplemental nutrition assistance
			 program.
						4002.Conforming
			 amendments
						(a)In
			 general
							(1)Section 4 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2013) is amended in the section
			 heading by striking food stamp
			 program and inserting supplemental nutrition assistance
			 program.
							(2)Section 5(h)(2)(A)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)(2)(A)) is amended by
			 striking Food Stamp Disaster Task Force and inserting
			 Disaster Task Force.
							(3)Section 6 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—
								(A)in subsection
			 (d)(3), by striking for food stamps;
								(B)in subsection (j),
			 in the subsection heading, by striking Food Stamp; and
								(C)in subsection
			 (o)—
									(i)in
			 paragraph (2), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits; and
									(ii)in
			 paragraph (6)—
										(I)in subparagraph
			 (A)—
											(aa)in
			 clause (i), by striking food stamps and inserting
			 supplemental nutrition assistance program benefits; and
											(bb)in
			 clause (ii)—
												(AA)in
			 the matter preceding subclause (I), by striking a food stamp
			 recipient and inserting a member of a household that receives
			 supplemental nutrition assistance program benefits; and
												(BB)by
			 striking food stamp benefits each place it appears and inserting
			 supplemental nutrition assistance program benefits; and
												(II)in subparagraphs
			 (D) and (E), by striking food stamp recipients each place it
			 appears and inserting members of households that receive supplemental
			 nutrition assistance program benefits.
										(4)Section 7 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2016) is amended—
								(A)in subsection
			 (i)—
									(i)in
			 paragraph (3)(B)(ii), by striking food stamp households and
			 inserting households receiving supplemental nutrition assistance program
			 benefits; and
									(ii)in
			 paragraph (7), by striking food stamp issuance and inserting
			 supplemental nutrition assistance issuance; and
									(B)in subsection
			 (k)—
									(i)in
			 paragraph (2), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits; and
									(ii)in
			 paragraph (3), by striking food stamp retail and inserting
			 retail.
									(5)Section 9(b)(1) of
			 that Food and Nutrition Act of 2008 (7 U.S.C. 2018(b)(1)) is amended by
			 striking food stamp households and inserting households
			 that receive supplemental nutrition assistance program benefits.
							(6)Section 11 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended—
								(A)in subsection
			 (e)—
									(i)by
			 striking food stamps each place it appears and inserting
			 supplemental nutrition assistance program benefits;
									(ii)by
			 striking food stamp offices each place it appears and inserting
			 supplemental nutrition assistance program offices;
									(iii)by
			 striking food stamp office each place it appears and inserting
			 supplemental nutrition assistance program office; and
									(iv)in
			 paragraph (25)—
										(I)in
			 the matter preceding subparagraph (A), by striking Simplified Food Stamp
			 Program and inserting Simplified Supplemental Nutrition
			 Assistance Program; and
										(II)in subparagraph
			 (A), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits;
										(B)in subsection (k),
			 by striking may issue, upon request by the State agency, food
			 stamps and inserting may provide, on request by the State
			 agency, supplemental nutrition assistance program benefits;
								(C)in subsection (l),
			 by striking food stamp participation and inserting
			 supplemental nutrition assistance program participation;
								(D)in subsections (q)
			 and (r), in the subsection headings, by striking Food Stamps each place it appears
			 and inserting benefits;
								(E)in subsection (s), by
			 striking food stamp benefits each place it appears and inserting
			 supplemental nutrition assistance program benefits; and
								(F)in subsection
			 (t)(1)—
									(i)in
			 subparagraph (A), by striking food stamp application and
			 inserting supplemental nutrition assistance program application;
			 and
									(ii)in
			 subparagraph (B), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits.
									(7)Section 14(b) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2023(b)) is amended by striking
			 food stamp.
							(8)Section 16 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2025) is amended—
								(A)in subsection
			 (a)(4), by striking food stamp informational activities and
			 inserting informational activities relating to the supplemental
			 nutrition assistance program;
								(B)in subsection
			 (c)(9)(C), by striking food stamp caseload and inserting
			 the caseload under the supplemental nutrition assistance
			 program; and
								(C)in subsection
			 (h)(1)(E)(i), by striking food stamp recipients and inserting
			 members of households receiving supplemental nutrition assistance
			 program benefits.
								(9)Section 17 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended—
								(A)in subsection
			 (a)(2), by striking food stamp benefits each place it appears
			 and inserting supplemental nutrition assistance program
			 benefits;
								(B)in subsection
			 (b)—
									(i)in
			 paragraph (1)—
										(I)in subparagraph
			 (A), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits; and
										(II)in subparagraph
			 (B)—
											(aa)in
			 clause (ii)(II), by striking food stamp recipients and inserting
			 supplemental nutrition assistance program recipients;
											(bb)in
			 clause (iii)(I), by striking the State's food stamp households
			 and inserting the number of households in the State receiving
			 supplemental nutrition assistance program benefits; and
											(cc)in
			 clause (iv)(IV)(bb), by striking food stamp deductions and
			 inserting supplemental nutrition assistance program
			 deductions;
											(ii)in
			 paragraph (2), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits; and
									(iii)in
			 paragraph (3)—
										(I)in subparagraph
			 (A), by striking food stamp employment and inserting
			 supplemental nutrition assistance program employment;
										(II)in subparagraph
			 (B), by striking food stamp recipients and inserting
			 supplemental nutrition assistance program recipients;
										(III)in subparagraph
			 (C), by striking food stamps and inserting supplemental
			 nutrition assistance program benefits; and
										(IV)in subparagraph
			 (D), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits;
										(C)in subsection (c),
			 by striking food stamps and inserting supplemental
			 nutrition assistance;
								(D)in subsection
			 (d)—
									(i)in
			 paragraph (1)(B), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits;
									(ii)in
			 paragraph (2)—
										(I)in subparagraph
			 (A), by striking food stamp allotments each place it appears and
			 inserting allotments; and
										(II)in subparagraph
			 (C)(ii), by striking food stamp benefit and inserting
			 supplemental nutrition assistance program benefits; and
										(iii)in
			 paragraph (3)(E), by striking food stamp benefits and inserting
			 supplemental nutrition assistance program benefits;
									(E)in subsections (e)
			 and (f), by striking food stamp benefits each place it appears
			 and inserting supplemental nutrition assistance program
			 benefits;
								(F)in subsection (g),
			 in the first sentence, by striking receipt of food stamp and
			 inserting receipt of supplemental nutrition assistance program;
			 and
								(G)in subsection (j),
			 by striking food stamp agencies and inserting
			 supplemental nutrition assistance program agencies.
								(10)Section
			 18(a)(3)(A)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2027(a)(3)(A)(ii)) is amended by striking food stamps and
			 inserting supplemental nutrition assistance program
			 benefits.
							(11)Section 22 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2031) is amended—
								(A)in the section
			 heading, by striking food stamp portion
			 of minnesota family investment plan and inserting
			 minnesota family investment
			 project;
								(B)in subsections
			 (b)(12) and (d)(3), by striking the Food Stamp Act, as amended,
			 each place it appears and inserting this Act; and
								(C)in subsection
			 (g)(1), by striking the Food Stamp Act of 1977 (7 U.S.C. 2011 et
			 seq.) and inserting this Act.
								(12)Section 26 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2035) is amended—
								(A)in the section
			 heading, by striking simplified food
			 stamp program and inserting simplified supplemental nutrition assistance
			 program; and
								(B)in subsection (b),
			 by striking simplified food stamp program and inserting
			 simplified supplemental nutrition assistance program.
								(b)Conforming
			 cross-references
							(1)In
			 generalEach provision of law described in paragraph (2) is
			 amended (as applicable)—
								(A)by striking
			 food stamp program each place it appears and inserting
			 supplemental nutrition assistance program;
								(B)by striking
			 Food Stamp Act of 1977 each place it appears and inserting
			 Food and Nutrition Act of 2008;
								(C)by striking
			 Food Stamp Act each place it appears and inserting Food
			 and Nutrition Act of 2008;
								(D)by striking
			 food stamp each place it appears and inserting
			 supplemental nutrition assistance program benefits;
								(E)by striking
			 food stamps each place it appears and inserting
			 supplemental nutrition assistance program benefits;
								(F)in each applicable
			 title, subtitle, chapter, subchapter, and section heading, by striking
			 Food Stamp Act
			 each place it appears and inserting Food
			 And Nutrition Act of 2008;
								(G)in each applicable
			 subsection and appropriations heading, by striking Food
			 Stamp Act each place it appears and inserting
			 Food and Nutrition Act of
			 2008;
								(H)in each applicable
			 heading other than a title, subtitle, chapter, subchapter, section, subsection,
			 or appropriations heading, by striking Food Stamp Act each place it appears
			 and inserting Food and Nutrition Act of
			 2008;
								(I)in each applicable
			 title, subtitle, chapter, subchapter, and section heading, by striking
			 food stamp
			 program each place it appears and inserting
			 supplemental nutrition assistance
			 program;
								(J)in each applicable
			 subsection and appropriations heading, by striking Food
			 Stamp program each place it appears and inserting
			 supplemental nutrition assistance
			 program;
								(K)in each applicable
			 heading other than a title, subtitle, chapter, subchapter, section, subsection,
			 or appropriations heading, by striking food stamp program each place it
			 appears and inserting supplemental
			 nutrition assistance program;
								(L)in each applicable
			 title, subtitle, chapter, subchapter, and section heading, by striking
			 food stamps
			 each place it appears and inserting supplemental nutrition assistance program
			 benefits;
								(M)in each applicable
			 subsection and appropriations heading, by striking Food
			 Stamps each place it appears and inserting
			 supplemental nutrition assistance
			 program benefits; and
								(N)in each applicable
			 heading other than a title, subtitle, chapter, subchapter, section, subsection,
			 or appropriations heading, by striking food stamps each place it appears and
			 inserting supplemental nutrition
			 assistance program benefits.
								(2)Provisions of
			 lawThe provisions of law referred to in paragraph (1) are the
			 following:
								(A)The Hunger
			 Prevention Act of 1988 (Public Law 100–435; 102 Stat. 1645).
								(B)The Food Stamp
			 Program Improvements Act of 1994 (Public Law 103–225; 108 Stat. 106).
								(C)Title IV of the
			 Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 116 Stat.
			 305).
								(D)Section 2 of
			 Public Law 103–205 (7 U.S.C. 2012 note).
								(E)Section 807(b) of
			 the Stewart B. McKinney Homeless Assistance Act (7 U.S.C. 2014 note; Public Law
			 100–77).
								(F)The Electronic
			 Benefit Transfer Interoperability and Portability Act of 2000 (Public Law
			 106–171; 114 Stat. 3).
								(G)Section 502(b) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 2025 note; Public Law 105–185).
								(H)The National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3101 et seq.).
								(I)The Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 7501 et seq.).
								(J)The Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.).
								(K)Section 8119 of
			 the Department of Defense Appropriations Act, 1999 (10 U.S.C. 113 note; Public
			 Law 105–262).
								(L)The Armored Car
			 Industry Reciprocity Act of 1993 (15 U.S.C. 5901 et seq.).
								(M)Title 18, United
			 States Code.
								(N)The Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.).
								(O)The Internal
			 Revenue Code of 1986.
								(P)Section 650 of the
			 Treasury and General Government Appropriations Act, 2000 (26 U.S.C. 7801 note;
			 Public Law 106–58).
								(Q)The Wagner-Peysner
			 Act (29 U.S.C. 49 et seq.).
								(R)The Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.).
								(S)Title 31, United
			 States Code.
								(T)Title 37, United
			 States Code.
								(U)The Public Health
			 Service Act (42 U.S.C. 201 et seq.).
								(V)Titles II through
			 XIX of the Social Security Act (42 U.S.C. 401 et seq.).
								(W)Section 406 of the
			 Family Support Act of 1988 (Public Law 100–485; 102 Stat. 2400).
								(X)Section 232 of the
			 Social Security Act Amendments of 1994 (42 U.S.C. 1314a).
								(Y)The United States
			 Housing Act of 1937 (42 U.S.C. 1437 et seq.).
								(Z)The Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
								(AA)The Child
			 Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
								(BB)The Older
			 Americans Act of 1965 (42 U.S.C. 3001 et seq.).
								(CC)Section 208 of
			 the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4728).
								(DD)The Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.).
								(EE)The Low-Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
								(FF)Section 658K of
			 the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858i).
								(GG)The Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.).
								(HH)Public Law 95–348
			 (92 Stat. 487).
								(II)The Agriculture
			 and Food Act of 1981 (Public Law 97–98; 95 Stat. 1213).
								(JJ)The Disaster
			 Assistance Act of 1988 (Public Law 100–387; 102 Stat. 924).
								(KK)The Food,
			 Agriculture, Conservation, and Trade Act of 1990 (Public Law 101–624; 104 Stat.
			 3359).
								(LL)The
			 Cranston-Gonzalez National Affordable Housing Act (Public Law 101–625; 104
			 Stat. 4079).
								(MM)Section 388 of
			 the Persian Gulf Conflict Supplemental Authorization and Personnel Benefits Act
			 of 1991 (Public Law 102–25; 105 Stat. 98).
								(NN)The Food,
			 Agriculture, Conservation, and Trade Act Amendments of 1991 (Public Law
			 102–237; 105 Stat. 1818).
								(OO)The Act of March
			 26, 1992 (Public Law 102–265; 106 Stat. 90).
								(PP)Public Law 105–379
			 (112 Stat. 3399).
								(QQ)Section 101(c) of
			 the Emergency Supplemental Act, 2000 (Public Law 106–246; 114 Stat.
			 528).
								(c)ReferencesAny
			 reference in any Federal, State, tribal, or local law (including regulations)
			 to the food stamp program established under the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) shall be considered to be a
			 reference to the supplemental nutrition assistance program
			 established under that Act.
						IIBenefit
			 improvements
					4101.Exclusion of
			 certain military payments from incomeSection 5(d) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2014(d)) is amended—
						(1)by striking
			 (d) Household and inserting (d)
			 Exclusions From
			 Income.—Household;
						(2)by striking
			 only (1) any and
			 inserting
							
								only—(1)any
								;
						(3)by indenting each
			 of paragraphs (2) through (18) so as to align with the margin of paragraph (1)
			 (as amended by paragraph (2));
						(4)by striking the
			 comma at the end of each of paragraphs (1) through (16) and inserting a
			 semicolon;
						(5)in paragraph
			 (3)—
							(A)by striking
			 like (A) awarded and
			 inserting
								
									like—(A)awarded
									;
							(B)by striking
			 thereof, (B) to and
			 inserting
								
									thereof;(B)to
									;
				and
							(C)by striking
			 program, and (C) to and
			 inserting
								
									program;
			 and(C)to
									;
							(6)in
			 paragraph (11), by striking )), or (B) a and
			 inserting
							
								)); or(B)a
								;
						(7)in paragraph (17),
			 by striking , and at the end and inserting a semicolon;
						(8)in paragraph (18),
			 by striking the period at the end and inserting ; and;
			 and
						(9)by adding at the
			 end the following:
							
								(19)any additional
				payment under chapter 5 of title 37, United States Code, or otherwise
				designated by the Secretary to be appropriate for exclusion under this
				paragraph, that is received by or from a member of the United States Armed
				Forces deployed to a designated combat zone, if the additional pay—
									(A)is the result of
				deployment to or service in a combat zone; and
									(B)was not received
				immediately prior to serving in a combat
				zone.
									.
						4102.Strengthening
			 the food purchasing power of low-income AmericansSection 5(e)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014(e)(1)) is amended—
						(1)in subparagraph
			 (A)(ii), by striking not less than $134 and all that follows
			 through the end of the clause and inserting the
			 following:
							
								not less
			 than—(I)for fiscal year
				2009, $144, $246, $203, and $127, respectively; and
								(II)for fiscal year
				2010 and each fiscal year thereafter, an amount that is equal to the amount
				from the previous fiscal year adjusted to the nearest lower dollar increment to
				reflect changes for the 12-month period ending on the preceding June 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor, for items other than
				food.
								;
						(2)in subparagraph
			 (B)(ii), by striking not less than $269 and all that follows
			 through the end of the clause and inserting the
			 following:
							
								not less
			 than—(I)for fiscal year
				2009, $289; and
								(II)for fiscal year
				2010 and each fiscal year thereafter, an amount that is equal to the amount
				from the previous fiscal year adjusted to the nearest lower dollar increment to
				reflect changes for the 12-month period ending on the preceding June 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of Labor, for items other than
				food.
								;
				and
						(3)by adding at the
			 end the following:
							
								(C)RequirementEach
				adjustment under subparagraphs (A)(ii)(II) and (B)(ii)(II) shall be based on
				the unrounded amount for the prior 12-month
				period.
								.
						4103.Supporting
			 working families with child care expensesSection 5(e)(3)(A) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the
			 maximum allowable level of which shall be $200 per month for each dependent
			 child under 2 years of age and $175 per month for each other
			 dependent,.
					4104.Asset indexation,
			 education, and retirement accounts
						(a)Adjusting
			 countable resources for inflationSection (5)(g) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014(g)) is amended—
							(1)by striking
			 (g)(1) The Secretary and inserting the following:
								
									(g)Allowable
				financial resources
										(1)Total
				amount
											(A)In
				generalThe
				Secretary
											.
							(2)in subparagraph (A) (as so designated by
			 paragraph (1))—
								(A)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $2,000; and
								(B)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $3,000; and
								(3)by adding at the
			 end the following:
								
									(B)Adjustment for
				inflation
										(i)In
				generalBeginning on October 1, 2008, and each October 1
				thereafter, the amounts specified in subparagraph (A) shall be adjusted and
				rounded down to the nearest $250 increment to reflect changes for the 12-month
				period ending the preceding June in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor.
										(ii)RequirementEach
				adjustment under clause (i) shall be based on the unrounded amount for the
				prior 12-month
				period.
										.
							(b)Exclusion of
			 Retirement Accounts From Allowable Financial Resources
							(1)In
			 generalSection 5(g)(2)(B)(v) of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2014(g)(2)(B)(v)) is amended by striking or retirement
			 account (including an individual account) and inserting
			 account.
							(2)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014(g)) is amended by adding at the end the
			 following:
								
									(7)Exclusion of
				retirement accounts from allowable financial resources
										(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of—
											(i)any funds in a
				plan, contract, or account, described in sections 401(a), 403(a), 403(b), 408,
				408A, 457(b), and 501(c)(18) of the Internal Revenue Code of 1986 and the value
				of funds in a Federal Thrift Savings Plan account as provided in section 8439
				of title 5, United States Code; and
											(ii)any retirement
				program or account included in any successor or similar provision that may be
				enacted and determined to be exempt from tax under the Internal Revenue Code of
				1986.
											(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the
				Secretary).
										.
							(c)Exclusion of
			 Education Accounts From Allowable Financial ResourcesSection
			 5(g) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(g)) (as amended by
			 subsection (b)) is amended by adding at the end the following:
							
								(8)Exclusion of
				education accounts from allowable financial resources
									(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a qualified tuition program
				described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell
				education savings account under section 530 of that Code.
									(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other education programs, contracts, or
				accounts (as determined by the
				Secretary).
									.
						4105.Facilitating
			 simplified reportingSection
			 6(c)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(c)(1)(A)) is
			 amended—
						(1)by
			 striking reporting by and inserting
			 reporting;
						(2)in clause (i), by
			 inserting for periods shorter than 4 months by before
			 migrant;
						(3)in clause (ii), by
			 inserting for periods shorter than 4 months by before
			 households; and
						(4)in clause (iii),
			 by inserting for periods shorter than 1 year by before
			 households.
						4106.Transitional
			 benefits optionSection
			 11(s)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(s)(1)) is
			 amended—
						(1)by striking
			 benefits to a household; and
			 inserting
							
								benefits—(A)to a
				household
								;
						(2)by striking the
			 period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(B)at the option of
				the State, to a household with children that ceases to receive cash assistance
				under a State-funded public assistance
				program.
								.
						4107.Increasing the
			 minimum benefitSection 8(a)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)) is amended by striking
			 $10 per month and inserting 8 percent of the cost of the
			 thrifty food plan for a household containing 1 member, as determined by the
			 Secretary under section 3, rounded to the nearest whole dollar
			 increment.
					4108.Employment,
			 training, and job retentionSection 6(d)(4) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2015(d)(4)) is amended—
						(1)in subparagraph
			 (B)—
							(A)by redesignating
			 clause (vii) as clause (viii); and
							(B)by inserting after
			 clause (vi) the following:
								
									(vii)Programs
				intended to ensure job retention by providing job retention services, if the
				job retention services are provided for a period of not more than 90 days after
				an individual who received employment and training services under this
				paragraph gains employment.
									;
				and
							(2)in subparagraph
			 (F), by adding at the end the following:
							
								(iii)Any individual
				voluntarily electing to participate in a program under this paragraph shall not
				be subject to the limitations described in clauses (i) and
				(ii).
								.
						IIIProgram
			 operations
					4111.Nutrition
			 education
						(a)Authority to
			 provide nutrition educationSection 4(a) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2013(a)) is amended in the first sentence by
			 inserting and, through an approved State plan, nutrition
			 education after an allotment.
						(b)ImplementationSection
			 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by striking
			 subsection (f) and inserting the following:
							
								(f)Nutrition
				education
									(1)In
				generalState agencies may implement a nutrition education
				program for individuals eligible for program benefits that promotes healthy
				food choices consistent with the most recent Dietary Guidelines for Americans
				published under section 301 of the National Nutrition Monitoring and Related
				Research Act of 1990 (7 U.S.C. 5341).
									(2)Delivery of
				nutrition educationState agencies may deliver nutrition
				education directly to eligible persons or through agreements with the National
				Institute of Food and Agriculture, including through the expanded food and
				nutrition education program under section 3(d) of the Act of May 8, 1914 (7
				U.S.C. 343(d)), and other State and community health and nutrition providers
				and organizations.
									(3)Nutrition
				education State plans
										(A)In
				generalA State agency that elects to provide nutrition education
				under this subsection shall submit a nutrition education State plan to the
				Secretary for approval.
										(B)RequirementsThe
				plan shall—
											(i)identify the uses
				of the funding for local projects; and
											(ii)conform to
				standards established by the Secretary through regulations or guidance.
											(C)ReimbursementState
				costs for providing nutrition education under this subsection shall be
				reimbursed pursuant to section 16(a).
										(4)NotificationTo
				the maximum extent practicable, State agencies shall notify applicants,
				participants, and eligible program participants of the availability of
				nutrition education under this
				subsection.
									.
						4112.Technical
			 clarification regarding eligibilitySection 6(k) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2015(k)) is amended—
						(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting appropriately;
						(2)by striking
			 No member and inserting the following:
							
								(1)In
				generalNo member
								;
				and
						(3)by adding at the
			 end the following:
							
								(2)ProceduresThe
				Secretary shall—
									(A)define the terms
				fleeing and actively seeking for purposes of this
				subsection; and
									(B)ensure that State
				agencies use consistent procedures established by the Secretary that disqualify
				individuals whom law enforcement authorities are actively seeking for the
				purpose of holding criminal proceedings against the
				individual.
									.
						4113.Clarification
			 of split issuanceSection 7(h)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)) is amended by striking
			 paragraph (2) and inserting the following:
						
							(2)Requirements
								(A)In
				generalAny procedure established under paragraph (1)
				shall—
									(i)not reduce the
				allotment of any household for any period; and
									(ii)ensure that no
				household experiences an interval between issuances of more than 40
				days.
									(B)Multiple
				issuancesThe procedure may include issuing benefits to a
				household in more than 1 issuance during a month only when a benefit correction
				is
				necessary.
								.
					4114.Accrual of
			 benefitsSection 7(i) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2016(i)) is amended by adding at the
			 end the following:
						
							(12)Recovering
				electronic benefits
								(A)In
				generalA State agency shall establish a procedure for recovering
				electronic benefits from the account of a household due to inactivity.
								(B)Benefit
				storageA State agency may store recovered electronic benefits
				off-line in accordance with subparagraph (D), if the household has not accessed
				the account after 6 months.
								(C)Benefit
				expungingA State agency shall expunge benefits that have not
				been accessed by a household after a period of 12 months.
								(D)NoticeA
				State agency shall—
									(i)send notice to a
				household the benefits of which are stored under subparagraph (B); and
									(ii)not later than 48
				hours after request by the household, make the stored benefits available to the
				household.
									.
					4115.Issuance and
			 use of program benefits
						(a)In
			 generalSection 7 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2016) is amended—
							(1)by striking the
			 section designation and heading and all that follows through subsection
			 (j)) shall be and inserting the following:
								
									7.Issuance and use
				of program benefits
										(a)In
				generalExcept as provided in subsection (i), EBT cards shall
				be
										;
							(2)in subsection
			 (b)—
								(A)by striking
			 (b) Coupons and inserting the following:
									
										(b)UseBenefits
										;
				and
								(B)by striking the
			 second proviso;
								(3)in subsection
			 (c)—
								(A)by striking
			 (c) Coupons and inserting the following:
									
										(c)Design
											(1)In
				generalEBT
				cards
											;
								(B)in the first
			 sentence, by striking and define their denomination; and
								(C)by striking the
			 second sentence and inserting the following:
									
										(2)ProhibitionThe
				name of any public official shall not appear on any EBT
				card.
										;
								(4)by striking
			 subsection (d);
							(5)in subsection
			 (e)—
								(A)by striking
			 coupons each place it appears and inserting
			 benefits; and
								(B)by striking
			 coupon issuers each place it appears and inserting
			 benefit issuers;
								(6)in subsection
			 (f)—
								(A)by striking
			 coupons each place it appears and inserting
			 benefits;
								(B)by striking
			 coupon issuer and inserting benefit
			 issuers;
								(C)by striking
			 including any losses and all that follows through section
			 11(e)(20),; and
								(D)by striking
			 and allotments;
								(7)by striking
			 subsection (g) and inserting the following:
								
									(g)Alternative
				benefit delivery
										(1)In
				generalIf the Secretary determines, in consultation with the
				Inspector General of the Department of Agriculture, that it would improve the
				integrity of the supplemental nutrition assistance program, the Secretary shall
				require a State agency to issue or deliver benefits using alternative
				methods.
										(2)No imposition of
				costsThe cost of documents or systems that may be required by
				this subsection may not be imposed upon a retail food store participating in
				the supplemental nutrition assistance program.
										(3)Devaluation and
				termination of issuance of paper coupons
											(A)Coupon
				issuanceEffective on the date of enactment of the Food,
				Conservation, and Energy Act of 2008, no State shall issue any coupon, stamp,
				certificate, or authorization card to a household that receives supplemental
				nutrition assistance under this Act.
											(B)Ebt
				cardsEffective beginning on the date that is 1 year after the
				date of enactment of the Food, Conservation, and Energy Act of 2008, only an
				EBT card issued under subsection (i) shall be eligible for exchange at any
				retail food store.
											(C)De-obligation of
				couponsCoupons not redeemed during the 1-year period beginning
				on the date of enactment of the Food, Conservation, and Energy Act of 2008
				shall—
												(i)no
				longer be an obligation of the Federal Government; and
												(ii)not be
				redeemable.
												;
							(8)in subsection
			 (h)(1), by striking coupons and inserting
			 benefits;
							(9)in subsection (i),
			 by adding at the end the following:
								
									(12)Interchange
				feesNo interchange fees shall apply to electronic benefit
				transfer transactions under this
				subsection.
									;
							(10)in subsection
			 (j)—
								(A)in paragraph
			 (2)(A)(ii), by striking printing, shipping, and redeeming
			 coupons and inserting issuing and redeeming benefits;
			 and
								(B)in paragraph (5),
			 by striking coupon and inserting benefit;
								(11)in subsection
			 (k)—
								(A)by striking
			 coupons in the form of each place it appears and inserting
			 program benefits in the form of;
								(B)by striking
			 a coupon issued in the form of each place it appears and
			 inserting program benefits in the form of; and
								(C)in subparagraph
			 (A), by striking subsection (i)(11)(A) and inserting
			 subsection (h)(11)(A); and
								(12)by redesignating
			 subsections (e) through (k) as subsections (d) through (j),
			 respectively.
							(b)Conforming
			 amendments
							(1)Section 3 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—
								(A)in subsection (a),
			 by striking coupons and inserting
			 benefits;
								(B)by striking
			 subsection (b) and inserting the following:
									
										(b)BenefitThe
				term benefit means the value of supplemental nutrition assistance
				provided to a household by means of—
											(1)an electronic
				benefit transfer under section 7(i); or
											(2)other means of
				providing assistance, as determined by the
				Secretary.
											;
								(C)in subsection (c),
			 in the first sentence, by striking authorization cards and
			 inserting benefits;
								(D)in subsection (d),
			 by striking or access device and all that follows through the
			 end of the subsection and inserting a period;
								(E)in subsection
			 (e)—
									(i)by
			 striking (e) Coupon issuer means and inserting
			 the following:
										
											(e)Benefit
				issuerThe term benefit issuer
				means
											;
				and
									(ii)by
			 striking coupons and inserting benefits;
									(F)in subsection
			 (g)(7), by striking subsection (r) and inserting
			 subsection (j);
								(G)in subsection
			 (i)(5)—
									(i)in
			 subparagraph (B), by striking subsection (r) and inserting
			 subsection (j); and
									(ii)in
			 subparagraph (D), by striking coupons and inserting
			 benefits;
									(H)in subsection (j),
			 by striking (as that term is defined in subsection (p));
								(I)in subsection
			 (k)—
									(i)in
			 paragraph (1)(A), by striking subsection (u)(1) and inserting
			 subsection (r)(1);
									(ii)in
			 paragraph (2), by striking subsections (g)(3), (4), (5), (7), (8), and
			 (9) of this section and inserting paragraphs (3), (4), (5), (7),
			 (8), and (9) of subsection (k); and
									(iii)in
			 paragraph (3), by striking subsection (g)(6) of this section and
			 inserting subsection (k)(6);
									(J)in subsection (t),
			 by inserting , including point of sale devices, after
			 other means of access;
								(K)in subsection (u),
			 by striking (as defined in subsection (g));
								(L)by adding at the
			 end the following:
									
										(v)EBT
				cardThe term EBT card means an electronic benefit
				transfer card issued under section
				7(i).
										;
				and
								(M)by redesignating
			 subsections (a) through (v) as subsections (b), (d), (f), (g), (e), (h), (k),
			 (l), (n), (o), (p), (q), (s), (t), (u), (v), (c), (j), (m), (a), (r), and (i),
			 respectively, and moving the subsections so as to appear in alphabetical
			 order.
								(2)Section 4(a) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2013(a)) is amended—
								(A)by striking
			 coupons each place it appears and inserting
			 benefits; and
								(B)by striking
			 Coupons issued and inserting benefits
			 issued.
								(3)Section 5 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
								(A)in subsection (a),
			 by striking section 3(i)(4) and inserting section
			 3(n)(4);
								(B)in subsection
			 (h)(3)(B), in the second sentence, by striking section 7(i) and
			 inserting section 7(h); and
								(C)in subsection
			 (i)(2)(E), by striking , as defined in section 3(i) of this
			 Act,.
								(4)Section 6 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—
								(A)in subsection
			 (b)(1)—
									(i)in
			 subparagraph (B), by striking coupons or authorization cards and
			 inserting program benefits; and
									(ii)by
			 striking coupons each place it appears and inserting
			 benefits; and
									(B)in subsection
			 (d)(4)(L), by striking section 11(e)(22) and inserting
			 section 11(e)(19).
								(5)Section 8 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2017) is amended—
								(A)in subsection (b),
			 by striking , whether through coupons, access devices, or
			 otherwise; and
								(B)in subsections
			 (e)(1) and (f), by striking section 3(i)(5) each place it
			 appears and inserting section 3(n)(5).
								(6)Section 9 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2018) is amended—
								(A)by striking
			 coupons each place it appears and inserting
			 benefits;
								(B)in subsection
			 (a)—
									(i)in
			 paragraph (1), by striking coupon business and inserting
			 benefit transactions; and
									(ii)by
			 striking paragraph (3) and inserting the following:
										
											(3)Authorization
				periodsThe Secretary shall establish specific time periods
				during which authorization to accept and redeem benefits shall be valid under
				the supplemental nutrition assistance
				program.
											;
				and
									(C)in subsection (g),
			 by striking section 3(g)(9) and inserting section
			 3(k)(9).
								(7)Section 10 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2019) is amended—
								(A)by striking the
			 section designation and heading and all that follows through
			 Regulations and inserting the following:
									
										10.Redemption of
				program benefitsRegulations
										;
								(B)by striking
			 section 3(k)(4) of this Act and inserting section
			 3(p)(4);
								(C)by striking
			 section 7(i) and inserting section 7(h);
			 and
								(D)by striking
			 coupons each place it appears and inserting
			 benefits.
								(8)Section 11 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended—
								(A)in subsection
			 (d)—
									(i)by
			 striking section 3(n)(1) of this Act each place it appears and
			 inserting section 3(t)(1); and
									(ii)by
			 striking section 3(n)(2) of this Act each place it appears and
			 inserting section 3(t)(2);
									(B)in subsection
			 (e)—
									(i)in
			 paragraph (8)(E), by striking paragraph (16) or (20)(B) and
			 inserting paragraph (15) or (18)(B);
									(ii)by
			 striking paragraphs (15) and (19);
									(iii)by
			 redesignating paragraphs (16) through (18) and (20) through (25) as paragraphs
			 (15) through (17) and (18) through (23), respectively; and
									(iv)in
			 paragraph (17) (as so redesignated), by striking (described in section
			 3(n)(1) of this Act) and inserting described in section
			 3(t)(1);
									(C)in subsection (h),
			 by striking coupon or coupons and inserting
			 benefits;
								(D)by striking
			 coupon each place it appears and inserting
			 benefit;
								(E)by striking
			 coupons each place it appears and inserting
			 benefits; and
								(F)in subsection (q),
			 by striking section 11(e)(20)(B) and inserting subsection
			 (e)(18)(B).
								(9)Section 13 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2022) is amended by striking
			 coupons each place it appears and inserting
			 benefits.
							(10)Section 15 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2024) is amended—
								(A)in subsection (a),
			 by striking coupons and inserting
			 benefits;
								(B)in subsection
			 (b)(1)—
									(i)by
			 striking coupons, authorization cards, or access devices each
			 place it appears and inserting benefits;
									(ii)by
			 striking coupons or authorization cards and inserting
			 benefits; and
									(iii)by
			 striking access device each place it appears and inserting
			 benefit;
									(C)in subsection (c),
			 by striking coupons each place it appears and inserting
			 benefits;
								(D)in subsection (d),
			 by striking Coupons and inserting
			 Benefits;
								(E)by striking
			 subsections (e) and (f);
								(F)by redesignating
			 subsections (g) and (h) as subsections (e) and (f), respectively; and
								(G)in subsection (e)
			 (as so redesignated), by striking coupon, authorization cards or access
			 devices and inserting benefits.
								(11)Section 16(a) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2025(a)) is amended by striking
			 coupons each place it appears and inserting
			 benefits.
							(12)Section 17 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended—
								(A)in subsection
			 (a)(2), by striking coupon and inserting
			 benefit;
								(B)in subsection
			 (b)(1)—
									(i)in
			 subparagraph (B)—
										(I)in clause
			 (iv)—
											(aa)in
			 subclause (I), inserting or otherwise providing benefits in a form not
			 restricted to the purchase of food after of cash;
											(bb)in
			 subclause (III)(aa), by striking section 3(i) and inserting
			 section 3(n); and
											(cc)in
			 subclause (VII), by striking section 7(j) and inserting
			 section 7(i); and
											(II)in clause
			 (v)—
											(aa)by
			 striking countersigned food coupons or similar; and
											(bb)by
			 striking food coupons and inserting EBT cards;
			 and
											(ii)in
			 subparagraph (C)(i)(I), by striking coupons and inserting
			 EBT cards;
									(C)in subsection (f),
			 by striking section 7(g)(2) and inserting section
			 7(f)(2); and
								(D)in subsection (j),
			 by striking coupon and inserting benefit.
								(13)Section
			 19(a)(2)(A)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2028(a)(2)(A)(ii)) is amended by striking section 3(o)(4) and
			 inserting section 3(u)(4).
							(14)Section 21 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2030) is repealed.
							(15)Section 22 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2031) is amended—
								(A)by striking
			 food coupons each place it appears and inserting
			 benefits;
								(B)by striking
			 coupons each place it appears and inserting
			 benefits; and
								(C)in subsection
			 (g)(1)(A), by striking coupon and inserting
			 benefits.
								(16)Section 26(f)(3)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2035(f)(3)) is amended—
								(A)in subparagraph
			 (A), by striking subsections (a) through (g) and inserting
			 subsections (a) through (f); and
								(B)in subparagraph
			 (E), by striking (16), (18), (20), (24), and (25) and inserting
			 (15), (17), (18), (22), and (23).
								(c)Conforming
			 cross-references
							(1)In
			 general
								(A)Use of
			 termsEach provision of law described in subparagraph (B) is
			 amended (as applicable)—
									(i)by
			 striking coupons each place it appears and inserting
			 benefits;
									(ii)by
			 striking coupon each place it appears and inserting
			 benefit;
									(iii)by
			 striking food coupons each place it appears and inserting
			 benefits;
									(iv)in
			 each section heading, by striking food
			 coupons each place it appears and inserting
			 benefits;
									(v)by
			 striking food stamp coupon each place it appears and inserting
			 benefit; and
									(vi)by
			 striking food stamps each place it appears and inserting
			 benefits.
									(B)Provisions of
			 lawThe provisions of law referred to in subparagraph (A) are the
			 following:
									(i)Section 2 of
			 Public Law 103–205 (7 U.S.C. 2012 note; 107 Stat. 2418).
									(ii)Section
			 1956(c)(7)(D) of title 18, United States Code.
									(iii)Titles II
			 through XIX of the Social Security Act (42 U.S.C. 401 et seq.).
									(iv)Section 401(b)(3)
			 of the Social Security Amendments of 1972 (42 U.S.C. 1382e note; Public Law
			 92–603).
									(v)The
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
			 et seq.).
									(vi)Section
			 802(d)(2)(A)(i)(II) of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 8011(d)(2)(A)(i)(II)).
									(2)Definition
			 references
								(A)Section 2 of
			 Public Law 103–205 (7 U.S.C. 2012 note; 107 Stat. 2418) is amended by striking
			 section 3(k)(1) and inserting section
			 3(p)(1).
								(B)Section 205 of the
			 Food Stamp Program Improvements Act of 1994 (7 U.S.C. 2012 note; Public Law
			 103–225) is amended by striking section 3(k) of such Act (as amended by
			 section 201) and inserting section 3(p) of that
			 Act.
								(C)Section 115 of the
			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21
			 U.S.C. 862a) is amended—
									(i)by
			 striking section 3(h) each place it appears and inserting
			 section 3(l); and
									(ii)in
			 subsection (e)(2), by striking section 3(m) and inserting
			 section 3(s).
									(D)Section 402(a) of
			 the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1612(a)) is amended—
									(i)in
			 paragraph (2)(F)(ii), by striking section 3(r) and inserting
			 section 3(j); and
									(ii)in
			 paragraph (3)(B), by striking section 3(h) and inserting
			 section 3(l).
									(E)Section
			 3803(c)(2)(C)(vii) of title 31, United States Code, is amended by striking
			 section 3(h) and inserting section 3(l).
								(F)Section 303(d)(4)
			 of the Social Security Act (42 U.S.C. 503(d)(4)) is amended by striking
			 section 3(n)(1) and inserting section
			 3(t)(1).
								(G)Section 404 of the
			 Social Security Act (42 U.S.C. 604) is amended by striking section
			 3(h) each place it appears and inserting section
			 3(l).
								(H)Section 531 of the
			 Social Security Act (42 U.S.C. 654) is amended by striking section
			 3(h) each place it appears and inserting section
			 3(l).
								(I)Section
			 802(d)(2)(A)(i)(II) of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 8011(d)(2)(A)(i)(II)) is amended by striking (as defined in
			 section 3(e) of such Act).
								(d)ReferencesAny
			 reference in any Federal, State, tribal, or local law (including regulations)
			 to a coupon, authorization card, or other access
			 device provided under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
			 seq.) shall be considered to be a reference to a benefit
			 provided under that Act.
						4116.Review of
			 major changes in program designSection 11 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2020) is amended by striking the section enumerator and heading
			 and subsection (a) and inserting the following:
						
							11.Administration
								(a)State
				responsibility
									(1)In
				generalThe State agency of each participating State shall have
				responsibility for certifying applicant households and issuing EBT
				cards.
									(2)Local
				administrationThe responsibility of the agency of the State
				government shall not be affected by whether the program is operated on a
				State-administered or county-administered basis, as provided under section
				3(t)(1).
									(3)Records
										(A)In
				generalEach State agency shall keep such records as may be
				necessary to determine whether the program is being conducted in compliance
				with this Act (including regulations issued under this Act).
										(B)Inspection and
				auditRecords described in subparagraph (A) shall—
											(i)be
				available for inspection and audit at any reasonable time;
											(ii)subject to
				subsection (e)(8), be available for review in any action filed by a household
				to enforce any provision of this Act (including regulations issued under this
				Act); and
											(iii)be preserved for
				such period of not less than 3 years as may be specified in regulations.
											(4)Review of major
				changes in program design
										(A)In
				generalThe Secretary shall develop standards for identifying
				major changes in the operations of a State agency, including—
											(i)large or
				substantially-increased numbers of low-income households that do not live in
				reasonable proximity to an office performing the major functions described in
				subsection (e);
											(ii)substantial
				increases in reliance on automated systems for the performance of
				responsibilities previously performed by personnel described in subsection
				(e)(6)(B);
											(iii)changes that
				potentially increase the difficulty of reporting information under subsection
				(e) or section 6(c); and
											(iv)changes that may
				disproportionately increase the burdens on any of the types of households
				described in subsection (e)(2)(A).
											(B)NotificationIf
				a State agency implements a major change in operations, the State agency
				shall—
											(i)notify the
				Secretary; and
											(ii)collect such
				information as the Secretary shall require to identify and correct any adverse
				effects on program integrity or access, including access by any of the types of
				households described in subsection
				(e)(2)(A).
											.
					4117.Civil rights
			 complianceSection 11 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by striking
			 subsection (c) and inserting the following:
						
							(c)Civil rights
				compliance
								(1)In
				generalIn the certification of applicant households for the
				supplemental nutrition assistance program, there shall be no discrimination by
				reason of race, sex, religious creed, national origin, or political
				affiliation.
								(2)Relation to
				other lawsThe administration of the program by a State agency
				shall be consistent with the rights of households under the following laws
				(including implementing regulations):
									(A)The Age
				Discrimination Act of 1975 (42 U.S.C. 6101 et seq.).
									(B)Section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794).
									(C)The Americans with
				Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
									(D)Title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et
				seq.).
									.
					4118.Codification
			 of access rulesSection
			 11(e)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(1)) is
			 amended—
						(1)by
			 striking shall (A) at and
			 inserting
							
								shall—(A)at
								;
				and
						(2)by
			 striking and (B) use and
			 inserting
							
								and(B)comply with
				regulations of the Secretary requiring the use
				of
								.
						4119.State option
			 for telephonic signatureSection 11(e)(2)(C) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(C)) is amended—
						(1)by striking
			 (C) Nothing in this Act and inserting the following:
							
								(C)Electronic and
				automated systems
									(i)In
				generalNothing in this
				Act
									;
				and
						(2)by adding at the
			 end the following:
							
								(ii)State option
				for telephonic signatureA State agency may establish a system by
				which an applicant household may sign an application through a recorded verbal
				assent over the telephone.
								(iii)RequirementsA
				system established under clause (ii) shall—
									(I)record for future
				reference the verbal assent of the household member and the information to
				which assent was given;
									(II)include effective
				safeguards against impersonation, identity theft, and invasions of
				privacy;
									(III)not deny or
				interfere with the right of the household to apply in writing;
									(IV)promptly provide
				to the household member a written copy of the completed application, with
				instructions for a simple procedure for correcting any errors or
				omissions;
									(V)comply with
				paragraph (1)(B);
									(VI)satisfy all
				requirements for a signature on an application under this Act and other laws
				applicable to the supplemental nutrition assistance program, with the date on
				which the household member provides verbal assent considered as the date of
				application for all purposes; and
									(VII)comply with such
				other standards as the Secretary may
				establish.
									.
						4120.Privacy
			 protectionsSection 11(e)(8)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(8)) is amended—
						(1)in the matter
			 preceding subparagraph (A)—
							(A)by striking
			 limit and inserting prohibit; and
							(B)by striking
			 to persons and all that follows through State
			 programs;
							(2)by redesignating
			 subparagraphs (A) through (E) as subparagraphs (B) through (F),
			 respectively;
						(3)by inserting
			 before subparagraph (B) (as so redesignated) the following:
							
								(A)the safeguards
				shall permit—
									(i)the disclosure of
				such information to persons directly connected with the administration or
				enforcement of the provisions of this Act, regulations issued pursuant to this
				Act, Federal assistance programs, or federally-assisted State programs;
				and
									(ii)the subsequent
				use of the information by persons described in clause (i) only for such
				administration or enforcement;
									;
				and
						(4)in subparagraph
			 (F) (as so redesignated) by inserting or subsection (u) before
			 the semicolon at the end.
						4121.Preservation
			 of access and payment accuracySection 16 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2025) is amended by striking subsection (g) and inserting the
			 following:
						
							(g)Cost sharing for
				computerization
								(1)In
				generalExcept as provided in paragraphs (2) and (3), the
				Secretary is authorized to pay to each State agency the amount provided under
				subsection (a)(6) for the costs incurred by the State agency in the planning,
				design, development, or installation of 1 or more automatic data processing and
				information retrieval systems that the Secretary determines—
									(A)would assist in
				meeting the requirements of this Act;
									(B)meet such
				conditions as the Secretary prescribes;
									(C)are likely to
				provide more efficient and effective administration of the supplemental
				nutrition assistance program;
									(D)would be
				compatible with other systems used in the administration of State programs,
				including the program funded under part A of title IV of the Social Security
				Act (42 U.S.C. 601 et seq.);
									(E)would be tested
				adequately before and after implementation, including through pilot projects in
				limited areas for major systems changes as determined under rules promulgated
				by the Secretary, data from which shall be thoroughly evaluated before the
				Secretary approves the system to be implemented more broadly; and
									(F)would be operated
				in accordance with an adequate plan for—
										(i)continuous
				updating to reflect changed policy and circumstances; and
										(ii)testing the
				effect of the system on access for eligible households and on payment
				accuracy.
										(2)LimitationThe
				Secretary shall not make payments to a State agency under paragraph (1) to the
				extent that the State agency—
									(A)is reimbursed for
				the costs under any other Federal program; or
									(B)uses the systems
				for purposes not connected with the supplemental nutrition assistance
				program.
									.
					4122.Funding of
			 employment and training programsSection 16(h)(1)(A) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(A)) is amended in subparagraph (A),
			 by striking to remain available until expended and inserting
			 to remain available for 15 months.
					IVProgram
			 integrity
					4131.Eligibility
			 disqualificationSection 6 of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding at the
			 end the following:
						
							(p)Disqualification
				for obtaining cash by destroying food and collecting
				depositsSubject to any requirements established by the
				Secretary, any person who has been found by a State or Federal court or
				administrative agency in a hearing under subsection (b) to have intentionally
				obtained cash by purchasing products with supplemental nutrition assistance
				program benefits that have containers that require return deposits, discarding
				the product, and returning the container for the deposit amount shall be
				ineligible for benefits under this Act for such period of time as the Secretary
				shall prescribe by regulation.
							(q)Disqualification
				for sale of food purchased with supplemental nutrition assistance program
				benefitsSubject to any requirements established by the
				Secretary, any person who has been found by a State or Federal court or
				administrative agency in a hearing under subsection (b) to have intentionally
				sold any food that was purchased using supplemental nutrition assistance
				program benefits shall be ineligible for benefits under this Act for such
				period of time as the Secretary shall prescribe by
				regulation.
							.
					4132.Civil
			 penalties and disqualification of retail food stores and wholesale food
			 concernsSection 12 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2021) is amended—
						(1)by striking the
			 section designation and heading and all that follows through the end of
			 subsection (a) and inserting the following:
							
								12.Civil penalties
				and disqualification of retail food stores and wholesale food concerns
									(a)Disqualification
										(1)In
				generalAn approved retail food store or wholesale food concern
				that violates a provision of this Act or a regulation under this Act may
				be—
											(A)disqualified for a
				specified period of time from further participation in the supplemental
				nutrition assistance program;
											(B)assessed a civil
				penalty of up to $100,000 for each violation; or
											(C)both.
											(2)RegulationsRegulations
				promulgated under this Act shall provide criteria for the finding of a
				violation of, the suspension or disqualification of and the assessment of a
				civil penalty against a retail food store or wholesale food concern on the
				basis of evidence that may include facts established through on-site
				investigations, inconsistent redemption data, or evidence obtained through a
				transaction report under an electronic benefit transfer
				system.
										;
						(2)in subsection
			 (b)—
							(A)by striking
			 (b) Disqualification and inserting the following:
								
									(b)Period of
				disqualificationSubject to subsection (c), a
				disqualification
									;
							(B)in paragraph (1),
			 by striking of no less than six months nor more than five years
			 and inserting not to exceed 5 years;
							(C)in paragraph (2),
			 by striking of no less than twelve months nor more than ten
			 years and inserting not to exceed 10 years;
							(D)in paragraph
			 (3)(B)—
								(i)by
			 inserting or a finding of the unauthorized redemption, use, transfer,
			 acquisition, alteration, or possession of EBT cards after
			 concern the first place it appears; and
								(ii)by
			 striking civil money penalties and inserting civil
			 penalties; and
								(E)by striking
			 civil money penalty each place it appears and inserting
			 civil penalty;
							(3)in subsection
			 (c)—
							(A)by striking
			 (c) The action and inserting the following:
								
									(c)Civil penalty
				and review of disqualification and penalty determinations
										(1)Civil
				penaltyIn addition to a disqualification under this section, the
				Secretary may assess a civil penalty in an amount not to exceed $100,000 for
				each violation.
										(2)ReviewThe
				action
										;
				and
							(B)in paragraph (2)
			 (as designated by subparagraph (A)), by striking civil money
			 penalty and inserting civil penalty;
							(4)in subsection
			 (d)—
							(A)by striking
			 (d) and all that follows through . The Secretary
			 shall and inserting the following:
								
									(d)Conditions of
				authorization
										(1)In
				generalAs a condition of authorization to accept and redeem
				benefits, the Secretary may require a retail food store or wholesale food
				concern that, pursuant to subsection (a), has been disqualified for more than
				180 days, or has been subjected to a civil penalty in lieu of a
				disqualification period of more than 180 days, to furnish a collateral bond or
				irrevocable letter of credit for a period of not more than 5 years to cover the
				value of benefits that the store or concern may in the future accept and redeem
				in violation of this Act.
										(2)CollateralThe
				Secretary also may require a retail food store or wholesale food concern that
				has been sanctioned for a violation and incurs a subsequent sanction regardless
				of the length of the disqualification period to submit a collateral bond or
				irrevocable letter of credit.
										(3)Bond
				requirementsThe Secretary
				shall
										;
							(B)by striking
			 If the Secretary finds and inserting the following
								
									(4)ForfeitureIf
				the Secretary finds
									;
				and
							(C)by striking
			 Such store or concern and inserting the following:
								
									(5)HearingA
				store or concern described in paragraph
				(4)
									;
							(5)in subsection (e),
			 by striking civil money penalty each place it appears and
			 inserting civil penalty; and
						(6)by adding at the
			 end the following:
							
								(h)Flagrant
				violations
									(1)In
				generalThe Secretary, in consultation with the Inspector General
				of the Department of Agriculture, shall establish procedures under which the
				processing of program benefit redemptions for a retail food store or wholesale
				food concern may be immediately suspended pending administrative action to
				disqualify the retail food store or wholesale food concern.
									(2)RequirementsUnder
				the procedures described in paragraph (1), if the Secretary, in consultation
				with the Inspector General, determines that a retail food store or wholesale
				food concern is engaged in flagrant violations of this Act (including
				regulations promulgated under this Act), unsettled program benefits that have
				been redeemed by the retail food store or wholesale food concern—
										(A)may be suspended;
				and
										(B)(i)if the program
				disqualification is upheld, may be subject to forfeiture pursuant to section
				15(g); or
											(ii)if the program disqualification is
				not upheld, shall be released to the retail food store or wholesale food
				concern.
											(3)No liability for
				interestThe Secretary shall not be liable for the value of any
				interest on funds suspended under this
				subsection.
									.
						4133.Major systems
			 failuresSection 13(b) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2022(b)) is amended by adding at the
			 end the following:
						
							(5)Overissuances
				caused by systemic State errors
								(A)In
				generalIf the Secretary determines that a State agency
				overissued benefits to a substantial number of households in a fiscal year as a
				result of a major systemic error by the State agency, as defined by the
				Secretary, the Secretary may prohibit the State agency from collecting these
				overissuances from some or all households.
								(B)Procedures
									(i)Information
				reporting by statesEvery State agency shall provide to the
				Secretary all information requested by the Secretary concerning the issuance of
				benefits to households by the State agency in the applicable fiscal
				year.
									(ii)Final
				determinationAfter reviewing relevant information provided by a
				State agency, the Secretary shall make a final determination—
										(I)whether the State
				agency overissued benefits to a substantial number of households as a result of
				a systemic error in the applicable fiscal year; and
										(II)as to the amount
				of the overissuance in the applicable fiscal year for which the State agency is
				liable.
										(iii)Establishing a
				claimUpon determining under
				clause (ii) that a State agency has overissued benefits to households due to a
				major systemic error determined under subparagraph (A), the Secretary shall
				establish a claim against the State agency equal to the value of the
				overissuance caused by the systemic error.
									(iv)Administrative
				and judicial reviewAdministrative and judicial review, as
				provided in section 14, shall apply to the final determinations by the
				Secretary under clause (ii).
									(v)Remission to the
				Secretary
										(I)Determination
				not appealedIf the determination of the Secretary under clause
				(ii) is not appealed, the State agency shall, as soon as practicable, remit to
				the Secretary the dollar amount specified in the claim under clause
				(iii).
										(II)Determination
				appealedIf the determination of the Secretary under clause (ii)
				is appealed, upon completion of administrative and judicial review under clause
				(iv), and a finding of liability on the part of the State, the appealing State
				agency shall, as soon as practicable, remit to the Secretary a dollar amount
				subject to the finding made in the administrative and judicial review.
										(vi)Alternative
				method of collection
										(I)In
				generalIf a State agency fails to make a payment under clause
				(v) within a reasonable period of time, as determined by the Secretary, the
				Secretary may reduce any amount due to the State agency under any other
				provision of this Act by the amount due.
										(II)Accrual of
				interestDuring the period of time determined by the Secretary to
				be reasonable under subclause (I), interest in the amount owed shall not
				accrue.
										(vii)LimitationAny
				liability amount established under section 16(c)(1)(C) shall be reduced by the
				amount of the claim established under this
				subparagraph.
									.
					VMiscellaneous
					4141.Pilot projects
			 to evaluate health and nutrition promotion in the supplemental nutrition
			 assistance programSection 17
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended by adding at
			 the end the following:
						
							(k)Pilot projects to
				evaluate health and nutrition promotion in the supplemental nutrition
				assistance program
								(1)In
				generalThe Secretary shall carry out, under such terms and
				conditions as the Secretary considers to be appropriate, pilot projects to
				develop and test methods—
									(A)of using the
				supplemental nutrition assistance program to improve the dietary and health
				status of households eligible for or participating in the supplemental
				nutrition assistance program; and
									(B)to reduce
				overweight, obesity (including childhood obesity), and associated
				co-morbidities in the United States.
									(2)Grants
									(A)In
				generalIn carrying out this subsection, the Secretary may enter
				into competitively awarded contracts or cooperative agreements with, or provide
				grants to, public or private organizations or agencies (as defined by the
				Secretary), for use in accordance with projects that meet the strategy goals of
				this subsection.
									(B)ApplicationTo
				be eligible to receive a contract, cooperative agreement, or grant under this
				paragraph, an organization shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
									(C)Selection
				criteriaPilot projects shall be evaluated against publicly
				disseminated criteria that may include—
										(i)identification of a
				low-income target audience that corresponds to individuals living in households
				with incomes at or below 185 percent of the poverty level;
										(ii)incorporation of
				a scientifically based strategy that is designed to improve diet quality
				through more healthful food purchases, preparation, or consumption;
										(iii)a
				commitment to a pilot project that allows for a rigorous outcome evaluation,
				including data collection;
										(iv)strategies to
				improve the nutritional value of food served during school hours and during
				after-school hours;
										(v)innovative ways to
				provide significant improvement to the health and wellness of children;
										(vi)other criteria,
				as determined by the Secretary.
										(D)Use of
				fundsFunds provided under this paragraph shall not be used for
				any project that limits the use of benefits under this Act.
									(3)ProjectsPilot
				projects carried out under paragraph (1) may include projects to determine
				whether healthier food purchases by and healthier diets among households
				participating in the supplemental nutrition assistance program result from
				projects that—
									(A)increase the
				supplemental nutrition assistance purchasing power of the participating
				households by providing increased supplemental nutrition assistance program
				benefit allotments to the participating households;
									(B)increase access to
				farmers markets by participating households through the electronic redemption
				of supplemental nutrition assistance program benefits at farmers'
				markets;
									(C)provide incentives
				to authorized supplemental nutrition assistance program retailers to increase
				the availability of healthy foods to participating households;
									(D)subject authorized
				supplemental nutrition assistance program retailers to stricter retailer
				requirements with respect to carrying and stocking healthful foods;
									(E)provide incentives
				at the point of purchase to encourage households participating in the
				supplemental nutrition assistance program to purchase fruits, vegetables, or
				other healthful foods; or
									(F)provide to
				participating households integrated communication and education programs,
				including the provision of funding for a portion of a school-based nutrition
				coordinator to implement a broad nutrition action plan and parent nutrition
				education programs in elementary schools, separately or in combination with
				pilot projects carried out under subparagraphs (A) through (E).
									(4)Evaluation and
				reporting
									(A)Evaluation
										(i)Independent
				evaluation
											(I)In
				generalThe Secretary shall provide for an independent evaluation
				of projects selected under this subsection that measures the impact of the
				pilot program on health and nutrition as described in paragraph (1).
											(II)RequirementThe
				independent evaluation under subclause (I) shall use rigorous methodologies,
				particularly random assignment or other methods that are capable of producing
				scientifically valid information regarding which activities are
				effective.
											(ii)CostsThe
				Secretary may use funds provided to carry out this section to pay costs
				associated with monitoring and evaluating each pilot project.
										(B)ReportingNot
				later than 90 days after the last day of fiscal year 2009 and each fiscal year
				thereafter until the completion of the last evaluation under subparagraph (A),
				the Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that includes a description of—
										(i)the status of each
				pilot project;
										(ii)the results of
				the evaluation completed during the previous fiscal year; and
										(iii)to the maximum
				extent practicable—
											(I)the impact of the
				pilot project on appropriate health, nutrition, and associated behavioral
				outcomes among households participating in the pilot project;
											(II)baseline
				information relevant to the stated goals and desired outcomes of the pilot
				project; and
											(III)equivalent
				information about similar or identical measures among control or comparison
				groups that did not participate in the pilot project.
											(C)Public
				disseminationIn addition to the reporting requirements under
				subparagraph (B), evaluation results shall be shared broadly to inform policy
				makers, service providers, other partners, and the public in order to promote
				wide use of successful strategies.
									(5)Funding
									(A)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section for each of fiscal years 2008
				through 2012.
									(B)Mandatory
				fundingOut of any funds made available under section 18, on
				October 1, 2008, the Secretary shall make available $20,000,000 to carry out a
				project described in paragraph (3)(E), to remain available until
				expended.
									.
					4142.Study on
			 comparable access to supplemental nutrition assistance for Puerto Rico
						(a)In
			 generalThe Secretary shall carry out a study of the feasibility
			 and effects of including the Commonwealth of Puerto Rico in the definition of
			 the term State under section 3 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2012), in lieu of providing block grants under section 19 of
			 that Act (7 U.S.C. 2028).
						(b)InclusionsThe
			 study shall include—
							(1)an assessment of
			 the administrative, financial management, and other changes that would be
			 necessary for the Commonwealth to establish a comparable supplemental nutrition
			 assistance program, including compliance with appropriate program rules under
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), such as—
								(A)benefit levels
			 under section 3(u) of that Act (7 U.S.C. 2012(u));
								(B)income eligibility
			 standards under sections 5(c) and 6 of that Act (7 U.S.C. 2014(c), 2015);
			 and
								(C)deduction levels
			 under section 5(e) of that Act (7 U.S.C. 2014(e));
								(2)an estimate of the
			 impact on Federal and Commonwealth benefit and administrative costs;
							(3)an assessment of
			 the impact of the program on low-income Puerto Ricans, as compared to the
			 program under section 19 of that Act (7 U.S.C. 2028); and
							(4)such other matters
			 as the Secretary considers to be appropriate.
							(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 describes the results of the study conducted under this section.
						(d)Funding
							(1)In
			 generalOn October 1, 2008, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $1,000,000, to remain available until
			 expended.
							(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
							BFood distribution
			 programs
				IEmergency food
			 assistance program
					4201.Emergency food
			 assistance
						(a)Purchase of
			 commoditiesSection 27(a) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2036(a)) is amended by –
							(1)by striking
			 (a) Purchase of
			 commodities and all that follows through
			 $140,000,000 of and inserting the following:
								
									(a)Purchase of
				commodities
										(1)In
				generalFrom amounts made available to carry out this Act, for
				each of the fiscal years 2008 through 2012, the Secretary shall purchase a
				dollar amount described in paragraph (2)
				of
										; and
							(2)by adding at the
			 end the following:
								
									(2)AmountsThe
				Secretary shall use to carry out paragraph (1)—
										(A)for fiscal year
				2008, $190,000,000;
										(B)for fiscal year
				2009, $250,000,000; and
										(C)for each of fiscal
				years 2010 through 2012, the dollar amount of commodities specified in
				subparagraph (B) adjusted by the percentage by which the thrifty food plan has
				been adjusted under section 3(u)(4) between June 30, 2008, and June 30 of the
				immediately preceding fiscal
				year.
										.
							(b)State
			 plansSection 202A of the Emergency Food Assistance Act of 1983
			 (7 U.S.C. 7503) is amended by striking subsection (a) and inserting the
			 following:
							
								(a)Plans
									(1)In
				generalTo receive commodities under this Act, a State shall
				submit to the Secretary an operation and administration plan for the provision
				of benefits under this Act.
									(2)UpdatesA
				State shall submit to the Secretary for approval any amendment to a plan
				submitted under paragraph (1) in any case in which the State proposes to make a
				change to the operation or administration of a program described in the
				plan.
									.
						(c)Authorization
			 and appropriationsSection 204(a)(1) of the Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 7508(a)(1)) is amended in the first
			 sentence—
							(1)by striking
			 $60,000,000 and inserting $100,000,000;
			 and
							(2)by inserting
			 and donated wild game before the period at the end.
							4202.Emergency food
			 program infrastructure grantsThe Emergency Food Assistance Act of 1983 is
			 amended by inserting after section 208 (7 U.S.C. 7511) the following:
						
							209.Emergency food
				program infrastructure grants
								(a)Definition of
				eligible entityIn this section, the term eligible
				entity means an emergency feeding organization.
								(b)Program
				authorized
									(1)In
				generalThe Secretary shall use funds made available under
				subsection (d) to make grants to eligible entities to pay the costs of an
				activity described in subsection (c).
									(2)Rural
				preferenceThe Secretary shall use not less than 50 percent of
				the funds described in paragraph (1) for a fiscal year to make grants to
				eligible entities that serve predominantly rural communities for the purposes
				of—
										(A)expanding the
				capacity and infrastructure of food banks, State-wide food bank associations,
				and food bank collaboratives that operate in rural areas; and
										(B)improving the
				capacity of the food banks to procure, receive, store, distribute, track, and
				deliver time-sensitive or perishable food products.
										(c)Use of
				fundsAn eligible entity shall use a grant received under this
				section for any fiscal year to carry out activities of the eligible entity,
				including—
									(1)the development
				and maintenance of a computerized system for the tracking of time-sensitive
				food products;
									(2)capital,
				infrastructure, and operating costs associated with the collection, storage,
				distribution, and transportation of time-sensitive and perishable food
				products;
									(3)improving the
				security and diversity of the emergency food distribution and recovery systems
				of the United States through the support of small or mid-size farms and
				ranches, fisheries, and aquaculture, and donations from local food producers
				and manufacturers to persons in need;
									(4)providing
				recovered foods to food banks and similar nonprofit emergency food providers to
				reduce hunger in the United States;
									(5)improving the
				identification of—
										(A)potential
				providers of donated foods;
										(B)potential
				nonprofit emergency food providers; and
										(C)persons in need of
				emergency food assistance in rural areas; and
										(6)constructing,
				expanding, or repairing a facility or equipment to support hunger relief
				agencies in the community.
									(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2008 through
				2012.
								.
					IIFood
			 distribution program on Indian reservations
					4211.Assessing the
			 nutritional value of the FDPIR food package
						(a)In
			 generalSection 4 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2013) is amended by striking subsection (b) and inserting the following:
							
								(b)Food
				Distribution Program on Indian Reservations
									(1)In
				generalDistribution of commodities, with or without the
				supplemental nutrition assistance program, shall be made whenever a request for
				concurrent or separate food program operations, respectively, is made by a
				tribal organization.
									(2)Administration
										(A)In
				generalSubject to subparagraphs (B) and (C), in the event of
				distribution on all or part of an Indian reservation, the appropriate agency of
				the State government in the area involved shall be responsible for the
				distribution.
										(B)Administration
				by tribal organizationIf the Secretary determines that a tribal
				organization is capable of effectively and efficiently administering a
				distribution described in paragraph (1), then the tribal organization shall
				administer the distribution.
										(C)ProhibitionThe
				Secretary shall not approve any plan for a distribution described in paragraph
				(1) that permits any household on any Indian reservation to participate
				simultaneously in the supplemental nutrition assistance program and the program
				established under this subsection.
										(3)Disqualified
				participantsAn individual who is disqualified from participation
				in the food distribution program on Indian reservations under this subsection
				is not eligible to participate in the supplemental nutrition assistance program
				under this Act for a period of time to be determined by the Secretary.
									(4)Administrative
				costsThe Secretary is authorized to pay such amounts for
				administrative costs and distribution costs on Indian reservations as the
				Secretary finds necessary for effective administration of such distribution by
				a State agency or tribal organization.
									(5)Bison
				meatSubject to the availability of appropriations to carry out
				this paragraph, the Secretary may purchase bison meat for recipients of food
				distributed under this subsection, including bison meat from—
										(A)Native American
				bison producers; and
										(B)producer–owned
				cooperatives of bison ranchers.
										(6)Traditional and
				locally-grown food fund
										(A)In
				generalSubject to the availability of appropriations, the
				Secretary shall establish a fund for use in purchasing traditional and
				locally-grown foods for recipients of food distributed under this
				subsection.
										(B)Native American
				producersWhere practicable,
				of the food provided under subparagraph (A), at least 50 percent shall be
				produced by Native American farmers, ranchers, and producers.
										(C)Definition of
				traditional and locally grownThe Secretary shall determine the
				definition of the term traditional and locally-grown with respect
				to food distributed under this paragraph.
										(D)SurveyIn
				carrying out this paragraph, the Secretary shall—
											(i)survey
				participants of the food distribution program on Indian reservations
				established under this subsection to determine which traditional foods are most
				desired by those participants; and
											(ii)purchase or offer
				to purchase those traditional foods that may be procured
				cost-effectively.
											(E)ReportNot
				later than 1 year after the date of enactment of this paragraph, and annually
				thereafter, the Secretary shall submit to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report describing the activities carried out under
				this paragraph during the preceding calendar year.
										(F)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this paragraph $5,000,000 for each of fiscal years 2008
				through
				2012.
										.
						(b)FDPIR food
			 packageNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report that describes—
							(1)how the Secretary
			 derives the process for determining the food package under the food
			 distribution program on Indian reservations established under section 4(b) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)) (referred to in this
			 subsection as the food package);
							(2)the extent to which
			 the food package—
								(A)addresses the
			 nutritional needs of low-income Native Americans compared to the supplemental
			 nutrition assistance program, particularly for very low-income
			 households;
								(B)conforms (or fails
			 to conform) to the 2005 Dietary Guidelines for Americans published under
			 section 301 of the National Nutrition Monitoring and Related Research Act of
			 1990 (7 U.S.C. 5341);
								(C)addresses (or
			 fails to address) the nutritional and health challenges that are specific to
			 Native Americans; and
								(D)is limited by
			 distribution costs or challenges in infrastructure; and
								(3)(A)any plans of the
			 Secretary to revise and update the food package to conform with the most recent
			 Dietary Guidelines for Americans, including any costs associated with the
			 planned changes; or
								(B)if the Secretary does not plan changes
			 to the food package, the rationale of the Secretary for retaining the food
			 package.
								IIICommodity
			 supplemental food program
					4221.Commodity
			 supplemental food programSection 5 of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended by
			 striking subsection (g) and inserting the following:
						
							(g)ProhibitionNotwithstanding
				any other provision of law (including regulations), the Secretary may not
				require a State or local agency to prioritize assistance to a particular group
				of individuals that are—
								(1)low-income persons
				aged 60 and older; or
								(2)women, infants,
				and
				children.
								.
					IVSenior
			 farmers’ market nutrition program
					4231.Seniors
			 farmers’ market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
						(1)in subsection
			 (b)(1), by inserting honey, after
			 vegetables,;
						(2)by striking
			 subsection (c) and inserting the following:
							
								(c)Exclusion of
				benefits in determining eligibility for other programsThe value
				of any benefit provided to any eligible seniors farmers’ market nutrition
				program recipient under this section shall not be considered to be income or
				resources for any purposes under any Federal, State, or local
				law.
								;
				and
						(3)by adding at the
			 end the following:
							
								(d)Prohibition on
				collection of sales taxEach State shall ensure that no State or
				local tax is collected within the State on a purchase of food with a benefit
				distributed under the seniors farmers’ market nutrition program.
								(e)RegulationsThe
				Secretary may promulgate such regulations as the Secretary considers to be
				necessary to carry out the seniors farmers’ market nutrition
				program.
								.
						CChild nutrition
			 and related programs
				4301.State
			 performance on enrolling children receiving program benefits for free school
			 meals
					(a)In
			 generalNot later than December 31, 2008 and June 30 of each year
			 thereafter, the Secretary shall submit to the Committees on Agriculture and
			 Education and Labor of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that assesses the
			 effectiveness of each State in enrolling school-aged children in households
			 receiving program benefits under the Food and Nutrition Act of 2008 (7 U.S.C.
			 2011 et seq.) (referred to in this section as program benefits)
			 for free school meals using direct certification.
					(b)Specific
			 measuresThe assessment of the Secretary of the performance of
			 each State shall include—
						(1)an estimate of the
			 number of school-aged children, by State, who were members of a household
			 receiving program benefits at any time in July, August, or September of the
			 prior year;
						(2)an estimate of the
			 number of school-aged children, by State, who were directly certified as
			 eligible for free lunches under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.), based on receipt of program benefits, as of
			 October 1 of the prior year; and
						(3)an estimate of the
			 number of school-aged children, by State, who were members of a household
			 receiving program benefits at any time in July, August, or September of the
			 prior year who were not candidates for direct certification because on October
			 1 of the prior year the children attended a school operating under the special
			 assistance provisions of section 11(a)(1) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1759a(a)(1)) that is not operating in a base
			 year.
						(c)Performance
			 InnovationsThe report of the Secretary shall describe best
			 practices from States with the best performance or the most improved
			 performance from the previous year.
					4302.Purchases of
			 locally produced foodsSection
			 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is
			 amended to read as follows:
					
						(j)Purchases of
				locally produced foodsThe Secretary shall—
							(1)encourage institutions receiving funds
				under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) to
				purchase unprocessed agricultural products, both locally grown and locally
				raised, to the maximum extent practicable and appropriate;
							(2)advise institutions participating in a
				program described in paragraph (1) of the policy described in that paragraph
				and paragraph (3) and post information concerning the policy on the website
				maintained by the Secretary; and
							(3)allow institutions receiving funds under
				this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.),
				including the Department of Defense Fresh Fruit and Vegetable Program, to use a
				geographic preference for the procurement of unprocessed agricultural products,
				both locally grown and locally
				raised.
							.
				4303.Healthy food
			 education and program replicabilitySection 18(h) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769(h)) is amended—
					(1)in paragraph
			 (1)(C), by inserting promotes healthy food education in the school
			 curriculum and before incorporates;
					(2)by redesignating
			 paragraph (2) as paragraph (4); and
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)AdministrationIn
				providing grants under paragraph (1), the Secretary shall give priority to
				projects that can be replicated in schools.
							(3)Pilot program
				for high-poverty schools
								(A)DefinitionsIn
				this paragraph:
									(i)Eligible
				programThe term eligible program means—
										(I)a school-based
				program with hands-on vegetable gardening and nutrition education that is
				incorporated into the curriculum for 1 or more grades at 2 or more eligible
				schools; or
										(II)a community-based
				summer program with hands-on vegetable gardening and nutrition education that
				is part of, or coordinated with, a summer enrichment program at 2 or more
				eligible schools.
										(ii)Eligible
				schoolThe term eligible school means a public
				school, at least 50 percent of the students of which are eligible for free or
				reduced price meals under this Act.
									(B)EstablishmentThe
				Secretary shall carry out a pilot program under which the Secretary shall
				provide to nonprofit organizations or public entities in not more than 5 States
				grants to develop and run, through eligible programs, community gardens at
				eligible schools in the States that would—
									(i)be
				planted, cared for, and harvested by students at the eligible schools;
				and
									(ii)teach the
				students participating in the community gardens about agriculture production
				practices and diet.
									(C)Priority
				StatesOf the States in which grantees under this paragraph are
				located—
									(i)at
				least 1 State shall be among the 15 largest States, as determined by the
				Secretary;
									(ii)at
				least 1 State shall be among the 16th to 30th largest States, as determined by
				the Secretary; and
									(iii)at least 1 State
				shall be a State that is not described in clause (i) or (ii).
									(D)Use of
				produceProduce from a community garden provided a grant under
				this paragraph may be—
									(i)used to supplement
				food provided at the eligible school;
									(ii)distributed to
				students to bring home to the families of the students; or
									(iii)donated to a
				local food bank or senior center nutrition program.
									(E)No cost-sharing
				requirementA nonprofit organization or public entity that
				receives a grant under this paragraph shall not be required to share the cost
				of carrying out the activities assisted under this paragraph.
								(F)EvaluationA
				nonprofit organization or public entity that receives a grant under this
				paragraph shall be required to cooperate in an evaluation in accordance with
				paragraph
				(1)(H).
								.
					4304.Fresh fruit
			 and vegetable program
					(a)Program
						(1)In
			 generalThe Richard B. Russell National School Lunch Act is
			 amended by inserting after section 18 (42 U.S.C. 1769) the following:
							
								19.Fresh fruit and
				vegetable program
									(a)In
				generalFor the school year beginning July 2008 and each
				subsequent school year, the Secretary shall provide grants to States to carry
				out a program to make free fresh fruits and vegetables available in elementary
				schools (referred to in this section as the program).
									(b)ProgramA
				school participating in the program shall make free fresh fruits and vegetables
				available to students throughout the school day (or at such other times as are
				considered appropriate by the Secretary) in 1 or more areas designated by the
				school.
									(c)Funding to
				States
										(1)Minimum
				grantExcept as provided in subsection (i)(2), the Secretary
				shall provide to each of the 50 States and the District of Columbia an annual
				grant in an amount equal to 1 percent of the funds made available for a year to
				carry out the program.
										(2)Additional
				fundingOf the funds remaining after grants are made under
				paragraph (1), the Secretary shall allocate additional funds to each State that
				is operating a school lunch program under section 4 based on the proportion
				that—
											(A)the population of
				the State; bears to
											(B)the population of
				the United States.
											(d)Selection of
				schools
										(1)In
				generalExcept as provided in paragraph (2) of this subsection
				and section 4304(a)(2) of the Food, Conservation, and Energy Act of 2008, each
				year, in selecting schools to participate in the program, each State
				shall—
											(A)ensure that each
				school chosen to participate in the program is a school—
												(i)in
				which not less than 50 percent of the students are eligible for free or reduced
				price meals under this Act; and
												(ii)that submits an
				application in accordance with subparagraph (D);
												(B)to the maximum
				extent practicable, give the highest priority to schools with the highest
				proportion of children who are eligible for free or reduced price meals under
				this Act;
											(C)ensure that each
				school selected is an elementary school (as defined in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
											(D)solicit
				applications from interested schools that include—
												(i)information
				pertaining to the percentage of students enrolled in the school submitting the
				application who are eligible for free or reduced price school lunches under
				this Act;
												(ii)a
				certification of support for participation in the program signed by the school
				food manager, the school principal, and the district superintendent (or
				equivalent positions, as determined by the school);
												(iii)a
				plan for implementation of the program, including efforts to integrate
				activities carried out under this section with other efforts to promote sound
				health and nutrition, reduce overweight and obesity, or promote physical
				activity; and
												(iv)such other
				information as may be requested by the Secretary; and
												(E)encourage
				applicants to submit a plan for implementation of the program that includes a
				partnership with 1 or more entities that will provide non-Federal resources
				(including entities representing the fruit and vegetable industry).
											(2)ExceptionClause
				(i) of paragraph (1)(A) shall not apply to a State if all schools that meet the
				requirements of that clause have been selected and the State does not have a
				sufficient number of additional schools that meet the requirement of that
				clause.
										(3)Outreach to
				low-income schools
											(A)In
				generalPrior to making decisions regarding school participation
				in the program, a State agency shall inform the schools within the State with
				the highest proportion of free and reduced price meal eligibility, including
				Native American schools, of the eligibility of the schools for the program with
				respect to priority granted to schools with the highest proportion of free and
				reduced price eligibility under paragraph (1)(B).
											(B)RequirementIn
				providing information to schools in accordance with subparagraph (A), a State
				agency shall inform the schools that would likely be chosen to participate in
				the program under paragraph (1)(B).
											(e)Notice of
				availabilityIf selected to participate in the program, a school
				shall widely publicize within the school the availability of free fresh fruits
				and vegetables under the program.
									(f)Per-student
				grantThe per-student grant provided to a school under this
				section shall be—
										(1)determined by a
				State agency; and
										(2)not less than $50,
				nor more than $75.
										(g)LimitationTo
				the maximum extent practicable, each State agency shall ensure that in making
				the fruits and vegetables provided under this section available to students,
				schools offer the fruits and vegetables separately from meals otherwise
				provided at the school under this Act or the Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.).
									(h)Evaluation and
				reports
										(1)In
				generalThe Secretary shall conduct an evaluation of the program,
				including a determination as to whether children experienced, as a result of
				participating in the program—
											(A)increased
				consumption of fruits and vegetables;
											(B)other dietary
				changes, such as decreased consumption of less nutritious foods; and
											(C)such other outcomes
				as are considered appropriate by the Secretary.
											(2)ReportNot
				later than September 30, 2011, the Secretary shall submit to the Committee on
				Education and Labor of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that describes the
				results of the evaluation under paragraph (1).
										(i)Funding
										(1)In
				generalOut of the funds made available under subsection
				(b)(2)(A) of section 14222 of the Food, Conservation, and Energy Act of 2008,
				the Secretary shall use the following amounts to carry out this section:
											(A)On October 1,
				2008, $40,000,000.
											(B)On July 1, 2009,
				$65,000,000.
											(C)On July 1, 2010,
				$101,000,000.
											(D)On July 1, 2011,
				$150,000,000.
											(E)On July 1, 2012,
				and each July 1 thereafter, the amount made available for the preceding fiscal
				year, as adjusted to reflect changes for the 12-month period ending the
				preceding April 30 in the Consumer Price Index for All Urban Consumers
				published by the Bureau of Labor Statistics of the Department of Labor, for
				items other than food.
											(2)Maintenance of
				existing fundingIn allocating funding made available under
				paragraph (1) among the States in accordance with subsection (c), the Secretary
				shall ensure that each State that received funding under section 18(f) on the
				day before the date of enactment of the Food, Conservation, and Energy Act of
				2008 shall continue to receive sufficient funding under this section to
				maintain the caseload level of the State under that section as in effect on
				that date.
										(3)Evaluation
				fundingOn October 1, 2008, out of any funds made available under
				subsection (b)(2)(A) of section 14222 of the Food, Conservation, and Energy Act
				of 2008, the Secretary shall use to carry out the evaluation required under
				subsection (h), $3,000,000, to remain available for obligation until September
				30, 2010.
										(4)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section any funds transferred for that
				purpose, without further appropriation.
										(5)Authorization of
				appropriationsIn addition to any other amounts made available to
				carry out this section, there are authorized to be appropriated such sums as
				are necessary to expand the program established under this section.
										(6)Administrative
				costs
											(A)In
				generalOf funds made available to carry out this section for a
				fiscal year, the Secretary may use not more than $500,000 for the
				administrative costs of carrying out the program.
											(B)Reservation of
				fundsThe Secretary shall allow each State to reserve such
				funding as the Secretary determines to be necessary to administer the program
				in the State (with adjustments for the size of the State and the grant amount),
				but not to exceed the amount required to pay the costs of 1 full-time
				coordinator for the program in the State.
											(7)Reallocation
											(A)Among
				StatesThe Secretary may reallocate any amounts made available to
				carry out this section that are not obligated or expended by a date determined
				by the Secretary.
											(B)Within
				StatesA State that receives a grant under this section may
				reallocate any amounts made available under the grant that are not obligated or
				expended by a date determined by the
				Secretary.
											.
						(2)Transition of
			 existing schools
							(A)Existing
			 secondary schoolsSection 19(d)(1)(C) of the Richard B. Russell
			 National School Lunch Act (as amended by paragraph (1)) may be waived by a
			 State until July 1, 2010, for each secondary school in the State that has been
			 awarded funding under section 18(f) of that Act (42 U.S.C. 1769(f)) for the
			 school year beginning July 1, 2008.
							(B)School year
			 beginning July 1, 2008To facilitate transition from the program
			 authorized under section 18(f) of the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1769(f)) (as in effect on the day before the date of enactment
			 of this Act) to the program established under section 19 of that Act (as
			 amended by paragraph (1))—
								(i)for
			 the school year beginning July 1, 2008, the Secretary may permit any school
			 selected for participation under section 18(f) of that Act (42 U.S.C. 1769(f))
			 for that school year to continue to participate under section 19 of that Act
			 until the end of that school year; and
								(ii)funds made
			 available under that Act for fiscal year 2009 may be used to support the
			 participation of any schools selected to participate in the program authorized
			 under section 18(f) of that Act (42 U.S.C. 1769(f)) (as in effect on the day
			 before the date of enactment of this Act).
								(b)Conforming
			 AmendmentsSection 18 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1769) is amended—
						(1)by striking
			 subsection (f); and
						(2)by
			 redesignating subsections (g) through (j) as subsections (f) through (i),
			 respectively.
						4305.Whole grain
			 products
					(a)PurposeThe
			 purpose of this section is to encourage greater awareness and interest in the
			 number and variety of whole grain products available to schoolchildren, as
			 recommended by the 2005 Dietary Guidelines for Americans.
					(b)Definition of
			 eligible whole grains and whole grain productsIn this section,
			 the terms whole grains and whole grain products have
			 the meaning given the terms by the Food and Nutrition Service in the
			 HealthierUS School Challenge.
					(c)Purchase of
			 whole grains and whole grain productsIn addition to the
			 commodities delivered under section 6 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1755), the Secretary shall purchase whole grains and whole
			 grain products for use in—
						(1)the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.); and
						(2)the school
			 breakfast program established by section 4 of the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1773).
						(d)EvaluationNot
			 later than September 30, 2011, the Secretary shall conduct an evaluation of the
			 activities conducted under subsection (c) that includes—
						(1)an evaluation of
			 whether children participating in the school lunch and breakfast programs
			 increased their consumption of whole grains;
						(2)an
			 evaluation of which whole grains and whole grain products are most acceptable
			 for use in the school lunch and breakfast programs;
						(3)any
			 recommendations of the Secretary regarding the integration of whole grain
			 products in the school lunch and breakfast programs; and
						(4)an evaluation of
			 any other outcomes determined to be appropriate by the Secretary.
						(e)ReportAs
			 soon as practicable after the completion of the evaluation under subsection
			 (d), the Secretary shall submit to the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate and the Committee on Education and Labor of the House of
			 Representative a report describing the results of the evaluation.
					4306.Buy American
			 requirements
					(a)FindingsThe
			 Congress finds the following:
						(1)Federal law
			 requires that commodities and products purchased with Federal funds be, to the
			 extent practicable, of domestic origin.
						(2)Federal Buy
			 American statutory requirements seek to ensure that purchases made with Federal
			 funds benefit domestic producers.
						(3)The Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.) requires the use of
			 domestic food products for all meals served under the program, including food
			 products purchased with local funds.
						(b)Buy American
			 statutory requirementsThe
			 Department of Agriculture should undertake training, guidance, and enforcement
			 of the various current Buy American statutory requirements and regulations,
			 including those of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1751 et seq.).
					4307.Survey of
			 foods purchased by school food authorities
					(a)In
			 generalFor fiscal year 2009, the Secretary shall carry out a
			 nationally representative survey of the foods purchased during the most recent
			 school year for which data is available by school authorities participating in
			 the school lunch program established under the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1751 et seq.).
					(b)Report
						(1)In
			 generalOn completion of the survey, the Secretary shall submit
			 to the Committees on Agriculture and Education and Labor of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the results of the survey.
						(2)Interim
			 requirementIf the initial report required under paragraph (1) is
			 not submitted to the Committees referred to in that paragraph by June 30, 2009,
			 the Secretary shall submit to the Committees an interim report that describes
			 the relevant survey data, or a sample of such data, available to the Secretary
			 as of that date.
						(c)FundingOf
			 the funds of the Commodity Credit Corporation, the Secretary shall use to carry
			 out this section not more than $3,000,000.
					DMiscellaneous
				4401.Bill Emerson
			 National Hunger Fellows and Mickey Leland International Hunger
			 FellowsSection 4404 of the
			 Farm Security and Rural Investment Act of 2002 (2 U.S.C. 1161) is amended to
			 read as follows:
					
						4404.Bill Emerson
				National Hunger Fellows and Mickey Leland International Hunger Fellows
							(a)Short
				titleThis section may be cited as the Bill Emerson
				National Hunger Fellows and Mickey Leland International Hunger Fellows Program
				Act of 2008.
							(b)DefinitionsIn
				this subsection:
								(1)DirectorThe
				term Director means the head of the Congressional Hunger
				Center.
								(2)FellowThe
				term fellow means—
									(A)a Bill Emerson
				Hunger Fellow; or
									(B)Mickey Leland
				Hunger Fellow.
									(3)Fellowship
				programsThe term Fellowship Programs means the Bill
				Emerson National Hunger Fellowship Program and the Mickey Leland International
				Hunger Fellowship Program established under subsection (c)(1).
								(c)Fellowship
				Programs
								(1)In
				generalThere is established the Bill Emerson National Hunger
				Fellowship Program and the Mickey Leland International Hunger Fellowship
				Program.
								(2)Purposes
									(A)In
				generalThe purposes of the Fellowship Programs are—
										(i)to
				encourage future leaders of the United States—
											(I)to pursue careers
				in humanitarian and public service;
											(II)to recognize the
				needs of low-income people and hungry people;
											(III)to provide
				assistance to people in need; and
											(IV)to seek public
				policy solutions to the challenges of hunger and poverty;
											(ii)to provide
				training and development opportunities for such leaders through placement in
				programs operated by appropriate organizations or entities; and
										(iii)to increase
				awareness of the importance of public service.
										(B)Bill Emerson
				Hunger Fellowship ProgramThe purpose of the Bill Emerson Hunger
				Fellowship Program is to address hunger and poverty in the United
				States.
									(C)Mickey Leland
				Hunger Fellowship ProgramThe purpose of the Mickey Leland Hunger
				Fellowship Program is to address international hunger and other humanitarian
				needs.
									(3)Administration
									(A)In
				generalSubject to subparagraph (B), the Secretary shall offer to
				provide a grant to the Congressional Hunger Center to administer the Fellowship
				Programs.
									(B)Terms of
				grantThe terms of the grant provided under subparagraph (A),
				including the length of the grant and provisions for the alteration or
				termination of the grant, shall be determined by the Secretary in accordance
				with this section.
									(d)Fellowships
								(1)In
				generalThe Director shall make available Bill Emerson Hunger
				Fellowships and Mickey Leland Hunger Fellowships in accordance with this
				subsection.
								(2)Curriculum
									(A)In
				generalThe Fellowship Programs shall provide experience and
				training to develop the skills necessary to train fellows to carry out the
				purposes described in subsection (c)(2), including—
										(i)training in direct
				service programs for the hungry and other anti-hunger programs in conjunction
				with community-based organizations through a program of field placement;
				and
										(ii)providing
				experience in policy development through placement in a governmental entity or
				nongovernmental, nonprofit, or private sector organization.
										(B)Work
				planTo carry out subparagraph (A) and assist in the evaluation
				of the fellowships under paragraph (6), the Director shall, for each fellow,
				approve a work plan that identifies the target objectives for the fellow in the
				fellowship, including specific duties and responsibilities relating to those
				objectives.
									(3)Period of
				fellowship
									(A)Bill Emerson
				Hunger FellowA Bill Emerson Hunger Fellowship awarded under this
				section shall be for not more than 15 months.
									(B)Mickey Leland
				Hunger FellowA Mickey Leland Hunger Fellowship awarded under
				this section shall be for not more than 2 years.
									(4)Selection of
				fellows
									(A)In
				generalFellowships shall be awarded pursuant to a nationwide
				competition established by the Director.
									(B)QualificationsA
				successful program applicant shall be an individual who has
				demonstrated—
										(i)an
				intent to pursue a career in humanitarian services and outstanding potential
				for such a career;
										(ii)leadership
				potential or actual leadership experience;
										(iii)diverse life
				experience;
										(iv)proficient
				writing and speaking skills;
										(v)an
				ability to live in poor or diverse communities; and
										(vi)such other
				attributes as are considered to be appropriate by the Director.
										(5)Amount of
				award
									(A)In
				generalA fellow shall receive—
										(i)a
				living allowance during the term of the Fellowship; and
										(ii)subject to
				subparagraph (B), an end-of-service award.
										(B)Requirement for
				successful completion of fellowshipEach fellow shall be entitled
				to receive an end-of-service award at an appropriate rate for each month of
				satisfactory service completed, as determined by the Director.
									(C)Terms of
				fellowshipA fellow shall not be considered an employee
				of—
										(i)the Department of
				Agriculture;
										(ii)the Congressional
				Hunger Center; or
										(iii)a
				host agency in the field or policy placement of the fellow.
										(D)Recognition of
				fellowship award
										(i)Emerson
				fellowAn individual awarded a fellowship from the Bill Emerson
				Hunger Fellowship shall be known as an Emerson Fellow.
										(ii)Leland
				fellowAn individual awarded a fellowship from the Mickey Leland
				Hunger Fellowship shall be known as a Leland Fellow.
										(6)Evaluations and
				auditsUnder terms stipulated in the contract entered into under
				subsection (c)(3), the Director shall—
									(A)conduct periodic
				evaluations of the Fellowship Programs; and
									(B)arrange for annual
				independent financial audits of expenditures under the Fellowship
				Programs.
									(e)Authority
								(1)In
				generalSubject to paragraph (2), in carrying out this section,
				the Director may solicit, accept, use, and dispose of gifts, bequests, or
				devises of services or property, both real and personal, for the purpose of
				facilitating the work of the Fellowship Programs.
								(2)LimitationGifts,
				bequests, or devises of money and proceeds from sales of other property
				received as gifts, bequests, or devises shall be used exclusively for the
				purposes of the Fellowship Programs.
								(f)ReportThe
				Director shall annually submit to the Secretary of Agriculture, the Committee
				on Agriculture of the House of Representatives, and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that—
								(1)describes the
				activities and expenditures of the Fellowship Programs during the preceding
				fiscal year, including expenditures made from funds made available under
				subsection (g); and
								(2)includes the
				results of evaluations and audits required by subsection (d).
								(g)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this section, to remain
				available until
				expended.
							.
				4402.Assistance for
			 community food projectsSection 25 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2034) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)DefinitionsIn
				this section:
								(1)Community food
				projectIn this section, the term community food
				project means a community-based project that—
									(A)requires a 1-time
				contribution of Federal assistance to become self-sustaining; and
									(B)is
				designed—
										(i)(I)to meet the food needs
				of low-income individuals;
											(II)to increase the self-reliance of
				communities in providing for the food needs of the communities; and
											(III)to promote comprehensive responses to
				local food, farm, and nutrition issues; or
											(ii)to meet specific
				State, local, or neighborhood food and agricultural needs, including needs
				relating to—
											(I)infrastructure
				improvement and development;
											(II)planning for
				long-term solutions; or
											(III)the creation of
				innovative marketing activities that mutually benefit agricultural producers
				and low-income consumers.
											(2)CenterThe
				term Center means the healthy urban food enterprise development
				center established under subsection (h).
								(3)Underserved
				communityThe term underserved community means a
				community (including an urban or rural community or an Indian tribe) that, as
				determined by the Secretary, has—
									(A)limited access to
				affordable, healthy foods, including fresh fruits and vegetables;
									(B)a high incidence of
				a diet-related disease (including obesity) as compared to the national
				average;
									(C)a high rate of
				hunger or food insecurity; or
									(D)severe or
				persistent
				poverty.
									;
					(2)by redesignating
			 subsection (h) as subsection (i); and
					(3)by inserting after
			 subsection (g) the following:
						
							(h)Healthy urban
				food enterprise development center
								(1)Definition of
				eligible entityIn this subsection, the term eligible
				entity means—
									(A)a nonprofit
				organization;
									(B)a
				cooperative;
									(C)a commercial
				entity;
									(D)an agricultural
				producer;
									(E)an academic
				institution;
									(F)an individual;
				and
									(G)such other entities
				as the Secretary may designate.
									(2)EstablishmentThe
				Secretary shall offer to provide a grant to a nonprofit organization to
				establish and support a healthy urban food enterprise development center to
				carry out the purpose described in paragraph (3).
								(3)PurposeThe
				purpose of the Center is to increase access to healthy affordable foods,
				including locally produced agricultural products, to underserved
				communities.
								(4)Activities
									(A)Technical
				assistance and informationThe Center shall collect, develop, and
				provide technical assistance and information to small and medium-sized
				agricultural producers, food wholesalers and retailers, schools, and other
				individuals and entities regarding best practices and the availability of
				assistance for aggregating, storing, processing, and marketing locally produced
				agricultural products and increasing the availability of such products in
				underserved communities.
									(B)Authority to
				subgrantThe Center may provide subgrants to eligible
				entities—
										(i)to
				carry out feasibility studies to establish businesses for the purpose described
				in paragraph (3); and
										(ii)to establish and
				otherwise assist enterprises that process, distribute, aggregate, store, and
				market healthy affordable foods.
										(5)PriorityIn
				providing technical assistance and grants under paragraph (4), the Center shall
				give priority to applications that include projects—
									(A)to benefit
				underserved communities; and
									(B)to develop market
				opportunities for small and mid-sized farm and ranch operations.
									(6)ReportFor
				each fiscal year for which the nonprofit organization described in paragraph
				(2) receives funds, the organization shall submit to the Secretary a report
				describing the activities carried out in the preceding fiscal year,
				including—
									(A)a description of
				technical assistance provided by the Center;
									(B)the total number
				and a description of the subgrants provided under paragraph (4)(B);
									(C)a complete listing
				of cases in which the activities of the Center have resulted in increased
				access to healthy, affordable foods, such as fresh fruit and vegetables,
				particularly for school-aged children and individuals in low-income
				communities; and
									(D)a determination of
				whether the activities identified in subparagraph (C) are sustained during the
				years following the initial provision of technical assistance and subgrants
				under this section.
									(7)Competitive
				award processThe Secretary shall use a competitive process to
				award funds to establish the Center.
								(8)Limitation on
				administrative expensesNot more than 10 percent of the total
				amount allocated for this subsection in a given fiscal year may be used for
				administrative expenses.
								(9)Funding
									(A)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this subsection $1,000,000 for each of fiscal years 2009 through
				2011.
									(B)Additional
				fundingThere is authorized to be appropriated $2,000,000 to
				carry out this subsection for fiscal year
				2012.
									.
					4403.Joint
			 nutrition monitoring and related research activitiesThe Secretary and the Secretary of Health
			 and Human Services shall continue to provide jointly for national nutrition
			 monitoring and related research activities carried out as of the date of
			 enactment of this Act—
					(1)to collect
			 continuous dietary, health, physical activity, and diet and health knowledge
			 data on a nationally representative sample;
					(2)to periodically
			 collect data on special at-risk populations, as identified by the
			 Secretaries;
					(3)to distribute
			 information on health, nutrition, the environment, and physical activity to the
			 public in a timely fashion;
					(4)to analyze new
			 data that becomes available;
					(5)to continuously
			 update food composition tables; and
					(6)to
			 research and develop data collection methods and standards.
					4404.Section 32
			 funds for purchase of fruits, vegetables, and nuts to support domestic
			 nutrition assistance programs
					(a)Funding for
			 additional purchases of fruits, vegetables, and nutsIn addition to the purchases of fruits,
			 vegetables, and nuts required by section 10603 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 612c–4), the Secretary of Agriculture shall
			 purchase fruits, vegetables, and nuts for the purpose of providing nutritious
			 foods for use in domestic nutrition assistance programs, using, of the funds
			 made available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c),
			 the following amounts:
						(1)$190,000,000 for
			 fiscal year 2008.
						(2)$193,000,000 for
			 fiscal year 2009.
						(3)$199,000,000 for
			 fiscal year 2010.
						(4)$203,000,000 for
			 fiscal year 2011.
						(5)$206,000,000 for
			 fiscal year 2012 and each fiscal year thereafter.
						(b)Form of
			 purchasesFruits, vegetables,
			 and nuts may be purchased under this section in the form of frozen, canned,
			 dried, or fresh fruits, vegetables, and nuts.
					(c)Purchase of
			 fresh fruits and vegetables for distribution to schools and service
			 institutionsSection 10603 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4) is amended
			 by striking subsection (b) and inserting the following:
						
							(b)Purchase of fresh
				fruits and vegetables for distribution to schools and service
				institutionsThe Secretary of Agriculture shall purchase fresh
				fruits and vegetables for distribution to schools and service institutions in
				accordance with section 6(a) of the Richard B. Russell National School Lunch
				Act (42 U.S.C. 1755(a)) using, of the amount specified in subsection (a), not
				less than $50,000,000 for each of fiscal years 2008 through
				2012.
							.
					4405.Hunger-free
			 communities
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means a public food
			 program service provider or nonprofit organization, including an emergency
			 feeding organization, that has collaborated, or will collaborate, with 1 or
			 more local partner organizations to achieve at least 1 hunger-free communities
			 goal.
						(2)Emergency
			 feeding organizationThe term emergency feeding
			 organization has the meaning given the term in section 201A of the
			 Emergency Food Assistance Act of 1983 (7 U.S.C. 7501).
						(3)Hunger-free
			 communities goalThe term hunger-free communities
			 goal means any of the 14 goals described in the H. Con. Res. 302 (102nd
			 Congress).
						(b)Hunger-Free
			 communities collaborative grants
						(1)Program
							(A)In
			 generalThe Secretary shall use not more than 50 percent of any
			 funds made available under subsection (e) to make grants to eligible entities
			 to pay the Federal share of the costs of an activity described in paragraph
			 (2).
							(B)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this subsection shall not exceed 80 percent.
							(C)Non-Federal
			 share
								(i)CalculationThe
			 non-Federal share of the cost of an activity under this subsection may be
			 provided in cash or fairly evaluated in-kind contributions, including
			 facilities, equipment, or services.
								(ii)SourcesAny
			 entity may provide the non-Federal share of the cost of an activity under this
			 subsection through a State government, a local government, or a private
			 source.
								(2)Use of
			 fundsAn eligible entity in a community shall use a grant
			 received under this subsection for any fiscal year for hunger relief
			 activities, including—
							(A)meeting the
			 immediate needs of people who experience hunger in the community served by the
			 eligible entity by—
								(i)distributing
			 food;
								(ii)providing
			 community outreach to assist in participation in federally assisted nutrition
			 programs, including—
									(I)the school
			 breakfast program established by section 4 of the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1773);
									(II)the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.);
									(III)the summer food
			 service program for children established under section 13 of that Act;
			 and
									(IV)other Federal
			 programs that provide food for children in child care facilities and homeless
			 and older individuals; or
									(iii)improving access
			 to food as part of a comprehensive service; and
								(B)developing new
			 resources and strategies to help reduce hunger in the community and prevent
			 hunger in the future by—
								(i)developing creative
			 food resources, such as community gardens, buying clubs, food cooperatives,
			 community-owned and operated grocery stores, and farmers’ markets;
								(ii)coordinating food
			 services with park and recreation programs and other community-based outlets to
			 reduce barriers to access; or
								(iii)creating
			 nutrition education programs for at-risk populations to enhance food-purchasing
			 and food-preparation skills and to heighten awareness of the connection between
			 diet and health.
								(c)Hunger-Free
			 communities infrastructure grants
						(1)Program
			 authorized
							(A)In
			 generalThe Secretary shall use not more than 50 percent of any
			 funds made available for a fiscal year under subsection (e) to make grants to
			 eligible entities to pay the Federal share of the costs of an activity
			 described in paragraph (2).
							(B)Federal
			 shareThe Federal share of the cost of carrying out an activity
			 under this subsection shall not exceed 80 percent.
							(2)Application
							(A)In
			 generalTo receive a grant under this subsection, an eligible
			 entity shall submit an application at such time, in such form, and containing
			 such information as the Secretary may prescribe.
							(B)ContentsEach
			 application submitted under subparagraph (A) shall—
								(i)identify any
			 activity described in paragraph (3) that the grant will be used to fund;
			 and
								(ii)describe the
			 means by which an activity identified under clause (i) will reduce hunger in
			 the community of the eligible entity.
								(C)PriorityIn
			 making grants under this subsection, the Secretary shall give priority to
			 eligible entities that demonstrate 2 or more of the following:
								(i)The
			 eligible entity serves a community in which the rates of food insecurity,
			 hunger, poverty, or unemployment are demonstrably higher than national average
			 rates.
								(ii)The
			 eligible entity serves a community that has successfully carried out long-term
			 efforts to reduce hunger in the community.
								(iii)The
			 eligible entity serves a community that provides public support for the efforts
			 of the eligible entity.
								(iv)The
			 eligible entity is committed to achieving more than 1 hunger-free communities
			 goal.
								(3)Use of
			 fundsAn eligible entity shall use a grant received under this
			 subsection to construct, expand, or repair a facility or equipment to support
			 hunger relief efforts in the community.
						(d)ReportIf
			 funds are made available under subsection (e) to carry out this section, not
			 later than September 30, 2012, the Secretary shall submit to Congress a report
			 that describes—
						(1)each grant made
			 under this section, including—
							(A)a description of
			 any activity funded; and
							(B)the degree of
			 success of each activity funded in achieving hunger free-communities goals;
			 and
							(2)the degree of
			 success of all activities funded under this section in achieving domestic
			 hunger goals.
						(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2008
			 through 2012.
					4406.Reauthorization
			 of Federal food assistance programs
					(a)Supplemental
			 nutrition assistance program
						(1)Authorization of
			 appropriationsSection 18(a)(1) of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2027(a)(1)) is amended in the first sentence by striking
			 for each of the fiscal years 2003 through 2007 and inserting
			 for each of fiscal years 2008 through 2012.
						(2)Grants for
			 simple application and eligibility determination systems and improved access to
			 benefitsSection 11(t)(1) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2020(t)(1)) is amended by striking For each of fiscal years
			 2003 through 2007 and inserting Subject to the availability of
			 appropriations under section 18(a), for each fiscal year.
						(3)Funding of
			 employment and training programsSection 16(h)(1) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)) is amended—
							(A)in subparagraph
			 (A), by striking the amount of— and all that follows through the
			 end of the subparagraph and inserting , $90,000,000 for each fiscal
			 year.; and
							(B)in subparagraph
			 (E)(i), by striking for each of fiscal years 2002 through 2007
			 and inserting for each fiscal year.
							(4)Reductions in
			 payments for administrative costsSection 16(k)(3) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2025(k)(3)) is amended—
							(A)in the first
			 sentence of subparagraph (A), by striking effective for each of fiscal
			 years 1999 through 2007,; and
							(B)in subparagraph
			 (B)(ii), by striking through fiscal year 2007.
							(5)Cash payment
			 pilot projectsSection 17(b)(1)(B)(vi) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2026(b)(1)(B)(vi)) is amended—
							(A)by striking
			 Any pilot and inserting Subject to the availability of
			 appropriations under section 18(a), any pilot; and
							(B)by striking
			 through October 1, 2007,.
							(6)Consolidated
			 block grants for Puerto Rico and American SamoaSection
			 19(a)(2)(A)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2028(a)(2)(A)(ii)) is amended by striking for each of fiscal years 2004
			 through 2007 and inserting subject to the availability of
			 appropriations under section 18(a), for each fiscal year
			 thereafter.
						(7)Assistance for
			 community food projectsSection 25 of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2034) is amended—
							(A)in subsection
			 (b)(2)(B), by striking for each of fiscal years 1997 through
			 2007 and inserting for fiscal year 2008 and each fiscal year
			 thereafter; and
							(B)in subsection
			 (i)(4) (as redesignated by section 4402), by striking of fiscal years
			 2003 through 2007 and inserting fiscal year
			 thereafter.
							(b)Commodity
			 distribution
						(1)Emergency food
			 assistanceSection 204(a)(1) of the Emergency Food Assistance Act
			 of 1983 (7 U.S.C. 7508(a)(1)) is amended in the first sentence by striking
			 for each of the fiscal years 2003 through 2007 and inserting
			 for fiscal year 2008 and each fiscal year thereafter.
						(2)Commodity
			 distribution programSection 4(a) of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the
			 first sentence by striking years 1991 through 2007 and inserting
			 years 2008 through 2012.
						(3)Commodity
			 supplemental food programSection 5 of the Agriculture and
			 Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is
			 amended—
							(A)in subsection
			 (a)—
								(i)in
			 paragraph (1), by striking each of fiscal years 2003 through
			 2007 and inserting each of fiscal years 2008 through
			 2012; and
								(ii)in
			 paragraph (2)(B), by striking the subparagraph designation and heading and all
			 that follows through 2007 and inserting the following:
									
										(B)Subsequent
				fiscal yearsFor each of fiscal years 2004 through
				2012
										;
				and
								(B)in subsection
			 (d)(2), by striking each of the fiscal years 1991 through 2007
			 and inserting each of fiscal years 2008 through 2012.
							(4)Distribution of
			 surplus commodities to special nutrition projectsSection
			 1114(a)(2)(A) of the Agriculture and Food Act of 1981 (7 U.S.C. 1431e(2)(A)) is
			 amended in the first sentence by striking Effective through September
			 30, 2007 and inserting For each of fiscal years 2008 through
			 2012.
						(c)Farm Security
			 and Rural Investment
						(1)Seniors farmers’
			 market nutrition programSection 4402 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3007) is amended by striking by striking
			 subsection (a) and inserting the following:
							
								(a)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary of Agriculture
				shall use to carry out and expand the seniors farmers’ market nutrition program
				$20,600,000 for each of fiscal years 2008 through
				2012.
								.
						(2)Nutrition
			 information and awareness pilot programSection 4403(f) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3171 note; Public Law 107–171) is
			 amended by striking 2007 and inserting
			 2012.
						4407.Effective and
			 implementation datesExcept as
			 otherwise provided in this title, this title and the amendments made by this
			 title take effect on October 1, 2008.
				VCredit
			AFarm Ownership
			 Loans
				5001.Direct
			 loansSection 302 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1922) is amended—
					(1)by striking the
			 section designation and heading and all that follows through (a) The
			 Secretary is authorized to and inserting the following:
						
							302.Persons
				eligible for real estate loans
								(a)In
				generalThe Secretary may
								;
				and
					(2)in subsection
			 (a)(2), by inserting , taking into consideration all farming experience
			 of the applicant, without regard to any lapse between farming
			 experiences after farming operations.
					5002.Conservation
			 loan and loan guarantee programSection 304 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1924) is amended to read as follows:
					
						304.Conservation
				loan and loan guarantee program
							(a)In
				generalThe Secretary may make or guarantee qualified
				conservation loans to eligible borrowers under this section.
							(b)DefinitionsIn
				this section:
								(1)Qualified
				conservation loanThe term qualified conservation
				loan means a loan, the proceeds of which are used to cover the costs to
				the borrower of carrying out a qualified conservation project.
								(2)Qualified
				conservation projectThe term qualified conservation
				project means conservation measures that address provisions of a
				conservation plan of the eligible borrower.
								(3)Conservation
				planThe term conservation plan means a plan,
				approved by the Secretary, that, for a farming or ranching operation,
				identifies the conservation activities that will be addressed with loan funds
				provided under this section, including—
									(A)the installation
				of conservation structures to address soil, water, and related
				resources;
									(B)the establishment
				of forest cover for sustained yield timber management, erosion control, or
				shelter belt purposes;
									(C)the installation
				of water conservation measures;
									(D)the installation
				of waste management systems;
									(E)the establishment
				or improvement of permanent pasture;
									(F)compliance with
				section 1212 of the Food Security Act of 1985; and
									(G)other purposes
				consistent with the plan, including the adoption of any other emerging or
				existing conservation practices, techniques, or technologies approved by the
				Secretary.
									(c)Eligibility
								(1)In
				generalThe Secretary may make or guarantee loans to farmers or
				ranchers in the United States, farm cooperatives, private domestic
				corporations, partnerships, joint operations, trusts, or limited liability
				companies that are controlled by farmers or ranchers and engaged primarily and
				directly in agricultural production in the United States.
								(2)RequirementsTo
				be eligible for a loan under this section, applicants shall meet the
				requirements in paragraphs (1) and (2) of section 302(a).
								(d)PriorityIn
				making or guaranteeing loans under this section, the Secretary shall give
				priority to—
								(1)qualified
				beginning farmers or ranchers and socially disadvantaged farmers or
				ranchers;
								(2)owners or tenants
				who use the loans to convert to sustainable or organic agricultural production
				systems; and
								(3)producers who use
				the loans to build conservation structures or establish conservation practices
				to comply with section 1212 of the Food Security Act of 1985.
								(e)Limitations
				applicable to loan guaranteesThe portion of a loan that the
				Secretary may guarantee under this section shall be 75 percent of the principal
				amount of the loan.
							(f)Administrative
				provisionsThe Secretary shall ensure, to the maximum extent
				practicable, that loans made or guaranteed under this section are distributed
				across diverse geographic regions.
							(g)Credit
				eligibilityThe provisions of paragraphs (1) and (3) of section
				333 shall not apply to loans made or guaranteed under this section.
							(h)Authorization of
				AppropriationsFor each of fiscal years 2008 through 2012, there
				are authorized to be appropriated to the Secretary such funds as are necessary
				to carry out this
				section.
							.
				5003.Limitations on
			 amount of farm ownership loansSection 305(a)(2) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1925(a)(2)) is amended by striking
			 $200,000 and inserting $300,000.
				5004.Down payment
			 loan programSection 310E of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1935) is
			 amended—
					(1)in subsection
			 (a)(1), by striking and ranchers and inserting or
			 ranchers and socially disadvantaged farmers or ranchers;
					(2)in subsection
			 (b)—
						(A)by striking
			 paragraph (1) and inserting the following;
							
								(1)PrincipalEach loan made under this section shall be
				in an amount that does not exceed 45 percent of the least of—
									(A)the purchase price of the farm or ranch to
				be acquired;
									(B)the appraised value of the farm or ranch to
				be acquired; or
									(C)$500,000.
									(2)Interest
				rateThe interest rate on any
				loan made by the Secretary under this section shall be a rate equal to the
				greater of—
									(A)the difference obtained by subtracting 4
				percent from the interest rate for farm ownership loans under this subtitle;
				or
									(B)1.5
				percent.
									;
				and
						(B)in paragraph (3),
			 by striking 15 and inserting 20;
						(3)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking 10 and inserting 5;
						(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2); and
						(C)in paragraph
			 (2)(B) (as so redesignated), by striking 15-year and inserting
			 20-year;
						(4)in subsection
			 (d)—
						(A)in paragraph
			 (3)—
							(i)by
			 inserting and socially disadvantaged farmers or ranchers after
			 ranchers; and
							(ii)by
			 striking and at the end;
							(B)in paragraph (4),
			 by striking and ranchers. and inserting  or ranchers or
			 socially disadvantaged farmers or ranchers; and; and
						(C)by adding at the
			 end the following:
							
								(5)establish annual performance goals to
				promote the use of the down payment loan program and other joint financing
				arrangements as the preferred choice for direct real estate loans made by any
				lender to a qualified beginning farmer or rancher or socially disadvantaged
				farmer or rancher.
								;
				and
						(5)by adding at the
			 end the following:
						
							(e)Socially
				disadvantaged farmer or rancher definedIn this section, the term socially
				disadvantaged farmer or rancher has the meaning given that term in
				section
				355(e)(2).
							.
					5005.Beginning farmer or
			 rancher and socially disadvantaged farmer or rancher contract land sales
			 programSection 310F of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1936) is amended to read
			 as follows:
					
						310F.Beginning
				farmer or rancher and socially disadvantaged farmer or rancher contract land
				sales program
							(a)In
				generalThe Secretary shall,
				in accordance with this section, guarantee a loan made by a private seller of a
				farm or ranch to a qualified beginning farmer or rancher or socially
				disadvantaged farmer or rancher (as defined in section 355(e)(2)) on a contract
				land sales basis.
							(b)EligibilityIn order to be eligible for a loan
				guarantee under subsection (a)—
								(1)the qualified beginning farmer or rancher
				or socially disadvantaged farmer or rancher shall—
									(A)on the date the contract land sale that is
				subject of the loan is complete, own and operate the farm or ranch that is the
				subject of the contract land sale;
									(B)have a credit
				history that—
										(i)includes a record of satisfactory debt
				repayment, as determined by the Secretary; and
										(ii)is acceptable to the Secretary; and
										(C)demonstrate to the Secretary that the
				farmer or rancher, as the case may be, is unable to obtain sufficient credit
				without a guarantee to finance any actual need of the farmer or rancher, as the
				case may be, at a reasonable rate or term; and
									(2)the loan shall meet applicable underwriting
				criteria, as determined by the Secretary.
								(c)Limitations
								(1)Down
				paymentThe Secretary shall
				not provide a loan guarantee under subsection (a) if the contribution of the
				qualified beginning farmer or rancher or socially disadvantaged farmer or
				rancher to the down payment for the farm or ranch that is the subject of the
				contract land sale would be less than 5 percent of the purchase price of the
				farm or ranch.
								(2)Maximum purchase
				priceThe Secretary shall not
				provide a loan guarantee under subsection (a) if the purchase price or the
				appraisal value of the farm or ranch that is the subject of the contract land
				sale is greater than $500,000.
								(d)Period of
				guaranteeThe period during
				which a loan guarantee under this section is in effect shall be the 10-year
				period beginning with the date the guarantee is provided.
							(e)Guarantee
				plan
								(1)Selection of
				planA private seller of a farm or ranch who makes a loan that is
				guaranteed by the Secretary under subsection (a) may select—
									(A)a prompt payment
				guarantee plan, which shall cover—
										(i)3
				amortized annual installments; or
										(ii)an amount equal to 3 annual installments
				(including an amount equal to the total cost of any tax and insurance incurred
				during the period covered by the annual installments); or
										(B)a standard guarantee plan, which shall
				cover an amount equal to 90 percent of the outstanding principal of the
				loan.
									(2)Eligiblity for
				standard guarantee planIn order for a private seller to be
				eligible for a standard guarantee plan referred to in paragraph (1)(B), the
				private seller shall—
									(A)secure a commercial lending institution or
				similar entity, as determined by the Secretary, to serve as an escrow agent;
				or
									(B)in cooperation with the farmer or rancher,
				use an appropriate alternate arrangement, as determined by the
				Secretary.
									(f)Transition from
				pilot program
								(1)In
				generalThe Secretary may
				phase-in the implementation of the changes to the Beginning Farmer and Rancher
				and Socially Disadvantaged Farmer or Rancher Contract Land Sales Program
				provided for in this section.
								(2)LimitationAll changes to the Beginning Farmer and
				Rancher and Socially Disadvantaged Farmer or Rancher Contract Land Sales
				Program must be implemented for the 2011 Fiscal
				Year.
								.
				BOperating
			 loans
				5101.Farming
			 experience as eligibility requirementSection 311 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1941) is amended—
					(1)by striking the
			 section designation and all that follows through (a) The Secretary is
			 authorized to and inserting the following:
						
							311.Persons
				eligible for loans
								(a)In
				generalThe Secretary
				may
								;
					(2)in subsection
			 (a)(2), by inserting , taking into consideration all farming experience
			 of the applicant, without regard to any lapse between farming
			 experiences after farming operations.
					5102.Limitations on
			 amount of operating loansSection 313(a)(1) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1943(a)(1)) is amended by striking
			 $200,000 and inserting $300,000.
				5103.Suspension of
			 limitation on period for which borrowers are eligible for guaranteed
			 assistanceSection 5102 of the
			 Farm Security And Rural Investment Act of 2002 (7 U.S.C. 1949 note; Public Law
			 107–171) is amended by striking September 30, 2007 and inserting
			 December 31, 2010.
				CEmergency
			 loans
				5201.Eligibility of
			 equine farmers and ranchers for emergency loansSection 321(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1961(a)) is amended—
					(1)in paragraph (1),
			 by striking farmers, ranchers and inserting farmers or
			 ranchers (including equine farmers or ranchers); and
					(2)in paragraph
			 (2)(A), by striking farming, ranching, and inserting
			 farming or ranching (including equine farming or
			 ranching).
					DAdministrative
			 provisions
				5301.Beginning
			 farmer and rancher individual development accounts pilot programSubtitle D of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1981–2008r) is amended by inserting after
			 section 333A the following:
					
						333B.Beginning
				farmer and rancher individual development accounts pilot program
							(a)DefinitionsIn
				this section:
								(1)Demonstration
				programThe term demonstration program means a
				demonstration program carried out by a qualified entity under the pilot program
				established in subsection (b)(1).
								(2)Eligible
				participantThe term eligible participant means a
				qualified beginning farmer or rancher that—
									(A)lacks significant
				financial resources or assets; and
									(B)has an income that
				is less than—
										(i)80
				percent of the median income of the State in which the farmer or rancher
				resides; or
										(ii)200 percent of
				the most recent annual Federal Poverty Income Guidelines published by the
				Department of Health and Human Services for the State.
										(3)Individual
				development accountThe term individual development
				account means a savings account described in subsection
				(b)(4)(A).
								(4)Qualified
				entity
									(A)In
				generalThe term qualified entity means—
										(i)1
				or more organizations—
											(I)described in
				section 501(c)(3) of the Internal Revenue Code of 1986; and
											(II)exempt from
				taxation under section 501(a) of such Code; or
											(ii)a
				State, local, or tribal government submitting an application jointly with an
				organization described in clause (i).
										(B)No prohibition
				on collaborationAn organization described in subparagraph (A)(i)
				may collaborate with a financial institution or for-profit community
				development corporation to carry out the purposes of this section.
									(b)Pilot
				program
								(1)In
				generalThe Secretary shall establish a pilot program to be known
				as the New Farmer Individual Development Accounts Pilot Program
				under which the Secretary shall work through qualified entities to establish
				demonstration programs—
									(A)of at least 5
				years in duration; and
									(B)in at least 15
				States.
									(2)CoordinationThe
				Secretary shall operate the pilot program through, and in coordination with the
				farm loan programs of, the Farm Service Agency.
								(3)Reserve
				funds
									(A)In
				generalA qualified entity carrying out a demonstration program
				under this section shall establish a reserve fund consisting of a non-Federal
				match of 50 percent of the total amount of the grant awarded to the
				demonstration program under this section.
									(B)Federal
				fundsAfter the qualified
				entity has deposited the non-Federal matching funds described in subparagraph
				(A) in the reserve fund, the Secretary shall provide the total amount of the
				grant awarded under this section to the demonstration program for deposit in
				the reserve fund.
									(C)Use of
				fundsOf the funds deposited under subparagraph (B) in the
				reserve fund established for a demonstration program, the qualified entity
				carrying out the demonstration program—
										(i)may use up to 10
				percent for administrative expenses; and
										(ii)shall use the
				remainder in making matching awards described in paragraph
				(4)(B)(ii)(I).
										(D)InterestAny
				interest earned on amounts in a reserve fund established under subparagraph (A)
				may be used by the qualified entity as additional matching funds for, or to
				administer, the demonstration program.
									(E)GuidanceThe
				Secretary shall issue guidance regarding the investment requirements of reserve
				funds established under this paragraph.
									(F)ReversionOn the date on which all funds remaining in
				any individual development account established by a qualified entity have
				reverted under paragraph (5)(B)(ii) to the reserve fund established by the
				qualified entity, there shall revert to the Treasury of the United States a
				percentage of the amount (if any) in the reserve fund equal to—
										(i)the amount of Federal funds deposited in
				the reserve fund under subparagraph (B) that were not used for administrative
				expenses; divided by
										(ii)the total amount
				of funds deposited in the reserve fund.
										(4)Individual
				development accounts
									(A)In
				generalA qualified entity receiving a grant under this section
				shall establish and administer individual development accounts for eligible
				participants.
									(B)Contract
				requirementsTo be eligible to receive funds under this section
				from a qualified entity, an eligible participant shall enter into a contract
				with only 1 qualified entity under which—
										(i)the eligible
				participant agrees—
											(I)to deposit a
				certain amount of funds of the eligible participant in a personal savings
				account, as prescribed by the contractual agreement between the eligible
				participant and the qualified entity;
											(II)to use the funds
				described in subclause (I) only for 1 or more eligible expenditures described
				in paragraph (5)(A); and
											(III)to complete
				financial training; and
											(ii)the qualified
				entity agrees—
											(I)to deposit, not
				later than 1 month after an amount is deposited pursuant to clause (i)(I), at
				least a 100-percent, and up to a 200-percent, match of that amount into the
				individual development account established for the eligible participant;
				and
											(II)with uses of
				funds proposed by the eligible participant.
											(C)Limitation
										(i)In
				generalA qualified entity
				administering a demonstration program under this section may provide not more
				than $6,000 for each fiscal year in matching funds to the individual
				development account established by the qualified entity for an eligible
				participant.
										(ii)Treatment of
				amountAn amount provided under clause (i) shall not be
				considered to be a gift or loan for mortgage purposes.
										(5)Eligible
				expenditures
									(A)In
				generalAn eligible expenditure described in this subparagraph is
				an expenditure—
										(i)to
				purchase farmland or make a down payment on an accepted purchase offer for
				farmland;
										(ii)to make mortgage
				payments on farmland purchased pursuant to clause (i), for up to 180 days after
				the date of the purchase;
										(iii)to purchase
				breeding stock, fruit or nut trees, or trees to harvest for timber; and
										(iv)for other similar
				expenditures, as determined by the Secretary.
										(B)Timing
										(i)In
				generalAn eligible
				participant may make an eligible expenditure at any time during the 2-year
				period beginning on the date on which the last matching funds are provided
				under paragraph (4)(B)(ii)(I) to the individual development account established
				for the eligible participant.
										(ii)Unexpended
				fundsAt the end of the
				period described in clause (i), any funds remaining in an individual
				development account established for an eligible participant shall revert to the
				reserve fund of the demonstration program under which the account was
				established.
										(c)Applications
								(1)In
				generalA qualified entity
				that seeks to carry out a demonstration program under this section may submit
				to the Secretary an application at such time, in such form, and containing such
				information as the Secretary may prescribe.
								(2)CriteriaIn
				considering whether to approve an application to carry out a demonstration
				program under this section, the Secretary shall assess—
									(A)the degree to
				which the demonstration program described in the application is likely to aid
				eligible participants in successfully pursuing new farming
				opportunities;
									(B)the experience and
				ability of the qualified entity to responsibly administer the demonstration
				program;
									(C)the experience and
				ability of the qualified entity in recruiting, educating, and assisting
				eligible participants to increase economic independence and pursue or advance
				farming opportunities;
									(D)the aggregate
				amount of direct funds from non-Federal public sector and private sources that
				are formally committed to the demonstration program as matching
				contributions;
									(E)the adequacy of the
				plan of the qualified entity to provide information relevant to an evaluation
				of the demonstration program; and
									(F)such other factors
				as the Secretary considers to be appropriate.
									(3)PreferencesIn
				considering an application to conduct a demonstration program under this
				section, the Secretary shall give preference to an application from a qualified
				entity that demonstrates—
									(A)a track record of
				serving clients targeted by the program, including, as appropriate, socially
				disadvantaged farmers or ranchers (as defined in section 355(e)(2)); and
									(B)expertise in
				dealing with financial management aspects of farming.
									(4)ApprovalNot later than 1 year after the date of
				enactment of this section, in accordance with this section, the Secretary
				shall, on a competitive basis, approve such applications to conduct
				demonstration programs as the Secretary considers appropriate.
								(5)Term of
				authorityIf the Secretary approves an application to carry out a
				demonstration program, the Secretary shall authorize the applicant to carry out
				the project for a period of 5 years, plus an additional 2 years to make
				eligible expenditures in accordance with subsection (b)(5)(B).
								(d)Grant
				authority
								(1)In
				generalThe Secretary shall make a grant to a qualified entity
				authorized to carry out a demonstration program under this section.
								(2)Maximum amount
				of grantsThe aggregate amount of grant funds provided to a
				demonstration program carried out under this section shall not exceed
				$250,000.
								(3)Timing of grant
				paymentsThe Secretary shall pay the amounts awarded under a
				grant made under this section—
									(A)on the awarding of
				the grant; or
									(B)pursuant to such
				payment plan as the qualified entity may specify.
									(e)Reports
								(1)Annual progress
				reports
									(A)In
				generalNot later than 60 days after the end of the calendar year
				in which the Secretary authorizes a qualified entity to carry out a
				demonstration program under this section, and annually thereafter until the
				conclusion of the demonstration program, the qualified entity shall prepare an
				annual report that includes, for the period covered by the report—
										(i)an
				evaluation of the progress of the demonstration program;
										(ii)information about
				the demonstration program, including the eligible participants and the
				individual development accounts that have been established; and
										(iii)such other
				information as the Secretary may require.
										(B)Submission of
				reportsA qualified entity shall submit each report required
				under subparagraph (A) to the Secretary.
									(2)Reports by the
				secretaryNot later than 1 year after the date on which all
				demonstration programs under this section are concluded, the Secretary shall
				submit to Congress a final report that describes the results and findings of
				all reports and evaluations carried out under this section.
								(f)Annual
				reviewThe Secretary may conduct an annual review of the
				financial records of a qualified entity—
								(1)to assess the
				financial soundness of the qualified entity; and
								(2)to determine the
				use of grant funds made available to the qualified entity under this
				section.
								(g)RegulationsIn
				carrying out this section, the Secretary may promulgate regulations to ensure
				that the program includes provisions for—
								(1)the termination of
				demonstration programs;
								(2)control of the
				reserve funds in the case of such a termination;
								(3)transfer of
				demonstration programs to other qualified entities; and
								(4)remissions from a
				reserve fund to the Secretary in a case in which a demonstration program is
				terminated without transfer to a new qualified entity.
								(h)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2008 through
				2012.
							.
				5302.Inventory sales
			 preferences; loan fund set-asides
					(a)Inventory sales
			 preferencesSection 335(c) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1985(c)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (B)—
								(i)in
			 the subparagraph heading, by inserting ; socially disadvantaged farmer or
			 rancher after or rancher;
								(ii)in
			 clause (i), by inserting  or a socially disadvantaged farmer or
			 rancher after or rancher;
								(iii)in
			 clause (ii), by inserting or socially disadvantaged farmer or
			 rancher after or rancher;
								(iv)in
			 clause (iii), by inserting or a socially disadvantaged farmer or
			 rancher after or rancher; and
								(v)in
			 clause (iv), by striking and ranchers and inserting or
			 ranchers and socially disadvantaged farmers or ranchers; and
								(B)in subparagraph
			 (C), by inserting or a socially disadvantaged farmer or rancher
			 after or rancher;
							(2)in paragraph
			 (5)(B)—
							(A)in clause
			 (i)—
								(i)in
			 the clause heading, by inserting ;
			 socially disadvantaged farmer or rancher after
			 or
			 rancher;
								(ii)by
			 inserting or a socially disadvantaged farmer or rancher after
			 a beginning farmer or rancher; and
								(iii)by
			 inserting or the socially disadvantaged farmer or rancher after
			 the beginning farmer or rancher; and
								(B)in clause
			 (ii)—
								(i)in
			 the matter preceding subclause (I), by inserting or a socially
			 disadvantaged farmer or rancher after or rancher;
			 and
								(ii)in
			 subclause (II), by inserting or the socially disadvantaged farmer or
			 rancher after or rancher; and
								(3)in
			 paragraph (6)—
							(A)in subparagraph
			 (A), by inserting or a socially disadvantaged farmer or rancher
			 after or rancher; and
							(B)in subparagraph
			 (C)—
								(i)in clause (i)(I), by striking and
			 ranchers and inserting or ranchers and socially disadvantaged
			 farmers or ranchers; and
								(ii)in
			 clause (ii), by inserting or socially disadvantaged farmers or
			 ranchers after or ranchers.
								(b)Loan fund
			 set-asidesSection 346(b)(2) of such Act (7 U.S.C. 1994(b)(2)) is
			 amended—
						(1)in subparagraph
			 (A)—
							(A)in clause
			 (i)—
								(i)in
			 subclause (I), by striking 70 percent and inserting an
			 amount that is not less than 75 percent of the total amount; and
								(ii)in
			 subclause (II)—
									(I)in the subclause
			 heading, by inserting ; joint
			 financing arrangements after payment loans;
									(II)by striking
			 60 percent and inserting an amount not less than
			 2/3 of the amount; and
									(III)by inserting
			 and joint financing arrangements under section 307(a)(3)(D)
			 after section 310E; and
									(B)in clause
			 (ii)(III), by striking 2003 through 2007, 35 percent and
			 inserting 2008 through 2012, an amount that is not less than 50 percent
			 of the total amount; and
							(2)in subparagraph
			 (B)(i), by striking 25 percent and inserting an amount
			 that is not less than 40 percent of the total amount.
						5303.Loan authorization
			 levelsSection 346(b)(1) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(1)) is
			 amended—
					(1)in the matter
			 preceding subparagraph (A), by striking $3,796,000,000 for each of
			 fiscal years 2003 through 2007 and inserting $4,226,000,000 for
			 each of fiscal years 2008 through 2012; and
					(2)in subparagraph
			 (A)—
						(A)in the matter
			 preceding clause (i), by striking $770,000,000 and inserting
			 $1,200,000,000;
						(B)in clause (i), by
			 striking $205,000,000 and inserting $350,000,000;
			 and
						(C)in clause (ii), by
			 striking $565,000,000 and inserting
			 $850,000,000.
						5304.Transition to
			 private commercial or other sources of creditSubtitle D of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1981–2008r) is amended by inserting after
			 section 344 the following:
					
						345.Transition to
				private commercial or other sources of credit
							(a)In
				generalIn making or insuring
				a farm loan under subtitle A or B, the Secretary shall establish a plan and
				promulgate regulations (including performance criteria) that promote the goal
				of transitioning borrowers to private commercial credit and other sources of
				credit in the shortest period of time practicable.
							(b)CoordinationIn
				carrying out this section, the Secretary shall integrate and coordinate the
				transition policy described in subsection (a) with—
								(1)the borrower
				training program established by section 359;
								(2)the loan assessment
				process established by section 360;
								(3)the supervised
				credit requirement established by section 361;
								(4)the market
				placement program established by section 362; and
								(5)other appropriate
				programs and authorities, as determined by the
				Secretary.
								.
				5305.Extension of
			 the right of first refusal to reacquire homestead property to immediate family
			 members of borrower-ownerSection 352(c)(4)(B) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2000(c)(4)(B)) is amended—
					(1)in the 1st
			 sentence, by striking , the borrower-owner inserting of a
			 borrower-owner who is a socially disadvantaged farmer or rancher (as defined in
			 section 355(e)(2)), the borrower-owner or a member of the immediate family of
			 the borrower-owner; and
					(2)in the 2nd
			 sentence, by inserting or immediate family member, as the case may
			 be, before from.
					5306.Rural development
			 and farm loan program activitiesSubtitle D of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1981–2008r) is amended by inserting after
			 section 364 the following:
					
						365.Rural
				development and farm loan program activitiesThe Secretary may not complete a study of,
				or enter into a contract with a private party to carry out, without specific
				authorization in a subsequent Act of Congress, a competitive sourcing activity
				of the Secretary, including support personnel of the Department of Agriculture,
				relating to rural development or farm loan
				programs.
						.
				EFarm
			 credit
				5401.Farm Credit
			 System Insurance Corporation
					(a)In
			 generalSection 1.12(b) of
			 the Farm Credit Act of 1971 (12 U.S.C. 2020(b)) is amended—
						(1)in the first
			 sentence, by striking Each Farm and inserting the
			 following;
							
								(1)In
				generalEach Farm
								;
				and
						(2)by striking the
			 second sentence and inserting the following:
							
								(2)ComputationThe
				assessment on any association or other financing institution described in
				paragraph (1) for any period shall be computed in an equitable manner, as
				determined by the
				Corporation.
								.
						(b)Rules and
			 regulationsSection 5.58(10) of such Act (12 U.S.C. 2277a-7(10))
			 is amended by inserting and section 1.12(b) after
			 part.
					5402.Technical
			 correctionSection 3.3(b) of
			 the Farm Credit Act of 1971 (12 U.S.C. 2124(b)) is amended in the first
			 sentence by striking per and inserting
			 par.
				5403.Bank for
			 cooperatives voting stock
					(a)In
			 generalSection 3.3(c) of the Farm Credit Act of 1971 (12 U.S.C.
			 2124(c)) is amended by striking and (ii) and inserting
			 (ii) other categories of persons and entities described in sections 3.7
			 and 3.8 eligible to borrow from the bank, as determined by the bank’s board of
			 directors; and (iii).
					(b)Conforming
			 amendmentsSection 4.3A(c)(1)(D) of such Act (12 U.S.C.
			 2154a(c)(1)(D)) is amended by redesignating clauses (ii) and (iii) as clauses
			 (iii) and (iv), respectively, and inserting after clause (i) the
			 following:
						
							(ii)persons and entities eligible to borrow
				from the banks for cooperatives, as described in section
				3.3(c)(ii);
							.
					5404.Premiums
					(a)Amount in fund
			 not exceeding secure base amountSection 5.55(a) of the Farm Credit Act of
			 1971 (12 U.S.C. 2277a-4(a)) is amended—
						(1)in paragraph (1)—
							(A)in the matter preceding subparagraph
			 (A)—
								(i)by
			 striking paragraph (2) and inserting paragraph
			 (3); and
								(ii)by
			 striking annual ; and
								(B)by striking
			 subparagraphs (A) through (D) and inserting the following:
								
									(A)the average
				outstanding insured obligations issued by the bank for the calendar year, after
				deducting from the obligations the percentages of the guaranteed portions of
				loans and investments described in paragraph (2), multiplied by 0.0020;
				and
									(B)the product obtained by multiplying—
										(i)the sum of—
											(I)the average
				principal outstanding for the calendar year on loans made by the bank that are
				in nonaccrual status; and
											(II)the average
				amount outstanding for the calendar year of other-than-temporarily impaired
				investments made by the bank; by
											(ii)0.0010.
										;
							(2)by striking
			 paragraph (4);
						(3)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(4)by inserting after
			 paragraph (1) the following:
							
								(2)Deductions from
				average outstanding insured obligationsThe average outstanding insured obligations
				issued by the bank for the calendar year referred to in paragraph (1)(A) shall
				be reduced by deducting from the obligations the sum of (as determined by the
				Corporation)—
									(A)90 percent of each of—
										(i)the average
				principal outstanding for the calendar year on the guaranteed portions of
				Federal government-guaranteed loans made by the bank that are in accrual
				status; and
										(ii)the average
				amount outstanding for the calendar year of the guaranteed portions of Federal
				government-guaranteed investments made by the bank that are not permanently
				impaired; and
										(B)80 percent of each of—
										(i)the
				average principal outstanding for the calendar year on the guaranteed portions
				of State government-guaranteed loans made by the bank that are in accrual
				status; and
										(ii)the average amount
				outstanding for the calendar year of the guaranteed portions of State
				government-guaranteed investments made by the bank that are not permanently
				impaired.
										;
						(5)in paragraph (3)
			 (as so redesignated by paragraph (3) of this subsection), by striking
			 annual; and
						(6)in paragraph (4) (as so redesignated by
			 paragraph (3) of this subsection)—
							(A)in the paragraph
			 heading, by inserting or
			 investments after loans ; and
							(B)in the matter
			 preceding subparagraph (A), by striking As used and all that
			 follows through guaranteed— and inserting In this
			 section, the term government-guaranteed, when applied to a loan
			 or an investment, means a loan, credit, or investment, or portion of a loan,
			 credit, or investment, that is guaranteed—.
							(b)Amount in fund
			 exceeding secure base amountSection 5.55(b) of such Act (12
			 U.S.C. 2277a-4(b)) is amended by striking annual.
					(c)Secure base
			 amountSection 5.55(c) of such Act (12 U.S.C. 2277a-4(c)) is
			 amended—
						(1)by striking
			 For purposes and inserting the following:
							
								(1)In
				generalFor
				purposes
								;
						(2)by striking
			 (adjusted downward and all that follows through by the
			 Corporation) and inserting (as adjusted under paragraph
			 (2)); and
						(3)by adding at the
			 end the following:
							
								(2)AdjustmentThe aggregate outstanding insured
				obligations of all insured System banks under paragraph (1) shall be adjusted
				downward to exclude an amount equal to the sum of (as determined by the
				corporation)—
									(A)90 percent of each of—
										(i)the guaranteed
				portions of principal outstanding on Federal government-guaranteed loans in
				accrual status made by the banks; and
										(ii)the guaranteed
				portions of the amount of Federal government-guaranteed investments made by the
				banks that are not permanently impaired; and
										(B)80 percent of each of—
										(i)the guaranteed
				portions of principal outstanding on State government-guaranteed loans in
				accrual status made by the banks; and
										(ii)the guaranteed
				portions of the amount of State government-guaranteed investments made by the
				banks that are not permanently
				impaired.
										.
						(d)Determination of
			 loan and investment amountsSection 5.55(d) of such Act (12 U.S.C.
			 2277a-4(d)) is amended—
						(1)in the subsection
			 heading, by striking Principal Outstanding and inserting
			 Loan and Investment
			 Amounts;
						(2)in the matter
			 preceding paragraph (1), by striking For the purpose and all
			 that follows through made— and inserting For the purpose
			 of subsections (a) and (c), the principal outstanding on all loans made by an
			 insured System bank, and the amount outstanding on all investments made by an
			 insured System bank, shall be determined based on—;
						(3)in each of paragraphs (1), (2), and (3), by
			 inserting all loans or investments made before by
			 the first place it appears; and
						(4)in each of
			 paragraphs (1) and (2), by inserting or investments after
			 that is able to make such loans each place it appears.
						(e)Allocation to
			 system institutions of excess reservesSection 5.55(e) of such Act (12 U.S.C.
			 2277a-4(e)) is amended—
						(1)in
			 paragraph (3), by striking the average secure base amount for the
			 calendar year (as calculated on an average daily balance basis) and
			 inserting the secure base amount;
						(2)in paragraph (4),
			 by striking subparagraph (B) and inserting the following:
							
								(B)there shall be credited to the allocated
				insurance reserves account of each insured system bank an amount that bears the
				same ratio to the total amount (less any amount credited under subparagraph
				(A)) as—
									(i)the average
				principal outstanding for the calendar year on insured obligations issued by
				the bank (after deducting from the principal the percentages of the guaranteed
				portions of loans and investments described in subsection (a)(2)); bears
				to
									(ii)the average
				principal outstanding for the calendar year on insured obligations issued by
				all insured System banks (after deducting from the principal the percentages of
				the guaranteed portions of loans and investments described in subsection
				(a)(2)).
									;
				and
						(3)in paragraph (6)—
							(A)in subparagraph (A)—
								(i)in
			 the matter preceding clause (i), by striking beginning more and
			 all that follows through January 1, 2005;
								(ii)by
			 striking clause (i) and inserting the following:
									
										(i)subject to
				subparagraph (D), pay to each insured System bank, in a manner determined by
				the Corporation, an amount equal to the balance in the Allocated Insurance
				Reserves Account of the System bank;
				and
										;
				and
								(iii)in
			 clause (ii)—
									(I)by striking
			 subparagraphs (C), (E), and (F) and inserting
			 subparagraphs (C) and (E); and
									(II)by striking
			 , of the lesser of— and all that follows through the end of
			 subclause (II) and inserting at the time of the termination of the
			 Financial Assistance Corporation, of the balance in the Allocated Insurance
			 Reserves Account established under paragraph (1)(B).;
									(B)in subparagraph (C)—
								(i)in
			 clause (i), by striking (in addition to the amounts described in
			 subparagraph (F)(ii)); and
								(ii)by
			 striking clause (ii) and inserting the following:
									
										(ii)Termination of
				accountOn disbursement of an
				amount equal to $56,000,000, the Corporation shall—
											(I)close the account
				established under paragraph (1)(B); and
											(II)transfer any
				remaining funds in the Account to the remaining Allocated Insurance Reserves
				Accounts in accordance with paragraph (4)(B) for the calendar year in which the
				transfer occurs.
											;
				and
								(C)by striking
			 subparagraph (F).
							5405.Certification of
			 premiums
					(a)Filing certified
			 statementSection 5.56 of the Farm Credit Act of 1971 (12 U.S.C.
			 2277a–5) is amended by striking subsection (a) and inserting the
			 following:
						
							(a)Filing certified
				statementOn a date to be determined in the sole discretion of
				the Board of Directors of the Corporation, each insured System bank that became
				insured before the beginning of the period for which premiums are being
				assessed (referred to in this section as the period) shall file
				with the Corporation a certified statement showing—
								(1)the average
				outstanding insured obligations for the period issued by the bank;
								(2)(A)the average principal
				outstanding for the period on the guaranteed portion of Federal
				government-guaranteed loans that are in accrual status; and
									(B)the average amount outstanding for the
				period of Federal government-guaranteed investments that are not permanently
				impaired (as defined in section 5.55(a)(4));
									(3)(A)the average principal
				outstanding for the period on State government-guaranteed loans that are in
				accrual status; and
									(B)the average amount outstanding for the
				period of State government-guaranteed investments that are not permanently
				impaired (as defined in section 5.55(a)(4));
									(4)(A)the average principal
				outstanding for the period on loans that are in nonaccrual status; and
									(B)the average amount outstanding for the
				period of other-than-temporarily impaired investments; and
									(5)the amount of the
				premium due the Corporation from the bank for the
				period.
								.
					(b)Premium
			 paymentsSection 5.56 of such Act (12 U.S.C. 2277a–5) is amended
			 by striking subsection (c) and inserting the following:
						
							(c)Premium
				payments
								(1)In
				generalExcept as provided in paragraph (2), each insured System
				bank shall pay to the Corporation the premium payments required under
				subsection (a), not more frequently than once in each calendar quarter, in such
				manner and at such 1 or more times as the Board of Directors shall
				prescribe.
								(2)Premium
				amountThe amount of the premium shall be established not later
				than 60 days after filing the certified statement specifying the amount of the
				premium.
								.
					(c)Subsequent
			 premium paymentsSection 5.56 of such Act (12 U.S.C. 2277a–5) is
			 amended—
						(1)by striking
			 subsection (d); and
						(2)by redesignating
			 subsection (e) as subsection (d).
						5406.Rural utility
			 loans
					(a)Definition of
			 qualified loanSection 8.0(9) of the Farm Credit Act of 1971 (12
			 U.S.C. 2279aa(9)) is amended—
						(1)in subparagraph
			 (A)(iii), by striking or at the end;
						(2)in subparagraph
			 (B)(ii), by striking the period at the end and inserting ; or;
			 and
						(3)by
			 adding at the end the following:
							
								(C)that is a loan, or
				an interest in a loan, for an electric or telephone facility by a cooperative
				lender to a borrower that has received, or is eligible to receive, a loan under
				the Rural Electrification Act of 1936 (7 U.S.C. 901 et
				seq.).
								.
						(b)Guarantee of
			 qualified loansSection 8.6(a)(1) of such Act (12 U.S.C.
			 2279aa–6(a)(1)) is amended by inserting applicable before
			 standards each place it appears in subparagraphs (A) and
			 (B)(i).
					(c)Standards for
			 qualified loansSection 8.8 of such Act (12 U.S.C. 2279aa–8) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by striking the
			 first sentence and inserting the following:
								
									(1)In
				generalThe Corporation shall establish underwriting, security
				appraisal, and repayment standards for qualified loans taking into account the
				nature, risk profile, and other differences between different categories of
				qualified loans.
									(2)Supervision,
				examination, and report of conditionThe standards shall be
				subject to the authorities of the Farm Credit Administration under section
				8.11.
									;
				and
							(B)in the last
			 sentence, by striking In establishing and inserting the
			 following:
								
									(3)Mortgage
				loansIn
				establishing
									;
							(2)in subsection
			 (b)—
							(A)in the matter
			 preceding paragraph (1), by inserting with respect to loans secured by
			 agricultural real estate after subsection (a);
			 and
							(B)in paragraph
			 (5)—
								(i)by
			 striking borrower the first place it appears and inserting
			 farmer or rancher; and
								(ii)by
			 striking site and inserting farm or ranch;
								(3)in subsection
			 (c)(1), by inserting secured by agricultural real estate after
			 A loan;
						(4)by
			 striking subsection (d); and
						(5)by
			 redesignating subsection (e) as subsection (d).
						(d)Risk-based
			 capital levelsSection 8.32(a)(1) of such Act (12 U.S.C.
			 2279bb–1(a)(1)) is amended—
						(1)by striking
			 With respect and inserting the following:
							
								(A)In
				generalWith respect
								;
				and
						(2)by adding at the
			 end the following:
							
								(B)Rural utility
				loansWith respect to securities representing an interest in, or
				obligation backed by, a pool of qualified loans described in section 8.0(9)(C)
				owned or guaranteed by the Corporation, losses occur at a rate of default and
				severity reasonably related to risks in electric and telephone facility loans
				(as applicable), as determined by the
				Director.
								.
						5407.Equalization of
			 loan-making powers of certain district associations
					(a)In
			 generalThe Farm Credit Act of 1971 is amended by inserting after
			 section 7.6 (12 U.S.C. 2279b) the following:
						
							7.7.Equalization of
				loan-making powers of certain district associations
								(a)Equalization of
				loan-making powers
									(1)In
				general
										(A)Federal land
				bank associationsSubject to paragraph (2), any association that
				owns a Federal land bank association authorized as of January 1, 2007, to make
				long-term loans under title I in its chartered territory within the geographic
				area described in subsection (b) may make short- and intermediate-term loans
				and otherwise operate as a production credit association under title II within
				that same chartered territory.
										(B)Production
				credit associationsSubject to paragraph (2), any association
				that under its charter has title I lending authority and that owns a production
				credit association authorized as of January 1, 2007, to make short- and
				intermediate-term loans under title II in the geographic area described in
				subsection (b) may make long-term loans and otherwise operate, directly or
				through a subsidiary association, as a Federal land bank association or Federal
				land credit association under title I in the geographic area.
										(C)Farm credit
				bankNotwithstanding section 5.17(a), the Farm Credit Bank with
				which any association had a written financing agreement as of January 1, 2007,
				may make loans and extend other comparable financial assistance with respect
				to, and may purchase, any loans made under the new authority provided under
				subparagraph (A) or (B) by an association exercising such authority.
										(2)Required
				approvalsAn association may exercise the additional authority
				provided for in paragraph (1) only after the exercise of the authority is
				approved by—
										(A)the board of
				directors of the association; and
										(B)a majority of the
				voting stockholders of the association (or, if the association is a subsidiary
				of another association, the voting stockholders of the parent association)
				voting, in person or by proxy, at a duly authorized meeting of stockholders in
				accordance with the process described in section 7.11.
										(b)ApplicabilityThis
				section applies only to associations the chartered territory of which was
				within the geographic area served by the Federal intermediate credit bank
				immediately prior to its merger with a Farm Credit Bank under section 410(e)(1)
				of the Agricultural Credit Act of 1987 (12 U.S.C. 2011 note; Public Law
				100–233).
								.
					(b)Charter
			 amendmentsSection 5.17(a) of the Farm Credit Act of 1971 (12
			 U.S.C. 2252(a)) is amended by adding at the end the following:
						
							(15)(A)Approve amendments to
				the charters of institutions of the Farm Credit System to implement the
				equalization of loan-making powers of a Farm Credit System association under
				section 7.7.
								(B)Amendments described in subparagraph
				(A) to the charters of an association and the related Farm Credit Bank shall be
				approved by the Farm Credit Administration, subject to any conditions of
				approval imposed, by not later than 30 days after the date on which the Farm
				Credit Administration receives all approvals required by section
				7.7(a)(2).
								.
					(c)Conforming
			 amendments
						(1)Section 5.17(a)(2)
			 of the Farm Credit Act of 1971 (12 U.S.C. 2252(a)(2)) is amended—
							(A)by striking
			 (2)(A) and inserting (2); and
							(B)by striking
			 subparagraphs (B) and (C).
							(2)Section
			 410 of the 1987 actSection
			 410(e)(1)(A)(iii) of the Agricultural Credit Act of 1987 (12 U.S.C. 2011 note;
			 Public Law 100–233) is amended by inserting (except section 7.7 of that
			 Act) after (12 U.S.C. 2001 et seq.).
						(3)Section
			 401 of the 1992 actSection
			 401(b) of the Farm Credit Banks and Associations Safety and Soundness Act of
			 1992 (12 U.S.C. 2011 note; Public Law 102–552) is amended—
							(A)by inserting
			 (except section 7.7 of the Farm Credit Act of 1971) after
			 provision of law; and
							(B)by striking
			 , subject to such limitations and all that follows through the
			 end of the paragraph and inserting a period.
							(d)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2010.
					FMiscellaneous
				5501.Loans to
			 purchasers of highly fractioned landThe first section of Public Law 91–229 (25
			 U.S.C. 488) is amended—
					(1)by
			 striking That the Secretary and inserting the following:
						
							1.Loans to purchasers of highly
				fractioned land
								(a)In
				GeneralThe Secretary
								;
				and
					(2)by adding at the
			 end the following:
						
							(b)Highly
				fractionated land
								(1)In
				generalSubject to paragraph (2), the Secretary of Agriculture
				may make and insure loans in accordance with section 309 of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1929) to eligible purchasers of highly
				fractionated land pursuant to section 205(c) of the Indian Land Consolidation
				Act (25 U.S.C. 2204(c)).
								(2)ExclusionSection
				4 shall not apply to trust land, restricted tribal land, or tribal corporation
				land that is mortgaged in accordance with paragraph
				(1).
								.
					VIRural
			 development
			AConsolidated Farm
			 and Rural Development Act
				6001.Water, waste
			 disposal, and wastewater facility grantsSection 306(a)(2)(B)(vii) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)(B)(vii)) is
			 amended by striking 2002 through 2007 and inserting 2008
			 through 2012.
				6002.SEARCH
			 grants
					(a)In
			 generalSection 306(a)(2) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)) is
			 amended by adding at the end the following:
						
							(C)Special
				evaluation assistance for rural communities and households program
								(i)In
				generalThe Secretary may establish the Special Evaluation
				Assistance for Rural Communities and Households (SEARCH) program, to make
				predevelopment planning grants for feasibility studies, design assistance, and
				technical assistance, to financially distressed communities in rural areas with
				populations of 2,500 or fewer inhabitants for water and waste disposal projects
				described in paragraph (1), this paragraph, and paragraph (24).
								(ii)Terms
									(I)DocumentationWith
				respect to grants made under this subparagraph, the Secretary shall require the
				lowest amount of documentation practicable.
									(II)MatchingNotwithstanding
				any other provisions in this subsection, the Secretary may fund up to 100
				percent of the eligible costs of grants provided under this subparagraph, as
				determined by the Secretary.
									(iii)FundingThe
				Secretary may use not more than 4 percent of the total amount of funds made
				available for a fiscal year for water, waste disposal, and essential community
				facility activities under this title to carry out this subparagraph.
								(iv)Relationship to
				other authorityThe funds and authorities provided under this
				subparagraph are in addition to any other funds or authorities the Secretary
				may have to carry out activities described in clause
				(i).
								.
					(b)Conforming
			 amendmentSubtitle D of title VI of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 2009ee et seq.) is repealed.
					6003.Rural business
			 opportunity grantsSection
			 306(a)(11)(D) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1926(a)(11)(D)) is amended by striking 1996 through 2007 and
			 inserting 2008 through 2012.
				6004.Child day care
			 facility grants, loans, and loan guaranteesSection 306(a)(19)(C)(ii) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(19)(C)(ii)) is
			 amended by striking April and inserting
			 June.
				6005.Community
			 facility grants to advance broadbandSection 306(a)(20)(E) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1926(a)(20)(E)) is amended—
					(1)by striking
			 state and inserting State; and
					(2)by striking
			 dial-up Internet access or.
					6006.Rural water
			 and wastewater circuit rider programSection 306(a)(22)(C) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1926(a)(22)(C)) is amended by striking
			 $15,000,000 for fiscal year 2003 and inserting
			 $25,000,000 for fiscal year 2008.
				6007.Tribal College
			 and University essential community facilitiesSection 306(a)(25) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(25)) is amended—
					(1)in subparagraph
			 (A)—
						(A)by striking
			 tribal colleges and universities and inserting an entity
			 that is a Tribal College or University; and
						(B)by striking
			 tribal college or university and inserting Tribal College
			 or University;
						(2)by striking
			 subparagraph (B) and inserting the following:
						
							(B)Federal
				shareThe Secretary shall establish the maximum percentage of the
				cost of the facility that may be covered by a grant under this paragraph,
				except that the Secretary may not require non-Federal financial support in an
				amount that is greater than 5 percent of the total cost of the
				facility.
							;
				and
					(3)in subparagraph
			 (C), by striking 2003 through 2007 and inserting 2008
			 through 2012.
					6008.Emergency and
			 imminent community water assistance grant programSection 306A(i)(2) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926a(i)(2)) is amended by striking
			 2003 through 2007 and inserting 2008 through
			 2012.
				6009.Water systems
			 for rural and native villages in Alaska
					(a)In
			 generalSection 306D(d)(1) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1926d(d)(1)) is
			 amended by striking 2001 through 2007 and inserting 2008
			 through 2012.
					(b)Rural
			 communities assistanceSection 4009 of the Solid Waste Disposal
			 Act (42 U.S.C. 6949) is amended by adding at the end the following:
						
							(e)Additional
				appropriations
								(1)In
				generalThere are authorized
				to be appropriated to carry out this section for the Denali Commission to
				provide assistance to municipalities in the State of Alaska $1,500,000 for each
				of fiscal years 2008 through 2012.
								(2)AdministrationFor the purpose of carrying out this
				subsection, the Denali Commission shall—
									(A)be considered a State; and
									(B)comply with all other requirements and
				limitations of this
				section.
									.
					6010.Grants to nonprofit organizations to
			 finance the construction, refurbishing, and servicing of individually-owned
			 household water well systems in rural areas for individuals with low or
			 moderate incomesSection 306E
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e) is
			 amended—
					(1)in subsection (b)(2)(C), by striking
			 $8,000 and inserting $11,000; and
					(2)in subsection (d),
			 by striking 2003 through 2007 and inserting 2008 through
			 2012.
					6011.Interest rates
			 for water and waste disposal facilities loansSection 307(a)(3) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1927(a)(3)) is amended by adding at the end
			 the following:
					
						(E)Interest rates
				for water and waste disposal facilities loans
							(i)In
				generalExcept as provided in clause (ii) and notwithstanding
				subparagraph (A), in the case of a direct loan for a water or waste disposal
				facility—
								(I)in the case of a
				loan that would be subject to the 5 percent interest rate limitation under
				subparagraph (A), the Secretary shall establish the interest rate at a rate
				that is equal to 60 percent of the current market yield for outstanding
				municipal obligations with remaining periods to maturity comparable to the
				average maturity of the loan, adjusted to the nearest 1/8
				of 1 percent; and
								(II)in the case of a
				loan that would be subject to the 7 percent limitation under subparagraph (A),
				the Secretary shall establish the interest rate at a rate that is equal to 80
				percent of the current market yield for outstanding municipal obligations with
				remaining periods to maturity comparable to the average maturity of the loan,
				adjusted to the nearest 1/8 of 1 percent.
								(ii)ExceptionClause
				(i) does not apply to a loan for a specific project that is the subject of a
				loan that has been approved, but not closed, as of the date of enactment of
				this
				subparagraph.
							.
				6012.Cooperative
			 equity security guarantee
					(a)In
			 generalSection 310B of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1932) is amended—
						(1)by striking
			 Sec. 310B. (a) and inserting the
			 following:
							
								310B.Assistance for
				rural entities
									(a)Loans to private
				business enterprises
										(1)DefinitionsIn
				this
				subsection:
										;
						(2)in subsection
			 (a)—
							(A)by moving the
			 second and fourth sentences so as to appear as the second and first sentences,
			 respectively;
							(B)in the sentence
			 beginning As used in this subsection, the (as moved by
			 subparagraph (A)), by striking As used in this subsection, the
			 and inserting the following:
								
									(A)AquacultureThe
									;
							(C)in the sentence
			 beginning For the purposes of this subsection, the, by striking
			 For the purposes of this subsection, the and inserting the
			 following:
								
									(B)Solar
				energyThe
									;
							(D)in the sentence
			 beginning The Secretary may also—
								(i)by
			 striking The Secretary may also and inserting the
			 following:
									
										(2)Loan
				purposesThe Secretary
				may
										;
								(ii)by
			 inserting and private investment funds that invest primarily in
			 cooperative organizations after or nonprofit;
								(iii)by
			 striking of (1) improving and inserting “of—
									
										(A)improving
										;
								(iv)by
			 striking control, (2) the and inserting “control;
									
										(B)the
										;
								(v)by
			 striking areas, (3) reducing and inserting “areas;
									
										(C)reducing
										;
								(vi)by
			 striking areas, and (4) to and inserting “areas; and
									
										(D)to
										;
								(E)in the sentence
			 beginning Such loans,, by striking Such loans,
			 and inserting the following:
								
									(3)Loan
				guaranteesLoans described in paragraph
				(2),
									;
				and
							(F)in the last
			 sentence, by striking No loan and inserting the
			 following:
								
									(4)Maximum amount
				of principalNo loan
									;
				and
							(3)in subsection
			 (g)—
							(A)in paragraph (1),
			 by inserting , including guarantees described in paragraph
			 (3)(A)(ii) before the period at the end;
							(B)in paragraph
			 (3)(A)—
								(i)by
			 striking (A) In
			 general.—The Secretary and inserting the
			 following:
									
										(A)Eligibility
											(i)In
				generalThe Secretary
											;
				and
								(ii)by
			 adding at the end the following:
									
										(ii)EquityThe
				Secretary may guarantee a loan made for the purchase of preferred stock or
				similar equity issued by a cooperative organization or a fund that invests
				primarily in cooperative organizations, if the guarantee significantly benefits
				1 or more entities eligible for assistance for the purposes described in
				subsection (a)(1), as determined by the
				Secretary.
										;
				and
								(C)in paragraph
			 (8)(A)(ii), by striking a project— and all that follows through
			 the end of subclause (II) and inserting “a project that—
								
									(I)(aa)is in a rural area;
				and
										(bb)provides for the value-added
				processing of agricultural commodities; or
										(II)significantly
				benefits 1 or more entities eligible for assistance for the purposes described
				in subsection (a)(1), as determined by the
				Secretary.
									.
							(b)Conforming
			 amendments
						(1)Section
			 307(a)(6)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1927(a)(6)(B)) is amended by striking clause (ii) and inserting the
			 following:
							
								(ii)section 310B(a)(2)(A);
				and
								.
						(2)Section 310B(g) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)) is amended
			 by striking subsection (a)(1) each place it appears in
			 paragraphs (1), (6)(A)(iii), and (8)(C) and inserting subsection
			 (a)(2)(A).
						(3)Section
			 333A(g)(1)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1983a(g)(1)(B)) is amended by striking section 310B(a)(1) and
			 inserting section 310B(a)(2)(A).
						(4)Section
			 381E(d)(3)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2009d(d)(3)(B)) is amended by striking section 310B(a)(1) and
			 inserting section 310B(a)(2)(A).
						6013.Rural
			 cooperative development grants
					(a)EligibilitySection
			 310B(e)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1932(e)(5)) is amended—
						(1)in subparagraph
			 (A), by striking administering a nationally coordinated, regionally or
			 State-wide operated project and inserting carrying out
			 activities to promote and assist the development of cooperatively and mutually
			 owned businesses;
						(2)in subparagraph
			 (B), by inserting to promote and assist the development of cooperatively
			 and mutually owned businesses before the semicolon;
						(3)by striking
			 subparagraph (D);
						(4)by redesignating
			 subparagraph (E) as subparagraph (D);
						(5)in subparagraph
			 (D) (as so redesignated), by striking and at the end;
						(6)by inserting after
			 subparagraph (D) (as so redesignated) the following:
							
								(E)demonstrate a
				commitment to—
									(i)networking with
				and sharing the results of the efforts of the center with other cooperative
				development centers and other organizations involved in rural economic
				development efforts; and
									(ii)developing
				multiorganization and multistate approaches to addressing the economic
				development and cooperative needs of rural areas;
				and
									;
				and
						(7)in subparagraph
			 (F), by striking providing greater than and inserting
			 providing.
						(b)Authority to
			 award multiyear grantsSection 310B(e) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1932(e)) is amended by striking paragraph
			 (6) and inserting the following:
						
							(6)Grant
				period
								(A)In
				generalA grant awarded to a center that has received no prior
				funding under this subsection shall be made for a period of 1 year.
								(B)Multiyear
				grantsIf the Secretary determines it to be in the best interest
				of the program, the Secretary shall award grants for a period of more than 1
				year, but not more than 3 years, to a center that has successfully met the
				parameters described in paragraph (5), as determined by the
				Secretary.
								.
					(c)Authority to
			 extend grant periodSection 310B(e) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932(e)) is amended—
						(1)by redesignating
			 paragraphs (7), (8), and (9) as paragraphs (8), (9), and (12), respectively;
			 and
						(2)by inserting after
			 paragraph (6) the following:
							
								(7)Authority to
				extend grant periodThe Secretary may extend for 1 additional
				12-month period the period in which a grantee may use a grant made under this
				subsection.
								.
						(d)Cooperative
			 research programSection 310B(e) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932(e)) is amended by inserting after
			 paragraph (9) (as redesignated by subsection (c)(1)) the following:
						
							(10)Cooperative
				research programThe Secretary shall enter into a cooperative
				research agreement with 1 or more qualified academic institutions in each
				fiscal year to conduct research on the effects of all types of cooperatives on
				the national
				economy.
							.
					(e)Addressing needs
			 of minority communitiesSection 310B(e) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1932(e)) is amended by inserting after
			 paragraph (10) (as added by subsection (d)) the following:
						
							(11)Addressing
				needs of minority communities
								(A)Definition of
				socially disadvantaged groupIn this paragraph, the term
				socially disadvantaged group has the meaning given the term in
				section 355(e).
								(B)Reservation of
				funds
									(i)In
				generalIf the total amount appropriated under paragraph (12) for
				a fiscal year exceeds $7,500,000, the Secretary shall reserve an amount equal
				to 20 percent of the total amount appropriated for grants for cooperative
				development centers, individual cooperatives, or groups of cooperatives—
										(I)that serve
				socially disadvantaged groups; and
										(II)a majority of the
				boards of directors or governing boards of which are comprised of individuals
				who are members of socially disadvantaged groups.
										(ii)Insufficient
				applicationsTo the extent there are insufficient applications to
				carry out clause (i), the Secretary shall use the funds as otherwise authorized
				by this
				subsection.
									.
					(f)Authorization of
			 appropriationsParagraph (12) of section 310B(e) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1932(e)) (as redesignated
			 by subsection (c)(1)) is amended by striking 1996 through 2007
			 and inserting 2008 through 2012.
					6014.Grants to
			 broadcasting systemsSection
			 310B(f)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1932(f)(3)) is amended by striking 2002 through 2007 and
			 inserting 2008 through 2012.
				6015.Locally or
			 regionally produced agricultural food productsSection 310B(g) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932(g)) is amended by adding at the end the
			 following:
					
						(9)Locally or
				regionally produced agricultural food products
							(A)DefinitionsIn
				this paragraph:
								(i)Locally or
				regionally produced agricultural food productThe term
				locally or regionally produced agricultural food product means any
				agricultural food product that is raised, produced, and distributed in—
									(I)the locality or
				region in which the final product is marketed, so that the total distance that
				the product is transported is less than 400 miles from the origin of the
				product; or
									(II)the State in
				which the product is produced.
									(ii)Underserved
				communityThe term underserved community means a
				community (including an urban or rural community and an Indian tribal
				community) that has, as determined by the Secretary—
									(I)limited access to
				affordable, healthy foods, including fresh fruits and vegetables, in grocery
				retail stores or farmer-to-consumer direct markets; and
									(II)a high rate of
				hunger or food insecurity or a high poverty rate.
									(B)Loan and loan
				guarantee program
								(i)In
				generalThe Secretary shall make or guarantee loans to
				individuals, cooperatives, cooperative organizations, businesses, and other
				entities to establish and facilitate enterprises that process, distribute,
				aggregate, store, and market locally or regionally produced agricultural food
				products to support community development and farm and ranch income.
								(ii)RequirementThe
				recipient of a loan or loan guarantee under clause (i) shall include in an
				appropriate agreement with retail and institutional facilities to which the
				recipient sells locally or regionally produced agricultural food products a
				requirement to inform consumers of the retail or institutional facilities that
				the consumers are purchasing or consuming locally or regionally produced
				agricultural food products.
								(iii)PriorityIn
				making or guaranteeing a loan under clause (i), the Secretary shall give
				priority to projects that have components benefitting underserved
				communities.
								(iv)ReportsNot
				later than 2 years after the date of enactment of this paragraph and annually
				thereafter, the Secretary shall submit to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report that describes projects carried out using loans
				or loan guarantees made under clause (i), including—
									(I)the
				characteristics of the communities served; and
									(II)resulting
				benefits.
									(v)Reservation of
				funds
									(I)In
				generalFor each of fiscal years 2008 through 2012, the Secretary
				shall reserve not less than 5 percent of the funds made available to carry out
				this subsection to carry out this subparagraph.
									(II)Availability of
				fundsFunds reserved under subclause (I) for a fiscal year shall
				be reserved until April 1 of the fiscal
				year.
									.
				6016.Appropriate
			 technology transfer for rural areasSection 310B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1932) is amended by adding at the end the
			 following:
					
						(i)Appropriate
				technology transfer for rural areas program
							(1)Definition of
				national nonprofit agricultural assistance institutionIn this
				subsection, the term national nonprofit agricultural assistance
				institution means an organization that—
								(A)is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
				under 501(a) of that Code;
								(B)has staff and
				offices in multiple regions of the United States;
								(C)has experience and
				expertise in operating national agriculture technical assistance
				programs;
								(D)expands markets for
				the agricultural commodities produced by producers through the use of practices
				that enhance the environment, natural resource base, and quality of life;
				and
								(E)improves the
				economic viability of agricultural operations.
								(2)EstablishmentThe
				Secretary shall establish a national appropriate technology transfer for rural
				areas program to assist agricultural producers that are seeking information
				to—
								(A)reduce input
				costs;
								(B)conserve energy
				resources;
								(C)diversify
				operations through new energy crops and energy generation facilities;
				and
								(D)expand markets for
				agricultural commodities produced by the producers by using practices that
				enhance the environment, natural resource base, and quality of life.
								(3)Implementation
								(A)In
				generalThe Secretary shall carry out the program under this
				subsection by making a grant to, or offering to enter into a cooperative
				agreement with, a national nonprofit agricultural assistance
				institution.
								(B)Grant
				amountA grant made, or cooperative agreement entered into, under
				subparagraph (A) shall provide 100 percent of the cost of providing information
				described in paragraph (2).
								(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2008 through
				2012.
							.
				6017.Rural economic
			 area partnership zonesSection
			 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932) (as
			 amended by section 6016) is amended by adding at the end the following:
					
						(j)Rural economic
				area partnership zonesEffective beginning on the date of
				enactment of this subsection through September 30, 2012, the Secretary shall
				carry out those rural economic area partnership zones administratively in
				effect on the date of enactment of this subsection in accordance with the terms
				and conditions contained in the memorandums of agreement entered into by the
				Secretary for the rural economic area partnership zones, except as otherwise
				provided in this
				subsection.
						.
				6018.Definitions
					(a)Rural
			 AreaSection 343(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1991(a)) is amended by striking paragraph (13) and
			 inserting the following:
						
							(13)Rural and rural
				area
								(A)In
				generalSubject to subparagraphs (B) through (G), the terms
				rural and rural area mean any area other than—
									(i)a city or town that
				has a population of greater than 50,000 inhabitants; and
									(ii)any urbanized
				area contiguous and adjacent to a city or town described in clause (i).
									(B)Water and waste
				disposal grants and direct and guaranteed loansFor the purpose
				of water and waste disposal grants and direct and guaranteed loans provided
				under paragraphs (1), (2), and (24) of section 306(a), the terms
				rural and rural area mean a city, town, or
				unincorporated area that has a population of no more than 10,000
				inhabitants.
								(C)Community
				facility loans and grantsFor the purpose of community facility
				direct and guaranteed loans and grants under paragraphs (1), (19), (20), (21),
				and (24) of section 306(a), the terms rural and rural
				area mean any area other than a city, town, or unincorporated area that
				has a population of greater than 20,000 inhabitants.
								(D)Areas rural in
				character
									(i)ApplicationThis
				subparagraph applies to—
										(I)an urbanized area
				described in subparagraphs (A)(ii) and (F) that—
											(aa)has 2 points on
				its boundary that are at least 40 miles apart; and
											(bb)is not contiguous
				or adjacent to a city or town that has a population of greater than 150,000
				inhabitants or an urbanized area of such city or town; and
											(II)an area within an
				urbanized area described in subparagraphs (A)(ii) and (F) that is within ¼-mile
				of a rural area described in subparagraph (A).
										(ii)DeterminationNotwithstanding
				any other provision of this paragraph, on the petition of a unit of local
				government in an area described in clause (i) or on the initiative of the Under
				Secretary for Rural Development, the Under Secretary may determine that a part
				of an area described in clause (i) is a rural area for the purposes of this
				paragraph, if the Under Secretary finds that the part is rural in character, as
				determined by the Under Secretary.
									(iii)AdministrationIn
				carrying out this subparagraph, the Under Secretary for Rural Development
				shall—
										(I)not delegate the
				authority to carry out this subparagraph;
										(II)consult with the
				applicable rural development State or regional director of the Department of
				Agriculture and the governor of the respective State;
										(III)provide to the
				petitioner an opportunity to appeal to the Under Secretary a determination made
				under this subparagraph;
										(IV)release to the
				public notice of a petition filed or initiative of the Under Secretary under
				this subparagraph not later than 30 days after receipt of the petition or the
				commencement of the initiative, as appropriate;
										(V)make a
				determination under this subparagraph not less than 15 days, and not more than
				60 days, after the release of the notice under subclause (IV);
										(VI)submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate an annual report on actions
				taken to carry out this subparagraph; and
										(VII)terminate a
				determination under this subparagraph that part of an area is a rural area on
				the date that data is available for the next decennial census conducted under
				section 141(a) of title 13, United States Code.
										(E)ExclusionsNotwithstanding
				any other provision of this paragraph, in determining which census blocks in an
				urbanized area are not in a rural area (as defined in this paragraph), the
				Secretary shall exclude any cluster of census blocks that would otherwise be
				considered not in a rural area only because the cluster is adjacent to not more
				than 2 census blocks that are otherwise considered not in a rural area under
				this paragraph.
								(F)Urban area
				growth
									(i)ApplicationThis
				subparagraph applies to—
										(I)any area
				that—
											(aa)is a collection
				of census blocks that are contiguous to each other;
											(bb)has a housing
				density that the Secretary estimates is greater than 200 housing units per
				square mile; and
											(cc)is contiguous or
				adjacent to an existing boundary of a rural area; and
											(II)any urbanized
				area contiguous and adjacent to a city or town described in subparagraph
				(A)(i).
										(ii)AdjustmentsThe
				Secretary may, by regulation only, consider—
										(I)an area described
				in clause (i)(I) not to be a rural area for purposes of subparagraphs (A) and
				(C); and
										(II)an area described
				in clause (i)(II) not to be a rural area for purposes of subparagraph
				(C).
										(iii)AppealsA
				program applicant may appeal an estimate made under clause (i)(I) based on
				appropriate data for an area, as determined by the Secretary.
									(G)Hawaii and
				Puerto RicoNotwithstanding any other provision of this
				paragraph, within the areas of the County of Honolulu, Hawaii, and the
				Commonwealth of Puerto Rico, the Secretary may designate any part of the areas
				as a rural area if the Secretary determines that the part is not urban in
				character, other than any area included in the Honolulu Census Designated Place
				or the San Juan Census Designated
				Place.
								.
					(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 prepare and submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that—
						(1)assesses the
			 various definitions of the term rural and rural area
			 that are used with respect to programs administered by the Secretary;
						(2)describes the
			 effects that the variations in those definitions have on those programs;
						(3)make
			 recommendations for ways to better target funds provided through rural
			 development programs; and
						(4)determines the
			 effect of the amendment made by subsection (a) on the level of rural
			 development funding and participation in those programs in each State.
						6019.National rural
			 development partnershipSection 378 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2008m) is amended—
					(1)in subsection (g)(1), by striking
			 2003 through 2007 and inserting 2008 through
			 2012; and
					(2)in subsection (h),
			 by striking the date that is 5 years after the date of enactment of this
			 section and inserting September 30, 2012.
					6020.Historic barn
			 preservation
					(a)Grant
			 prioritySection 379A(c) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 2008o(c)) is
			 amended—
						(1)in paragraph
			 (2)—
							(A)in subparagraphs
			 (A) and (B), by striking a historic barn each place it appears
			 and inserting historic barns; and
							(B)in subparagraph
			 (C), by striking on a historic barn and inserting on
			 historic barns (including surveys);
							(2)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively; and
						(3)by inserting after paragraph (2) the
			 following:
							
								(3)PriorityIn
				making grants under this subsection, the Secretary shall give the highest
				priority to funding projects described in paragraph
				(2)(C).
								.
						(b)Authorization of
			 appropriationsSection 379A(c)(5) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2008o(c)(5)) (as redesignated by subsection
			 (a)(2)) is amended by striking 2002 through 2007 and inserting
			 2008 through 2012.
					6021.Grants for
			 NOAA weather radio transmittersSection 379B(d) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2008p(d)) is amended by striking 2002
			 through 2007 and inserting 2008 through 2012.
				6022.Rural
			 microentrepreneur assistance programSubtitle D of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the end
			 the following:
					
						379E.Rural
				microentrepreneur assistance program
							(a)DefinitionsIn
				this section:
								(1)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
								(2)MicroentrepreneurThe
				term microentrepreneur means an owner and operator, or prospective
				owner and operator, of a rural microenterprise who is unable to obtain
				sufficient training, technical assistance, or credit other than under this
				section, as determined by the Secretary.
								(3)Microenterprise
				development organizationThe term microenterprise
				development organization means an organization that—
									(A)is—
										(i)a
				nonprofit entity;
										(ii)an Indian tribe,
				the tribal government of which certifies to the Secretary that—
											(I)no microenterprise
				development organization serves the Indian tribe; and
											(II)no rural
				microentrepreneur assistance program exists under the jurisdiction of the
				Indian tribe; or
											(iii)a public
				institution of higher education;
										(B)provides training
				and technical assistance to rural microentrepreneurs;
									(C)facilitates access
				to capital or another service described in subsection (b) for rural
				microenterprises; and
									(D)has a demonstrated
				record of delivering services to rural microentrepreneurs, or an effective plan
				to develop a program to deliver services to rural microentrepreneurs, as
				determined by the Secretary.
									(4)MicroloanThe
				term microloan means a business loan of not more than $50,000 that
				is provided to a rural microenterprise.
								(5)ProgramThe
				term program means the rural microentrepreneur assistance program
				established under subsection (b).
								(6)Rural
				microenterpriseThe term rural microenterprise
				means—
									(A)a sole
				proprietorship located in a rural area; or
									(B)a business entity
				with not more than 10 full-time-equivalent employees located in a rural
				area.
									(b)Rural
				microentrepreneur assistance program
								(1)EstablishmentThe
				Secretary shall establish a rural microentrepreneur assistance program to
				provide loans and grants to support microentrepreneurs in the development and
				ongoing success of rural microenterprises.
								(2)PurposeThe
				purpose of the program is to provide microentrepreneurs with—
									(A)the skills
				necessary to establish new rural microenterprises; and
									(B)continuing
				technical and financial assistance related to the successful operation of rural
				microenterprises.
									(3)Loans
									(A)In
				generalThe Secretary shall make loans to microenterprise
				development organizations for the purpose of providing fixed interest rate
				microloans to microentrepreneurs for startup and growing rural
				microenterprises.
									(B)Loan
				termsA loan made by the Secretary to a microenterprise
				development organization under this paragraph shall—
										(i)be
				for a term not to exceed 20 years; and
										(ii)bear an annual
				interest rate of at least 1 percent.
										(C)Loan loss
				reserve fundThe Secretary shall require each microenterprise
				development organization that receives a loan under this paragraph to—
										(i)establish a loan
				loss reserve fund; and
										(ii)maintain the
				reserve fund in an amount equal to at least 5 percent of the outstanding
				balance of such loans owed by the microenterprise development organization,
				until all obligations owed to the Secretary under this paragraph are
				repaid.
										(D)Deferral of
				interest and principalThe Secretary may permit the deferral of
				payments on principal and interest due on a loan to a microenterprise
				development organization made under this paragraph for a 2-year period
				beginning on the date the loan is made.
									(4)Grants
									(A)Grants to
				support rural microenterprise development
										(i)In
				generalThe Secretary shall make grants to microenterprise
				development organizations to—
											(I)provide training,
				operational support, business planning, and market development assistance, and
				other related services to rural microentrepreneurs; and
											(II)carry out such
				other projects and activities as the Secretary determines appropriate to
				further the purposes of the program.
											(ii)SelectionIn
				making grants under clause (i), the Secretary shall—
											(I)place an emphasis
				on microenterprise development organizations that serve microentrepreneurs that
				are located in rural areas that have suffered significant outward migration, as
				determined by the Secretary; and
											(II)ensure, to the
				maximum extent practicable, that grant recipients include microenterprise
				development organizations—
												(aa)of
				varying sizes; and
												(bb)that serve
				racially and ethnically diverse populations.
												(B)Grants to assist
				microentrepreneurs
										(i)In
				generalThe Secretary shall make grants to microenterprise
				development organizations to provide marketing, management, and other technical
				assistance to microentrepreneurs that—
											(I)received a loan
				from the microenterprise development organization under paragraph (3);
				or
											(II)are seeking a loan
				from the microenterprise development organization under paragraph (3).
											(ii)Maximum amount
				of grantA microenterprise development organization shall be
				eligible to receive an annual grant under this subparagraph in an amount equal
				to not more than 25 percent of the total outstanding balance of microloans made
				by the microenterprise development organization under paragraph (3), as of the
				date the grant is awarded.
										(C)Administrative
				expensesNot more than 10 percent of a grant received by a
				microenterprise development organization for a fiscal year under this paragraph
				may be used to pay administrative expenses.
									(c)Administration
								(1)Cost
				share
									(A)Federal
				shareSubject to subparagraph (B), the Federal share of the cost
				of a project funded under this section shall not exceed 75 percent.
									(B)Matching
				requirementAs a condition of any grant made under this
				subparagraph, the Secretary shall require the microenterprise development
				organization to match not less than 15 percent of the total amount of the grant
				in the form of matching funds, indirect costs, or in-kind goods or
				services.
									(C)Form of
				non-Federal shareThe non-Federal share of the cost of a project
				funded under this section may be provided—
										(i)in
				cash (including through fees, grants (including community development block
				grants), and gifts); or
										(ii)in the form of
				in-kind contributions.
										(2)OversightAt
				a minimum, not later than December 1 of each fiscal year, a microenterprise
				development organization that receives a loan or grant under this section shall
				provide to the Secretary such information as the Secretary may require to
				ensure that assistance provided under this section is used for the purposes for
				which the loan or grant was made.
								(d)Funding
								(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section, to remain available until
				expended—
									(A)$4,000,000 for
				each of fiscal years 2009 through 2011; and
									(B)$3,000,000 for
				fiscal year 2012.
									(2)Discretionary
				fundingIn addition to amounts made available under paragraph
				(1), there are authorized to be appropriated to carry out this section
				$40,000,000 for each of fiscal years 2009 through
				2012.
								.
				6023.Grants for
			 expansion of employment opportunities for individuals with disabilities in
			 rural areasSubtitle D of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) (as amended
			 by section 6022) is amended by adding at the end the following:
					
						379F.Grants for
				expansion of employment opportunities for individuals with disabilities in
				rural areas
							(a)DefinitionsIn
				this section:
								(1)Individual with
				a disabilityThe term individual with a disability
				means an individual with a disability (as defined in section 3 of the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12102)).
								(2)Individuals with
				disabilitiesThe term individuals with disabilities
				means more than 1 individual with a disability.
								(b)GrantsThe
				Secretary shall make grants to nonprofit organizations, or to a consortium of
				nonprofit organizations, to expand and enhance employment opportunities for
				individuals with disabilities in rural areas.
							(c)EligibilityTo
				be eligible to receive a grant under this section, a nonprofit organization or
				consortium of nonprofit organizations shall have—
								(1)a significant
				focus on serving the needs of individuals with disabilities;
								(2)demonstrated
				knowledge and expertise in—
									(A)employment of
				individuals with disabilities; and
									(B)advising private
				entities on accessibility issues involving individuals with
				disabilities;
									(3)expertise in
				removing barriers to employment for individuals with disabilities, including
				access to transportation, assistive technology, and other accommodations;
				and
								(4)existing
				relationships with national organizations focused primarily on the needs of
				rural areas.
								(d)UsesA
				grant received under this section may be used only to expand or enhance—
								(1)employment
				opportunities for individuals with disabilities in rural areas by developing
				national technical assistance and education resources to assist small
				businesses in a rural area to recruit, hire, accommodate, and employ
				individuals with disabilities; and
								(2)self-employment
				and entrepreneurship opportunities for individuals with disabilities in a rural
				area.
								(e)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $2,000,000 for each of fiscal years 2008 through
				2012.
							.
				6024.Health care
			 servicesSubtitle D of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) (as amended
			 by section 6023) is amended by adding at the end the following:
					
						379G.Health care
				services
							(a)PurposeThe
				purpose of this section is to address the continued unmet health needs in the
				Delta region through cooperation among health care professionals, institutions
				of higher education, research institutions, and other individuals and entities
				in the region.
							(b)Definition of
				eligible entityIn this section, the term eligible
				entity means a consortium of regional institutions of higher education,
				academic health and research institutes, and economic development entities
				located in the Delta region that have experience in addressing the health care
				issues in the region.
							(c)GrantsTo
				carry out the purpose described in subsection (a), the Secretary may award a
				grant to an eligible entity for –
								(1)the development of
				–
									(A)health care
				services;
									(B)health education
				programs; and
									(C)health care job
				training programs; and
									(2)the development
				and expansion of public health-related facilities in the Delta region to
				address longstanding and unmet health needs of the region.
								(d)UseAs
				a condition of the receipt of the grant, the eligible entity shall use the
				grant to fund projects and activities described in subsection (c), based on
				input solicited from local governments, public health care providers, and other
				entities in the Delta region.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section, $3,000,000 for each of fiscal years 2008
				through
				2012.
							.
				6025.Delta Regional
			 Authority
					(a)Authorization of
			 AppropriationsSection 382M(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009aa–12(a)) is amended by striking 2001
			 through 2007 and inserting 2008 through 2012.
					(b)Termination of
			 AuthoritySection 382N of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009aa–13) is amended by striking 2007
			 and inserting 2012.
					(c)ExpansionSection
			 4(2) of the Delta Development Act (42 U.S.C. 3121 note; Public Law 100–460) is
			 amended—
						(1)in subparagraph
			 (D), by inserting Beauregard, Bienville, Cameron, Claiborne, DeSoto,
			 Jefferson Davis, Red River, St. Mary, Vermillion, Webster, after
			 St. James,; and
						(2)in subparagraph
			 (E)—
							(A)by inserting
			 Jasper, after Copiah,; and
							(B)by inserting
			 Smith, after Simpson,.
							6026.Northern Great
			 Plains Regional Authority
					(a)Definition of
			 regionSection 383A(4) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009bb(4)) is amended by inserting Missouri
			 (other than counties included in the Delta Regional Authority), after
			 Minnesota,.
					(b)EstablishmentSection
			 383B of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009bb–1) is
			 amended—
						(1)in subsection (a),
			 by adding at the end the following:
							
								(4)Failure to
				confirm
									(A)Federal
				memberNotwithstanding any other provision of this section, if a
				Federal member described in paragraph (2)(A) has not been confirmed by the
				Senate by not later than 180 days after the date of enactment of this
				paragraph, the Authority may organize and operate without the Federal
				member.
									(B)Indian
				chairpersonIn the case of the Indian Chairperson, if no Indian
				Chairperson is confirmed by the Senate, the regional authority shall consult
				and coordinate with the leaders of Indian tribes in the region concerning the
				activities of the Authority, as
				appropriate.
									;
						(2)in
			 subsection (d)—
							(A)in paragraph (1),
			 by striking to establish priorities and and inserting for
			 multistate cooperation to advance the economic and social well-being of the
			 region and to;
							(B)in paragraph (3),
			 by striking local development districts, and inserting
			 regional and local development districts or organizations, regional
			 boards established under subtitle I,;
							(C)in paragraph (4),
			 by striking cooperation; and
			 inserting
								
									cooperation
			 for—(i)renewable energy
				development and transmission;
									(ii)transportation
				planning and economic development;
									(iii)information
				technology;
									(iv)movement of
				freight and individuals within the region;
									(v)federally-funded
				research at institutions of higher education; and
									(vi)conservation land
				management;
									;
							(D)by striking
			 paragraph (6) and inserting the following:
								
									(6)enhance the
				capacity of, and provide support for, multistate development and research
				organizations, local development organizations and districts, and resource
				conservation districts in the region;
									;
				and
							(E)in paragraph (7),
			 by inserting renewable energy, after
			 commercial,.
							(3)in subsection
			 (f)(2), by striking the Federal cochairperson and inserting
			 a cochairperson;
						(4)in
			 subsection (g)(1), by striking subparagraphs (A) through (C) and inserting the
			 following:
							
								(A)for each of fiscal
				years 2008 and 2009, 100 percent;
								(B)for fiscal year
				2010, 75 percent; and
								(C)for fiscal year
				2011 and each fiscal year thereafter, 50
				percent.
								.
						(c)Interstate
			 cooperation for economic opportunity and efficiency
						(1)In
			 generalSubtitle G of the Consolidated Farm and Rural Development
			 Act is amended—
							(A)by redesignating
			 sections 383C through 383N (7 U.S.C. 2009bb–2 through 2009bb–13) as sections
			 383D through 383O, respectively; and
							(B)by inserting after
			 section 383B (7 U.S.C. 2009bb–1) the following:
								
									383C.Interstate
				cooperation for economic opportunity and efficiency
										(a)In
				generalThe Authority shall provide assistance to States in
				developing regional plans to address multistate economic issues, including
				plans—
											(1)to develop a
				regional transmission system for movement of renewable energy to markets
				outside the region;
											(2)to address
				regional transportation concerns, including the establishment of a Northern
				Great Plains Regional Transportation Working Group;
											(3)to encourage and
				support interstate collaboration on federally-funded research that is in the
				national interest; and
											(4)to establish a
				Regional Working Group on Agriculture Development and Transportation.
											(b)Economic
				issuesThe multistate economic issues referred to in subsection
				(a) shall include—
											(1)renewable energy
				development and transmission;
											(2)transportation
				planning and economic development;
											(3)information
				technology;
											(4)movement of
				freight and individuals within the region;
											(5)federally-funded
				research at institutions of higher education; and
											(6)conservation land
				management.
											.
							(2)Conforming
			 amendments
							(A)Section
			 383B(c)(3)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2009bb–1(c)(3)(B)) is amended by striking 383I and inserting
			 383J.
							(B)Section 383D(a) of
			 the Consolidated Farm and Rural Development Act (as redesignated by paragraph
			 (1)(A)) is amended by striking 383I and inserting
			 383J.
							(C)Section 383E of
			 the Consolidated Farm and Rural Development Act (as so redesignated) is
			 amended—
								(i)in
			 subsection (b)(1), by striking 383F(b) and inserting
			 383G(b); and
								(ii)in
			 subsection (c)(2)(A), by striking 383I and inserting
			 383J.
								(D)Section 383G of
			 the Consolidated Farm and Rural Development Act (as so redesignated) is
			 amended—
								(i)in
			 subsection (b)—
									(I)in paragraph (1),
			 by striking 383M and inserting 383N; and
									(II)in paragraph (2),
			 by striking 383D(b) and inserting 383E(b);
									(ii)in
			 subsection (c)(2)(A), by striking 383E(b) and inserting
			 383F(b); and
								(iii)in
			 subsection (d)—
									(I)by striking
			 383M and inserting 383N; and
									(II)by striking
			 383C(a) and inserting 383D(a).
									(E)Section 383J(c)(2)
			 of the Consolidated Farm and Rural Development Act (as so redesignated) is
			 amended by striking 383H and inserting
			 383I.
							(d)Economic and
			 community development grantsSection 383D of the Consolidated
			 Farm and Rural Development Act (as redesignated by subsection (c)(1)(A)) is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking transportation and telecommunication and inserting
			 transportation, renewable energy transmission, and
			 telecommunication; and
							(B)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (1), respectively, and moving
			 those paragraphs so as to appear in numerical order; and
							(2)in
			 subsection (b)(2), by striking the activities in the following order or
			 priority and inserting the following activities.
						(e)Supplements to
			 Federal grant programsSection 383E(a) of the Consolidated Farm
			 and Rural Development Act (as redesignated by subsection (c)(1)(A)) is amended
			 by striking , including local development districts,.
					(f)Multistate and
			 local development districts and organizations and northern great plains
			 incSection 383F of the Consolidated Farm and Rural Development
			 Act (as redesignated by subsection (c)(1)(A)) is amended—
						(1)by striking the
			 section heading and inserting multistate and local development districts and organizations and
			 northern great plains inc.; and
						(2)by striking
			 subsections (a) through (c) and inserting the following:
							
								(a)Definition of
				multistate and local development district or organizationIn this
				section, the term multistate and local development district or
				organization means an entity—
									(1)that—
										(A)is a planning
				district in existence on the date of enactment of this subtitle that is
				recognized by the Economic Development Administration of the Department of
				Commerce; or
										(B)is—
											(i)organized and
				operated in a manner that ensures broad-based community participation and an
				effective opportunity for other nonprofit groups to contribute to the
				development and implementation of programs in the region;
											(ii)a
				nonprofit incorporated body organized or chartered under the law of the State
				in which the entity is located;
											(iii)a nonprofit
				agency or instrumentality of a State or local government;
											(iv)a
				public organization established before the date of enactment of this subtitle
				under State law for creation of multijurisdictional, area-wide planning
				organizations;
											(v)a
				nonprofit agency or instrumentality of a State that was established for the
				purpose of assisting with multistate cooperation; or
											(vi)a
				nonprofit association or combination of bodies, agencies, and instrumentalities
				described in clauses (ii) through (v); and
											(2)that has not, as
				certified by the Authority (in consultation with the Federal cochairperson or
				Secretary, as appropriate)—
										(A)inappropriately
				used Federal grant funds from any Federal source; or
										(B)appointed an
				officer who, during the period in which another entity inappropriately used
				Federal grant funds from any Federal source, was an officer of the other
				entity.
										(b)Grants to
				multistate, local, or regional development districts and organizations
									(1)In
				generalThe Authority may make grants for administrative expenses
				under this section to multistate, local, and regional development districts and
				organizations.
									(2)Conditions for
				grants
										(A)Maximum
				amountThe amount of any grant awarded under paragraph (1) shall
				not exceed 80 percent of the administrative expenses of the multistate, local,
				or regional development district or organization receiving the grant.
										(B)Maximum
				periodNo grant described in paragraph (1) shall be awarded for a
				period greater than 3 years.
										(3)Local
				shareThe contributions of a multistate, local, or regional
				development district or organization for administrative expenses may be in cash
				or in kind, fairly evaluated, including space, equipment, and services.
									(c)Duties
									(1)In
				generalExcept as provided in paragraph (2), a local development
				district shall operate as a lead organization serving multicounty areas in the
				region at the local level.
									(2)DesignationThe
				Federal cochairperson may designate an Indian tribe or multijurisdictional
				organization to serve as a lead organization in such cases as the Federal
				cochairperson or Secretary, as appropriate, determines
				appropriate.
									.
						(g)Distressed
			 counties and areas and nondistressed countiesSection 383G of the
			 Consolidated Farm and Rural Development Act (as redesignated by subsection
			 (c)(1)(A)) is amended—
						(1)in subsection
			 (b)(1), by striking 75 and inserting 50;
						(2)by striking
			 subsection (c);
						(3)by
			 redesignating subsection (d) as subsection (c); and
						(4)in subsection (c)
			 (as so redesignated)—
							(A)in the subsection
			 heading, by inserting renewable energy,
			 aftertelecommunication; and
							(B)by inserting
			 , renewable energy, after
			 telecommunication,.
							(h)Development
			 planning processSection 383H of the Consolidated Farm and Rural
			 Development Act (as redesignated by subsection (c)(1)(A)) is amended—
						(1)in subsection
			 (c)(1), by striking subparagraph (A) and inserting the following:
							
								(A)multistate,
				regional, and local development districts and organizations;
				and
								;
				and
						(2)in subsection
			 (d)(1), by striking State and local development districts and
			 inserting multistate, regional, and local development districts and
			 organizations.
						(i)Program
			 development criteriaSection 383I(a)(1) of the Consolidated Farm
			 and Rural Development Act (as redesignated by subsection (c)(1)(A)) is amended
			 by inserting multistate or before
			 regional.
					(j)Authorization of
			 appropriationsSection 383N(a) of the Consolidated Farm and Rural
			 Development Act (as redesignated by subsection (c)(1)(A)) is amended by
			 striking 2002 through 2007 and inserting 2008 through
			 2012.
					(k)Termination of
			 authoritySection 383O of the Consolidated Farm and Rural
			 Development Act (as redesignated by subsection (c)(1)(A)) is amended by
			 striking 2007 and inserting 2012.
					6027.Rural Business
			 Investment Program
					(a)Issuance and
			 Guarantee of Trust CertificatesSection 384F(b)(3)(A) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–5(b)(3)(A)) is
			 amended by striking In the event and inserting the
			 following:
						
							(i)Authority to
				prepayA debenture may be prepaid at any time without
				penalty.
							(ii)Reduction of
				guaranteeSubject to clause (i),
				if
							.
					(b)FeesSection
			 384G of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–6) is
			 amended—
						(1)in subsection (a),
			 by striking such fees as the Secretary considers appropriate and
			 inserting a fee that does not exceed $500;
						(2)in subsection (b),
			 by striking approved by the Secretary and inserting that
			 does not exceed $500; and
						(3)in subsection
			 (c)—
							(A)in paragraph (1),
			 by striking The and inserting Except as provided in
			 paragraph (3), the;
							(B)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking and at the end;
								(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
								(iii)by
			 adding at the end the following:
									
										(C)shall not exceed
				$500 for any fee collected under this
				subsection.
										;
				and
								(C)by adding at the
			 end the following:
								
									(3)Prohibition on
				collection of certain feesIn the case of a license described in
				paragraph (1) that was approved before July 1, 2007, the Secretary shall not
				collect any fees due on or after the date of enactment of this
				paragraph.
									.
							(c)Rural Business
			 Investment CompaniesSection 384I(c) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009cc–8(c)) is amended—
						(1)by redesignating
			 paragraph (3) as paragraph (4); and
						(2)by inserting after
			 paragraph (2) the following:
							
								(3)Time
				frameEach rural business investment company shall have a period
				of 2 years to meet the capital requirements of this
				subsection.
								.
						(d)Financial
			 Institution InvestmentsSection 384J of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009cc–9) is amended—
						(1)in subsection
			 (a)(1), by inserting , including an investment pool created entirely by
			 such bank or savings association before the period at the end;
			 and
						(2)in subsection (c),
			 by striking 15 and inserting 25.
						(e)Contracting of
			 FunctionsSection 384Q of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009cc–16) is repealed.
					(f)FundingThe
			 Consolidated Farm and Rural Development Act is amended by striking section 384S
			 (7 U.S.C. 2009cc–18) and inserting the following:
						
							384S.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this subtitle $50,000,000 for the
				period of fiscal years 2008 through
				2012.
							.
					6028.Rural
			 Collaborative Investment ProgramSubtitle I of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd et seq.) is amended to read as
			 follows:
					
						IRural
				Collaborative Investment Program
							385A.PurposeThe purpose of this subtitle is to establish
				a regional rural collaborative investment program—
								(1)to provide rural
				regions with a flexible investment vehicle, allowing for local control with
				Federal oversight, assistance, and accountability;
								(2)to provide rural
				regions with incentives and resources to develop and implement comprehensive
				strategies for achieving regional competitiveness, innovation, and
				prosperity;
								(3)to foster
				multisector community and economic development collaborations that will
				optimize the asset-based competitive advantages of rural regions with
				particular emphasis on innovation, entrepreneurship, and the creation of
				quality jobs;
								(4)to foster
				collaborations necessary to provide the professional technical expertise,
				institutional capacity, and economies of scale that are essential for the
				long-term competitiveness of rural regions; and
								(5)to better use
				Department of Agriculture and other Federal, State, and local governmental
				resources, and to leverage those resources with private, nonprofit, and
				philanthropic investments, in order to achieve measurable community and
				economic prosperity, growth, and sustainability.
								385B.DefinitionsIn this subtitle:
								(1)BenchmarkThe
				term benchmark means an annual set of goals and performance
				measures established for the purpose of assessing performance in meeting a
				regional investment strategy of a Regional Board.
								(2)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
								(3)National
				BoardThe term National Board means the National
				Rural Investment Board established under section 385C(c).
								(4)National
				InstituteThe term National Institute means the
				National Institute on Regional Rural Competitiveness and Entrepreneurship
				established under section 385C(b)(2).
								(5)Regional
				BoardThe term Regional Board means a Regional Rural
				Investment Board described in section 385D(a).
								(6)Regional
				innovation grantThe term regional innovation grant
				means a grant made by the Secretary to a certified Regional Board under section
				385F.
								(7)Regional
				investment strategy grantThe term regional investment
				strategy grant means a grant made by the Secretary to a certified
				Regional Board under section 385E.
								(8)Rural
				heritage
									(A)In
				generalThe term rural heritage means historic
				sites, structures, and districts.
									(B)InclusionsThe
				term rural heritage includes historic rural downtown areas and
				main streets, neighborhoods, farmsteads, scenic and historic trails, heritage
				areas, and historic landscapes.
									385C.Establishment
				and administration of Rural Collaborative Investment Program
								(a)EstablishmentThe
				Secretary shall establish a Rural Collaborative Investment Program to support
				comprehensive regional investment strategies for achieving rural
				competitiveness.
								(b)Duties of
				SecretaryIn carrying out this subtitle, the Secretary
				shall—
									(1)appoint and
				provide administrative and program support to the National Board;
									(2)establish a
				national institute, to be known as the National Institute on Regional
				Rural Competitiveness and Entrepreneurship, to provide technical
				assistance to the Secretary and the National Board regarding regional
				competitiveness and rural entrepreneurship, including technical assistance
				for—
										(A)the development of
				rigorous analytic programs to assist Regional Boards in determining the
				challenges and opportunities that need to be addressed to receive the greatest
				regional competitive advantage;
										(B)the provision of
				support for best practices developed by the Regional Boards;
										(C)the establishment
				of programs to support the development of appropriate governance and leadership
				skills in the applicable regions; and
										(D)the evaluation of
				the progress and performance of the Regional Boards in achieving benchmarks
				established in a regional investment strategy;
										(3)work with the
				National Board to develop a national rural investment plan that shall—
										(A)create a framework
				to encourage and support a more collaborative and targeted rural investment
				portfolio in the United States;
										(B)establish a Rural
				Philanthropic Initiative, to work with rural communities to create and enhance
				the pool of permanent philanthropic resources committed to rural community and
				economic development;
										(C)cooperate with the
				Regional Boards and State and local governments, organizations, and entities to
				ensure investment strategies are developed that take into consideration
				existing rural assets; and
										(D)encourage the
				organization of Regional Boards;
										(4)certify the
				eligibility of Regional Boards to receive regional investment strategy grants
				and regional innovation grants;
									(5)provide grants for
				Regional Boards to develop and implement regional investment strategies;
									(6)provide technical
				assistance to Regional Boards on issues, best practices, and emerging trends
				relating to rural development, in cooperation with the National Rural
				Investment Board; and
									(7)provide analytic
				and programmatic support for regional rural competitiveness through the
				National Institute, including—
										(A)programs to assist
				Regional Boards in determining the challenges and opportunities that must be
				addressed to receive the greatest regional competitive advantage;
										(B)support for best
				practices development by the regional investment boards;
										(C)programs to support
				the development of appropriate governance and leadership skills in the region;
				and
										(D)a review and
				evaluation of the performance of the Regional Boards (including progress in
				achieving benchmarks established in a regional investment strategy) in an
				annual report submitted to—
											(i)the Committee on
				Agriculture of the House of Representatives; and
											(ii)the Committee on
				Agriculture, Nutrition, and Forestry of the Senate.
											(c)National Rural
				Investment BoardThe Secretary shall establish within the
				Department of Agriculture a board to be known as the National Rural
				Investment Board.
								(d)Duties of
				National BoardThe National Board shall—
									(1)not later than 180
				days after the date of establishment of the National Board, develop rules
				relating to the operation of the National Board; and
									(2)provide advice
				to—
										(A)the Secretary and
				subsequently review the design, development, and execution of the National
				Rural Investment Plan;
										(B)Regional Boards on
				issues, best practices, and emerging trends relating to rural development;
				and
										(C)the Secretary and
				the National Institute on the development and execution of the program under
				this subtitle.
										(e)Membership
									(1)In
				generalThe National Board shall consist of 14 members appointed
				by the Secretary not later than 180 days after the date of enactment of the
				Food, Conservation, and Energy Act of
				2008.
									(2)SupervisionThe
				National Board shall be subject to the general supervision and direction of the
				Secretary.
									(3)Sectors
				representedThe National Board shall consist of representatives
				from each of—
										(A)nationally
				recognized entrepreneurship organizations;
										(B)regional strategy
				and development organizations;
										(C)community-based
				organizations;
										(D)elected members of
				local governments;
										(E)members of State
				legislatures;
										(F)primary,
				secondary, and higher education, job skills training, and workforce development
				institutions;
										(G)the rural
				philanthropic community;
										(H)financial, lending,
				venture capital, entrepreneurship, and other related institutions;
										(I)private sector
				business organizations, including chambers of commerce and other for-profit
				business interests;
										(J)Indian tribes;
				and
										(K)cooperative
				organizations.
										(4)Selection of
				members
										(A)In
				generalIn selecting members of the National Board, the Secretary
				shall consider recommendations made by—
											(i)the
				chairman and ranking member of each of the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate;
											(ii)the Majority
				Leader and Minority Leader of the Senate; and
											(iii)the Speaker and
				Minority Leader of the House of Representatives.
											(B)Ex-officio
				membersIn consultation with the chairman and ranking member of
				each of the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate, the Secretary
				may appoint not more than 3 other officers or employees of the Executive Branch
				to serve as ex-officio, nonvoting members of the National Board.
										(5)Term of
				office
										(A)In
				generalSubject to subparagraph (B), the term of office of a
				member of the National Board appointed under paragraph (1)(A) shall be for a
				period of not more than 4 years.
										(B)Staggered
				termsThe members of the National Board shall be appointed to
				serve staggered terms.
										(6)Initial
				appointmentsNot later than 1 year after the date of enactment of
				the Food, Conservation, and Energy Act of
				2008, the Secretary shall appoint the initial members of the
				National Board.
									(7)VacanciesA
				vacancy on the National Board shall be filled in the same manner as the
				original appointment.
									(8)CompensationA
				member of the National Board shall receive no compensation for service on the
				National Board, but shall be reimbursed for related travel and other expenses
				incurred in carrying out the duties of the member of the National Board in
				accordance with section 5702 and 5703 of title 5, United States Code.
									(9)ChairpersonThe
				National Board shall select a chairperson from among the members of the
				National Board.
									(10)Federal
				statusFor purposes of Federal law, a member of the National
				Board shall be considered a special Government employee (as defined in section
				202(a) of title 18, United States Code).
									(f)Administrative
				supportThe Secretary, on a reimbursable basis from funds made
				available under section 385H, may provide such administrative support to the
				National Board as the Secretary determines is necessary.
								385D.Regional Rural
				Investment Boards
								(a)In
				generalA Regional Rural Investment Board shall be a
				multijurisdictional and multisectoral group that—
									(1)represents the
				long-term economic, community, and cultural interests of a region;
									(2)is certified by the
				Secretary to establish a rural investment strategy and compete for regional
				innovation grants;
									(3)is composed of
				residents of a region that are broadly representative of diverse public,
				nonprofit, and private sector interests in investment in the region, including
				(to the maximum extent practicable) representatives of—
										(A)units of local,
				multijurisdictional, or State government, including not more than 1
				representative from each State in the region;
										(B)nonprofit
				community-based development organizations, including community development
				financial institutions and community development corporations;
										(C)agricultural,
				natural resource, and other asset-based related industries;
										(D)in the case of
				regions with federally recognized Indian tribes, Indian tribes;
										(E)regional
				development organizations;
										(F)private business
				organizations, including chambers of commerce;
										(G)(i)institutions of higher
				education (as defined in section 101(a) of the Higher Education Act of 1965 (20
				U.S.C. 1001(a)));
											(ii)tribally controlled colleges or
				universities (as defined in section 2(a) of Tribally Controlled College or
				University Assistance Act of 1978 (25 U.S.C. 1801(a))); and
											(iii)tribal technical
				institutions;
											(H)workforce and job
				training organizations;
										(I)other entities and
				organizations, as determined by the Regional Board;
										(J)cooperatives;
				and
										(K)consortia of
				entities and organizations described in subparagraphs (A) through (J);
										(4)represents a
				region inhabited by—
										(A)more than 25,000
				individuals, as determined in the latest available decennial census conducted
				under section 141(a) of title 13, United States Code; or
										(B)in the case of a
				region with a population density of less than 2 individuals per square mile, at
				least 10,000 individuals, as determined in that latest available decennial
				census;
										(5)has a membership
				of which not less than 25 percent, nor more than 40 percent, represents—
										(A)units of local
				government and Indian tribes described in subparagraphs (A) and (D) of
				paragraph (3);
										(B)nonprofit
				community and economic development organizations and institutions of higher
				education described in subparagraphs (B) and (G) of paragraph (3); or
										(C)private business
				(including chambers of commerce and cooperatives) and agricultural, natural
				resource, and other asset-based related industries described in subparagraphs
				(C) and (F) of paragraph (3);
										(6)has a membership
				that may include an officer or employee of a Federal agency, serving as an
				ex-officio, nonvoting member of the Regional Board to represent the agency;
				and
									(7)has organizational
				documents that demonstrate that the Regional Board will—
										(A)create a
				collaborative public-private strategy process;
										(B)develop, and
				submit to the Secretary for approval, a regional investment strategy that meets
				the requirements of section 385E, with benchmarks—
											(i)to
				promote investment in rural areas through the use of grants made available
				under this subtitle; and
											(ii)to provide
				financial and technical assistance to promote a broad-based regional
				development program aimed at increasing and diversifying economic growth,
				improved community facilities, and improved quality of life;
											(C)implement the
				approved regional investment strategy;
										(D)provide annual
				reports to the Secretary and the National Board on progress made in achieving
				the benchmarks of the regional investment strategy, including an annual
				financial statement; and
										(E)select a
				non-Federal organization (such as a regional development organization) in the
				local area served by the Regional Board that has previous experience in the
				management of Federal funds to serve as fiscal manager of any funds of the
				Regional Board.
										(b)Urban
				areasA resident of an urban area may serve as an ex-officio
				member of a Regional Board.
								(c)DutiesA
				Regional Board shall—
									(1)create a
				collaborative planning process for public-private investment within a
				region;
									(2)develop, and
				submit to the Secretary for approval, a regional investment strategy;
									(3)develop approaches
				that will create permanent resources for philanthropic giving in the region, to
				the maximum extent practicable;
									(4)implement an
				approved strategy; and
									(5)provide annual
				reports to the Secretary and the National Board on progress made in achieving
				the strategy, including an annual financial statement.
									385E.Regional
				investment strategy grants
								(a)In
				generalThe Secretary shall make regional investment strategy
				grants available to Regional Boards for use in developing, implementing, and
				maintaining regional investment strategies.
								(b)Regional
				investment strategyA regional investment strategy shall
				provide—
									(1)an assessment of
				the competitive advantage of a region, including—
										(A)an analysis of the
				economic conditions of the region;
										(B)an assessment of
				the current economic performance of the region;
										(C)an overview of the
				population, geography, workforce, transportation system, resources,
				environment, and infrastructure needs of the region; and
										(D)such other
				pertinent information as the Secretary may request;
										(2)an analysis of
				regional economic and community development challenges and opportunities,
				including—
										(A)incorporation of
				relevant material from other government-sponsored or supported plans and
				consistency with applicable State, regional, and local workforce investment
				strategies or comprehensive economic development plans; and
										(B)an identification
				of past, present, and projected Federal and State economic and community
				development investments in the region;
										(3)a section
				describing goals and objectives necessary to solve regional competitiveness
				challenges and meet the potential of the region;
									(4)an overview of
				resources available in the region for use in—
										(A)establishing
				regional goals and objectives;
										(B)developing and
				implementing a regional action strategy;
										(C)identifying
				investment priorities and funding sources; and
										(D)identifying lead
				organizations to execute portions of the strategy;
										(5)an analysis of the
				current state of collaborative public, private, and nonprofit participation and
				investment, and of the strategic roles of public, private, and nonprofit
				entities in the development and implementation of the regional investment
				strategy;
									(6)a section
				identifying and prioritizing vital projects, programs, and activities for
				consideration by the Secretary, including—
										(A)other potential
				funding sources; and
										(B)recommendations
				for leveraging past and potential investments;
										(7)a plan of action to
				implement the goals and objectives of the regional investment strategy;
									(8)a list of
				performance measures to be used to evaluate implementation of the regional
				investment strategy, including—
										(A)the number and
				quality of jobs, including self-employment, created during implementation of
				the regional rural investment strategy;
										(B)the number and
				types of investments made in the region;
										(C)the growth in
				public, private, and nonprofit investment in the human, community, and economic
				assets of the region;
										(D)changes in per
				capita income and the rate of unemployment; and
										(E)other changes in
				the economic environment of the region;
										(9)a section
				outlining the methodology for use in integrating the regional investment
				strategy with the economic priorities of the State; and
									(10)such other
				information as the Secretary determines to be appropriate.
									(c)Maximum amount
				of grantA regional investment strategy grant shall not exceed
				$150,000.
								(d)Cost
				sharing
									(1)In
				generalSubject to paragraph (2), of the share of the costs of
				developing, maintaining, evaluating, implementing, and reporting with respect
				to a regional investment strategy funded by a grant under this section—
										(A)not more than 40
				percent may be paid using funds from the grant; and
										(B)the remaining
				share shall be provided by the applicable Regional Board or other eligible
				grantee.
										(2)FormA
				Regional Board or other eligible grantee shall pay the share described in
				paragraph (1)(B) in the form of cash, services, materials, or other in-kind
				contributions, on the condition that not more than 50 percent of that share is
				provided in the form of services, materials, and other in-kind
				contributions.
									385F.Regional
				innovation grants program
								(a)Grants
									(1)In
				generalThe Secretary shall provide, on a competitive basis,
				regional innovation grants to Regional Boards for use in implementing projects
				and initiatives that are identified in a regional rural investment strategy
				approved under section 385E.
									(2)TimingAfter
				October 1, 2008, the Secretary shall provide awards under this section on a
				quarterly funding cycle.
									(b)EligibilityTo
				be eligible to receive a regional innovation grant, a Regional Board shall
				demonstrate to the Secretary that—
									(1)the regional rural
				investment strategy of a Regional Board has been reviewed by the National Board
				prior to approval by the Secretary;
									(2)the management and
				organizational structure of the Regional Board is sufficient to oversee grant
				projects, including management of Federal funds; and
									(3)the Regional Board
				has a plan to achieve, to the maximum extent practicable, the performance-based
				benchmarks of the project in the regional rural investment strategy.
									(c)Limitations
									(1)Amount
				receivedA Regional Board may not receive more than $6,000,000 in
				regional innovation grants under this section during any 5-year period.
									(2)Determination of
				amountThe Secretary shall determine the amount of a regional
				innovation grant based on—
										(A)the needs of the
				region being addressed by the applicable regional rural investment strategy
				consistent with the purposes described in subsection (f)(2); and
										(B)the size of the
				geographical area of the region.
										(3)Geographic
				diversityThe Secretary shall ensure that not more than 10
				percent of funding made available under this section is provided to Regional
				Boards in any State.
									(d)Cost-sharing
									(1)LimitationSubject
				to paragraph (2), the amount of a grant made under this section shall not
				exceed 50 percent of the cost of the project.
									(2)Waiver of
				grantee shareThe Secretary may waive the limitation in paragraph
				(1) under special circumstances, as determined by the Secretary,
				including—
										(A)a sudden or severe
				economic dislocation;
										(B)significant
				chronic unemployment or poverty;
										(C)a natural
				disaster; or
										(D)other severe
				economic, social, or cultural duress.
										(3)Other Federal
				assistanceFor the purpose of determining cost-share limitations
				for any other Federal program, funds provided under this section shall be
				considered to be non-Federal funds.
									(e)PreferencesIn
				providing regional innovation grants under this section, the Secretary shall
				give—
									(1)a high priority to
				strategies that demonstrate significant leverage of capital and quality job
				creation; and
									(2)a preference to an
				application proposing projects and initiatives that would—
										(A)advance the
				overall regional competitiveness of a region;
										(B)address the
				priorities of a regional rural investment strategy, including priorities
				that—
											(i)promote
				cross-sector collaboration, public-private partnerships, or the provision of
				interim financing or seed capital for program implementation;
											(ii)exhibit
				collaborative innovation and entrepreneurship, particularly within a
				public-private partnership; and
											(iii)represent a
				broad coalition of interests described in section 385D(a);
											(C)include a strategy
				to leverage public non-Federal and private funds and existing assets, including
				agricultural, natural resource, and public infrastructure assets, with
				substantial emphasis placed on the existence of real financial commitments to
				leverage available funds;
										(D)create quality
				jobs;
										(E)enhance the role,
				relevance, and leveraging potential of community and regional foundations in
				support of regional investment strategies;
										(F)demonstrate a
				history, or involve organizations with a history, of successful leveraging of
				capital for economic development and public purposes;
										(G)address gaps in
				existing basic services, including technology, within a region;
										(H)address economic
				diversification, including agricultural and non-agriculturally based economies,
				within a regional framework;
										(I)improve the
				overall quality of life in the region;
										(J)enhance the
				potential to expand economic development successes across diverse stakeholder
				groups within the region;
										(K)include an
				effective working relationship with 1 or more institutions of higher education,
				tribally controlled colleges or universities, or tribal technical
				institutions;
										(L)help to meet the
				other regional competitiveness needs identified by a Regional Board; or
										(M)protect and
				promote rural heritage.
										(f)Uses
									(1)LeverageA
				Regional Board shall prioritize projects and initiatives carried out using
				funds from a regional innovation grant provided under this section, based in
				part on the degree to which members of the Regional Board are able to leverage
				additional funds for the implementation of the projects.
									(2)PurposesA
				Regional Board may use a regional innovation grant—
										(A)to support the
				development of critical infrastructure (including technology deployment and
				services) necessary to facilitate the competitiveness of a region;
										(B)to provide
				assistance to entities within the region that provide essential public and
				community services;
										(C)to enhance the
				value-added production, marketing, and use of agricultural and natural
				resources within the region, including activities relating to renewable and
				alternative energy production and usage;
										(D)to assist with
				entrepreneurship, job training, workforce development, housing, educational, or
				other quality of life services or needs, relating to the development and
				maintenance of strong local and regional economies;
										(E)to assist in the
				development of unique new collaborations that link public, private, and
				philanthropic resources, including community foundations;
										(F)to provide support
				for business and entrepreneurial investment, strategy, expansion, and
				development, including feasibility strategies, technical assistance, peer
				networks, business development funds, and other activities to strengthen the
				economic competitiveness of the region;
										(G)to provide
				matching funds to enable community foundations located within the region to
				build endowments which provide permanent philanthropic resources to implement a
				regional investment strategy; and
										(H)to preserve and
				promote rural heritage.
										(3)Availability of
				fundsThe funds made available to a Regional Board or any other
				eligible grantee through a regional innovation grant shall remain available for
				the 7-year period beginning on the date on which the award is provided, on the
				condition that the Regional Board or other grantee continues to be certified by
				the Secretary as making adequate progress toward achieving established
				benchmarks.
									(g)Cost
				sharing
									(1)Waiver of
				grantee shareThe Secretary may waive the share of a grantee of
				the costs of a project funded by a regional innovation grant under this section
				if the Secretary determines that such a waiver is appropriate, including with
				respect to special circumstances within tribal regions, in the event an area
				experiences—
										(A)a sudden or severe
				economic dislocation;
										(B)significant
				chronic unemployment or poverty;
										(C)a natural disaster;
				or
										(D)other severe
				economic, social, or cultural duress.
										(2)Other Federal
				programsFor the purpose of determining cost-sharing requirements
				for any other Federal program, funds provided as a regional innovation grant
				under this section shall be considered to be non-Federal funds.
									(h)NoncomplianceIf
				a Regional Board or other eligible grantee fails to comply with any requirement
				relating to the use of funds provided under this section, the Secretary
				may—
									(1)take such actions
				as are necessary to obtain reimbursement of unused grant funds; and
									(2)reprogram the
				recaptured funds for purposes relating to implementation of this
				subtitle.
									(i)Priority to
				areas with awards and approved strategies
									(1)In
				generalSubject to paragraph (3), in providing rural development
				assistance under other programs, the Secretary shall give a high priority to
				areas that receive innovation grants under this section.
									(2)ConsultationThe
				Secretary shall consult with the heads of other Federal agencies to promote the
				development of priorities similar to those described in paragraph (1).
									(3)Exclusion of
				certain programsParagraph (1) shall not apply to the provision
				of rural development assistance under any program relating to basic health,
				safety, or infrastructure, including broadband deployment or minimum
				environmental needs.
									385G.Rural
				endowment loans program
								(a)In
				generalThe Secretary may provide long-term loans to eligible
				community foundations to assist in the implementation of regional investment
				strategies.
								(b)Eligible
				community foundationsTo be eligible to receive a loan under this
				section, a community foundation shall—
									(1)be located in an
				area that is covered by a regional investment strategy;
									(2)match the amount
				of the loan with an amount that is at least 250 percent of the amount of the
				loan; and
									(3)use the loan and
				the matching amount to carry out the regional investment strategy in a manner
				that is targeted to community and economic development, including through the
				development of community foundation endowments.
									(c)TermsA
				loan made under this section shall—
									(1)have a term of not
				less than 10, nor more than 20, years;
									(2)bear an interest
				rate of 1 percent per annum; and
									(3)be subject to such
				other terms and conditions as are determined appropriate by the
				Secretary.
									385H.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subtitle $135,000,000 for the
				period of fiscal years 2009 through
				2012.
							.
				6029.Funding of
			 pending rural development loan and grant applications
					(a)Definition of
			 ApplicationIn this section, the term application
			 does not include an application for a loan or grant that, as of the date of
			 enactment of this Act, is in the preapplication phase of consideration under
			 regulations of the Secretary in effect on the date of enactment of this
			 Act.
					(b)Use of
			 FundsSubject to subsection (c), the Secretary shall use funds
			 made available under subsection (d) to provide funds for applications that are
			 pending on the date of enactment of this Act for—
						(1)water or waste
			 disposal grants or direct loans under paragraph (1) or (2) of section 306(a) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)); and
						(2)emergency community
			 water assistance grants under section 306A of that Act (7 U.S.C. 1926a).
						(c)Limitations
						(1)Appropriated
			 amountsFunds made available under this section shall be
			 available to the Secretary to provide funds for applications for loans and
			 grants described in subsection (b) that are pending on the date of enactment of
			 this Act only to the extent that funds for the loans and grants appropriated in
			 the annual appropriations Act for fiscal year 2007 have been exhausted.
						(2)Program
			 requirementsThe Secretary may use funds made available under
			 this section to provide funds for a pending application for a loan or grant
			 described in subsection (b) only if the Secretary processes, reviews, and
			 approves the application in accordance with regulations in effect on the date
			 of enactment of this Act.
						(3)PriorityIn
			 providing funding under this section for pending applications for loans or
			 grants described in subsection (b), the Secretary shall provide funding in the
			 following order of priority (until funds made available under this section are
			 exhausted):
							(A)Pending
			 applications for water systems.
							(B)Pending
			 applications for waste disposal systems.
							(d)FundingNotwithstanding
			 any other provision of law, of the funds of the Commodity Credit Corporation,
			 the Secretary shall use to carry out this section $120,000,000, to remain
			 available until expended.
					BRural
			 Electrification Act of 1936
				6101.Energy
			 efficiency programsSections
			 2(a) and 4 of the Rural Electrification Act of 1936 (7 U.S.C. 902(a), 904) are
			 amended by inserting efficiency and before
			 conservation each place it appears.
				6102.Reinstatement
			 of Rural Utility Services direct lending
					(a)In
			 generalSection 4 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 904) is amended—
						(1)by designating the first, second, and third
			 sentences as subsections (a), (b), and (d), respectively; and
						(2)by inserting after
			 subsection (b) (as so designated) the following:
							
								(c)Direct
				loans
									(1)Direct hardship
				loansDirect hardship loans under this section shall be for the
				same purposes and on the same terms and conditions as hardship loans made under
				section 305(c)(1).
									(2)Other direct
				loansAll other direct loans under this section shall bear
				interest at a rate equal to the then current cost of money to the Government of
				the United States for loans of similar maturity, plus 1/8
				of 1
				percent.
									.
						(b)Elimination of
			 Federal Financing Bank guaranteed loansSection 306 of the Rural
			 Electrification Act of 1936 (7 U.S.C. 936) is amended—
						(1)in the third
			 sentence, by striking guarantee, accommodation, or subordination
			 and inserting accommodation or subordination; and
						(2)by striking the
			 fourth sentence.
						6103.Deferment of
			 payments to allows loans for improved energy efficiency and demand reduction
			 and for energy efficiency and use auditsSection 12 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 912) is amended by adding at the end the following:
					
						(c)Deferment of
				payments on loans
							(1)In
				generalThe Secretary shall allow borrowers to defer payment of
				principal and interest on any direct loan made under this Act to enable the
				borrower to make loans to residential, commercial, and industrial
				consumers—
								(A)to conduct energy
				efficiency and use audits; and
								(B)to install energy
				efficient measures or devices that reduce the demand on electric
				systems.
								(2)AmountThe
				total amount of a deferment under this subsection shall not exceed the sum of
				the principal and interest on the loans made to a customer of the borrower, as
				determined by the Secretary.
							(3)TermThe
				term of a deferment under this subsection shall not exceed 60
				months.
							.
				6104.Rural
			 electrification assistanceSection 13 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 913) is amended to read as follows:
					
						13.DefinitionsIn this Act:
							(1)FarmThe
				term farm means a farm, as defined by the Bureau of the
				Census.
							(2)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
							(3)Rural
				areaExcept as provided otherwise in this Act, the term
				rural area means the farm and nonfarm population of—
								(A)any area described
				in section 343(a)(13)(C) of the Consolidated Farm and Rural Development Act (7
				U.S.C. 1991(a)(13)(C)); and
								(B)any area within a
				service area of a borrower for which a borrower has an outstanding loan made
				under titles I through V as of the date of enactment of this paragraph.
								(4)TerritoryThe
				term territory includes any insular possession of the United
				States.
							(5)SecretaryThe
				term Secretary means the Secretary of
				Agriculture.
							.
				6105.Substantially
			 underserved trust areasThe
			 Rural Electrification Act of 1936 is amended by inserting after section 306E (7
			 U.S.C. 936e) the following:
					
						306F.Substantially
				underserved trust areas
							(a)DefinitionsIn
				this section:
								(1)Eligible
				programThe term eligible program means a program
				administered by the Rural Utilities Service and authorized in—
									(A)this Act;
				or
									(B)paragraph (1), (2),
				(14), (22), or (24) of section 306(a) or section 306A, 306C, 306D, or 306E of
				the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a), 1926a,
				1926c, 1926d, 1926e).
									(2)Substantially
				underserved trust areaThe term substantially underserved
				trust area means a community in trust land (as defined in
				section 3765 of title 38, United States Code) with respect to which the
				Secretary determines has a high need for the benefits of an eligible
				program.
								(b)InitiativeThe
				Secretary, in consultation with local governments and Federal agencies, may
				implement an initiative to identify and improve the availability of eligible
				programs in communities in substantially underserved trust areas.
							(c)Authority of
				SecretaryIn carrying out subsection (b), the Secretary—
								(1)may make available
				from loan or loan guarantee programs administered by the Rural Utilities
				Service to qualified utilities or applicants financing with an interest rate as
				low as 2 percent, and with extended repayment terms;
								(2)may waive
				nonduplication restrictions, matching fund requirements, or credit support
				requirements from any loan or grant program administered by the Rural Utilities
				Service to facilitate the construction, acquisition, or improvement of
				infrastructure;
								(3)may give the
				highest funding priority to designated projects in substantially underserved
				trust areas; and
								(4)shall only make
				loans or loan guarantees that are found to be financially feasible and that
				provide eligible program benefits to substantially underserved trust
				areas.
								(d)ReportNot
				later than 1 year after the date of enactment of this section and annually
				thereafter, the Secretary shall submit to Congress a report that
				describes—
								(1)the progress of
				the initiative implemented under subsection (b); and
								(2)recommendations
				for any regulatory or legislative changes that would be appropriate to improve
				services to substantially underserved trust
				areas.
								.
				6106.Guarantees for
			 bonds and notes issued for electrification or telephone purposes
					(a)In
			 generalSection 313A of the
			 Rural Electrification Act of 1936 (7 U.S.C. 940c–1) is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking for electrification and all that follows through the
			 end and inserting for eligible electrification or telephone purposes
			 consistent with this Act.; and
							(B)by striking
			 paragraph (4) and inserting the following:
								
									(4)Annual
				amountThe total amount of guarantees provided by the Secretary
				under this section during a fiscal year shall not exceed $1,000,000,000,
				subject to the availability of funds under subsection
				(e).
									;
							(2)in
			 subsection (c), by striking paragraphs (2) and (3) and inserting the
			 following:
							
								(2)Amount
									(A)In
				generalThe amount of the annual fee paid for the guarantee of a
				bond or note under this section shall be equal to 30 basis points of the amount
				of the unpaid principal of the bond or note guaranteed under this
				section.
									(B)ProhibitionExcept
				as otherwise provided in this subsection and subsection (e)(2), no other fees
				shall be assessed.
									(3)Payment
									(A)In
				generalA lender shall pay the fees required under this
				subsection on a semiannual basis.
									(B)Structured
				scheduleThe Secretary shall, with the consent of the lender,
				structure the schedule for payment of the fee to ensure that sufficient funds
				are available to pay the subsidy costs for note or bond guarantees as provided
				for in subsection (e)(2).
									;
				and
						(3)in subsection (f),
			 by striking 2007 and inserting 2012.
						(b)AdministrationThe
			 Secretary shall continue to carry out section 313A of the Rural Electrification
			 Act of 1936 (7 U.S.C. 940c–1) in the same manner as on the day before the date
			 of enactment of this Act, except without regard to the limitations prescribed
			 in subsection (b)(1) of that section, until such time as any regulations
			 necessary to carry out the amendments made by this section are fully
			 implemented.
					6107.Expansion of
			 911 accessSection 315 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 940e) is amended to read as
			 follows:
					
						315.Expansion of
				911 access
							(a)In
				generalSubject to subsection (c) and such terms and conditions
				as the Secretary may prescribe, the Secretary may make loans under this title
				to entities eligible to borrow from the Rural Utilities Service, State or local
				governments, Indian tribes (as defined in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b)), or other
				public entities for facilities and equipment to expand or improve in rural
				areas—
								(1)911 access;
								(2)integrated
				interoperable emergency communications, including multiuse networks that
				provide commercial or transportation information services in addition to
				emergency communications services;
								(3)homeland security
				communications;
								(4)transportation
				safety communications; or
								(5)location
				technologies used outside an urbanized area.
								(b)Loan
				securityGovernment-imposed fees related to emergency
				communications (including State or local 911 fees) may be considered to be
				security for a loan under this section.
							(c)Emergency
				communications equipment providersThe Secretary may make a loan
				under this section to an emergency communication equipment provider to expand
				or improve 911 access or other communications or technologies described in
				subsection (a) if the local government that has jurisdiction over the project
				is not allowed to acquire the debt resulting from the loan.
							(d)Authorization of
				appropriationsThe Secretary shall use to make loans under this
				section any funds otherwise made available for telephone loans for each of
				fiscal years 2008 through
				2012.
							.
				6108.Electric loans
			 for renewable energyTitle III
			 of the Rural Electrification Act of 1936 is amended by inserting after section
			 316 (7 U.S.C. 940f) the following:
					
						317.Electric loans
				for renewable energy
							(a)Definition of
				renewable energy sourceIn this section, the term renewable
				energy source means an energy conversion system fueled from a solar,
				wind, hydropower, biomass, or geothermal source of energy.
							(b)LoansIn
				addition to any other funds or authorities otherwise made available under this
				Act, the Secretary may make electric loans under this title for electric
				generation from renewable energy resources for resale to rural and nonrural
				residents.
							(c)RateThe
				rate of a loan under this section shall be equal to the average tax-exempt
				municipal bond rate of similar
				maturities.
							.
				6109.Bonding
			 requirementsTitle III of the
			 Rural Electrification Act of 1936 is amended by inserting after section 317 (as
			 added by section 6108) the following:
					
						318.Bonding
				requirementsThe Secretary
				shall review the bonding requirements for all programs administered by the
				Rural Utilities Service under this Act to ensure that bonds are not required
				if—
							(1)the interests of
				the Secretary are adequately protected by product warranties; or
							(2)the costs or
				conditions associated with a bond exceed the benefit of the
				bond.
							.
				6110.Access to
			 broadband telecommunications services in rural areas
					(a)In
			 generalSection 601 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended to read as
			 follows:
						
							601.Access to
				broadband telecommunications services in rural areas
								(a)PurposeThe
				purpose of this section is to provide loans and loan guarantees to provide
				funds for the costs of the construction, improvement, and acquisition of
				facilities and equipment for broadband service in rural areas.
								(b)DefinitionsIn
				this section:
									(1)Broadband
				serviceThe term broadband service means any
				technology identified by the Secretary as having the capacity to transmit data
				to enable a subscriber to the service to originate and receive high-quality
				voice, data, graphics, and video.
									(2)Incumbent
				service providerThe term incumbent service
				provider, with respect to an application submitted under this section,
				means an entity that, as of the date of submission of the application, is
				providing broadband service to not less than 5 percent of the households in the
				service territory proposed in the application.
									(3)Rural
				area
										(A)In
				generalThe term rural area means any area other
				than—
											(i)an area described
				in clause (i) or (ii) of section 343(a)(13)(A) of the Consolidated Farm and
				Rural Development Act (7 U.S.C. 1991(a)(13)(A)); and
											(ii)a city, town, or
				incorporated area that has a population of greater than 20,000
				inhabitants.
											(B)Urban area
				growthThe Secretary may, by regulation only, consider an area
				described in section 343(a)(13)(F)(i)(I) of that Act to not be a rural area for
				purposes of this section.
										(c)Loans and loan
				guarantees
									(1)In
				generalThe Secretary shall make or guarantee loans to eligible
				entities described in subsection (d) to provide funds for the construction,
				improvement, or acquisition of facilities and equipment for the provision of
				broadband service in rural areas.
									(2)PriorityIn
				making or guaranteeing loans under paragraph (1), the Secretary shall give the
				highest priority to applicants that offer to provide broadband service to the
				greatest proportion of households that, prior to the provision of the broadband
				service, had no incumbent service provider.
									(d)Eligibility
									(1)Eligible
				entities
										(A)In
				generalTo be eligible to obtain a loan or loan guarantee under
				this section, an entity shall—
											(i)demonstrate the
				ability to furnish, improve, or extend a broadband service to a rural
				area;
											(ii)submit to the
				Secretary a loan application at such time, in such manner, and containing such
				information as the Secretary may require; and
											(iii)agree to
				complete buildout of the broadband service described in the loan application by
				not later than 3 years after the initial date on which proceeds from the loan
				made or guaranteed under this section are made available.
											(B)LimitationAn
				eligible entity that provides telecommunications or broadband service to at
				least 20 percent of the households in the United States may not receive an
				amount of funds under this section for a fiscal year in excess of 15 percent of
				the funds authorized and appropriated under subsection (k) for the fiscal
				year.
										(2)Eligible
				projects
										(A)In
				generalExcept as provided in subparagraphs (B) and (C), the
				proceeds of a loan made or guaranteed under this section may be used to carry
				out a project in a proposed service territory only if, as of the date on which
				the application for the loan or loan guarantee is submitted—
											(i)not less than 25
				percent of the households in the proposed service territory is offered
				broadband service by not more than 1 incumbent service provider; and
											(ii)broadband service
				is not provided in any part of the proposed service territory by 3 or more
				incumbent service providers.
											(B)Exception to 25
				percent requirementSubparagraph (A)(i) shall not apply to the
				proposed service territory of a project if a loan or loan guarantee has been
				made under this section to the applicant to provide broadband service in the
				proposed service territory.
										(C)Exception to 3
				or more incumbent service provider requirement
											(i)In
				generalExcept as provided in clause (ii), subparagraph (A)(ii)
				shall not apply to an incumbent service provider that is upgrading broadband
				service to the existing territory of the incumbent service provider.
											(ii)ExceptionClause
				(i) shall not apply if the applicant is eligible for funding under another
				title of this Act.
											(3)Equity and
				market survey requirements
										(A)In
				generalThe Secretary may require an entity to provide a cost
				share in an amount not to exceed 10 percent of the amount of the loan or loan
				guarantee requested in the application of the entity, unless the Secretary
				determines that a higher percentage is required for financial
				feasibility.
										(B)Market
				survey
											(i)In
				generalThe Secretary may require an entity that proposes to have
				a subscriber projection of more than 20 percent of the broadband service market
				in a rural area to submit to the Secretary a market survey.
											(ii)Less than 20
				percentThe Secretary may not require an entity that proposes to
				have a subscriber projection of less than 20 percent of the broadband service
				market in a rural area to submit to the Secretary a market survey.
											(4)State and local
				governments and Indian tribesSubject to paragraph (1), a State
				or local government (including any agency, subdivision, or instrumentality
				thereof (including consortia thereof)) and an Indian tribe shall be eligible
				for a loan or loan guarantee under this section to provide broadband services
				to a rural area.
									(5)Notice
				requirementThe Secretary shall publish a notice of each
				application for a loan or loan guarantee under this section describing the
				application, including—
										(A)the identity of the
				applicant;
										(B)each area proposed
				to be served by the applicant; and
										(C)the estimated
				number of households without terrestrial-based broadband service in those
				areas.
										(6)Paperwork
				reductionThe Secretary shall take steps to reduce, to the
				maximum extent practicable, the cost and paperwork associated with applying for
				a loan or loan guarantee under this section by first-time applicants
				(particularly first-time applicants who are small and start-up broadband
				service providers), including by providing for a new application that maintains
				the ability of the Secretary to make an analysis of the risk associated with
				the loan involved.
									(7)Preapplication
				processThe Secretary shall establish a process under which a
				prospective applicant may seek a determination of area eligibility prior to
				preparing a loan application under this section.
									(e)Broadband
				service
									(1)In
				generalThe Secretary shall, from time to time as advances in
				technology warrant, review and recommend modifications of rate-of-data
				transmission criteria for purposes of the identification of broadband service
				technologies under subsection (b)(1).
									(2)ProhibitionThe
				Secretary shall not establish requirements for bandwidth or speed that have the
				effect of precluding the use of evolving technologies appropriate for rural
				areas.
									(f)Technological
				neutralityFor purposes of determining whether to make a loan or
				loan guarantee for a project under this section, the Secretary shall use
				criteria that are technologically neutral.
								(g)Terms and
				conditions for loans and loan guarantees
									(1)In
				generalNotwithstanding any other provision of law, a loan or
				loan guarantee under this section shall—
										(A)bear interest at
				an annual rate of, as determined by the Secretary—
											(i)in the case of a
				direct loan, a rate equivalent to—
												(I)the cost of
				borrowing to the Department of the Treasury for obligations of comparable
				maturity; or
												(II)4 percent;
				and
												(ii)in the case of a
				guaranteed loan, the current applicable market rate for a loan of comparable
				maturity; and
											(B)have a term of
				such length, not exceeding 35 years, as the borrower may request, if the
				Secretary determines that the loan is adequately secured.
										(2)TermIn
				determining the term of a loan or loan guarantee, the Secretary shall consider
				whether the recipient is or would be serving an area that is not receiving
				broadband services.
									(3)Recurring
				revenueThe Secretary shall consider the existing recurring
				revenues of the entity at the time of application in determining an adequate
				level of credit support.
									(h)Adequacy of
				security
									(1)In
				generalThe Secretary shall ensure that the type and amount of,
				and method of security used to secure, any loan or loan guarantee under this
				section is commensurate to the risk involved with the loan or loan guarantee,
				particularly in any case in which the loan or loan guarantee is issued to a
				financially strong and stable entity, as determined by the Secretary.
									(2)Determination of
				amount and method of securityIn determining the amount of, and
				method of security used to secure, a loan or loan guarantee under this section,
				the Secretary shall consider reducing the security in a rural area that does
				not have broadband service.
									(i)Use of loan
				proceeds to refinance loans for deployment of broadband
				serviceNotwithstanding any other provision of this Act, the
				proceeds of any loan made or guaranteed by the Secretary under this Act may be
				used by the recipient of the loan for the purpose of refinancing an outstanding
				obligation of the recipient on another telecommunications loan made under this
				Act if the use of the proceeds for that purpose will support the construction,
				improvement, or acquisition of facilities and equipment for the provision of
				broadband service in rural areas.
								(j)ReportsNot
				later than 1 year after the date of enactment of the
				Food, Conservation, and Energy Act of
				2008, and annually thereafter, the Administrator shall submit to
				Congress a report that describes the extent of participation in the loan and
				loan guarantee program under this section for the preceding fiscal year,
				including a description of —
									(1)the number of loans
				applied for and provided under this section;
									(2)(A)the communities proposed
				to be served in each loan application submitted for the fiscal year; and
										(B)the communities served by projects
				funded by loans and loan guarantees provided under this section;
										(3)the period of time
				required to approve each loan application under this section;
									(4)any outreach
				activities carried out by the Secretary to encourage entities in rural areas
				without broadband service to submit applications under this section;
									(5)the method by
				which the Secretary determines that a service enables a subscriber to originate
				and receive high-quality voice, data, graphics, and video for purposes of
				subsection (b)(1); and
									(6)each broadband
				service, including the type and speed of broadband service, for which
				assistance was sought, and each broadband service for which assistance was
				provided, under this section.
									(k)Funding
									(1)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $25,000,000 for each of fiscal years 2008
				through 2012, to remain available until expended.
									(2)Allocation of
				funds
										(A)In
				generalFrom amounts made available for each fiscal year under
				this subsection, the Secretary shall—
											(i)establish a
				national reserve for loans and loan guarantees to eligible entities in States
				under this section; and
											(ii)allocate amounts
				in the reserve to each State for each fiscal year for loans and loan guarantees
				to eligible entities in the State.
											(B)AmountThe
				amount of an allocation made to a State for a fiscal year under subparagraph
				(A) shall bear the same ratio to the amount of allocations made for all States
				for the fiscal year as—
											(i)the number of
				communities with a population of 2,500 inhabitants or less in the State; bears
				to
											(ii)the number of
				communities with a population of 2,500 inhabitants or less in all
				States.
											(C)Unobligated
				amountsAny amounts in the reserve established for a State for a
				fiscal year under subparagraph (B) that are not obligated by April 1 of the
				fiscal year shall be available to the Secretary to make loans and loan
				guarantees under this section to eligible entities in any State, as determined
				by the Secretary.
										(l)Termination of
				authorityNo loan or loan guarantee may be made under this
				section after September 30,
				2012.
								.
					(b)RegulationsThe
			 Secretary may implement the amendment made by subsection (a) through the
			 promulgation of an interim regulation.
					(c)ApplicationThe
			 amendment made by subsection (a) shall not apply to—
						(1)an application
			 submitted under section 601 of the Rural Electrification Act of 1936 (7 U.S.C.
			 950bb) (as it existed before the amendment made by subsection (a)) that—
							(A)was pending on the
			 date that is 45 days prior to the date of enactment of this Act; and
							(B)is pending on the
			 date of enactment of this Act; or
							(2)a petition for
			 reconsideration of a decision on an application described in paragraph
			 (1).
						6111.National
			 Center for Rural Telecommunications AssessmentTitle VI of the Rural Electrification Act of
			 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the
			 following:
					
						602.National Center
				for Rural Telecommunications Assessment
							(a)Designation of
				CenterThe Secretary shall designate an entity to serve as the
				National Center for Rural Telecommunications Assessment (referred to in this
				section as the Center).
							(b)CriteriaIn
				designating the Center under subsection (a), the Secretary shall take into
				consideration the following criteria:
								(1)The Center shall
				be an entity that demonstrates to the Secretary—
									(A)a focus on rural
				policy research; and
									(B)a minimum of 5
				years of experience relating to rural telecommunications research and
				assessment.
									(2)The Center shall
				be capable of assessing broadband services in rural areas.
								(3)The Center shall
				have significant experience involving other rural economic development centers
				and organizations with respect to the assessment of rural policies and the
				formulation of policy solutions at the Federal, State, and local levels.
								(c)Board of
				directorsThe Center shall be managed by a board of directors,
				which shall be responsible for the duties of the Center described in subsection
				(d).
							(d)DutiesThe
				Center shall—
								(1)assess the
				effectiveness of programs carried out under this title in increasing broadband
				penetration and purchase in rural areas, especially in rural communities
				identified by the Secretary as having no broadband service before the provision
				of a loan or loan guarantee under this title;
								(2)work with existing
				rural development centers selected by the Center to identify policies and
				initiatives at the Federal, State, and local levels that have increased
				broadband penetration and purchase in rural areas and provide recommendations
				to Federal, State, and local policymakers on effective strategies to bring
				affordable broadband services to residents of rural areas, particularly
				residents located outside of the municipal boundaries of a rural city or town;
				and
								(3)develop and publish
				reports describing the activities carried out by the Center under this
				section.
								(e)Reporting
				requirementsNot later than December 1 of each applicable fiscal
				year, the board of directors of the Center shall submit to Congress and the
				Secretary a report describing the activities carried out by the Center during
				the preceding fiscal year and the results of any research conducted by the
				Center during that fiscal year, including—
								(1)an assessment of
				each program carried out under this title; and
								(2)an assessment of
				the effects of the policy initiatives identified under subsection
				(d)(2).
								(f)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $1,000,000 for each of fiscal years 2008
				through
				2012.
							.
				6112.Comprehensive
			 rural broadband strategy
					(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Chairman of the Federal Communications Commission, in coordination
			 with the Secretary, shall submit to Congress a report describing a
			 comprehensive rural broadband strategy that includes—
						(1)recommendations—
							(A)to promote
			 interagency coordination of Federal agencies in regards to policies,
			 procedures, and targeted resources, and to streamline or otherwise improve and
			 streamline the policies, programs, and services;
							(B)to coordinate
			 existing Federal rural broadband or rural initiatives;
							(C)to address both
			 short- and long-term needs assessments and solutions for a rapid build-out of
			 rural broadband solutions and application of the recommendations for Federal,
			 State, regional, and local government policymakers; and
							(D)to identify how
			 specific Federal agency programs and resources can best respond to rural
			 broadband requirements and overcome obstacles that currently impede rural
			 broadband deployment; and
							(2)a
			 description of goals and timeframes to achieve the purposes of the
			 report.
						(b)UpdatesThe
			 Chairman of the Federal Communications Commission, in coordination with the
			 Secretary, shall update and evaluate the report described in subsection (a)
			 during the third year after the date of enactment of this Act.
					6113.Study on rural
			 electric power generation
					(a)In
			 generalThe Secretary shall conduct a study on the electric power
			 generation needs in rural areas of the United States.
					(b)ComponentsThe
			 study shall include an examination of—
						(1)generation in
			 various areas in rural areas of the United States, particularly by rural
			 electric cooperatives;;
						(2)financing
			 available for capacity, including financing available through programs
			 authorized under the Rural Electrification Act of 1936 (7 U.S.C. 901 et
			 seq.);
						(3)the impact of
			 electricity costs on consumers and local economic development;
						(4)the ability of
			 fuel feedstock technology to meet regulatory requirements, such as carbon
			 capture and sequestration; and
						(5)any other factors
			 that the Secretary considers appropriate.
						(c)ReportNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report
			 containing the findings of the study under this section.
					CMiscellaneous
				6201.Distance learning
			 and telemedicine
					(a)In
			 generalSection 2333(c)(1) of
			 the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. Sec.
			 950aaa–2(a)(1)) is amended—
						(1)in subparagraph
			 (A), by striking and at the end;
						(2)in subparagraph
			 (B), by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(C)libraries.
								.
						(b)Authorization of
			 AppropriationsSection 2335A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–5) is amended by striking
			 2007 and inserting 2012.
					(c)Conforming
			 AmendmentSection 1(b) of Public Law 102–551 (7 U.S.C. 950aaa
			 note; Public Law 102–551) is amended by striking 2007 and
			 inserting 2012.
					6202.Value-added
			 agricultural market development program grants
					(a)DefinitionsSection
			 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public
			 Law 106–224) is amended by striking subsection (a) and inserting the
			 following:
						
							(a)DefinitionsIn
				this section:
								(1)Beginning farmer
				or rancherThe term beginning farmer or rancher has
				the meaning given the term in section 343(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991(a)).
								(2)Family
				farmThe term family farm has the meaning given the
				term in section 761.2 of title 7, Code of Federal Regulations (as in effect on
				December 30, 2007).
								(3)Mid-tier value
				chainThe term mid-tier value chain means local and
				regional supply networks that link independent producers with businesses and
				cooperatives that market value-added agricultural products in a manner
				that—
									(A)targets and
				strengthens the profitability and competitiveness of small and medium-sized
				farms and ranches that are structured as a family farm; and
									(B)obtains agreement
				from an eligible agricultural producer group, farmer or rancher cooperative, or
				majority-controlled producer-based business venture that is engaged in the
				value chain on a marketing strategy.
									(4)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2003(e)).
								(5)Value-added
				agricultural productThe term value-added agricultural
				product means any agricultural commodity or product that—
									(A)(i)has undergone a change
				in physical state;
										(ii)was produced in a manner that
				enhances the value of the agricultural commodity or product, as demonstrated
				through a business plan that shows the enhanced value, as determined by the
				Secretary;
										(iii)is physically segregated in a
				manner that results in the enhancement of the value of the agricultural
				commodity or product;
										(iv)is a source of farm- or
				ranch-based renewable energy, including E–85 fuel; or
										(v)is aggregated and marketed as a
				locally-produced agricultural food product; and
										(B)as a result of the change in physical
				state or the manner in which the agricultural commodity or product was
				produced, marketed, or segregated—
										(i)the customer base for the
				agricultural commodity or product is expanded; and
										(ii)a greater portion of the revenue
				derived from the marketing, processing, or physical segregation of the
				agricultural commodity or product is available to the producer of the commodity
				or
				product.
										.
					(b)Grant
			 programSection 231(b) of the Agricultural Risk Protection Act of
			 2000 (7 U.S.C. 1621 note; Public Law 106–224) is amended—
						(1)in paragraph (1),
			 by striking paragraph (4) and inserting paragraph
			 (7); and
						(2)by striking
			 paragraph (4) and inserting the following:
							
								(4)TermA
				grant under this subsection shall have a term that does not exceed 3
				years.
								(5)Simplified
				applicationThe Secretary shall offer a simplified application
				form and process for project proposals requesting less than $50,000.
								(6)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to
				projects that contribute to increasing opportunities for—
									(A)beginning farmers
				or ranchers;
									(B)socially
				disadvantaged farmers or ranchers; and
									(C)operators of
				small- and medium-sized farms and ranches that are structured as a family
				farm.
									(7)Funding
									(A)Mandatory
				fundingOn October 1, 2008, of the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this subsection
				$15,000,000, to remain available until expended.
									(B)Discretionary
				fundingThere is authorized to be appropriated to carry out this
				subsection $40,000,000 for each of fiscal years 2008 through 2012.
									(C)Reservation of
				funds for projects to benefit beginning farmers or ranchers, socially
				disadvantaged farmers or ranchers, and mid-tier value chains
										(i)In
				generalThe Secretary shall reserve 10 percent of the amounts
				made available for each fiscal year under this paragraph to fund projects that
				benefit beginning farmers or ranchers or socially disadvantaged farmers or
				ranchers.
										(ii)Mid-tier value
				chainsThe Secretary shall reserve 10 percent of the amounts made
				available for each fiscal year under this paragraph to fund applications of
				eligible entities described in paragraph (1) that propose to develop mid-tier
				value chains.
										(iii)Unobligated
				amountsAny amounts in the reserves for a fiscal year established
				under clauses (i) and (ii) that are not obligated by June 30 of the fiscal year
				shall be available to the Secretary to make grants under this subsection to
				eligible entities in any State, as determined by the
				Secretary.
										.
						6203.Agriculture
			 innovation center demonstration programSection 6402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 1621 note; Public Law 107–171) is amended by
			 striking subsection (i) and inserting the following:
					
						(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this section
				$6,000,000 for each of fiscal years 2008 through
				2012.
						.
				6204.Rural
			 firefighters and emergency medical service assistance programSection 6405 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 2655) is amended to read as follows:
					
						6405.Rural
				firefighters and emergency medical service assistance program
							(a)Definition of
				emergency medical servicesIn this section:
								(1)In
				generalThe term
				emergency medical services means resources used by a public or
				nonprofit entity to deliver medical care outside of a medical facility under
				emergency conditions that occur as a result of—
									(A)the condition of a patient; or
									(B)a natural disaster or related
				condition.
									(2)InclusionThe term emergency medical
				services includes services (whether compensated or volunteer) delivered
				by an emergency medical services provider or other provider recognized by the
				State involved that is licensed or certified by the State as—
									(A)an emergency medical technician or the
				equivalent (as determined by the State);
									(B)a registered nurse;
									(C)a physician assistant; or
									(D)a physician that provides services similar
				to services provided by such an emergency medical services provider.
									(b)GrantsThe Secretary shall award grants to
				eligible entities—
								(1)to enable the
				entities to provide for improved emergency medical services in rural areas;
				and
								(2)to pay the cost of training firefighters
				and emergency medical personnel in firefighting, emergency medical practices,
				and responding to hazardous materials and bioagents in rural areas.
								(c)EligibilityTo be eligible to receive a grant under
				this section, an entity shall—
								(1)be—
									(A)a State emergency medical services
				office;
									(B)a State emergency medical services
				association;
									(C)a State office of rural health or an
				equivalent agency;
									(D)a local government entity;
									(E)an Indian tribe (as defined in section 4 of
				the Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b));
									(F)a State or local ambulance provider;
				or
									(G)any other public or nonprofit entity
				determined appropriate by the Secretary; and
									(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require, that includes—
									(A)a description of the activities to be
				carried out under the grant; and
									(B)an assurance that the applicant will comply
				with the matching requirement of subsection (f).
									(d)Use of
				fundsAn entity shall use
				amounts received under a grant made under subsection (b) only in a rural
				area—
								(1)to hire or recruit emergency medical
				service personnel;
								(2)to recruit or retain volunteer emergency
				medical service personnel;
								(3)to train emergency medical service
				personnel in emergency response, injury prevention, safety awareness, or other
				topics relevant to the delivery of emergency medical services;
								(4)to fund training to meet State or Federal
				certification requirements;
								(5)to provide training for firefighters or
				emergency medical personnel for improvements to the training facility,
				equipment, curricula, or personnel;
								(6)to develop new ways to educate emergency
				health care providers through the use of technology-enhanced educational
				methods (such as distance learning);
								(7)to acquire emergency medical services
				vehicles, including ambulances;
								(8)to acquire emergency medical services
				equipment, including cardiac defibrillators;
								(9)to acquire personal protective equipment
				for emergency medical services personnel as required by the Occupational Safety
				and Health Administration; or
								(10)to educate the public concerning
				cardiopulmonary resuscitation (CPR), first aid, injury prevention, safety
				awareness, illness prevention, or other related emergency preparedness
				topics.
								(e)PreferenceIn awarding grants under this section, the
				Secretary shall give preference to—
								(1)applications that reflect a collaborative
				effort by 2 or more of the entities described in subparagraphs (A) through (G)
				of subsection (c)(1); and
								(2)applications submitted by entities that
				intend to use amounts provided under the grant to fund activities described in
				any of paragraphs (1) through (5) of subsection (d).
								(f)Matching
				requirementThe Secretary may
				not make a grant under this section to an entity unless the entity makes
				available (directly or through contributions from other public or private
				entities) non-Federal contributions toward the activities to be carried out
				under the grant in an amount equal to at least 5 percent of the amount received
				under the grant.
							(g)Authorization of
				appropriations
								(1)In
				generalThere is authorized
				to be appropriated to the Secretary to carry out this section not more than
				$30,000,000 for each of fiscal years 2008 through 2012.
								(2)Administrative
				costsNot more than 5 percent of the amount appropriated under
				paragraph (1) for a fiscal year may be used for administrative expenses
				incurred in carrying out this
				section.
								.
				6205.Insurance of
			 loans for housing and related facilities for domestic farm laborSection 514(f)(3) of the Housing Act of 1949
			 (42 U.S.C. 1484(f)(3)) is amended by striking or the handling of such
			 commodities in the unprocessed stage and inserting , the
			 handling of agricultural or aquacultural commodities in the unprocessed stage,
			 or the processing of agricultural or aquacultural commodities.
				6206.Study of rural
			 transportation issues
					(a)In
			 generalThe Secretary of Agriculture and the Secretary of
			 Transportation shall jointly conduct a study of transportation issues regarding
			 the movement of agricultural products, domestically produced renewable fuels,
			 and domestically produced resources for the production of electricity for rural
			 areas of the United States, and economic development in those areas.
					(b)InclusionsThe
			 study shall include an examination of—
						(1)the importance of
			 freight transportation, including rail, truck, and barge, to—
							(A)the delivery of
			 equipment, seed, fertilizer, and other such products important to the
			 development of agricultural commodities and products;
							(B)the movement of
			 agricultural commodities and products to market;
							(C)the delivery of
			 ethanol and other renewable fuels;
							(D)the delivery of
			 domestically produced resources for use in the generation of electricity for
			 rural areas;
							(E)the location of
			 grain elevators, ethanol plants, and other facilities;
							(F)the development of
			 manufacturing facilities in rural areas; and
							(G)the vitality and
			 economic development of rural communities;
							(2)the sufficiency in
			 rural areas of transportation capacity, the sufficiency of competition in the
			 transportation system, the reliability of transportation services, and the
			 reasonableness of transportation rates;
						(3)the sufficiency of
			 facility investment in rural areas necessary for efficient and cost-effective
			 transportation; and
						(4)the accessibility
			 to shippers in rural areas of Federal processes for the resolution of
			 grievances arising within various transportation modes.
						(c)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Secretary and the Secretary of Transportation shall submit to
			 Congress a report that contains the results of the study required by subsection
			 (a).
					DHousing Assistance
			 Council
				6301.Short
			 titleThis subtitle may be
			 cited as the Housing Assistance
			 Council Authorization Act of 2008.
				6302.Assistance to
			 Housing Assistance Council
					(a)UseThe Secretary of Housing and Urban
			 Development may provide financial assistance to the Housing Assistance Council
			 for use by the Council to develop the ability and capacity of community-based
			 housing development organizations to undertake community development and
			 affordable housing projects and programs in rural areas. Assistance provided by
			 the Secretary under this section may be used by the Housing Assistance Council
			 for—
						(1)technical
			 assistance, training, support, research, and advice to develop the business and
			 administrative capabilities of rural community-based housing development
			 organizations;
						(2)loans, grants, or
			 other financial assistance to rural community-based housing development
			 organizations to carry out community development and affordable housing
			 activities for low- and moderate-income families; and
						(3)such other
			 activities as may be determined by the Secretary of Housing and Urban
			 Development and the Housing Assistance Council.
						(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for financial assistance under this section for
			 the Housing Assistance Council $10,000,000 for each of fiscal years 2009
			 through 2011.
					6303.Audits and
			 reports
					(a)Audit
						(1)In
			 generalThe financial
			 transactions and activities of the Housing Assistance Council shall be audited
			 annually by an independent certified public accountant or an independent
			 licensed public accountant certified or licensed by a regulatory authority of a
			 State or other political subdivision of the United States.
						(2)Requirements of
			 auditsThe Comptroller General of the United States may rely on
			 any audit completed under paragraph (1), if the audit complies with—
							(A)the annual
			 programmatic and financial examination requirements established in OMB Circular
			 A-133; and
							(B)generally accepted
			 government auditing standards.
							(3)Report to
			 CongressThe Comptroller General shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representative a report detailing each audit
			 completed under paragraph (1).
						(b)GAO
			 reportThe Comptroller General of the United States shall conduct
			 a study and submit a report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representative on the use of any funds appropriated to the Housing Assistance
			 Council over the past 7 years.
					6304.Persons not
			 lawfully present in the United StatesAliens who are not lawfully present in the
			 United States shall be ineligible for financial assistance under this subtitle,
			 as provided and defined by section 214 of the Housing and Community Development
			 Act of 1980 (42 U.S.C. 1436a). Nothing in this subtitle shall be construed to
			 alter the restrictions or definitions in such section 214.
				6305.Limitation on use
			 of authorized amountsNone of
			 the amounts authorized by this subtitle may be used to lobby or retain a
			 lobbyist for the purpose of influencing a Federal, State, or local governmental
			 entity or officer.
				VIIResearch and
			 Related Matters
			ANational
			 Agricultural Research, Extension, and Teaching Policy Act of 1977
				7101.Definitions
					(a)In
			 generalSection 1404 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3103) is amended—
						(1)in paragraph
			 (4)—
							(A)by redesignating
			 subparagraphs (A) through (E) as clauses (i) through (v), respectively;
							(B)by striking
			 (4) The terms and inserting the following:
								
									(4)College and
				university
										(A)In
				generalThe terms
										;
				and
							(C)by adding at the
			 end the following:
								
									(B)InclusionsThe
				terms college and university include a research
				foundation maintained by a college or university described in subparagraph
				(A).
									;
							(2)by redesignating
			 paragraphs (5) through (8), (9) through (11), (12) through (14), (15), (16),
			 (17), and (18) as paragraphs (6) through (9), (11) through (13), (15) through
			 (17), (20), (5), (18), and (19), respectively, and moving the paragraphs so as
			 to appear in alphabetical and numerical order;
						(3)in paragraph (9)
			 (as redesignated by paragraph (2))—
							(A)by striking
			 renewable natural resources and inserting renewable
			 energy and natural resources; and
							(B)by striking
			 subparagraph (F) and inserting the following:
								
									(F)Soil, water, and
				related resource conservation and
				improvement.
									;
							(4)by inserting after
			 paragraph (9) (as so redesignated) the following:
							
								(10)Hispanic-serving
				agricultural colleges and universities
									(A)In
				generalThe term Hispanic-serving agricultural colleges and
				universities means colleges or universities that—
										(i)qualify as
				Hispanic-serving institutions; and
										(ii)offer associate,
				bachelors, or other accredited degree programs in agriculture-related
				fields.
										(B)ExceptionThe
				term Hispanic-serving agricultural colleges and universities does
				not include 1862 institutions (as defined in section 2 of the Agricultural
				Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
				7601)).
									;
						(5)by striking
			 paragraph (11) (as so redesignated) and inserting the following:
							
								(11)Hispanic-serving
				institutionThe term Hispanic-serving institution
				has the meaning given the term in section 502 of the Higher Education Act of
				1965 (20 U.S.C. 1101a).
								;
				and
						(6)by
			 inserting after paragraph (13) (as so redesignated) the following:
							
								(14)NLGCA
				Institution; non-land-grant college of agriculture
									(A)In
				generalThe terms NLGCA Institution and
				non-land-grant college of agriculture mean a public college or
				university offering a baccalaureate or higher degree in the study of
				agriculture or forestry.
									(B)ExclusionsThe
				terms NLGCA Institution and non-land-grant college of
				agriculture do not include—
										(i)Hispanic-serving
				agricultural colleges and universities; or
										(ii)any institution
				designated under—
											(I)the Act of July 2,
				1862 (commonly known as the First Morrill Act; 7 U.S.C. 301 et
				seq.);
											(II)the Act of August
				30, 1890 (commonly known as the Second Morrill Act) (7 U.S.C.
				321 et seq.);
											(III)the Equity in
				Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301
				note); or
											(IV)Public Law 87–788
				(commonly known as the McIntire-Stennis Cooperative Forestry
				Act) (16 U.S.C. 582a et
				seq.).
											.
						(b)Conforming
			 amendments
						(1)Section 2(3) of
			 the Research Facilities Act (7 U.S.C. 390(3)) is amended by striking
			 section 1404(8) of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3103(8)) and inserting
			 section 1404 of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3103).
						(2)Section 2(k) of
			 the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i(k))
			 is amended in the second sentence by striking section 1404(17) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3103(17)) and inserting section 1404 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3103).
						(3)Section
			 18(a)(3)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(3)(B)) is
			 amended by striking section 1404(5) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3103(5))) and inserting section 1404 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3103)).
						(4)Section 1473 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3319) is amended in the first sentence by striking section
			 1404(16) of this title and inserting section
			 1404(18).
						(5)Section 1619(b) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5801(b))
			 is amended—
							(A)in paragraph (1),
			 by striking section 1404(17) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(17)) and
			 inserting section 1404 of the National Agricultural Research, Extension,
			 and Teaching Policy Act of 1977 (7 U.S.C. 3103);
							(B)in paragraph (5),
			 by striking section 1404(7) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(7)) and
			 inserting section 1404 of the National Agricultural Research, Extension,
			 and Teaching Policy Act of 1977 (7 U.S.C. 3103); and
							(C)in paragraph (8),
			 by striking section 1404(13) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(13)) and
			 inserting section 1404 of the National Agricultural Research, Extension,
			 and Teaching Policy Act of 1977 (7 U.S.C. 3103).
							(6)Section
			 125(c)(1)(C) of Public Law 100–238 (5 U.S.C. 8432 note) is amended by striking
			 section 1404(5) of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3103(5)) and inserting
			 section 1404 of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3103).
						7102.National
			 Agricultural Research, Extension, Education, and Economics Advisory
			 Board
					(a)In
			 generalSection 1408 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3123) is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking 31 and inserting 25; and
							(B)by striking
			 paragraph (3) and inserting the following:
								
									(3)Membership
				categoriesThe Advisory Board shall consist of members from each
				of the following categories:
										(A)1 member
				representing a national farm organization.
										(B)1 member
				representing farm cooperatives.
										(C)1 member actively
				engaged in the production of a food animal commodity, recommended by a
				coalition of national livestock organizations.
										(D)1 member actively
				engaged in the production of a plant commodity, recommended by a coalition of
				national crop organizations.
										(E)1 member actively
				engaged in aquaculture, recommended by a coalition of national aquacultural
				organizations.
										(F)1 member
				representing a national food animal science society.
										(G)1 member
				representing a national crop, soil, agronomy, horticulture, plant pathology, or
				weed science society.
										(H)1 member
				representing a national food science organization.
										(I)1 member
				representing a national human health association.
										(J)1 member
				representing a national nutritional science society.
										(K)1 member
				representing the land-grant colleges and universities eligible to receive funds
				under the Act of July 2, 1862 (7 U.S.C. 301 et seq.).
										(L)1 member
				representing the land-grant colleges and universities eligible to receive funds
				under the Act of August 30, 1890 (7 U.S.C. 321 et seq.), including Tuskegee
				University.
										(M)1 member
				representing the 1994 Institutions (as defined in section 532 of the Equity in
				Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law
				103–382)).
										(N)1 member
				representing NLGCA Institutions.
										(O)1 member
				representing Hispanic-serving institutions.
										(P)1 member
				representing the American Colleges of Veterinary Medicine.
										(Q)1 member engaged
				in the transportation of food and agricultural products to domestic and foreign
				markets.
										(R)1 member
				representing food retailing and marketing interests.
										(S)1 member
				representing food and fiber processors.
										(T)1 member actively
				engaged in rural economic development.
										(U)1 member
				representing a national consumer interest group.
										(V)1 member
				representing a national forestry group.
										(W)1 member
				representing a national conservation or natural resource group.
										(X)1 member
				representing private sector organizations involved in international
				development.
										(Y)1 member
				representing a national social science
				association.
										;
				
							(2)in subsection
			 (g)(1), by striking $350,000 and inserting
			 $500,000; and
						(3)in subsection (h),
			 by striking 2007 and inserting 2012.
						(b)No effect on
			 termsNothing in this section or any amendment made by this
			 section affects the term of any member of the National Agricultural Research,
			 Extension, Education, and Economics Advisory Board serving as of the date of
			 enactment of this Act.
					7103.Specialty crop
			 committee reportSection
			 1408A(c) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3123a(c)) is amended by adding at the end the
			 following:
					
						(4)Analyses of changes
				in macroeconomic conditions, technologies, and policies on specialty crop
				production and consumption, with particular focus on the effect of those
				changes on the financial stability of producers.
						(5)Development of
				data that provide applied information useful to specialty crop growers, their
				associations, and other interested beneficiaries in evaluating that industry
				from a regional and national
				perspective.
						.
				7104.Renewable
			 energy committeeThe National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by
			 inserting after section 1408A (7 U.S.C. 3123a) the following:
					
						1408B.Renewable
				energy committee
							(a)Initial
				membersNot later than 90 days after the date of enactment of
				this section, the executive committee of the Advisory Board shall establish and
				appoint the initial members of a permanent renewable energy committee.
							(b)DutiesThe
				permanent renewable energy committee shall study the scope and effectiveness of
				research, extension, and economics programs affecting the renewable energy
				industry.
							(c)Nonadvisory board
				members
								(1)In
				generalAn individual who is not a member of the Advisory Board
				may be appointed as a member of the renewable energy committee.
								(2)ServiceA
				member of the renewable energy committee shall serve at the discretion of the
				executive committee.
								(d)Report by
				renewable energy committeeNot later than 180 days after the date
				of establishment of the renewable energy committee, and annually thereafter,
				the renewable energy committee shall submit to the Advisory Board a report that
				contains the findings and any recommendations of the renewable energy committee
				with respect to the study conducted under subsection (b).
							(e)ConsultationIn
				carrying out the duties described in subsection (b), the renewable energy
				committee shall consult with the Biomass Research and Development Technical
				Advisory Committee established under section 9008(d) of the Biomass Research
				and Development Act of 2000 (7 U.S.C. 8605).
							(f)Matters To Be
				considered in budget recommendationIn preparing the annual
				budget recommendations for the Department, the Secretary shall take into
				consideration those findings and recommendations contained in the most recent
				report of the renewable energy committee under subsection (d) that are
				developed by the Advisory Committee.
							(g)Report by the
				SecretaryIn the budget material submitted to Congress by the
				Secretary in connection with the budget submitted pursuant to section 1105 of
				title 31, United States Code, for a fiscal year, the Secretary shall include a
				report that describes the ways in which the Secretary addressed each
				recommendation of the renewable energy committee described in subsection
				(f).
							.
				7105.Veterinary
			 medicine loan repayment
					(a)In
			 generalSection 1415A of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151a) is amended—
						(1)by striking
			 subsection (b) and inserting the following:
							
								(b)Determination of
				veterinarian shortage situationsIn determining
				veterinarian shortage situations, the Secretary may
				consider—
									(1)geographical areas
				that the Secretary determines have a shortage of veterinarians; and
									(2)areas of
				veterinary practice that the Secretary determines have a shortage of
				veterinarians, such as food animal medicine, public health, epidemiology, and
				food
				safety.
									;
						(2)in subsection (c),
			 by adding at the end the following:
							
								(8)PriorityIn
				administering the program, the Secretary shall give priority to agreements with
				veterinarians for the practice of food animal medicine in veterinarian shortage
				situations.
								;
						(3)by
			 redesignating subsection (d) as subsection (f); and
						(4)by inserting after
			 subsection (c) the following:
							
								(d)Use of
				fundsNone of the funds appropriated to the Secretary under
				subsection (f) may be used to carry out section 5379 of title 5, United States
				Code.
								(e)RegulationsNotwithstanding
				subchapter II of chapter 5 of title 5, United States Code, not later than 270
				days after the date of enactment of this subsection, the Secretary shall
				promulgate regulations to carry out this
				section.
								.
						(b)Disapproval of
			 transfer of fundsCongress disapproves the transfer of funds from
			 the Cooperative State Research, Education, and Extension Service to the Food
			 Safety and Inspection Service described in the notice of use of funds for
			 implementation of the veterinary medicine loan repayment program authorized by
			 the National Veterinary Medical Service Act (72 Fed. Reg. 48609 (August 24,
			 2007)), and such funds shall be rescinded on the date of enactment of this Act
			 and made available to the Secretary, without further appropriation or fiscal
			 year limitation, for use only in accordance with section 1415A of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3151a) (as amended by subsection (a)).
					7106.Eligibility of
			 University of the District of Columbia for grants and fellowships for food and
			 agricultural sciences educationSection 1417 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152) is
			 amended—
					(1)in the matter
			 preceding paragraph (1) of subsection (b), by inserting (including the
			 University of the District of Columbia) after land-grant
			 colleges and universities; and
					(2)in subsection
			 (d)(2), by inserting (including the University of the District of
			 Columbia) after universities.
					7107.Grants to 1890
			 schools to expand extension capacitySection 1417(b)(4) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3152(b)(4)) is amended by striking teaching and research and
			 inserting teaching, research, and extension.
				7108.Expansion of
			 food and agricultural sciences awardsSection 1417(i) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(i)) is
			 amended—
					(1)in the subsection
			 heading, by striking Teaching Awards and inserting
			 Teaching, Extension, and Research Awards; and
					(2)by
			 striking paragraph (1) and inserting the following:
						
							(1)Establishment
								(A)In
				generalThe Secretary shall establish a National Food and
				Agricultural Sciences Teaching, Extension, and Research Awards program to
				recognize and promote excellence in teaching, extension, and research in the
				food and agricultural sciences at a college or university.
								(B)Minimum
				requirementThe Secretary shall make at least 1 cash award in
				each fiscal year to a nominee selected by the Secretary for excellence in each
				of the areas of teaching, extension, and research of food and agricultural
				science at a college or
				university.
								.
					7109.Grants and
			 fellowships for food and agricultural sciences education
					(a)Education
			 teaching programsSection
			 1417(j) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3152(j)) is amended—
						(1)in the subsection
			 heading, by striking Secondary education and 2-year postsecondary education teaching
			 programs and inserting Secondary education, 2-year postsecondary
			 education, and agriculture in the K–12 classroom;
			 and
						(2)in paragraph
			 (3)—
							(A)by striking
			 secondary schools, and institutions of higher education that award an
			 associate’s degree and inserting secondary schools, institutions
			 of higher education that award an associate’s degree, other institutions of
			 higher education, and nonprofit organizations;
							(B)in subparagraph
			 (E), by striking and at the end;
							(C)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the end
			 the following:
								
									(G)to support current
				agriculture in the classroom programs for grades
				K–12.
									.
							(b)ReportSection
			 1417 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3152) is amended—
						(1)by
			 redesignating subsection (l) as subsection (m); and
						(2)by inserting after
			 subsection (k) the following:
							
								(l)ReportThe
				Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a biennial report detailing the distribution of funds used to
				implement the teaching programs under subsection
				(j).
								.
						(c)Authorization of
			 appropriationsSection
			 1417(m) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (as redesignated by subsection (b)(1)) is amended by striking
			 2007 and inserting 2012.
					(d)Effective
			 dateThe amendments made by subsection (a) take effect on October
			 1, 2008.
					7110.Grants for
			 research on production and marketing of alcohols and industrial hydrocarbons
			 from agricultural commodities and forest products
					(a)In
			 generalSection 1419 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3154) is repealed.
					(b)Conforming
			 amendmentSection 1463(a) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3311(a)) is amended by
			 striking 1419,.
					7111.Policy research
			 centersSection 1419A of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3155) is amended—
					(1)in subsection
			 (a)(1), by inserting (including commodities, livestock, dairy, and
			 specialty crops) after agricultural sectors;
					(2)in subsection (b),
			 by inserting (including the Food Agricultural Policy Research Institute,
			 the Agricultural and Food Policy Center, the Rural Policy Research Institute,
			 and the National Drought Mitigation Center) after research
			 institutions and organizations; and
					(3)in subsection (d),
			 by striking 2007 and inserting 2012.
					7112.Education
			 grants to Alaska Native-serving institutions and Native Hawaiian-serving
			 institutionsSection 759 of
			 the Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2000 (7 U.S.C. 3242)—
					(1)is amended—
						(A)in subsection
			 (a)(3), by striking 2006 and inserting 2012;
			 and
						(B)in subsection
			 (b)—
							(i)in
			 paragraph (2)(A), by inserting before the semicolon at the end the following:
			 , including permitting consortia to designate fiscal agents for the
			 members of the consortia and to allocate among the members funds made available
			 under this section; and
							(ii)in
			 paragraph (3), by striking 2006 and inserting
			 2012;
							(2)is redesignated as
			 section 1419B of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977; and
					(3)is moved so as to
			 appear after section 1419A of that Act (7 U.S.C. 3155).
					7113.Emphasis of
			 human nutrition initiativeSection 1424(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3174(b)) is
			 amended—
					(1)in paragraph (1),
			 by striking and,;
					(2)in paragraph (2),
			 by striking the comma at the end and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(3)proposals that
				examine the efficacy of current agriculture policies in promoting the health
				and welfare of economically disadvantaged
				populations;
							.
					7114.Human
			 nutrition intervention and health promotion research programSection 1424(d) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3174(d)) is
			 amended by striking 2007 and inserting
			 2012.
				7115.Pilot research
			 program to combine medical and agricultural researchSection 1424A(d) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3174a(d)) is amended by striking 2007 and inserting
			 2012.
				7116.Nutrition
			 education program
					(a)In
			 generalSection 1425 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3175) is amended—
						(1)by redesignating
			 subsections (a) through (c) as subsections (b) through (d),
			 respectively;
						(2)by striking the
			 section heading and designation and inserting the following:
							
								1425.Nutrition
				education program
									(a)Definition of
				1862 Institution and 1890 InstitutionIn this section, the terms
				1862 Institution and 1890 Institution have the
				meaning given those terms in section 2 of the Agricultural Research, Extension,
				and Education Reform Act of 1998 (7 U.S.C.
				7601).
									;
						(3)in subsection (b)
			 (as redesignated by paragraph (1)), by striking (b) The
			 Secretary and inserting the following:
							
								(b)EstablishmentThe
				Secretary
								;
				
						(4)in subsection (c)
			 (as so redesignated), by striking (c) In order to enable and
			 inserting the following:
							
								(c)Employment and
				trainingTo enable
								;
				
						(5)in subsection (d)
			 (as redesignated by paragraph (1))—
							(A)by striking
			 (d) Beginning and inserting the following:
								
									(d)Allocation of
				fundingBeginning
									;
				
							(B)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:
								
									(B)Notwithstanding
				section 3(d) of the Act of May 8, 1914 (7 U.S.C. 343(d)), the remainder shall
				be allocated among the States as follows:
										(i)$100,000 shall be
				distributed to each 1862 Institution and 1890 Institution.
										(ii)Subject to clause
				(iii), the remainder shall be allocated to each State in an amount that bears
				the same ratio to the total amount to be allocated under this clause as—
											(I)the population
				living at or below 125 percent of the income poverty guidelines (as prescribed
				by the Office of Management and Budget and as adjusted pursuant to section
				673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) in the
				State; bears to
											(II)the total
				population living at or below 125 percent of those income poverty guidelines in
				all States;
											as determined
				by the most recent decennial census at the time at which each such additional
				amount is first appropriated.(iii)(I)Before any allocation of
				funds under clause (ii), for any fiscal year for which the amount of funds
				appropriated for the conduct of the expanded food and nutrition education
				program exceeds the amount of funds appropriated for the program for fiscal
				year 2007, the following percentage of such excess funds for the fiscal year
				shall be allocated to the 1890 Institutions in accordance with subclause
				(II):
												(aa)10 percent for fiscal year
				2009.
												(bb)11 percent for fiscal year
				2010.
												(cc)12 percent for fiscal year
				2011.
												(dd)13 percent for fiscal year
				2012.
												(ee)14 percent for fiscal year
				2013.
												(ff)15 percent for fiscal year 2014 and
				for each fiscal year thereafter.
												(II)Funds made available under subclause (I)
				shall be allocated to each 1890 Institution in an amount that bears the same
				ratio to the total amount to be allocated under this clause as—
												(aa)the population living at or below 125
				percent of the income poverty guidelines (as prescribed by the Office of
				Management and Budget and as adjusted pursuant to section 673(2) of the
				Community Services Block Grant Act (42 U.S.C. 9902(2))) in the State in which
				the 1890 Institution is located; bears to
												(bb)the total population living at or
				below 125 percent of those income poverty guidelines in all States in which
				1890 Institutions are located;
												as determined
				by the most recent decennial census at the time at which each such additional
				amount is first appropriated.(iv)Nothing in this
				subparagraph precludes the Secretary from developing educational materials and
				programs for persons in income ranges above the level designated in this
				subparagraph.
										;
				and
							(C)by striking
			 paragraph (3); and
							(6)by
			 adding at the end the following:
							
								(e)Complementary
				administrationThe Secretary shall ensure the complementary
				administration of the expanded food and nutrition education program by 1862
				Institutions and 1890 Institutions in a State.
								(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out the expanded food and nutrition education program established under section
				3(d) of the Act of May 8, 1914 (7 U.S.C. 343(d)), and this section $90,000,000
				for each of fiscal years 2009 through
				2012.
								.
						(b)Conforming
			 amendmentSection 1588(b) of the Food Security Act of 1985 (7
			 U.S.C. 3175e(b)) is amended by striking section 1425(c)(2) and
			 inserting section 1425(d)(2).
					(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2008.
					7117.Continuing
			 animal health and disease research programsSection 1433(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195(a)) is
			 amended in the first sentence by striking 2007 and inserting
			 2012.
				7118.Cooperation
			 among eligible institutionsSection 1433 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195) is amended
			 by adding at the end the following:
					
						(g)Cooperation
				among eligible institutionsThe Secretary, to the maximum extent
				practicable, shall encourage eligible institutions to cooperate in setting
				research priorities under this section through the conduct of regular regional
				and national
				meetings.
						.
				7119.Appropriations
			 for research on national or regional problemsSection 1434(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3196(a)) is
			 amended by striking 2007 and inserting
			 2012.
				7120.Animal health
			 and disease research programSection 1434(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3196(b)) is
			 amended by inserting after universities the following:
			 (including 1890 Institutions (as defined in section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7601))).
				7121.Authorization
			 level for extension at 1890 land-grant collegesSection 1444(a)(2) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3221(a)(2)) is amended by striking 15 percent and inserting
			 20 percent.
				7122.Authorization
			 level for agricultural research at 1890 land-grant collegesSection 1445(a)(2) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3222(a)(2)) is amended by striking 25 percent and inserting
			 30 percent.
				7123.Grants to
			 upgrade agricultural and food sciences facilities at 1890 land-grant colleges,
			 including Tuskegee UniversitySection 1447(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b(b)) is
			 amended by striking 2007 and inserting
			 2012.
				7124.Grants to
			 upgrade agriculture and food sciences facilities at the District of Columbia
			 land-grant universityThe
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 is
			 amended by inserting after section 1447 (7 U.S.C. 3222b) the following:
					
						1447A.Grants to
				upgrade agriculture and Food sciences facilities at the District of Columbia
				land-grant university
							(a)PurposeIt
				is the intent of Congress to assist the land-grant university in the District
				of Columbia established under section 208 of the District of Columbia Public
				Postsecondary Education Reorganization Act (Public Law 93–471; 88 Stat. 1428)
				in efforts to acquire, alter, or repair facilities or relevant equipment
				necessary for conducting agricultural research.
							(b)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $750,000 for each of fiscal years 2008 through
				2012.
							.
				7125.Grants to
			 upgrade agriculture and food sciences facilities and equipment at insular area
			 land-grant institutionsThe
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3101 et seq.) is amended by inserting after section 1447A (as added by
			 section 7124) the following:
					
						1447B.Grants to
				upgrade agriculture and food sciences facilities and equipment at insular area
				land-grant institutions
							(a)PurposeIt
				is the intent of Congress to assist the land-grant institutions in the insular
				areas in efforts to acquire, alter, or repair facilities or relevant equipment
				necessary for conducting agricultural research.
							(b)Method of
				awarding grantsGrants awarded pursuant to this section shall be
				made in such amounts and under such terms and conditions as the Secretary
				determines necessary to carry out the purposes of this section.
							(c)RegulationsThe
				Secretary may promulgate such rules and regulations as the Secretary considers
				to be necessary to carry out this section.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $8,000,000 for each of fiscal years 2008 through
				2012.
							.
				7126.National
			 research and training virtual centersSection 1448 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222c) is
			 amended by striking 2007 each place it appears in subsections
			 (a)(1) and (f) and inserting 2012.
				7127.Matching funds
			 requirement for research and extension activities of 1890
			 institutionsSection 1449(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3222d(c)) is amended—
					(1)in the first sentence—
						(A)by striking for each of fiscal years
			 2003 through 2007,; and
						(B)by inserting equal before
			 matching; and
						(2)by striking the second sentence and all
			 that follows through paragraph (5).
					7128.Hispanic-serving
			 institutionsSection 1455 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3241) is amended—
					(1)in subsection (a)
			 by striking (or grants without regard to any requirement for
			 competition);
					(2)in subsection
			 (b)(1), by striking of consortia; and
					(3)in subsection
			 (c)—
						(A)by striking
			 $20,000,000 and inserting $40,000,000; and
						(B)by striking
			 2007 and inserting 2012.
						7129.Hispanic-serving
			 agricultural colleges and universities
					(a)In
			 GeneralThe National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 is amended by inserting after section 1455 (7
			 U.S.C. 3241) the following:
						
							1456.Hispanic-serving
				agricultural colleges and universities
								(a)Definition of
				Endowment FundIn this section, the term endowment
				fund means the Hispanic-Serving Agricultural Colleges and Universities
				Fund established under subsection (b).
								(b)Endowment
									(1)In
				generalThe Secretary of the Treasury shall establish in
				accordance with this subsection a Hispanic-Serving Agricultural Colleges and
				Universities Fund.
									(2)AgreementsThe
				Secretary of the Treasury may enter into such agreements as are necessary to
				carry out this subsection.
									(3)Deposit to the
				endowment fundThe Secretary of the Treasury shall deposit in the
				endowment fund any—
										(A)amounts made
				available through Acts of appropriations, which shall be the endowment fund
				corpus; and
										(B)interest earned on
				the endowment fund corpus.
										(4)InvestmentsThe
				Secretary of the Treasury shall invest the endowment fund corpus and income in
				interest-bearing obligations of the United States.
									(5)Withdrawals and
				expenditures
										(A)CorpusThe
				Secretary of the Treasury may not make a withdrawal or expenditure from the
				endowment fund corpus.
										(B)WithdrawalsOn
				September 30, 2008, and each September 30 thereafter, the Secretary of the
				Treasury shall withdraw the amount of the income from the endowment fund for
				the fiscal year and warrant the funds to the Secretary of Agriculture who,
				after making adjustments for the cost of administering the endowment fund,
				shall distribute the adjusted income as follows:
											(i)60
				percent shall be distributed among the Hispanic-serving agricultural colleges
				and universities on a pro rata basis based on the Hispanic enrollment count of
				each institution.
											(ii)40 percent shall
				be distributed in equal shares to the Hispanic-serving agricultural colleges
				and universities.
											(6)EndowmentsAmounts
				made available under this subsection shall be held and considered to be granted
				to Hispanic-serving agricultural colleges and universities to establish an
				endowment in accordance with this subsection.
									(7)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this subsection for fiscal
				year 2008 and each fiscal year thereafter.
									(c)Authorization
				for Annual Payments
									(1)In
				generalFor fiscal year 2008 and each fiscal year thereafter,
				there are authorized to be appropriated to the Department of Agriculture to
				carry out this subsection an amount equal to the product obtained by
				multiplying—
										(A)$80,000; by
										(B)the number of
				Hispanic-serving agricultural colleges and universities.
										(2)PaymentsFor
				fiscal year 2008 and each fiscal year thereafter, the Secretary of the Treasury
				shall pay to the treasurer of each Hispanic-serving agricultural college and
				university an amount equal to—
										(A)the total amount
				made available by appropriations under paragraph (1); divided by
										(B)the number of
				Hispanic-serving agricultural colleges and universities.
										(3)Use of
				funds
										(A)In
				generalAmounts authorized to be appropriated under this
				subsection shall be used in the same manner as is prescribed for colleges under
				the Act of August 30, 1890 (commonly known as the Second Morrill
				Act) (7 U.S.C. 321 et seq.).
										(B)Relationship to
				other lawExcept as otherwise provided in this subsection, the
				requirements of that Act shall apply to Hispanic-serving agricultural colleges
				and universities under this section.
										(d)Institutional
				Capacity-Building Grants
									(1)In
				generalFor fiscal year 2008 and each fiscal year thereafter, the
				Secretary shall make grants to assist Hispanic-serving agricultural colleges
				and universities in institutional capacity building (not including alteration,
				repair, renovation, or construction of buildings).
									(2)Criteria for
				institutional capacity-building grants
										(A)Requirements for
				grantsThe Secretary shall make grants under this subsection on
				the basis of a competitive application process under which Hispanic-serving
				agricultural colleges and universities may submit applications to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require.
										(B)Demonstration of
				need
											(i)In
				generalAs part of an application for a grant under this
				subsection, the Secretary shall require the applicant to demonstrate need for
				the grant, as determined by the Secretary.
											(ii)Other sources
				of fundingThe Secretary may award a grant under this subsection
				only to an applicant that demonstrates a failure to obtain funding for a
				project after making a reasonable effort to otherwise obtain the
				funding.
											(C)Payment of
				non-Federal shareA grant awarded under this subsection shall be
				made only if the recipient of the grant pays a non-Federal share in an amount
				that is specified by the Secretary and based on assessed institutional
				needs.
										(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this subsection for fiscal
				year 2008 and each fiscal year thereafter.
									(e)Competitive
				Grants Program
									(1)In
				generalThe Secretary shall establish a competitive grants
				program to fund fundamental and applied research at Hispanic-serving
				agricultural colleges and universities in agriculture, human nutrition, food
				science, bioenergy, and environmental science.
									(2)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this subsection for fiscal
				year 2008 and each fiscal year
				thereafter.
									.
					(b)ExtensionSection
			 3 of the Smith-Lever Act (7 U.S.C. 343) is amended—
						(1)in subsection (b),
			 by adding at the end the following:
							
								(4)Annual
				appropriation for hispanic-serving agricultural colleges and
				universities
									(A)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary for payments to Hispanic-serving agricultural colleges and
				universities (as defined in section 1404 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) such sums as are
				necessary to carry out this paragraph for fiscal year 2008 and each fiscal year
				thereafter, to remain available until expended.
									(B)Additional
				amountAmounts made available under this paragraph shall be in
				addition to any other amounts made available under this section to States, the
				Commonwealth of Puerto Rico, Guam, or the United States Virgin Islands.
									(C)AdministrationAmounts
				made available under this paragraph shall be—
										(i)distributed on the
				basis of a competitive application process to be developed and implemented by
				the Secretary;
										(ii)paid by the
				Secretary to the State institutions established in accordance with the Act of
				July 2, 1862 (commonly known as the First Morrill Act) (7 U.S.C.
				301 et seq.); and
										(iii)administered by
				State institutions through cooperative agreements with the Hispanic-serving
				agricultural colleges and universities in the State in accordance with
				regulations promulgated by the
				Secretary.
										;
				and
						(2)in subsection
			 (f)—
							(A)in the subsection
			 heading, by inserting and
			 Hispanic-Serving Agricultural Colleges and
			 Universities after 1994 Institutions; and
							(B)by striking
			 pursuant to subsection (b)(3) and inserting or
			 Hispanic-serving agricultural colleges and universities in accordance with
			 paragraphs (3) and (4) of subsection (b).
							(c)Conforming
			 amendments
						(1)Section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7601) is amended—
							(A)by redesignating
			 paragraph (6) as paragraph (7); and
							(B)by inserting after
			 paragraph (5) the following:
								
									(6)Hispanic-serving
				agricultural colleges and universitiesThe term
				Hispanic-serving agricultural colleges and universities has the
				meaning given the term in section 1404 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C.
				3103).
									.
							(2)Section 102(c) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7612(c)) is amended—
							(A)in the subsection
			 heading, by inserting and
			 Hispanic-serving agricultural colleges and
			 universities after Institutions;
			 and
							(B)in paragraph (1),
			 by striking  and 1994 Institution and inserting 1994
			 Institution, and Hispanic-serving agricultural college and
			 university.
							(3)Section 103(e) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7613(e)) is amended by adding at the end the following:
							
								(3)Hispanic-serving
				agricultural colleges and universitiesTo be eligible to obtain
				agricultural extension funds from the Secretary for an activity, each
				Hispanic-serving agricultural college and university shall—
									(A)establish a
				process for merit review of the activity; and
									(B)review the
				activity in accordance with such
				process.
									.
						(4)Section 406(b) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7626(b)) is amended by striking and 1994 Institutions and
			 inserting , 1994 Institutions, and Hispanic-serving agricultural
			 colleges and universities.
						7130.International
			 agricultural research, extension, and educationSection 1458(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3291(a)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by striking and after the semicolon;
						(B)in subparagraph
			 (B), by adding and at the end; and
						(C)by adding at the
			 end the following:
							
								(C)giving priority to
				those institutions with existing memoranda of understanding, agreements, or
				other formal ties to United States institutions, or Federal or State
				agencies;
								;
						(2)by striking
			 paragraph (3) and inserting the following:
						
							(3)enter into
				agreements with land-grant colleges and universities, Hispanic-serving
				agricultural colleges and universities, the Agency for International
				Development, and international organizations (such as the United Nations, the
				World Bank, regional development banks, international agricultural research
				centers), or other organizations, institutions, or individuals with comparable
				goals, to promote and support—
								(A)the development of
				a viable and sustainable global agricultural system;
								(B)antihunger and
				improved international nutrition efforts; and
								(C)increased
				quantity, quality, and availability of
				food;
								;
					(3)in paragraph
			 (7)(A), by striking and land-grant colleges and universities and
			 inserting , land-grant colleges and universities, and Hispanic-serving
			 agricultural colleges and universities;
					(4)in paragraph
			 (9)—
						(A)in subparagraph
			 (A), by striking or other colleges and universities and
			 inserting , Hispanic-serving agricultural colleges and universities, or
			 other colleges and universities; and
						(B)in subparagraph
			 (D), by striking and at the end;
						(5)in paragraph (10),
			 by striking the period at the end and inserting ; and;
			 and
					(6)by adding at the
			 end the following:
						
							(11)establish a
				program for the purpose of providing fellowships to United States or foreign
				students to study at foreign agricultural colleges and universities working
				under agreements provided for under paragraph
				(3).
							.
					7131.Competitive
			 grants for international agricultural science and education
			 programsSection 1459A(c) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3292b(c)) is amended by striking 2007 and inserting
			 2012.
				7132.Administration
					(a)Limitation on
			 indirect costs for agricultural research, education, and extension
			 programsSection 1462(a) of
			 the National Agriculture Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3310(a)) is amended—
						(1)by
			 striking a competitive and inserting any;
			 and
						(2)by striking
			 19 percent and inserting 22 percent.
						(b)Auditing,
			 reporting, bookkeeping, and administrative requirementsSection
			 1469(a)(3) of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3315(a)(3)) is amended by striking
			 appropriated and inserting made available.
					7133.Research
			 equipment grantsSection
			 1462A(e) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3310a(e)) is amended by striking 2007 and
			 inserting 2012.
				7134.University
			 researchSection 1463 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3311) is amended by striking 2007 each place it appears
			 in subsections (a) and (b) and inserting 2012.
				7135.Extension
			 ServiceSection 1464 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3312) is amended by striking 2007 and inserting
			 2012.
				7136.Supplemental and
			 alternative cropsSection
			 1473D(a) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3319d(a)) is amended by striking 2007 and
			 inserting 2012.
				7137.New Era Rural
			 Technology ProgramSubtitle K
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3310 et seq.) is amended by adding at the end the
			 following:
					
						1473E.New Era Rural
				Technology Program
							(a)Definition of
				community collegeIn this section, the term community
				college means an institution of higher education (as defined in section
				101 of the Higher Education Act of 1965 (20 U.S.C. 1001))—
								(1)that admits as
				regular students individuals who—
									(A)are beyond the age
				of compulsory school attendance in the State in which the institution is
				located; and
									(B)have the ability
				to benefit from the training offered by the institution;
									(2)that does not
				provide an educational program for which the institution awards a bachelor’s
				degree or an equivalent degree; and
								(3)that—
									(A)provides an
				educational program of not less than 2 years that is acceptable for full credit
				toward such a degree; or
									(B)offers a 2-year
				program in engineering, technology, mathematics, or the physical, chemical, or
				biological sciences, designed to prepare a student to work as a technician or
				at the semiprofessional level in engineering, scientific, or other
				technological fields requiring the understanding and application of basic
				engineering, scientific, or mathematical principles of knowledge.
									(b)Functions
								(1)Establishment
									(A)In
				generalThe Secretary shall establish a program to be known as
				the New Era Rural Technology Program, to make grants available for
				technology development, applied research, and training to aid in the
				development of an agriculture-based renewable energy workforce.
									(B)SupportThe
				initiative under this section shall support the fields of—
										(i)bioenergy;
										(ii)pulp and paper
				manufacturing; and
										(iii)agriculture-based
				renewable energy resources.
										(2)Requirements for
				fundingTo receive funding under this section, an entity
				shall—
									(A)be a community
				college or advanced technological center, located in a rural area and in
				existence on the date of the enactment of this section, that participates in
				agricultural or bioenergy research and applied research;
									(B)have a proven
				record of development and implementation of programs to meet the needs of
				students, educators, and business and industry to supply the agriculture-based,
				renewable energy or pulp and paper manufacturing fields with certified
				technicians, as determined by the Secretary; and
									(C)have the ability
				to leverage existing partnerships and occupational outreach and training
				programs for secondary schools, 4-year institutions, and relevant nonprofit
				organizations.
									(c)Grant
				priorityIn providing grants
				under this section, the Secretary shall give preference to eligible entities
				working in partnership—
								(1)to improve information-sharing capacity;
				and
								(2)to maximize the ability to meet the
				requirements of this section.
								(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary for each of fiscal years 2008
				through
				2012.
							.
				7138.Capacity
			 building grants for NLGCA InstitutionsSubtitle K of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.)
			 (as amended by section 7137) is amended by adding at the end the
			 following:
					
						1473F.Capacity
				building grants for NLGCA Institutions
							(a)Grant
				program
								(1)In
				generalThe Secretary shall make competitive grants to NLGCA
				Institutions to assist the NLGCA Institutions in maintaining and expanding the
				capacity of the NLGCA Institutions to conduct education, research, and outreach
				activities relating to—
									(A)agriculture;
									(B)renewable
				resources; and
									(C)other similar
				disciplines.
									(2)Use of
				fundsAn NLGCA Institution that receives a grant under paragraph
				(1) may use the funds made available through the grant to maintain and expand
				the capacity of the NLGCA Institution—
									(A)to successfully
				compete for funds from Federal grants and other sources to carry out
				educational, research, and outreach activities that address priority concerns
				of national, regional, State, and local interest;
									(B)to disseminate
				information relating to priority concerns to—
										(i)interested members
				of the agriculture, renewable resources, and other relevant communities;
										(ii)the public;
				and
										(iii)any other
				interested entity;
										(C)to encourage
				members of the agriculture, renewable resources, and other relevant communities
				to participate in priority education, research, and outreach activities by
				providing matching funding to leverage grant funds; and
									(D)through—
										(i)the
				purchase or other acquisition of equipment and other infrastructure (not
				including alteration, repair, renovation, or construction of buildings);
										(ii)the professional
				growth and development of the faculty of the NLGCA Institution; and
										(iii)the development
				of graduate assistantships.
										(b)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary for each of fiscal years 2008
				through
				2012.
							.
				7139.Borlaug
			 international agricultural science and technology fellowship
			 programSubtitle K of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3310 et seq.) (as amended by section 7138) is amended by adding at the
			 end the following:
					
						1473G.Borlaug
				international agricultural science and technology fellowship program
							(a)Fellowship
				program
								(1)In
				generalThe Secretary shall establish a fellowship program, to be
				known as the Borlaug International Agricultural Science and Technology
				Fellowship Program, to provide fellowships for scientific training and
				study in the United States to individuals from eligible countries (as described
				in subsection (b)) who specialize in agricultural education, research, and
				extension.
								(2)ProgramsThe
				Secretary shall carry out the fellowship program by implementing 3 programs
				designed to assist individual fellowship recipients, including—
									(A)a graduate studies
				program in agriculture to assist individuals who participate in graduate
				agricultural degree training at a United States institution;
									(B)an individual
				career improvement program to assist agricultural scientists from developing
				countries in upgrading skills and understanding in agricultural science and
				technology; and
									(C)a Borlaug
				agricultural policy executive leadership course to assist senior agricultural
				policy makers from eligible countries, with an initial focus on individuals
				from sub-Saharan Africa and the independent states of the former Soviet
				Union.
									(b)Eligible
				countriesAn eligible country is a developing country, as
				determined by the Secretary using a gross national income per capita test
				selected by the Secretary.
							(c)Purpose of
				fellowshipsA fellowship provided under this section
				shall—
								(1)promote food
				security and economic growth in eligible countries by—
									(A)educating a new
				generation of agricultural scientists;
									(B)increasing
				scientific knowledge and collaborative research to improve agricultural
				productivity; and
									(C)extending that
				knowledge to users and intermediaries in the marketplace; and
									(2)shall
				support—
									(A)training and
				collaborative research opportunities through exchanges for entry level
				international agricultural research scientists, faculty, and policymakers from
				eligible countries;
									(B)collaborative
				research to improve agricultural productivity;
									(C)the transfer of
				new science and agricultural technologies to strengthen agricultural practice;
				and
									(D)the reduction of
				barriers to technology adoption.
									(d)Fellowship
				recipients
								(1)Eligible
				candidatesThe Secretary may provide fellowships under this
				section to individuals from eligible countries who specialize or have
				experience in agricultural education, research, extension, or related fields,
				including—
									(A)individuals from
				the public and private sectors; and
									(B)private
				agricultural producers.
									(2)Candidate
				identificationThe Secretary shall use the expertise of United
				States land-grant colleges and universities and similar universities,
				international organizations working in agricultural research and outreach, and
				national agricultural research organizations to help identify program
				candidates for fellowships under this section from the public and private
				sectors of eligible countries.
								(e)Use of
				fellowshipsA fellowship provided under this section shall be
				used—
								(1)to promote
				collaborative programs among agricultural professionals of eligible countries,
				agricultural professionals of the United States, the international agricultural
				research system, and, as appropriate, United States entities conducting
				research; and
								(2)to support
				fellowship recipients through programs described in subsection (a)(2).
								(f)Program
				implementationThe Secretary shall provide for the management,
				coordination, evaluation, and monitoring of the Borlaug International
				Agricultural Science and Technology Fellowship Program and for the individual
				programs described in subsection (a)(2), except that the Secretary may contract
				out to 1 or more collaborating universities the management of 1 or more of the
				fellowship programs.
							(g)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section, to remain available until
				expended.
							.
				7140.Aquaculture
			 assistance programsSection
			 1477 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3324) is amended by striking 2007 and
			 inserting 2012.
				7141.Rangeland
			 research grantsSection
			 1483(a) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3336(a)) is amended by striking 2007 and
			 inserting 2012.
				7142.Special
			 authorization for biosecurity planning and responseSection 1484(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351(a)) is
			 amended by striking 2007 and inserting
			 2012.
				7143.Resident
			 instruction and distance education grants program for insular area institutions
			 of higher education
					(a)Distance
			 Education Grants for Insular AreasSection 1490(f) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3362(f)) is amended by striking 2007 and inserting
			 2012.
					(b)Resident
			 Instruction Grants for Insular AreasSection 1491 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3363) is amended—
						(1)by redesignating
			 subsection (e) as subsection (c); and
						(2)in
			 subsection (c) (as so redesignated), by striking 2007 and
			 inserting 2012.
						BFood, Agriculture,
			 Conservation, and Trade Act of 1990
				7201.National
			 genetics resources programSection 1635(b) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5844(b)) is amended by striking
			 2007 and inserting 2012.
				7202.National
			 Agricultural Weather Information SystemSection 1641(c) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5855(c)) is amended by striking
			 1991 through 1997 and inserting 2008 through
			 2012.
				7203.PartnershipsSection 1672(d) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by striking
			 may and inserting shall.
				7204.High-priority
			 research and extension areas
					(a)In
			 generalSection 1672 of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925) is
			 amended—
						(1)in subsection
			 (e)—
							(A)in paragraph (3),
			 by striking and controlling aflatoxin in the food and feed
			 chains. and inserting , improving, and eventually
			 commercializing, alfatoxin controls in corn and other affected agricultural
			 products and crops.;
							(B)by striking
			 paragraphs (1), (4), (7), (8), (15), (17), (21), (23), (26), (27), (32), (34),
			 (41), (42), (43), and (45);
							(C)by redesignating
			 paragraphs (2), (3), (5), (6), (9) through (14), (16), (18) through (20), (22),
			 (24), (25), (28) through (31), (33), (35) through (40), and (44) as paragraphs
			 (1) through (29), respectively; and
							(D)by adding at the
			 end the following:
								
									(30)Air emissions
				from livestock operationsResearch and extension grants may be
				made under this section for the purpose of conducting field verification tests
				and developing mitigation options for air emissions from animal feeding
				operations.
									(31)Swine genome
				projectResearch grants may be made under this section to conduct
				swine genome research, including the mapping of the swine genome.
									(32)Cattle fever
				tick programResearch and extension grants may be made under this
				section to study cattle fever ticks to facilitate understanding of the role of
				wildlife in the persistence and spread of cattle fever ticks, to develop
				advanced methods for eradication of cattle fever ticks, and to improve
				management of diseases relating to cattle fever ticks that are associated with
				wildlife, livestock, and human health.
									(33)Synthetic
				gypsumResearch and extension grants may be made under this
				section to study the uses of synthetic gypsum from electric power plants to
				remediate soil and nutrient losses.
									(34)Cranberry
				research programResearch and extension grants may be made under
				this section to study new technologies to assist cranberry growers in complying
				with Federal and State environmental regulations, increase production, develop
				new growing techniques, establish more efficient growing methodologies, and
				educate cranberry producers about sustainable growth practices.
									(35)Sorghum
				research initiativeResearch and extension grants may be made
				under this section to study the use of sorghum as a bioenergy feedstock,
				promote diversification in, and the environmental benefits of sorghum
				production, and promote water conservation through the use of sorghum.
									(36)Marine shrimp
				farming programResearch and extension grants may be made under
				this section to establish a research program to advance and maintain a domestic
				shrimp farming industry in the United States.
									(37)Turfgrass
				research initiativeResearch and extension grants may be made
				under this section to study the production of turfgrass (including the use of
				water, fertilizer, pesticides, fossil fuels, and machinery for turf
				establishment and maintenance) and environmental protection and enhancement
				relating to turfgrass production.
									(38)Agricultural
				worker safety research initiativeResearch and extension grants
				may be made under this section—
										(A)to study and
				demonstrate methods to minimize exposure of farm and ranch owners and
				operators, pesticide handlers, and agricultural workers to pesticides,
				including research addressing the unique concerns of farm workers resulting
				from long-term exposure to pesticides; and
										(B)to develop rapid
				tests for on-farm use to better inform and educate farmers, ranchers, and farm
				and ranch workers regarding safe field re-entry intervals.
										(39)High plains
				aquifer regionResearch and extension grants may be made under
				this section to carry out interdisciplinary research relating to diminishing
				water levels and increased demand for water in the High Plains aquifer
				region.
									(40)Deer
				initiativeResearch and extension grants may be made under this
				section to support collaborative research focusing on the development of viable
				strategies for the prevention, diagnosis, and treatment of infectious,
				parasitic, and toxic diseases of farmed deer and the mapping of the deer
				genome.
									(41)Pasture-based
				beef systems research initiativeResearch and extension grants
				may be made under this section to study the development of forage sequences and
				combinations for cow-calf, heifer development, stocker, and finishing systems,
				to deliver optimal nutritive value for efficient production of cattle for
				pasture finishing, to optimize forage systems to improve marketability of
				pasture-finished beef, and to assess the effect of forage quality on
				reproductive fitness.
									(42)Agricultural
				practices relating to climate changeResearch and extension
				grants may be made under this section for field and laboratory studies that
				examine the ecosystem from gross to minute scales and for projects that explore
				the relationship of agricultural practices to climate change.
									(43)Brucellosis
				control and eradicationResearch and extension grants may be made
				under this section to conduct research relating to the development of vaccines
				and vaccine delivery systems to effectively control and eliminate brucellosis
				in wildlife, and to assist with the controlling of the spread of brucellosis
				from wildlife to domestic animals.
									(44)Bighorn and
				domestic sheep disease mechanismsResearch and extension grants
				may be made under this section to conduct research relating to the health
				status of (including the presence of infectious diseases in) bighorn and
				domestic sheep under range conditions.
									(45)Agricultural
				development in the American-pacific regionResearch and extension
				grants may be made under this section to support food and agricultural science
				at a consortium of land-grant institutions in the American-Pacific
				region.
									(46)Tropical and
				subtropical agricultural researchResearch grants may be made
				under this section, in equal dollar amounts to the Caribbean and Pacific
				Basins, to support tropical and subtropical agricultural research, including
				pest and disease research, at the land-grant institutions in the Caribbean and
				Pacific regions.
									(47)Viral
				hemorrhagic septicemiaResearch and extension grants may be made
				under this section to study—
										(A)the effects of viral
				hemorrhagic septicemia (referred to in this paragraph as VHS) on
				freshwater fish throughout the natural and expanding range of VHS; and
										(B)methods for
				transmission and human-mediated transport of VHS among waterbodies.
										(48)Farm and ranch
				safetyResearch and extension grants may be made under this
				section to carry out projects to decrease the incidence of injury and death on
				farms and ranches, including—
										(A)on-site farm or
				ranch safety reviews;
										(B)outreach and
				dissemination of farm safety research and interventions to agricultural
				employers, employees, youth, farm and ranch families, seasonal workers, or
				other individuals; and
										(C)agricultural
				safety education and training.
										(49)Women and
				minorities in STEM fieldsResearch and extension grants may be
				made under this section to increase participation by women and underrepresented
				minorities from rural areas in the fields of science, technology, engineering,
				and mathematics, with priority given to eligible institutions that carry out
				continuing programs funded by the Secretary.
									(50)Alfalfa and
				forage research programResearch and extension grants may be made
				under this section for the purpose of studying improvements in alfalfa and
				forage yields, biomass and persistence, pest pressures, the bioenergy potential
				of alfalfa and other forages, and systems to reduce losses during harvest and
				storage.
									(51)Food systems
				veterinary medicineResearch grants may be made under this
				section to address health issues that affect food-producing animals, food
				safety, and the environment, and to improve information resources, curriculum,
				and clinical education of students with respect to food animal veterinary
				medicine and food safety.
									(52)Biochar
				researchGrants may be made under this section for research,
				extension, and integrated activities relating to the study of biochar
				production and use, including considerations of agronomic and economic impacts,
				synergies of coproduction with bioenergy, and the value of soil enhancements
				and soil carbon
				sequestration.
									;
							(2)by redesignating
			 subsection (h) as subsection (j);
						(3)by
			 inserting after subsection (g) the following:
							
								(h)Pollinator
				protection
									(1)Research and
				extension
										(A)GrantsResearch
				and extension grants may be made under this section—
											(i)to survey and
				collect data on bee colony production and health;
											(ii)to investigate
				pollinator biology, immunology, ecology, genomics, and bioinformatics;
											(iii)to conduct
				research on various factors that may be contributing to or associated with
				colony collapse disorder, and other serious threats to the health of honey bees
				and other pollinators, including—
												(I)parasites and
				pathogens of pollinators; and
												(II)the sublethal
				effects of insecticides, herbicides, and fungicides on honey bees and native
				and managed pollinators;
												(iv)to develop
				mitigative and preventative measures to improve native and managed pollinator
				health; and
											(v)to promote the
				health of honey bees and native pollinators through habitat conservation and
				best management practices.
											(B)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $10,000,000 for each of fiscal years 2008 through
				2012.
										(2)Department of
				agriculture capacity and infrastructure
										(A)In
				generalThe Secretary shall, to the maximum extent practicable,
				increase the capacity and infrastructure of the Department—
											(i)to address colony
				collapse disorder and other long-term threats to pollinator health, including
				the hiring of additional personnel; and
											(ii)to conduct
				research on colony collapse disorder and other pollinator issues at the
				facilities of the Department.
											(B)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $7,250,000 for each of fiscal years 2008 through
				2012.
										(3)Honey bee pest
				and pathogen surveillanceThere is authorized to be appropriated
				to conduct a nationwide honey bee pest and pathogen surveillance program
				$2,750,000 for each of fiscal years 2008 through 2012.
									(4)Annual report on
				response to honey bee colony collapse disorderThe Secretary
				shall submit to the Committee on Agriculture of the House of Representatives
				and the Committee on Agriculture, Nutrition, and Forestry of the Senate an
				annual report describing the progress made by the Department of Agriculture
				in—
										(A)investigating the
				cause or causes of honey bee colony collapse; and
										(B)finding
				appropriate strategies to reduce colony loss.
										(i)Regional centers
				of excellence
									(1)EstablishmentThe
				Secretary shall prioritize regional centers of excellence established for
				specific agricultural commodities for the receipt of funding under this
				section.
									(2)CompositionA
				regional center of excellence shall be composed of 1 or more colleges and
				universities (including land-grant institutions, schools of forestry, schools
				of veterinary medicine, or NLGCA Institutions (as defined in section 1404 of
				the National Agricultural Research, Extension, and Teaching Policy Act of 1977
				(7 U.S.C. 3103))) that provide financial support to the regional center of
				excellence.
									(3)Criteria for
				regional centers of excellenceThe criteria for consideration to
				be a regional center of excellence shall include efforts—
										(A)to ensure
				coordination and cost-effectiveness by reducing unnecessarily duplicative
				efforts regarding research, teaching, and extension;
										(B)to leverage
				available resources by using public/private partnerships among agricultural
				industry groups, institutions of higher education, and the Federal
				Government;
										(C)to implement
				teaching initiatives to increase awareness and effectively disseminate
				solutions to target audiences through extension activities;
										(D)to increase the
				economic returns to rural communities by identifying, attracting, and directing
				funds to high-priority agricultural issues; and
										(E)to improve
				teaching capacity and infrastructure at colleges and universities (including
				land-grant institutions, schools of forestry, and schools of veterinary
				medicine).
										;
				and
						(4)in subsection (j)
			 (as redesignated by paragraph (2)), by striking 2007 and
			 inserting 2012.
						(b)Conforming
			 amendmentsSection 1672 of the Food, Agriculture, Conservation,
			 and Trade Act of 1990 (7 U.S.C. 5925) is amended—
						(1)in
			 the first sentence of subsection (a), by striking (e), (f), and
			 (g) and inserting (e) through (i); and
						(2)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking paragraphs (1), (6), (7), and (11) and inserting
			 paragraphs (4), (7), (8), and (11)(B); and
							(B)in paragraph (2),
			 by striking subsection (e) and inserting subsections (e)
			 through (i).
							7205.Nutrient
			 management research and extension initiativeSection 1672A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925a) is amended—
					(1)in subsection (b),
			 by striking paragraph (1) and inserting the following:
						
							(1)In
				generalParagraphs (4), (7), (8), and (11)(B) of subsection (b)
				of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i)
				shall apply with respect to the making of grants under this
				section.
							;
					(2)by striking
			 subsection (d) and inserting the following:
						
							(d)PriorityFollowing
				the completion of a peer review process for grant proposals received under this
				section, the Secretary shall give priority to those grant proposals that
				involve—
								(1)the cooperation of
				multiple entities; and
								(2)States or regions
				with a high concentration of livestock, dairy, or poultry
				operations.
								;
					(3)in subsection
			 (e)—
						(A)in paragraph
			 (1)(B), by inserting and dairy and beef cattle waste after
			 “swine waste”; and
						(B)by striking
			 paragraph (5) and inserting the following:
							
								(5)Alternative uses
				and renewable energyResearch and extension grants may be made
				under this section for the purpose of finding innovative methods and
				technologies to allow agricultural operators to make use of animal waste, such
				as use as fertilizer, methane digestion, composting, and other useful
				byproducts.
								;
				
						(4)by redesignating
			 subsection (g) as subsection (f); and
					(5)in subsection (f)
			 (as so redesignated), by striking 2007 and inserting
			 2012.
					7206.Organic
			 Agriculture Research and Extension Initiative
					(a)In
			 generalSection 1672B of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 5925b) (commonly known as the Organic
			 Agriculture Research and Extension Initiative) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (5),
			 by striking and after the semicolon;
							(B)in paragraph (6),
			 by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(7)examining optimal
				conservation and environmental outcomes relating to organically produced
				agricultural products; and
									(8)developing new and
				improved seed varieties that are particularly suited for organic
				agriculture.
									;
				and
							(2)by adding at the
			 end the following:
							
								(f)Funding
									(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this section—
										(A)$18,000,000 for
				fiscal year 2009; and
										(B)$20,000,000 for
				each of fiscal years 2010 through 2012.
										(2)Additional
				fundingIn addition to amounts made available under paragraph
				(1), there is authorized to be appropriated to carry out this section
				$25,000,000 for each of fiscal years 2009 through
				2012.
									.
						(b)CoordinationIn
			 carrying out the amendment made by this section, the Secretary shall ensure
			 that the Division Chief of the applicable Research, Education, and Extension
			 Office established under section 251 of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6971) coordinates projects and activities
			 under this section to ensure, to the maximum extent practicable, that
			 unnecessary duplication of effort is eliminated or minimized.
					7207.Agricultural
			 bioenergy feedstock and energy efficiency research and extension
			 initiativeTitle XVI of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5801 et seq.)
			 is amended by inserting after section 1672B (7 U.S.C. 5925b) the
			 following:
					
						1672C.Agricultural
				bioenergy feedstock and energy efficiency research and extension
				initiative
							(a)Establishment
				and purposeThere is established within the Department of
				Agriculture an agricultural bioenergy feedstock and energy efficiency research
				and extension initiative (referred to in this section as the
				Initiative) for the purpose of enhancing the production of
				biomass energy crops and the energy efficiency of agricultural
				operations.
							(b)Competitive
				research and extension grants authorizedIn carrying out this
				section, the Secretary shall make competitive grants to support research and
				extension activities specified in subsections (c) and (d).
							(c)Agricultural
				bioenergy feedstock research and extension areas
								(1)In
				generalAgricultural bioenergy feedstock research and extension
				activities funded under the Initiative shall focus on improving agricultural
				biomass production, biomass conversion in biorefineries, and biomass use
				by—
									(A)supporting on-farm
				research on crop species, nutrient requirements, management practices,
				environmental impacts, and economics;
									(B)supporting the
				development and operation of on-farm, integrated biomass feedstock production
				systems;
									(C)leveraging the
				broad scientific capabilities of the Department of Agriculture and other
				entities in—
										(i)plant genetics and
				breeding;
										(ii)crop
				production;
										(iii)soil and water
				science;
										(iv)use of
				agricultural waste; and
										(v)carbohydrate,
				lipid, protein, and lignin chemistry, enzyme development, and biochemistry;
				and
										(D)supporting the
				dissemination of any of the research conducted under this subsection that will
				assist in achieving the goals of this section.
									(2)Selection
				criteriaIn selecting grant recipients for projects under
				paragraph (1), the Secretary shall consider—
									(A)the capabilities
				and experiences of the applicant, including—
										(i)research in actual
				field conditions; and
										(ii)engineering and
				research knowledge relating to biofuels or the production of inputs for biofuel
				production;
										(B)the range of
				species types and cropping practices proposed for study (including species
				types and practices studied using side-by-side comparisons of those types and
				practices);
									(C)the need for
				regional diversity among feedstocks;
									(D)the importance of
				developing multiyear data relevant to the production of biomass feedstock
				crops;
									(E)the extent to
				which the project involves direct participation of agricultural
				producers;
									(F)the extent to
				which the project proposal includes a plan or commitment to use the biomass
				produced as part of the project in commercial channels; and
									(G)such other factors
				as the Secretary may determine.
									(d)Energy-efficiency
				research and extension areasOn-farm energy-efficiency research
				and extension activities funded under the Initiative shall focus on developing
				and demonstrating technologies and production practices relating to—
								(1)improving on-farm
				renewable energy production;
								(2)encouraging
				efficient on-farm energy use;
								(3)promoting on-farm
				energy conservation;
								(4)making a farm or
				ranch energy-neutral; and
								(5)enhancing on-farm
				usage of advanced technologies to promote energy efficiency.
								(e)Best practices
				databaseThe Secretary shall develop a best-practices database
				that includes information, to be available to the public, on—
								(1)the production
				potential of a variety of biomass crops; and
								(2)best practices for
				production, collection, harvesting, storage, and transportation of biomass
				crops to be used as a source of bioenergy.
								(f)Administration
								(1)In
				generalParagraphs (4), (7), (8), and (11)(B) of subsection (b)
				of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C.
				450i(b)) shall apply with respect to making grants under this section.
								(2)Consultation and
				coordinationThe Secretary shall—
									(A)make the grants in
				consultation with the National Agricultural Research, Extension, Education, and
				Economics Advisory Board; and
									(B)coordinate projects
				and activities carried out under the Initiative with projects and activities
				under section 9008 of the Farm Security and Rural Investment Act of 2002 to
				ensure, to the maximum extent practicable, that—
										(i)unnecessary
				duplication of effort is eliminated or minimized; and
										(ii)the respective
				strengths of the Department of Agriculture and the Department of Energy are
				appropriately used.
										(3)Grant
				priorityThe Secretary shall give priority to grant applications
				that integrate research and extension activities established under subsections
				(c) and (d), respectively.
								(4)Matching funds
				requiredAs a condition of receiving a grant under this section,
				the Secretary shall require the recipient of the grant to provide funds or
				in-kind support from non-Federal sources in an amount that is at least equal to
				the amount provided by the Federal Government.
								(5)Partnerships
				encouragedFollowing the completion of a peer review process for
				grant proposals received under this section, the Secretary may provide a
				priority to those grant proposals found as a result of the peer review
				process—
									(A)to be
				scientifically meritorious; and
									(B)that involve
				cooperation—
										(i)among multiple
				entities; and
										(ii)with agricultural
				producers.
										(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for each of fiscal years 2008 through
				2012.
							.
				7208.Farm business
			 management and benchmarkingThe Food, Agriculture, Conservation and
			 Trade Act of 1990 is amended by inserting after section 1672C (as added by
			 section 7207) the following:
					
						1672D.Farm business
				management
							(a)In
				generalThe Secretary may make competitive research and extension
				grants for the purpose of—
								(1)improving the farm
				management knowledge and skills of agricultural producers; and
								(2)establishing and
				maintaining a national, publicly available farm financial management database
				to support improved farm management.
								(b)Selection
				criteriaIn allocating funds made available to carry out this
				section, the Secretary may give priority to grants that—
								(1)demonstrate an
				ability to work directly with agricultural producers;
								(2)collaborate with
				farm management and producer associations;
								(3)address the farm
				management needs of a variety of crops and regions of the United States;
				and
								(4)use and support
				the national farm financial management database.
								(c)AdministrationParagraphs
				(4), (7), (8), and (11)(B) of subsection (b) of the Competitive, Special, and
				Facilities Research Grant Act (7 U.S.C. 450i(b)) shall apply with respect to
				the making of grants under this section.
							(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
							.
				7209.Agricultural
			 telecommunications programSection 1673 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5926) is repealed.
				7210.Assistive
			 technology program for farmers with disabilitiesSection 1680(c)(1) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5933(c)(1)) is amended by
			 striking 2007 and inserting 2012.
				7211.Research on
			 honey bee diseasesSection
			 1681 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5934) is repealed.
				7212.National Rural
			 Information Center ClearinghouseSection 2381(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(e)) is amended by striking
			 ‘‘2007’’ and inserting ‘‘2012’’.
				CAgricultural
			 Research, Extension, and Education Reform Act of 1998
				7301.Peer and merit
			 reviewSection 103(a) of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7613(a)) is amended by adding at the end the following:
					
						(3)ConsiderationPeer
				and merit review procedures established under paragraphs (1) and (2) shall not
				take the offer or availability of matching funds into
				consideration.
						.
				7302.Partnerships
			 for high-value agricultural product quality researchSection 402 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7622) is repealed.
				7303.Precision
			 agricultureSection 403 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7623) is repealed.
				7304.Biobased
			 products
					(a)Pilot
			 ProjectSection 404(e)(2) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(e)(2)) is amended by
			 striking 2007 and inserting 2012.
					(b)Authorization of
			 AppropriationsSection 404(h) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(h)) is amended by
			 striking 2007 and inserting 2012.
					7305.Thomas
			 Jefferson Initiative for Crop DiversificationSection 405 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7625) is repealed.
				7306.Integrated
			 research, education, and extension competitive grants programSection 406(f) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(f)) is amended by
			 striking 2007 and inserting 2012.
				7307.Fusarium
			 graminearum grantsSection 408
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7628) is amended—
					(1)in
			 subsection (a), in the subsection heading, by striking Grant and inserting
			 Grants; and
					(2)in subsection (e),
			 by striking 2007 and inserting 2012.
					7308.Bovine Johne's
			 disease control programSection 409(b) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7629(b)) is amended by
			 striking 2007 and inserting 2012.
				7309.Grants for
			 youth organizationsSection
			 410 of the Agricultural Research, Extension, and Education Reform Act of 1998
			 (7 U.S.C. 7630) is amended by striking subsections (b) and (c) and inserting
			 the following:
					
						(b)FlexibilityThe
				Secretary shall provide maximum flexibility in content delivery to each
				organization receiving funds under this section so as to ensure that the unique
				goals of each organization, as well as the local community needs, are fully
				met.
						(c)Redistribution
				of funding within organizations authorizedRecipients of funds
				under this section may redistribute all or part of the funds received to
				individual councils or local chapters within the councils without further need
				of approval from the Secretary.
						(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary for each of fiscal years 2008
				through
				2012.
						.
				7310.Agricultural
			 biotechnology research and development for developing countriesSection 411(c) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7631(c)) is amended by
			 striking 2007 and inserting 2012.
				7311.Specialty crop
			 research initiative
					(a)In
			 generalTitle IV of the Agricultural Research, Extension, and
			 Education Reform Act of 1998 (7 U.S.C. 7621 et seq.) is amended by adding at
			 the end the following:
						
							412.Specialty crop
				research initiative
								(a)DefinitionsIn
				this section:
									(1)InitiativeThe
				term Initiative means the specialty crop research and extension
				initiative established by subsection (b).
									(2)Specialty
				cropThe term specialty crop has the meaning given
				that term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
				U.S.C. 1621 note; Public Law 108–465).
									(b)EstablishmentThere
				is established within the Department a specialty crop research and extension
				initiative to address the critical needs of the specialty crop industry by
				developing and disseminating science-based tools to address needs of specific
				crops and their regions, including—
									(1)research in plant
				breeding, genetics, and genomics to improve crop characteristics, such
				as—
										(A)product, taste,
				quality, and appearance;
										(B)environmental
				responses and tolerances;
										(C)nutrient
				management, including plant nutrient uptake efficiency;
										(D)pest and disease
				management, including resistance to pests and diseases resulting in reduced
				application management strategies; and
										(E)enhanced
				phytonutrient content;
										(2)efforts to identify
				and address threats from pests and diseases, including threats to specialty
				crop pollinators;
									(3)efforts to improve
				production efficiency, productivity, and profitability over the long term
				(including specialty crop policy and marketing);
									(4)new innovations
				and technology, including improved mechanization and technologies that delay or
				inhibit ripening; and
									(5)methods to
				prevent, detect, monitor, control, and respond to potential food safety hazards
				in the production and processing of specialty crops, including fresh
				produce.
									(c)Eligible
				entitiesThe Secretary may carry out the Initiative
				through—
									(1)Federal
				agencies;
									(2)national
				laboratories;
									(3)colleges and
				universities;
									(4)research
				institutions and organizations;
									(5)private
				organizations or corporations;
									(6)State agricultural
				experiment stations;
									(7)individuals;
				or
									(8)groups consisting
				of 2 or more entities described in paragraphs (1) through (7).
									(d)Research
				projectsIn carrying out this section, the Secretary shall award
				grants on a competitive basis.
								(e)Administration
									(1)In
				generalWith respect to grants awarded under subsection (d), the
				Secretary shall—
										(A)seek and accept
				proposals for grants;
										(B)determine the
				relevance and merit of proposals through a system of peer and merit review in
				accordance with section 103; and
										(C)award grants on
				the basis of merit, quality, and relevance.
										(2)TermThe
				term of a grant under this section may not exceed 10 years.
									(3)Matching funds
				requiredThe Secretary shall require the recipient of a grant
				under this section to provide funds or in-kind support from non-Federal sources
				in an amount that is at least equal to the amount provided by the Federal
				Government.
									(4)Other
				conditionsThe Secretary may set such other conditions on the
				award of a grant under this section as the Secretary determines to be
				appropriate.
									(f)PrioritiesIn
				making grants under this section, the Secretary shall provide a higher priority
				to projects that—
									(1)are multistate,
				multi-institutional, or multidisciplinary; and
									(2)include explicit
				mechanisms to communicate results to producers and the public.
									(g)Buildings and
				facilitiesFunds made available under this section shall not be
				used for the construction of a new building or facility or the acquisition,
				expansion, remodeling, or alteration of an existing building or facility
				(including site grading and improvement, and architect fees).
								(h)Funding
									(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this section $30,000,000 for fiscal
				year 2008 and $50,000,000 for each of fiscal years 2009 through 2012, from
				which activities under each of paragraphs (1) through (5) of subsection (b)
				shall be allocated not less than 10 percent.
									(2)Authorization of
				appropriationsIn addition to funds made available under
				paragraph (1), there is authorized to be appropriated to carry out this section
				$100,000,000 for each of fiscal years 2008 through 2012.
									(3)TransferOf
				the funds made available to the Secretary under paragraph (1) for fiscal year
				2008 and authorized for use for payment of administrative expenses under
				section 1469(a)(3) of the National Agricultural Research, Extension, and
				Teaching Policy Act of 1977 (7 U.S.C. 3315(a)(3)), the Secretary shall
				transfer, upon the date of enactment of this section, $200,000 to the Office of
				Prevention, Pesticides, and Toxic Substances of the Environmental Protection
				Agency for use in conducting a meta-analysis relating to methyl bromide.
									(4)AvailabilityFunds
				made available pursuant to this subsection for a fiscal year shall remain
				available until expended to pay for obligations incurred in that fiscal
				year.
									.
					(b)CoordinationIn
			 carrying out the amendment made by this section, the Secretary shall ensure
			 that the Division Chief of the applicable Research, Education, and Extension
			 Office established under section 251 of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6971) coordinates projects and activities
			 under this section to ensure, to the maximum extent practicable, that
			 unnecessary duplication of effort is eliminated or minimized.
					7312.Food animal
			 residue avoidance database programSection 604 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7642) is amended by
			 adding at the end the following:
					
						(e)Authorization of
				AppropriationsIn addition to any other funds available to carry
				out subsection (c), there is authorized to be appropriated to carry out this
				section $2,500,000 for each of fiscal years 2008 through
				2012.
						.
				7313.Office of pest
			 management policySection
			 614(f) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7653(f)) is amended by striking 2007 and
			 inserting 2012.
				DOther
			 Laws
				7401.Critical
			 Agricultural Materials ActSection 16(a) of the Critical Agricultural
			 Materials Act (7 U.S.C. 178n(a)) is amended by striking 2007 and
			 inserting 2012.
				7402.Equity in
			 Educational Land-Grant Status Act of 1994
					(a)Definition of
			 1994 institutionsSection 532 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended by adding at the end the following:
						
							(34)Ilisagvik
				College.
							.
					(b)Endowment for
			 1994 institutionsSection 533 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended—
						(1)in subsection
			 (a)(3), in the matter preceding subparagraph (A), by inserting this
			 section and before sections 534,; and
						(2)in the first
			 sentence of subsection (b), by striking 2007 and inserting
			 2012.
						(c)RedistributionSection
			 534(a)(3) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C.
			 301 note; Public Law 103–382) is amended—
						(1)by
			 striking “The amounts” and inserting the following:
							
								(A)In
				generalExcept as provided in subparagraph (B), the
				amounts
								;
				and
						(2)by adding at the
			 end the following:
							
								(B)RedistributionFunds
				that would be paid to a 1994 Institution under paragraph (2) shall be withheld
				from that 1994 Institution and redistributed among the other 1994 Institutions
				if that 1994 Institution—
									(i)declines to accept
				funds under paragraph (2); or
									(ii)fails to meet the
				accreditation requirements under section
				533(a)(3).
									.
						(d)Institutional
			 capacity building grantsSection 535 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended by striking 2007 each place it appears and inserting
			 2012.
					(e)Research
			 grantsSection 536(c) of the Equity in Educational Land-Grant
			 Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended in the
			 first sentence by striking 2007 and inserting
			 2012.
					(f)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2008.
					7403.Smith-Lever
			 Act
					(a)ProgramSection
			 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)) is amended in the second sentence
			 by striking apply for and receive and all that follows through
			 paragraph (2) and inserting compete for and receive funds directly from
			 the Secretary of Agriculture..
					(b)Elimination of
			 the Governor's Report Requirement for Extension
			 ActivitiesSection 5 of the Smith-Lever Act (7 U.S.C. 345) is
			 amended by striking the third sentence.
					(c)Conforming
			 amendmentSection 1444(a)(2) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221(a)(2)) is
			 amended by striking after September 30, 1995, under section 3(d) of that
			 Act (7 U.S.C. 343(d)) and all that follows through the end of the
			 sentence and inserting under section 3(d) of that Act (7 U.S.C.
			 343(d))..
					7404.Hatch Act of
			 1887
					(a)District of
			 ColumbiaSection 3(d)(4) of the Hatch Act of 1887 (7 U.S.C.
			 361c(d)(4)) is amended—
						(1)in the paragraph
			 heading, by inserting and the district
			 of columbia after areas;
						(2)in subparagraph
			 (A)—
							(A)by inserting
			 and the District of Columbia after United States;
			 and
							(B)by inserting
			 and the District of Columbia after respectively,;
			 and
							(3)in subparagraph
			 (B), by inserting or the District of Columbia after
			 area.
						(b)Elimination of
			 Penalty Mail Authorities
						(1)In
			 generalSection 6 of the Hatch Act of 1887 (7 U.S.C. 361f) is
			 amended in the first sentence by striking under penalty indicia:
			 and all that follows through the end of the sentence and inserting a
			 period.
						(2)Conforming
			 amendments in other laws
							(A)National
			 agricultural research, extension, and teaching policy act of 1977
								(i)Section 1444(f) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3221(f)) is amended by striking under penalty indicia:
			 and all that follows through the end of the sentence and inserting a
			 period.
								(ii)Section 1445(e)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3222(e)) is amended by striking under penalty
			 indicia: and all that follows through the end of the sentence and
			 inserting a period.
								(B)Other
			 provisionsSection 3202(a) of title 39, United States Code, is
			 amended—
								(i)in
			 paragraph (1)—
									(I)in subparagraph
			 (D), by adding and at the end;
									(II)in subparagraph
			 (E), by striking sections; and and inserting
			 sections.; and
									(III)by striking
			 subparagraph (F);
									(ii)in
			 paragraph (2), by adding and at the end;
								(iii)in
			 paragraph (3) by striking thereof; and and inserting
			 thereof.; and
								(iv)by
			 striking paragraph (4).
								7405.Agricultural
			 Experiment Station Research Facilities ActSection 6(a) of the Research Facilities Act
			 (7 U.S.C. 390d(a)) is amended by striking 2007 and inserting
			 2012.
				7406.Agriculture
			 and food research initiative
					(a)In
			 generalSubsection (b) of the Competitive, Special, and
			 Facilities Research Grant Act (7 U.S.C. 450i(b)) is amended to read as
			 follows:
						
							(b)Agriculture and
				food research initiative
								(1)EstablishmentThere
				is established in the Department of Agriculture an Agriculture and Food
				Research Initiative under which the Secretary of Agriculture (referred to in
				this subsection as the Secretary) may make competitive grants for
				fundamental and applied research, extension, and education to address food and
				agricultural sciences (as defined under section 1404 of the National
				Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
				3103)).
								(2)Priority
				areasThe competitive grants program established under this
				subsection shall address the following areas:
									(A)Plant health and
				production and plant productsPlant systems, including—
										(i)plant genome
				structure and function;
										(ii)molecular and
				cellular genetics and plant biotechnology;
										(iii)conventional
				breeding, including cultivar and breed development, selection theory, applied
				quantitative genetics, breeding for improved food quality, breeding for
				improved local adaptation to biotic stress and abiotic stress, and
				participatory breeding;
										(iv)plant-pest
				interactions and biocontrol systems;
										(v)crop plant response
				to environmental stresses;
										(vi)unproved nutrient
				qualities of plant products; and
										(vii)new food and
				industrial uses of plant products.
										(B)Animal health
				and production and animal productsAnimal systems,
				including—
										(i)aquaculture;
										(ii)cellular and
				molecular basis of animal reproduction, growth, disease, and health;
										(iii)animal
				biotechnology;
										(iv)conventional
				breeding, including breed development, selection theory, applied quantitative
				genetics, breeding for improved food quality, breeding for improved local
				adaptation to biotic stress and abiotic stress, and participatory
				breeding;
										(v)identification of
				genes responsible for improved production traits and resistance to
				disease;
										(vi)improved
				nutritional performance of animals;
										(vii)improved
				nutrient qualities of animal products and uses; and
										(viii)the development
				of new and improved animal husbandry and production systems that take into
				account production efficiency, animal well-being, and animal systems applicable
				to aquaculture.
										(C)Food safety,
				nutrition, and healthNutrition, food safety and quality, and
				health, including—
										(i)microbial
				contaminants and pesticides residue relating to human health;
										(ii)links between
				diet and health;
										(iii)bioavailability
				of nutrients;
										(iv)postharvest
				physiology and practices; and
										(v)improved
				processing technologies.
										(D)Renewable
				energy, natural resources, and environmentNatural resources and
				the environment, including—
										(i)fundamental
				structures and functions of ecosystems;
										(ii)biological and
				physical bases of sustainable production systems;
										(iii)minimizing soil
				and water losses and sustaining surface water and ground water quality;
										(iv)global climate
				effects on agriculture;
										(v)forestry;
				and
										(vi)biological
				diversity.
										(E)Agriculture
				systems and technologyEngineering, products, and processes,
				including—
										(i)new uses and new
				products from traditional and nontraditional crops, animals, byproducts, and
				natural resources;
										(ii)robotics, energy
				efficiency, computing, and expert systems;
										(iii)new hazard and
				risk assessment and mitigation measures; and
										(iv)water quality and
				management.
										(F)Agriculture
				economics and rural communitiesMarkets, trade, and policy,
				including—
										(i)strategies for
				entering into and being competitive in domestic and overseas markets;
										(ii)farm efficiency
				and profitability, including the viability and competitiveness of small and
				medium-sized dairy, livestock, crop and other commodity operations;
										(iii)new decision
				tools for farm and market systems;
										(iv)choices and
				applications of technology;
										(v)technology
				assessment; and
										(vi)new approaches to
				rural development, including rural entrepreneurship.
										(3)TermThe
				term of a competitive grant made under this subsection may not exceed 10
				years.
								(4)General
				administrationIn making grants under this subsection, the
				Secretary shall—
									(A)seek and accept
				proposals for grants;
									(B)determine the
				relevance and merit of proposals through a system of peer and merit review in
				accordance with section 103 of the Agricultural Research, Extension, and
				Education Reform Act of 1998 (7 U.S.C. 7613);
									(C)award grants on
				the basis of merit, quality, and relevance;
									(D)solicit and
				consider input from persons who conduct or use agricultural research,
				extension, or education in accordance with section 102(b) of the Agricultural
				Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7612(b));
				and
									(E)in seeking
				proposals for grants under this subsection and in performing peer review
				evaluations of such proposals, seek the widest participation of qualified
				individuals in the Federal Government, colleges and universities, State
				agricultural experiment stations, and the private sector.
									(5)Allocation of
				fundsIn making grants under this subsection, the Secretary shall
				allocate funds to the Agriculture and Food Research Initiative to ensure that,
				of funds allocated for research activities—
									(A)not less than 60
				percent is made available to make grants for fundamental research (as defined
				in subsection (f)(1) of section 251 of the Department of Agriculture
				Reorganization Act of 1994 (7 U.S.C. 6971)), of which—
										(i)not less than 30
				percent is made available to make grants for research to be conducted by
				multidisciplinary teams; and
										(ii)not more than 2
				percent is used for equipment grants under paragraph (6)(A); and
										(B)not less than 40
				percent is made available to make grants for applied research (as defined in
				subsection (f)(1) of section 251 of the Department of Agriculture
				Reorganization Act of 1994 (7 U.S.C. 6971)).
									(6)Special
				considerationsIn making grants under this subsection, the
				Secretary may assist in the development of capabilities in the agricultural,
				food, and environmental sciences by providing grants—
									(A)to an institution
				to allow for the improvement of the research, development, technology transfer,
				and education capacity of the institution through the acquisition of special
				research equipment and the improvement of agricultural education and teaching,
				except that the Secretary shall use not less than 25 percent of the funds made
				available for grants under this subparagraph to provide fellowships to
				outstanding pre- and post-doctoral students for research in the agricultural
				sciences;
									(B)to a single
				investigator or coinvestigators who are beginning research careers and do not
				have an extensive research publication record, except that, to be eligible for
				a grant under this subparagraph, an individual shall be within 5 years of the
				beginning of the initial career track position of the individual;
									(C)to ensure that the
				faculty of small, mid-sized, and minority-serving institutions who have not
				previously been successful in obtaining competitive grants under this
				subsection receive a portion of the grants; and
									(D)to improve
				research, extension, and education capabilities in States (as defined in
				section 1404 of the National Agricultural Research, Extension, and Teaching
				Policy Act of 1977 (7 U.S.C. 3103)) in which institutions have been less
				successful in receiving funding under this subsection, based on a 3-year
				rolling average of funding levels.
									(7)Eligible
				entitiesThe Secretary may make grants to carry out research,
				extension, and education under this subsection to—
									(A)State agricultural
				experiment stations;
									(B)colleges and
				universities;
									(C)university
				research foundations;
									(D)other research
				institutions and organizations;
									(E)Federal
				agencies;
									(F)national
				laboratories;
									(G)private
				organizations or corporations;
									(H)individuals;
				or
									(I)any group
				consisting of 2 or more of the entities described in subparagraphs (A) through
				(H).
									(8)Construction
				prohibitedFunds made available for grants under this subsection
				shall not be used for the construction of a new building or facility or the
				acquisition, expansion, remodeling, or alteration of an existing building or
				facility (including site grading and improvement, and architect fees).
								(9)Matching
				funds
									(A)Equipment
				grants
										(i)In
				generalExcept as provided in clause (ii), in the case of a grant
				made under paragraph (6)(A), the amount provided under this subsection may not
				exceed 50 percent of the cost of the special research equipment or other
				equipment acquired using funds from the grant.
										(ii)WaiverThe
				Secretary may waive all or part of the matching requirement under clause (i) in
				the case of a college, university, or research foundation maintained by a
				college or university that ranks in the lowest 1/3 of such
				colleges, universities, and research foundations on the basis of Federal
				research funds received, if the equipment to be acquired using funds from the
				grant costs not more than $25,000 and has multiple uses within a single
				research project or is usable in more than 1 research project.
										(B)Applied
				researchAs a condition of making a grant under paragraph (5)(B),
				the Secretary shall require the funding of the grant to be matched with equal
				matching funds from a non-Federal source if the grant is for applied research
				that is—
										(i)commodity-specific;
				and
										(ii)not of national
				scope.
										(10)Program
				administrationTo the maximum extent practicable, the Director of
				the National Institute of Food and Agriculture, in coordination with the Under
				Secretary for Research, Education, and Economics, shall allocate grants under
				this subsection to high-priority research, taking into consideration, when
				available, the determinations made by the National Agricultural Research,
				Extension, Education, and Economics Advisory Board (as established under
				section 1408 of the National Agricultural Research, Extension, and Teaching
				Policy Act of 1977 (7 U.S.C. 3123)).
								(11)Authorization
				of appropriations
									(A)In
				generalThere is authorized to be appropriated to carry out this
				subsection $700,000,000 for each of fiscal years 2008 through 2012, of
				which—
										(i)not
				less than 30 percent shall be made available for integrated research pursuant
				to section 406 of the Agricultural Research, Extension, and Education Reform
				Act of 1998 (7 U.S.C. 7626); and
										(ii)not more than 4
				percent may be retained by the Secretary to pay administrative costs incurred
				by the Secretary in carrying out this subsection.
										(B)AvailabilityFunds
				made available under this paragraph shall—
										(i)be
				available for obligation for a 2-year period beginning on October 1 of the
				fiscal year for which the funds are first made available; and
										(ii)remain available
				until expended to pay for obligations incurred during that 2-year
				period.
										.
					(b)Repeals
						(1)Section 401 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7621) is repealed.
						(2)Subsection (d) of
			 the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 450i(d))
			 is repealed.
						(c)Effect on
			 current solicitationsThe amendments made by this section shall
			 not apply to any solicitation for grant applications issued by the Cooperative
			 State Research, Education, and Extension Service before the date of enactment
			 of this Act.
					(d)Conforming
			 amendments
						(1)Section 1473 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3319) is amended in the first sentence by striking and
			 subsection (d).
						(2)Section 1671(d) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924(d) is
			 amended by striking Paragraphs (1), (6), (7), and (11) and
			 inserting Paragraphs (4), (7), (8), and (11)(B).
						(3)Section 1672B(b)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5925b(b)) is amended by striking Paragraphs (1), (6), (7), and
			 (11) and inserting Paragraphs (4), (7), (8), and
			 (11)(B).
						7407.Agricultural
			 Risk Protection Act of 2000Section 221 of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 6711(g)) is amended by striking subsection (g)
			 and inserting the following:
					
						(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2007 through
				2012.
						.
				7408.Exchange or
			 sale authorityTitle III of
			 the Department of Agriculture Reorganization Act of 1994 (Public Law 103–354;
			 108 Stat. 3238) is amended by adding at the end the following:
					
						307.Exchange or
				sale authority
							(a)Definition of
				qualified item of personal propertyIn this section, the term
				qualified item of personal property means—
								(1)an animal;
								(2)an animal
				product;
								(3)a plant; or
								(4)a plant
				product.
								(b)General
				authorityExcept as provided in subsection (c), notwithstanding
				chapter 5 of subtitle I of title 40, United States Code, the Secretary, acting
				through the Under Secretary for Research, Education, and Economics, in managing
				personal property for the purpose of carrying out the research functions of the
				Department, may exchange, sell, or otherwise dispose of any qualified item of
				personal property, including by way of public auction, and may retain and apply
				the sale or other proceeds, without further appropriation and without fiscal
				year limitation, in whole or in partial payment—
								(1)to acquire any
				qualified item of personal property; or
								(2)to offset costs
				related to the maintenance, care, or feeding of any qualified item of personal
				property.
								(c)ExceptionSubsection
				(b) does not apply to the free dissemination of new varieties of seeds and
				germplasm in accordance with section 520 of the Revised Statutes (commonly
				known as the Department of Agriculture Organic Act) (7 U.S.C.
				2201).
							.
				7409.Enhanced use
			 lease authority pilot programTitle III of the Department of Agriculture
			 Reorganization Act of 1994 (Public Law 103–354; 108 Stat. 3238) (as amended by
			 section 7408) is amended by adding at the end the following:
					
						308.Enhanced use
				lease authority pilot program
							(a)EstablishmentTo
				enhance the use of real property administered by agencies of the Department,
				the Secretary may establish a pilot program, in accordance with this section,
				at the Beltsville Agricultural Research Center of the Agricultural Research
				Service and the National Agricultural Library to lease nonexcess property of
				the Center or the Library to any individual or entity, including agencies or
				instrumentalities of State or local governments.
							(b)Requirements
								(1)In
				generalNotwithstanding chapter 5 of subtitle I of title 40,
				United States Code, the Secretary may lease real property at the Beltsville
				Agricultural Research Center or the National Agricultural Library in accordance
				with such terms and conditions as the Secretary may prescribe, if the Secretary
				determines that the lease—
									(A)is consistent
				with, and will not adversely affect, the mission of the Department agency
				administering the property;
									(B)will enhance the
				use of the property;
									(C)will not permit
				any portion of Department agency property or any facility of the Department to
				be used for the public retail or wholesale sale of merchandise or residential
				development;
									(D)will not permit
				the construction or modification of facilities financed by non-Federal sources
				to be used by an agency, except for incidental use; and
									(E)will not include
				any property or facility required for any Department agency purpose without
				prior consideration of the needs of the agency.
									(2)TermThe
				term of a lease under this section shall not exceed 30 years.
								(3)Consideration
									(A)In
				generalConsideration provided for a lease under this section
				shall be—
										(i)in
				an amount equal to fair market value, as determined by the Secretary;
				and
										(ii)in
				the form of cash.
										(B)Use of
				funds
										(i)In
				generalConsideration provided for a lease under this section
				shall be—
											(I)deposited in a
				capital asset account to be established by the Secretary; and
											(II)available until
				expended, without further appropriation, for maintenance, capital
				revitalization, and improvements of the Department properties and facilities at
				the Beltsville Agricultural Research Center and National Agricultural
				Library.
											(ii)Budgetary
				treatmentFor purposes of the budget, the amounts described in
				clause (i) shall not be treated as a receipt of any Department agency or any
				other agency leasing property under this section.
										(4)CostsThe
				lessee shall cover all costs associated with a lease under this section,
				including the cost of—
									(A)the project to be
				carried out on property or at a facility covered by the lease;
									(B)provision and
				administration of the lease;
									(C)construction of
				any needed facilities;
									(D)provision of
				applicable utilities; and
									(E)any other facility
				cost normally associated with the operation of a leased facility.
									(5)Prohibition of
				use of appropriationsThe Secretary shall not use any funds made
				available to the Secretary in an appropriations Act for the construction or
				operating costs of any space covered by a lease under this section.
								(6)Termination of
				authorityThis section and the authority provided by this section
				terminate—
									(A)on the date that
				is 5 years after the date of enactment of this section; or
									(B)with respect to
				any particular leased property, on the date of termination of the lease.
									(c)Effect of other
				laws
								(1)UtilizationProperty
				that is leased pursuant to this section shall not be considered to be
				unutilized or underutilized for purposes of section 501 of the Stewart B.
				McKinney Homeless Assistance Act (42 U.S.C. 11411).
								(2)DisposalProperty
				at the Beltsville Agricultural Research Center or the National Agricultural
				Library that is leased pursuant to this section shall not be considered to be
				disposed of by sale, lease, rental, excessing, or surplusing for purposes of
				section 523 of Public Law 100–202 (101 Stat. 1329-417).
								(d)Administration
								(1)In
				generalNot later than 90 days after the date of enactment of
				this section, the Secretary shall submit to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report that describes detailed management objectives
				and performance measurements by which the Secretary intends to evaluate the
				success of the program under this section.
								(2)ReportsNot
				later than 1, 3, and 5 years after the date of enactment of this section, the
				Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report describing the implementation of the program under this
				section, including—
									(A)a copy of each
				lease entered into pursuant to this section; and
									(B)an assessment by
				the Secretary of the success of the program using the management objectives and
				performance measurements developed by the
				Secretary.
									.
				7410.Beginning
			 farmer and rancher development program
					(a)GrantsSection
			 7405(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 3319f(c)) is amended—
						(1)by
			 striking paragraph (3) and inserting the following:
							
								(3)Maximum term and
				size of grant
									(A)In
				generalA grant under this subsection shall—
										(i)have a term that is
				not more than 3 years; and
										(ii)be in an amount
				that is not more than $250,000 for each year.
										(B)Consecutive
				grantsAn eligible recipient may receive consecutive grants under
				this
				subsection.
									;
						(2)by redesignating
			 paragraphs (5) through (7) as paragraphs (8) through (10), respectively;
						(3)by inserting after
			 paragraph (4) the following:
							
								(5)Evaluation
				criteriaIn making grants under this subsection, the Secretary
				shall evaluate—
									(A)relevancy;
									(B)technical
				merit;
									(C)achievability;
									(D)the expertise and
				track record of 1 or more applicants;
									(E)the adequacy of
				plans for the participatory evaluation process, outcome-based reporting, and
				the communication of findings and results beyond the immediate target audience;
				and
									(F)other appropriate
				factors, as determined by the Secretary.
									(6)Regional
				balanceIn making grants under this subsection, the Secretary
				shall, to the maximum extent practicable, ensure geographical diversity.
								(7)PriorityIn
				making grants under this subsection, the Secretary shall give priority to
				partnerships and collaborations that are led by or include nongovernmental and
				community-based organizations with expertise in new agricultural producer
				training and
				outreach.
								.
						(b)FundingSection
			 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) is
			 amended by striking subsection (h) and inserting the following:
						
							(h)Funding
								(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this section—
									(A)$18,000,000 for
				fiscal year 2009; and
									(B)$19,000,000 for
				each of fiscal years 2010 through 2012.
									(2)Authorization of
				appropriationsIn addition to funds provided under paragraph (1),
				there is authorized to be appropriated to carry out this section $30,000,000
				for each of fiscal years 2008 through
				2012.
								.
					7411.Public
			 education regarding use of biotechnology in producing food for human
			 consumptionSection 10802 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5921a) is
			 repealed.
				7412.McIntire-Stennis
			 Cooperative Forestry Act
					(a)In
			 generalSection 2 of Public
			 Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry
			 Act) (16 U.S.C. 582a–1) is amended by inserting and 1890
			 Institutions (as defined in section 2 of the Agricultural Research, Extension,
			 and Education Reform Act of 1998 (7 U.S.C. 7601)), before and
			 (b).
					(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2008.
					7413.Renewable
			 Resources Extension Act of 1978
					(a)Authorization of
			 appropriationsSection 6 of the Renewable Resources Extension Act
			 of 1978 (16 U.S.C. 1675) is amended in the first sentence by striking
			 2007 and inserting 2012.
					(b)Termination
			 dateSection 8 of the Renewable Resources Extension Act of 1978
			 (16 U.S.C. 1671 note; Public Law 95–306) is amended by striking
			 2007 and inserting 2012.
					7414.National
			 Aquaculture Act of 1980Section 10 of the National Aquaculture Act
			 of 1980 (16 U.S.C. 2809) is amended by striking 2007 each place
			 it appears and inserting 2012.
				7415.Construction
			 of Chinese Garden at the National ArboretumThe Act of March 4, 1927 (20 U.S.C. 191 et
			 seq.), is amended by adding at the end the following:
					
						7.Construction of
				Chinese Garden at the national arboretumA Chinese Garden may be constructed at the
				National Arboretum established under this Act with—
							(1)funds accepted
				under section 5;
							(2)authorities
				provided to the Secretary of Agriculture under section 6; and
							(3)appropriations
				provided for this
				purpose.
							.
				7416.National
			 Agricultural Research, Extension, and Teaching Policy Act Amendments of
			 1985Section 1431 of the
			 National Agricultural Research, Extension, and Teaching Policy Act Amendments
			 of 1985 (Public Law 99–198; 99 Stat. 1556) is amended by striking
			 2007 and inserting 2012.
				7417.Eligibility of
			 University of the District of Columbia for certain land-grant university
			 assistance
					(a)In
			 generalSection 208 of the
			 District of Columbia Public Postsecondary Education Reorganization Act (Public
			 Law 93–471; 88 Stat. 1428) is amended—
						(1)in subsection
			 (b)(2), by striking , except and all that follows through the
			 period and inserting a period; and
						(2)in
			 subsection (c)—
							(A)by striking
			 section 3 each place it appears and inserting section
			 3(c); and
							(B)by striking
			 Such sums may be used to pay and all that follows through
			 work..
							(b)Effective
			 DateThe amendments made by this section take effect on October
			 1, 2008.
					EMiscellaneous
				IGeneral
			 Provisions
					7501.DefinitionsExcept as otherwise provided in this
			 subtitle, in this subtitle:
						(1)Capacity and
			 infrastructure programThe term capacity and infrastructure
			 program has the meaning given the term in subsection (f)(1) of section
			 251 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971)
			 (as added by section 7511(a)(4)).
						(2)Capacity and
			 infrastructure program critical base fundingThe term
			 capacity and infrastructure program critical base funding means
			 the aggregate amount of Federal funds made available for capacity and
			 infrastructure programs for fiscal year 2006, as appropriate.
						(3)Competitive
			 programThe term competitive program has the meaning
			 given the term in subsection (f)(1) of section 251 of the Department of
			 Agriculture Reorganization Act of 1994 (7 U.S.C. 6971) (as added by section
			 7511(a)(4)).
						(4)Competitive
			 program critical base fundingThe term competitive program
			 critical base funding means the aggregate amount of Federal funds made
			 available for competitive programs for fiscal year 2006, as appropriate.
						(5)Hispanic-serving
			 agricultural colleges and universitiesThe term
			 Hispanic-serving agricultural colleges and universities has the
			 meaning given the term in section 1404 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).
						(6)NLGCA
			 InstitutionThe term NLGCA Institution has the
			 meaning given the term in section 1404 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).
						(7)1862
			 Institution; 1890 Institution; 1994 InstitutionThe terms
			 1862 Institution, 1890 Institution, and 1994
			 Institution have the meanings given the terms in section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7601).
						7502.Grazinglands
			 research laboratoryExcept as
			 otherwise specifically authorized by law and notwithstanding any other
			 provision of law, the Federal land and facilities at El Reno, Oklahoma,
			 administered by the Secretary (as of the date of enactment of this Act) as the
			 Grazinglands Research Laboratory, shall not at any time, in whole or in part,
			 be declared to be excess or surplus Federal property under chapter 5 of
			 subtitle I of title 40, United States Code, or otherwise be conveyed or
			 transferred in whole or in part, for the 5-year period beginning on the date of
			 enactment of this Act.
					7503.Fort Reno
			 Science Park Research FacilityThe Secretary may lease land to the
			 University of Oklahoma at the Grazinglands Research Laboratory at El Reno,
			 Oklahoma, on such terms and conditions as the University and the Secretary may
			 agree in furtherance of cooperative research and existing easement
			 arrangements.
					7504.Roadmap
						(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, acting through the Under Secretary of Research,
			 Education, and Economics (referred to in this section as the Under
			 Secretary), shall commence preparation of a roadmap for agricultural
			 research, education, and extension that—
							(1)identifies current
			 trends and constraints;
							(2)identifies major
			 opportunities and gaps that no single entity within the Department of
			 Agriculture would be able to address individually;
							(3)involves—
								(A)interested parties
			 from the Federal Government and nongovernmental entities; and
								(B)the National
			 Agricultural Research, Extension, Education, and Economics Advisory Board
			 established under section 1408 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123);
								(4)incorporates
			 roadmaps for agricultural research, education, and extension made publicly
			 available by other Federal entities, agencies, or offices; and
							(5)describes
			 recommended funding levels for areas of agricultural research, education, and
			 extension, including—
								(A)competitive
			 programs;
								(B)capacity and
			 infrastructure programs, with attention to the future growth needs of—
									(i)small
			 1862 Institutions, 1890 Institutions, and 1994 Institutions;
									(ii)Hispanic-serving
			 agricultural colleges and universities;
									(iii)NLGCA
			 Institutions; and
									(iv)colleges of
			 veterinary medicine; and
									(C)intramural
			 programs at agencies within the research, education, and economics mission
			 area; and
								(6)describes how
			 organizational changes enacted by this Act have impacted agricultural research,
			 extension, and education across the Department of Agriculture, including
			 minimization of unnecessary programmatic and administrative duplication.
							(b)ReviewabilityThe
			 roadmap described in this section shall not be subject to review by any officer
			 or employee of the Federal Government other than the Secretary (or a designee
			 of the Secretary).
						(c)Roadmap
			 implementation and reportNot later than 1 year after the date on
			 which the Secretary commences preparation of the roadmap under this section,
			 the Secretary shall—
							(1)implement and use
			 the roadmap to set the research, education, and extension agenda of the
			 Department of Agriculture; and
							(2)make the roadmap
			 available to the public.
							7505.Review of plan
			 of work requirements
						(a)ReviewThe
			 Secretary shall work with university partners in extension and research to
			 review and identify measures to streamline the submission, reporting under, and
			 implementation of plan of work requirements, including those requirements
			 under—
							(1)sections 1444(d)
			 and 1445(c) of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3221(d) and 3222(c), respectively);
							(2)section 7 of the
			 Hatch Act of 1887 (7 U.S.C. 361g); and
							(3)section 4 of the
			 Smith-Lever Act (7 U.S.C. 344).
							(b)ConsultationIn
			 carrying out the review and formulating and compiling the recommendations, the
			 Secretary shall consult with the land-grant institutions.
						7506.Budget
			 submission and funding
						(a)Definition of
			 competitive programsIn this section, the term competitive
			 programs includes only competitive programs for which annual
			 appropriations are requested in the annual budget submission of the
			 President.
						(b)Budget
			 requestThe President shall submit to Congress, together with the
			 annual budget submission of the President, a single budget line item reflecting
			 the total amount requested by the President for funding for research,
			 education, and extension activities of the Research, Education, and Economics
			 mission area of the Department for that fiscal year and for the preceding 5
			 fiscal years.
						(c)Capacity and
			 infrastructure program requestOf the funds requested for
			 capacity and infrastructure programs in excess of the capacity and
			 infrastructure program critical base funding level, budgetary emphasis should
			 be placed on enhancing funding for—
							(1)1890
			 Institutions;
							(2)1994
			 Institutions;
							(3)NLGCA
			 Institutions;
							(4)Hispanic-serving
			 agricultural colleges and universities; and
							(5)small 1862
			 Institutions.
							(d)Competitive
			 program requestOf the funds requested for competitive programs
			 in excess of the competitive program critical base funding level, budgetary
			 emphasis should be placed on—
							(1)enhancing funding
			 for emerging problems; and
							(2)finding solutions
			 for those problems.
							IIResearch,
			 education, and economics
					7511.Research,
			 education, and economics
						(a)In
			 generalSection 251 of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6971) is amended—
							(1)in subsection (a),
			 by inserting (referred to in this section as the Under
			 Secretary) before the period at the end;
							(2)by striking
			 subsections (b) through (d);
							(3)by redesignating
			 subsection (e) as subsection (g); and
							(4)by inserting after
			 subsection (a) the following:
								
									(b)Confirmation
				requiredThe Under Secretary shall be appointed by the President,
				by and with the advice and consent of the Senate, from among distinguished
				scientists with specialized training or significant experience in agricultural
				research, education, and economics.
									(c)Chief
				scientistThe Under Secretary shall—
										(1)hold the title of
				Chief Scientist of the Department; and
										(2)be responsible for
				the coordination of the research, education, and extension activities of the
				Department.
										(d)Functions of
				under Secretary
										(1)Principal
				functionThe Secretary shall delegate to the Under Secretary
				those functions and duties under the jurisdiction of the Department that relate
				to research, education, and economics.
										(2)Specific
				functions and dutiesThe Under Secretary shall—
											(A)identify, address,
				and prioritize current and emerging agricultural research, education, and
				extension needs (including funding);
											(B)ensure that
				agricultural research, education, and extension programs are effectively
				coordinated and integrated—
												(i)across
				disciplines, agencies, and institutions; and
												(ii)among applicable
				participants, grantees, and beneficiaries;
												(C)promote the
				collaborative use of all agricultural research, education, and extension
				resources from the local, State, tribal, regional, national, and international
				levels to address priority needs; and
											(D)foster
				communication among agricultural research, education, and extension
				beneficiaries, including the public, to ensure the delivery of agricultural
				research, education, and extension knowledge.
											(3)Additional
				functionsThe Under Secretary shall perform such other functions
				and duties as may be required by law or prescribed by the Secretary.
										(e)Research,
				education, and extension office
										(1)EstablishmentThe
				Under Secretary shall organize within the office of the Under Secretary 6
				Divisions, to be known collectively as the Research, Education, and
				Extension Office, which shall coordinate the research programs and
				activities of the Department.
										(2)Division
				designationsThe Divisions within the Research, Education, and
				Extension Office shall be as follows:
											(A)Renewable energy,
				natural resources, and environment.
											(B)Food safety,
				nutrition, and health.
											(C)Plant health and
				production and plant products.
											(D)Animal health and
				production and animal products.
											(E)Agricultural
				systems and technology.
											(F)Agricultural
				economics and rural communities.
											(3)Division
				chiefs
											(A)SelectionThe
				Under Secretary shall select a Division Chief for each Division using available
				personnel authority under title 5, United States Code, including—
												(i)by
				term, temporary, or other appointment, without regard to—
													(I)the provisions of
				title 5, United States Code, governing appointments in the competitive
				service;
													(II)the provisions of
				subchapter I of chapter 35 of title 5, United States Code, relating to
				retention preference; and
													(III)the provisions
				of chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
				relating to classification and General Schedule pay rates;
													(ii)by detail,
				notwithstanding any Act making appropriations for the Department of
				Agriculture, whether enacted before, on, or after the date of enactment of this
				paragraph, requiring reimbursement for those details unless the appropriation
				Act specifically refers to this subsection and specifically includes these
				details;
												(iii)by reassignment
				or transfer from any other civil service position; and
												(iv)by
				an assignment under subchapter VI of chapter 33 of title 5, United States
				Code.
												(B)Selection
				guidelinesTo the maximum extent practicable, the Under Secretary
				shall select Division Chiefs under subparagraph (A) in a manner that—
												(i)promotes
				leadership and professional development;
												(ii)enables personnel
				to interact with other agencies of the Department; and
												(iii)maximizes the
				ability of the Under Secretary to allow for rotations of Department personnel
				into the position of Division Chief.
												(C)Term of
				serviceNotwithstanding title 5, United States Code, the maximum
				length of service for an individual selected as a Division Chief under
				subparagraph (A) shall not exceed 4 years.
											(D)QualificationsTo
				be eligible for selection as a Division Chief, an individual shall have—
												(i)conducted
				exemplary research, education, or extension in the field of agriculture or
				forestry; and
												(ii)earned an
				advanced degree at an institution of higher education (as defined in section
				101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
												(E)Duties of
				division chiefsExcept as otherwise provided in this Act, each
				Division Chief shall—
												(i)assist the Under
				Secretary in identifying and addressing emerging agricultural research,
				education, and extension needs;
												(ii)assist the Under
				Secretary in identifying and prioritizing Department-wide agricultural
				research, education, and extension needs, including funding;
												(iii)assess the
				strategic workforce needs of the research, education, and extension functions
				of the Department, and develop strategic workforce plans to ensure that
				existing and future workforce needs are met;
												(iv)communicate with
				research, education, and extension beneficiaries, including the public, and
				representatives of the research, education, and extension system, including the
				National Agricultural Research, Extension, Education, and Economics Advisory
				Board, to promote the benefits of agricultural research, education, and
				extension;
												(v)assist the Under
				Secretary in preparing and implementing the roadmap for agricultural research,
				education, and extension, as described in section 7504 of the Food,
				Conservation, and Energy Act of 2008; and
												(vi)perform such other
				duties as the Under Secretary may determine.
												(4)General
				administration
											(A)FundingNotwithstanding
				any Act making appropriations for the Department of Agriculture, whether
				enacted before, on, or after the date of enactment of this paragraph unless the
				appropriation Act specifically refers to this subsection and specifically
				includes the administration of funds under this section, the Secretary may
				transfer funds made available to an agency in the research, education, and
				economics mission area to fund the costs of Division personnel.
											(B)LimitationTo
				the maximum extent practicable—
												(i)the
				Under Secretary shall minimize the number of full-time equivalent positions in
				the Divisions; and
												(ii)at no time shall
				the aggregate number of staff for all Divisions exceed 30 full-time equivalent
				positions.
												(C)Rotation of
				personnelTo the maximum extent practicable, and using the
				authority described in paragraph (3)(A), the Under Secretary shall rotate
				personnel among the Divisions, and between the Divisions and agencies of the
				Department, in a manner that—
												(i)promotes leadership
				and professional development; and
												(ii)enables personnel
				to interact with other agencies of the Department.
												(5)OrganizationThe
				Under Secretary shall integrate leadership functions of the national program
				staff of the research agencies into the Research, Education and Extension
				Office in such form as is required to ensure that administrative duplication
				does not occur.
										(f)National
				Institute of Food and Agriculture
										(1)DefinitionsIn
				this subsection:
											(A)Advisory
				boardThe term Advisory Board means the National
				Agricultural Research, Extension, Education, and Economics Advisory Board
				established under section 1408 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123).
											(B)Applied
				researchThe term applied research means research
				that includes expansion of the findings of fundamental research to uncover
				practical ways in which new knowledge can be advanced to benefit individuals
				and society.
											(C)Capacity and
				infrastructure programThe term capacity and infrastructure
				program means each of the following agricultural research, extension,
				education, and related programs for which the Secretary has administrative or
				other authority as of the day before the date of enactment of the Food,
				Conservation, and Energy Act of 2008:
												(i)Each program
				providing funding to any of the 1994 Institutions under sections 533, 534(a),
				and 535 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C.
				301 note; Public Law 103–382).
												(ii)The program
				established under section 536 of the Equity in Educational Land-Grant Status
				Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) providing research grants
				for 1994 Institutions.
												(iii)Each program
				established under subsections (b) and (c) of section 3 of the Smith-Lever Act
				(7 U.S.C. 343).
												(iv)Each program
				established under the Hatch Act of 1887 (7 U.S.C. 361a et seq.).
												(v)Each program
				established under section 1417(b) of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(b)).
												(vi)The animal health
				and disease research program established under subtitle E of the National
				Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
				3191 et seq.).
												(vii)Each extension
				program available to 1890 Institutions established under section 1444 of the
				National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
				U.S.C. 3221).
												(viii)The program
				established under section 1445 of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222).
												(ix)The program
				providing grants to upgrade agricultural and food sciences facilities at 1890
				Institutions established under section 1447 of the National Agricultural
				Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b).
												(x)The
				program providing distance education grants for insular areas established under
				section 1490 of the National Agricultural Research, Extension, and Teaching
				Policy Act of 1977 (7 U.S.C. 3362).
												(xi)The program
				providing resident instruction grants for insular areas established under
				section 1491 of the National Agricultural Research, Extension, and Teaching
				Policy Act of 1977 (7 U.S.C. 3363).
												(xii)Each research
				and development and related program established under Public Law 87–788
				(commonly known as the McIntire-Stennis Cooperative Forestry
				Act) (16 U.S.C. 582a et seq.).
												(xiii)Each program
				established under the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671
				et seq.).
												(xiv)Each program
				providing funding to Hispanic-serving agricultural colleges and universities
				under section 1456 of the National Agricultural Research, Extension, and
				Teaching Policy Act of 1977.
												(xv)The program
				providing capacity grants to NLGCA Institutions under section 1473F of the
				National Agricultural Research, Extension, and Teaching Policy Act of
				1977.
												(xvi)Other programs
				that are capacity and infrastructure programs, as determined by the
				Secretary.
												(D)Competitive
				programThe term competitive program means each of
				the following agricultural research, extension, education, and related programs
				for which the Secretary has administrative or other authority as of the day
				before the date of enactment of the Food, Conservation, and Energy Act of
				2008:
												(i)The Agriculture
				and Food Research Initiative established under section 2(b) of the Competitive,
				Special, and Facilities Research Grant Act (7 U.S.C. 450i(b)).
												(ii)The program
				providing competitive grants for risk management education established under
				section 524(a)(3) of the Federal Crop Insurance Act (7 U.S.C.
				1524(a)(3)).
												(iii)The program
				providing community food project competitive grants established under section
				25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034).
												(iv)The program
				providing grants for beginning farmer and rancher development established under
				section 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				3319f).
												(v)The program
				providing grants under section 1417(j) of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(j)).
												(vi)The program
				providing grants for Hispanic-serving institutions established under section
				1455 of the National Agricultural Research, Extension, and Teaching Policy Act
				of 1977 (7 U.S.C. 3241).
												(vii)The program
				providing competitive grants for international agricultural science and
				education programs under section 1459A of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3292b).
												(viii)The research
				and extension projects carried out under section 1621 of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C. 5811).
												(ix)The organic
				agriculture research and extension initiative established under section 1672B
				of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
				5925b).
												(x)The specialty crop
				research initiative under section 412 of the Agricultural Research, Extension,
				and Education Reform Act of 1998.
												(xi)The
				administration and management of the Agricultural Bioenergy Feedstock and
				Energy Efficiency Research and Extension Initiative carried out under section
				1672C of the Food, Agriculture, Conservation, and Trade Act of 1990.
												(xii)The research,
				extension, and education programs authorized by section 407 of the Agricultural
				Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7627) relating
				to the competitiveness, viability and sustainability of small- and medium-sized
				dairy, livestock, and poultry operations.
												(xiii)Other programs
				that are competitive programs, as determined by the Secretary.
												(E)DirectorThe
				term Director means the Director of the Institute.
											(F)Fundamental
				researchThe term fundamental research means
				research that—
												(i)increases
				knowledge or understanding of the fundamental aspects of phenomena and has the
				potential for broad application; and
												(ii)has an effect on
				agriculture, food, nutrition, or the environment.
												(G)InstituteThe
				term Institute means the National Institute of Food and
				Agriculture established by paragraph (2)(A).
											(2)Establishment of
				national institute of food and agriculture
											(A)EstablishmentThe
				Secretary shall establish within the Department an agency to be known as the
				National Institute of Food and Agriculture.
											(B)Transfer of
				authoritiesThe Secretary shall transfer to the Institute,
				effective not later than October 1, 2009, the authorities (including all budget
				authorities, available appropriations, and personnel), duties, obligations, and
				related legal and administrative functions prescribed by law or otherwise
				granted to the Secretary, the Department, or any other agency or official of
				the Department under—
												(i)the capacity and
				infrastructure programs;
												(ii)the competitive
				programs;
												(iii)the research,
				education, economic, cooperative State research programs, cooperative extension
				and education programs, international programs, and other functions and
				authorities delegated by the Under Secretary to the Administrator of the
				Cooperative State Research, Education, and Extension Service pursuant to
				section 2.66 of title 7, Code of Federal Regulations (or successor
				regulations); and
												(iv)any and all other
				authorities administered by the Administrator of the Cooperative State
				Research, Education, and Extension Service.
												(3)Director
											(A)In
				generalThe Institute shall be headed by a Director, who shall be
				an individual who is—
												(i)a distinguished
				scientist; and
												(ii)appointed by the
				President.
												(B)SupervisionThe
				Director shall report directly to the Secretary, or the designee of the
				Secretary.
											(C)Functions of the
				directorThe Director shall—
												(i)serve for a 6-year
				term, subject to reappointment for an additional 6-year term;
												(ii)periodically
				report to the Secretary, or the designee of the Secretary, with respect to
				activities carried out by the Institute; and
												(iii)consult
				regularly with the Secretary, or the designee of the Secretary, to ensure, to
				the maximum extent practicable, that—
													(I)research of the
				Institute is relevant to agriculture in the United States and otherwise serves
				the national interest; and
													(II)the research of
				the Institute supplements and enhances, and does not supplant, research
				conducted or funded by other Federal agencies.
													(D)CompensationThe
				Director shall receive basic pay at a rate not to exceed the maximum amount of
				compensation payable to a member of the Senior Executive Service under
				subsection (b) of section 5382 of title 5, United States Code, except that the
				certification requirement in that subsection shall not apply to the
				compensation of the Director.
											(E)Authority and
				responsibilities of DirectorExcept as otherwise specifically
				provided in this subsection, the Director shall—
												(i)exercise all of
				the authority provided to the Institute by this subsection;
												(ii)formulate and
				administer programs in accordance with policies adopted by the Institute, in
				coordination with the Under Secretary;
												(iii)establish
				offices within the Institute;
												(iv)establish
				procedures for the provision and administration of grants by the Institute;
				and
												(v)consult regularly
				with the Advisory Board.
												(4)RegulationsThe
				Institute shall have such authority as is necessary to carry out this
				subsection, including the authority to promulgate such regulations as the
				Institute considers to be necessary for governance of operations, organization,
				and personnel.
										(5)Administration
											(A)In
				generalThe Director shall organize offices and functions within
				the Institute to administer fundamental and applied research and extension and
				education programs.
											(B)Research
				prioritiesThe Director shall ensure the research priorities
				established by the Under Secretary through the Research, Education and
				Extension Office are carried out by the offices and functions of the Institute,
				where applicable.
											(C)Fundamental and
				applied researchThe Director shall—
												(i)determine an
				appropriate balance between fundamental and applied research programs and
				functions to ensure future research needs are met; and
												(ii)designate staff,
				as appropriate, to assist in carrying out this subparagraph.
												(D)Competitively
				funded awardsThe Director shall—
												(i)promote the use
				and growth of grants awarded through a competitive process; and
												(ii)designate staff,
				as appropriate, to assist in carrying out this subparagraph.
												(E)CoordinationThe
				Director shall ensure that the offices and functions established under
				subparagraph (A) are effectively coordinated for maximum efficiency.
											(6)Funding
											(A)In
				generalIn addition to funds otherwise appropriated to carry out
				each program administered by the Institute, there are authorized to be
				appropriated such sums as are necessary to carry out this subsection for each
				fiscal year.
											(B)AllocationFunding
				made available under subparagraph (A) shall be allocated according to
				recommendations contained in the roadmap described in section 7504 of the Food,
				Conservation, and Energy Act of
				2008.
											.
							(b)FunctionsSection
			 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C.
			 7014(b)) is amended—
							(1)in paragraph (4),
			 by striking or at the end;
							(2)in paragraph (5),
			 by striking the period at the end and inserting ; or; and
							(3)by adding at the
			 end the following:
								
									(6)the authority of
				the Secretary to establish in the Department, under section 251—
										(A)the position of
				Under Secretary of Agriculture for Research, Education, and Economics;
										(B)the Research,
				Education, and Extension Office; and
										(C)the National
				Institute of Food and
				Agriculture.
										.
							(c)Conforming
			 amendmentsThe following conforming amendments shall take effect
			 on October 1, 2009:
							(1)Section 522(d)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1522(d)(2)) is amended by striking
			 the Cooperative State Research, Education, and Extension Service
			 and inserting the National Institute of Food and
			 Agriculture.
							(2)Section 524(a) of
			 the Federal Crop Insurance Act (7 U.S.C. 1524(a)) is amended in each of
			 paragraphs (1)(B) and (3)(A) by striking the Cooperative State Research,
			 Education, and Extension Service each place it appears and inserting
			 the National Institute of Food and Agriculture.
							(3)Section
			 306(a)(11)(C) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1926(a)(11)(C)) is amended by striking the Cooperative State Research,
			 Education, and Extension Service and inserting the National
			 Institute of Food and Agriculture.
							(4)Section 5(b)(2)(E)
			 of the Agricultural Credit Improvement Act of 1992 (7 U.S.C. 1929 note; Public
			 Law 102–554) is amended by striking Cooperative Extension
			 Service and inserting National Institute of Food and
			 Agriculture.
							(5)Section 11(f)(1)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(f)(1)) is amended by
			 striking Cooperative Extension Service and inserting
			 National Institute of Food and Agriculture.
							(6)Section 502(h) of
			 the Rural Development Act of 1972 (7 U.S.C. 2662(h)) is amended—
								(A)in paragraph (1),
			 by striking Extension Service and inserting National
			 Institute of Food and Agriculture; and
								(B)in paragraph (4),
			 by striking Extension Service staff and inserting
			 National Institute of Food and Agriculture staff.
								(7)Section
			 7404(b)(1)(B) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 3101 note; Public Law 107–171) is amended by striking clause (vi) and inserting
			 the following:
								
									(vi)the National
				Institute of Food and
				Agriculture.
									.
							(8)Section 1408(b)(4)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3123(b)(4)) is amended by striking the Administrator of
			 the Cooperative State Research, Education, and Extension Service and
			 inserting the Director of the National Institute of Food and
			 Agriculture.
							(9)Section 2381(a) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(a))
			 is amended by striking Extension Service and inserting
			 National Institute of Food and Agriculture.
							(10)The National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 is
			 amended—
								(A)in section
			 1424A(b) (7 U.S.C. 3174a(b)), by striking the Cooperative State
			 Research, Education, and Extension Service and inserting the
			 National Institute of Food and Agriculture; and
								(B)in section
			 1458(a)(10) (7 U.S.C. 3291(a)(10)), by striking the Cooperative State
			 Research, Education, and Extension Service and inserting the
			 National Institute of Food and Agriculture.
								(11)Section 1587(a)
			 of the Food Security Act of 1985 (7 U.S.C. 3175d(a)) is amended by striking
			 Extension Service each place it appears and inserting
			 National Institute of Food and Agriculture.
							(12)Section
			 1444(b)(2)(A) of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3221(b)(2)(A)) is amended by striking
			 Extension Service and inserting National Institute of
			 Food and Agriculture.
							(13)Section 1473D(d)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3319d(d)) is amended by striking the Cooperative State
			 Research Service, the Extension Service and inserting the
			 National Institute of Food and Agriculture.
							(14)Section 1499(c)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5506(c)) is amended by striking the Cooperative State Research
			 Service and all that follows through extension services;
			 and inserting the National Institute of Food and Agriculture, in
			 conjunction with the system of State agricultural experiment stations and State
			 and county cooperative extension services; the Economic Research
			 Service;.
							(15)Section 1622 of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5812) is
			 amended—
								(A)in subsection
			 (a)(1), by striking the Cooperative State Research Service in close
			 cooperation with the Extension Service and inserting the
			 National Institute of Food and Agriculture;
								(B)in subsection
			 (b)(1)—
									(i)by
			 striking subparagraphs (B) and (C) and inserting the following:
										
											(B)the National
				Institute of Food and Agriculture;
											;
				and
									(ii)by
			 redesignating subparagraphs (D) through (L) as subparagraphs (C) through (K),
			 respectively.
									(16)Section 1627(d)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5821(d)) is amended by striking Extension Service and inserting
			 National Institute of Food and Agriculture.
							(17)Section 1629 of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5832) is
			 amended—
								(A)in subsection (b),
			 in the first sentence, by striking the Extension Service and
			 inserting the National Institute of Food and Agriculture;
			 and
								(B)in subsection (h),
			 by striking Extension Service and inserting National
			 Institute of Food and Agriculture.
								(18)Section 1638(b)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5852(b)) is amended—
								(A)in paragraph (3),
			 by striking Cooperative State Research Service and inserting
			 National Institute of Food and Agriculture; and
								(B)in paragraph (5),
			 by striking Cooperative State Research Service and inserting
			 National Institute of Food and Agriculture.
								(19)Section
			 1640(a)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 5854(a)(2)) is amended by striking the Administrator of the
			 Extension Service, the Administrator of the Cooperative State Research
			 Service and inserting the Director of the National Institute of
			 Food and Agriculture.
							(20)Section 1641(a)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5855(a)) is amended—
								(A)in paragraph (2), by
			 striking Cooperative State Research Service and inserting
			 National Institute of Food and Agriculture; and
								(B)in paragraph (4,)
			 by striking Extension Service and inserting National
			 Institute of Food and Agriculture.
								(21)Section 1668(b)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5921(b)) is amended by striking Cooperative State Research, Education,
			 and Extension Service and inserting National Institute of Food
			 and Agriculture.
							(22)Section
			 1670(a)(4) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 5923(a)(4)) is amended by striking the Administrator of the
			 Cooperative State Research, Education, and Extension Service and
			 inserting the Director of the National Institute of Food and
			 Agriculture.
							(23)Section 1677(a)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5930(a)) is amended by striking Extension Service and inserting
			 National Institute of Food and Agriculture.
							(24)Section
			 2122(b)(1) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 6521(b)(1)) is amended by striking Extension Service and
			 inserting National Institute of Food and Agriculture.
							(25)Section 2371 of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 6601) is
			 amended—
								(A)in subsection (a),
			 by striking Extension Service and inserting National
			 Institute of Food and Agriculture; and
								(B)in subsection
			 (c)(3), by striking Service and inserting
			 System.
								(26)Section 2377(a)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 6615(a)) is amended by striking Extension Service and inserting
			 National Institute of Food and Agriculture.
							(27)Section
			 212(a)(2)(A) of the Department of Agriculture Reorganization Act of 1994 (7
			 U.S.C. 6912(a)(2)(A)) is amended by striking 251(d), and
			 inserting 251(f),.
							(28)Section 537 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7446) is
			 amended in each of subsections (a)(2) and (b)(3)(B)(i) by striking
			 Cooperative State Research, Education, and Extension Service and
			 inserting cooperative extension.
							(29)Section 101(b)(2)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7611(b)(2)) is amended by striking Cooperative State Research,
			 Education, and Extension Service and inserting National
			 Institute of Food and Agriculture.
							(30)Section 103(a) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7613(a)) is amended—
								(A)in the subsection
			 heading, by striking Cooperative State Research, Education, and
			 Extension Service and inserting National Institute of Food and
			 Agriculture; and
								(B)in each of
			 paragraphs (1) and (2)(A), by striking the Cooperative State Research,
			 Education, and Extension Service and inserting the National
			 Institute of Food and Agriculture.
								(31)Section 407(c) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7627(c)) is amended by striking the Cooperative State Research,
			 Education, and Extension Service and inserting the National
			 Institute of Food and Agriculture.
							(32)Section 410(a) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7630(a)) is amended by striking the Administrator of the
			 Cooperative State Research, Education, and Extension Service and
			 inserting the Director of the National Institute of Food and
			 Agriculture.
							(33)Section 307(g)(5)
			 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 8606(g)(5)) is
			 amended by striking Administrator of the Cooperative State Research,
			 Education, and Extension Service and inserting Director of the
			 National Institute of Food and Agriculture.
							(34)Section 5(a) of
			 the Renewable Resources Extension Act of 1978 (16 U.S.C. 1674a(a)) is amended
			 by striking Extension Service and inserting National
			 Institute of Food and Agriculture.
							(35)Section 6(b) of
			 the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103b(b)) is amended
			 by striking the Cooperative State Research, Education, and Extension
			 Service, may provide technical, financial, and related assistance to State
			 foresters, equivalent State officials, or Cooperative Extension
			 officials and inserting the National Institute of Food and
			 Agriculture, may provide technical, financial, and related assistance to State
			 foresters, equivalent State officials, or cooperative extension
			 officials.
							(36)Section
			 9(g)(2)(A)(viii) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C.
			 2105(g)(2)(A)(viii)) is amended by striking Extension Service
			 and inserting National Institute of Food and Agriculture.
							(37)Section
			 19(b)(1)(B)(i) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C.
			 2113(b)(1)(B)(i)) is amended by striking Extension Service and
			 inserting National Institute of Food and Agriculture.
							(38)Section 1261(c)(4)
			 of the Food Security Act of 1985 (16 U.S.C. 3861(c)(4)) is amended by striking
			 Extension Service and inserting National Institute of
			 Food and Agriculture.
							(39)Section 105(a) of
			 the Africa: Seeds of Hope Act of 1998 (22 U.S.C. 2293 note; Public Law 105–385)
			 is amended by striking the Cooperative State, Research, Education, and
			 Extension Service (CSREES) and inserting the National Institute
			 of Food and Agriculture.
							(40)Section 307(a)(4)
			 of the National Aeronautic and Space Administration Authorization Act of 2005
			 (42 U.S.C. 16657(a)(4)) is amended by striking subparagraph (B) and inserting
			 the following:
								
									(B)the program and
				structure of, peer review process of, management of conflicts of interest by,
				compensation of reviewers of, and the effects of compensation on reviewer
				efficiency and quality within, the National Institute of Food and Agriculture
				of the Department of
				Agriculture;
									.
							IIINew
			 grant and research programs
					7521.Research and
			 education grants for the study of antibiotic-resistant bacteria
						(a)In
			 generalThe Secretary shall provide research and education
			 grants, on a competitive basis—
							(1)to
			 study the development of antibiotic-resistant bacteria, including—
								(A)movement of
			 antibiotic-resistant bacteria into groundwater and surface water; and
								(B)the effect on
			 antibiotic resistance from various drug use regimens; and
								(2)to
			 study and ensure the judicious use of antibiotics in veterinary and human
			 medicine, including—
								(A)methods and
			 practices of animal husbandry;
								(B)safe and effective
			 alternatives to antibiotics;
								(C)the development of
			 better veterinary diagnostics to improve decisionmaking; and
								(D)the identification
			 of conditions or factors that affect antibiotic use on farms.
								(b)AdministrationParagraphs
			 (4), (7), (8), and (11)(B) of subsection (b) of the Competitive, Special, and
			 Facilities Research Grant Act (7 U.S.C. 450i) shall apply with respect to the
			 making of grants under this section.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2008
			 through 2012.
						7522.Farm and ranch
			 stress assistance network
						(a)In
			 generalThe Secretary, in coordination with the Secretary of
			 Health and Human Services, shall make competitive grants to support cooperative
			 programs between State cooperative extension services and nonprofit
			 organizations to establish a Farm and Ranch Stress Assistance Network that
			 provides stress assistance programs to individuals who are engaged in farming,
			 ranching, and other agriculture-related occupations.
						(b)Eligible
			 programsGrants awarded under subsection (a) may be used to
			 initiate, expand, or sustain programs that provide professional agricultural
			 behavioral health counseling and referral for other forms of assistance as
			 necessary through—
							(1)farm telephone
			 helplines and websites;
							(2)community
			 education;
							(3)support
			 groups;
							(4)outreach services
			 and activities; and
							(5)home delivery of
			 assistance, in a case in which a farm resident is homebound.
							(c)Extension
			 servicesGrants shall be awarded under this subsection directly
			 to State cooperative extension services to enable the State cooperative
			 extension services to enter into contracts, on a multiyear basis, with
			 nonprofit, community-based, direct-service organizations to initiate, expand,
			 or sustain cooperative programs described in subsections (a) and (b).
						(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2008
			 through 2012.
						7523.Seed
			 distribution
						(a)In
			 generalThe Secretary shall make competitive grants to eligible
			 entities to carry out a seed distribution program to administer and maintain
			 the distribution of vegetable seeds donated by commercial seed
			 companies.
						(b)PurposesThe
			 purposes of this program include—
							(1)the distribution
			 of seeds donated by commercial seed companies free-of-charge to
			 appropriate—
								(A)individuals;
								(B)groups;
								(C)institutions;
								(D)governmental and
			 nongovernmental organizations; and
								(E)such other
			 entities as the Secretary may designate;
								(2)distribution of
			 seeds to underserved communities, such as communities that experience—
								(A)limited access to
			 affordable fresh vegetables;
								(B)a high rate of
			 hunger or food insecurity; or
								(C)severe or
			 persistent poverty.
								(c)AdministrationParagraphs
			 (4), (7), (8), and (11)(B) of subsection (b) of the Competitive, Special, and
			 Facilities Research Grant Act (7 U.S.C. 450i) shall apply with respect to the
			 making of grants under this section.
						(d)SelectionAn
			 eligible entity selected to receive a grant under subsection (a) shall
			 have—
							(1)expertise
			 regarding the distribution of vegetable seeds donated by commercial seed
			 companies; and
							(2)the ability to
			 achieve the purpose of the seed distribution program.
							(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2008
			 through 2012.
						7524.Live virus
			 foot and mouth disease research
						(a)In
			 generalThe Secretary shall issue a permit required under section
			 12 of the Act of May 29, 1884 (21 U.S.C. 113a) to the Secretary of Homeland
			 Security for work on the live virus of foot and mouth disease at any facility
			 that is a successor to the Plum Island Animal Disease Center and charged with
			 researching high-consequence biological threats involving zoonotic and foreign
			 animal diseases (referred to in this section as the successor
			 facility).
						(b)Limitation to
			 single facilityNot more than 1 facility shall be issued a permit
			 under subsection (a).
						(c)Limitation on
			 validityThe permit issued under this section shall be valid
			 unless the Secretary determines that the study of live foot and mouth disease
			 virus at the successor facility is not being carried out in accordance with the
			 regulations promulgated by the Secretary pursuant to the Agricultural
			 Bioterrorism Protection Act of 2002 (7 U.S.C. 8401 et seq.).
						(d)AuthorityThe
			 suspension, revocation, or other impairment of the permit issued under this
			 section—
							(1)shall be made by
			 the Secretary; and
							(2)is a nondelegable
			 function.
							7525.Natural
			 products research program
						(a)In
			 generalThe Secretary shall establish within the Department a
			 natural products research program.
						(b)DutiesIn
			 carrying out the program established under subsection (a), the Secretary shall
			 coordinate research relating to natural products, including—
							(1)research to
			 improve human health and agricultural productivity through the discovery,
			 development, and commercialization of products and agrichemicals from bioactive
			 natural products, including products from plant, marine, and microbial
			 sources;
							(2)research to
			 characterize the botanical sources, production, chemistry, and biological
			 properties of plant-derived natural products; and
							(3)other research
			 priorities identified by the Secretary.
							(c)Peer and merit
			 reviewThe Secretary shall—
							(1)determine the
			 relevance and merit of research under this section through a system of peer
			 review established by the Secretary pursuant to section 103 of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7613);
			 and
							(2)approve funding
			 for research on the basis of merit, quality, and relevance to advancing the
			 purposes of this section.
							(d)Buildings and
			 facilitiesFunds made available under this section shall not be
			 used for the construction of a new building or facility or the acquisition,
			 expansion, remodeling, or alteration of an existing building or facility
			 (including site grading and improvement and architect fees).
						(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as are necessary for each of fiscal years 2008
			 through 2012.
						7526.Sun grant
			 program
						(a)EstablishmentThe
			 Secretary shall establish and carry out a program to provide grants to the sun
			 grant centers and subcenter specified in subsection (b)—
							(1)to enhance
			 national energy security through the development, distribution, and
			 implementation of biobased energy technologies;
							(2)to promote
			 diversification in, and the environmental sustainability of, agricultural
			 production in the United States through biobased energy and product
			 technologies;
							(3)to promote
			 economic diversification in rural areas of the United States through biobased
			 energy and product technologies; and
							(4)to enhance the
			 efficiency of bioenergy and biomass research and development programs through
			 improved coordination and collaboration among—
								(A)the Department of
			 Agriculture;
								(B)the Department of
			 Energy; and
								(C)land-grant
			 colleges and universities.
								(b)Grants
							(1)In
			 generalThe Secretary shall use amounts made available under
			 subsection (g) to provide grants to each of the following:
								(A)North-central
			 centerA north-central sun grant center at South Dakota State
			 University for the region composed of the States of Illinois, Indiana, Iowa,
			 Minnesota, Montana, Nebraska, North Dakota, South Dakota, Wisconsin, and
			 Wyoming.
								(B)Southeastern
			 centerA southeastern sun grant center at the University of
			 Tennessee at Knoxville for the region composed of—
									(i)the
			 States of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina,
			 South Carolina, Tennessee, and Virginia;
									(ii)the
			 Commonwealth of Puerto Rico; and
									(iii)the United
			 States Virgin Islands.
									(C)South-central
			 centerA south-central sun grant center at Oklahoma State
			 University for the region composed of the States of Arkansas, Colorado, Kansas,
			 Louisiana, Missouri, New Mexico, Oklahoma, and Texas.
								(D)Western
			 centerA western sun grant center at Oregon State University for
			 the region composed of—
									(i)the
			 States of Alaska, Arizona, California, Hawaii, Idaho, Nevada, Oregon, Utah, and
			 Washington; and
									(ii)insular areas (as
			 defined in section 1404 of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3103 (other than the insular areas
			 referred to in clauses (ii) and (iii) of subparagraph (B))).
									(E)Northeastern
			 centerA northeastern sun grant center at Cornell University for
			 the region composed of the States of Connecticut, Delaware, Massachusetts,
			 Maryland, Maine, Michigan, New Hampshire, New Jersey, New York, Ohio,
			 Pennsylvania, Rhode Island, Vermont, and West Virginia.
								(F)Western insular
			 Pacific subcenterA western insular Pacific sun grant subcenter
			 at the University of Hawaii for the region of Alaska, Hawaii, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States
			 of Micronesia, the Republic of the Marshall Islands, and the Republic of
			 Palau.
								(2)Manner of
			 distribution
								(A)CentersIn
			 providing any funds made available under subsection (g), the Secretary shall
			 distribute the grants in equal amounts to the sun grant centers described in
			 subparagraphs (A) through (E) of paragraph (1).
								(B)SubcenterThe
			 sun grant center described in paragraph (1)(D) shall allocate a portion of the
			 funds received under paragraph (1) to the subcenter described in paragraph
			 (1)(F) pursuant to guidance issued by the Secretary.
								(3)Failure to
			 comply with requirementsIf the Secretary finds on the basis of a
			 review of the annual report required under subsection (f) or on the basis of an
			 audit of a sun grant center or subcenter conducted by the Secretary that the
			 center or subcenter has not complied with the requirements of this section, the
			 sun grant center or subcenter shall be ineligible to receive further grants
			 under this section for such period of time as may be prescribed by the
			 Secretary.
							(c)Use of
			 funds
							(1)Competitive
			 grants
								(A)In
			 generalA sun grant center or subcenter shall use 75 percent of
			 the funds described in subsection (b) to provide competitive grants to entities
			 that are—
									(i)eligible to
			 receive grants under subsection (b)(7) of the Competitive, Special, and
			 Facilities Research Grant Act (7 U.S.C. 450i(b)(7)); and
									(ii)located in the
			 region covered by the sun grant center or subcenter.
									(B)ActivitiesGrants
			 described in subparagraph (A) shall be used by the grant recipient to conduct,
			 in a manner consistent with the purposes described in subsection (a),
			 multi-institutional and multistate—
									(i)research,
			 extension, and education programs on technology development; and
									(ii)integrated
			 research, extension, and education programs on technology
			 implementation.
									(C)Funding
			 allocationOf the amount of funds that is used to provide grants
			 under subparagraph (A), the sun grant center or subcenter shall use—
									(i)not
			 less than 30 percent of the funds to carry out the programs described in
			 subparagraph (B)(i); and
									(ii)not
			 less than 30 percent of the funds to carry out the programs described in
			 subparagraph (B)(ii).
									(D)Administration
									(i)Peer and merit
			 reviewIn making grants under this paragraph, a sun grant center
			 or subcenter shall—
										(I)seek and accept
			 proposals for grants;
										(II)determine the
			 relevance and merit of proposals through a system of peer review similar to
			 that established by the Secretary pursuant to section 103 of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7613);
			 and
										(III)award grants on
			 the basis of merit, quality, and relevance to advancing the purposes of this
			 section.
										(ii)PriorityA
			 sun grant center or subcenter shall give a higher priority to programs that are
			 consistent with the plan approved by the Secretary under subsection (d).
									(iii)TermA
			 grant awarded by a sun grant center or subcenter shall have a term that does
			 not exceed 5 years.
									(iv)Matching funds
			 required
										(I)In
			 generalExcept as provided in subclauses (II) and (III), as a
			 condition of receiving a grant under this paragraph, the sun grant center or
			 subcenter shall require that not less than 20 percent of the cost of an
			 activity described in subparagraph (B) be matched with funds, including in-kind
			 contributions, from a non-Federal source.
										(II)ExclusionSubclause
			 (I) shall not apply to fundamental research (as defined in subsection (f)(1) of
			 section 251 of the Department of Agriculture Reorganization Act of 1994 (7
			 U.S.C. 6971) (as added by section 7511(a)(4)).
										(III)ReductionThe
			 sun grant center or subcenter may reduce or eliminate the requirement for
			 non-Federal funds under subclause (I) for applied research (as defined in
			 subsection (f)(1) of section 251 of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6971) (as added by section 7511(a)(4)) if
			 the sun grant center or subcenter determines that the reduction is necessary
			 and appropriate pursuant to guidance issued by the Secretary.
										(v)Buildings and
			 facilitiesFunds made available for grants shall not be used for
			 the construction of a new building or facility or the acquisition, expansion,
			 remodeling, or alteration of an existing building or facility (including site
			 grading and improvement and architect fees).
									(vi)Limitation on
			 indirect costsA sun grant center or subcenter may not recover
			 the indirect costs of making grants under subparagraph (A).
									(2)Administrative
			 expensesA sun grant center or subcenter may use up to 4 percent
			 of the funds described in subsection (b) to pay administrative expenses
			 incurred in carrying out paragraph (1).
							(3)Research,
			 extension and educational activitiesThe sun grant centers and
			 subcenter shall use the remainder of the funds described in subsection (b) to
			 conduct, in a manner consistent with the purposes described in subsection (a),
			 multi-institutional and multistate—
								(A)research,
			 extension, and educational programs on technology development; and
								(B)integrated
			 research, extension, and educational programs on technology
			 implementation.
								(d)Plan for
			 research activities to be funded
							(1)In
			 generalSubject to the availability of funds under subsection
			 (g), and in cooperation with land-grant colleges and universities and private
			 industry in accordance with paragraph (2), the sun grant centers and subcenter
			 shall jointly develop and submit to the Secretary for approval a plan for
			 addressing the bioenergy, biomass, and gasification research priorities of the
			 Department of Agriculture and the Department of Energy at the State and
			 regional levels.
							(2)Gasification
			 coordinationWith respect to gasification research activity, the
			 sun grant centers and subcenter shall coordinate planning with land-grant
			 colleges and universities in their respective regions that have ongoing
			 research activities in that area.
							(3)FundingFunds
			 described in subsection (c)(2) shall be available to carry out planning
			 coordination under paragraph (1).
							(4)Use of
			 planThe sun grant centers and subcenter shall use the plan
			 described in paragraph (1) in making grants under subsection (c)(1).
							(e)Grant
			 information analysis centerThe sun grant centers and subcenter
			 shall maintain a Sun Grant Information Analysis Center at the sun grant center
			 specified in subsection (b)(1)(A) to provide the sun grant centers and
			 subcenter with analysis and data management support.
						(f)Annual
			 reportsNot later than 90 days after the end of each fiscal year,
			 a sun grant center or subcenter receiving a grant under this section shall
			 submit to the Secretary a report that describes the policies, priorities, and
			 operations of the program carried out by the center or subcenter during the
			 fiscal year, including—
							(1)the results of all
			 peer and merit review procedures conducted pursuant to subsection (c)(1)(D)(i);
			 and
							(2)a
			 description of progress made in facilitating the priorities described in
			 subsection (d)(1).
							(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $75,000,000 for each of fiscal years 2008 through 2012, of
			 which not more than $4,000,000 for each fiscal year shall be made available to
			 carry out subsection (e).
						7527.Study and
			 report on food deserts
						(a)Definition of
			 food desertIn this section, the term food desert
			 means an area in the United States with limited access to affordable and
			 nutritious food, particularly such an area composed of predominantly
			 lower-income neighborhoods and communities.
						(b)Study and
			 reportThe Secretary shall carry out a study of, and prepare a
			 report on, food deserts.
						(c)ContentsThe
			 study and report shall—
							(1)assess the
			 incidence and prevalence of food deserts;
							(2)identify—
								(A)characteristics
			 and factors causing and influencing food deserts; and
								(B)the effect on
			 local populations of limited access to affordable and nutritious food;
			 and
								(3)provide
			 recommendations for addressing the causes and effects of food deserts through
			 measures that include—
								(A)community and
			 economic development initiatives;
								(B)incentives for
			 retail food market development, including supermarkets, small grocery stores,
			 and farmers’ markets; and
								(C)improvements to
			 Federal food assistance and nutrition education programs.
								(d)Coordination
			 with other agencies and organizationsThe Secretary shall conduct
			 the study under this section in coordination and consultation with—
							(1)the Secretary of
			 Health and Human Services;
							(2)the Administrator
			 of the Small Business Administration;
							(3)the Institute of
			 Medicine; and
							(4)representatives of
			 appropriate businesses, academic institutions, and nonprofit and faith-based
			 organizations.
							(e)Submission to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate the report prepared under this section, including the
			 findings and recommendations described in subsection (c).
						(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $500,000.
						7528.Demonstration
			 project authority for temporary positionsNotwithstanding section 4703(d)(1) of title
			 5, United States Code, the amendment to the personnel management demonstration
			 project established in the Department of Agriculture (67 Fed. Reg. 70776
			 (2002)), shall become effective upon the date of enactment of this Act and
			 shall remain in effect unless modified by law.
					7529.Agricultural
			 and rural transportation research and education
						(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Transportation, shall make competitive grants to institutions of higher
			 education to carry out agricultural and rural transportation research and
			 education activities.
						(b)ActivitiesResearch
			 and education grants made under this section shall be used to address rural
			 transportation and logistics needs of agricultural producers and related rural
			 businesses, including—
							(1)the transportation
			 of biofuels; and
							(2)the export of
			 agricultural products.
							(c)Selection
			 criteria
							(1)In
			 generalThe Secretary shall award grants under this section on
			 the basis of the transportation research, education, and outreach expertise of
			 the applicant, as determined by the Secretary.
							(2)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 institutions of higher education for use in coordinating research and education
			 activities with other institutions of higher education with similar
			 agricultural and rural transportation research and education programs.
							(d)Diversification
			 of researchThe Secretary shall award grants under this section
			 in areas that are regionally diverse and broadly representative of the
			 diversity of agricultural production and related transportation needs in the
			 rural areas of the United States.
						(e)Matching funds
			 requirementThe Secretary shall require each recipient of a grant
			 under this section to provide, from non-Federal sources, in cash or in kind, 50
			 percent of the cost of carrying out activities under the grant.
						(f)Grant
			 reviewA grant shall be awarded under this section on a
			 competitive, peer- and merit-reviewed basis in accordance with section 103(a)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7613(a)).
						(g)No
			 duplicationIn awarding grants under this section, the Secretary
			 shall ensure that activities funded under this section do not duplicate the
			 efforts of the University Transportation Centers described in sections 5505 and
			 5506 of title 49, United States Code.
						(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2008 through 2012.
						VIIIForestry
			AAmendments to
			 Cooperative Forestry Assistance Act of 1978
				8001.National
			 priorities for private forest conservationSection 2 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2101) is amended—
					(1)by redesignating
			 subsections (c) and (d) as subsections (e) and (f), respectively; and
					(2)by inserting after
			 subsection (b) the following new subsections:
						
							(c)PrioritiesIn
				allocating funds appropriated or otherwise made available under this Act, the
				Secretary shall focus on the following national private forest conservation
				priorities, notwithstanding other priorities specified elsewhere in this
				Act:
								(1)Conserving and
				managing working forest landscapes for multiple values and uses.
								(2)Protecting forests from threats, including
				catastrophic wildfires, hurricanes, tornados, windstorms, snow or ice storms,
				flooding, drought, invasive species, insect or disease outbreak, or
				development, and restoring appropriate forest types in response to such
				threats.
								(3)Enhancing public
				benefits from private forests, including air and water quality, soil
				conservation, biological diversity, carbon storage, forest products,
				forestry-related jobs, production of renewable energy, wildlife, wildlife
				corridors and wildlife habitat, and recreation.
								(d)Reporting
				requirementNot later than September 30, 2011, the Secretary
				shall submit to Congress a report describing how funds were used under this
				Act, and through other programs administered by the Secretary, to address the
				national priorities specified in subsection (c) and the outcomes achieved in
				meeting the national
				priorities.
							.
					8002.Long-term
			 State-wide assessments and strategies for forest resourcesThe Cooperative Forestry Assistance Act of
			 1978 is amended by inserting after section 2 (16 U.S.C. 2101) the following new
			 section:
					
						2A.State-wide
				assessment and strategies for forest resources
							(a)Assessment and
				strategies for forest resourcesFor a State to be eligible to receive funds
				under the authorities of this Act, the State forester of that State or
				equivalent State official shall develop and submit to the Secretary, not later
				than two years after the date of enactment of the Food, Conservation, and
				Energy Act of 2008, the following:
								(1)A State-wide
				assessment of forest resource conditions, including—
									(A)the conditions and
				trends of forest resources in that State;
									(B)the threats to
				forest lands and resources in that State consistent with the national
				priorities specified in section 2(c);
									(C)any areas or regions of that State that are
				a priority; and
									(D)any multi-State areas that are a regional
				priority.
									(2)A long-term
				State-wide forest resource strategy, including—
									(A)strategies for
				addressing threats to forest resources in the State outlined in the assessment
				required by paragraph (1); and
									(B)a description of
				the resources necessary for the State forester or equivalent State official
				from all sources to address the State-wide strategy.
									(b)UpdatingAt such times as the Secretary determines
				to be necessary, the State forester or equivalent State official shall update
				and resubmit to the Secretary the State-wide assessment and State-wide strategy
				required by subsection (a).
							(c)CoordinationIn developing or updating the State-wide
				assessment and State-wide strategy required by subsection (a), the State
				Forester or equivalent State official shall coordinate with—
								(1)the State Forest
				Stewardship Coordinating Committee established for the State under section
				19(b);
								(2)the State wildlife
				agency, with respect to strategies contained in the State wildlife action
				plans;
								(3)the State
				Technical Committee;
								(4)applicable Federal
				land management agencies; and
								(5)for purposes of
				the Forest Legacy Program under section 7, the State lead agency designated by
				the Governor.
								(d)Incorporation of
				other plansIn developing or
				updating the State-wide assessment and State-wide strategy required by
				subsection (a), the State forester or equivalent State official shall
				incorporate any forest management plan of the State, including community
				wildfire protection plans and State wildlife action plans.
							(e)SufficiencyOnce approved by the Secretary, a
				State-wide assessment and State-wide strategy developed under subsection (a)
				shall be deemed to be sufficient to satisfy all relevant State planning and
				assessment requirements under this Act.
							(f)Funding
								(1)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section up to $10,000,000 for
				each of fiscal years 2008 through 2012.
								(2)Additional
				funding sourcesIn addition
				to the funds appropriated for a fiscal year pursuant to the authorization of
				appropriations in paragraph (1) to carry out this section, the Secretary may
				use any other funds made available for planning under this Act to carry out
				this section, except that the total amount of combined funding used to carry
				out this section may not exceed $10,000,000 in any fiscal year.
								(g)Annual report on
				use of fundsThe State
				forester or equivalent State official shall submit to the Secretary an annual
				report detailing how funds made available to the State under this Act are being
				used.
							.
				8003.Community
			 forest and open space conservation program
					(a)FindingsCongress
			 finds that—
						(1)the Forest Service
			 projects that, by calendar year 2030, approximately 44,000,000 acres of
			 privately-owned forest land will be developed throughout the United
			 States;
						(2)public access to
			 parcels of privately-owned forest land for outdoor recreational activities,
			 including hunting, fishing, and trapping, has declined and, as a result,
			 participation in those activities has also declined in cases in which public
			 access is not secured;
						(3)rising rates of
			 obesity and other public health problems relating to the inactivity of the
			 citizens of the United States have been shown to be ameliorated by improving
			 public access to safe and attractive areas for outdoor recreation;
						(4)in rapidly-growing
			 communities of all sizes throughout the United States, remaining parcels of
			 forest land play an essential role in protecting public water supplies;
						(5)forest parcels
			 owned by local governmental entities and nonprofit organizations are providing
			 important demonstration sites for private landowners to learn forest management
			 techniques;
						(6)throughout the
			 United States, communities of diverse types and sizes are deriving significant
			 financial and community benefits from managing forest land owned by local
			 governmental entities for timber and other forest products; and
						(7)there is an urgent
			 need for local governmental entities to be able to leverage financial resources
			 in order to purchase important parcels of privately-owned forest land as the
			 parcels are offered for sale.
						(b)Community Forest
			 and Open Space Conservation ProgramThe Cooperative Forestry
			 Assistance Act of 1978 is amended by inserting after section 7 (16 U.S.C.
			 2103c) the following new section:
						
							7A.Community forest
				and open space conservation program
								(a)DefinitionsIn
				this section:
									(1)Eligible
				entityThe term eligible entity means a local
				governmental entity, Indian tribe, or nonprofit organization that owns or
				acquires a parcel under the program.
									(2)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
									(3)Local
				governmental entityThe term local governmental
				entity includes any municipal government, county government, or other
				local government body with jurisdiction over local land use decisions.
									(4)Nonprofit
				organizationThe term nonprofit organization means
				any organization that—
										(A)is described in
				section 170(h)(3) of the Internal Revenue Code of 1986; and
										(B)operates in
				accordance with 1 or more of the purposes specified in section 170(h)(4)(A) of
				that Code.
										(5)ProgramThe
				term Program means the community forest and open space
				conservation program established under subsection (b).
									(6)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Chief of the Forest Service.
									(b)EstablishmentThe
				Secretary shall establish a program, to be known as the community forest
				and open space conservation program.
								(c)Grant
				Program
									(1)In
				generalThe Secretary may award grants to eligible entities to
				acquire private forest land, to be owned in fee simple, that—
										(A)are threatened by
				conversion to nonforest uses; and
										(B)provide public
				benefits to communities, including—
											(i)economic benefits
				through sustainable forest management;
											(ii)environmental
				benefits, including clean water and wildlife habitat;
											(iii)benefits from
				forest-based educational programs, including vocational education programs in
				forestry;
											(iv)benefits from
				serving as models of effective forest stewardship for private landowners;
				and
											(v)recreational
				benefits, including hunting and fishing.
											(2)Federal cost
				shareAn eligible entity may receive a grant under the Program in
				an amount equal to not more than 50 percent of the cost of acquiring 1 or more
				parcels, as determined by the Secretary.
									(3)Non-federal
				shareAs a condition of receipt of the grant, an eligible entity
				that receives a grant under the Program shall provide, in cash, donation, or in
				kind, a non-Federal matching share in an amount that is at least equal to the
				amount of the grant received.
									(4)Appraisal of
				parcelsTo determine the non-Federal share of the cost of a
				parcel of privately-owned forest land under paragraph (2), an eligible entity
				shall require appraisals of the land that comply with the Uniform Appraisal
				Standards for Federal Land Acquisitions developed by the Interagency Land
				Acquisition Conference.
									(5)ApplicationAn
				eligible entity that seeks to receive a grant under the Program shall submit to
				the State forester or equivalent official (or in the case of an Indian tribe,
				an equivalent official of the Indian tribe) an application that
				includes—
										(A)a description of
				the land to be acquired;
										(B)a forest plan that
				provides—
											(i)a
				description of community benefits to be achieved from the acquisition of the
				private forest land; and
											(ii)an explanation of
				the manner in which any private forest land to be acquired using funds from the
				grant will be managed; and
											(C)such other
				relevant information as the Secretary may require.
										(6)Effect on trust
				land
										(A)IneligibilityThe
				Secretary shall not provide a grant under the Program for any project on land
				held in trust by the United States (including Indian reservations and allotment
				land).
										(B)Acquired
				landNo land acquired using a grant provided under the Program
				shall be converted to land held in trust by the United States on behalf of any
				Indian tribe.
										(7)Applications to
				secretaryThe State forester or equivalent official (or in the
				case of an Indian tribe, an equivalent official of the Indian tribe) shall
				submit to the Secretary a list that includes a description of each project
				submitted by an eligible entity at such times and in such form as the Secretary
				shall prescribe.
									(d)Duties of
				Eligible EntityAn eligible entity shall provide public access
				to, and manage, forest land acquired with a grant under this section in a
				manner that is consistent with the purposes for which the land was acquired
				under the Program.
								(e)Prohibited
				Uses
									(1)In
				generalSubject to paragraphs (2) and (3), an eligible entity
				that acquires a parcel under the Program shall not sell the parcel or convert
				the parcel to nonforest use.
									(2)Reimbursement of
				fundsAn eligible entity that sells or converts to nonforest use
				a parcel acquired under the Program shall pay to the Federal Government an
				amount equal to the greater of the current sale price, or current appraised
				value, of the parcel.
									(3)Loss of
				eligibilityAn eligible entity that sells or converts a parcel
				acquired under the Program shall not be eligible for additional grants under
				the Program.
									(f)State
				Administration and Technical AssistanceThe Secretary may
				allocate not more than 10 percent of all funds made available to carry out the
				Program for each fiscal year to State foresters or equivalent officials
				(including equivalent officials of Indian tribes) for Program administration
				and technical assistance.
								(g)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
								.
					8004.Assistance to
			 the Federated States of Micronesia, the Republic of the Marshall Islands, and
			 the Republic of PalauSection
			 13(d)(1) of the Cooperative Forestry Act of 1978 (16 U.S.C. 2109(d)(1)) is
			 amended by striking “the Trust Territory of the Pacific Islands,” and inserting
			 “the Federated States of Micronesia, the Republic of the Marshall Islands, the
			 Republic of Palau,”.
				8005.Changes to
			 Forest Resource Coordinating CommitteeSection 19 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2113) is amended by striking subsection (a)
			 and inserting the following new subsection:
					
						(a)Forest resource
				coordinating committee
							(1)EstablishmentThe
				Secretary shall establish a committee, to be known as the Forest
				Resource Coordinating Committee (in this section referred to as the
				Coordinating Committee), to coordinate nonindustrial private
				forestry activities within the Department of Agriculture and with the private
				sector.
							(2)CompositionThe
				Coordinating Committee shall be composed of the following:
								(A)The Chief of the
				Forest Service.
								(B)The Chief of the
				Natural Resources Conservation Service.
								(C)The Director of the Farm Service
				Agency.
								(D)The Director of
				the National Institute of Food and Agriculture.
								(E)Non-Federal
				representatives appointed by the Secretary to 3 year terms, although initial
				appointees shall have staggered terms, including the following persons:
									(i)At
				least three State foresters or equivalent State officials from geographically
				diverse regions of the United States.
									(ii)A representative of a State fish and
				wildlife agency.
									(iii)An owner of nonindustrial private forest
				land.
									(iv)A
				forest industry representative.
									(v)A
				conservation organization representative.
									(vi)A
				land-grant university or college representative.
									(vii)A private
				forestry consultant.
									(viii)A representative from a State Technical
				Committee established under section 1261 of the Food Security Act of 1985 (16
				U.S.C. 3861).
									(F)Such other persons
				as determined by the Secretary to be appropriate.
								(3)ChairpersonThe
				Chief of the Forest Service shall serve as chairperson of the Coordinating
				Committee.
							(4)DutiesThe
				Coordinating Committee shall—
								(A)provide direction and coordination of
				actions within the Department of Agriculture, and coordination with State
				agencies and the private sector, to effectively address the national priorities
				specified in section 2(c), with specific focus owners of nonindustrial private
				forest land;
								(B)clarify individual agency responsibilities
				of each agency represented on the Coordinating Committee concerning the
				national priorities specified in section 2(c), with specific focus on
				nonindustrial private forest land;
								(C)provide advice on
				the allocation of funds, including the competitive funds set-aside by sections
				13A and 13B; and
								(D)assist the Secretary in developing and
				reviewing the report required by section 2(d).
								(5)MeetingThe Coordinating Committee shall meet
				annually to discuss progress in addressing the national priorities specified in
				section 2(c) and issues regarding nonindustrial private forest land.
							(6)Compensation
								(A)Federal
				membersMembers of the
				Coordinating Committee who are full-time officers or employees of the United
				States shall receive no additional pay, allowances, or benefits by reason of
				their service on the Coordinating Committee.
								(B)Non-Federal
				membersNon-federal members
				of the Coordinating Committee shall serve without pay, but may be reimbursed
				for reasonable costs incurred while performing their duties on behalf of the
				Coordinating
				Committee.
								.
				8006.Changes to
			 State Forest Stewardship Coordinating CommitteesSection 19(b) of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2113(b)) is amended—
					(1)in paragraph
			 (1)(B)(ii)—
						(A)by striking
			 and at the end of subclause (VII); and
						(B)by adding at the
			 end the following new subclause:
							
								(IX)the State Technical
				Committee.
								.
						(2)in paragraph
			 (2)(C), by striking a Forest Stewardship Plan under paragraph
			 (3) and inserting the State-wide assessment and strategy
			 regarding forest resource conditions under section 2A;
					(3)by striking
			 paragraphs (3) and (4); and
					(4)by redesignating paragraphs (5) and (6) as
			 paragraphs (3) and (4), respectively.
					8007.Competition in
			 programs under Cooperative Forestry Assistance Act of 1978The Cooperative Forestry Assistance Act of
			 1978 is amended by inserting after section 13 (16 U.S.C. 2109) the following
			 new section:
					
						13A.Competitive
				allocation of funds to State foresters or equivalent State officials
							(a)CompetitionBeginning not later than 3 years after the
				date of the enactment of the Food, Conservation, and Energy Act of 2008, the
				Secretary shall competitively allocate a portion, to be determined by the
				Secretary, of the funds available under this Act to State foresters or
				equivalent State officials.
							(b)DeterminationIn determining the competitive allocation
				of funds under subsection (a), the Secretary shall consult with the Forest
				Resource Coordinating Committee established by section 19(a).
							(c)PriorityThe Secretary shall give priority for
				funding to States for which the long-term State-wide forest resource strategies
				submitted under section 2A(a)(2) will best promote the national priorities
				specified in section
				2(c).
							.
				8008.Competitive
			 allocation of funds for cooperative forest innovation partnership
			 projectsThe Cooperative
			 Forestry Assistance Act of 1978 is amended by inserting after section 13A, as
			 added by section 8006, the following new section:
					
						13B.Competitive
				allocation of funds for cooperative forest innovation partnership
				projects
							(a)Cooperative
				forest innovation partnership projectsThe Secretary may competitively allocate
				not more than 5 percent of the funds made available under this Act to support
				innovative national, regional, or local education, outreach, or technology
				transfer projects that the Secretary determines would substantially increase
				the ability of the Department of Agriculture to address the national priorities
				specified in section 2(c).
							(b)EligibilityNotwithstanding the eligibility limitations
				contained in this Act, any State or local government, Indian tribe, land-grant
				college or university, or private entity shall be eligible to compete for funds
				to be competitively allocated under subsection (a).
							(c)Cost-share
				requirementIn carrying out
				subsection (a), the Secretary shall not cover more than 50 percent of the total
				cost of a project under such subsection. In calculating the total cost of a
				project and contributions made with regard to the project, the Secretary shall
				include in-kind
				contributions.
							.
				BCultural and
			 Heritage Cooperation Authority
				8101.PurposesThe purposes of this subtitle are—
					(1)to authorize the reburial of human remains
			 and cultural items on National Forest System land, including human remains and
			 cultural items repatriated under the Native American Graves Protection and
			 Repatriation Act (25 U.S.C. 3001 et seq.);
					(2)to prevent the
			 unauthorized disclosure of information regarding reburial sites, including the
			 quantity and identity of human remains and cultural items on sites and the
			 location of sites;
					(3)to authorize the
			 Secretary of Agriculture to ensure access to National Forest System land, to
			 the maximum extent practicable, by Indians and Indian tribes for traditional
			 and cultural purposes;
					(4)to
			 authorize the Secretary to provide forest products, without consideration, to
			 Indian tribes for traditional and cultural purposes;
					(5)to authorize the
			 Secretary to protect the confidentiality of certain information, including
			 information that is culturally sensitive to Indian tribes;
					(6)to increase the
			 availability of Forest Service programs and resources to Indian tribes in
			 support of the policy of the United States to promote tribal sovereignty and
			 self-determination; and
					(7)to
			 strengthen support for the policy of the United States of protecting and
			 preserving the traditional, cultural, and ceremonial rites and practices of
			 Indian tribes, in accordance with Public Law 95–341 (commonly known as the
			 American Indian Religious Freedom Act; 42 U.S.C. 1996).
					8102.DefinitionsIn this subtitle:
					(1)Adjacent
			 siteThe term adjacent site means a site that
			 borders a boundary line of National Forest System land.
					(2)Cultural
			 itemsThe term
			 cultural items has the meaning given the term in section 2 of
			 the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001),
			 except that the term does not include human remains.
					(3)Human
			 remainsThe term human remains means the physical
			 remains of the body of a person of Indian ancestry.
					(4)IndianThe
			 term Indian means an individual who is a member of an Indian
			 tribe.
					(5)Indian
			 tribeThe term Indian
			 tribe means any Indian or Alaska Native tribe, band, nation, pueblo,
			 village, or other community the name of which is included on a list published
			 by the Secretary of the Interior pursuant to section 104 of the Federally
			 Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1).
					(6)Lineal
			 descendantThe term lineal descendant means an
			 individual that can trace, directly and without interruption, the ancestry of
			 the individual through the traditional kinship system of an Indian tribe, or
			 through the common law system of descent, to a known Indian, the human remains,
			 funerary objects, or other sacred objects of whom are claimed by the
			 individual.
					(7)National forest
			 systemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
					(8)Reburial
			 siteThe term reburial site means a specific
			 physical location at which cultural items or human remains are reburied.
					(9)Traditional and
			 cultural purposeThe term traditional and cultural
			 purpose, with respect to a definable use, area, or practice, means that
			 the use, area, or practice is identified by an Indian tribe as traditional or
			 cultural because of the long-established significance or ceremonial nature of
			 the use, area, or practice to the Indian tribe.
					8103.Reburial of
			 human remains and cultural items
					(a)Reburial
			 sitesIn consultation with an affected Indian tribe or lineal
			 descendant, the Secretary may authorize the use of National Forest System land
			 by the Indian tribe or lineal descendant for the reburial of human remains or
			 cultural items in the possession of the Indian tribe or lineal descendant that
			 have been disinterred from National Forest System land or an adjacent
			 site.
					(b)ReburialWith
			 the consent of the affected Indian tribe or lineal descendent, the Secretary
			 may recover and rebury, at Federal expense or using other available funds,
			 human remains and cultural items described in subsection (a) at the National
			 Forest System land identified under that subsection.
					(c)Authorization of
			 use
						(1)In
			 generalSubject to paragraph
			 (2), the Secretary may authorize such uses of reburial sites on National Forest
			 System land, or on the National Forest System land immediately surrounding a
			 reburial site, as the Secretary determines to be necessary for management of
			 the National Forest System.
						(2)Avoidance of
			 adverse impactsIn carrying out paragraph (1), the Secretary
			 shall avoid adverse impacts to cultural items and human remains, to the maximum
			 extent practicable.
						8104.Temporary
			 closure for traditional and cultural purposes
					(a)Recognition of
			 historic useTo the maximum
			 extent practicable, the Secretary shall ensure access to National Forest System
			 land by Indians for traditional and cultural purposes, in accordance with
			 subsection (b), in recognition of the historic use by Indians of National
			 Forest System land.
					(b)Closing land
			 from public access
						(1)Authority to
			 closeUpon the approval by the Secretary of a request from an
			 Indian tribe, the Secretary may temporarily close from public access
			 specifically identified National Forest System land to protect the privacy of
			 tribal activities for traditional and cultural purposes.
						(2)LimitationA
			 closure of National Forest System land under paragraph (1) shall affect the
			 smallest practicable area for the minimum period necessary for activities of
			 the applicable Indian tribe.
						(3)ConsistencyAccess
			 by Indian tribes to National Forest System land under this subsection shall be
			 consistent with the purposes of Public Law 95–341 (commonly known as the
			 American Indian Religious Freedom Act; 42 U.S.C. 1996).
						8105.Forest products
			 for traditional and cultural purposes
					(a)In
			 generalNotwithstanding section 14 of the National Forest
			 Management Act of 1976 (16 U.S.C. 472a), the Secretary may provide free of
			 charge to Indian tribes any trees, portions of trees, or forest products from
			 National Forest System land for traditional and cultural purposes.
					(b)ProhibitionTrees,
			 portions of trees, or forest products provided under subsection (a) may not be
			 used for commercial purposes.
					8106.Prohibition on
			 disclosure
					(a)Nondisclosure of
			 information
						(1)In
			 generalThe Secretary shall not disclose under section 552 of
			 title 5, United States Code (commonly known as the Freedom of
			 Information Act), information relating to—
							(A)subject to
			 subsection (b)(l), human remains or cultural items reburied on National Forest
			 System land under section 8103; or
							(B)subject to
			 subsection (b)(2), resources, cultural items, uses, or activities that—
								(i)have
			 a traditional and cultural purpose; and
								(ii)are
			 provided to the Secretary by an Indian or Indian tribe under an express
			 expectation of confidentiality in the context of forest and rangeland research
			 activities carried out under the authority of the Forest Service.
								(2)Limitations on
			 disclosureSubject to subsection (b)(2), the Secretary shall not
			 be required to disclose information under section 552 of title 5, United States
			 Code (commonly known as the Freedom of Information Act),
			 concerning the identity, use, or specific location in the National Forest
			 System of—
							(A)a site or resource
			 used for traditional and cultural purposes by an Indian tribe; or
							(B)any cultural items
			 not covered under section 8103.
							(b)Limited release
			 of information
						(1)ReburialThe
			 Secretary may disclose information described in subsection (a)(l)(A) if, before
			 the disclosure, the Secretary—
							(A)consults with an
			 affected Indian tribe or lineal descendent;
							(B)determines that
			 disclosure of the information—
								(i)would advance the
			 purposes of this subtitle; and
								(ii)is
			 necessary to protect the human remains or cultural items from harm, theft, or
			 destruction; and
								(C)attempts to
			 mitigate any adverse impacts identified by an Indian tribe or lineal descendant
			 that reasonably could be expected to result from disclosure of the
			 information.
							(2)Other
			 informationThe Secretary, in consultation with appropriate
			 Indian tribes, may disclose information described under paragraph (1)(B) or (2)
			 of subsection (a) if the Secretary determines that disclosure of the
			 information to the public—
							(A)would advance the
			 purposes of this subtitle;
							(B)would not create
			 an unreasonable risk of harm, theft, or destruction of the resource, site, or
			 object, including individual organic or inorganic specimens; and
							(C)would be consistent
			 with other applicable laws.
							8107.Severability
			 and savings provisions
					(a)SeverabilityIf
			 any provision of this subtitle, or the application of any provision of this
			 subtitle to any person or circumstance is held invalid, the application of such
			 provision or circumstance and the remainder of this subtitle shall not be
			 affected thereby.
					(b)SavingsNothing
			 in this subtitle—
						(1)diminishes or
			 expands the trust responsibility of the United States to Indian tribes, or any
			 legal obligation or remedy resulting from that responsibility;
						(2)alters, abridges,
			 repeals, or affects any valid agreement between the Forest Service and an
			 Indian tribe;
						(3)alters, abridges,
			 diminishes, repeals, or affects any reserved or other right of an Indian tribe;
			 or
						(4)alters, abridges,
			 diminishes, repeals, or affects any other valid existing right relating to
			 National Forest System land or other public land.
						CAmendments to
			 Other Forestry-Related Laws
				8201.Rural
			 revitalization technologiesSection 2371(d)(2) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 6601(d)(2)) is amended by
			 striking 2004 through 2008 and inserting 2008 through
			 2012.
				8202.Office of
			 International ForestrySection
			 2405(d) of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6704(d))
			 is amended by striking 2007 and inserting
			 2012.
				8203.Emergency
			 forest restoration program
					(a)EstablishmentTitle
			 IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.) is amended
			 by adding at the end the following new section:
						
							407.Emergency
				forest restoration program
								(a)DefinitionsIn this section:
									(1)Emergency
				measuresThe term emergency measures means those
				measures that—
										(A)are necessary to address damage caused by a
				natural disaster to natural resources on nonindustrial private forest land, and
				the damage, if not treated—
											(i)would impair or
				endanger the natural resources on the land; and
											(ii)would materially
				affect future use of the land; and
											(B)would restore
				forest health and forest-related resources on the land.
										(2)Natural
				disasterThe term
				natural disaster includes wildfires, hurricanes or excessive
				winds, drought, ice storms or blizzards, floods, or other resource-impacting
				events, as determined by the Secretary.
									(3)Nonindustrial
				private forest landThe term nonindustrial private forest
				land means rural land, as determined by the Secretary, that—
										(A)has existing tree cover (or had tree cover
				immediately before the natural disaster and is suitable for growing trees);
				and
										(B)is owned by any
				nonindustrial private individual, group, association, corporation, or other
				private legal entity, that has definitive decision-making authority over the
				land.
										(4)SecretaryThe term Secretary means the
				Secretary of Agriculture.
									(b)Availability of
				assistanceThe Secretary may
				make payments to an owner of nonindustrial private forest land who carries out
				emergency measures to restore the land after the land is damaged by a natural
				disaster.
								(c)EligibilityTo
				be eligible to receive a payment under subsection (b), an owner must
				demonstrate to the satisfaction of the Secretary that the nonindustrial private
				forest land on which the emergency measures are carried out had tree cover
				immediately before the natural disaster.
								(d)Cost share
				requirementPayments made
				under subsection (b) shall not exceed 75 percent of the total cost of the
				emergency measures carried out by an owner of nonindustrial private forest
				land.
								(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such funds as may be necessary
				to carry out this section. Amounts so appropriated shall remain available until
				expended.
								.
					(b)RegulationsNot later than one year after the date of
			 the enactment of this Act, the Secretary of Agriculture shall issue regulations
			 to carry out section 407 of the Agricultural Credit Act of 1978, as added by
			 subsection (a).
					8204.Prevention of
			 illegal logging practices
					(a)Definitions
						(1)PlantSubsection (f) of section 2 of the Lacey
			 Act Amendments of 1981 (16 U.S.C. 3371) is amended to read as follows:
							
								(f)Plant
									(1)In
				generalThe terms
				plant and plants mean any wild member of the plant
				kingdom, including roots, seeds, parts, or products thereof, and including
				trees from either natural or planted forest stands.
									(2)ExclusionsThe terms plant and
				plants exclude—
										(A)common cultivars,
				except trees, and common food crops (including roots, seeds, parts, or products
				thereof);
										(B)a scientific
				specimen of plant genetic material (including roots, seeds, germplasm, parts,
				or products thereof) that is to be used only for laboratory or field research;
				and
										(C)any plant that is
				to remain planted or to be planted or replanted.
										(3)Exceptions to
				application of exclusionsThe
				exclusions made by subparagraphs (B) and (C) of paragraph (2) do not apply if
				the plant is listed—
										(A)in an appendix to
				the Convention on International Trade in Endangered Species of Wild Fauna and
				Flora (27 UST 1087; TIAS 8249);
										(B)as an endangered
				or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.); or
										(C)pursuant to any
				State law that provides for the conservation of species that are indigenous to
				the State and are threatened with
				extinction.
										.
						(2)Inclusion of
			 Secretary of AgricultureSection 2(h) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371(h)) is amended by striking plants the term
			 means and inserting plants, the term also means.
						(3)Taken and
			 TakingSubsection (j) of section 2 of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371) is amended to read as follows:
							
								(j)Taken and
				Taking
									(1)TakenThe
				term taken means captured, killed, or collected and, with respect
				to a plant, also means harvested, cut, logged, or removed.
									(2)TakingThe
				term taking means the act by which fish, wildlife, or plants are
				taken.
									.
						(b)Prohibited
			 acts
						(1)Offenses other
			 than markingSection 3(a) of
			 the Lacey Act Amendments of 1981 (16 U.S.C. 3372(a)) is amended—
							(A)in paragraph (2),
			 by striking subparagraph (B) and inserting the following new
			 subparagraph:
								
									(B)any plant—
										(i)taken, possessed,
				transported, or sold in violation of any law or regulation of any State, or any
				foreign law, that protects plants or that regulates—
											(I)the theft of
				plants;
											(II)the taking of
				plants from a park, forest reserve, or other officially protected area;
											(III)the taking of
				plants from an officially designated area; or
											(IV)the taking of
				plants without, or contrary to, required authorization;
											(ii)taken, possessed,
				transported, or sold without the payment of appropriate royalties, taxes, or
				stumpage fees required for the plant by any law or regulation of any State or
				any foreign law; or
										(iii)taken, possessed,
				transported, or sold in violation of any limitation under any law or regulation
				of any State, or under any foreign law, governing the export or transshipment
				of plants; or
										;
				and
							(B)in paragraph (3),
			 by striking subparagraph (B) and inserting the following subparagraph:
								
									(B)to possess any
				plant—
										(i)taken, possessed,
				transported, or sold in violation of any law or regulation of any State, or any
				foreign law, that protects plants or that regulates—
											(I)the theft of
				plants;
											(II)the taking of
				plants from a park, forest reserve, or other officially protected area;
											(III)the taking of
				plants from an officially designated area; or
											(IV)the taking of
				plants without, or contrary to, required authorization;
											(ii)taken, possessed,
				transported, or sold without the payment of appropriate royalties, taxes, or
				stumpage fees required for the plant by any law or regulation of any State or
				any foreign law; or
										(iii)taken,
				possessed, transported, or sold in violation of any limitation under any law or
				regulation of any State, or under any foreign law, governing the export or
				transshipment of plants;
				or
										.
							(2)Plant
			 declarationsSection 3 of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3372) is amended by adding at the end the following new
			 subsection:
							
								(f)Plant
				Declarations
									(1)Import
				declarationEffective 180 days from the date of enactment of this
				subsection, and except as provided in paragraph (3), it shall be unlawful for
				any person to import any plant unless the person files upon importation a
				declaration that contains—
										(A)the scientific
				name of any plant (including the genus and species of the plant) contained in
				the importation;
										(B)a description
				of—
											(i)the value of the
				importation; and
											(ii)the quantity,
				including the unit of measure, of the plant; and
											(C)the name of the
				country from which the plant was taken.
										(2)Declaration
				relating to plant productsUntil the date on which the Secretary
				promulgates a regulation under paragraph (6), a declaration relating to a plant
				product shall—
										(A)in the case in
				which the species of plant used to produce the plant product that is the
				subject of the importation varies, and the species used to produce the plant
				product is unknown, contain the name of each species of plant that may have
				been used to produce the plant product;
										(B)in the case in
				which the species of plant used to produce the plant product that is the
				subject of the importation is commonly taken from more than one country, and
				the country from which the plant was taken and used to produce the plant
				product is unknown, contain the name of each country from which the plant may
				have been taken; and
										(C)in the case in which a paper or paperboard
				plant product includes recycled plant product, contain the average percent
				recycled content without regard for the species or country of origin of the
				recycled plant product, in addition to the information for the non-recycled
				plant content otherwise required by this subsection.
										(3)ExclusionsParagraphs
				(1) and (2) shall not apply to plants used exclusively as packaging material to
				support, protect, or carry another item, unless the packaging material itself
				is the item being imported.
									(4)ReviewNot later than two years after the date of
				enactment of this subsection, the Secretary shall review the implementation of
				each requirement imposed by paragraphs (1) and (2) and the effect of the
				exclusion provided by paragraph (3). In conducting the review, the Secretary
				shall provide public notice and an opportunity for comment.
									(5)ReportNot
				later than 180 days after the date on which the Secretary completes the review
				under paragraph (4), the Secretary shall submit to the appropriate committees
				of Congress a report containing—
										(A)an evaluation
				of—
											(i)the effectiveness
				of each type of information required under paragraphs (1) and (2) in assisting
				enforcement of this section; and
											(ii)the potential to
				harmonize each requirement imposed by paragraphs (1) and (2) with other
				applicable import regulations in existence as of the date of the report;
											(B)recommendations
				for such legislation as the Secretary determines to be appropriate to assist in
				the identification of plants that are imported into the United States in
				violation of this section; and
										(C)an analysis of the
				effect of subsection (a) and this subsection on—
											(i)the cost of legal
				plant imports; and
											(ii)the extent and
				methodology of illegal logging practices and trafficking.
											(6)Promulgation of
				regulationsNot later than 180 days after the date on which the
				Secretary completes the review under paragraph (4), the Secretary may
				promulgate regulations—
										(A)to limit the
				applicability of any requirement imposed by paragraph (2) to specific plant
				products;
										(B)to make any other
				necessary modification to any requirement imposed by paragraph (2), as
				determined by the Secretary based on the review; and
										(C)to limit the scope of the exclusion
				provided by paragraph (3), if the limitations in scope are warranted as a
				result of the
				review.
										.
						(c)Cross-references
			 to new requirementSection 4
			 of the Lacey Act Amendments of 1981 (16 U.S.C. 3373) is amended—
						(1)by striking
			 subsections (b) and (d) each place it appears and inserting
			 subsections (b), (d), and (f);
						(2)by striking
			 section 3(d) each place it appears and inserting
			 subsection (d) or (f) of section 3; and
						(3)in subsection
			 (a)(2), by striking subsection 3(b) and inserting
			 subsection (b) or (f) of section 3, except as provided in paragraph
			 (1),.
						(d)Civil
			 ForfeituresSection 5 of the
			 Lacey Act Amendments of 1981 (16 U.S.C. 3374) is amended by adding at the end
			 the following new subsection:
						
							(d)Civil
				ForfeituresCivil forfeitures under this section shall be
				governed by the provisions of chapter 46 of title 18, United States
				Code.
							.
					(e)AdministrationSection 7 of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3376) is amended—
						(1)in subsection
			 (a)(1), by striking section 4 and section and inserting
			 sections 3(f), 4, and; and
						(2)by adding at the
			 end the following new subsection:
							
								(c)Clarification of
				exclusions from definition of plantThe Secretary of Agriculture and the
				Secretary of the Interior, after consultation with the appropriate agencies,
				shall jointly promulgate regulations to define the terms used in section
				2(f)(2)(A) for the purposes of enforcement under this
				Act.
								.
						(f)Technical
			 CorrectionEffective as of
			 November 14, 1988, and as if included therein as enacted, section 102(c) of
			 Public Law 100–653 (102 Stat. 3825) is amended—
						(1)by inserting of the Lacey Act
			 Amendments of 1981 after Section 4; and
						(2)by striking
			 (other than section 3(b)) and inserting (other than
			 subsection 3(b)).
						8205.Healthy
			 forests reserve program
					(a)EnrollmentSection
			 502 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572(f)(1)) is
			 amended—
						(1)by striking
			 subsections (e) and (f);
						(2)by redesignating
			 subsection (g) as subsection (f); and
						(3)by inserting after subsection (d) the
			 following new subsection:
							
								(e)Methods of
				Enrollment
									(1)Authorized
				methodsLand may be enrolled in the healthy forests reserve
				program in accordance with—
										(A)a 10-year
				cost-share agreement;
										(B)a 30-year
				easement; or
										(C)(i)a permanent easement;
				or
											(ii)in a State that imposes a maximum
				duration for easements, an easement for the maximum duration allowed under
				State law.
											(2)Limitation on
				use of cost-share agreements and easements
										(A)In
				generalOf the total amount of funds expended under the program
				for a fiscal year to acquire easements and enter into cost-share agreements
				described in paragraph (1)—
											(i)not
				more than 40 percent shall be used for cost-share agreements described in
				paragraph (1)(A); and
											(ii)not more than 60
				percent shall be used for easements described in subparagraphs (B) and (C) of
				paragraph (1).
											(B)RepoolingThe
				Secretary may use any funds allocated under clause (i) or (ii) of subparagraph
				(A) that are not obligated by April 1 of the fiscal year for which the funds
				are made available to carry out a different method of enrollment during that
				fiscal year.
										(3)Acreage owned by
				Indian tribesIn the case of acreage owned by an Indian tribe,
				the Secretary may enroll acreage into the healthy forests reserve program
				through the use of—
										(A)a 30-year contract
				(the value of which shall be equivalent to the value of a 30-year
				easement);
										(B)a 10-year
				cost-share agreement; or
										(C)any combination of
				the options described in subparagraphs (A) and
				(B).
										.
						(b)Financial
			 assistanceSection 504(a) of the Healthy Forests Restoration Act
			 of 2003 (16 U.S.C. 6574(a)) is amended by striking (a)
			 Easements of not more than 99
			 years and all that follows through
			 502(f)(1)(C) and inserting the following:
						
							(a)Permanent
				easementsIn the case of land enrolled in the healthy forests
				reserve program using a permanent easement (or an easement described in section
				502(f)(1)(C)(ii))
							.
					(c)FundingSection
			 508 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6578) is amended
			 to read as follows:
						
							508.Funding
								(a)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary of Agriculture shall make available
				$9,750,000 for each of fiscal years 2009 through 2012 to carry out this
				title.
								(b)Duration of
				availabilityThe funds made available under subsection (a) shall
				remain available until
				expended.
								.
					DBoundary
			 Adjustments and Land Conveyance Provisions
				8301.Green Mountain
			 National Forest boundary adjustment
					(a)In
			 GeneralThe boundary of the Green Mountain National Forest is
			 modified to include the 13 designated expansion units as generally depicted on
			 the forest maps entitled Green Mountain Expansion Area Map I and
			 Green Mountain Expansion Area Map II and dated February 20, 2002
			 (copies of which shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service, Washington, District of Columbia),
			 and more particularly described according to the site specific maps and legal
			 descriptions on file in the office of the Forest Supervisor, Green Mountain
			 National Forest.
					(b)ManagementFederally
			 owned land delineated on the maps acquired for National Forest purposes shall
			 continue to be managed in accordance with the laws (including regulations)
			 applicable to the National Forest System.
					(c)Land and Water
			 Conservation FundFor the purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460 l–9), the boundaries of the
			 Green Mountain National Forest, as adjusted by this section, shall be
			 considered to be the boundaries of the national forest as of January 1,
			 1965.
					8302.Land conveyances,
			 Chihuahuan Desert Nature Park, New Mexico, and George Washington National
			 Forest, Virginia
					(a)Chihuahuan Desert
			 Nature Park Conveyance
						(1)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, subject to valid existing
			 rights and subsection (b), the Secretary of Agriculture shall convey to the
			 Chihuahuan Desert Nature Park, Inc., a nonprofit corporation in the State of
			 New Mexico (in this section referred to as the Nature Park), by
			 quitclaim deed and for no consideration, all right, title, and interest of the
			 United States in and to the land described in paragraph (2)
						(2)Description of
			 land
							(A)In
			 generalThe parcel of land referred to in paragraph (1) consists
			 of the approximately 935.62 acres of land in Dona Ana County, New Mexico, which
			 is more particularly described—
								(i)as
			 sections 17, 20, and 21 of T. 21 S., R. 2 E., N.M.P.M.; and
								(ii)in
			 an easement deed dated May 14, 1998, from the Department of Agriculture to the
			 Nature Park.
								(B)ModificationsThe
			 Secretary may modify the description of the land under subparagraph (A)
			 to—
								(i)correct errors in
			 the description; or
								(ii)facilitate
			 management of the land.
								(b)ConditionsThe
			 conveyance of land under subsection (a) shall be subject to—
						(1)the reservation by
			 the United States of all mineral and subsurface rights to the land, including
			 any geothermal resources;
						(2)the condition that the Chihuahuan Desert
			 Nature Park Board pay any costs relating to the conveyance;
						(3)any rights-of-way
			 reserved by the Secretary;
						(4)a
			 covenant or restriction in the deed to the land requiring that—
							(A)the land may be
			 used only for educational or scientific purposes; and
							(B)if the land is no
			 longer used for the purposes described in subparagraph (A), the land may, at
			 the discretion of the Secretary, revert to the United States in accordance with
			 subsection (c); and
							(5)any other terms
			 and conditions that the Secretary determines to be appropriate.
						(c)ReversionIf the land conveyed under subsection (a)
			 is no longer used for the purposes described in subsection (b)(4)(A), the land
			 may, at the discretion of the Secretary, revert to the United States. If the
			 Secretary chooses to have the land revert to the United States, the Secretary
			 shall—
						(1)determine whether
			 the land is environmentally contaminated, including contamination from
			 hazardous wastes, hazardous substances, pollutants, contaminants, petroleum, or
			 petroleum by-products; and
						(2)if the Secretary
			 determines that the land is environmentally contaminated, the Nature Park, the
			 successor to the Nature Park, or any other person responsible for the
			 contamination shall be required to remediate the contamination.
						(d)WithdrawalAll
			 federally owned mineral and subsurface rights to the land to be conveyed under
			 subsection (a) are withdrawn from—
						(1)location, entry,
			 and patent under the mining laws; and
						(2)the operation of
			 the mineral leasing laws, including the geothermal leasing laws.
						(e)Water
			 RightsNothing in subsection (a) authorizes the conveyance of
			 water rights to the Nature Park.
					(f)George
			 Washington National Forest conveyance, Virginia
						(1)Conveyance
			 requiredThe Secretary of
			 Agriculture shall convey, without consideration, to the Central Advent
			 Christian Church of Alleghany County, Virginia (in this subsection referred to
			 as the recipient), all right, title, and interest of the United
			 States in and to a parcel of real property in the George Washington National
			 Forest, Alleghany County, Virginia, consisting of not more than 8 acres,
			 including a cemetery encompassing approximately 6 acres designated as an area
			 of special use for the recipient, and depicted on the Forest Service map
			 showing tract G–2032c and dated August 20, 2002, and the Forest Service map
			 showing the area of special use and dated March 14, 2001.
						(2)Condition of
			 conveyanceThe conveyance
			 under this subsection shall be subject to the condition that the recipient
			 accept the real property described in paragraph (1) in its condition at the
			 time of the conveyance, commonly known as conveyance as
			 is.
						(3)Description of
			 propertyThe exact acreage
			 and legal description of the real property to be conveyed under this subsection
			 shall be determined by a survey satisfactory to the Secretary. The cost of the
			 survey shall be borne by the recipient.
						(4)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under this subsection as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
						8303.Sale and exchange
			 of National Forest System land, Vermont
					(a)DefinitionsIn
			 this section:
						(1)BromleyThe
			 term Bromley means Bromley Mountain Ski Resort, Inc.
						(2)MapThe
			 term map means the map entitled Proposed Bromley Land Sale
			 or Exchange and dated April 7, 2004.
						(3)StateThe
			 term State means the State of Vermont.
						(b)Sale or Exchange
			 of Green Mountain National Forest Land
						(1)In
			 generalThe Secretary of Agriculture may, under any terms and
			 conditions that the Secretary may prescribe, sell or exchange any right, title,
			 and interest of the United States in and to the parcels of National Forest
			 System land described in paragraph (2).
						(2)Description of
			 landThe parcels of National Forest System land referred to in
			 paragraph (1) are the 5 parcels of land in Bennington County in the State, as
			 generally depicted on the map.
						(3)Map and legal
			 descriptions
							(A)In
			 generalThe map shall be on file and available for public
			 inspection in—
								(i)the
			 office of the Chief of the Forest Service; and
								(ii)the
			 office of the Supervisor of the Green Mountain National Forest.
								(B)ModificationsThe
			 Secretary may modify the map and legal descriptions to—
								(i)correct technical
			 errors; or
								(ii)facilitate the
			 conveyance under paragraph (1).
								(4)ConsiderationConsideration
			 for the sale or exchange of land described in paragraph (2)—
							(A)shall be equal to
			 an amount that is not less than the fair market value of the land sold or
			 exchanged; and
							(B)may be in the form
			 of cash, land, or a combination of cash and land.
							(5)AppraisalsAny
			 appraisal carried out to facilitate the sale or exchange of land under
			 paragraph (1) shall conform with the Uniform Appraisal Standards for Federal
			 Land Acquisitions.
						(6)Methods of
			 sale
							(A)Conveyance to
			 bromley
								(i)In
			 generalBefore soliciting offers under subparagraph (B), the
			 Secretary shall offer to convey to Bromley the land described in paragraph
			 (2).
								(ii)Contract
			 deadlineIf Bromley accepts the offer under clause (i), the
			 Secretary and Bromley shall have not more than 180 days after the date on which
			 any environmental analyses with respect to the land are completed to enter into
			 a contract for the sale or exchange of the land.
								(B)Public or
			 private saleIf the Secretary and Bromley do not enter into a
			 contract for the sale or exchange of the land by the date specified in
			 subparagraph (A)(ii), the Secretary may sell or exchange the land at public or
			 private sale (including auction), in accordance with such terms, conditions,
			 and procedures as the Secretary determines to be in the public interest.
							(C)Rejection of
			 offersThe Secretary may reject any offer received under this
			 paragraph if the Secretary determines that the offer is not adequate or is not
			 in the public interest.
							(D)BrokersIn
			 any sale or exchange of land under this subsection, the Secretary may—
								(i)use
			 a real estate broker or other third party; and
								(ii)pay
			 the real estate broker or third party a commission in an amount comparable to
			 the amounts of commission generally paid for real estate transactions in the
			 area.
								(7)Cash
			 equalizationNotwithstanding section 206(b) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept
			 a cash equalization payment in excess of 25 percent of the value of any Federal
			 land exchanged under this section.
						(c)Disposition of
			 Proceeds
						(1)In
			 generalThe Secretary shall deposit the net proceeds from a sale
			 or exchange under this section in the fund established under Public Law 90–171
			 (16 U.S.C. 484a) (commonly known as the Sisk Act).
						(2)UseAmounts
			 deposited under paragraph (1) shall be available to the Secretary until
			 expended, without further appropriation, for—
							(A)the location and
			 relocation of the Appalachian National Scenic Trail and the Long National
			 Recreation Trail in the State;
							(B)the acquisition of
			 land and interests in land by the Secretary for National Forest System purposes
			 within the boundary of the Green Mountain National Forest, including land for
			 and adjacent to the Appalachian National Scenic Trail and the Long National
			 Recreation Trail;
							(C)the acquisition of
			 wetland or an interest in wetland within the boundary of the Green Mountain
			 National Forest to offset the loss of wetland from the parcels sold or
			 exchanged; and
							(D)the payment of
			 direct administrative costs incurred in carrying out this section.
							(3)LimitationAmounts
			 deposited under paragraph (1) shall not—
							(A)be paid or
			 distributed to the State or counties or towns in the State under any provision
			 of law; or
							(B)be considered to
			 be money received from units of the National Forest System for purposes
			 of—
								(i)the
			 Act of May 23, 1908 (16 U.S.C. 500); or
								(ii)the
			 Act of March 4, 1913 (16 U.S.C. 501).
								(4)Prohibition of
			 transfer or reprogrammingAmounts deposited under paragraph (1)
			 shall not be subject to transfer or reprogramming for wildfire management or
			 any other emergency purposes.
						(d)Acquisition of
			 LandThe Secretary may acquire, using funds made available under
			 subsection (c) or otherwise made available for acquisition, land or an interest
			 in land for National Forest System purposes within the boundary of the Green
			 Mountain National Forest.
					(e)Exemption From
			 Certain LawsSubtitle I of title 40, United States Code, shall
			 not apply to any sale or exchange of National Forest System land under this
			 section.
					EMiscellaneous
			 Provisions
				8401.Qualifying
			 timber contract options
					(a)DefinitionsIn this section:
						(1)Authorized
			 producer price indexThe term authorized Producer Price
			 Index includes—
							(A)the softwood
			 commodity index (code number WPU 0811);
							(B)the hardwood
			 commodity index (code number WPU 0812);
							(C)the wood chip index (code number PCU
			 3211133211135); and
							(D)any other subsequent comparable index, as
			 established by the Bureau of Labor Statistics of the Department of Labor and
			 utilized by the Secretary of Agriculture.
							(2)Qualifying
			 contractThe term qualifying contract means a
			 contract for the sale of timber on National Forest System land—
							(A)that was awarded
			 during the period beginning on July 1, 2004, and ending on December 31,
			 2006;
							(B)for which there is
			 unharvested volume remaining;
							(C)for which, not
			 later than 90 days after the date of enactment of this Act, the timber
			 purchaser makes a written request to the Secretary for one or more of the
			 options described in subsection (b);
							(D)that is not a
			 salvage sale;
							(E)for which the Secretary determines there is
			 not an urgent need to harvest due to deteriorating timber conditions that
			 developed after the award of the contract; and
							(F)that is not in
			 breach or in default.
							(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
						(b)Options for
			 Qualifying Contracts
						(1)Cancellation or
			 rate redeterminationNotwithstanding any other provision of law,
			 if the rate at which a qualifying contract would be advertised as of the date
			 of enactment of this Act is at least 50 percent less than the sum of the
			 original bid rates for all of the species of timber that are the subject of the
			 qualifying contract, the Secretary may, at the sole discretion of the
			 Secretary—
							(A)cancel the
			 qualifying contract if the timber purchaser—
								(i)pays 30 percent of the total value of the
			 timber remaining in the qualifying contract based on bid rates;
								(ii)completes each contractual obligation
			 (including the removal of downed timber, the completion of road work, and the
			 completion of erosion control work) of the timber purchaser with respect to
			 each unit on which harvest has begun to a logical stopping point, as determined
			 by the Secretary after consultation with the timber purchaser; and
								(iii)terminates its
			 rights under the qualifying contract; or
								(B)modify the qualifying contract to
			 redetermine the current contract rate of the qualifying contract to equal the
			 sum obtained by adding—
								(i)25
			 percent of the bid premium on the qualifying contract; and
								(ii)the
			 rate at which the qualifying contract would be advertised as of the date of
			 enactment of this Act.
								(2)Substitution of
			 index
							(A)SubstitutionNotwithstanding any other provision of law,
			 the Secretary may, at the sole discretion of the Secretary, substitute the
			 Producer Price Index specified in the qualifying contract of a timber purchaser
			 if the timber purchaser identifies—
								(i)the products the timber purchaser intends
			 to produce from the timber harvested under the qualifying contract; and
								(ii)a substitute index from an authorized
			 Producer Price Index that more accurately represents the predominant product
			 identified in clause (i) for which there is an index.
								(B)Rate
			 redetermination following substitution of indexIf the Secretary substitutes the Producer
			 Price Index of a qualifying contract under subparagraph (A), the Secretary may,
			 at the sole discretion of the Secretary, modify the qualifying contract to
			 provide for—
								(i)an
			 emergency rate redetermination under the terms of the contract; or
								(ii)a
			 rate redetermination under paragraph (1)(B).
								(C)Limitation on
			 market-related contract term addition; periodic paymentsNotwithstanding any other provision of law,
			 if the Secretary substitutes the Producer Price Index of a qualifying contract
			 under subparagraph (A), the Secretary may, at the sole discretion of the
			 Secretary, modify the qualifying contract—
								(i)to
			 adjust the term in accordance with the market-related contract term addition
			 provision in the qualifying contract and section 223.52 of title 36, Code of
			 Federal Regulations, as in effect on the date of the adjustment, but only if
			 the drastic reduction criteria in such section are met for 2 or more
			 consecutive calendar year quarters beginning with the calendar quarter in which
			 the Secretary substitutes the Producer Price Index under subparagraph (A);
			 and
								(ii)to
			 adjust the periodic payments required under the contract in accordance with
			 applicable law and policies.
								(3)Contracts using
			 hardwood lumber indexWith
			 respect to a qualifying contract using the hardwood commodity index referred to
			 in subsection (a)(1)(B) for which the Secretary does not substitute the
			 Producer Price Index under paragraph (2), the Secretary may, at the sole
			 discretion of the Secretary—
							(A)extend the contract
			 term for a 1-year period beginning on the current contract termination date;
			 and
							(B)adjust the
			 periodic payments required under the contract in accordance with applicable law
			 and policies.
							(c)Extension of
			 market-related contract term addition time limit for certain
			 contractsNotwithstanding any
			 other provision of law, upon the written request of a timber purchaser, the
			 Secretary may, at the sole discretion of the Secretary, modify a timber sale
			 contract (including a qualifying contract) awarded to the purchaser before
			 January 1, 2007, to adjust the term of the contract in accordance with the
			 market-related contract term addition provision in the contract and section
			 223.52 of title 36, Code of Federal Regulations, as in effect on the date of
			 the modification, except that the Secretary may add no more than 4 years to the
			 original contract length.
					(d)Effect of
			 Options
						(1)No surrender of
			 claimsOperation of this section shall not have the effect of
			 surrendering any claim by the United States against any timber purchaser that
			 arose—
							(A)under a qualifying contract before the date
			 on which the Secretary cancels the contract or redetermines the rate under
			 subsection (b)(1), substitutes a Producer Price Index under subsection (b)(2),
			 or modifies the contract under subsection (b)(3); or
							(B)under a timber sale
			 contract, including a qualifying contract, before the date on which the
			 Secretary adjusts the contract term under subsection (c).
							(2)Release of
			 liabilityIn the written
			 request for any option provided under subsections (b) and (c), a timber
			 purchaser shall release the United States from all liability, including further
			 consideration or compensation, resulting from—
							(A)the cancellation of a qualifying contract
			 of the purchaser or rate redetermination under subsection (b)(1), the
			 substitution of a Producer Price Index under subsection (b)(2), the
			 modification of the contract under subsection (b)(3) or a determination by the
			 Secretary not to provide the cancellation, redetermination, substitution, or
			 modification; or
							(B)the modification of the term of a timber
			 sale contract (including a qualifying contract) of the purchaser under
			 subsection (c) or a determination by the Secretary not to provide the
			 modification.
							(3)LimitationSubject
			 to subsection (b)(1)(A), the cancellation of a qualifying contract by the
			 Secretary under subsection (b)(1) shall release the timber purchaser from
			 further obligation under the canceled contract.
						8402.Hispanic-serving
			 institution agricultural land national resources leadership program
					(a)Definition of
			 hispanic-serving institutionIn this section, the term
			 Hispanic-serving institution has the meaning given that term in
			 section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C.
			 1101a(a)(5)).
					(b)Grant
			 authorityThe Secretary of Agriculture may make grants, on a
			 competitive basis, to Hispanic-serving institutions for the purpose of
			 establishing an undergraduate scholarship program to assist in the recruitment,
			 retention, and training of Hispanics and other under-represented groups in
			 forestry and related fields.
					(c)Use of grant
			 fundsGrants made under this
			 section shall be used to recruit, retain, train, and develop professionals to
			 work in forestry and related fields with Federal agencies, such as the Forest
			 Service, State agencies, and private-sector entities.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for each of fiscal years 2008
			 through 2012 such sums as may be necessary to carry out this section.
					IXEnergy
			9001.Energy
				(a)In
			 generalTitle IX of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended to
			 read as follows:
					
						IXEnergy
							9001.DefinitionsExcept as otherwise provided, in this
				title:
								(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
								(2)Advisory
				CommitteeThe term Advisory Committee means the
				Biomass Research and Development Technical Advisory Committee established by
				section 9008(d)(1).
								(3)Advanced
				biofuel
									(A)In
				generalThe term advanced biofuel means fuel derived
				from renewable biomass other than corn kernel starch.
									(B)InclusionsSubject
				to subparagraph (A), the term advanced biofuel includes—
										(i)biofuel derived
				from cellulose, hemicellulose, or lignin;
										(ii)biofuel derived
				from sugar and starch (other than ethanol derived from corn kernel
				starch);
										(iii)biofuel derived
				from waste material, including crop residue, other vegetative waste material,
				animal waste, food waste, and yard waste;
										(iv)diesel-equivalent
				fuel derived from renewable biomass, including vegetable oil and animal
				fat;
										(v)biogas (including
				landfill gas and sewage waste treatment gas) produced through the conversion of
				organic matter from renewable biomass;
										(vi)butanol or other
				alcohols produced through the conversion of organic matter from renewable
				biomass; and
										(vii)other fuel
				derived from cellulosic biomass.
										(4)Biobased
				productThe term biobased product means a product
				determined by the Secretary to be a commercial or industrial product (other
				than food or feed) that is—
									(A)composed, in whole
				or in significant part, of biological products, including renewable domestic
				agricultural materials and forestry materials; or
									(B)an intermediate
				ingredient or feedstock.
									(5)BiofuelThe
				term biofuel means a fuel derived from renewable biomass.
								(6)Biomass
				conversion facilityThe term biomass conversion
				facility means a facility that converts or proposes to convert renewable
				biomass into—
									(A)heat;
									(B)power;
									(C)biobased products;
				or
									(D)advanced
				biofuels.
									(7)BiorefineryThe
				term biorefinery means a facility (including equipment and
				processes) that—
									(A)converts renewable
				biomass into biofuels and biobased products; and
									(B)may produce
				electricity.
									(8)BoardThe
				term Board means the Biomass Research and Development Board
				established by section 9008(c).
								(9)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
								(10)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 102(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1002(a)).
								(11)Intermediate
				ingredient or feedstockThe term intermediate ingredient or
				feedstock means a material or compound made in whole or in significant
				part from biological products, including renewable agricultural materials
				(including plant, animal, and marine materials) or forestry materials, that are
				subsequently used to make a more complex compound or product.
								(12)Renewable
				biomassThe term renewable biomass means—
									(A)materials,
				pre-commercial thinnings, or invasive species from National Forest System land
				and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) that—
										(i)are byproducts of
				preventive treatments that are removed—
											(I)to reduce
				hazardous fuels;
											(II)to reduce or
				contain disease or insect infestation; or
											(III)to restore
				ecosystem health;
											(ii)would not
				otherwise be used for higher-value products; and
										(iii)are harvested in
				accordance with—
											(I)applicable law and
				land management plans; and
											(II)the requirements
				for—
												(aa)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
												(bb)large-tree
				retention of subsection (f) of that section; or
												(B)any organic matter
				that is available on a renewable or recurring basis from non-Federal land or
				land belonging to an Indian or Indian tribe that is held in trust by the United
				States or subject to a restriction against alienation imposed by the United
				States, including—
										(i)renewable plant
				material, including—
											(I)feed
				grains;
											(II)other
				agricultural commodities;
											(III)other plants and
				trees; and
											(IV)algae; and
											(ii)waste material,
				including—
											(I)crop
				residue;
											(II)other vegetative
				waste material (including wood waste and wood residues);
											(III)animal waste and
				byproducts (including fats, oils, greases, and manure); and
											(IV)food waste and
				yard waste.
											(13)Renewable
				energyThe term renewable energy means energy
				derived from—
									(A)a wind, solar,
				renewable biomass, ocean (including tidal, wave, current, and thermal),
				geothermal, or hydroelectric source; or
									(B)hydrogen derived
				from renewable biomass or water using an energy source described in
				subparagraph (A).
									(14)SecretaryThe
				term Secretary means the Secretary of Agriculture.
								9002.Biobased
				markets program
								(a)Federal
				procurement of biobased products
									(1)Definition of
				procuring agencyIn this subsection, the term procuring
				agency means—
										(A)any Federal agency
				that is using Federal funds for procurement; or
										(B)a person that is a
				party to a contract with any Federal agency, with respect to work performed
				under such a contract.
										(2)Procurement
				preference
										(A)In
				general
											(i)Procuring agency
				dutiesExcept as provided in clause (ii) and subparagraph (B),
				after the date specified in applicable guidelines prepared pursuant to
				paragraph (3), each procuring agency shall—
												(I)establish a
				procurement program, develop procurement specifications, and procure biobased
				products identified under the guidelines described in paragraph (3) in
				accordance with this section; and
												(II)with respect to
				items described in the guidelines, give a procurement preference to those items
				that—
													(aa)are
				composed of the highest percentage of biobased products practicable; or
													(bb)comply with the
				regulations issued under section 103 of Public Law 100–556 (42 U.S.C.
				6914b–1).
													(ii)ExceptionThe
				requirements of clause (i)(I) to establish a procurement program and develop
				procurement specifications shall not apply to a person described in paragraph
				(1)(B).
											(B)FlexibilityNotwithstanding
				subparagraph (A), a procuring agency may decide not to procure items described
				in that subparagraph if the procuring agency determines that the items—
											(i)are not reasonably
				available within a reasonable period of time;
											(ii)fail to
				meet—
												(I)the performance
				standards set forth in the applicable specifications; or
												(II)the reasonable
				performance standards of the procuring agencies; or
												(iii)are available
				only at an unreasonable price.
											(C)Minimum
				requirementsEach procurement program required under this
				subsection shall, at a minimum—
											(i)be
				consistent with applicable provisions of Federal procurement law;
											(ii)ensure that items
				composed of biobased products will be purchased to the maximum extent
				practicable;
											(iii)include a
				component to promote the procurement program;
											(iv)provide for an
				annual review and monitoring of the effectiveness of the procurement program;
				and
											(v)adopt 1 of the 2
				polices described in subparagraph (D) or (E), or a policy substantially
				equivalent to either of those policies.
											(D)Case-by-case
				policy
											(i)In
				generalSubject to subparagraph (B) and except as provided in
				clause (ii), a procuring agency adopting the case-by-case policy shall award a
				contract to the vendor offering an item composed of the highest percentage of
				biobased products practicable.
											(ii)ExceptionSubject
				to subparagraph (B), an agency adopting the policy described in clause (i) may
				make an award to a vendor offering items with less than the maximum biobased
				products content.
											(E)Minimum content
				standardsSubject to subparagraph (B), a procuring agency
				adopting the minimum content standards policy shall establish minimum biobased
				products content specifications for awarding contracts in a manner that ensures
				that the biobased products content required is consistent with this
				subsection.
										(F)CertificationAfter
				the date specified in any applicable guidelines prepared pursuant to paragraph
				(3), contracting offices shall require that vendors certify that the biobased
				products to be used in the performance of the contract will comply with the
				applicable specifications or other contractual requirements.
										(3)Guidelines
										(A)In
				generalThe Secretary, after consultation with the Administrator,
				the Administrator of General Services, and the Secretary of Commerce (acting
				through the Director of the National Institute of Standards and Technology),
				shall prepare, and from time to time revise, guidelines for the use of
				procuring agencies in complying with the requirements of this
				subsection.
										(B)RequirementsThe
				guidelines under this paragraph shall—
											(i)designate those
				items (including finished products) that are or can be produced with biobased
				products (including biobased products for which there is only a single product
				or manufacturer in the category) that will be subject to the preference
				described in paragraph (2);
											(ii)designate those
				intermediate ingredients and feedstocks that are or can be used to produce
				items that will be subject to the preference described in paragraph (2);
											(iii)automatically
				designate items composed of intermediate ingredients and feedstocks designated
				under clause (ii), if the content of the designated intermediate ingredients
				and feedstocks exceeds 50 percent of the item (unless the Secretary determines
				a different composition percentage is appropriate);
											(iv)set forth
				recommended practices with respect to the procurement of biobased products and
				items containing such materials;
											(v)provide
				information as to the availability, relative price, performance, and
				environmental and public health benefits of such materials and items;
				and
											(vi)take effect on
				the date established in the guidelines, which may not exceed 1 year after
				publication.
											(C)Information
				providedInformation provided pursuant to subparagraph (B)(v)
				with respect to a material or item shall be considered to be provided for
				another item made with the same material or item.
										(D)ProhibitionGuidelines
				issued under this paragraph may not require a manufacturer or vendor of
				biobased products, as a condition of the purchase of biobased products from the
				manufacturer or vendor, to provide to procuring agencies more data than would
				be required to be provided by other manufacturers or vendors offering products
				for sale to a procuring agency, other than data confirming the biobased content
				of a product.
										(E)Qualifying
				purchasesThe guidelines shall apply with respect to any purchase
				or acquisition of a procurement item for which—
											(i)the purchase price
				of the item exceeds $10,000; or
											(ii)the quantity of
				the items or of functionally-equivalent items purchased or acquired during the
				preceding fiscal year was at least $10,000.
											(4)Administration
										(A)Office of
				Federal Procurement PolicyThe Office of Federal Procurement
				Policy, in cooperation with the Secretary, shall—
											(i)coordinate the
				implementation of this subsection with other policies for Federal
				procurement;
											(ii)annually collect
				the information required to be reported under subparagraph (B) and make the
				information publicly available;
											(iii)take a leading
				role in informing Federal agencies concerning, and promoting the adoption of
				and compliance with, procurement requirements for biobased products by Federal
				agencies; and
											(iv)not less than
				once every 2 years, submit to Congress a report that—
												(I)describes the
				progress made in carrying out this subsection; and
												(II)contains a summary
				of the information reported pursuant to subparagraph (B).
												(B)Other
				agenciesTo assist the Office of Federal Procurement Policy in
				carrying out subparagraph (A)—
											(i)each procuring
				agency shall submit each year to the Office of Federal Procurement Policy, to
				the maximum extent practicable, information concerning—
												(I)actions taken to
				implement paragraph (2);
												(II)the results of
				the annual review and monitoring program established under paragraph
				(2)(C)(iv);
												(III)the number and
				dollar value of contracts entered into during the year that include the direct
				procurement of biobased products;
												(IV)the number of
				service and construction (including renovations) contracts entered into during
				the year that include language on the use of biobased products; and
												(V)the types and
				dollar value of biobased products actually used by contractors in carrying out
				service and construction (including renovations) contracts during the previous
				year; and
												(ii)the General
				Services Administration and the Defense Logistics Agency shall submit each year
				to the Office of Federal Procurement Policy information concerning, to the
				maximum extent practicable, the types and dollar value of biobased products
				purchased by procuring agencies.
											(C)Procurement
				subject to other lawAny procurement by any Federal agency that
				is subject to regulations of the Administrator under section 6002 of the Solid
				Waste Disposal Act (42 U.S.C. 6962) shall not be subject to the requirements of
				this section to the extent that the requirements are inconsistent with the
				regulations.
										(b)Labeling
									(1)In
				generalThe Secretary, in consultation with the Administrator,
				shall establish a voluntary program under which the Secretary authorizes
				producers of biobased products to use the label USDA Certified Biobased
				Product.
									(2)Eligibility
				criteria
										(A)Criteria
											(i)In
				generalNot later than 90 days after the date of the enactment of
				the Food, Conservation, and Energy Act of
				2008 and except as provided in clause (ii), the Secretary, in
				consultation with the Administrator and representatives from small and large
				businesses, academia, other Federal agencies, and such other persons as the
				Secretary considers appropriate, shall issue criteria (as of the date of
				enactment of that Act) for determining which products may qualify to receive
				the label under paragraph (1).
											(ii)ExceptionClause
				(i) shall not apply to final criteria that have been issued (as of the date of
				enactment of that Act) by the Secretary.
											(B)RequirementsCriteria
				issued under subparagraph (A) shall—
											(i)encourage the
				purchase of products with the maximum biobased content;
											(ii)provide that the
				Secretary may designate as biobased for the purposes of the voluntary program
				established under this subsection finished products that contain significant
				portions of biobased materials or components; and
											(iii)to the maximum
				extent practicable, be consistent with the guidelines issued under subsection
				(a)(3).
											(3)Use of
				labelThe Secretary shall ensure that the label referred to in
				paragraph (1) is used only on products that meet the criteria issued pursuant
				to paragraph (2).
									(c)RecognitionThe
				Secretary shall—
									(1)establish a
				program to recognize Federal agencies and private entities that use a
				substantial amount of biobased products; and
									(2)encourage Federal
				agencies to establish incentives programs to recognize Federal employees or
				contractors that make exceptional contributions to the expanded use of biobased
				products.
									(d)LimitationNothing
				in this section shall apply to the procurement of motor vehicle fuels, heating
				oil, or electricity.
								(e)InclusionEffective
				beginning on the date that is 90 days after the date of enactment of the
				Food, Conservation, and Energy Act of
				2008, the Architect of the Capitol, the Sergeant at Arms of the
				Senate, and the Chief Administrative Officer of the House of Representatives
				shall consider the biobased product designations made under this section in
				making procurement decisions for the Capitol Complex.
								(f)National testing
				center registryThe Secretary shall establish a national registry
				of testing centers for biobased products that will serve biobased product
				manufacturers.
								(g)Reports
									(1)In
				generalNot later than 180 days after the date of enactment of
				the Food, Conservation, and Energy Act of
				2008 and each year thereafter, the Secretary shall submit to
				Congress a report on the implementation of this section.
									(2)ContentsThe
				report shall include—
										(A)a comprehensive
				management plan that establishes tasks, milestones, and timelines,
				organizational roles and responsibilities, and funding allocations for fully
				implementing this section; and
										(B)information on the
				status of implementation of—
											(i)item designations
				(including designation of intermediate ingredients and feedstocks); and
											(ii)the voluntary
				labeling program established under subsection (b).
											(h)Funding
									(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to provide mandatory funding for biobased products testing
				and labeling as required to carry out this section—
										(A)$1,000,000 for
				fiscal year 2008; and
										(B)$2,000,000 for
				each of fiscal years 2009 through 2012.
										(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $2,000,000 for each of fiscal years 2009 through 2012.
									9003.Biorefinery
				assistance
								(a)PurposeThe
				purpose of this section is to assist in the development of new and emerging
				technologies for the development of advanced biofuels, so as to—
									(1)increase the
				energy independence of the United States;
									(2)promote resource
				conservation, public health, and the environment;
									(3)diversify markets
				for agricultural and forestry products and agriculture waste material;
				and
									(4)create jobs and
				enhance the economic development of the rural economy.
									(b)DefinitionsIn
				this section:
									(1)Eligible
				entityThe term eligible entity means an individual,
				entity, Indian tribe, or unit of State or local government, including a
				corporation, farm cooperative, farmer cooperative organization, association of
				agricultural producers, National Laboratory, institution of higher education,
				rural electric cooperative, public power entity, or consortium of any of those
				entities.
									(2)Eligible
				technologyThe term eligible technology means, as
				determined by the Secretary—
										(A)a technology that
				is being adopted in a viable commercial-scale operation of a biorefinery that
				produces an advanced biofuel; and
										(B)a technology not
				described in subparagraph (A) that has been demonstrated to have technical and
				economic potential for commercial application in a biorefinery that produces an
				advanced biofuel.
										(c)AssistanceThe
				Secretary shall make available to eligible entities—
									(1)grants to assist
				in paying the costs of the development and construction of demonstration-scale
				biorefineries to demonstrate the commercial viability of 1 or more processes
				for converting renewable biomass to advanced biofuels; and
									(2)guarantees for
				loans made to fund the development, construction, and retrofitting of
				commercial-scale biorefineries using eligible technology.
									(d)Grants
									(1)Competitive
				basisThe Secretary shall award grants under subsection (c)(1) on
				a competitive basis.
									(2)Selection
				criteria
										(A)In
				generalIn approving grant applications, the Secretary shall
				establish a priority scoring system that assigns priority scores to each
				application and only approve applications that exceed a specified minimum, as
				determined by the Secretary.
										(B)FeasibilityIn
				approving a grant application, the Secretary shall determine the technical and
				economic feasibility of the project based on a feasibility study of the project
				described in the application conducted by an independent third party.
										(C)Scoring
				systemIn determining the priority scoring system, the Secretary
				shall consider—
											(i)the potential
				market for the advanced biofuel and the byproducts produced;
											(ii)the level of
				financial participation by the applicant, including support from non-Federal
				and private sources;
											(iii)whether the
				applicant is proposing to use a feedstock not previously used in the production
				of advanced biofuels;
											(iv)whether the
				applicant is proposing to work with producer associations or
				cooperatives;
											(v)whether the
				applicant has established that the adoption of the process proposed in the
				application will have a positive impact on resource conservation, public
				health, and the environment;
											(vi)the potential for
				rural economic development;
											(vii)whether the area
				in which the applicant proposes to locate the biorefinery has other similar
				facilities;
											(viii)whether the
				project can be replicated; and
											(ix)scalability for
				commercial use.
											(3)Cost
				sharing
										(A)LimitsThe
				amount of a grant awarded for development and construction of a biorefinery
				under subsection (c)(1) shall not exceed an amount equal to 30 percent of the
				cost of the project.
										(B)Form of grantee
				share
											(i)In
				generalThe grantee share of the cost of a project may be made in
				the form of cash or material.
											(ii)LimitationThe
				amount of the grantee share that is made in the form of material shall not
				exceed 15 percent of the amount of the grantee share determined under
				subparagraph (A).
											(e)Loan
				guarantees
									(1)Selection
				criteria
										(A)In
				generalIn approving loan guarantee applications, the Secretary
				shall establish a priority scoring system that assigns priority scores to each
				application and only approve applications that exceed a specified minimum, as
				determined by the Secretary.
										(B)FeasibilityIn
				approving a loan guarantee application, the Secretary shall determine the
				technical and economic feasibility of the project based on a feasibility study
				of the project described in the application conducted by an independent third
				party.
										(C)Scoring
				systemIn determining the priority scoring system for loan
				guarantees under subsection (c)(2), the Secretary shall consider—
											(i)whether the
				applicant has established a market for the advanced biofuel and the byproducts
				produced;
											(ii)whether the area
				in which the applicant proposes to place the biorefinery has other similar
				facilities;
											(iii)whether the
				applicant is proposing to use a feedstock not previously used in the production
				of advanced biofuels;
											(iv)whether the
				applicant is proposing to work with producer associations or
				cooperatives;
											(v)the level of
				financial participation by the applicant, including support from non-Federal
				and private sources;
											(vi)whether the
				applicant has established that the adoption of the process proposed in the
				application will have a positive impact on resource conservation, public
				health, and the environment;
											(vii)whether the
				applicant can establish that if adopted, the biofuels production technology
				proposed in the application will not have any significant negative impacts on
				existing manufacturing plants or other facilities that use similar
				feedstocks;
											(viii)the potential
				for rural economic development;
											(ix)the level of
				local ownership proposed in the application; and
											(x)whether the
				project can be replicated.
											(2)Limitations
										(A)Maximum amount of
				loan guaranteedThe principal amount of a loan guaranteed under
				subsection (c)(2) may not exceed $250,000,000.
										(B)Maximum
				percentage of loan guaranteed
											(i)In
				generalExcept as otherwise provided in this subparagraph, a loan
				guaranteed under subsection (c)(2) shall be in an amount not to exceed 80
				percent of the project costs, as determined by the Secretary.
											(ii)Other direct
				Federal fundingThe amount of a loan guaranteed for a project
				under subsection (c)(2) shall be reduced by the amount of other direct Federal
				funding that the eligible entity receives for the same project.
											(iii)Authority to
				guarantee the loanThe Secretary may guarantee up to 90 percent
				of the principal and interest due on a loan guaranteed under subsection
				(c)(2).
											(C)Loan guarantee
				fund distributionOf the funds made available for loan guarantees
				for a fiscal year under subsection (h), 50 percent of the funds shall be
				reserved for obligation during the second half of the fiscal year.
										(f)ConsultationIn
				carrying out this section, the Secretary shall consult with the Secretary of
				Energy.
								(g)Condition on
				provision of assistance
									(1)In
				generalAs a condition of receiving a grant or loan guarantee
				under this section, an eligible entity shall ensure that all laborers and
				mechanics employed by contractors or subcontractors in the performance of
				construction work financed, in whole or in part, with the grant or loan
				guarantee, as the case may be, shall be paid wages at rates not less than those
				prevailing on similar construction in the locality, as determined by the
				Secretary of Labor in accordance with sections 3141 through 3144, 3146, and
				3147 of title 40, United States Code.
									(2)Authority and
				functionsThe Secretary of Labor shall have, with respect to the
				labor standards described in paragraph (1), the authority and functions set
				forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App) and section
				3145 of title 40, United States Code.
									(h)Funding
									(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use for the cost of loan guarantees under this section, to
				remain available until expended—
										(A)$75,000,000 for
				fiscal year 2009; and
										(B)$245,000,000 for
				fiscal year 2010.
										(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $150,000,000 for each of fiscal years 2009 through 2012.
									9004.Repowering
				assistance
								(a)In
				generalThe Secretary shall carry out a program to encourage
				biorefineries in existence on the date of enactment of the
				Food, Conservation, and Energy Act of
				2008 to replace fossil fuels used to produce heat or power to
				operate the biorefineries by making payments for—
									(1)the installation
				of new systems that use renewable biomass; or
									(2)the new production
				of energy from renewable biomass.
									(b)Payments
									(1)In
				generalThe Secretary may make payments under this section to any
				biorefinery that meets the requirements of this section for a period determined
				by the Secretary.
									(2)AmountThe
				Secretary shall determine the amount of payments to be made under this section
				to a biorefinery after considering—
										(A)the quantity of
				fossil fuels a renewable biomass system is replacing;
										(B)the percentage
				reduction in fossil fuel used by the biorefinery that will result from the
				installation of the renewable biomass system; and
										(C)the cost and cost
				effectiveness of the renewable biomass system.
										(c)EligibilityTo
				be eligible to receive a payment under this section, a biorefinery shall
				demonstrate to the Secretary that the renewable biomass system of the
				biorefinery is feasible based on an independent feasibility study that takes
				into account the economic, technical and environmental aspects of the
				system.
								(d)Funding
									(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to make payments under this section $35,000,000 for fiscal
				year 2009, to remain available until expended.
									(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $15,000,000 for each of fiscal years 2009 through 2012.
									9005.Bioenergy
				program for advanced biofuels
								(a)Definition of
				eligible producerIn this section, the term eligible
				producer means a producer of advanced biofuels.
								(b)PaymentsThe
				Secretary shall make payments to eligible producers to support and ensure an
				expanding production of advanced biofuels.
								(c)ContractsTo
				receive a payment, an eligible producer shall—
									(1)enter into a
				contract with the Secretary for production of advanced biofuels; and
									(2)submit to the
				Secretary such records as the Secretary may require as evidence of the
				production of advanced biofuels.
									(d)Basis for
				paymentsThe Secretary shall make payments under this section to
				eligible producers based on—
									(1)the quantity and
				duration of production by the eligible producer of an advanced biofuel;
									(2)the net
				nonrenewable energy content of the advanced biofuel, if sufficient data is
				available, as determined by the Secretary; and
									(3)other appropriate
				factors, as determined by the Secretary.
									(e)Equitable
				distributionThe Secretary may limit the amount of payments that
				may be received by a single eligible producer under this section in order to
				distribute the total amount of funding available in an equitable manner.
								(f)Other
				requirementsTo receive a payment under this section, an eligible
				producer shall meet any other requirements of Federal and State law (including
				regulations) applicable to the production of advanced biofuels.
								(g)Funding
									(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section, to remain available until
				expended—
										(A)$55,000,000 for
				fiscal year 2009;
										(B)$55,000,000 for
				fiscal year 2010;
										(C)$85,000,000 for
				fiscal year 2011; and
										(D)$105,000,000 for
				fiscal year 2012.
										(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $25,000,000 for each of fiscal years 2009 through 2012.
									(3)LimitationOf
				the funds provided for each fiscal year, not more than 5 percent of the funds
				shall be made available to eligible producers for production at facilities with
				a total refining capacity exceeding 150,000,000 gallons per year.
									9006.Biodiesel fuel
				education program
								(a)EstablishmentThe
				Secretary shall, under such terms and conditions as the Secretary determines to
				be appropriate, make competitive grants to eligible entities to educate
				governmental and private entities that operate vehicle fleets, other interested
				entities (as determined by the Secretary), and the public about the benefits of
				biodiesel fuel use.
								(b)Eligible
				entitiesTo receive a grant under subsection (b), an entity
				shall—
									(1)be a nonprofit
				organization or institution of higher education;
									(2)have demonstrated
				knowledge of biodiesel fuel production, use, or distribution; and
									(3)have demonstrated
				the ability to conduct educational and technical support programs.
									(c)ConsultationIn
				carrying out this section, the Secretary shall consult with the Secretary of
				Energy.
								(d)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $1,000,000 for each of fiscal years 2008 through 2012.
								9007.Rural Energy
				for America Program
								(a)EstablishmentThe
				Secretary, in consultation with the Secretary of Energy, shall establish a
				Rural Energy for America Program to promote energy efficiency and renewable
				energy development for agricultural producers and rural small businesses
				through—
									(1)grants for energy
				audits and renewable energy development assistance; and
									(2)financial
				assistance for energy efficiency improvements and renewable energy
				systems.
									(b)Energy audits
				and renewable energy development assistance
									(1)In
				generalThe Secretary shall make competitive grants to eligible
				entities to provide assistance to agricultural producers and rural small
				businesses—
										(A)to become more
				energy efficient; and
										(B)to use renewable
				energy technologies and resources.
										(2)Eligible
				entitiesAn eligible entity under this subsection is—
										(A)a unit of State,
				tribal, or local government;
										(B)a land-grant
				college or university or other institution of higher education;
										(C)a rural electric
				cooperative or public power entity; and
										(D)any other similar
				entity, as determined by the Secretary.
										(3)Selection
				criteriaIn reviewing applications of eligible entities to
				receive grants under paragraph (1), the Secretary shall consider—
										(A)the ability and
				expertise of the eligible entity in providing professional energy audits and
				renewable energy assessments;
										(B)the geographic
				scope of the program proposed by the eligible entity in relation to the
				identified need;
										(C)the number of
				agricultural producers and rural small businesses to be assisted by the
				program;
										(D)the potential of
				the proposed program to produce energy savings and environmental
				benefits;
										(E)the plan of the
				eligible entity for performing outreach and providing information and
				assistance to agricultural producers and rural small businesses on the benefits
				of energy efficiency and renewable energy development; and
										(F)the ability of the
				eligible entity to leverage other sources of funding.
										(4)Use of grant
				fundsA recipient of a grant under paragraph (1) shall use the
				grant funds to assist agricultural producers and rural small businesses
				by—
										(A)conducting and
				promoting energy audits; and
										(B)providing
				recommendations and information on how—
											(i)to
				improve the energy efficiency of the operations of the agricultural producers
				and rural small businesses; and
											(ii)to use renewable
				energy technologies and resources in the operations.
											(5)LimitationGrant
				recipients may not use more than 5 percent of a grant for administrative
				expenses.
									(6)Cost
				sharingA recipient of a grant under paragraph (1) that conducts
				an energy audit for an agricultural producer or rural small business under
				paragraph (4) shall require that, as a condition of the energy audit, the
				agricultural producer or rural small business pay at least 25 percent of the
				cost of the energy audit, which shall be retained by the eligible entity for
				the cost of the energy audit.
									(c)Financial
				assistance for energy efficiency improvements and renewable energy
				systems
									(1)In
				generalIn addition to any similar authority, the Secretary shall
				provide loan guarantees and grants to agricultural producers and rural small
				businesses—
										(A)to purchase
				renewable energy systems, including systems that may be used to produce and
				sell electricity; and
										(B)to make energy
				efficiency improvements.
										(2)Award
				considerationsIn determining the amount of a loan guarantee or
				grant provided under this section, the Secretary shall take into consideration,
				as applicable—
										(A)the type of
				renewable energy system to be purchased;
										(B)the estimated
				quantity of energy to be generated by the renewable energy system;
										(C)the expected
				environmental benefits of the renewable energy system;
										(D)the quantity of
				energy savings expected to be derived from the activity, as demonstrated by an
				energy audit;
										(E)the estimated
				period of time for the energy savings generated by the activity to equal the
				cost of the activity;
										(F)the expected
				energy efficiency of the renewable energy system; and
										(G)other appropriate
				factors.
										(3)Feasibility
				studies
										(A)In
				generalThe Secretary may provide assistance in the form of
				grants to an agricultural producer or rural small business to conduct a
				feasibility study for a project for which assistance may be provided under this
				subsection.
										(B)LimitationThe
				Secretary shall use not more than 10 percent of the funds made available to
				carry out this subsection to provide assistance described in subparagraph
				(A).
										(C)Avoidance of
				duplicative assistanceAn entity shall be ineligible to receive
				assistance to carry out a feasibility study for a project under this paragraph
				if the entity has received other Federal or State assistance for a feasibility
				study for the project.
										(4)Limits
										(A)GrantsThe
				amount of a grant under this subsection shall not exceed 25 percent of the cost
				of the activity carried out using funds from the grant.
										(B)Maximum amount
				of loan guaranteesThe amount of a loan guaranteed under this
				subsection shall not exceed $25,000,000.
										(C)Maximum amount
				of combined grant and loan guaranteeThe combined amount of a
				grant and loan guaranteed under this subsection shall not exceed 75 percent of
				the cost of the activity funded under this subsection.
										(d)OutreachThe
				Secretary shall ensure, to the maximum extent practicable, that adequate
				outreach relating to this section is being conducted at the State and local
				levels.
								(e)Lower-cost
				activities
									(1)Limitation on
				use of fundsExcept as provided in paragraph (2), the Secretary
				shall use not less than 20 percent of the funds made available under subsection
				(g) to provide grants of $20,000 or less.
									(2)ExceptionEffective
				beginning on June 30 of each fiscal year, paragraph (1) shall not apply to
				funds made available under subsection (g) for the fiscal year.
									(f)ReportNot
				later than 4 years after the date of enactment of the
				Food, Conservation, and Energy Act of
				2008, the Secretary shall submit to Congress a report on the
				implementation of this section, including the outcomes achieved by projects
				funded under this section.
								(g)Funding
									(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section, to remain available until
				expended—
										(A)$55,000,000 for
				fiscal year 2009;
										(B)$60,000,000 for
				fiscal year 2010;
										(C)$70,000,000 for
				fiscal year 2011; and
										(D)$70,000,000 for
				fiscal year 2012.
										(2)Audit and
				technical assistance funding
										(A)In
				generalSubject to subparagraph (B), of the funds made available
				for each fiscal year under paragraph (1), 4 percent shall be available to carry
				out subsection (b).
										(B)Other
				useFunds not obligated under subparagraph (A) by April 1 of each
				fiscal year to carry out subsection (b) shall become available to carry out
				subsection (c).
										(3)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $25,000,000 for each of fiscal years 2009 through 2012.
									9008.Biomass
				research and development
								(a)DefinitionsIn
				this section:
									(1)Biobased
				productThe term biobased product means—
										(A)an industrial
				product (including chemicals, materials, and polymers) produced from biomass;
				or
										(B)a commercial or
				industrial product (including animal feed and electric power) derived in
				connection with the conversion of biomass to fuel.
										(2)DemonstrationThe
				term demonstration means demonstration of technology in a pilot
				plant or semi-works scale facility, including a plant or facility located on a
				farm.
									(3)InitiativeThe
				term Initiative means the Biomass Research and Development
				Initiative established under subsection (e).
									(b)Cooperation and
				coordination in biomass research and development
									(1)In
				generalThe Secretary of Agriculture and the Secretary of Energy
				shall coordinate policies and procedures that promote research and development
				regarding the production of biofuels and biobased products.
									(2)Points of
				contactTo coordinate research and development programs and
				activities relating to biofuels and biobased products that are carried out by
				their respective departments—
										(A)the Secretary of
				Agriculture shall designate, as the point of contact for the Department of
				Agriculture, an officer of the Department of Agriculture appointed by the
				President to a position in the Department before the date of the designation,
				by and with the advice and consent of the Senate; and
										(B)the Secretary of
				Energy shall designate, as the point of contact for the Department of Energy,
				an officer of the Department of Energy appointed by the President to a position
				in the Department before the date of the designation, by and with the advice
				and consent of the Senate.
										(c)Biomass Research
				and Development Board
									(1)EstablishmentThere
				is established the Biomass Research and Development Board to carry out the
				duties described in paragraph (3).
									(2)MembershipThe
				Board shall consist of—
										(A)the point of
				contacts of the Department of Energy and the Department of Agriculture, who
				shall serve as cochairpersons of the Board;
										(B)a senior officer
				of each of the Department of the Interior, the Environmental Protection Agency,
				the National Science Foundation, and the Office of Science and Technology
				Policy, each of whom shall have a rank that is equivalent to the rank of the
				points of contact; and
										(C)at the option of
				the Secretary of Agriculture and the Secretary of Energy, other members
				appointed by the Secretaries (after consultation with the Board).
										(3)DutiesThe
				Board shall—
										(A)coordinate
				research and development activities relating to biofuels and biobased
				products—
											(i)between the
				Department of Agriculture and the Department of Energy; and
											(ii)with other
				departments and agencies of the Federal Government;
											(B)provide
				recommendations to the points of contact concerning administration of this
				title;
										(C)ensure
				that—
											(i)solicitations are
				open and competitive with awards made annually; and
											(ii)objectives and
				evaluation criteria of the solicitations are clearly stated and minimally
				prescriptive, with no areas of special interest; and
											(D)ensure that the
				panel of scientific and technical peers assembled under subsection (e) to
				review proposals is composed predominantly of independent experts selected from
				outside the Departments of Agriculture and Energy.
										(4)FundingEach
				agency represented on the Board is encouraged to provide funds for any purpose
				under this section.
									(5)MeetingsThe
				Board shall meet at least quarterly.
									(d)Biomass Research
				and Development Technical Advisory Committee
									(1)EstablishmentThere
				is established the Biomass Research and Development Technical Advisory
				Committee to carry out the duties described in paragraph (3).
									(2)Membership
										(A)In
				generalThe Advisory Committee shall consist of—
											(i)an
				individual affiliated with the biofuels industry;
											(ii)an individual
				affiliated with the biobased industrial and commercial products
				industry;
											(iii)an individual
				affiliated with an institution of higher education who has expertise in
				biofuels and biobased products;
											(iv)2
				prominent engineers or scientists from government or academia who have
				expertise in biofuels and biobased products;
											(v)an
				individual affiliated with a commodity trade association;
											(vi)2
				individuals affiliated with environmental or conservation organizations;
											(vii)an individual
				associated with State government who has expertise in biofuels and biobased
				products;
											(viii)an individual
				with expertise in energy and environmental analysis;
											(ix)an individual
				with expertise in the economics of biofuels and biobased products;
											(x)an
				individual with expertise in agricultural economics;
											(xi)an individual
				with expertise in plant biology and biomass feedstock development;
											(xii)an individual
				with expertise in agronomy, crop science, or soil science; and
											(xiii)at the option
				of the points of contact, other members.
											(B)AppointmentThe
				members of the Advisory Committee shall be appointed by the points of
				contact.
										(3)DutiesThe
				Advisory Committee shall—
										(A)advise the points
				of contact with respect to the Initiative; and
										(B)evaluate and make
				recommendations in writing to the Board regarding whether—
											(i)funds authorized
				for the Initiative are distributed and used in a manner that is consistent with
				the objectives, purposes, and considerations of the Initiative;
											(ii)solicitations are
				open and competitive with awards made annually;
											(iii)objectives and
				evaluation criteria of the solicitations are clearly stated and minimally
				prescriptive, with no areas of special interest;
											(iv)the points of
				contact are funding proposals under this title that are selected on the basis
				of merit, as determined by an independent panel of scientific and technical
				peers predominantly from outside the Departments of Agriculture and Energy;
				and
											(v)activities under
				this title are carried out in accordance with this title.
											(4)CoordinationTo
				avoid duplication of effort, the Advisory Committee shall coordinate its
				activities with those of other Federal advisory committees working in related
				areas.
									(5)MeetingsThe
				Advisory Committee shall meet at least quarterly.
									(6)TermsMembers
				of the Advisory Committee shall be appointed for a term of 3 years.
									(e)Biomass research
				and development initiative
									(1)In
				generalThe Secretary of Agriculture and the Secretary of Energy,
				acting through their respective points of contact and in consultation with the
				Board, shall establish and carry out a Biomass Research and Development
				Initiative under which competitively awarded grants, contracts, and financial
				assistance are provided to, or entered into with, eligible entities to carry
				out research on and development and demonstration of—
										(A)biofuels and
				biobased products; and
										(B)the methods,
				practices, and technologies, for the production of biofuels and biobased
				products.
										(2)ObjectivesThe
				objectives of the Initiative are to develop—
										(A)technologies and
				processes necessary for abundant commercial production of biofuels at prices
				competitive with fossil fuels;
										(B)high-value
				biobased products—
											(i)to
				enhance the economic viability of biofuels and power;
											(ii)to serve as
				substitutes for petroleum-based feedstocks and products; and
											(iii)to enhance the
				value of coproducts produced using the technologies and processes; and
											(C)a diversity of
				economically and environmentally sustainable domestic sources of renewable
				biomass for conversion to biofuels, bioenergy, and biobased products.
										(3)Technical
				areasThe Secretary of Agriculture and the Secretary of Energy,
				in consultation with the Administrator of the Environmental Protection Agency
				and heads of other appropriate departments and agencies (referred to in this
				subsection as the Secretaries), shall direct the Initiative in the
				3 following areas:
										(A)Feedstocks
				developmentResearch, development, and demonstration activities
				regarding feedstocks and feedstock logistics (including the harvest, handling,
				transport, preprocessing, and storage) relevant to production of raw materials
				for conversion to biofuels and biobased products.
										(B)Biofuels and
				biobased products developmentResearch, development, and
				demonstration activities to support—
											(i)the development of
				diverse cost-effective technologies for the use of cellulosic biomass in the
				production of biofuels and biobased products; and
											(ii)product
				diversification through technologies relevant to production of a range of
				biobased products (including chemicals, animal feeds, and cogenerated power)
				that potentially can increase the feasibility of fuel production in a
				biorefinery.
											(C)Biofuels
				development analysis
											(i)Strategic
				guidanceThe development of analysis that provides strategic
				guidance for the application of renewable biomass technologies to improve
				sustainability and environmental quality, cost effectiveness, security, and
				rural economic development.
											(ii)Energy and
				environmental impactDevelopment of systematic evaluations of the
				impact of expanded biofuel production on the environment (including forest
				land) and on the food supply for humans and animals, including the improvement
				and development of tools for life cycle analysis of current and potential
				biofuels.
											(iii)Assessment of
				Federal landAssessments of the potential of Federal land
				resources to increase the production of feedstocks for biofuels and biobased
				products, consistent with the integrity of soil and water resources and with
				other environmental considerations.
											(4)Additional
				considerationsWithin the technical areas described in paragraph
				(3), the Secretaries shall support research and development—
										(A)to create
				continuously expanding opportunities for participants in existing biofuels
				production by seeking synergies and continuity with current technologies and
				practices;
										(B)to maximize the
				environmental, economic, and social benefits of production of biofuels and
				derived biobased products on a large scale; and
										(C)to facilitate
				small-scale production and local and on-farm use of biofuels, including the
				development of small-scale gasification technologies for production of biofuel
				from cellulosic feedstocks.
										(5)EligibilityTo
				be eligible for a grant, contract, or assistance under this section, an
				applicant shall be—
										(A)an institution of
				higher education;
										(B)a National
				Laboratory;
										(C)a Federal research
				agency;
										(D)a State research
				agency;
										(E)a private sector
				entity;
										(F)a nonprofit
				organization; or
										(G)a consortium of 2
				or more entities described in subparagraphs (A) through (F).
										(6)Administration
										(A)In
				generalAfter consultation with the Board, the points of contact
				shall—
											(i)publish annually 1
				or more joint requests for proposals for grants, contracts, and assistance
				under this subsection;
											(ii)require that
				grants, contracts, and assistance under this section be awarded based on a
				scientific peer review by an independent panel of scientific and technical
				peers;
											(iii)give special
				consideration to applications that—
												(I)involve a
				consortia of experts from multiple institutions;
												(II)encourage the
				integration of disciplines and application of the best technical resources;
				and
												(III)increase the
				geographic diversity of demonstration projects; and
												(iv)require that the
				technical areas described in each of subparagraphs (A), (B), and (C) of
				paragraph (3) receive not less than 15 percent of funds made available to carry
				out this section.
											(B)Cost
				share
											(i)Research and
				development projects
												(I)In
				generalExcept as provided in subclause (II), the non-Federal
				share of the cost of a research or development project under this section shall
				be not less than 20 percent.
												(II)ReductionThe
				Secretary of Agriculture or the Secretary of Energy, as appropriate, may reduce
				the non-Federal share required under subclause (I) if the appropriate Secretary
				determines the reduction to be necessary and appropriate.
												(ii)Demonstration
				and commercial projectsThe non-Federal share of the cost of a
				demonstration or commercial project under this section shall be not less than
				50 percent.
											(C)Technology and
				information transferThe Secretary of Agriculture and the
				Secretary of Energy shall ensure that applicable research results and
				technologies from the Initiative are—
											(i)adapted, made
				available, and disseminated, as appropriate; and
											(ii)included in the
				best practices database established under section 1672C(e) of the Food,
				Agriculture, Conservation, and Trade Act of 1990.
											(f)Administrative
				support and funds
									(1)In
				generalThe Secretary of Energy and the Secretary of Agriculture
				may provide such administrative support and funds of the Department of Energy
				and the Department of Agriculture to the Board and the Advisory Committee as
				are necessary to enable the Board and the Advisory Committee to carry out their
				duties under this section.
									(2)Other
				agenciesThe heads of the agencies referred to in subsection
				(c)(2)(B), and the other members of the Board appointed under subsection
				(c)(2)(C), are encouraged to provide administrative support and funds of their
				respective agencies to the Board and the Advisory Committee.
									(3)LimitationNot
				more than 4 percent of the amount made available for each fiscal year under
				subsection (h) may be used to pay the administrative costs of carrying out this
				section.
									(g)ReportsFor
				each fiscal year for which funds are made available to carry out this section,
				the Secretary of Energy and the Secretary of Agriculture shall jointly submit
				to Congress a detailed report on—
									(1)the status and
				progress of the Initiative, including a report from the Advisory Committee on
				whether funds appropriated for the Initiative have been distributed and used in
				a manner that is consistent with the objectives and requirements of this
				section;
									(2)the general status
				of cooperation and research and development efforts carried out at each agency
				with respect to biofuels and biobased products; and
									(3)the plans of the
				Secretary of Energy and the Secretary of Agriculture for addressing concerns
				raised in the report, including concerns raised by the Advisory
				Committee.
									(h)Funding
									(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary of Agriculture shall use to carry out this section, to remain
				available until expended—
										(A)$20,000,000 for
				fiscal year 2009;
										(B)$28,000,000 for
				fiscal year 2010;
										(C)$30,000,000 for
				fiscal year 2011; and
										(D)$40,000,000 for
				fiscal year 2012.
										(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $35,000,000 for each of fiscal years 2009 through 2012.
									9009.Rural Energy
				Self-Sufficiency Initiative
								(a)DefinitionsIn
				this section:
									(1)Eligible rural
				communityThe term eligible rural community means a
				community located in a rural area (as defined in section 343(a)(13)(A) of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(A))).
									(2)InitiativeThe
				term Initiative means the Rural Energy Self-Sufficiency Initiative
				established under this section.
									(3)Integrated
				renewable energy systemThe term integrated renewable
				energy system means a community-wide energy system that—
										(A)reduces
				conventional energy use; and
										(B)increases the use
				of energy from renewable sources.
										(b)EstablishmentThe
				Secretary shall establish a Rural Energy Self-Sufficiency Initiative to provide
				financial assistance for the purpose of enabling eligible rural communities to
				substantially increase the energy self-sufficiency of the eligible rural
				communities.
								(c)Grant
				assistance
									(1)In
				generalThe Secretary shall make grants available under the
				Initiative to eligible rural communities to carry out an activity described in
				paragraph (2).
									(2)Use of grant
				fundsAn eligible rural community may use a grant—
										(A)to conduct an
				energy assessment that assesses the total energy use of all energy users in the
				eligible rural community;
										(B)to formulate and
				analyze ideas for reducing energy usage by the eligible rural community from
				conventional sources; and
										(C)to develop and
				install an integrated renewable energy system.
										(3)Grant
				selection
										(A)ApplicationTo
				be considered for a grant, an eligible rural community shall submit an
				application to the Secretary that describes the ways in which the community
				would use the grant to carry out an activity described in paragraph (2).
										(B)PreferenceThe
				Secretary shall give preference to those applications that propose to carry out
				an activity in coordination with—
											(i)institutions of
				higher education or nonprofit foundations of institutions of higher
				education;
											(ii)Federal, State,
				or local government agencies;
											(iii)public or
				private power generation entities; or
											(iv)government
				entities with responsibility for water or natural resources.
											(4)ReportAn
				eligible rural community receiving a grant under the Initiative shall submit to
				the Secretary a report on the project of the eligible rural community.
									(5)Cost-sharingThe
				amount of a grant under the Initiative shall not exceed 50 percent of the cost
				of the activities described in the application.
									(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2009 through 2012.
								9010.Feedstock
				flexibility program for bioenergy producers
								(a)DefinitionsIn
				this section:
									(1)BioenergyThe
				term bioenergy means fuel grade ethanol and other biofuel.
									(2)Bioenergy
				producerThe term bioenergy producer means a
				producer of bioenergy that uses an eligible commodity to produce bioenergy
				under this section.
									(3)Eligible
				commodityThe term eligible commodity means a form
				of raw or refined sugar or in-process sugar that is eligible to be marketed in
				the United States for human consumption or to be used for the extraction of
				sugar for human consumption.
									(4)Eligible
				entityThe term eligible entity means an entity
				located in the United States that markets an eligible commodity in the United
				States.
									(b)Feedstock
				flexibility program
									(1)In
				general
										(A)Purchases and
				salesFor each of the 2008 through 2012 crops, the Secretary
				shall purchase eligible commodities from eligible entities and sell such
				commodities to bioenergy producers for the purpose of producing bioenergy in a
				manner that ensures that section 156 of the Federal Agriculture Improvement and
				Reform Act (7 U.S.C. 7272) is operated at no cost to the Federal Government by
				avoiding forfeitures to the Commodity Credit Corporation.
										(B)Competitive
				proceduresIn carrying out the purchases and sales required under
				subparagraph (A), the Secretary shall, to the maximum extent practicable, use
				competitive procedures, including the receiving, offering, and accepting of
				bids, when entering into contracts with eligible entities and bioenergy
				producers, provided that such procedures are consistent with the purposes of
				subparagraph (A).
										(C)LimitationThe
				purchase and sale of eligible commodities under subparagraph (A) shall only be
				made in crop years in which such purchases and sales are necessary to ensure
				that the program authorized under section 156 of the Federal Agriculture
				Improvement and Reform Act (7 U.S.C. 7272) is operated at no cost to the
				Federal Government by avoiding forfeitures to the Commodity Credit
				Corporation.
										(2)Notice
										(A)In
				generalAs soon as practicable after the date of enactment of the
				Food, Conservation, and Energy Act of
				2008 and each September 1 thereafter through September 1, 2012,
				the Secretary shall provide notice to eligible entities and bioenergy producers
				of the quantity of eligible commodities that shall be made available for
				purchase and sale for the crop year following the date of the notice under this
				section.
										(B)ReestimatesNot
				later than the January 1, April 1, and July 1 of the calendar year following
				the date of a notice under subparagraph (A), the Secretary shall reestimate the
				quantity of eligible commodities determined under subparagraph (A), and provide
				notice and make purchases and sales based on such reestimates.
										(3)Commodity Credit
				Corporation inventory
										(A)Dispositions
											(i)Bioenergy and
				generallyExcept as provided in clause (ii), to the extent that
				an eligible commodity is owned and held in inventory by the Commodity Credit
				Corporation (accumulated pursuant to the program authorized under section 156
				of the Federal Agriculture Improvement and Reform Act (7 U.S.C. 7272)), the
				Secretary shall—
												(I)sell the eligible
				commodity to bioenergy producers under this section consistent with paragraph
				(1)(C);
												(II)dispose of the
				eligible commodity in accordance with section 156(f)(2) of that Act; or
												(III)otherwise
				dispose of the eligible commodity through the buyback of certificates of quota
				entry.
												(ii)Preservation of
				other authoritiesNothing in this section limits the use of other
				authorities for the disposition of an eligible commodity held in the inventory
				of the Commodity Credit Corporation for nonfood use or otherwise in a manner
				that does not increase the net quantity of sugar available for human
				consumption in the United States market, consistent with section 156(f)(1) of
				the Federal Agriculture Improvement and Reform Act (7 U.S.C.
				7272(f)(1)).
											(B)Emergency
				shortagesNotwithstanding subparagraph (A), if there is an
				emergency shortage of sugar for human consumption in the United States market
				that is caused by a war, flood, hurricane, or other natural disaster, or other
				similar event, the Secretary may dispose of an eligible commodity that is owned
				and held in inventory by the Commodity Credit Corporation (accumulated pursuant
				to the program authorized under section 156 of the Federal Agriculture
				Improvement and Reform Act (7 U.S.C. 7272)) through disposition as authorized
				under section 156(f) of that Act or through the use of any other authority of
				the Commodity Credit Corporation.
										(4)Transfer rule;
				storage fees
										(A)General transfer
				ruleExcept with regard to emergency dispositions under paragraph
				(3)(B) and as provided in subparagraph (C), the Secretary shall ensure that
				bioenergy producers that purchase eligible commodities pursuant to this section
				take possession of the eligible commodities within 30 calendar days of the date
				of such purchase from the Commodity Credit Corporation.
										(B)Payment of
				storage fees prohibited
											(i)In
				generalThe Secretary shall, to the maximum extent practicable,
				carry out this section in a manner that ensures no storage fees are paid by the
				Commodity Credit Corporation in the administration of this section.
											(ii)ExceptionClause
				(i) shall not apply with respect to any commodities owned and held in inventory
				by the Commodity Credit Corporation (accumulated pursuant to the program
				authorized under section 156 of the Federal Agriculture Improvement and Reform
				Act (7 U.S.C. 7272)).
											(C)Option to
				prevent storage fees
											(i)In
				generalThe Secretary may enter into contracts with bioenergy
				producers to sell eligible commodities to such producers prior in time to
				entering into contracts with eligible entities to purchase the eligible
				commodities to be used to satisfy the contracts entered into with the bioenergy
				producers.
											(ii)Special
				transfer ruleIf the Secretary makes a sale and purchase referred
				to in clause (i), the Secretary shall ensure that the bioenergy producer that
				purchased eligible commodities takes possession of such commodities within 30
				calendar days of the date the Commodity Credit Corporation purchases the
				eligible commodities.
											(5)Relation to
				other lawsIf sugar that is subject to a marketing allotment
				under part VII of subtitle B of title III of the Agricultural Adjustment Act of
				1938 (7 U.S.C. 1359aa et seq.) is the subject of a payment under this section,
				the sugar shall be considered marketed and shall count against a processor's
				allocation of an allotment under such part, as applicable.
									(6)FundingThe
				Secretary shall use the funds, facilities, and authorities of the Commodity
				Credit Corporation, including the use of such sums as are necessary, to carry
				out this section.
									9011.Biomass Crop
				Assistance Program
								(a)DefinitionsIn
				this section:
									(1)BCAPThe
				term BCAP means the Biomass Crop Assistance Program established
				under this section.
									(2)BCAP project
				areaThe term BCAP project area means an area
				that—
										(A)has specified
				boundaries that are submitted to the Secretary by the project sponsor and
				subsequently approved by the Secretary;
										(B)includes producers
				with contract acreage that will supply a portion of the renewable biomass
				needed by a biomass conversion facility; and
										(C)is physically
				located within an economically practicable distance from the biomass conversion
				facility.
										(3)Contract
				acreageThe term contract acreage means eligible
				land that is covered by a BCAP contract entered into with the Secretary.
									(4)Eligible
				crop
										(A)In
				generalThe term eligible crop means a crop of
				renewable biomass.
										(B)ExclusionsThe
				term eligible crop does not include—
											(i)any crop that is
				eligible to receive payments under title I of the
				Food, Conservation, and Energy Act of
				2008 or an amendment made by that title; or
											(ii)any plant that is
				invasive or noxious or has the potential to become invasive or noxious, as
				determined by the Secretary, in consultation with other appropriate Federal or
				State departments and agencies.
											(5)Eligible
				land
										(A)In
				generalThe term eligible land includes agricultural
				and nonindustrial private forest lands (as defined in section 5(c) of the
				Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103a(c))).
										(B)ExclusionsThe
				term eligible land does not include—
											(i)Federal- or
				State-owned land;
											(ii)land that is
				native sod, as of the date of enactment of the
				Food, Conservation, and Energy Act of
				2008;
											(iii)land enrolled in
				the conservation reserve program established under subchapter B of chapter 1 of
				subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
				seq.);
											(iv)land enrolled in
				the wetlands reserve program established under subchapter C of chapter 1 of
				subtitle D of title XII of that Act (16 U.S.C. 3837 et seq.); or
											(v)land enrolled in
				the grassland reserve program established under subchapter D of chapter 2 of
				subtitle D of title XII of that Act (16 U.S.C. 3838n et seq.).
											(6)Eligible
				material
										(A)In
				generalThe term eligible material means renewable
				biomass.
										(B)ExclusionsThe
				term eligible material does not include—
											(i)any crop that is
				eligible to receive payments under title I of the
				Food, Conservation, and Energy Act of
				2008 or an amendment made by that title;
											(ii)animal waste and
				byproducts (including fats, oils, greases, and manure);
											(iii)food waste and
				yard waste; or
											(iv)algae.
											(7)ProducerThe
				term producer means an owner or operator of contract acreage that
				is physically located within a BCAP project area.
									(8)Project
				sponsorThe term project sponsor means—
										(A)a group of
				producers; or
										(B)a biomass
				conversion facility.
										(b)Establishment
				and purposeThe Secretary shall establish and administer a
				Biomass Crop Assistance Program to—
									(1)support the
				establishment and production of eligible crops for conversion to bioenergy in
				selected BCAP project areas; and
									(2)assist
				agricultural and forest land owners and operators with collection, harvest,
				storage, and transportation of eligible material for use in a biomass
				conversion facility.
									(c)BCAP project
				area
									(1)In
				generalThe Secretary shall provide financial assistance to
				producers of eligible crops in a BCAP project area.
									(2)Selection of
				project areas
										(A)In
				generalTo be considered for selection as a BCAP project area, a
				project sponsor shall submit to the Secretary a proposal that includes, at a
				minimum—
											(i)a
				description of the eligible land and eligible crops of each producer that will
				participate in the proposed BCAP project area;
											(ii)a
				letter of commitment from a biomass conversion facility that the facility will
				use the eligible crops intended to be produced in the proposed BCAP project
				area;
											(iii)evidence that
				the biomass conversion facility has sufficient equity available, as determined
				by the Secretary, if the biomass conversion facility is not operational at the
				time the proposal is submitted to the Secretary; and
											(iv)any other
				appropriate information about the biomass conversion facility or proposed
				biomass conversion facility that gives the Secretary a reasonable assurance
				that the plant will be in operation by the time that the eligible crops are
				ready for harvest.
											(B)BCAP project
				area selection criteriaIn selecting BCAP project areas, the
				Secretary shall consider—
											(i)the volume of the
				eligible crops proposed to be produced in the proposed BCAP project area and
				the probability that such crops will be used for the purposes of the
				BCAP;
											(ii)the volume of
				renewable biomass projected to be available from sources other than the
				eligible crops grown on contract acres;
											(iii)the anticipated
				economic impact in the proposed BCAP project area;
											(iv)the opportunity
				for producers and local investors to participate in the ownership of the
				biomass conversion facility in the proposed BCAP project area;
											(v)the participation
				rate by—
												(I)beginning farmers
				or ranchers (as defined in accordance with section 343(a) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1991(a))); or
												(II)socially
				disadvantaged farmers or ranchers (as defined in section 2501(e) of the Food,
				Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)));
												(vi)the impact on
				soil, water, and related resources;
											(vii)the variety in
				biomass production approaches within a project area, including (as
				appropriate)—
												(I)agronomic
				conditions;
												(II)harvest and
				postharvest practices; and
												(III)monoculture and
				polyculture crop mixes;
												(viii)the range of
				eligible crops among project areas; and
											(ix)any additional
				information, as determined by the Secretary.
											(3)Contract
										(A)In
				generalOn approval of a BCAP project area by the Secretary, each
				producer in the BCAP project area shall enter into a contract directly with the
				Secretary.
										(B)Minimum
				termsAt a minimum, contracts shall include terms that
				cover—
											(i)an
				agreement to make available to the Secretary, or to an institution of higher
				education or other entity designated by the Secretary, such information as the
				Secretary considers to be appropriate to promote the production of eligible
				crops and the development of biomass conversion technology;
											(ii)compliance with
				the highly erodible land conservation requirements of subtitle B of title XII
				of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and the wetland
				conservation requirements of subtitle C of title XII of that Act (16 U.S.C.
				3821 et seq.);
											(iii)the
				implementation of (as determined by the Secretary)—
												(I)a conservation
				plan; or
												(II)a forest
				stewardship plan or an equivalent plan; and
												(iv)any additional
				requirements the Secretary considers appropriate.
											(C)DurationA
				contract under this subsection shall have a term of up to—
											(i)5
				years for annual and perennial crops; or
											(ii)15 years for
				woody biomass.
											(4)Relationship to
				other programsIn carrying out this subsection, the Secretary
				shall provide for the preservation of cropland base and yield history
				applicable to the land enrolled in a BCAP contract.
									(5)Payments
										(A)In
				generalThe Secretary shall make establishment and annual
				payments directly to producers to support the establishment and production of
				eligible crops on contract acreage.
										(B)Amount of
				establishment paymentsThe amount of an establishment payment
				under this subsection shall be up to 75 percent of the costs of establishing an
				eligible perennial crop covered by the contract, including—
											(i)the cost of seeds
				and stock for perennials;
											(ii)the cost of
				planting the perennial crop, as determined by the Secretary; and
											(iii)in the case of
				nonindustrial private forestland, the costs of site preparation and tree
				planting.
											(C)Amount of annual
				payments
											(i)In
				generalSubject to clause (ii), the amount of an annual payment
				under this subsection shall be determined by the Secretary.
											(ii)ReductionThe
				Secretary shall reduce an annual payment by an amount determined to be
				appropriate by the Secretary, if—
												(I)an eligible crop
				is used for purposes other than the production of energy at the biomass
				conversion facility;
												(II)an eligible crop
				is delivered to the biomass conversion facility;
												(III)the producer
				receives a payment under subsection (d);
												(IV)the producer
				violates a term of the contract; or
												(V)there are such
				other circumstances, as determined by the Secretary to be necessary to carry
				out this section.
												(d)Assistance with
				collection, harvest, storage, and transportation
									(1)In
				generalThe Secretary shall make a payment for the delivery of
				eligible material to a biomass conversion facility to—
										(A)a producer of an
				eligible crop that is produced on BCAP contract acreage; or
										(B)a person with the
				right to collect or harvest eligible material.
										(2)Payments
										(A)Costs
				coveredA payment under this subsection shall be in an amount
				described in subparagraph (B) for—
											(i)collection;
											(ii)harvest;
											(iii)storage;
				and
											(iv)transportation to
				a biomass conversion facility.
											(B)AmountSubject
				to paragraph (3), the Secretary may provide matching payments at a rate of $1
				for each $1 per ton provided by the biomass conversion facility, in an amount
				equal to not more than $45 per ton for a period of 2 years.
										(3)Limitation on
				assistance for BCAP contract acreageAs a condition of the
				receipt of annual payment under subsection (c), a producer receiving a payment
				under this subsection for collection, harvest, storage or transportation of an
				eligible crop produced on BCAP acreage shall agree to a reduction in the annual
				payment.
									(e)ReportNot
				later than 4 years after the date of enactment of the
				Food, Conservation, and Energy Act of
				2008, the Secretary shall submit to the Committee on Agriculture
				of the House of Representatives and the Committee on Agriculture, Nutrition,
				and Forestry of the Senate a report on the dissemination by the Secretary of
				the best practice data and information gathered from participants receiving
				assistance under this section.
								(f)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section such sums as are necessary for each of fiscal years 2008
				through 2012.
								9012.Forest biomass
				for energy
								(a)In
				generalThe Secretary, acting through the Forest Service, shall
				conduct a competitive research and development program to encourage use of
				forest biomass for energy.
								(b)Eligible
				entitiesEntities eligible to compete under the program under
				this section include—
									(1)the Forest Service
				(acting through Research and Development);
									(2)other Federal
				agencies;
									(3)State and local
				governments;
									(4)Indian
				tribes;
									(5)land-grant
				colleges and universities; and
									(6)private
				entities.
									(c)Priority for
				project selectionIn carrying out this section, the Secretary
				shall give priority to projects that—
									(1)develop technology
				and techniques to use low-value forest biomass, such as byproducts of forest
				health treatments and hazardous fuels reduction, for the production of
				energy;
									(2)develop processes
				that integrate production of energy from forest biomass into biorefineries or
				other existing manufacturing streams;
									(3)develop new
				transportation fuels from forest biomass; and
									(4)improve the growth
				and yield of trees intended for renewable energy production.
									(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2009 through 2012.
								9013.Community Wood
				Energy Program
								(a)DefinitionsIn
				this section:
									(1)Community wood
				energy planThe term community wood energy plan
				means an assessment of—
										(A)available
				feedstocks necessary to supply a community wood energy system; and
										(B)the long-term
				feasibility of supplying and operating a community wood energy system.
										(2)Community wood
				energy system
										(A)In
				generalThe term community wood energy system means
				an energy system that—
											(i)primarily services
				public facilities owned or operated by State or local governments, including
				schools, town halls, libraries, and other public buildings; and
											(ii)uses woody
				biomass as the primary fuel.
											(B)InclusionsThe
				term community wood energy system includes single facility central
				heating, district heating, combined heat and energy systems, and other related
				biomass energy systems.
										(b)Grant
				program
									(1)In
				generalThe Secretary, acting through the Chief of the Forest
				Service, shall establish a program to be known as the Community Wood
				Energy Program to provide—
										(A)grants of up to
				$50,000 to State and local governments (or designees) to develop community wood
				energy plans; and
										(B)competitive grants
				to State and local governments to acquire or upgrade community wood energy
				systems.
										(2)ConsiderationsIn
				selecting applicants for grants under paragraph (1)(B), the Secretary shall
				consider—
										(A)the energy
				efficiency of the proposed system;
										(B)the cost
				effectiveness of the proposed system; and
										(C)other conservation
				and environmental criteria that the Secretary considers appropriate.
										(3)Use of
				planA State or local government applying to receive a
				competitive grant described in paragraph (1)(B) shall submit to the Secretary
				as part of the grant application the applicable community wood energy
				plan.
									(c)LimitationA
				community wood energy system acquired with grant funds provided under
				subsection (b)(1)(B) shall not exceed an output of—
									(1)50,000,000 Btu per
				hour for heating; and
									(2)2 megawatts for
				electric power production.
									(d)Matching
				fundsA State or local government that receives a grant under
				subsection (b) shall contribute an amount of non-Federal funds towards the
				development of the community wood energy plan, or acquisition of the community
				wood energy systems that is at least equal to the amount of grant funds
				received by the State or local government under that subsection.
								(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2009 through
				2012.
								.
				(b)Conforming
			 amendmentThe Biomass Research and Development Act of 2000 (7
			 U.S.C. 8601 et seq.) is repealed.
				9002.Biofuels
			 infrastructure study
				(a)In
			 generalThe Secretary of Agriculture, the Secretary of Energy,
			 the Administrator of the Environmental Protection Agency, and the Secretary of
			 Transportation (referred to in this section as the Secretaries),
			 shall jointly conduct a study that includes—
					(1)an assessment of
			 the infrastructure needs for expanding the domestic production, transport, and
			 distribution of biofuels given current and likely future market trends;
					(2)recommendations
			 for infrastructure needs and development approaches, taking into account cost
			 and other associated factors; and
					(3)a report that
			 includes—
						(A)a summary of
			 infrastructure needs;
						(B)an analysis of
			 alternative development approaches to meeting the needs described in
			 subparagraph (A), including cost, siting, and other regulatory issues;
			 and
						(C)recommendations
			 for specific infrastructure development actions to be taken.
						(b)Scope of
			 study
					(1)In
			 generalIn conducting the study described in subsection (a), the
			 Secretaries shall address—
						(A)current and likely
			 future market trends for biofuels through calendar year 2025;
						(B)current and future
			 availability of feedstocks;
						(C)water resource
			 needs, including water requirements for biorefineries;
						(D)shipping and
			 storage needs for biomass feedstock and biofuels, including the adequacy of
			 rural roads; and
						(E)modes of
			 transportation and delivery for biofuels (including shipment by rail, truck,
			 pipeline or barge) and associated infrastructure issues.
						(2)ConsiderationsIn
			 addressing the issues described in paragraph (1), the Secretaries shall
			 consider—
						(A)the effects of
			 increased tank truck, rail, and barge transport on existing infrastructure and
			 safety;
						(B)the feasibility of
			 shipping biofuels through pipelines in existence as the date of enactment of
			 this Act;
						(C)the development of
			 new biofuels pipelines, including siting, financing, timing, and other economic
			 issues;
						(D)the implications
			 of various biofuel blend levels on infrastructure needs;
						(E)the implications
			 of various approaches to infrastructure development on resource use and
			 conservation;
						(F)regional
			 differences in biofuels infrastructure needs; and
						(G)other
			 infrastructure issues, as determined by the Secretaries.
						(c)ImplementationIn
			 carrying out this section, the Secretaries —
					(1)shall—
						(A)consult with
			 individuals and entities with interest or expertise in the areas described in
			 subsection (b);
						(B)to the extent
			 available, use the information developed and results of the related studies
			 authorized under sections 243 and 245 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140; 121 Stat. 1540, 1546)); and
						(C)submit to Congress
			 the report required under subsection (a)(3), including—
							(i)in the
			 Senate—
								(I)the Committee on
			 Agriculture, Nutrition, and Forestry ;
								(II)the Committee on
			 Commerce, Science, and Transportation;
								(III)the Committee on
			 Energy and Natural Resources; and
								(IV)the Committee on
			 Environment and Public Works; and
								(ii)in the House of
			 Representatives—
								(I)the Committee on
			 Agriculture;
								(II)the Committee on
			 Energy and Commerce;
								(III)the Committee on
			 Transportation and Infrastructure; and
								(IV)the Committee on
			 Science and Technology; and
								(2)may issue a
			 solicitation for a competition to select a contractor to support the
			 Secretaries.
					9003.Renewable
			 fertilizer study
				(a)In
			 generalNot later than 1 year after the date of receipt of
			 appropriations to carry out this section, the Secretary shall—
					(1)conduct a study to
			 assess the current state of knowledge regarding the potential for the
			 production of fertilizer from renewable energy sources in rural areas,
			 including—
						(A)identification of
			 the critical challenges to commercialization of rural production of nitrogen
			 and phosphorus-based fertilizer from renewables;
						(B)the most promising
			 processes and technologies for renewable fertilizer production;
						(C)the potential
			 cost-competitiveness of renewable fertilizer; and
						(D)the potential
			 impacts of renewable fertilizer on fossil fuel use and the environment;
			 and
						(2)submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report describing the
			 results of the study.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for fiscal year 2009.
				XHorticulture and
			 organic agriculture
			10001.DefinitionsIn this title:
				(1)Specialty
			 cropThe term specialty crop has the meaning given
			 the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
			 U.S.C. 1621 note; Public Law 108–465).
				(2)State department
			 of agricultureThe term State department of
			 agriculture means the agency, commission, or department of a State
			 government responsible for protecting and promoting agriculture in the
			 State.
				AHorticulture
			 marketing and information
				10101.Independent
			 evaluation of Department of Agriculture commodity purchase process
					(a)Evaluation
			 requiredThe Secretary shall arrange to have performed an
			 independent evaluation of the purchasing processes (including the budgetary,
			 statutory, and regulatory authority underlying the processes) used by the
			 Department of Agriculture to implement the requirement that funds available
			 under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be
			 principally devoted to perishable agricultural commodities.
					(b)Submission of
			 resultsNot later than 18 months after the date of the enactment
			 of this Act, the Secretary shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report on the results of the evaluation.
					10102.Quality
			 requirements for clementinesSection 8e(a) of the Agricultural Adjustment
			 Act (7 U.S.C. 608e–1(a)), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, is amended in the matter preceding the first
			 proviso in the first sentence by inserting clementines, after
			 nectarines,.
				10103.Inclusion of
			 specialty crops in census of agricultureSection 2(a) of the Census of Agriculture
			 Act of 1997 (7 U.S.C. 2204g(a)) is amended—
					(1)by striking In 1998 and
			 inserting the following:
						
							(1)In
				generalIn 1998
							;
				and
					(2)by adding at the end the following:
						
							(2)Inclusion of
				specialty cropsEffective
				beginning with the census of agriculture required to be conducted in 2008, the
				Secretary shall conduct as part of each census of agriculture a census of
				specialty crops (as that term is defined in section 3 of the Specialty Crops
				Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law
				108-465)).
							.
					10104.Mushroom
			 promotion, research, and consumer information
					(a)Regions and
			 membersSection 1925(b)(2) of the Mushroom Promotion, Research,
			 and Consumer Information Act of 1990 (7 U.S.C. 6104(b)(2)) is amended—
						(1)in subparagraph
			 (B), by striking 4 regions and inserting 3
			 regions;
						(2)in subparagraph
			 (D), by striking 35,000,000 pounds and inserting
			 50,000,000 pounds; and
						(3)by striking
			 subparagraph (E) and inserting the following:
							
								(E)Additional
				membersIn addition to the
				members appointed pursuant to paragraph (1), and subject to the 9-member limit
				of members on the Council provided in that paragraph, the Secretary shall
				appoint additional members to the council from a region that attains additional
				pounds of production as follows:
									(i)If
				the annual production of a region is greater than 110,000,000 pounds, but less
				than or equal to 180,000,000 pounds, the region shall be represented by 1
				additional member.
									(ii)If
				the annual production of a region is greater than 180,000,000 pounds, but less
				than or equal to 260,000,000 pounds, the region shall be represented by 2
				additional members.
									(iii)If the annual
				production of a region is greater than 260,000,000 pounds, the region shall be
				represented by 3 additional
				members.
									.
						(b)Powers and duties
			 of councilSection 1925(c) of
			 the Mushroom Promotion, Research, and Consumer Information Act of 1990 (7
			 U.S.C. 6104(c)) is amended—
						(1)by redesignating
			 paragraphs (6), (7), and (8) as paragraphs (7), (8), and (9), respectively;
			 and
						(2)by inserting after
			 paragraph (5) the following:
							
								(6)to develop and propose to the Secretary
				programs for good agricultural and good handling practices and related
				activities for
				mushrooms;
								.
						10105.Food safety
			 education initiatives
					(a)Initiative
			 AuthorizedThe Secretary may carry out a food safety education
			 program to educate the public and persons in the fresh produce industry
			 about—
						(1)scientifically
			 proven practices for reducing microbial pathogens on fresh produce; and
						(2)methods of
			 reducing the threat of cross-contamination of fresh produce through sanitary
			 handling practices.
						(b)CooperationThe
			 Secretary may carry out the education program in cooperation with public and
			 private partners.
					(c)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $1,000,000 for each of fiscal years 2008
			 through 2012, to remain available until expended.
					10106.Farmers'
			 market promotion programSection 6 of the Farmer-to-Consumer Direct
			 Marketing Act of 1976 (7 U.S.C. 3005) is amended—
					(1)in subsection (a),
			 by inserting and to promote direct producer-to-consumer
			 marketing before the period at the end;
					(2)in subsection
			 (b)(1)—
						(A)in subparagraph
			 (A), by inserting agri-tourism activities, after
			 programs,; and
						(B)in subparagraph
			 (B)—
							(i)by
			 inserting agri-tourism activities, after
			 programs, and
							(ii)by
			 striking infrastructure and inserting marketing
			 opportunities;
							(3)in subsection
			 (c)(1), by inserting or a producer network or association after
			 cooperative; and
					(4)by striking
			 subsection (e) and inserting the following:
						
							(e)Funding
								(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section—
									(A)$3,000,000 for
				fiscal year 2008;
									(B)$5,000,000 for
				each of fiscal years 2009 through 2010; and
									(C)$10,000,000 for
				each of fiscal years 2011 and 2012.
									(2)Use of
				fundsNot less than 10 percent of the funds used to carry out
				this section in a fiscal year under paragraph (1) shall be used to support the
				use of electronic benefits transfers for Federal nutrition programs at farmers’
				markets.
								(3)Interdepartmental
				coordinationIn carrying out this subsection, the Secretary shall
				ensure coordination between the various agencies to the maximum extent
				practicable.
								(4)LimitationFunds
				described in paragraph (2)—
									(A)may not be used
				for the ongoing cost of carrying out any project; and
									(B)shall only be
				provided to eligible entities that demonstrate a plan to continue to provide
				EBT card access at 1 or more farmers’ markets following the receipt of the
				grant.
									.
					10107.Specialty
			 crops market news allocation
					(a)In
			 generalThe Secretary shall—
						(1)carry out market
			 news activities to provide timely price and shipment information of specialty
			 crops in the United States; and
						(2)use funds made
			 available under subsection (b) to increase the reporting levels for specialty
			 crops in effect on the date of enactment of this Act.
						(b)Authorization of
			 appropriationsIn addition to any other funds made available
			 through annual appropriations for market news services, there is authorized to
			 be appropriated to carry out this section $9,000,000 for each of fiscal years
			 2008 through 2012, to remain available until expended.
					10108.Expedited
			 marketing order for Hass avocados for grades and standards and other
			 purposes
					(a)In
			 GeneralThe Secretary shall initiate procedures under the
			 Agricultural Adjustment Act (7 U.S.C. 601 et seq.), reenacted with amendments
			 by the Agricultural Marketing Agreement Act of 1937, to determine whether it
			 would be appropriate to establish a Federal marketing order for Hass avocados
			 relating to grades and standards and for other purposes under that Act.
					(b)Expedited
			 Procedures
						(1)Proposal for an
			 orderAn organization of domestic avocado producers in existence
			 on the date of enactment of this Act may request the issuance of, and submit to
			 the Secretary a proposal for, an order described in subsection (a).
						(2)Publication of
			 proposalNot later than 60 days after the date on which the
			 Secretary receives a proposed order under paragraph (1), the Secretary shall
			 initiate procedures described in subsection (a) to determine whether the
			 proposed order should proceed.
						(c)Effective
			 DateAny order issued under this section shall become effective
			 not later than 15 months after the date on which the Secretary initiates
			 procedures under the Agricultural Adjustment Act (7 U.S.C. 601 et seq.),
			 reenacted with amendments by the Agricultural Marketing Agreement Act of
			 1937.
					10109.Specialty crop
			 block grants
					(a)Definition of
			 specialty cropSection 3(1)
			 of the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 7
			 U.S.C. 1621 note) is amended by inserting horticulture and
			 before nursery.
					(b)Definition of
			 StateSection 3(2) of the Specialty Crops Competitiveness Act of
			 2004 (Public Law 108–465; 7 U.S.C. 1621 note) is amended by striking and
			 the Commonwealth of Puerto Rico and inserting the Commonwealth
			 of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the
			 Commonwealth of the Northern Mariana Islands.
					(c)Specialty crop
			 block grantsSection 101 of the Specialty Crops Competitiveness
			 Act of 2004 (Public Law 108–465; 7 U.S.C. 1621 note) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 Subject to the appropriation of funds to carry out this section
			 and inserting Using the funds made available under subsection
			 (j); and
							(B)by striking
			 2009 and inserting 2012;
							(2)in subsection (b),
			 by striking appropriated pursuant to the authorization of appropriations
			 in subsection (i) and inserting made available under subsection
			 (j);
						(3)by striking
			 subsection (c) and inserting the following:
							
								(c)Minimum Grant
				AmountNotwithstanding subsection (b), each State shall receive a
				grant under this section for each fiscal year in an amount that is at least
				equal to the higher of—
									(1)$100,000;
				or
									(2)1/3
				of 1 percent of the total amount of funding made available to carry out this
				section for the fiscal year.
									;
				and
						(4)by striking
			 subsection (i) and inserting the following:
							
								(i)Reallocation
									(1)In
				generalThe Secretary shall
				reallocate to other States in accordance with paragraph (2) any amounts made
				available for a fiscal year under this section that are not obligated or
				expended by a date during that fiscal year determined by the Secretary.
									(2)Pro rata
				allocationThe Secretary shall allocate funds described in
				paragraph (1) pro rata to the remaining States that applied during the
				specified grant application period.
									(3)Use of
				reallocated fundsFunds allocated to a State under this
				subsection shall be used by the State only to carry out projects that were
				previously approved in the State plan of the State.
									(j)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary of Agriculture shall make grants under this section,
				using—
									(1)$10,000,000 for
				fiscal year 2008;
									(2)$49,000,000 for
				fiscal year 2009; and
									(3)$55,000,000 for
				each of fiscal years 2010 through
				2012.
									.
						BPest and disease
			 management
				10201.Plant pest
			 and disease management and disaster prevention
					(a)In
			 generalSubtitle A of the Plant Protection Act (7 U.S.C. 7711 et
			 seq.) is amended by adding at the end the following:
						
							420.Plant pest and
				disease management and disaster prevention
								(a)DefinitionsIn
				this section:
									(1)Early plant pest
				detection and surveillanceThe term early plant pest
				detection and surveillance means the full range of activities undertaken
				to find newly introduced plant pests, whether the plant pests are new to the
				United States or new to certain areas of the United States, before—
										(A)the plant pests
				become established; or
										(B)the plant pest
				infestations become too large and costly to eradicate or control.
										(2)Specialty
				cropThe term specialty crop has the meaning given
				the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
				U.S.C. 1621 note; Public Law 108–465).
									(3)State department
				of agricultureThe term State department of
				agriculture means an agency of a State that has a legal responsibility
				to perform early plant pest detection and surveillance activities.
									(b)Early plant pest
				detection and surveillance improvement program
									(1)Cooperative
				agreementsThe Secretary shall enter into a cooperative agreement
				with each State department of agriculture that agrees to conduct early plant
				pest detection and surveillance activities.
									(2)ConsultationIn
				carrying out this subsection, the Secretary shall consult with—
										(A)the National Plant
				Board; and
										(B)other interested
				parties.
										(3)Federal Advisory
				Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.)
				shall not apply to consultations under this subsection.
									(4)Application
										(A)In
				generalA State department of agriculture seeking to enter into a
				cooperative agreement under this subsection shall submit to the Secretary an
				application containing such information as the Secretary may require.
										(B)NotificationThe
				Secretary shall notify applicants of—
											(i)the requirements
				to be imposed on a State department of agriculture for auditing of, and
				reporting on, the use of any funds provided by the Secretary under the
				cooperative agreement;
											(ii)the criteria to
				be used to ensure that early pest detection and surveillance activities
				supported under the cooperative agreement are based on sound scientific data or
				thorough risk assessments; and
											(iii)the means of
				identifying pathways of pest introductions.
											(5)Use of
				funds
										(A)Plant pest
				detection and surveillance activitiesA State department of
				agriculture that receives funds under this subsection shall use the funds to
				carry out early plant pest detection and surveillance activities approved by
				the Secretary to prevent the introduction or spread of a plant pest.
										(B)SubagreementsNothing
				in this subsection prevents a State department of agriculture from using funds
				received under paragraph (4) to enter into subagreements with political
				subdivisions of the State that have legal responsibilities relating to
				agricultural plant pest and disease surveillance.
										(C)Non-Federal
				shareThe non-Federal share of the cost of carrying out a
				cooperative agreement under this section may be provided in-kind, including
				through provision of such indirect costs of the cooperative agreement as the
				Secretary considers to be appropriate.
										(D)Ability to
				provide fundsThe Secretary shall not take the ability to provide
				non-Federal costs to carry out a cooperative agreement entered into under
				subparagraph (A) into consideration when deciding whether to enter into a
				cooperative agreement with a State department of agriculture.
										(6)Special funding
				considerationsThe Secretary shall provide funds to a State
				department of agriculture if the Secretary determines that—
										(A)the State
				department of agriculture is in a State that has a high risk of being affected
				by 1 or more plant pests or diseases, taking into consideration—
											(i)the
				number of international ports of entry in the State;
											(ii)the volume of
				international passenger and cargo entry into the State;
											(iii)the geographic
				location of the State and if the location or types of agricultural commodities
				produced in the State are conducive to agricultural pest and disease
				establishment due to the climate, crop diversity, or natural resources
				(including unique plant species) of the State; and
											(iv)whether the
				Secretary has determined that an agricultural pest or disease in the State is a
				Federal concern ; and
											(B)the early plant
				pest detection and surveillance activities supported with the funds will
				likely—
											(i)prevent the
				introduction and establishment of plant pests; and
											(ii)provide a
				comprehensive approach to compliment Federal detection efforts.
											(7)Reporting
				requirementNot later than 90 days after the date of completion
				of an early plant pest detection and surveillance activity conducted by a State
				department of agriculture using funds provided under this section, the State
				department of agriculture shall submit to the Secretary a report that describes
				the purposes and results of the activities.
									(c)Threat
				identification and mitigation program
									(1)EstablishmentThe
				Secretary shall establish a threat identification and mitigation program to
				determine and address threats to the domestic production of crops.
									(2)RequirementsIn
				conducting the program established under paragraph (1), the Secretary
				shall—
										(A)develop risk
				assessments of the potential threat to the agricultural industry of the United
				States from foreign sources;
										(B)collaborate with
				the National Plant Board; and
										(C)implement action
				plans for high consequence plant pest and diseases to assist in preventing the
				introduction and widespread dissemination of new plant pest and disease threats
				in the United States.
										(3)ReportsNot
				later than 1 year after the date of enactment of this paragraph, and annually
				thereafter, the Secretary shall submit to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate a report on the action plans described in paragraph (2),
				including an accounting of funds expended on the action plans.
									(d)Specialty crop
				certification and risk management systemsThe Secretary shall
				provide funds and technical assistance to specialty crop growers, organizations
				representing specialty crop growers, and State and local agencies working with
				specialty crop growers and organizations for the development and implementation
				of—
									(1)audit-based
				certification systems, such as best management practices—
										(A)to address plant
				pests; and
										(B)to mitigate the
				risk of plant pests in the movement of plants and plant products; and
										(2)nursery plant pest
				risk management systems, in collaboration with the nursery industry, research
				institutions, and other appropriate entities—
										(A)to enable growers
				to identify and prioritize nursery plant pests and diseases of regulatory
				significance;
										(B)to prevent the
				introduction, establishment, and spread of those plant pests and diseases;
				and
										(C)to reduce the risk
				of and mitigate those plant pests and diseases.
										(e)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall make
				available to carry out this section—
									(1)$12,000,000 for
				fiscal year 2009;
									(2)$45,000,000 for
				fiscal year 2010;
									(3)$50,000,000 for
				fiscal year 2011; and
									(4)$50,000,000 for
				fiscal year 2012 and each fiscal year
				thereafter.
									.
					(b)Congressional
			 disapprovalCongress disapproves the rule submitted by the
			 Secretary of Agriculture relating to cost-sharing for animal and plant health
			 emergency programs (68 Fed. Reg. 40541 (2003)), and such rule shall have no
			 force or effect.
					10202.National
			 Clean Plant Network
					(a)In
			 GeneralThe Secretary shall establish a program to be known as
			 the National Clean Plant Network (referred to in this section as
			 the Program).
					(b)RequirementsUnder
			 the Program, the Secretary shall establish a network of clean plant centers for
			 diagnostic and pathogen elimination services to—
						(1)produce clean
			 propagative plant material; and
						(2)maintain blocks of
			 pathogen-tested plant material in sites located throughout the United
			 States.
						(c)Availability of
			 clean plant source materialClean plant source material may be
			 made available to—
						(1)a
			 State for a certified plant program of the State; and
						(2)private nurseries
			 and producers.
						(d)Consultation and
			 CollaborationIn carrying out the Program, the Secretary
			 shall—
						(1)consult with State
			 departments of agriculture, land grant universities, and NLGCA Institutions (as
			 defined in section 1404 of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3103)); and
						(2)to the extent
			 practicable and with input from the appropriate State officials and industry
			 representatives, use existing Federal or State facilities to serve as clean
			 plant centers.
						(e)FundingOf
			 the funds of the Commodity Credit Corporation, the Secretary shall use to carry
			 out the Program $5,000,000 for each of fiscal years 2009 through 2012, to
			 remain available until expended.
					10203.Plant
			 protection
					(a)Review of
			 payment of compensationSection 415(e) of the Plant Protection
			 Act (7 U.S.C. 7715(e)) is amended in the second sentence by striking of
			 longer than 60 days.
					(b)Secretarial
			 discretionSection 442(c) of
			 the Plant Protection Act (7 U.S.C. 7772(c)) is amended by striking of
			 longer than 60 days.
					(c)Subpoena
			 authoritySection 423 of the
			 Plant Protection Act (7 U.S.C. 7733) is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)Authority to
				issueThe Secretary shall
				have the power to subpoena the attendance and testimony of any witness, the
				production of all evidence (including books, papers, documents, electronically
				stored information, and other tangible things that constitute or contain
				evidence), or to require the person to whom the subpoena is directed to permit
				the inspection of premises relating to the administration or enforcement of
				this title or any matter under investigation in connection with this
				title.
								;
						(2)in subsection (b),
			 by striking documentary; and
						(3)in subsection
			 (c)—
							(A)in the first sentence, by striking
			 testimony of any witness and the production of documentary
			 evidence and inserting testimony of any witness, the production
			 of evidence, or the inspection of premises; and
							(B)in the second
			 sentence, by striking question or to produce documentary
			 evidence and inserting question, produce evidence, or permit the
			 inspection of premises.
							(d)Willful
			 violationsSection 424(b)(1)(A) of the Plant Protection Act (7
			 U.S.C. 7734(b)(1)(A)) is amended by striking and $500,000 for all
			 violations adjudicated in a single proceeding and inserting
			 $500,000 for all violations adjudicated in a single proceeding if the
			 violations do not include a willful violation, and $1,000,000 for all
			 violations adjudicated in a single proceeding if the violations include a
			 willful violation.
					10204.Regulations
			 to improve management and oversight of certain regulated articles
					(a)In
			 GeneralNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall—
						(1)take action on
			 each issue identified in the document entitled Lessons Learned and
			 Revisions under Consideration for APHIS’ Biotechnology Framework, dated
			 October 4, 2007; and
						(2)as the Secretary
			 considers appropriate, promulgate regulations to improve the management and
			 oversight of articles regulated under the Plant Protection Act (7 U.S.C. 7701
			 et seq.).
						(b)InclusionsIn
			 carrying out subsection (a), the Secretary shall take actions that are designed
			 to enhance—
						(1)the quality and
			 completeness of records;
						(2)the availability
			 of representative samples;
						(3)the maintenance of
			 identity and control in the event of an unauthorized release;
						(4)corrective actions
			 in the event of an unauthorized release;
						(5)protocols for
			 conducting molecular forensics;
						(6)clarity in
			 contractual agreements;
						(7)the use of the
			 latest scientific techniques for isolation and confinement distances;
						(8)standards for
			 quality management systems and effective research; and
						(9)the design of
			 electronic permits to store documents and other information relating to the
			 permit and notification processes.
						(c)ConsiderationIn
			 carrying out subsection (a), the Secretary shall consider—
						(1)establishing—
							(A)a system of
			 risk-based categories to classify each regulated article;
							(B)a means to
			 identify regulated articles (including the retention of seed samples);
			 and
							(C)standards for
			 isolation and containment distances; and
							(2)requiring permit
			 holders—
							(A)to maintain a
			 positive chain of custody;
							(B)to provide for the
			 maintenance of records;
							(C)to provide for the
			 accounting of material;
							(D)to conduct periodic
			 audits;
							(E)to establish an
			 appropriate training program;
							(F)to provide
			 contingency and corrective action plans; and
							(G)to submit reports
			 as the Secretary considers to be appropriate.
							10205.Pest and
			 Disease Revolving Loan Fund
					(a)DefinitionsIn this section:
						(1)Authorized
			 equipment
							(A)In
			 generalThe term authorized equipment means any
			 equipment necessary for the management of forest land.
							(B)InclusionsThe
			 term authorized equipment includes—
								(i)cherry
			 pickers;
								(ii)equipment
			 necessary for—
									(I)the construction
			 of staging and marshalling areas;
									(II)the planting of
			 trees; and
									(III)the surveying of
			 forest land;
									(iii)vehicles capable
			 of transporting harvested trees;
								(iv)wood chippers;
			 and
								(v)any other
			 appropriate equipment, as determined by the Secretary.
								(2)FundThe
			 term Fund means the Pest and Disease Revolving Loan Fund
			 established by subsection (b).
						(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Deputy Chief of the State and Private Forestry organization.
						(b)Establishment of
			 FundThere is established in the Treasury of the United States a
			 revolving fund, to be known as the Pest and Disease Revolving Loan
			 Fund, consisting of such amounts as are appropriated to the Fund under
			 subsection (f).
					(c)Expenditures
			 from Fund
						(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to provide loans under
			 subsection (e).
						(2)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
						(d)Transfers of
			 amounts
						(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
						(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
						(e)Uses of
			 Fund
						(1)Loans
							(A)In
			 generalThe Secretary shall use amounts in the Fund to provide
			 loans to eligible units of local government to finance purchases of authorized
			 equipment to monitor, remove, dispose of, and replace infested trees that are
			 located—
								(i)on land under the
			 jurisdiction of the eligible units of local government; and
								(ii)within the
			 borders of quarantine areas infested by plant pests.
								(B)Maximum
			 amountThe maximum amount of a loan that may be provided by the
			 Secretary to an eligible unit of local government under this subsection shall
			 be the lesser of—
								(i)the amount that
			 the eligible unit of local government has appropriated to finance purchases of
			 authorized equipment in accordance with subparagraph (A); or
								(ii)$5,000,000.
								(C)Interest
			 rateThe interest rate on any loan made by the Secretary under
			 this paragraph shall be a rate equal to 2 percent.
							(D)ReportNot
			 later than 180 days after the date on which an eligible unit of local
			 government receives a loan provided by the Secretary under subparagraph (A),
			 the eligible unit of local government shall submit to the Secretary a report
			 that describes each purchase made by the eligible unit of local government
			 using assistance provided through the loan.
							(2)Loan repayment
			 schedule
							(A)In
			 generalTo be eligible to receive a loan from the Secretary under
			 paragraph (1), in accordance with each requirement described in subparagraph
			 (B), an eligible unit of local government shall enter into an agreement with
			 the Secretary to establish a loan repayment schedule relating to the repayment
			 of the loan.
							(B)Requirements
			 relating to loan repayment scheduleA loan repayment schedule
			 established under subparagraph (A) shall require the eligible unit of local
			 government—
								(i)to repay to the
			 Secretary of the Treasury, not later than 1 year after the date on which the
			 eligible unit of local government receives a loan under paragraph (1), and
			 semiannually thereafter, an amount equal to the quotient obtained by
			 dividing—
									(I)the principal
			 amount of the loan (including interest); by
									(II)the total
			 quantity of payments that the eligible unit of local government is required to
			 make during the repayment period of the loan; and
									(ii)not later than 20
			 years after the date on which the eligible unit of local government receives a
			 loan under paragraph (1), to complete repayment to the Secretary of the
			 Treasury of the loan made under this section (including interest).
								(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Fund such sums as are necessary to carry
			 out this section.
					10206.Cooperative
			 agreements relating to plant pest and disease prevention
			 activitiesSection 431 of the
			 Plant Protection Act (7 U.S.C. 7751) is amended by adding at the end the
			 following:
					
						(f)Transfer of
				cooperative agreement fund
							(1)In
				generalA State may provide to a unit of local government in the
				State described in paragraph (2) any cost-sharing assistance or financing
				mechanism provided to the State under a cooperative agreement entered into
				under this Act between the Secretary and the State relating to the eradication,
				prevention, control, or suppression of plant pests.
							(2)RequirementsTo
				be eligible for assistance or financing under paragraph (1), a unit of local
				government shall be—
								(A)engaged in any
				activity relating to the eradication, prevention, control, or suppression of
				the plant pest infestation covered under the cooperative agreement between the
				Secretary and the State; and
								(B)capable of
				documenting each plant pest infestation eradication, prevention, control, or
				suppression activity generally carried out by—
									(i)the Department of
				Agriculture; or
									(ii)the State
				department of agriculture that has jurisdiction over the unit of local
				government.
									.
				COrganic
			 agriculture
				10301.National
			 organic certification cost-share programSection 10606 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 6523) is amended—
					(1)in subsection (a),
			 by striking $5,000,000 for fiscal year 2002 and inserting
			 $22,000,000 for fiscal year 2008;
					(2)in subsection
			 (b)(2), by striking $500 and inserting $750;
			 and
					(3)by adding at the
			 end the following:
						
							(c)ReportingNot
				later than March 1 of each year, the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate a report that describes the requests by,
				disbursements to, and expenditures for each State under the program during the
				current and previous fiscal year, including the number of producers and
				handlers served by the program in the previous fiscal
				year.
							.
					10302.Organic
			 production and market data initiativesSection 7407 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 5925c) is amended to read as follows:
					
						7407.Organic
				production and market data initiatives
							(a)In
				generalThe Secretary shall collect and report data on the
				production and marketing of organic agricultural products.
							(b)RequirementsIn
				carrying out subsection (a), the Secretary shall, at a minimum—
								(1)collect and
				distribute comprehensive reporting of prices relating to organically produced
				agricultural products;
								(2)conduct surveys
				and analysis and publish reports relating to organic production, handling,
				distribution, retail, and trend studies (including consumer purchasing
				patterns); and
								(3)develop surveys
				and report statistical analysis on organically produced agricultural
				products.
								(c)ReportNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that—
								(1)describes the
				progress that has been made in implementing this section; and
								(2)identifies any
				additional production and marketing data needs.
								(d)Funding
								(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $5,000,000, to remain available
				until expended.
								(2)Additional
				fundingIn addition to funds made available under paragraph (1),
				there are authorized to be appropriated to carry out this section not more than
				$5,000,000 for each of fiscal years 2008 through 2012, to remain available
				until
				expended.
								.
				10303.National
			 Organic ProgramSection 2123
			 of the Organic Foods Production Act of 1990 (7 U.S.C. 6522) is amended—
					(1)by striking
			 There are and inserting the following:
						
							(a)In
				GeneralThere are
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)National Organic
				ProgramNotwithstanding any other provision of law, in order to
				carry out activities under the national organic program established under this
				title, there are authorized to be appropriated—
								(1)$5,000,000 for
				fiscal year 2008;
								(2)$6,500,000 for
				fiscal year 2009;
								(3)$8,000,000 for
				fiscal year 2010;
								(4)$9,500,000 for
				fiscal year 2011;
								(5)$11,000,000 for
				fiscal year 2012; and
								(6)in addition to
				those amounts, such additional sums as are necessary for fiscal year 2009 and
				each fiscal year
				thereafter.
								.
					DMiscellaneous
				10401.National
			 Honey BoardSection 7(c) of
			 the Honey Research, Promotion, and Consumer Information Act (7 U.S.C. 4606(c))
			 is amended by adding at the end the following:
					
						(12)Referendum
				requirement
							(A)Definition of
				existing Honey BoardThe term existing Honey Board
				means the Honey Board in effect on the date of enactment of this
				paragraph.
							(B)Conduct of
				referendaNotwithstanding any other provision of law, subject to
				subparagraph (C), the order providing for the establishment and operation of
				the existing Honey Board shall continue in force, until the Secretary first
				conducts, at the earliest practicable date, but not later than 180 days after
				the date of enactment of this paragraph, referenda on orders to establish a
				honey packer-importer board or a United States honey producer board.
							(C)RequirementsIn
				conducting referenda under subparagraph (B), and in exercising fiduciary
				responsibilities in any transition to any 1 or more successor boards, the
				Secretary shall—
								(i)conduct a
				referendum of eligible United States honey producers for the establishment of a
				marketing board solely for United States honey producers;
								(ii)conduct a
				referendum of eligible packers, importers, and handlers of honey for the
				establishment of a marketing board for packers, importers, and handlers of
				honey;
								(iii)notwithstanding
				the timing of the referenda required under clauses (i) and (ii) or of the
				establishment of any 1 or more successor boards pursuant to those referenda,
				ensure that the rights and interests of honey producers, importers, packers,
				and handlers of honey are equitably protected in any disposition of the assets,
				facilities, intellectual property, and programs of the existing Honey Board and
				in the transition to any 1 or more new successor marketing boards;
								(iv)ensure that the
				existing Honey Board continues in operation until such time as the Secretary
				determines that—
									(I)any 1 or more
				successor boards, if approved, are operational; and
									(II)the interests of
				producers, importers, packers, and handlers of honey can be equitably protected
				during any remaining period in which a referendum on a successor board or the
				establishment of such a board is pending; and
									(v)discontinue
				collection of assessments under the order establishing the existing Honey Board
				on the date the Secretary requires that collections commence pursuant to an
				order approved in a referendum by eligible producers or processors and
				importers of honey.
								(D)Honey Board
				referendumIf 1 or more orders are approved pursuant to paragraph
				(C)—
								(i)the Secretary
				shall not be required to conduct a continuation referendum on the order in
				existence on the date of enactment of this paragraph; and
								(ii)that order shall
				be terminated pursuant to the provisions of the
				order.
								.
				10402.Identification
			 of honey
					(a)In
			 generalSection 203(h) of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1622(h)) is amended—
						(1)by
			 designating the first through sixth sentences as paragraphs (1), (2)(A),
			 (2)(B), (3), (4), and (5), respectively; and
						(2)by adding at the
			 end the following:
							
								(6)Identification of
				honey
									(A)In
				generalThe use of a label or advertising material on, or in
				conjunction with, packaged honey that bears any official certificate of
				quality, grade mark or statement, continuous inspection mark or statement,
				sampling mark or statement, or any combination of the certificates, marks, or
				statements of the Department of Agriculture is hereby prohibited under this Act
				unless there appears legibly and permanently in close proximity (such as on the
				same side(s) or surface(s)) to the certificate, mark, or statement, and in at
				least a comparable size, the 1 or more names of the 1 or more countries of
				origin of the lot or container of honey, preceded by the words Product
				of or other words of similar meaning.
									(B)ViolationA
				violation of the requirements of subparagraph (A) may be deemed by the
				Secretary to be sufficient cause for debarment from the benefits of this Act
				only with respect to
				honey.
									.
						(b)Effective
			 dateThe amendments made by subsection (a) take effect on the
			 date that is 1 year after the date of enactment of this Act.
					10403.Grant program
			 to improve movement of specialty crops
					(a)Grants
			 authorizedThe Secretary may
			 make grants under this section to an eligible entity described in subsection
			 (b)—
						(1)to improve the
			 cost-effective movement of specialty crops to local, regional, national, and
			 international markets; and
						(2)to address regional intermodal
			 transportation deficiencies that adversely affect the movement of specialty
			 crops to markets inside or outside the United States.
						(b)Eligible grant
			 recipientsGrants may be made
			 under this section to any of, or any combination of:
						(1)State and local
			 governments.
						(2)Grower
			 cooperatives.
						(3)National, State, or regional organizations
			 of producers, shippers, or carriers.
						(4)Other entities as
			 determined to be appropriate by the Secretary.
						(c)Matching
			 fundsThe recipient of a grant under this section shall
			 contribute an amount of non-Federal funds toward the project for which the
			 grant is provided that is at least equal to the amount of grant funds received
			 by the recipient under this section.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as are
			 necessary for each of fiscal years 2008 through 2012.
					10404.Market loss
			 assistance for asparagus producers
					(a)In
			 GeneralAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall make payments to producers of the 2007 crop of
			 asparagus for market loss resulting from imports during the 2004 through 2007
			 crop years.
					(b)Payment
			 RateThe payment rate for a payment under this section shall be
			 based on the reduction in revenue received by asparagus producers associated
			 with imports during the 2004 through 2007 crop years.
					(c)Payment
			 QuantityThe payment quantity for asparagus for which the
			 producers on a farm are eligible for payments under this section shall be equal
			 to the average quantity of the 2003 crop of asparagus produced by producers on
			 the farm.
					(d)Funding
						(1)In
			 generalSubject to paragraph (2), the Secretary shall make
			 available $15,000,000 of the funds of the Commodity Credit Corporation to carry
			 out a program to provide market loss payments to producers of asparagus under
			 this section.
						(2)AllocationOf
			 the amount made available under paragraph (1), the Secretary shall use—
							(A)$7,500,000 to make
			 payments to producers of asparagus for the fresh market; and
							(B)$7,500,000 to make
			 payments to producers of asparagus for the processed or frozen market.
							XILivestock
			11001.Livestock
			 mandatory reporting
				(a)Web site
			 improvements and user education
					(1)In
			 generalSection 251(g) of the Agricultural Marketing Act of 1946
			 (7 U.S.C. 1636(g)) is amended to read as follows:
						
							(g)Electronic
				reporting and publishing
								(1)In
				generalThe Secretary shall,
				to the maximum extent practicable, provide for the reporting and publishing of
				the information required under this subtitle by electronic means.
								(2)Improvements and
				education
									(A)Enhanced
				electronic publishingThe
				Secretary shall develop and implement an enhanced system of electronic
				publishing to disseminate information collected pursuant to this subtitle. Such
				system shall—
										(i)present information in a format that can be
				readily understood by producers, packers, and other market participants;
										(ii)adhere to the
				publication deadlines in this subtitle;
										(iii)present information in charts and graphs,
				as appropriate;
										(iv)present comparative information for prior
				reporting periods, as the Secretary considers appropriate; and
										(v)be updated as soon
				as practicable after information is reported to the Secretary.
										(B)EducationThe
				Secretary shall carry out a market news education program to educate the public
				and persons in the livestock and meat industries about—
										(i)usage of the
				system developed under subparagraph (A); and
										(ii)interpreting and
				understanding information collected and disseminated through such
				system.
										.
					(2)Applicability
						(A)Enhanced
			 reportingThe Secretary of Agriculture shall develop and
			 implement the system required under paragraph (2)(A) of section 251(g) of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1636(g)), as amended by paragraph
			 (1), not later than one year after the date on which the Secretary determines
			 sufficient funds have been appropriated pursuant to subsection (c).
						(B)Current
			 systemNotwithstanding the
			 amendment made by paragraph (1), the Secretary shall continue to use the
			 information format for disseminating information under subtitle B of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) in effect on the
			 date of the enactment of this Act at least until the date that is two years
			 after the date on which the Secretary makes the determination referred to in
			 subparagraph (A).
						(b)Study and
			 report
					(1)StudyThe
			 Secretary shall conduct a study on the effects of requiring packer processing
			 plants to report to the Secretary information on wholesale pork cuts (including
			 price and volume information), including—
						(A)the positive or
			 negative economic effects on producers and consumers; and
						(B)the effects of a
			 confidentiality requirement on mandatory reporting.
						(2)InformationDuring
			 the period preceding the submission of the report under paragraph (3), the
			 Secretary may collect, and each packer processing plant shall provide, such
			 information as is necessary to enable the Secretary to conduct the study
			 required under paragraph (1).
					(3)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report on the results of the study conducted under paragraph (1).
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				11002.Country of origin
			 labelingSubtitle D of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et seq.) is amended—
				(1)in section
			 281(2)(A)—
					(A)in clause (v), by
			 striking and;
					(B)in clause (vi), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(vii)meat produced
				from goats;
							(viii)chicken, in
				whole and in part;
							(ix)ginseng;
							(x)pecans; and
							(xi)macadamia
				nuts.
							;
					(2)in
			 section 282—
					(A)in subsection (a),
			 by striking paragraphs (2) and (3) and inserting the following:
						
							(2)Designation of
				country of origin for beef, lamb, pork, chicken, and goat meat
								(A)United states
				country of originA retailer of a covered commodity that is beef,
				lamb, pork, chicken, or goat meat may designate the covered commodity as
				exclusively having a United States country of origin only if the covered
				commodity is derived from an animal that was—
									(i)exclusively born,
				raised, and slaughtered in the United States;
									(ii)born and raised
				in Alaska or Hawaii and transported for a period of not more than 60 days
				through Canada to the United States and slaughtered in the United States;
				or
									(iii)present in the
				United States on or before July 15, 2008, and once present in the United
				States, remained continuously in the United States.
									(B)Multiple
				countries of origin
									(i)In
				generalA retailer of a covered commodity that is beef, lamb,
				pork, chicken, or goat meat that is derived from an animal that is—
										(I)not exclusively
				born, raised, and slaughtered in the United States,
										(II)born, raised, or
				slaughtered in the United States, and
										(III)not imported
				into the United States for immediate slaughter,
										may designate
				the country of origin of such covered commodity as all of the countries in
				which the animal may have been born, raised, or slaughtered.(ii)Relation to
				general requirementNothing in this subparagraph alters the
				mandatory requirement to inform consumers of the country of origin of covered
				commodities under paragraph (1).
									(C)Imported for
				immediate slaughterA retailer of a covered commodity that is
				beef, lamb, pork, chicken, or goat meat that is derived from an animal that is
				imported into the United States for immediate slaughter shall designate the
				origin of such covered commodity as—
									(i)the
				country from which the animal was imported; and
									(ii)the United
				States.
									(D)Foreign country
				of originA retailer of a covered commodity that is beef, lamb,
				pork, chicken, or goat meat that is derived from an animal that is not born,
				raised, or slaughtered in the United States shall designate a country other
				than the United States as the country of origin of such commodity.
								(E)Ground beef,
				pork, lamb, chicken, and goatThe notice of country of origin for
				ground beef, ground pork, ground lamb, ground chicken, or ground goat shall
				include—
									(i)a
				list of all countries of origin of such ground beef, ground pork, ground lamb,
				ground chicken, or ground goat; or
									(ii)a
				list of all reasonably possible countries of origin of such ground beef, ground
				pork, ground lamb, ground chicken, or ground goat.
									(3)Designation of
				country of origin for fish
								(A)In
				generalA retailer of a covered commodity that is farm-raised
				fish or wild fish may designate the covered commodity as having a United States
				country of origin only if the covered commodity—
									(i)in
				the case of farm-raised fish, is hatched, raised, harvested, and processed in
				the United States; and
									(ii)in
				the case of wild fish, is—
										(I)harvested in the
				United States, a territory of the United States, or a State, or by a vessel
				that is documented under chapter 121 of title 46, United States Code, or
				registered in the United States; and
										(II)processed in the
				United States, a territory of the United States, or a State, including the
				waters thereof, or aboard a vessel that is documented under chapter 121 of
				title 46, United States Code, or registered in the United States.
										(B)Designation of
				wild fish and farm-raised fishThe notice of country of origin
				for wild fish and farm-raised fish shall distinguish between wild fish and
				farm-raised fish.
								(4)Designation of
				country of origin for perishable agricultural commodities, ginseng, peanuts,
				pecans, and macadamia nuts
								(A)In
				generalA retailer of a covered commodity that is a perishable
				agricultural commodity, ginseng, peanut, pecan, or macadamia nut may designate
				the covered commodity as having a United States country of origin only if the
				covered commodity is exclusively produced in the United States.
								(B)State, region,
				locality of the united statesWith respect to a covered commodity
				that is a perishable agricultural commodity, ginseng, peanut, pecan, or
				macadamia nut produced exclusively in the United States, designation by a
				retailer of the State, region, or locality of the United States where such
				commodity was produced shall be sufficient to identify the United States as the
				country of origin.
								;
				and
					(B)by striking
			 subsection (d) and inserting the following:
						
							(d)Audit
				Verification System
								(1)In
				generalThe Secretary may conduct an audit of any person that
				prepares, stores, handles, or distributes a covered commodity for retail sale
				to verify compliance with this subtitle (including the regulations promulgated
				under section 284(b)).
								(2)Record
				requirements
									(A)In
				generalA person subject to an audit under paragraph (1) shall
				provide the Secretary with verification of the country of origin of covered
				commodities. Records maintained in the course of the normal conduct of the
				business of such person, including animal health papers, import or customs
				documents, or producer affidavits, may serve as such verification.
									(B)Prohibition on
				requirement of additional recordsThe Secretary may not require a
				person that prepares, stores, handles, or distributes a covered commodity to
				maintain a record of the country of origin of a covered commodity other than
				those maintained in the course of the normal conduct of the business of such
				person.
									;
				and
					(3)in section
			 283—
					(A)by striking
			 subsections (a) and (c);
					(B)by redesignating
			 subsection (b) as subsection (a);
					(C)in subsection (a)
			 (as so redesignated), by striking retailer and inserting
			 retailer or person engaged in the business of supplying a covered
			 commodity to a retailer; and
					(D)by adding at the
			 end the following new subsection:
						
							(b)FinesIf,
				on completion of the 30-day period described in subsection (a)(2), the
				Secretary determines that the retailer or person engaged in the business of
				supplying a covered commodity to a retailer has—
								(1)not made a good
				faith effort to comply with section 282, and
								(2)continues to
				willfully violate section 282 with respect to the violation about which the
				retailer or person received notification under subsection (a)(1),
								after
				providing notice and an opportunity for a hearing before the Secretary with
				respect to the violation, the Secretary may fine the retailer or person in an
				amount of not more than $1,000 for each
				violation..
					11003.Agricultural Fair
			 Practices Act of 1967
			 definitionsSection 3 of the
			 Agricultural Fair Practices Act of 1967 (7 U.S.C. 2302) is amended—
				(1)by striking
			 When used in this Act— and inserting In this
			 Act:;
				(2)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (1) through (4) as clauses (i) through (iv), respectively;
			 and
					(B)in clause (iv) (as
			 so redesignated), by striking clause (1), (2), or (3) of this
			 paragraph and inserting clause (i), (ii), or
			 (iii);
					(3)by
			 striking subsection (d);
				(4)by redesignating
			 subsections (a), (b), (c), and (e) as paragraphs (3), (4), (2), (1),
			 respectively, indenting appropriately, and moving those paragraphs so as to
			 appear in numerical order;
				(5)in each paragraph
			 (as so redesignated) that does not have a heading, by inserting a heading, in
			 the same style as the heading in the amendment made by paragraph (6), the text
			 of which is comprised of the term defined in the paragraph;
				(6)in paragraph (2)
			 (as so redesignated)—
					(A)by striking
			 The term association of producers means and
			 inserting the following:
						
							(2)Association of
				producers
								(A)In
				generalThe term association of producers
				means
								;
				and
					(B)by adding at the
			 end the following:
						
							(B)InclusionThe
				term association of producers includes an organization whose
				membership is exclusively limited to agricultural producers and dedicated to
				promoting the common interest and general welfare of producers of agricultural
				products.
							;
				and
					(7)in paragraph (3)
			 (as so redesignated)—
					(A)by striking
			 The term and inserting the following:
						
							(3)Handler
								(A)In
				generalThe term
								;
				and
					(B)by inserting after
			 clause (iv) of subparagraph (A) (as redesignated by subparagraph (A) and
			 paragraph (2)) the following:
						
							(B)ExclusionThe
				term handler does not include a person, other than a packer (as
				defined in section 201 of the Packers and Stockyards Act, 1921 (7 U.S.C. 191)),
				that provides custom feeding services for a
				producer.
							.
					11004.Annual
			 report
				(a)In
			 generalThe Packers and
			 Stockyards Act, 1921, is amended—
					(1)by redesignating
			 section 416 (7 U.S.C. 229) as section 417; and
					(2)by inserting after
			 section 415 (7 U.S.C. 228d) the following:
						
							416.Annual
				report
								(a)In
				generalNot later than March
				1 of each year, the Secretary shall submit to Congress and make publicly
				available a report that—
									(1)states, for the
				preceding year, separately for livestock and poultry and separately by
				enforcement area category (financial, trade practice, or competitive acts and
				practices), with respect to investigations into possible violations of this
				Act—
										(A)the number of
				investigations opened;
										(B)the number of
				investigations that were closed or settled without a referral to the General
				Counsel of the Department of Agriculture;
										(C)for investigations
				described in subparagraph (B), the length of time from initiation of the
				investigation to when the investigation was closed or settled without the
				filing of an enforcement complaint;
										(D)the number of
				investigations that resulted in referral to the General Counsel of the
				Department of Agriculture for further action, the number of such referrals
				resolved without administrative enforcement action, and the number of
				enforcement actions filed by the General Counsel;
										(E)for referrals to
				the General Counsel that resulted in an administrative enforcement action being
				filed, the length of time from the referral to the filing of the administrative
				action;
										(F)for referrals to
				the General Counsel that resulted in an administrative enforcement action being
				filed, the length of time from filing to resolution of the administrative
				enforcement action;
										(G)the number of
				investigations that resulted in referral to the Department of Justice for
				further action, and the number of civil enforcement actions filed by the
				Department of Justice on behalf of the Secretary pursuant to such a
				referral;
										(H)for referrals that
				resulted in a civil enforcement action being filed by the Department of
				Justice, the length of time from the referral to the filing of the enforcement
				action;
										(I)for referrals that
				resulted in a civil enforcement action being filed by the Department of
				Justice, the length of time from the filing of the enforcement action to
				resolution; and
										(J)the average civil
				penalty imposed in administrative or civil enforcement actions for violations
				of this Act, and the total amount of civil penalties imposed in all such
				enforcement actions; and
										(2)includes any other
				additional information the Secretary considers important to include in the
				annual report.
									(b)Format of
				information providedFor subparagraphs (C), (E), (F), and (H) of
				subsection (a)(1), the Secretary may, if appropriate due to the number of
				complaints for a given category, provide summary statistics (including range,
				maximum, minimum, mean, and average times) and graphical
				representations.
								.
					(b)SunsetEffective September 30, 2012, section 416
			 of the Packers and Stockyards Act, 1921, as added by subsection (a)(2), is
			 repealed.
				11005.Production
			 contractsTitle II of the
			 Packers and Stockyards Act, 1921 (7 U.S.C. 198 et seq.) is amended by adding at
			 the end the following:
				
					208.Production
				contracts
						(a)Right of
				contract producers to cancel production contracts
							(1)In
				generalA poultry grower or swine production contract grower may
				cancel a poultry growing arrangement or swine production contract by mailing a
				cancellation notice to the live poultry dealer or swine contractor not later
				than the later of—
								(A)the date that is 3
				business days after the date on which the poultry growing arrangement or swine
				production contract is executed; or
								(B)any cancellation
				date specified in the poultry growing arrangement or swine production
				contract.
								(2)DisclosureA
				poultry growing arrangement or swine production contract shall clearly
				disclose—
								(A)the right of the
				poultry grower or swine production contract grower to cancel the poultry
				growing arrangement or swine production contract;
								(B)the method by
				which the poultry grower or swine production contract grower may cancel the
				poultry growing arrangement or swine production contract; and
								(C)the deadline for
				canceling the poultry growing arrangement or swine production contract.
								(b)Required
				disclosure of additional capital investments in production contracts
							(1)In
				generalA poultry growing arrangement or swine production
				contract shall contain on the first page a statement identified as
				Additional Capital Investments Disclosure Statement, which shall
				conspicuously state that additional large capital investments may be required
				of the poultry grower or swine production contract grower during the term of
				the poultry growing arrangement or swine production contract.
							(2)ApplicationParagraph
				(1) shall apply to any poultry growing arrangement or swine production contract
				entered into, amended, altered, modified, renewed, or extended after the date
				of the enactment of this section.
							209.Choice of law
				and venue
						(a)Location of
				forumThe forum for resolving any dispute among the parties to a
				poultry growing arrangement or swine production or marketing contract that
				arises out of the arrangement or contract shall be located in the Federal
				judicial district in which the principle part of the performance takes place
				under the arrangement or contract.
						(b)Choice of
				lawA poultry growing arrangement or swine production or
				marketing contract may specify which State’s law is to apply to issues governed
				by State law in any dispute arising out of the arrangement or contract, except
				to the extent that doing so is prohibited by the law of the State in which the
				principal part of the performance takes place under the arrangement or
				contract.
						210.Arbitration
						(a)In
				generalAny livestock or poultry contract that contains a
				provision requiring the use of arbitration to resolve any controversy that may
				arise under the contract shall contain a provision that allows a producer or
				grower, prior to entering the contract to decline to be bound by the
				arbitration provision.
						(b)DisclosureAny
				livestock or poultry contract that contains a provision requiring the use of
				arbitration shall contain terms that conspicuously disclose the right of the
				contract producer or grower, prior to entering the contract, to decline the
				requirement to use arbitration to resolve any controversy that may arise under
				the livestock or poultry contract.
						(c)Dispute
				resolutionAny contract producer or grower that declines a
				requirement of arbitration pursuant to subsection (b) has the right, to
				nonetheless seek to resolve any controversy that may arise under the livestock
				or poultry contract, if, after the controversy arises, both parties consent in
				writing to use arbitration to settle the controversy.
						(d)ApplicationSubsections (a) (b) and (c) shall apply to
				any contract entered into, amended, altered, modified, renewed, or extended
				after the date of the enactment of the Food, Conservation, and Energy Act of
				2008 .
						(e)Unlawful
				practiceAny action by or on behalf of a packer, swine
				contractor, or live poultry dealer that violates this section (including any
				action that has the intent or effect of limiting the ability of a producer or
				grower to freely make a choice described in subsection (b)) is an unlawful
				practice under this Act.
						(f)RegulationsThe
				Secretary shall promulgate regulations to—
							(1)carry out this
				section; and
							(2)establish criteria
				that the Secretary will consider in determining whether the arbitration process
				provided in a contract provides a meaningful opportunity for the grower or
				producer to participate fully in the arbitration
				process.
							.
			11006.RegulationsAs soon as practicable, but not later than 2
			 years after the date of the enactment of this Act, the Secretary of Agriculture
			 shall promulgate regulations with respect to the Packers and Stockyards Act,
			 1921 (7 U.S.C. 181 et seq.) to establish criteria that the Secretary will
			 consider in determining—
				(1)whether an undue
			 or unreasonable preference or advantage has occurred in violation of such
			 Act;
				(2)whether a live
			 poultry dealer has provided reasonable notice to poultry growers of any
			 suspension of the delivery of birds under a poultry growing arrangement;
				(3)when a requirement
			 of additional capital investments over the life of a poultry growing
			 arrangement or swine production contract constitutes a violation of such Act;
			 and
				(4)if
			 a live poultry dealer or swine contractor has provided a reasonable period of
			 time for a poultry grower or a swine production contract grower to remedy a
			 breach of contract that could lead to termination of the poultry growing
			 arrangement or swine production contract.
				11007.Sense of Congress
			 regarding pseudorabies eradication programIt is the sense of Congress that—
				(1)the Secretary of Agriculture should
			 recognize the threat feral swine pose to the domestic swine population and the
			 entire livestock industry;
				(2)keeping the United
			 States commercial swine herd free of pseudorabies is essential to maintaining
			 and growing pork export markets;
				(3)the establishment and continued support of
			 a swine surveillance system will assist the swine industry in the monitoring,
			 surveillance, and eradication of pseudorabies; and
				(4)pseudorabies eradication is a high priority
			 that the Secretary should carry out under the authorities of the Animal Health
			 Protection Act.
				11008.Sense of Congress
			 regarding the cattle fever tick eradication programIt is the sense of Congress that—
				(1)the cattle fever
			 tick and the southern cattle tick are vectors of the causal agent of
			 babesiosis, a severe and often fatal disease of cattle; and
				(2)implementing a national strategic plan for
			 the cattle fever tick eradication program is a high priority that the Secretary
			 of Agriculture should carry out in order to—
					(A)prevent the entry
			 of cattle fever ticks into the United States;
					(B)enhance and
			 maintain an effective surveillance program to rapidly detect any cattle fever
			 tick incursions; and
					(C)research, identify, and procure the tools
			 and knowledge necessary to prevent and eradicate cattle fever ticks in the
			 United States.
					11009.National Sheep
			 Industry Improvement Center
				(a)FundingSection
			 375(e)(6) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2008j(e)(6)) is amended by striking subparagraphs (B) and (C) and inserting the
			 following:
					
						(B)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $1,000,000 for fiscal year 2008,
				to remain available until expended.
						(C)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $10,000,000 for each of fiscal years 2008
				through
				2012.
						.
				(b)Repeal of
			 Requirement To Privatize Revolving Fund
					(1)In
			 generalSection 375 of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2008j) is amended by striking subsection (j).
					(2)Effective
			 dateThe amendment made by paragraph (1) takes effect on May 1,
			 2007.
					11010.Trichinae
			 certification program
				(a)Voluntary
			 trichinae certification
					(1)EstablishmentNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall establish a
			 voluntary trichinae certification program. Such program shall include the
			 facilitation of the export of pork products and certification services related
			 to such products.
					(2)RegulationsThe
			 Secretary shall issue final regulations to implement the program under
			 paragraph (1) not later than 90 days after the date of the enactment of this
			 Act.
					(3)ReportIf
			 final regulations are not published in accordance with paragraph (2) within 90
			 days of the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Agriculture of the House of Representatives and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate a report
			 containing—
						(A)an explanation of
			 why the final regulations have not been issued in accordance with paragraph
			 (2); and
						(B)the date on which
			 the Secretary expects to issue such final regulations.
						(b)FundingSubject
			 to the availability of appropriations under subsection (d)(1)(A) of section
			 10405 of the Animal Health Protection Act (7 U.S.C. 8304), as added by
			 subsection (c), the Secretary shall use not less than $6,200,000 of the funds
			 made available under such subsection to carry out subsection (a).
				(c)Authorization of
			 appropriationsSection 10405 of the Animal Health Protection Act
			 (7 U.S.C. 8304) is amended by adding at the end the following new
			 subsection:
					
						(d)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated—
								(A)$1,500,000 for
				each of fiscal years 2008 through 2012 to carry out section 11010 of the Food,
				Conservation, and Energy Act of 2008; and
								(B)such sums as may
				be necessary for each of fiscal years 2008 through 2012 to carry out this
				section.
								(2)AvailabilityFunds
				appropriated under paragraph (1) shall remain available until
				expended.
							.
				11011.Low pathogenic
			 diseasesThe Animal Health
			 Protection Act (7 U.S.C. 8301 et seq.) is amended—
				(1)in
			 section 10407(d)(2)(C) (7 U.S.C. 8306(d)(2)(C)), by striking of longer
			 than 60 days;
				(2)in section
			 10409(b) (7 U.S.C. 8308(b))—
					(A)by redesignating
			 paragraph (2) as paragraph (3);
					(B)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)Specific
				cooperative programsThe
				Secretary shall compensate industry participants and State agencies that
				cooperate with the Secretary in carrying out operations and measures under
				subsection (a) for 100 percent of eligible costs relating to cooperative
				programs involving Federal, State, and industry participants to control
				diseases of low pathogenicity in accordance with regulations issued by the
				Secretary.
							;
				and
					(C)in paragraph (3)
			 (as so redesignated), by striking of longer than 60 days;
			 and
					(3)in section
			 10417(b)(3) (7 U.S.C. 8316(b)(3)), by striking of longer than 60
			 days.
				11012.Animal
			 protection
				(a)Willful
			 violationsSection 10414(b)(1)(A) of the Animal Health Protection
			 Act (7 U.S.C. 8316(b)(1)(A)) is amended by striking clause (iii) and inserting
			 the following:
					
						(iii)for all
				violations adjudicated in a single proceeding—
							(I)$500,000 if the
				violations do not include a willful violation; or
							(II)$1,000,000 if the
				violations include 1 or more willful
				violations.
							.
				(b)Subpoena
			 authoritySection 10415(a)(2) of the Animal Health Protection Act
			 (7 U.S.C. 8314) is amended
					(1)by striking
			 subparagraph (A) and inserting the following:
						
							(A)In
				generalThe Secretary shall have the power to subpoena the
				attendance and testimony of any witness, the production of all evidence
				(including books, papers, documents, electronically stored information, and
				other tangible things that constitute or contain evidence), or to require the
				person to whom the subpoena is directed to permit the inspection of premises
				relating to the administration or enforcement of this title or any matter under
				investigation in connection with this
				title.
							;
					(2)in
			 subparagraph (B), by striking documentary; and
					(3)in subparagraph
			 (C)—
						(A)in clause (i), by
			 striking testimony of any witness and the production of documentary
			 evidence and inserting testimony of any witness, the production
			 of evidence, or the inspection of premises; and
						(B)in clause (ii), by
			 striking question or to produce documentary evidence and
			 inserting question, produce evidence, or permit the inspection of
			 premises.
						11013.National Aquatic
			 Animal Health Plan
				(a)In
			 generalThe Secretary of Agriculture may enter into a cooperative
			 agreement with an eligible entity to carry out a project under a national
			 aquatic animal health plan under the authority of the Secretary under section
			 10411 of the Animal Health Protection Act (7 U.S.C. 8310) for the purpose of
			 detecting, controlling, or eradicating diseases of aquaculture species and
			 promoting species-specific best management practices.
				(b)Cooperative
			 Agreements between eligible entities and the Secretary
					(1)DutiesAs
			 a condition of entering into a cooperative agreement with the Secretary under
			 this section, an eligible entity shall agree to—
						(A)assume
			 responsibility for the non-Federal share of the cost of carrying out the
			 project under the national aquatic health plan, as determined by the Secretary
			 in accordance with paragraph (2); and
						(B)act in accordance
			 with applicable disease and species specific best management practices relating
			 to activities to be carried out under such project.
						(2)Non-federal
			 shareThe Secretary shall
			 determine the non-Federal share of the cost of carrying out a project under the
			 national aquatic health plan on a case-by-case basis for each such project.
			 Such non-Federal share may be provided in cash or in-kind.
					(c)Applicability of
			 other lawsIn carrying out this section, the Secretary may make
			 use of the authorities under the Animal Health Protection Act (7 U.S.C. 8301 et
			 seq.), including the authority to carry out operations and measures to detect,
			 control, and eradicate pests and diseases and the authority to pay claims
			 arising out of the destruction of any animal, article, or means of
			 conveyance.
				(d)Authorization of
			 AppropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of fiscal years 2008
			 through 2012.
				(e)Eligible entity
			 definedIn this section, the term eligible entity
			 means a State, a political subdivision of a State, Indian tribe, or other
			 appropriate entity, as determined by the Secretary of Agriculture.
				11014.Study on bioenergy
			 operations
				(a)StudyThe Secretary of Agriculture shall conduct
			 a study to evaluate the role of animal manure as a source of fertilizer and its
			 potential additional uses. Such study shall include—
					(1)a
			 determination of the extent to which animal manure is utilized as fertilizer in
			 agricultural operations by type (including species and agronomic practices
			 employed) and size;
					(2)an evaluation of
			 the potential impact on consumers and on agricultural operations (by size)
			 resulting from limitations being placed on the utilization of animal manure as
			 fertilizer; and
					(3)an evaluation of
			 the effects on agriculture production contributable to the increased
			 competition for animal manure use due to bioenergy production, including as a
			 feedstock or a replacement for fossil fuels.
					(b)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate the
			 results of the study conducted under subsection (a).
				11015.Interstate
			 shipment of meat and poultry inspected by Federal and State agencies for
			 certain small establishments
				(a)Meat and Meat
			 ProductsThe Federal Meat Inspection Act (21 U.S.C. 601 et seq.)
			 is amended by adding at the end the following:
					
						VInspections by
				Federal and State agencies
							501.Interstate
				shipment of meat inspected by Federal and State agencies for certain small
				establishments
								(a)Definitions
									(1)Appropriate
				state agencyThe term appropriate State agency means
				a State agency described in section 301(b).
									(2)Designated
				personnelThe term designated personnel means
				inspection personnel of a State agency that have undergone all necessary
				inspection training and certification to assist the Secretary in the
				administration and enforcement of this Act, including rules and regulations
				issued under this Act.
									(3)Eligible
				establishmentThe term eligible establishment means
				an establishment that is in compliance with—
										(A)the State
				inspection program of the State in which the establishment is located;
				and
										(B)this Act,
				including rules and regulations issued under this Act.
										(4)Meat
				itemThe term meat item means—
										(A)a portion of meat;
				and
										(B)a meat food
				product.
										(5)Selected
				establishmentThe term selected establishment means
				an eligible establishment that is selected by the Secretary, in coordination
				with the appropriate State agency of the State in which the eligible
				establishment is located, under subsection (b) to ship carcasses, portions of
				carcasses, and meat items in interstate commerce.
									(b)Authority of
				Secretary to allow shipments
									(1)In
				generalSubject to paragraph (2), the Secretary, in coordination
				with the appropriate State agency of the State in which an establishment is
				located, may select the establishment to ship carcasses, portions of carcasses,
				and meat items in interstate commerce, and place on each carcass, portion of a
				carcass, and meat item shipped in interstate commerce a Federal mark, stamp,
				tag, or label of inspection, if—
										(A)the carcass, portion of carcass, or meat
				item qualifies for the mark, stamp, tag, or label of inspection under the
				requirements of this Act;
										(B)the establishment
				is an eligible establishment; and
										(C)inspection
				services for the establishment are provided by designated personnel.
										(2)Prohibited
				establishmentsIn carrying out paragraph (1), the Secretary, in
				coordination with an appropriate State agency, shall not select an
				establishment that—
										(A)on average, employs
				more than 25 employees (including supervisory and nonsupervisory employees), as
				defined by the Secretary;
										(B)as of the date of
				the enactment of this section, ships in interstate commerce carcasses, portions
				of carcasses, or meat items that are inspected by the Secretary in accordance
				with this Act;
										(C)(i)is a Federal
				establishment;
											(ii)was a Federal establishment that
				was reorganized on a later date under the same name or a different name or
				person by the person, firm, or corporation that controlled the establishment as
				of the date of the enactment of this section; or
											(iii)was a State establishment as of
				the date of the enactment of this section that—
												(I)as of the date of the enactment of this
				section, employed more than 25 employees; and
												(II)was reorganized on a later date by the
				person, firm, or corporation that controlled the establishment as of the date
				of the enactment of this section;
												(D)is in violation of
				this Act;
										(E)is located in a
				State that does not have a State inspection program; or
										(F)is the subject of
				a transition carried out in accordance with a procedure developed by the
				Secretary under paragraph (3)(A).
										(3)Establishments
				that employ more than 25 employees
										(A)Development of
				procedureThe Secretary may develop a procedure to transition to
				a Federal establishment any establishment under this section that, on average,
				consistently employs more than 25 employees.
										(B)Eligibility of
				certain establishments
											(i)In
				generalA State establishment that employs more than 25 employees
				but less than 35 employees as of the date of the enactment of this section may
				be selected as a selected establishment under this subsection.
											(ii)ProceduresA
				State establishment shall be subject to the procedures established under
				subparagraph (A) beginning on the date that is 3 years after the effective date
				described in subsection (j).
											(c)Reimbursement of
				State costsThe Secretary shall reimburse a State for costs
				related to the inspection of selected establishments in the State in accordance
				with Federal requirements in an amount of not less than 60 percent of eligible
				State costs.
								(d)Coordination
				between Federal and State agencies
									(1)In
				generalThe Secretary shall designate an employee of the Federal
				Government as State coordinator for each appropriate State agency—
										(A)to provide
				oversight and enforcement of this title; and
										(B)to oversee the
				training and inspection activities of designated personnel of the State
				agency.
										(2)SupervisionA
				State coordinator shall be under the direct supervision of the
				Secretary.
									(3)Duties of State
				coordinator
										(A)In
				generalA State coordinator shall visit selected establishments
				with a frequency that is appropriate to ensure that selected establishments are
				operating in a manner that is consistent with this Act (including regulations
				and policies under this Act).
										(B)Quarterly
				reportsA State coordinator shall, on a quarterly basis, submit
				to the Secretary a report that describes the status of each selected
				establishment that is under the jurisdiction of the State coordinator with
				respect to the level of compliance of each selected establishment with the
				requirements of this Act.
										(C)Immediate
				notification requirementIf a State coordinator determines that
				any selected establishment that is under the jurisdiction of the State
				coordinator is in violation of any requirement of this Act, the State
				coordinator shall—
											(i)immediately notify
				the Secretary of the violation; and
											(ii)deselect the
				selected establishment or suspend inspection at the selected
				establishment.
											(4)Performance
				evaluationsPerformance evaluations of State coordinators
				designated under this subsection shall be conducted by the Secretary as part of
				the Federal agency management control system.
									(e)Audits
									(1)Periodic audits
				conducted by Inspector General of the Department of
				AgricultureNot later than 2 years after the effective date
				described in subsection (j), and not less often than every 3 years thereafter,
				the Inspector General of the Department of Agriculture shall conduct an audit
				of each activity taken by the Secretary under this section for the period
				covered by the audit to determine compliance with this section.
									(2)Audit conducted
				by Comptroller General of the United StatesNot earlier than 3
				years, nor later than 5 years, after the date of the enactment of this section,
				the Comptroller General of the United States shall conduct an audit of the
				implementation of this section to determine—
										(A)the effectiveness
				of the implementation of this section; and
										(B)the number of
				selected establishments selected by the Secretary to ship carcasses, portions
				of carcasses, or meat items under this section.
										(f)Technical
				Assistance Division
									(1)EstablishmentNot
				later than 180 days after the effective date described in subsection (j), the
				Secretary shall establish in the Food Safety and Inspection Service of the
				Department of Agriculture a technical assistance division to coordinate the
				initiatives of any other appropriate agency of the Department of Agriculture to
				provide—
										(A)outreach,
				education, and training to very small or certain small establishments (as
				defined by the Secretary); and
										(B)grants to
				appropriate State agencies to provide outreach, technical assistance,
				education, and training to very small or certain small establishments (as
				defined by the Secretary).
										(2)PersonnelThe
				technical assistance division shall be comprised of individuals that, as
				determined by the Secretary—
										(A)are of a quantity sufficient to carry out
				the duties of the technical assistance division; and
										(B)possess appropriate qualifications and
				expertise relating to the duties of the technical assistance division.
										(g)Transition
				GrantsThe Secretary may provide grants to appropriate State
				agencies to assist the appropriate State agencies in helping establishments
				covered by title III to transition to selected establishments.
								(h)ViolationsAny
				selected establishment that the Secretary determines to be in violation of any
				requirement of this Act shall be transitioned to a Federal establishment in
				accordance with a procedure developed by the Secretary under subsection
				(b)(3)(A).
								(i)EffectNothing
				in this section limits the jurisdiction of the Secretary with respect to the
				regulation of meat and meat products under this Act.
								(j)Effective
				Date
									(1)In
				generalThis section takes effect on the date on which the
				Secretary, after providing a period of public comment (including through the
				conduct of public meetings or hearings), promulgates final regulations to carry
				out this section.
									(2)RequirementNot
				later than 18 months after the date of the enactment of this section, the
				Secretary shall promulgate final regulations in accordance with paragraph
				(1).
									.
				(b)Poultry and
			 poultry productsThe Poultry Products Inspection Act (21 U.S.C.
			 451 et seq.) is amended by adding at the end the following:
					
						31.Interstate
				shipment of poultry inspected by Federal and State agencies for certain small
				establishments
							(a)Definitions
								(1)Appropriate state
				agencyThe term appropriate State agency means a
				State agency described in section 5(a)(1).
								(2)Designated
				personnelThe term designated personnel means
				inspection personnel of a State agency that have undergone all necessary
				inspection training and certification to assist the Secretary in the
				administration and enforcement of this Act, including rules and regulations
				issued under this Act.
								(3)Eligible
				establishmentThe term eligible establishment means
				an establishment that is in compliance with—
									(A)the State
				inspection program of the State in which the establishment is located;
				and
									(B)this Act,
				including rules and regulations issued under this Act.
									(4)Poultry
				itemThe term poultry item means—
									(A)a portion of
				poultry; and
									(B)a poultry
				product.
									(5)Selected
				establishmentThe term selected establishment means
				an eligible establishment that is selected by the Secretary, in coordination
				with the appropriate State agency of the State in which the eligible
				establishment is located, under subsection (b) to ship poultry items in
				interstate commerce.
								(b)Authority of
				Secretary to allow shipments
								(1)In
				generalSubject to paragraph (2), the Secretary, in coordination
				with the appropriate State agency of the State in which an establishment is
				located, may select the establishment to ship poultry items in interstate
				commerce, and place on each poultry item shipped in interstate commerce a
				Federal mark, stamp, tag, or label of inspection, if—
									(A)the poultry item
				qualifies for the Federal mark, stamp, tag, or label of inspection under the
				requirements of this Act;
									(B)the establishment
				is an eligible establishment; and
									(C)inspection
				services for the establishment are provided by designated personnel.
									(2)Prohibited
				establishmentsIn carrying out paragraph (1), the Secretary, in
				coordination with an appropriate State agency, shall not select an
				establishment that—
									(A)on average,
				employs more than 25 employees (including supervisory and nonsupervisory
				employees), as defined by the Secretary;
									(B)as of the date of
				the enactment of this section, ships in interstate commerce carcasses, portions
				of carcasses, or poultry items that are inspected by the Secretary in
				accordance with this Act;
									(C)(i)is a Federal
				establishment;
										(ii)was a Federal establishment as of
				the date of the enactment of this section, and was reorganized on a later date
				under the same name or a different name or person by the person, firm, or
				corporation that controlled the establishment as of the date of the enactment
				of this section; or
										(iii)was a State establishment as of
				the date of the enactment of this section that—
											(I)as of the date of the enactment of this
				section, employed more than 25 employees; and
											(II)was reorganized on a later date by the
				person, firm, or corporation that controlled the establishment as of the date
				of the enactment of this section;
											(D)is in violation of
				this Act;
									(E)is located in a
				State that does not have a State inspection program; or
									(F)is the subject of
				a transition carried out in accordance with a procedure developed by the
				Secretary under paragraph (3)(A).
									(3)Establishments
				that employ more than 25 employees
									(A)Development of
				procedureThe Secretary may develop a procedure to transition to
				a Federal establishment any establishment under this section that, on average,
				consistently employs more than 25 employees.
									(B)Eligibility of
				certain establishments
										(i)In
				generalA State establishment that employs more than 25 employees
				but less than 35 employees as of the date of the enactment of this section may
				be selected as a selected establishment under this subsection.
										(ii)ProceduresA
				State establishment shall be subject to the procedures established under
				subparagraph (A) beginning on the date that is 3 years after the effective date
				described in subsection (i).
										(c)Reimbursement of
				State CostsThe Secretary shall reimburse a State for costs
				related to the inspection of selected establishments in the State in accordance
				with Federal requirements in an amount of not less than 60 percent of eligible
				State costs.
							(d)Coordination
				Between Federal and State Agencies
								(1)In
				generalThe Secretary shall designate an employee of the Federal
				Government as State coordinator for each appropriate State agency—
									(A)to provide
				oversight and enforcement of this section; and
									(B)to oversee the
				training and inspection activities of designated personnel of the State
				agency.
									(2)SupervisionA
				State coordinator shall be under the direct supervision of the
				Secretary.
								(3)Duties of state
				coordinator
									(A)In
				generalA State coordinator shall visit selected establishments
				with a frequency that is appropriate to ensure that selected establishments are
				operating in a manner that is consistent with this Act (including regulations
				and policies under this Act).
									(B)Quarterly
				reportsA State coordinator shall, on a quarterly basis, submit
				to the Secretary a report that describes the status of each selected
				establishment that is under the jurisdiction of the State coordinator with
				respect to the level of compliance of each selected establishment with the
				requirements of this Act.
									(C)Immediate
				notification requirementIf a State coordinator determines that
				any selected establishment that is under the jurisdiction of the State
				coordinator is in violation of any requirement of this Act, the State
				coordinator shall—
										(i)immediately notify
				the Secretary of the violation; and
										(ii)deselect the
				selected establishment or suspend inspection at the selected
				establishment.
										(4)Performance
				evaluationsPerformance evaluations of State coordinators
				designated under this subsection shall be conducted by the Secretary as part of
				the Federal agency management control system.
								(e)Audits
								(1)Periodic audits
				conducted by inspector general of the department of
				agricultureNot later than 2 years after the effective date
				described in subsection (i), and not less often than every 3 years thereafter,
				the Inspector General of the Department of Agriculture shall conduct an audit
				of each activity taken by the Secretary under this section for the period
				covered by the audit to determine compliance with this section.
								(2)Audit conducted
				by comptroller general of the united statesNot earlier than 3
				years, nor later than 5 years, after the date of the enactment of this section,
				the Comptroller General of the United States shall conduct an audit of the
				implementation of this section to determine—
									(A)the effectiveness
				of the implementation of this section; and
									(B)the number of
				selected establishments selected by the Secretary to ship poultry items under
				this section.
									(f)Transition
				GrantsThe Secretary may provide grants to appropriate State
				agencies to assist the appropriate State agencies in helping establishments
				covered by this Act to transition to selected establishments.
							(g)ViolationsAny
				selected establishment that the Secretary determines to be in violation of any
				requirement of this Act shall be transitioned to a Federal establishment in
				accordance with a procedure developed by the Secretary under subsection
				(b)(3)(A).
							(h)EffectNothing
				in this section limits the jurisdiction of the Secretary with respect to the
				regulation of poultry and poultry products under this Act.
							(i)Effective
				Date
								(1)In
				generalThis section takes effect on the date on which the
				Secretary, after providing a period of public comment (including through the
				conduct of public meetings or hearings), promulgates final regulations to carry
				out this section.
								(2)RequirementNot
				later than 18 months after the date of the enactment of this section, the
				Secretary shall promulgate final regulations in accordance with paragraph
				(1).
								.
				11016.Inspection and
			 grading
				(a)GradingSection
			 203 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1622) is
			 amended—
					(1)by redesignating
			 subsection (n) as subsection (o); and
					(2)by inserting after
			 subsection (m) the following new subsection:
						
							(n)Grading
				programTo establish within
				the Department of Agriculture a voluntary fee based grading program for—
								(1)catfish (as
				defined by the Secretary under paragraph (2) of section 1(w) of the Federal
				Meat Inspection Act (21 U.S.C. 601(w))); and
								(2)any additional
				species of farm-raised fish or farm-raised shellfish—
									(A)for which the
				Secretary receives a petition requesting such voluntary fee based grading;
				and
									(B)that the Secretary
				considers
				appropriate.
									.
					(b)Inspection
					(1)In
			 generalThe Federal Meat Inspection Act is amended—
						(A)in section 1(w) (21 U.S.C. 601(w)) —
							(i)by
			 striking and at the end of paragraph (1);
							(ii)by redesignating paragraph (2) as paragraph
			 (3); and
							(iii)by
			 inserting after paragraph (1) the following new paragraph:
								
									(2)catfish, as defined by the Secretary;
				and
									;
							(B)by striking
			 section 6 (21 U.S.C. 606) and inserting the following new section:
							
								6.(a)In
				generalFor the purposes hereinbefore set forth the Secretary
				shall cause to be made, by inspectors appointed for that purpose, an
				examination and inspection of all meat food products prepared for commerce in
				any slaughtering, meat-canning, salting, packing, rendering, or similar
				establishment, and for the purposes of any examination and inspection and
				inspectors shall have access at all times, by day or night, whether the
				establishment be operated or not, to every part of said establishment; and said
				inspectors shall mark, stamp, tag, or label as Inspected and
				passed all such products found to be not adulterated; and said
				inspectors shall label, mark, stamp, or tag as Inspected and
				condemned all such products found adulterated, and all such condemned
				meat food products shall be destroyed for food purposes, as hereinbefore
				provided, and the Secretary may remove inspectors from any establishment which
				fails to so destroy such condemned meat food products:
				Provided, That subject to the rules and regulations of the
				Secretary the provisions of this section in regard to preservatives shall not
				apply to meat food products for export to any foreign country and which are
				prepared or packed according to the specifications or directions of the foreign
				purchaser, when no substance is used in the preparation or packing thereof in
				conflict with the laws of the foreign country to which said article is to be
				exported; but if said article shall be in fact sold or offered for sale for
				domestic use or consumption then this proviso shall not exempt said article
				from the operation of all the other provisions of this chapter.
									(b)CatfishIn the case of an examination and
				inspection under subsection (a) of a meat food product derived from catfish,
				the Secretary shall take into account the conditions under which the catfish is
				raised and transported to a processing
				establishment.
									;
				and
						(C)by adding at the
			 end of title I the following new section:
							
								25.Notwithstanding any other provision of this
				Act, the requirements of sections 3, 4, 5, 10(b), and 23 shall not apply to
				catfish.
								.
						(2)Effective
			 date
						(A)In
			 generalThe amendments made
			 by paragraph (1) shall not apply until the date on which the Secretary of
			 Agriculture issues final regulations (after providing a period of public
			 comment, including through the conduct of public meetings or hearings, in
			 accordance with chapter 5 of title 5, United States Code) to carry out such
			 amendments.
						(B)RegulationsNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Agriculture, in consultation with the Commissioner of Food and Drugs, shall
			 issue final regulations to carry out the amendments made by paragraph
			 (1).
						(3)Budget
			 requestNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Agriculture
			 shall submit to Congress an estimate of the costs of implementing the
			 amendments made by paragraph (1), including the estimated—
						(A)staff
			 years;
						(B)number of
			 establishments;
						(C)volume expected to
			 be produced at such establishments; and
						(D)any other
			 information used in estimating the costs of implementing such
			 amendments.
						11017.Food safety
			 improvement
				(a)Federal Meat
			 Inspection ActTitle I of the Federal Meat Inspection Act is
			 further amended by inserting after section 11 (21 U.S.C. 611) the
			 following:
					
						12.NotificationAny establishment subject to inspection
				under this Act that believes, or has reason to believe, that an adulterated or
				misbranded meat or meat food product received by or originating from the
				establishment has entered into commerce shall promptly notify the Secretary
				with regard to the type, amount, origin, and destination of the meat or meat
				food product.
						13.Plans and
				reassessmentsThe Secretary
				shall require that each establishment subject to inspection under this Act
				shall, at a minimum—
							(1)prepare and maintain current procedures for
				the recall of all meat or meat food products produced and shipped by the
				establishment;
							(2)document each
				reassessment of the process control plans of the establishment; and
							(3)upon request, make the procedures and
				reassessed process control plans available to inspectors appointed by the
				Secretary for review and
				copying.
							.
				(b)Poultry Products
			 Inspection ActSection 10 of the Poultry Products Inspection Act
			 (21 U.S.C. 459) is amended—
					(1)by striking the
			 section heading and all that follows through Sec. 10. No establishment
			 and inserting the following:
						
							10.Compliance by
				all establishments
								(a)In
				generalNo establishment
								;
				and
					(2)by adding at the
			 end the following:
						
							(b)NotificationAny
				establishment subject to inspection under this Act that believes, or has reason
				to believe, that an adulterated or misbranded poultry or poultry product
				received by or originating from the establishment has entered into commerce
				shall promptly notify the Secretary with regard to the type, amount, origin,
				and destination of the poultry or poultry product.
							(c)Plans and
				reassessmentsThe Secretary
				shall require that each establishment subject to inspection under this Act
				shall, at a minimum—
								(1)prepare and maintain current procedures for
				the recall of all poultry or poultry products produced and shipped by the
				establishment;
								(2)document each
				reassessment of the process control plans of the establishment; and
								(3)upon request, make the procedures and
				reassessed process control plans available to inspectors appointed by the
				Secretary for review and
				copying.
								.
					XIICrop Insurance
			 and Disaster Assistance Programs
			ACrop insurance and
			 agricultural disaster assistance
				12001.Definition of
			 organic cropSection 502(b) of
			 the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended—
					(1)by
			 redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively;
			 and
					(2)by inserting after
			 paragraph (6) the following:
						
							(7)Organic
				cropThe term organic crop means an agricultural
				commodity that is organically produced consistent with section 2103 of the
				Organic Foods Production Act of 1990 (7 U.S.C.
				6502).
							.
					12002.General
			 powers
					(a)In
			 GeneralSection 506 of the Federal Crop Insurance Act (7 U.S.C.
			 1506) is amended—
						(1)in the first
			 sentence of subsection (d), by striking The Corporation and
			 inserting Subject to section 508(j)(2)(A), the Corporation;
			 and
						(2)by striking
			 subsection (n).
						(b)Conforming
			 Amendments
						(1)Section 506 of the
			 Federal Crop Insurance Act (7 U.S.C. 1506) is amended by redesignating
			 subsections (o), (p), and (q) as subsections (n), (o), and (p),
			 respectively.
						(2)Section 521 of the
			 Federal Crop Insurance Act (7 U.S.C. 1521) is amended by striking the last
			 sentence.
						12003.Reduction in
			 loss ratio
					(a)Projected Loss
			 RatioSubsection (n)(2) of section 506 of the Federal Crop
			 Insurance Act (7 U.S.C. 1506) (as redesignated by section 12002(b)(1)) is
			 amended—
						(1)in
			 the paragraph heading, by striking as
			 of october 1, 1998;
						(2)by striking
			 , on and after October 1, 1998,; and
						(3)by striking
			 1.075 and inserting 1.0.
						(b)Premiums
			 RequiredSection 508(d)(1) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(d)(1)) is amended by striking not greater than 1.1
			 and all that follows and inserting
						
							not greater
			 than—(A)1.1 through
				September 30, 1998;
							(B)1.075 for the
				period beginning October 1, 1998, and ending on the day before the date of
				enactment of the Food, Conservation, and Energy Act of 2008; and
							(C)1.0 on and after
				the date of enactment of that
				Act.
							.
					12004.Premiums
			 adjustmentsSection 508(a) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(a)) is amended by adding at the
			 end the following:
					
						(9)Premium
				adjustments
							(A)ProhibitionExcept
				as provided in subparagraph (B), no person shall pay, allow, or give, or offer
				to pay, allow, or give, directly or indirectly, either as an inducement to
				procure insurance or after insurance has been procured, any rebate, discount,
				abatement, credit, or reduction of the premium named in an insurance policy or
				any other valuable consideration or inducement not specified in the
				policy.
							(B)ExceptionsSubparagraph
				(A) does not apply with respect to—
								(i)a
				payment authorized under subsection (b)(5)(B);
								(ii)a
				performance-based discount authorized under subsection (d)(3); or
								(iii)a patronage
				dividend, or similar payment, that is paid—
									(I)by an entity that
				was approved by the Corporation to make such payments for the 2005, 2006, or
				2007 reinsurance year, in accordance with subsection (b)(5)(B) as in effect on
				the day before the date of enactment of this paragraph; and
									(II)in a manner
				consistent with the payment plan approved in accordance with that subsection
				for the entity by the Corporation for the applicable reinsurance
				year.
									.
				12005.Controlled
			 business insuranceSection
			 508(a) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)) (as amended by
			 section 12004) is amended by adding at the end the following:
					
						(10)Commissions
							(A)Definition of
				immediate familyIn this paragraph, the term immediate
				family means an individual’s father, mother, stepfather, stepmother,
				brother, sister, stepbrother, stepsister, son, daughter, stepson, stepdaughter,
				grandparent, grandson, granddaughter, father-in-law, mother-in-law,
				brother-in-law, sister-in-law, son-in-law, daughter-in-law, the spouse of the
				foregoing, and the individual’s spouse.
							(B)ProhibitionNo
				individual (including a subagent) may receive directly, or indirectly through
				an entity, any compensation (including any commission, profit sharing, bonus,
				or any other direct or indirect benefit) for the sale or service of a policy or
				plan of insurance offered under this title if—
								(i)the
				individual has a substantial beneficial interest, or a member of the
				individual’s immediate family has a substantial beneficial interest, in the
				policy or plan of insurance; and
								(ii)the total
				compensation to be paid to the individual with respect to the sale or service
				of the policies or plans of insurance that meet the condition described in
				clause (i) exceeds 30 percent or the percentage specified in State law,
				whichever is less, of the total of all compensation received directly or
				indirectly by the individual for the sale or service of all policies and plans
				of insurance offered under this title for the reinsurance year.
								(C)ReportingNot
				later than 90 days after the annual settlement date of the reinsurance year,
				any individual that received directly or indirectly any compensation for the
				service or sale of any policy or plan of insurance offered under this title in
				the prior reinsurance year shall certify to applicable approved insurance
				providers that the compensation that the individual received was in compliance
				with this paragraph.
							(D)SanctionsThe
				procedural requirements and sanctions prescribed in section 515(h) shall apply
				to the prosecution of a violation of this paragraph.
							(E)Applicability
								(i)In
				generalSanctions for violations under this paragraph shall only
				apply to the individuals or entities directly responsible for the certification
				required under subparagraph (C) or the failure to comply with the requirements
				of this paragraph.
								(ii)ProhibitionNo
				sanctions shall apply with respect to the policy or plans of insurance upon
				which compensation is received, including the reinsurance for those policies or
				plans.
								.
				12006.Administrative
			 fee
					(a)In
			 generalSection 508(b)(5) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(b)(5)) is amended—
						(1)by striking
			 subparagraph (A) and inserting the following:
							
								(A)Basic
				feeEach producer shall pay an administrative fee for
				catastrophic risk protection in the amount of $300 per crop per
				county.
								;
				and
						(2)in subparagraph
			 (B)—
							(A)by striking
			 Payment on behalf of
			 producers and inserting Payment of catastrophic risk protection fee on behalf of
			 producers;
							(B)in clause
			 (i)—
								(i)by
			 striking or other payment; and
								(ii)by
			 striking with catastrophic risk protection or additional
			 coverage and inserting through the payment of catastrophic risk
			 protection administrative fees;
								(C)by striking
			 clauses (ii) and (vi);
							(D)by redesignating
			 clauses (iii), (iv), and (v) as clauses (ii), (iii), and (iv),
			 respectively;
							(E)in clause (iii)
			 (as so redesignated), by striking A policy or plan of insurance
			 and inserting Catastrophic risk protection coverage; and
							(F)in clause (iv) (as
			 so redesignated)—
								(i)by
			 striking or other arrangement under this subparagraph;
			 and
								(ii)by
			 striking additional.
								(b)RepealSection
			 748 of the Agriculture, Rural Development, Food and Drug Administration, and
			 Related Agencies Appropriations Act, 1999 (7 U.S.C. 1508 note; Public Law
			 105–277) is repealed.
					12007.Time for
			 paymentSection 508 of the
			 Federal Crop Insurance Act (7 U.S.C. 1508) is amended—
					(1)in subsection
			 (b)(5)(C), by striking the date that premium and inserting
			 the same date on which the premium;
					(2)in subsection
			 (c)(10), by adding at the end the following:
						
							(C)Time for
				paymentSubsection (b)(5)(C) shall apply with respect to the
				collection date for the administrative
				fee.
							;
				and
					(3)in subsection (d),
			 by adding at the end the following:
						
							(4)Billing date for
				premiumsEffective beginning with the 2012 reinsurance year, the
				Corporation shall establish August 15 as the billing date for
				premiums.
							.
					12008.Catastrophic
			 coverage reimbursement rateSection 508(b)(11) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(b)(11)) is amended by striking 8
			 percent and inserting 6 percent.
				12009.Grain sorghum
			 price electionSection
			 508(c)(5) of the Federal Crop Insurance Act (7 U.S.C. 1508(c)(5)) is amended by
			 adding at the end the following:
					
						(D)Grain sorghum
				price election
							(i)In
				generalThe Corporation, in conjunction with the Secretary
				(referred to in this subparagraph as the Corporation),
				shall—
								(I)not later than 60
				days after the date of enactment of this subparagraph, make available all
				methods and data, including data from the Economic Research Service, used by
				the Corporation to develop the expected market prices for grain sorghum under
				the production and revenue-based plans of insurance of the Corporation;
				and
								(II)request
				applicable data from the grain sorghum industry.
								(ii)Expert
				reviewers
								(I)In
				generalNot later than 120 days after the date of enactment of
				this subparagraph, the Corporation shall contract individually with 5 expert
				reviewers described in subclause (II) to develop and recommend a methodology
				for determining an expected market price for sorghum for both the production
				and revenue-based plans of insurance to more accurately reflect the actual
				price at harvest.
								(II)RequirementsThe
				expert reviewers under subclause (I) shall be comprised of agricultural
				economists with experience in grain sorghum and corn markets, of whom—
									(aa)2
				shall be agricultural economists of institutions of higher education;
									(bb)2
				shall be economists from within the Department; and
									(cc)1
				shall be an economist nominated by the grain sorghum industry.
									(iii)Recommendations
								(I)In
				generalNot later than 90 days after the date of contracting with
				the expert reviewers under clause (ii), the expert reviewers shall submit, and
				the Corporation shall make available to the public, the recommendations of the
				expert reviewers.
								(II)ConsiderationThe
				Corporation shall consider the recommendations under subclause (I) when
				determining the appropriate pricing methodology to determine the expected
				market price for grain sorghum under both the production and revenue-based
				plans of insurance.
								(III)PublicationNot
				later than 60 days after the date on which the Corporation receives the
				recommendations of the expert reviewers, the Corporation shall publish the
				proposed pricing methodology for both the production and revenue-based plans of
				insurance for notice and comment and, during the comment period, conduct at
				least 1 public meeting to discuss the proposed pricing methodologies.
								(iv)Appropriate
				pricing methodology
								(I)In
				generalNot later than 180 days after the close of the comment
				period in clause (iii)(III), but effective not later than the 2010 crop year,
				the Corporation shall implement a pricing methodology for grain sorghum under
				the production and revenue-based plans of insurance that is transparent and
				replicable.
								(II)Interim
				methodologyUntil the date on which the new pricing methodology
				is implemented, the Corporation may continue to use the pricing methodology
				that the Corporation determines best establishes the expected market
				price.
								(III)AvailabilityOn
				an annual basis, the Corporation shall make available the pricing methodology
				and data used to determine the expected market prices for grain sorghum under
				the production and revenue-based plans of insurance, including any changes to
				the methodology used to determine the expected market prices for grain sorghum
				from the previous
				year.
								.
				12010.Premium
			 reduction authoritySubsection
			 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended—
					(1)in paragraph (2),
			 by striking paragraph (4) and inserting paragraph
			 (3);
					(2)by striking
			 paragraph (3); and
					(3)by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
					12011.Enterprise and
			 whole farm unitsSection
			 508(e) of Federal Crop Insurance Act (7 U.S.C. 1508(e)) (as amended by section
			 12010) is amended by adding at the end the following:
					
						(5)Enterprise and
				whole farm units
							(A)In
				generalThe Corporation may carry out a pilot program under which
				the Corporation pays a portion of the premiums for plans or policies of
				insurance for which the insurable unit is defined on a whole farm or enterprise
				unit basis that is higher than would otherwise be paid in accordance with
				paragraph (2).
							(B)AmountThe
				percentage of the premium paid by the Corporation to a policyholder for a
				policy with an enterprise or whole farm unit under this paragraph shall, to the
				maximum extent practicable, provide the same dollar amount of premium subsidy
				per acre that would otherwise have been paid by the Corporation under paragraph
				(2) if the policyholder had purchased a basic or optional unit for the crop for
				the crop year.
							(C)LimitationThe
				amount of the premium paid by the Corporation under this paragraph may not
				exceed 80 percent of the total premium for the enterprise or whole farm unit
				policy.
							.
				12012.Payment of
			 portion of premium for area revenue plansSection 508(e) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(e)) (as amended by section 12011) is amended—
					(1)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking paragraph
			 (4) and inserting paragraphs (4), (6), and (7);
			 and
					(2)by adding at the
			 end the following:
						
							(6)Premium subsidy
				for area revenue plansSubject to paragraph (4), in the case of a
				policy or plan of insurance that covers losses due to a reduction in revenue in
				an area, the amount of the premium paid by the Corporation shall be as
				follows:
								(A)In the case of
				additional area coverage equal to or greater than 70 percent, but less than 75
				percent, of the recorded county yield indemnified at not greater than 100
				percent of the expected market price, the amount shall be equal to the sum
				of—
									(i)59
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
									(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
									(B)In the case of
				additional area coverage equal to or greater than 75 percent, but less than 85
				percent, of the recorded county yield indemnified at not greater than 100
				percent of the expected market price, the amount shall be equal to the sum
				of—
									(i)55
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
									(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
									(C)In the case of
				additional area coverage equal to or greater than 85 percent, but less than 90
				percent, of the recorded county yield indemnified at not greater than 100
				percent of the expected market price, the amount shall be equal to the sum
				of—
									(i)49
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
									(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
									(D)In the case of
				additional area coverage equal to or greater than 90 percent of the recorded
				county yield indemnified at not greater than 100 percent of the expected market
				price, the amount shall be equal to the sum of—
									(i)44
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
									(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
									(7)Premium subsidy
				for area yield plansSubject to paragraph (4), in the case of a
				policy or plan of insurance that covers losses due to a loss of yield or
				prevented planting in an area, the amount of the premium paid by the
				Corporation shall be as follows:
								(A)In the case of
				additional area coverage equal to or greater than 70 percent, but less than 80
				percent, of the recorded county yield indemnified at not greater than 100
				percent of the expected market price, the amount shall be equal to the sum
				of—
									(i)59
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
									(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
									(B)In the case of
				additional area coverage equal to or greater than 80 percent, but less than 90
				percent, of the recorded county yield indemnified at not greater than 100
				percent of the expected market price, the amount shall be equal to the sum
				of—
									(i)55
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
									(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
									(C)In the case of
				additional area coverage equal to or greater than 90 percent, of the recorded
				county yield indemnified at not greater than 100 percent of the expected market
				price, the amount shall be equal to the sum of—
									(i)51
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
									(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative
				expenses.
									.
					12013.Denial of
			 claimsSection 508(j)(2)(A) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(j)(2)(A)) is amended by inserting
			 on behalf of the Corporation after approved
			 provider.
				12014.Settlement of
			 crop insurance claims on farm-stored production
					(a)In
			 generalSection 508(j) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(j)) is amended by adding at the end
			 the following:
						
							(5)Settlement of
				claims on farm-stored productionA producer with farm-stored
				production may, at the option of the producer, delay settlement of a crop
				insurance claim relating to the farm-stored production for up to 4 months after
				the last date on which claims may be submitted under the policy of
				insurance.
							.
					(b)Study on the
			 efficacy of pack factors
						(1)In
			 generalThe Secretary shall conduct a study of the efficacy and
			 accuracy of the application of pack factors regarding the measurement of
			 farm-stored production for purposes of providing policies or plans of insurance
			 under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
						(2)ConsiderationsThe
			 study shall consider—
							(A)structural shape
			 and size;
							(B)time in
			 storage;
							(C)the impact of
			 facility aeration systems; and
							(D)any other factors
			 the Secretary considers appropriate.
							(3)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 includes the findings of the study and any related policy
			 recommendations.
						12015.Time for
			 reimbursementSection
			 508(k)(4) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)) is amended by
			 adding at the end the following:
					
						(D)Time for
				reimbursementEffective beginning with the 2012 reinsurance year,
				the Corporation shall reimburse approved insurance providers and agents for the
				allowable administrative and operating costs of the providers and agents as
				soon as practicable after October 1 (but not later than October 31) after the
				reinsurance year for which reimbursements are
				earned.
						.
				12016.Reimbursement
			 rateSection 508(k)(4) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)) (as amended by section 12015)
			 is amended—
					(1)in subparagraph
			 (A), by striking Except as provided in subparagraph (B) and
			 inserting Except as otherwise provided in this paragraph;
			 and
					(2)by adding at the
			 end the following:
						
							(E)Reimbursement
				rate reductionIn the case of a policy of additional coverage
				that received a rate of reimbursement for administrative and operating costs
				for the 2008 reinsurance year, for each of the 2009 and subsequent reinsurance
				years, the reimbursement rate for administrative and operating costs shall be
				2.3 percentage points below the rates in effect as of the date of enactment of
				the Food, Conservation, and Energy Act of 2008 for all crop insurance policies
				used to define loss ratio, except that only 1/2 of the
				reduction shall apply in a reinsurance year to the total premium written in a
				State in which the State loss ratio is greater than 1.2.
							(F)Reimbursement
				rate for area policies and plans of insuranceNotwithstanding
				subparagraphs (A) through (E), for each of the 2009 and subsequent reinsurance
				years, the reimbursement rate for area policies and plans of insurance widely
				available as of the date of enactment of this subparagraph shall be 12 percent
				of the premium used to define loss ratio for that reinsurance
				year.
							.
					12017.Renegotiation
			 of Standard Reinsurance AgreementSection 508(k) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(k)) is amended by adding at the end the following:
					
						(8)Renegotiation of
				standard reinsurance agreement
							(A)In
				generalExcept as provided in subparagraph (B), notwithstanding
				section 536 of the Agricultural Research, Extension, and Education Reform Act
				of 1998 (7 U.S.C. 1506 note; Public Law 105–185) and section 148 of the
				Agricultural Risk Protection Act of 2000 (7 U.S.C. 1506 note; Public Law
				106–224), the Corporation may renegotiate the financial terms and conditions of
				each Standard Reinsurance Agreement—
								(i)to
				be effective for the 2011 reinsurance year beginning July 1, 2010; and
								(ii)once during each
				period of 5 reinsurance years thereafter.
								(B)Exceptions
								(i)Adverse
				circumstancesSubject to clause (ii), subparagraph (A) shall not
				apply in any case in which the approved insurance providers, as a whole,
				experience unexpected adverse circumstances, as determined by the
				Secretary.
								(ii)Effect of
				Federal law changesIf Federal law is enacted after the date of
				enactment of this paragraph that requires revisions in the financial terms of
				the Standard Reinsurance Agreement, and changes in the Agreement are made on a
				mandatory basis by the Corporation, the changes shall not be considered to be a
				renegotiation of the Agreement for purposes of subparagraph (A).
								(C)Notification
				requirementIf the Corporation renegotiates a Standard
				Reinsurance Agreement under subparagraph (A)(iii), the Corporation shall notify
				the Committee on Agriculture of the House of Representatives and the Committee
				on Agriculture, Nutrition, and Forestry of the Senate of the
				renegotiation.
							(D)ConsultationThe
				approved insurance providers may confer with each other and collectively with
				the Corporation during any renegotiation under subparagraph (A).
							(E)2011 Reinsurance
				year
								(i)In
				generalAs part of the Standard Reinsurance Agreement
				renegotiation authorized under subparagraph (A)(i), the Corporation shall
				consider alternative methods to determine reimbursement rates for
				administrative and operating costs.
								(ii)Alternative
				methodsAlternatives considered under clause (i) shall
				include—
									(I)methods
				that—
										(aa)are
				graduated and base reimbursement rates in a State on changes in premiums in
				that State;
										(bb)are
				graduated and base reimbursement rates in a State on the loss ratio for crop
				insurance for that State; and
										(cc)are
				graduated and base reimbursement rates on individual policies on the level of
				total premium for each policy; and
										(II)any other method
				that takes into account current financial conditions of the program and ensures
				continued availability of the program to producers on a nationwide
				basis.
									.
				12018.Change in due
			 date for Corporation payments for underwriting gainsSection 508(k) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(k)) (as amended by section 12017) is amended by adding at
			 the end the following:
					
						(9)Due date for
				payment of underwriting gainsEffective beginning with the 2011
				reinsurance year, the Corporation shall make payments for underwriting gains
				under this title on—
							(A)for the 2011
				reinsurance year, October 1, 2012; and
							(B)for each
				reinsurance year thereafter, October 1 of the following calendar
				year.
							.
				12019.Malting
			 barleySection 508(m) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(m)) is amended by adding at the end
			 the following:
					
						(5)Special
				provisions for malting barleyThe Corporation shall promulgate
				special provisions under this subsection specific to malting barley, taking
				into consideration any changes in quality factors, as required by applicable
				market
				conditions.
						.
				12020.Crop
			 production on native sod
					(a)Federal Crop
			 InsuranceSection 508 of the Federal Crop Insurance Act (7 U.S.C.
			 1508) is amended by adding at the end the following:
						
							(o)Crop production on
				native sod
								(1)Definition of
				native sodIn this subsection, the term native sod
				means land—
									(A)on which the plant
				cover is composed principally of native grasses, grasslike plants, forbs, or
				shrubs suitable for grazing and browsing; and
									(B)that has never
				been tilled for the production of an annual crop as of the date of enactment of
				this subsection.
									(2)Ineligibility
				for benefits
									(A)In
				generalSubject to subparagraph (B) and paragraph (3), native sod
				acreage that has been tilled for the production of an annual crop after the
				date of enactment of this subsection shall be ineligible during the first 5
				crop years of planting, as determined by the Secretary, for benefits
				under—
										(i)this title;
				and
										(ii)section 196 of
				the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
				7333).
										(B)De minimis acreage exemptionThe Secretary shall exempt areas of 5 acres
				or less from subparagraph (A).
									(3)ApplicationParagraph
				(2) may apply to native sod acreage in the Prairie Pothole National Priority
				Area at the election of the Governor of the respective
				State.
								.
					(b)Noninsured crop
			 disaster assistanceSection 196(a) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)) is amended by adding at
			 the end the following:
						
							(4)Program
				ineligibility relating to crop production on native sod
								(A)Definition of
				native sodIn this paragraph, the term native sod
				means land—
									(i)on
				which the plant cover is composed principally of native grasses, grasslike
				plants, forbs, or shrubs suitable for grazing and browsing; and
									(ii)that has never
				been tilled for the production of an annual crop as of the date of enactment of
				this paragraph.
									(B)Ineligibility for
				benefits
									(i)In
				generalSubject to clause (ii) and subparagraph (C), native sod
				acreage that has been tilled for the production of an annual crop after the
				date of enactment of this paragraph shall be ineligible during the first 5 crop
				years of planting, as determined by the Secretary, for benefits under—
										(I)this section;
				and
										(II)the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.).
										(ii)De minimis acreage exemptionThe Secretary shall exempt areas of 5 acres
				or less from clause (i).
									(C)ApplicationSubparagraph
				(B) may apply to native sod acreage in the Prairie Pothole National Priority
				Area at the election of the Governor of the respective
				State.
								.
					12021.Information
			 managementSection 515 of the
			 Federal Crop Insurance Act (7 U.S.C. 1515) is amended—
					(a)in subsection (j)(3), by adding before the
			 period at the end the following: , which shall be subject to competition
			 on a periodic basis, as determined by the Secretary; and
					(b)by striking subsection (k) and inserting
			 the following:
						
							(k)Funding
								(1)Information
				TechnologyTo carry out subsection (j)(1), the Corporation may
				use, from amounts made available from the insurance fund established under
				section 516(c), not more than $15,000,000 for each of fiscal years 2008 through
				2011.
								(2)Data
				miningTo carry out subsection (j)(2), the Corporation may use,
				from amounts made available from the insurance fund established under section
				516(c), not more than $4,000,000 for fiscal year 2009 and each subsequent
				fiscal
				year.
								.
					12022.Research and
			 development
					(a)In
			 generalSection 522(b) of the
			 Federal Crop Insurance Act (7 U.S.C. 1522(b)) is amended by striking paragraphs
			 (1) and (2) and inserting the following:
						
							(1)Research and
				development payment
								(A)In
				generalThe Corporation shall provide a payment to an applicant
				for research and development costs in accordance with this subsection.
								(B)ReimbursementAn
				applicant who submits a policy under section 508(h) shall be eligible for the
				reimbursement of reasonable research and development costs directly related to
				the policy if the policy is approved by the Board for sale to producers.
								(2)Advance
				payments
								(A)In
				generalSubject to the other provisions of this paragraph, the
				Board may approve the request of an applicant for advance payment of a portion
				of reasonable research and development costs prior to submission and approval
				of the policy by the Board under section 508(h).
								(B)ProceduresThe
				Board shall establish procedures for approving advance payment of reasonable
				research and development costs to applicants.
								(C)Concept
				proposalAs a condition of eligibility for advance payments, an
				applicant shall submit a concept proposal for the policy that the applicant
				plans to submit to the Board under section 508(h), consistent with procedures
				established by the Board for submissions under subparagraph (B),
				including—
									(i)a
				summary of the qualifications of the applicant, including any prior concept
				proposals and submissions to the Board under section 508(h) and, if applicable,
				any work conducted under this section;
									(ii)a
				projection of total research and development costs that the applicant expects
				to incur;
									(iii)a
				description of the need for the policy, the marketability of and expected
				demand for the policy among affected producers, and the potential impact of the
				policy on producers and the crop insurance delivery system;
									(iv)a
				summary of data sources available to demonstrate that the policy can reasonably
				be developed and actuarially appropriate rates established; and
									(v)an
				identification of the risks the proposed policy will cover and an explanation
				of how the identified risks are insurable under this title.
									(D)Review
									(i)ExpertsIf
				the requirements of subparagraph (B) and (C) are met, the Board may submit a
				concept proposal described in subparagraph (C) to not less than 2 independent
				expert reviewers, whose services are appropriate for the type of concept
				proposal submitted, to assess the likelihood that the proposed policy being
				developed will result in a viable and marketable policy, as determined by the
				Board.
									(ii)TimingThe
				time frames described in subparagraphs (C) and (D) of section 508(h)(4) shall
				apply to the review of concept proposals under this subparagraph.
									(E)ApprovalThe
				Board may approve up to 50 percent of the projected total research and
				development costs to be paid in advance to an applicant, in accordance with the
				procedures developed by the Board for the making of such payments, if, after
				consideration of the reviewer reports described in subparagraph (D) and such
				other information as the Board determines appropriate, the Board determines
				that—
									(i)the concept, in
				good faith, will likely result in a viable and marketable policy consistent
				with section 508(h);
									(ii)in the sole
				opinion of the Board, the concept, if developed into a policy and approved by
				the Board, would provide crop insurance coverage—
										(I)in a significantly
				improved form;
										(II)to a crop or
				region not traditionally served by the Federal crop insurance program;
				or
										(III)in a form that
				addresses a recognized flaw or problem in the program;
										(iii)the applicant
				agrees to provide such reports as the Corporation determines are necessary to
				monitor the development effort;
									(iv)the proposed
				budget and timetable are reasonable; and
									(v)the
				concept proposal meets any other requirements that the Board determines
				appropriate.
									(F)Submission of
				policyIf the Board approves an advanced payment under
				subparagraph (E), the Board shall establish a date by which the applicant shall
				present a submission in compliance with section 508(h) (including the
				procedures implemented under that section) to the Board for approval.
								(G)Final
				payment
									(i)Approved
				policiesIf a policy is submitted under subparagraph (F) and
				approved by the Board under section 508(h) and the procedures established by
				the Board (including procedures established under subparagraph (B)), the
				applicant shall be eligible for a payment of reasonable research and
				development costs in the same manner as policies reimbursed under paragraph
				(1)(B), less any payments made pursuant to subparagraph (E).
									(ii)Policies not
				approvedIf a policy is submitted under subparagraph (F) and is
				not approved by the Board under section 508(h), the Corporation shall—
										(I)not seek a refund
				of any payments made in accordance with this paragraph; and
										(II)not make any
				further research and development cost payments associated with the submission
				of the policy under this paragraph.
										(H)Policy not
				submittedIf an applicant receives an advance payment and fails
				to fulfill the obligation of the applicant to the Board by not submitting a
				completed submission without just cause and in accordance with the procedures
				established under subparagraph (B)), including notice and reasonable
				opportunity to respond, as determined by the Board, the applicant shall return
				to the Board the amount of the advance plus interest.
								(I)Repeated
				submissionsThe Board may prohibit advance payments to applicants
				who have submitted—
									(i)a
				concept proposal or submission that did not result in a marketable product;
				or
									(ii)a
				concept proposal or submission of poor quality.
									(J)Continued
				eligibilityA determination that an applicant is not eligible for
				advance payments under this paragraph shall not prevent an applicant from
				reimbursement under paragraph
				(1)(B).
								.
					(b)Conforming
			 amendmentsSection 522(b) of the Federal Crop Insurance Act (7
			 U.S.C. 1522(b)) is amended—
						(1)in
			 paragraph (3), by striking or (2); and
						(2)in paragraph
			 (4)(A), by striking and (2).”
						12023.Contracts for
			 additional policies and studiesSection 522(c) of the Federal Crop Insurance
			 Act (7 U.S.C. 1522) is amended—
					(1)by redesignating
			 paragraph (10) as paragraph (17); and
					(2)by inserting after
			 paragraph (9) the following:
						
							(10)Contracts for
				organic production coverage improvements
								(A)Contracts
				requiredNot later than 180 days after the date of enactment of
				the Food, Conservation, and Energy Act of 2008, the Corporation shall enter
				into 1 or more contracts for the development of improvements in Federal crop
				insurance policies covering crops produced in compliance with standards issued
				by the Department of Agriculture under the national organic program established
				under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).
								(B)Review of
				underwriting risk and loss experience
									(i)Review
				required
										(I)In
				generalA contract under subparagraph (A) shall include a review
				of the underwriting, risk, and loss experience of organic crops covered by the
				Corporation, as compared with the same crops produced in the same counties and
				during the same crop years using nonorganic methods.
										(II)RequirementsThe
				review shall—
											(aa)to
				the maximum extent practicable, be designed to allow the Corporation to
				determine whether significant, consistent, or systemic variations in loss
				history exist between organic and nonorganic production;
											(bb)include the widest
				available range of data collected by the Secretary and other outside sources of
				information; and
											(cc)not
				be limited to loss history under existing crop insurance policies.
											(ii)Effect on
				premium surchargeUnless the review under this subparagraph
				documents the existence of significant, consistent, and systemic variations in
				loss history between organic and nonorganic crops, either collectively or on an
				individual crop basis, the Corporation shall eliminate or reduce the premium
				surcharge that the Corporation charges for coverage for organic crops, as
				determined in accordance with the results.
									(iii)Annual
				updatesBeginning with the 2009 crop year, the review under this
				subparagraph shall be updated on an annual basis as data is accumulated by the
				Secretary and other sources, so that the Corporation may make determinations
				regarding adjustments to the surcharge in a timely manner as quickly as
				evolving practices and data trends allow.
									(C)Additional price
				election
									(i)In
				generalA contract under subparagraph (A) shall include the
				development of a procedure, including any associated changes in policy terms or
				materials required for implementation of the procedure, to offer producers of
				organic crops an additional price election that reflects actual prices received
				by organic producers for crops from the field (including appropriate retail and
				wholesale prices), as established using data collected and maintained by the
				Secretary or from other sources.
									(ii)TimingThe
				development of the procedure shall be completed in a timely manner to allow the
				Corporation to begin offering the additional price election for organic crops
				with sufficient data for the 2010 crop year.
									(iii)ExpansionThe
				procedure shall be expanded as quickly as practicable as additional data on
				prices of organic crops collected by the Secretary and other sources of
				information becomes available, with a goal of applying this procedure to all
				organic crops not later than the fifth full crop year that begins after the
				date of enactment of Food, Conservation, and Energy Act of 2008.
									(D)Reporting
				requirements
									(i)In
				generalThe Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate an annual report on progress made in
				developing and improving Federal crop insurance for organic crops,
				including—
										(I)the numbers and
				varieties of organic crops insured;
										(II)the development
				of new insurance approaches; and
										(III)the progress of
				implementing the initiatives required under this paragraph, including the rate
				at which additional price elections are adopted for organic crops.
										(ii)RecommendationsThe
				report shall include such recommendations as the Corporation considers
				appropriate to improve Federal crop insurance coverage for organic
				crops.
									(11)Energy crop
				insurance policy
								(A)Definition of
				dedicated energy cropIn this subsection, the term
				dedicated energy crop means an annual or perennial crop
				that—
									(i)is
				grown expressly for the purpose of producing a feedstock for renewable biofuel,
				renewable electricity, or biobased products; and
									(ii)is not typically
				used for food, feed, or fiber.
									(B)AuthorityThe
				Corporation shall offer to enter into 1 or more contracts with qualified
				entities to carry out research and development regarding a policy to insure
				dedicated energy crops.
								(C)Research and
				developmentResearch and development described in subparagraph
				(B) shall evaluate the effectiveness of risk management tools for the
				production of dedicated energy crops, including policies and plans of insurance
				that—
									(i)are based on
				market prices and yields;
									(ii)to the extent
				that insufficient data exist to develop a policy based on market prices and
				yields, evaluate the policies and plans of insurance based on the use of
				weather or rainfall indices to protect the interests of crop producers;
				and
									(iii)provide
				protection for production or revenue losses, or both.
									(12)Aquaculture
				insurance policy
								(A)Definition of
				aquacultureIn this subsection:
									(i)In
				generalThe term aquaculture means the propagation
				and rearing of aquatic species in controlled or selected environments,
				including shellfish cultivation on grants or leased bottom and ocean
				ranching.
									(ii)ExclusionThe
				term aquaculture does not include the private ocean ranching of
				Pacific salmon for profit in any State in which private ocean ranching of
				Pacific salmon is prohibited by any law (including regulations).
									(B)Authority
									(i)In
				generalAs soon as practicable after the date of enactment of the
				Food, Conservation, and Energy Act of 2008, the Corporation shall offer to
				enter into 3 or more contracts with qualified entities to carry out research
				and development regarding a policy to insure the production of aquacultural
				species in aquaculture operations.
									(ii)Bivalve
				speciesAt least 1 of the contracts described in clause (i) shall
				address insurance of bivalve species, including—
										(I)American oysters
				(crassostrea virginica);
										(II)hard clams
				(mercenaria mercenaria);
										(III)Pacific oysters
				(crassostrea gigas);
										(IV)Manila clams
				(tapes phillipinnarium); or
										(V)blue mussels
				(mytilus edulis).
										(iii)Freshwater
				speciesAt least 1 of the contracts described in clause (i) shall
				address insurance of freshwater species, including—
										(I)catfish
				(icataluridae);
										(II)rainbow trout
				(oncorhynchus mykiss);
										(III)largemouth bass
				(micropterus salmoides);
										(IV)striped bass
				(morone saxatilis);
										(V)bream (abramis
				brama);
										(VI)shrimp (penaeus);
				or
										(VII)tilapia
				(oreochromis niloticus).
										(iv)Saltwater
				speciesAt least 1 of the contracts described in clause (i) shall
				address insurance of saltwater species, including—
										(I)Atlantic salmon
				(salmo salar); or
										(II)shrimp
				(penaeus).
										(C)Research and
				developmentResearch and development described in subparagraph
				(B) shall evaluate the effectiveness of policies and plans of insurance for the
				production of aquacultural species in aquaculture operations, including
				policies and plans of insurance that—
									(i)are based on
				market prices and yields;
									(ii)to the extent
				that insufficient data exist to develop a policy based on market prices and
				yields, evaluate how best to incorporate insuring of production of aquacultural
				species in aquaculture operations into existing policies covering adjusted
				gross revenue; and
									(iii)provide
				protection for production or revenue losses, or both.
									(13)Poultry
				insurance policy
								(A)Definition of
				poultryIn this paragraph, the term poultry has the
				meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921
				(7 U.S.C. 182(a)).
								(B)AuthorityThe
				Corporation shall offer to enter into 1 or more contracts with qualified
				entities to carry out research and development regarding a policy to insure
				commercial poultry production.
								(C)Research and
				developmentResearch and development described in subparagraph
				(B) shall evaluate the effectiveness of risk management tools for the
				production of poultry, including policies and plans of insurance that provide
				protection for production or revenue losses, or both, while the poultry is in
				production.
								(14)Apiary
				policiesThe Corporation shall offer to enter into a contract
				with a qualified entity to carry out research and development regarding
				insurance policies that cover loss of bees.
							(15)Adjusted gross
				revenue policies for beginning producersThe Corporation shall
				offer to enter into a contract with a qualified entity to carry out research
				and development into needed modifications of adjusted gross revenue insurance
				policies, consistent with principles of actuarial sufficiency, to permit
				coverage for beginning producers with no previous production history, including
				permitting those producers to have production and premium rates based on
				information with similar farming operations.
							(16)Skiprow
				cropping practices
								(A)In
				generalThe Corporation shall offer to enter into a contract with
				a qualified entity to carry out research into needed modifications of policies
				to insure corn and sorghum produced in the Central Great Plains (as determined
				by the Agricultural Research Service) through use of skiprow cropping
				practices.
								(B)ResearchResearch
				described in subparagraph (A) shall—
									(i)review existing
				research on skiprow cropping practices and actual production history of
				producers using skiprow cropping practices; and
									(ii)evaluate the
				effectiveness of risk management tools for producers using skiprow cropping
				practices, including—
										(I)the
				appropriateness of rules in existence as of the date of enactment of this
				paragraph relating to the determination of acreage planted in skiprow patterns;
				and
										(II)whether policies
				for crops produced through skiprow cropping practices reflect actual production
				capabilities.
										.
					12024.Funding from
			 insurance fundSection 522(e)
			 of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
					(1)in paragraph (1),
			 by striking $10,000,000 and all that follows through the end of
			 the paragraph and inserting $7,500,000 for fiscal year 2008 and each
			 subsequent fiscal year;
					(2)in paragraph
			 (2)(A), by striking $20,000,000 for and all that follows through
			 year 2004 and inserting $12,500,000 for fiscal year
			 2008; and
					(3)in paragraph (3),
			 by striking the Corporation may use and all that follows through
			 the end of the paragraph and inserting
						
							the
			 Corporation may use—(A)not more than
				$5,000,000 for each fiscal year to improve program integrity, including
				by—
								(i)increasing
				compliance-related training;
								(ii)improving analysis
				tools and technology regarding compliance;
								(iii)use of
				information technology, as determined by the Corporation; and
								(iv)identifying and
				using innovative compliance strategies; and
								(B)any excess amounts
				to carry out other activities authorized under this
				section.
							.
					12025.Pilot
			 programs
					(a)In
			 generalSection 523 of the
			 Federal Crop Insurance Act (7 U.S.C. 1523) is amended by adding at the end the
			 following:
						
							(f)Camelina pilot
				program
								(1)In
				generalThe Corporation shall establish a pilot program under
				which producers or processors of camelina may propose for approval by the Board
				policies or plans of insurance for camelina, in accordance with section
				508(h).
								(2)Determination by
				boardThe Board shall approve a policy or plan of insurance
				proposed under paragraph (1) if, as determined by the Board, the policy or plan
				of insurance—
									(A)protects the
				interests of producers;
									(B)is actuarially
				sound; and
									(C)meets the
				requirements of this title.
									(3)TimeframeThe
				Corporation shall commence the camelina insurance pilot program as soon as
				practicable after the date of enactment of this subsection.
								(g)Sesame insurance
				pilot program
								(1)In
				generalIn addition to any other authority of the Corporation,
				the Corporation shall establish and carry out a pilot program under which a
				producer of nondehiscent sesame under contract may elect to obtain multiperil
				crop insurance, as determined by the Corporation.
								(2)Terms and
				conditionsThe multiperil crop insurance offered under the sesame
				insurance pilot program shall—
									(A)be offered through
				reinsurance arrangements with private insurance companies;
									(B)be actuarially
				sound; and
									(C)require the
				payment of premiums and administrative fees by a producer obtaining the
				insurance.
									(3)LocationThe
				sesame insurance pilot program shall be carried out only in the State of
				Texas.
								(4)DurationThe
				Corporation shall commence the sesame insurance pilot program as soon as
				practicable after the date of the enactment of this subsection.
								(h)Grass seed
				insurance pilot program
								(1)In
				generalIn addition to any other authority of the Corporation,
				the Corporation shall establish and carry out a grass seed pilot program under
				which a producer of Kentucky bluegrass or perennial rye grass under contract
				may elect to obtain multiperil crop insurance, as determined by the
				Corporation.
								(2)Terms and
				conditionsThe multiperil crop insurance offered under the grass
				seed insurance pilot program shall—
									(A)be offered through
				reinsurance arrangements with private insurance companies;
									(B)be actuarially
				sound; and
									(C)require the
				payment of premiums and administrative fees by a producer obtaining the
				insurance.
									(3)LocationThe
				grass seed insurance pilot program shall be carried out only in each of the
				States of Minnesota and North Dakota.
								(4)DurationThe
				Corporation shall commence the grass seed insurance pilot program as soon as
				practicable after the date of the enactment of this
				subsection.
								.
					(b)Conforming
			 amendmentSection 196(a)(2)(B) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(2)(B)) is amended by
			 adding camelina, after sea oats,.
					12026.Risk
			 management education for beginning farmers or ranchersSection 524(a) of the Federal Crop Insurance
			 Act (7 U.S.C. 1524(a)) is amended—
					(1)in paragraph (1),
			 by striking paragraph (4) and inserting paragraph
			 (5);
					(2)by redesignating
			 paragraph (4) as paragraph (5); and
					(3)by inserting after
			 paragraph (3) the following:
						
							(4)RequirementsIn
				carrying out the programs established under paragraphs (2) and (3), the
				Secretary shall place special emphasis on risk management strategies,
				education, and outreach specifically targeted at—
								(A)beginning farmers
				or ranchers;
								(B)legal immigrant
				farmers or ranchers that are attempting to become established producers in the
				United States;
								(C)socially
				disadvantaged farmers or ranchers;
								(D)farmers or ranchers
				that—
									(i)are preparing to
				retire; and
									(ii)are using
				transition strategies to help new farmers or ranchers get started; and
									(E)new or established
				farmers or ranchers that are converting production and marketing systems to
				pursue new
				markets.
								.
					12027.Coverage for
			 aquaculture under noninsured crop assistance programSection 196(c)(2) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(c)(2)) is amended—
					(1)by striking
			 On making and inserting the following:
						
							(A)In
				generalOn making
							;
				and
					(2)by adding at the
			 end the following:
						
							(B)Aquaculture
				producersOn making a determination described in subsection
				(a)(3) for aquaculture producers, the Secretary shall provide assistance under
				this section to aquaculture producers from all losses related to
				drought.
							.
					12028.Increase in
			 service fees for noninsured crop assistance programSection 196(k)(1) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(k)(1)) is amended—
					(1)in
			 subparagraph (A), by striking $100 and inserting
			 $250; and
					(2)in subparagraph
			 (B)—
						(A)by striking
			 $300 and inserting $750; and
						(B)by striking
			 $900 and inserting $1,875.
						12029.Determination
			 of certain sweet potato productionSection 9001(d) of the U.S. Troop Readiness,
			 Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
			 2007 (Public Law 110–28; 121 Stat. 211) is amended—
					(1)by redesignating
			 paragraph (8) as paragraph (9); and
					(2)by inserting after
			 paragraph (7) the following:
						
							(8)Sweet
				potatoes
								(A)DataIn
				the case of sweet potatoes, any data obtained under a pilot program carried out
				by the Risk Management Agency shall not be considered for the purpose of
				determining the quantity of production under the crop disaster assistance
				program established under this section.
								(B)Extension of
				deadlineIf this paragraph is not implemented before the sign-up
				deadline for the crop disaster assistance program established under this
				section, the Secretary shall extend the deadline for producers of sweet
				potatoes to permit sign-up for the program in accordance with this
				paragraph.
								.
					12030.Declining
			 yield reportNot later than
			 180 days after the date of enactment of this Act, the Secretary shall submit to
			 the Committee on Agriculture of the House of Representatives and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate a report containing
			 details about activities and administrative options of the Federal Crop
			 Insurance Corporation and Risk Management Agency that address issues relating
			 to—
					(1)declining yields
			 on the actual production histories of producers; and
					(2)declining and
			 variable yields for perennial crops, including pecans.
					12031.Definition of
			 basic unitThe Secretary shall
			 not modify the definition of basic unit in accordance with the
			 proposed regulations entitled Common Crop Insurance Regulations
			 (72 Fed. Reg. 28895; relating to common crop insurance regulations) or any
			 successor regulation.
				12032.Crop
			 insurance mediationSection
			 275 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995)
			 is amended—
					(1)by striking
			 If an officer and inserting the following:
						
							(a)In
				GeneralIf an
				officer
							;
					(2)by striking
			 With respect to and inserting the following:
						
							(b)Farm Service
				AgencyWith respect
				to
							;
					(3)by striking
			 If a mediation; and inserting the following:
						
							(c)MediationIf
				a mediation
							;
				and
					(4)in subsection (c)
			 (as so designated)—
						(A)by striking
			 participant shall be offered and
			 inserting
							
								participant
			 shall—(1)be
				offered
								;
				and
						(B)by striking the
			 period at the end and inserting the
			 following:
							
								; and(2)to the maximum
				extent practicable, be allowed to use both informal agency review and mediation
				to resolve disputes under that
				title.
								.
						12033.Supplemental
			 agricultural disaster assistance
					(a)In
			 generalThe Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.) is amended by adding at the end the
			 following:
						
							BSupplemental
				agricultural disaster assistance
								531.Supplemental
				agricultural disaster assistance
									(a)DefinitionsIn
				this section:
										(1)Actual
				production history yieldThe term actual production history
				yield means the weighted average of the actual production history for
				each insurable commodity or noninsurable commodity, as calculated under
				subtitle A or the noninsured crop disaster assistance program,
				respectively.
										(2)Adjusted actual
				production history yieldThe term adjusted actual
				production history yield means—
											(A)in the case of an
				eligible producer on a farm that has at least 4 years of actual production
				history yields for an insurable commodity that are established other than
				pursuant to section 508(g)(4)(B), the actual production history for the
				eligible producer without regard to any yields established under that
				section;
											(B)in the case of an
				eligible producer on a farm that has less than 4 years of actual production
				history yields for an insurable commodity, of which 1 or more were established
				pursuant to section 508(g)(4)(B), the actual production history for the
				eligible producer as calculated without including the lowest of the yields
				established pursuant to section 508(g)(4)(B); and
											(C)in all other
				cases, the actual production history of the eligible producer on a farm.
											(3)Adjusted
				noninsured crop disaster assistance program yieldThe term
				adjusted noninsured crop disaster assistance program yield
				means—
											(A)in the case of an
				eligible producer on a farm that has at least 4 years of production history
				under the noninsured crop disaster assistance program that are not replacement
				yields, the noninsured crop disaster assistance program yield without regard to
				any replacement yields;
											(B)in the case of an
				eligible producer on a farm that less than 4 years of production history under
				the noninsured crop disaster assistance program that are not replacement
				yields, the noninsured crop disaster assistance program yield as calculated
				without including the lowest of the replacement yields; and
											(C)in all other
				cases, the production history of the eligible producer on the farm under the
				noninsured crop disaster assistance program.
											(4)Counter-cyclical
				program payment yieldThe term counter-cyclical program
				payment yield means the weighted average payment yield established under
				section 1102 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				7912), section 1102 of the Food,
				Conservation, and Energy Act of 2008, or a successor
				section.
										(5)Disaster
				county
											(A)In
				generalThe term disaster county means a county
				included in the geographic area covered by a qualifying natural disaster
				declaration.
											(B)InclusionThe
				term disaster county includes—
												(i)a
				county contiguous to a county described in subparagraph (A); and
												(ii)any farm in
				which, during a calendar year, the total loss of production of the farm
				relating to weather is greater than 50 percent of the normal production of the
				farm, as determined by the Secretary.
												(6)Eligible
				producer on a farm
											(A)In
				generalThe term eligible producer on a farm means
				an individual or entity described in subparagraph (B) that, as determined by
				the Secretary, assumes the production and market risks associated with the
				agricultural production of crops or livestock.
											(B)DescriptionAn
				individual or entity referred to in subparagraph (A) is—
												(i)a
				citizen of the United States;
												(ii)a
				resident alien;
												(iii)a partnership of
				citizens of the United States; or
												(iv)a
				corporation, limited liability corporation, or other farm organizational
				structure organized under State law.
												(7)Farm
											(A)In
				generalThe term farm means, in relation to an
				eligible producer on a farm, the sum of all crop acreage in all counties that
				is planted or intended to be planted for harvest by the eligible
				producer.
											(B)AquacultureIn
				the case of aquaculture, the term farm means, in relation to an
				eligible producer on a farm, all fish being produced in all counties that are
				intended to be harvested for sale by the eligible producer.
											(C)HoneyIn
				the case of honey, the term farm means, in relation to an eligible
				producer on a farm, all bees and beehives in all counties that are intended to
				be harvested for a honey crop by the eligible producer.
											(8)Farm-raised
				fishThe term farm-raised fish means any aquatic
				species that is propagated and reared in a controlled environment.
										(9)Insurable
				commodityThe term insurable commodity means an
				agricultural commodity (excluding livestock) for which the producer on a farm
				is eligible to obtain a policy or plan of insurance under subtitle A.
										(10)LivestockThe
				term livestock includes—
											(A)cattle (including
				dairy cattle);
											(B)bison;
											(C)poultry;
											(D)sheep;
											(E)swine;
											(F)horses; and
											(G)other livestock,
				as determined by the Secretary.
											(11)Noninsurable
				commodityThe term noninsurable commodity means a
				crop for which the eligible producers on a farm are eligible to obtain
				assistance under the noninsured crop assistance program.
										(12)Noninsured crop
				assistance programThe term noninsured crop assistance
				program means the program carried out under section 196 of the Federal
				Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).
										(13)Qualifying
				natural disaster declarationThe term qualifying natural
				disaster declaration means a natural disaster declared by the Secretary
				for production losses under section 321(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1961(a)).
										(14)SecretaryThe
				term Secretary means the Secretary of Agriculture.
										(15)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C. 2279(e)).
										(16)StateThe
				term State means—
											(A)a State;
											(B)the District of
				Columbia;
											(C)the Commonwealth
				of Puerto Rico; and
											(D)any other
				territory or possession of the United States.
											(17)Trust
				fundThe term Trust Fund means the Agricultural
				Disaster Relief Trust Fund established under section 902 of the Trade Act of
				1974.
										(18)United
				StatesThe term United States when used in a
				geographical sense, means all of the States.
										(b)Supplemental
				Revenue Assistance Payments
										(1)In
				generalThe Secretary shall use such sums as are necessary from
				the Trust Fund to make crop disaster assistance payments to eligible producers
				on farms in disaster counties that have incurred crop production losses or crop
				quality losses, or both, during the crop year.
										(2)Amount
											(A)In
				generalSubject to subparagraph (B), the Secretary shall provide
				crop disaster assistance payments under this section to an eligible producer on
				a farm in an amount equal to 60 percent of the difference between—
												(i)the disaster
				assistance program guarantee, as described in paragraph (3); and
												(ii)the total farm
				revenue for a farm, as described in paragraph (4).
												(B)LimitationThe
				disaster assistance program guarantee for a crop used to calculate the payments
				for a farm under subparagraph (A)(i) may not be greater than 90 percent of the
				sum of the expected revenue, as described in paragraph (5) for each of the
				crops on a farm, as determined by the Secretary.
											(3)Supplemental
				revenue assistance program guarantee
											(A)In
				generalExcept as otherwise provided in this paragraph, the
				supplemental assistance program guarantee shall be the sum obtained by
				adding—
												(i)for each insurable
				commodity on the farm, 115 percent of the product obtained by
				multiplying—
													(I)a payment rate for
				the commodity that is equal to the price election for the commodity elected by
				the eligible producer;
													(II)the payment acres
				for the commodity that is equal to the number of acres planted, or prevented
				from being planted, to the commodity;
													(III)the payment
				yield for the commodity that is equal to the percentage of the crop insurance
				yield elected by the producer of the higher of—
														(aa)the
				adjusted actual production history yield; or
														(bb)the
				counter-cyclical program payment yield for each crop; and
														(ii)for each
				noninsurable commodity on a farm, 120 percent of the product obtained by
				multiplying—
													(I)a payment rate for
				the commodity that is equal to 100 percent of the noninsured crop assistance
				program established price for the commodity;
													(II)the payment acres
				for the commodity that is equal to the number of acres planted, or prevented
				from being planted, to the commodity; and
													(III)the payment yield
				for the commodity that is equal to the higher of—
														(aa)the
				adjusted noninsured crop assistance program yield guarantee; or
														(bb)the
				counter-cyclical program payment yield for each crop.
														(B)Adjustment
				insurance guaranteeNotwithstanding subparagraph (A), in the case
				of an insurable commodity for which a plan of insurance provides for an
				adjustment in the guarantee, such as in the case of prevented planting, the
				adjusted insurance guarantee shall be the basis for determining the disaster
				assistance program guarantee for the insurable commodity.
											(C)Adjusted
				assistance levelNotwithstanding subparagraph (A), in the case of
				a noninsurable commodity for which the noninsured crop assistance program
				provides for an adjustment in the level of assistance, such as in the case of
				unharvested crops, the adjusted assistance level shall be the basis for
				determining the disaster assistance program guarantee for the noninsurable
				commodity.
											(D)Equitable
				treatment for non-yield based policiesThe Secretary shall
				establish equitable treatment for non-yield based policies and plans of
				insurance, such as the Adjusted Gross Revenue Lite insurance program.
											(4)Farm
				revenue
											(A)In
				generalFor purposes of this subsection, the total farm revenue
				for a farm, shall equal the sum obtained by adding—
												(i)the estimated
				actual value for each crop produced on a farm by using the product obtained by
				multiplying—
													(I)the actual crop
				acreage harvested by an eligible producer on a farm;
													(II)the estimated
				actual yield of the crop production; and
													(III)subject to
				subparagraphs (B) and (C), to the extent practicable, the national average
				market price received for the marketing year, as determined by the
				Secretary;
													(ii)15 percent of
				amount of any direct payments made to the producer under sections 1103 and 1303
				of the Food, Conservation, and Energy Act of
				2008 or successor sections;
												(iii)the total amount
				of any counter-cyclical payments made to the producer under sections 1104 and
				1304 of the Food, Conservation, and Energy
				Act of 2008 or successor sections or of any average crop revenue
				election payments made to the producer under section 1105 of that Act;
												(iv)the total amount
				of any loan deficiency payments, marketing loan gains, and marketing
				certificate gains made to the producer under subtitles B and C of the
				Food, Conservation, and Energy Act of
				2008 or successor subtitles;
												(v)the amount of
				payments for prevented planting on a farm;
												(vi)the amount of crop
				insurance indemnities received by an eligible producer on a farm for each crop
				on a farm;
												(vii)the amount of
				payments an eligible producer on a farm received under the noninsured crop
				assistance program for each crop on a farm; and
												(viii)the value of
				any other natural disaster assistance payments provided by the Federal
				Government to an eligible producer on a farm for each crop on a farm for the
				same loss for which the eligible producer is seeking assistance.
												(B)AdjustmentThe
				Secretary shall adjust the average market price received by the eligible
				producer on a farm—
												(i)to
				reflect the average quality discounts applied to the local or regional market
				price of a crop or mechanically harvested forage due to a reduction in the
				intrinsic characteristics of the production resulting from adverse weather, as
				determined annually by the State office of the Farm Service Agency; and
												(ii)to account for a
				crop the value of which is reduced due to excess moisture resulting from a
				disaster-related condition.
												(C)Maximum amount
				for certain cropsWith respect to a crop for which an eligible
				producer on a farm receives assistance under the noninsured crop assistance
				program, the national average market price received during the marketing year
				shall be an amount not more than 100 percent of the price of the crop
				established under the noninsured crop assistance program.
											(5)Expected
				revenueThe expected revenue for each crop on a farm shall equal
				the sum obtained by adding—
											(A)the product
				obtained by multiplying—
												(i)the greatest
				of—
													(I)the adjusted
				actual production history yield of the eligible producer on a farm; and
													(II)the
				counter-cyclical program payment yield;
													(ii)the acreage
				planted or prevented from being planted for each crop; and
												(iii)100 percent of
				the insurance price guarantee; and
												(B)the product
				obtained by multiplying—
												(i)100 percent of the
				adjusted noninsured crop assistance program yield; and
												(ii)100 percent of
				the noninsured crop assistance program price for each of the crops on a
				farm.
												(c)Livestock
				Indemnity Payments
										(1)PaymentsThe
				Secretary shall use such sums as are necessary from the Trust Fund to make
				livestock indemnity payments to eligible producers on farms that have incurred
				livestock death losses in excess of the normal mortality due to adverse
				weather, as determined by the Secretary, during the calendar year, including
				losses due to hurricanes, floods, blizzards, disease, wildfires, extreme heat,
				and extreme cold.
										(2)Payment
				ratesIndemnity payments to an eligible producer on a farm under
				paragraph (1) shall be made at a rate of 75 percent of the market value of the
				applicable livestock on the day before the date of death of the livestock, as
				determined by the Secretary.
										(d)Livestock forage
				disaster program
										(1)DefinitionsIn
				this subsection:
											(A)Covered
				livestock
												(i)In
				generalExcept as provided in clause (ii), the term covered
				livestock means livestock of an eligible livestock producer that, during
				the 60 days prior to the beginning date of a qualifying drought or fire
				condition, as determined by the Secretary, the eligible livestock
				producer—
													(I)owned;
													(II)leased;
													(III)purchased;
													(IV)entered into a
				contract to purchase;
													(V)is a contract
				grower; or
													(VI)sold or otherwise
				disposed of due to qualifying drought conditions during—
														(aa)the
				current production year; or
														(bb)subject to
				paragraph (3)(B)(ii), 1 or both of the 2 production years immediately preceding
				the current production year.
														(ii)ExclusionThe
				term covered livestock does not include livestock that were or
				would have been in a feedlot, on the beginning date of the qualifying drought
				or fire condition, as a part of the normal business operation of the eligible
				livestock producer, as determined by the Secretary.
												(B)Drought
				monitorThe term drought monitor means a system for
				classifying drought severity according to a range of abnormally dry to
				exceptional drought, as defined by the Secretary.
											(C)Eligible
				livestock producer
												(i)In
				generalThe term eligible livestock producer means
				an eligible producer on a farm that—
													(I)is an owner, cash
				or share lessee, or contract grower of covered livestock that provides the
				pastureland or grazing land, including cash-leased pastureland or grazing land,
				for the livestock;
													(II)provides the
				pastureland or grazing land for covered livestock, including cash-leased
				pastureland or grazing land that is physically located in a county affected by
				drought;
													(III)certifies grazing
				loss; and
													(IV)meets all other
				eligibility requirements established under this subsection.
													(ii)ExclusionThe
				term eligible livestock producer does not include an owner, cash
				or share lessee, or contract grower of livestock that rents or leases
				pastureland or grazing land owned by another person on a rate-of-gain
				basis.
												(D)Normal carrying
				capacityThe term normal carrying capacity, with
				respect to each type of grazing land or pastureland in a county, means the
				normal carrying capacity, as determined under paragraph (3)(D)(i), that would
				be expected from the grazing land or pastureland for livestock during the
				normal grazing period, in the absence of a drought or fire that diminishes the
				production of the grazing land or pastureland.
											(E)Normal grazing
				periodThe term normal grazing period, with respect
				to a county, means the normal grazing period during the calendar year for the
				county, as determined under paragraph (3)(D)(i).
											(2)ProgramThe
				Secretary shall use such sums as are necessary from the Trust Fund to provide
				compensation for losses to eligible livestock producers due to grazing losses
				for covered livestock due to—
											(A)a drought
				condition, as described in paragraph (3); or
											(B)fire, as described
				in paragraph (4).
											(3)Assistance for
				losses due to drought conditions
											(A)Eligible
				losses
												(i)In
				generalAn eligible livestock producer may receive assistance
				under this subsection only for grazing losses for covered livestock that occur
				on land that—
													(I)is native or
				improved pastureland with permanent vegetative cover; or
													(II)is planted to a
				crop planted specifically for the purpose of providing grazing for covered
				livestock.
													(ii)ExclusionsAn
				eligible livestock producer may not receive assistance under this subsection
				for grazing losses that occur on land used for haying or grazing under the
				conservation reserve program established under subchapter B of chapter 1 of
				subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
				seq.).
												(B)Monthly payment
				rate
												(i)In
				generalExcept as provided in clause (ii), the payment rate for
				assistance under this paragraph for 1 month shall, in the case of drought, be
				equal to 60 percent of the lesser of—
													(I)the monthly feed
				cost for all covered livestock owned or leased by the eligible livestock
				producer, as determined under subparagraph (C); or
													(II)the monthly feed
				cost calculated by using the normal carrying capacity of the eligible grazing
				land of the eligible livestock producer.
													(ii)Partial
				compensationIn the case of an eligible livestock producer that
				sold or otherwise disposed of covered livestock due to drought conditions in 1
				or both of the 2 production years immediately preceding the current production
				year, as determined by the Secretary, the payment rate shall be 80 percent of
				the payment rate otherwise calculated in accordance with clause (i).
												(C)Monthly feed
				cost
												(i)In
				generalThe monthly feed cost shall equal the product obtained by
				multiplying—
													(I)30 days;
													(II)a payment quantity
				that is equal to the feed grain equivalent, as determined under clause (ii);
				and
													(III)a payment rate
				that is equal to the corn price per pound, as determined under clause
				(iii).
													(ii)Feed grain
				equivalentFor purposes of clause (i)(I), the feed grain
				equivalent shall equal—
													(I)in the case of an
				adult beef cow, 15.7 pounds of corn per day; or
													(II)in the case of
				any other type of weight of livestock, an amount determined by the Secretary
				that represents the average number of pounds of corn per day necessary to feed
				the livestock.
													(iii)Corn price per
				poundFor purposes of clause (i)(II), the corn price per pound
				shall equal the quotient obtained by dividing—
													(I)the higher
				of—
														(aa)the
				national average corn price per bushel for the 12-month period immediately
				preceding March 1 of the year for which the disaster assistance is calculated;
				or
														(bb)the
				national average corn price per bushel for the 24-month period immediately
				preceding that March 1; by
														(II)56.
													(D)Normal grazing
				period and drought monitor intensity
												(i)FSA county
				committee determinations
													(I)In
				generalThe Secretary shall determine the normal carrying
				capacity and normal grazing period for each type of grazing land or pastureland
				in the county served by the applicable committee.
													(II)ChangesNo
				change to the normal carrying capacity or normal grazing period established for
				a county under subclause (I) shall be made unless the change is requested by
				the appropriate State and county Farm Service Agency committees.
													(ii)Drought
				intensity
													(I)D2An
				eligible livestock producer that owns or leases grazing land or pastureland
				that is physically located in a county that is rated by the U.S. Drought
				Monitor as having a D2 (severe drought) intensity in any area of the county for
				at least 8 consecutive weeks during the normal grazing period for the county,
				as determined by the Secretary, shall be eligible to receive assistance under
				this paragraph in an amount equal to 1 monthly payment using the monthly
				payment rate determined under subparagraph (B).
													(II)D3An
				eligible livestock producer that owns or leases grazing land or pastureland
				that is physically located in a county that is rated by the U.S. Drought
				Monitor as having at least a D3 (extreme drought) intensity in any area of the
				county at any time during the normal grazing period for the county, as
				determined by the Secretary, shall be eligible to receive assistance under this
				paragraph—
														(aa)in
				an amount equal to 2 monthly payments using the monthly payment rate determined
				under subparagraph (B); or
														(bb)if
				the county is rated as having a D3 (extreme drought) intensity in any area of
				the county for at least 4 weeks during the normal grazing period for the
				county, or is rated as having a D4 (exceptional drought) intensity in any area
				of the county at any time during the normal grazing period, in an amount equal
				to 3 monthly payments using the monthly payment rate determined under
				subparagraph (B).
														(4)Assistance for
				losses due to fire on public managed land
											(A)In
				generalAn eligible livestock producer may receive assistance
				under this paragraph only if—
												(i)the grazing losses
				occur on rangeland that is managed by a Federal agency; and
												(ii)the eligible
				livestock producer is prohibited by the Federal agency from grazing the normal
				permitted livestock on the managed rangeland due to a fire.
												(B)Payment
				rateThe payment rate for assistance under this paragraph shall
				be equal to 50 percent of the monthly feed cost for the total number of
				livestock covered by the Federal lease of the eligible livestock producer, as
				determined under paragraph (3)(C).
											(C)Payment
				duration
												(i)In
				generalSubject to clause (ii), an eligible livestock producer
				shall be eligible to receive assistance under this paragraph for the
				period—
													(I)beginning on the
				date on which the Federal agency excludes the eligible livestock producer from
				using the managed rangeland for grazing; and
													(II)ending on the
				last day of the Federal lease of the eligible livestock producer.
													(ii)LimitationAn
				eligible livestock producer may only receive assistance under this paragraph
				for losses that occur on not more than 180 days per year.
												(5)Minimum risk
				management purchase requirements
											(A)In
				generalExcept as otherwise provided in this paragraph, a
				livestock producer shall only be eligible for assistance under this subsection
				if the livestock producer—
												(i)obtained a policy
				or plan of insurance under subtitle A for the grazing land incurring the losses
				for which assistance is being requested; or
												(ii)filed the
				required paperwork, and paid the administrative fee by the applicable State
				filing deadline, for the noninsured crop assistance program for the grazing
				land incurring the losses for which assistance is being requested.
												(B)Waiver for
				socially disadvantaged, limited resource, or beginning farmer or
				rancherIn the case of an eligible livestock producer that is a
				socially disadvantaged farmer or rancher or limited resource or beginning
				farmer or rancher, as determined by the Secretary, the Secretary may—
												(i)waive subparagraph
				(A); and
												(ii)provide disaster
				assistance under this section at a level that the Secretary determines to be
				equitable and appropriate.
												(C)Waiver for 2008
				calendar yearIn the case of an eligible livestock producer that
				suffered losses on grazing land during the 2008 calendar year but does not meet
				the requirements of subparagraph (A), the Secretary shall waive subparagraph
				(A) if the eligible livestock producer pays a fee in an amount equal to the
				applicable noninsured crop assistance program fee or catastrophic risk
				protection plan fee required under subparagraph (A) to the Secretary not later
				than 90 days after the date of enactment of this subtitle.
											(D)Equitable
				relief
												(i)In
				generalThe Secretary may provide equitable relief to an eligible
				livestock producer that is otherwise ineligible or unintentionally fails to
				meet the requirements of subparagraph (A) for the grazing land incurring the
				loss on a case-by-case basis, as determined by the Secretary.
												(ii)2008 calendar
				yearIn the case of an eligible livestock producer that suffered
				losses on grazing land during the 2008 calendar year, the Secretary shall take
				special consideration to provide equitable relief in cases in which the
				eligible livestock producer failed to meet the requirements of subparagraph (A)
				due to the enactment of this subtitle after the closing date of sales periods
				for crop insurance under subtitle A and the noninsured crop assistance
				program.
												(6)No duplicative
				payments
											(A)In
				generalAn eligible livestock producer may elect to receive
				assistance for grazing or pasture feed losses due to drought conditions under
				paragraph (3) or fire under paragraph (4), but not both for the same loss, as
				determined by the Secretary.
											(B)Relationship to
				supplemental revenue assistanceAn eligible livestock producer
				that receives assistance under this subsection may not also receive assistance
				for losses to crops on the same land with the same intended use under
				subsection (b).
											(e)Emergency
				Assistance for Livestock, Honey Bees, and Farm-Raised Fish
										(1)In
				generalThe Secretary shall use up to $50,000,000 per year from
				the Trust Fund to provide emergency relief to eligible producers of livestock,
				honey bees, and farm-raised fish to aid in the reduction of losses due to
				disease, adverse weather, or other conditions, such as blizzards and wildfires,
				as determined by the Secretary, that are not covered under subsection (b), (c),
				or (d).
										(2)Use of
				fundsFunds made available under this subsection shall be used to
				reduce losses caused by feed or water shortages, disease, or other factors as
				determined by the Secretary.
										(3)Availability of
				fundsAny funds made available under this subsection shall remain
				available until expended.
										(f)Tree Assistance
				Program
										(1)DefinitionsIn
				this subsection:
											(A)Eligible
				orchardistThe term eligible orchardist means a
				person that produces annual crops from trees for commercial purposes.
											(B)Natural
				disasterThe term natural disaster means plant
				disease, insect infestation, drought, fire, freeze, flood, earthquake,
				lightning, or other occurrence, as determined by the Secretary.
											(C)Nursery tree
				growerThe term nursery tree grower means a person
				who produces nursery, ornamental, fruit, nut, or Christmas trees for commercial
				sale, as determined by the Secretary.
											(D)TreeThe
				term tree includes a tree, bush, and vine.
											(2)Eligibility
											(A)LossSubject
				to subparagraph (B), the Secretary shall provide assistance—
												(i)under paragraph
				(3) to eligible orchardists and nursery tree growers that planted trees for
				commercial purposes but lost the trees as a result of a natural disaster, as
				determined by the Secretary; and
												(ii)under paragraph
				(3)(B) to eligible orchardists and nursery tree growers that have a production
				history for commercial purposes on planted or existing trees but lost the trees
				as a result of a natural disaster, as determined by the Secretary.
												(B)LimitationAn
				eligible orchardist or nursery tree grower shall qualify for assistance under
				subparagraph (A) only if the tree mortality of the eligible orchardist or
				nursery tree grower, as a result of damaging weather or related condition,
				exceeds 15 percent (adjusted for normal mortality).
											(3)AssistanceSubject
				to paragraph (4), the assistance provided by the Secretary to eligible
				orchardists and nursery tree growers for losses described in paragraph (2)
				shall consist of—
											(A)(i)reimbursement of 70
				percent of the cost of replanting trees lost due to a natural disaster, as
				determined by the Secretary, in excess of 15 percent mortality (adjusted for
				normal mortality); or
												(ii)at the option of the Secretary,
				sufficient seedlings to reestablish a stand; and
												(B)reimbursement of
				50 percent of the cost of pruning, removal, and other costs incurred by an
				eligible orchardist or nursery tree grower to salvage existing trees or, in the
				case of tree mortality, to prepare the land to replant trees as a result of
				damage or tree mortality due to a natural disaster, as determined by the
				Secretary, in excess of 15 percent damage or mortality (adjusted for normal
				tree damage and mortality).
											(4)Limitations on
				assistance
											(A)Definitions of
				legal entity and personIn this paragraph, the terms legal
				entity and person have the meaning given those terms in
				section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a) (as amended
				by section 1603 of the Food, Conservation,
				and Energy Act of 2008).
											(B)AmountThe
				total amount of payments received, directly or indirectly, by a person or legal
				entity (excluding a joint venture or general partnership) under this subsection
				may not exceed $100,000 for any crop year, or an equivalent value in tree
				seedlings.
											(C)AcresThe
				total quantity of acres planted to trees or tree seedlings for which a person
				or legal entity shall be entitled to receive payments under this subsection may
				not exceed 500 acres.
											(g)Risk Management
				Purchase Requirement
										(1)In
				generalExcept as otherwise provided in this section, the
				eligible producers on a farm shall not be eligible for assistance under this
				section (other than subsection (c)) if the eligible producers on the
				farm—
											(A)in the case of
				each insurable commodity of the eligible producers on the farm, did not obtain
				a policy or plan of insurance under subtitle A (excluding a crop insurance
				pilot program under that subtitle); or
											(B)in the case of
				each noninsurable commodity of the eligible producers on the farm, did not file
				the required paperwork, and pay the administrative fee by the applicable State
				filing deadline, for the noninsured crop assistance program.
											(2)MinimumTo
				be considered to have obtained insurance under paragraph (1)(A), an eligible
				producer on a farm shall have obtained a policy or plan of insurance with not
				less than 50 percent yield coverage at 55 percent of the insurable price for
				each crop grazed, planted, or intended to be planted for harvest on a whole
				farm.
										(3)Waiver for
				socially disadvantaged, limited resource, or beginning farmer or
				rancherWith respect to eligible producers that are socially
				disadvantaged farmers or ranchers or limited resource or beginning farmers or
				ranchers, as determined by the Secretary, the Secretary may—
											(A)waive paragraph
				(1); and
											(B)provide disaster
				assistance under this section at a level that the Secretary determines to be
				equitable and appropriate.
											(4)Waiver for 2008
				crop yearIn the case of an eligible producer that suffered
				losses in an insurable commodity or noninsurable commodity during the 2008 crop
				year but does not meet the requirements of paragraph (1), the Secretary shall
				waive paragraph (1) if the eligible producer pays a fee in an amount equal to
				the applicable noninsured crop assistance program fee or catastrophic risk
				protection plan fee required under paragraph (1) to the Secretary not later
				than 90 days after the date of enactment of this subtitle.
										(5)Equitable
				relief
											(A)In
				generalThe Secretary may provide equitable relief to eligible
				producers on a farm that are otherwise ineligible or unintentionally fail to
				meet the requirements of paragraph (1) for 1 or more crops on a farm on a
				case-by-case basis, as determined by the Secretary.
											(B)2008 crop
				yearIn the case of eligible producers on a farm that suffered
				losses in an insurable commodity or noninsurable commodity during the 2008 crop
				year, the Secretary shall take special consideration to provide equitable
				relief in cases in which the eligible producers failed to meet the requirements
				of paragraph (1) due to the enactment of this subtitle after the closing date
				of sales periods for crop insurance under subtitle A and the noninsured crop
				assistance program.
											(h)Payment
				Limitations
										(1)Definitions of
				legal entity and personIn this subsection, the terms legal
				entity and person have the meaning given those terms in
				section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a) (as amended
				by section 1603 of the Food, Conservation,
				and Energy Act of 2008).
										(2)AmountThe
				total amount of disaster assistance payments received, directly or indirectly,
				by a person or legal entity (excluding a joint venture or general partnership)
				under this section (excluding payments received under subsection (f)) may not
				exceed $100,000 for any crop year.
										(3)AGI
				limitationSection 1001D of the Food Security Act of 1985 (7
				U.S.C. 1308–3a) or any successor provision shall apply with respect to
				assistance provided under this section.
										(4)Direct
				attributionSubsections (e) and (f) of section 1001 of the Food
				Security Act of 1985 (7 U.S.C. 1308) or any successor provisions relating to
				direct attribution shall apply with respect to assistance provided under this
				section.
										(i)Period of
				EffectivenessThis section shall be effective only for losses
				that are incurred as the result of a disaster, adverse weather, or other
				environmental condition that occurs on or before September 30, 2011, as
				determined by the Secretary.
									(j)No Duplicative
				PaymentsIn implementing any other program which makes disaster
				assistance payments (except for indemnities made under subtitle A and section
				196 of the Federal Agriculture Improvement and Reform Act of 1996), the
				Secretary shall prevent duplicative payments with respect to the same loss for
				which a person receives a payment under subsections (b), (c), (d), (e), or
				(f).
									(k)Application
										(1)In
				generalSubject to paragraph (2) and notwithstanding any
				provision of subtitle A, subtitle A shall not apply to this subtitle.
										(2)Cross
				referencesParagraph (1) shall not apply to a specific reference
				in this subtitle to a provision of subtitle
				A.
										.
					(b)TransitionFor
			 purposes of the 2008 crop year, the Secretary shall carry out subsections
			 (f)(4) and (h) of section 531 of the Federal Crop Insurance Act (as added by
			 subsection (a)) in accordance with the terms and conditions of sections 1001
			 through 1001D of the Food Security Act of 1985 (16 U.S.C. 1308 et seq.), as in
			 effect on September 30, 2007.
					(c)Conforming
			 amendments
						(1)Section 501 of the
			 Federal Crop Insurance Act (7 U.S.C. 1501) is amended by striking the section
			 heading and enumerator and inserting the following:
							
								AFederal Crop
				Insurance Act
									501.Short title and
				application of other
				provisions
									.
						(2)Subtitle A of the
			 Federal Crop Insurance Act (as designated under paragraph (1)) is
			 amended—
							(A)by striking
			 This title each place it appears and inserting This
			 subtitle; and
							(B)by striking
			 this title each place it appears and inserting this
			 subtitle.
							12034.Fisheries
			 disaster assistanceOf the
			 funds of the Commodity Credit Corporation, the Secretary of Agriculture shall
			 transfer to the Secretary of Commerce $170,000,000 for fiscal year 2008 for the
			 National Marine Fisheries Service to distribute to commercial and recreational
			 members of the fishing communities affected by the salmon fishery failure in
			 the States of California, Oregon, and Washington designated under section
			 312(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1861a(a)) on May 1, 2008, in accordance with that section.
				BSmall Business
			 Disaster Loan Program
				12051.Short
			 titleThis subtitle may be
			 cited as the Small Business Disaster
			 Response and Loan Improvements Act of 2008.
				12052.DefinitionsIn this subtitle—
					(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
					(2)the term
			 disaster area means an area affected by a natural or other
			 disaster, as determined for purposes of paragraph (1) or (2) of section 7(b) of
			 the Small Business Act (15 U.S.C. 636(b)), during the period of such
			 declaration;
					(3)the term
			 disaster loan program of the Administration means assistance under
			 section 7(b) of the Small Business Act (15 U.S.C. 636(b)), as amended by this
			 Act;
					(4)the term
			 disaster update period means the period beginning on the date on
			 which the President declares a major disaster (including any major disaster
			 relating to which the Administrator declares eligibility for additional
			 disaster assistance under paragraph (9) of section 7(b) of the Small Business
			 Act (15 U.S.C. 636(b)), as added by this Act) and ending on the date on which
			 such declaration terminates;
					(5)the term
			 major disaster has the meaning given that term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122);
					(6)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632); and
					(7)the term
			 State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the
			 Virgin Islands, Guam, American Samoa, and any territory or possession of the
			 United States.
					IDisaster planning
			 and response
					12061.Economic
			 injury disaster loans to nonprofits
						(a)In
			 generalSection 7(b)(2) of
			 the Small Business Act (15 U.S.C. 636(b)(2)) is amended—
							(1)in the matter
			 preceding subparagraph (A)—
								(A)by inserting after
			 small business concern the following: , private nonprofit
			 organization,; and
								(B)by inserting after
			 the concern the following: , the organization,;
			 and
								(2)in subparagraph
			 (D) by inserting after small business concerns the following:
			 , private nonprofit organizations,.
							(b)Conforming
			 amendmentSection 7(c)(5)(C)
			 of the Small Business Act (15 U.S.C. 636(c)(5)(C)) is amended by inserting
			 after business the following: , private nonprofit
			 organization,.
						12062.Coordination
			 of disaster assistance programs with FEMAThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
						(1)by redesignating section 37 as section 44;
			 and
						(2)by inserting after section 36 the
			 following:
							
								37.Coordination of
				disaster assistance programs with FEMA
									(a)Coordination
				requiredThe Administrator
				shall ensure that the disaster assistance programs of the Administration are
				coordinated, to the maximum extent practicable, with the disaster assistance
				programs of the Federal Emergency Management Agency.
									(b)Regulations
				requiredThe Administrator,
				in consultation with the Administrator of the Federal Emergency Management
				Agency, shall establish regulations to ensure that each application for
				disaster assistance is submitted as quickly as practicable to the
				Administration or directed to the appropriate agency under the
				circumstances.
									(c)Completion;
				RevisionThe initial
				regulations shall be completed not later than 270 days after the date of the
				enactment of the Small Business Disaster
				Response and Loan Improvements Act of 2008. Thereafter, the
				regulations shall be revised on an annual basis.
									(d)ReportThe
				Administrator shall include a report on the regulations whenever the
				Administration submits the report required by section
				43.
									.
						12063.Public
			 awareness of disaster declaration and application periods
						(a)In
			 generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (3), the following:
							
								(4)Coordination
				with fema
									(A)In
				generalNotwithstanding any other provision of law, for any
				disaster declared under this subsection or major disaster (including any major
				disaster relating to which the Administrator declares eligibility for
				additional disaster assistance under paragraph (9)), the Administrator, in
				consultation with the Administrator of the Federal Emergency Management Agency,
				shall ensure, to the maximum extent practicable, that all application periods
				for disaster relief under this Act correspond with application deadlines
				established under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5121 et seq.), or as extended by the
				President.
									(B)DeadlinesNotwithstanding
				any other provision of law, not later than 10 days before the closing date of
				an application period for a major disaster (including any major disaster
				relating to which the Administrator declares eligibility for additional
				disaster assistance under paragraph (9)), the Administrator, in consultation
				with the Administrator of the Federal Emergency Management Agency, shall submit
				to the Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives a report that
				includes—
										(i)the deadline for
				submitting applications for assistance under this Act relating to that major
				disaster;
										(ii)information
				regarding the number of loan applications and disbursements processed by the
				Administrator relating to that major disaster for each day during the period
				beginning on the date on which that major disaster was declared and ending on
				the date of that report; and
										(iii)an estimate of
				the number of potential applicants that have not submitted an application
				relating to that major disaster.
										(5)Public awareness
				of disastersIf a disaster is declared under this subsection or
				the Administrator declares eligibility for additional disaster assistance under
				paragraph (9), the Administrator shall make every effort to communicate through
				radio, television, print, and web-based outlets, all relevant information
				needed by disaster loan applicants, including—
									(A)the date of such
				declaration;
									(B)cities and towns
				within the area of such declaration;
									(C)loan application
				deadlines related to such disaster;
									(D)all relevant
				contact information for victim services available through the Administration
				(including links to small business development center websites);
									(E)links to relevant
				Federal and State disaster assistance websites, including links to websites
				providing information regarding assistance available from the Federal Emergency
				Management Agency;
									(F)information on
				eligibility criteria for Administration loan programs, including where such
				applications can be found; and
									(G)application
				materials that clearly state the function of the Administration as the Federal
				source of disaster loans for homeowners and
				renters.
									.
						(b)Marketing and
			 outreachNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall create a marketing and outreach plan
			 that—
							(1)encourages a
			 proactive approach to the disaster relief efforts of the Administration;
							(2)makes clear the
			 services provided by the Administration, including contact information,
			 application information, and timelines for submitting applications, the review
			 of applications, and the disbursement of funds;
							(3)describes the
			 different disaster loan programs of the Administration, including how they are
			 made available and the eligibility requirements for each loan program;
							(4)provides for
			 regional marketing, focusing on disasters occurring in each region before the
			 date of enactment of this Act, and likely scenarios for disasters in each such
			 region; and
							(5)ensures that the
			 marketing plan is made available at small business development centers and on
			 the website of the Administration.
							(c)Technical and
			 conforming amendments
							(1)In
			 generalSection 3 of the Small Business Act (15 U.S.C. 632) is
			 amended by adding at the end the following:
								
									(s)Major
				disasterIn this Act, the term major disaster has
				the meaning given that term in section 102 of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C.
				5122).
									.
							(2)Technical
			 correctionSection 7(b)(2) of the Small Business Act (15 U.S.C.
			 636(b)(2)) is amended by striking Disaster Relief and Emergency
			 Assistance Act and inserting Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
							12064.Consistency
			 between administration regulations and standard operating procedures
						(a)In
			 generalThe Administrator shall, promptly following the date of
			 enactment of this Act, conduct a study of whether the standard operating
			 procedures of the Administration for loans offered under section 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) are consistent with the regulations of
			 the Administration for administering the disaster loan program.
						(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report containing all findings and recommendations
			 of the study conducted under subsection (a).
						12065.Increasing
			 collateral requirementsSection 7(c)(6) of the Small Business Act
			 (15 U.S.C. 636(c)(6)) is amended by striking $10,000 or less and
			 inserting $14,000 or less (or such higher amount as the Administrator
			 determines appropriate in the event of a major disaster).
					12066.Processing
			 disaster loans
						(a)Authority for
			 qualified private contractors to process disaster loansSection
			 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting
			 immediately after paragraph (5), as added by this Act, the following:
							
								(6)Authority for
				qualified private contractors
									(A)Disaster loan
				processingThe Administrator may enter into an agreement with a
				qualified private contractor, as determined by the Administrator, to process
				loans under this subsection in the event of a major disaster (including any
				major disaster relating to which the Administrator declares eligibility for
				additional disaster assistance under paragraph (9)), under which the
				Administrator shall pay the contractor a fee for each loan processed.
									(B)Loan loss
				verification servicesThe Administrator may enter into an
				agreement with a qualified lender or loss verification professional, as
				determined by the Administrator, to verify losses for loans under this
				subsection in the event of a major disaster (including any major disaster
				relating to which the Administrator declares eligibility for additional
				disaster assistance under paragraph (9)), under which the Administrator shall
				pay the lender or verification professional a fee for each loan for which such
				lender or verification professional verifies
				losses.
									.
						(b)Coordination of
			 efforts between the Administrator and the internal revenue service to expedite
			 loan processingThe Administrator and the Commissioner of
			 Internal Revenue shall, to the maximum extent practicable, ensure that all
			 relevant and allowable tax records for loan approval are shared with loan
			 processors in an expedited manner, upon request by the Administrator.
						12067.Information
			 tracking and follow-up systemThe Small Business Act is amended by
			 inserting after section 37, as added by this Act, the following:
						
							38.Information
				tracking and follow-up system for disaster assistance
								(a)System
				requiredThe Administrator
				shall develop, implement, or maintain a centralized information system to track
				communications between personnel of the Administration and applicants for
				disaster assistance. The system shall ensure that whenever an applicant for
				disaster assistance communicates with such personnel on a matter relating to
				the application, the following information is recorded:
									(1)The method of
				communication.
									(2)The date of
				communication.
									(3)The identity of
				the personnel.
									(4)A summary of the
				subject matter of the communication.
									(b)Follow-up
				requiredThe Administrator shall ensure that an applicant for
				disaster assistance receives, by telephone, mail, or electronic mail, follow-up
				communications from the Administration at all critical stages of the
				application process, including the following:
									(1)When the Administration determines that
				additional information or documentation is required to process the
				application.
									(2)When the
				Administration determines whether to approve or deny the loan.
									(3)When the primary
				contact person managing the loan application has
				changed.
									.
					12068.Increased
			 deferment period
						(a)In
			 generalSection 7 of the
			 Small Business Act (15 U.S.C. 636) is amended—
							(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
							(2)by inserting after subsection (e), as so
			 redesignated, the following:
								
									(f)Additional
				requirements for 7(b) loans
										(1)Increased
				deferment authorized
											(A)In
				generalIn making loans under
				subsection (b), the Administrator may provide, to the person receiving the
				loan, an option to defer repayment on the loan.
											(B)PeriodThe
				period of a deferment under subparagraph (A) may not exceed 4
				years.
											.
							(b)Technical and
			 conforming amendmentsThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended—
							(1)in section
			 4(c)—
								(A)in paragraph (1),
			 by striking 7(c)(2) and inserting 7(d)(2);
			 and
								(B)in paragraph
			 (2)—
									(i)by
			 striking 7(c)(2) and inserting 7(d)(2);
			 and
									(ii)by
			 striking 7(e),; and
									(2)in
			 section 7(b), in the undesignated matter following paragraph (3)—
								(A)by striking
			 That the provisions of paragraph (1) of subsection (c) and
			 inserting That the provisions of paragraph (1) of subsection
			 (d); and
								(B)by striking
			 Notwithstanding the provisions of any other law the interest rate on the
			 Administration's share of any loan made under subsection (b) except as provided
			 in subsection (c), and inserting Notwithstanding any other
			 provision of law, and except as provided in subsection (d), the interest rate
			 on the Administration's share of any loan made under subsection
			 (b).
								12069.Disaster
			 processing redundancyThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended by inserting after
			 section 38, as added by this Act, the following:
						
							39.Disaster
				processing redundancy
								(a)In
				generalThe Administrator shall ensure that the Administration
				has in place a facility for disaster loan processing that, whenever the
				Administration’s primary facility for disaster loan processing becomes
				unavailable, is able to take over all disaster loan processing from that
				primary facility within 2 days.
								(b)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
								.
					12070.Net earnings
			 clauses prohibitedSection 7
			 of the Small Business Act (15 U.S.C. 636) is amended by inserting after
			 subsection (f), as added by this Act, the following:
						
							(g)Net earnings
				clauses prohibited for 7(b)
				loansIn making loans under subsection (b), the Administrator
				shall not require the borrower to pay any non-amortized amount for the first
				five years after repayment
				begins.
							.
					12071.Economic injury
			 disaster loans in cases of ice storms and blizzardsSection 3(k)(2) of the Small Business Act
			 (15 U.S.C. 632(k)(2)) is amended—
						(1)in subparagraph
			 (A) by striking and;
						(2)in subparagraph
			 (B) by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(C)ice storms and
				blizzards.
								.
						12072.Development
			 and implementation of major disaster response plan
						(a)In
			 generalNot later than 3 months after the date of enactment of
			 this Act, the Administrator shall—
							(1)by rule, amend the
			 2006 Atlantic hurricane season disaster response plan of the Administration (in
			 this section referred to as the disaster response plan) to apply
			 to major disasters; and
							(2)submit a report to
			 the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives detailing the
			 amendments to the disaster response plan.
							(b)ContentsThe
			 report required under subsection (a)(2) shall include—
							(1)any updates or
			 modifications made to the disaster response plan since the report regarding the
			 disaster response plan submitted to Congress on July 14, 2006;
							(2)a
			 description of how the Administrator plans to use and integrate District Office
			 personnel of the Administration in the response to a major disaster, including
			 information on the use of personnel for loan processing and loan
			 disbursement;
							(3)a
			 description of the disaster scalability model of the Administration and on what
			 basis or function the plan is scaled;
							(4)a
			 description of how the agency-wide Disaster Oversight Council is structured,
			 which offices comprise its membership, and whether the Associate Deputy
			 Administrator for Entrepreneurial Development of the Administration is a
			 member;
							(5)a
			 description of how the Administrator plans to coordinate the disaster efforts
			 of the Administration with State and local government officials, including
			 recommendations on how to better incorporate State initiatives or programs,
			 such as State-administered bridge loan programs, into the disaster response of
			 the Administration;
							(6)recommendations,
			 if any, on how the Administration can better coordinate its disaster response
			 operations with the operations of other Federal, State, and local
			 entities;
							(7)any surge plan for
			 the disaster loan program of the Administration in effect on or after August
			 29, 2005 (including surge plans for loss verification, loan processing,
			 mailroom, customer service or call center operations, and a continuity of
			 operations plan);
							(8)the number of
			 full-time equivalent employees and job descriptions for the planning and
			 disaster response staff of the Administration;
							(9)the in-service and
			 preservice training procedures for disaster response staff of the
			 Administration;
							(10)information on
			 the logistical support plans of the Administration (including equipment and
			 staffing needs, and detailed information on how such plans will be scalable
			 depending on the size and scope of the major disaster;
							(11)a description of
			 the findings and recommendations of the Administrator, if any, based on a
			 review of the response of the Administration to Hurricane Katrina of 2005,
			 Hurricane Rita of 2005, and Hurricane Wilma of 2005; and
							(12)a plan for how
			 the Administrator, in consultation with the Administrator of the Federal
			 Emergency Management Agency, will coordinate the provision of accommodations
			 and necessary resources for disaster assistance personnel to effectively
			 perform their responsibilities in the aftermath of a major disaster.
							(c)Biennial
			 disaster simulation exercise
							(1)Exercise
			 requiredThe Administrator
			 shall conduct a disaster simulation exercise at least once every 2 fiscal
			 years. The exercise shall include the participation of, at a minimum, not less
			 than 50 percent of the individuals in the disaster reserve corps and shall
			 test, at maximum capacity, all of the information technology and
			 telecommunications systems of the Administration that are vital to the
			 activities of the Administration during such a disaster.
							(2)ReportThe
			 Administrator shall include a report on the disaster simulation exercises
			 conducted under paragraph (1) each time the Administration submits a report
			 required under section 43 of the Small Business Act, as added by this
			 Act.
							12073.Disaster
			 planning responsibilities
						(a)Assignment of
			 small business administration disaster planning
			 responsibilitiesThe disaster planning function of the
			 Administration shall be assigned to an individual appointed by the
			 Administrator who—
							(1)is not an employee
			 of the Office of Disaster Assistance of the Administration;
							(2)has proven
			 management ability;
							(3)has substantial knowledge in the field of
			 disaster readiness and emergency response; and
							(4)has demonstrated significant experience in
			 the area of disaster planning.
							(b)ResponsibilitiesThe individual assigned the disaster
			 planning function of the Administration shall report directly and solely to the
			 Administrator and shall be responsible for—
							(1)creating,
			 maintaining, and implementing the comprehensive disaster response plan of the
			 Administration described in section 12072;
							(2)ensuring there are
			 in-service and pre-service training procedures for the disaster response staff
			 of the Administration;
							(3)coordinating and
			 directing the training exercises of the Administration relating to disasters,
			 including disaster simulation exercises and disaster exercises coordinated with
			 other government departments and agencies; and
							(4)other
			 responsibilities relevant to disaster planning and readiness, as determined by
			 the Administrator.
							(c)CoordinationIn carrying out the responsibilities
			 described in subsection (b), the individual assigned the disaster planning
			 function of the Administration shall coordinate with—
							(1)the Office of
			 Disaster Assistance of the Administration;
							(2)the Administrator
			 of the Federal Emergency Management Agency; and
							(3)other Federal,
			 State, and local disaster planning offices, as necessary.
							(d)ResourcesThe Administrator shall ensure that the
			 individual assigned the disaster planning function of the Administration has
			 adequate resources to carry out the duties under this section.
						(e)ReportNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives a
			 report containing—
							(1)a description of the actions of the
			 Administrator to assign an individual the disaster planning function of the
			 Administration;
							(2)information
			 detailing the background and expertise of the individual assigned; and
							(3)information on the
			 status of the implementation of the responsibilities described in subsection
			 (b).
							12074.Assignment of
			 employees of the office of disaster assistance and disaster cadre
						(a)In
			 generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (6), as added by this Act,
			 the following:
							
								(7)Disaster
				assistance employees
									(A)In
				generalIn carrying out this section, the Administrator may,
				where practicable, ensure that the number of full-time equivalent
				employees—
										(i)in
				the Office of the Disaster Assistance is not fewer than 800; and
										(ii)in the Disaster
				Cadre of the Administration is not fewer than 1,000.
										(B)ReportIn
				carrying out this subsection, if the number of full-time employees for either
				the Office of Disaster Assistance or the Disaster Cadre of the Administration
				is below the level described in subparagraph (A) for that office, not later
				than 21 days after the date on which that staffing level decreased below the
				level described in subparagraph (A), the Administrator shall submit to the
				Committee on Appropriations and the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Appropriations and
				Committee on Small Business of the House of Representatives, a report—
										(i)detailing staffing
				levels on that date;
										(ii)requesting, if
				practicable and determined appropriate by the Administrator, additional funds
				for additional employees; and
										(iii)containing such
				additional information, as determined appropriate by the
				Administrator.
										.
						12075.Comprehensive
			 disaster response planThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended inserting after section
			 39, as added by this Act, the following:
						
							40.Comprehensive
				disaster response plan
								(a)Plan
				requiredThe Administrator
				shall develop, implement, or maintain a comprehensive written disaster response
				plan. The plan shall include the following:
									(1)For each region of
				the Administration, a description of the disasters most likely to occur in that
				region.
									(2)For each disaster
				described under paragraph (1)—
										(A)an assessment of
				the disaster;
										(B)an assessment of
				the demand for Administration assistance most likely to occur in response to
				the disaster;
										(C)an assessment of
				the needs of the Administration, with respect to such resources as information
				technology, telecommunications, human resources, and office space, to meet the
				demand referred to in subparagraph (B); and
										(D)guidelines pursuant
				to which the Administration will coordinate with other Federal agencies and
				with State and local authorities to best respond to the demand referred to in
				subparagraph (B) and to best use the resources referred to in that
				subparagraph.
										(b)Completion;
				revisionThe first plan
				required by subsection (a) shall be completed not later than 180 days after the
				date of the enactment of this section. Thereafter, the Administrator shall
				update the plan on an annual basis and following any major disaster relating to
				which the Administrator declares eligibility for additional disaster assistance
				under section 7(b)(9).
								(c)Knowledge
				requiredThe Administrator
				shall carry out subsections (a) and (b) through an individual with substantial
				knowledge in the field of disaster readiness and emergency response.
								(d)ReportThe
				Administrator shall include a report on the plan whenever the Administration
				submits the report required by section
				43.
								.
					12076.Plans to
			 secure sufficient office spaceThe Small Business Act is amended by
			 inserting after section 40, as added by this Act, the following:
						
							41.Plans to secure
				sufficient office space
								(a)Plans
				requiredThe Administrator
				shall develop long-term plans to secure sufficient office space to accommodate
				an expanded workforce in times of disaster.
								(b)ReportThe
				Administrator shall include a report on the plans developed under subsection
				(a) each time the Administration submits a report required under section
				43.
								.
					12077.Applicants
			 that have become a major source of employment due to changed economic
			 circumstancesSection
			 7(b)(3)(E) of the Small Business Act (15 U.S.C. 636(b)(3)(E)) is amended by
			 inserting after constitutes the following: , or have
			 become due to changed economic circumstances,.
					12078.Disaster loan
			 amounts
						(a)Increased loan
			 capsSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is
			 amended by inserting immediately after paragraph (7), as added by this Act, the
			 following:
							
								(8)Increased loan
				caps
									(A)Aggregate loan
				amountsExcept as provided in subparagraph (B), and
				notwithstanding any other provision of law, the aggregate loan amount
				outstanding and committed to a borrower under this subsection may not exceed
				$2,000,000.
									(B)Waiver
				authorityThe Administrator may, at the discretion of the
				Administrator, increase the aggregate loan amount under subparagraph (A) for
				loans relating to a disaster to a level established by the Administrator, based
				on appropriate economic indicators for the region in which that disaster
				occurred.
									.
						(b)Disaster
			 mitigation
							(1)In
			 generalSection 7(b)(1)(A) of the Small Business Act (15 U.S.C.
			 636(b)(1)(A)) is amended by inserting of the aggregate costs of such
			 damage or destruction (whether or not compensated for by insurance or
			 otherwise) after 20 per centum.
							(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to a loan or guarantee made after the date of enactment of this Act.
							(c)Technical
			 amendmentsSection 7(b) of the Small Business Act (15 U.S.C.
			 636(b)) is amended—
							(1)in the matter
			 preceding paragraph (1), by striking the, Administration and
			 inserting the Administration; and
							(2)in the
			 undesignated matter at the end—
								(A)by striking
			 , (2), and (4) and inserting and (2); and
								(B)by striking
			 , (2), or (4) and inserting (2).
								12079.Small
			 business bonding threshold
						(a)In
			 generalExcept as provided in subsection (b), and notwithstanding
			 any other provision of law, for any procurement related to a major disaster,
			 the Administrator may, upon such terms and conditions as the Administrator may
			 prescribe, guarantee and enter into commitments to guarantee any surety against
			 loss resulting from a breach of the terms of a bid bond, payment bond,
			 performance bond, or bonds ancillary thereto, by a principal on any total work
			 order or contract amount at the time of bond execution that does not exceed
			 $5,000,000.
						(b)Increase of
			 amountUpon request of the head of any Federal agency other than
			 the Administration involved in reconstruction efforts in response to a major
			 disaster, the Administrator may guarantee and enter into a commitment to
			 guarantee any security against loss under subsection (a) on any total work
			 order or contract amount at the time of bond execution that does not exceed
			 $10,000,000.
						(c)Limitation on
			 use of other fundsThe Administrator may carry out this section
			 only with amounts appropriated in advance specifically to carry out this
			 section.
						IIDisaster
			 lending
					12081.Eligibility
			 for additional disaster assistanceSection 7(b) of the Small Business Act (15
			 U.S.C. 636(b)) is amended by inserting immediately after paragraph (8), as
			 added by this Act, the following:
						
							(9)Declaration of
				eligibility for additional disaster assistance
								(A)In
				generalIf the President declares a major disaster, the
				Administrator may declare eligibility for additional disaster assistance in
				accordance with this paragraph.
								(B)ThresholdA
				major disaster for which the Administrator declares eligibility for additional
				disaster assistance under this paragraph shall—
									(i)have resulted in
				extraordinary levels of casualties or damage or disruption severely affecting
				the population (including mass evacuations), infrastructure, environment,
				economy, national morale, or government functions in an area;
									(ii)be comparable to
				the description of a catastrophic incident in the National Response Plan of the
				Administration, or any successor thereto, unless there is no successor to such
				plan, in which case this clause shall have no force or effect; and
									(iii)be of such size
				and scope that—
										(I)the disaster
				assistance programs under the other paragraphs under this subsection are
				incapable of providing adequate and timely assistance to individuals or
				business concerns located within the disaster area; or
										(II)a significant
				number of business concerns outside the disaster area have suffered
				disaster-related substantial economic injury as a result of the
				incident.
										.
					12082.Additional
			 economic injury disaster loan assistanceParagraph (9) of section 7(b) of the Small
			 Business Act (15 U.S.C. 636(b)), as added by section 12081, is amended by
			 adding at the end the following:
						
							(C)Additional
				economic injury disaster loan assistance
								(i)In
				generalIf the Administrator declares eligibility for additional
				disaster assistance under this paragraph, the Administrator may make such loans
				under this subparagraph (either directly or in cooperation with banks or other
				lending institutions through agreements to participate on an immediate or
				deferred basis) as the Administrator determines appropriate to eligible small
				business concerns located anywhere in the United States.
								(ii)Processing
				time
									(I)In
				generalIf the Administrator determines that the average
				processing time for applications for disaster loans under this subparagraph
				relating to a specific major disaster is more than 15 days, the Administrator
				shall give priority to the processing of such applications submitted by
				eligible small business concerns located inside the disaster area, until the
				Administrator determines that the average processing time for such applications
				is not more than 15 days.
									(II)Suspension of
				applications from outside disaster areaIf the Administrator
				determines that the average processing time for applications for disaster loans
				under this subparagraph relating to a specific major disaster is more than 30
				days, the Administrator shall suspend the processing of such applications
				submitted by eligible small business concerns located outside the disaster
				area, until the Administrator determines that the average processing time for
				such applications is not more than 15 days.
									(iii)Loan
				termsA loan under this subparagraph shall be made on the same
				terms as a loan under paragraph (2).
								(D)DefinitionsIn
				this paragraph—
								(i)the term
				disaster area means the area for which the applicable major
				disaster was declared;
								(ii)the term
				disaster-related substantial economic injury means economic harm
				to a business concern that results in the inability of the business concern
				to—
									(I)meet its
				obligations as it matures;
									(II)meet its ordinary
				and necessary operating expenses; or
									(III)market, produce,
				or provide a product or service ordinarily marketed, produced, or provided by
				the business concern because the business concern relies on materials from the
				disaster area or sells or markets in the disaster area; and
									(iii)the term
				eligible small business concern means a small business
				concern—
									(I)that has suffered
				disaster-related substantial economic injury as a result of the applicable
				major disaster; and
									(II)(aa)for which not less than
				25 percent of the market share of that small business concern is from business
				transacted in the disaster area;
										(bb)for which not less than 25 percent of
				an input into a production process of that small business concern is from the
				disaster area; or
										(cc)that relies on a provider located in
				the disaster area for a service that is not readily available
				elsewhere.
										.
					12083.Private
			 disaster loans
						(a)In
			 generalSection 7 of the Small Business Act (15 U.S.C. 636) is
			 amended by inserting after subsection (b) the following:
							
								(c)Private disaster
				loans
									(1)DefinitionsIn
				this subsection—
										(A)the term
				disaster area means any area for which the President declared a
				major disaster relating to which the Administrator declares eligibility for
				additional disaster assistance under subsection (b)(9), during the period of
				that major disaster declaration;
										(B)the term
				eligible individual means an individual who is eligible for
				disaster assistance under subsection (b)(1) relating to a major disaster
				relating to which the Administrator declares eligibility for additional
				disaster assistance under subsection (b)(9);
										(C)the term
				eligible small business concern means a business concern that
				is—
											(i)a
				small business concern, as defined under this Act; or
											(ii)a
				small business concern, as defined in section 103 of the Small Business
				Investment Act of 1958;
											(D)the term
				preferred lender means a lender participating in the Preferred
				Lender Program;
										(E)the term
				Preferred Lender Program has the meaning given that term in
				subsection (a)(2)(C)(ii); and
										(F)the term
				qualified private lender means any privately-owned bank or other
				lending institution that—
											(i)is
				not a preferred lender; and
											(ii)the Administrator
				determines meets the criteria established under paragraph (10).
											(2)Program
				requiredThe Administrator shall carry out a program, to be known
				as the Private Disaster Assistance program, under which the Administration may
				guarantee timely payment of principal and interest, as scheduled, on any loan
				made to an eligible small business concern located in a disaster area and to an
				eligible individual.
									(3)Use of
				loansA loan guaranteed by the Administrator under this
				subsection may be used for any purpose authorized under subsection (b).
									(4)Online
				applications
										(A)EstablishmentThe
				Administrator may establish, directly or through an agreement with another
				entity, an online application process for loans guaranteed under this
				subsection.
										(B)Other federal
				assistanceThe Administrator may coordinate with the head of any
				other appropriate Federal agency so that any application submitted through an
				online application process established under this paragraph may be considered
				for any other Federal assistance program for disaster relief.
										(C)ConsultationIn
				establishing an online application process under this paragraph, the
				Administrator shall consult with appropriate persons from the public and
				private sectors, including private lenders.
										(5)Maximum
				amounts
										(A)Guarantee
				percentageThe Administrator may guarantee not more than 85
				percent of a loan under this subsection.
										(B)Loan
				amountThe maximum amount of a loan guaranteed under this
				subsection shall be $2,000,000.
										(6)Terms and
				conditionsA loan guaranteed under this subsection shall be made
				under the same terms and conditions as a loan under subsection (b).
									(7)Lenders
										(A)In
				generalA loan guaranteed under this subsection made to—
											(i)a
				qualified individual may be made by a preferred lender; and
											(ii)a
				qualified small business concern may be made by a qualified private lender or
				by a preferred lender that also makes loans to qualified individuals.
											(B)ComplianceIf
				the Administrator determines that a preferred lender knowingly failed to comply
				with the underwriting standards for loans guaranteed under this subsection or
				violated the terms of the standard operating procedure agreement between that
				preferred lender and the Administration, the Administrator shall do 1 or more
				of the following:
											(i)Exclude the
				preferred lender from participating in the program under this
				subsection.
											(ii)Exclude the
				preferred lender from participating in the Preferred Lender Program for a
				period of not more than 5 years.
											(8)Fees
										(A)In
				generalThe Administrator may not collect a guarantee fee under
				this subsection.
										(B)Origination
				feeThe Administrator may pay a qualified private lender or
				preferred lender an origination fee for a loan guaranteed under this subsection
				in an amount agreed upon in advance between the qualified private lender or
				preferred lender and the Administrator.
										(9)DocumentationA
				qualified private lender or preferred lender may use its own loan documentation
				for a loan guaranteed by the Administrator under this subsection, to the extent
				authorized by the Administrator. The ability of a lender to use its own loan
				documentation for a loan guaranteed under this subsection shall not be
				considered part of the criteria for becoming a qualified private lender under
				the regulations promulgated under paragraph (10).
									(10)Implementation
				regulations
										(A)In
				generalNot later than 1 year after the date of enactment of the
				Small Business Disaster Response and Loan
				Improvements Act of 2008, the Administrator shall issue final
				regulations establishing permanent criteria for qualified private
				lenders.
										(B)Report to
				congressNot later than 6 months after the date of enactment of
				the Small Business Disaster Response and Loan
				Improvements Act of 2008, the Administrator shall submit a report
				on the progress of the regulations required by subparagraph (A) to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives.
										(11)Authorization of
				appropriations
										(A)In
				generalAmounts necessary to carry out this subsection shall be
				made available from amounts appropriated to the Administration to carry out
				subsection (b).
										(B)Authority to
				reduce interest rates and other terms and conditionsFunds
				appropriated to the Administration to carry out this subsection, may be used by
				the Administrator to meet the loan terms and conditions specified in paragraph
				(6).
										(12)Purchase of
				loansThe Administrator may enter into an agreement with a
				qualified private lender or preferred lender to purchase any loan guaranteed
				under this
				subsection.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to any major
			 disaster declared on or after the date of enactment of this Act.
						12084.Immediate
			 Disaster Assistance programThe Small Business Act is amended by
			 inserting after section 41, as added by this Act, the following:
						
							42.Immediate
				Disaster Assistance program
								(a)Program
				requiredThe Administrator shall carry out a program, to be known
				as the Immediate Disaster Assistance program, under which the Administration
				participates on a deferred (guaranteed) basis in 85 percent of the balance of
				the financing outstanding at the time of disbursement of the loan if such
				balance is less than or equal to $25,000 for businesses affected by a
				disaster.
								(b)Eligibility
				requirementTo receive a loan guaranteed under subsection (a),
				the applicant shall also apply for, and meet basic eligibility standards for, a
				loan under subsection (b) or (c) of section 7.
								(c)Use of
				proceedsA person who receives a loan under subsection (b) or (c)
				of section 7 shall use the proceeds of that loan to repay all loans guaranteed
				under subsection (a), if any, before using the proceeds for any other
				purpose.
								(d)Loan
				terms
									(1)No prepayment
				penaltyThere shall be no prepayment penalty on a loan guaranteed
				under subsection (a).
									(2)RepaymentA
				person who receives a loan guaranteed under subsection (a) and who is
				disapproved for a loan under subsection (b) or (c) of section 7, as the case
				may be, shall repay the loan guaranteed under subsection (a) not later than the
				date established by the Administrator, which may not be earlier than 10 years
				after the date on which the loan guaranteed under subsection is
				disbursed.
									(e)Approval or
				disapprovalThe Administrator
				shall ensure that each applicant for a loan under the program receives a
				decision approving or disapproving of the application within 36 hours after the
				Administration receives the
				application.
								.
					12085.Expedited
			 disaster assistance loan program
						(a)DefinitionIn
			 this section, the term program means the expedited disaster
			 assistance business loan program established under subsection (b).
						(b)Creation of
			 programThe Administrator shall take such administrative action
			 as is necessary to establish and implement an expedited disaster assistance
			 business loan program under which the Administration may, on an expedited
			 basis, guarantee timely payment of principal and interest, as scheduled on any
			 loan made to an eligible small business concern under paragraph (9) of section
			 7(b) of the Small Business Act (15 U.S.C. 636(b)), as added by this Act.
						(c)Consultation
			 requiredIn establishing the program, the Administrator shall
			 consult with—
							(1)appropriate
			 personnel of the Administration (including District Office personnel of the
			 Administration);
							(2)appropriate
			 technical assistance providers (including small business development
			 centers);
							(3)appropriate lenders
			 and credit unions;
							(4)the Committee on
			 Small Business and Entrepreneurship of the Senate; and
							(5)the Committee on
			 Small Business of the House of Representatives.
							(d)Rules
							(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall issue rules in final form establishing and
			 implementing the program in accordance with this section. Such rules shall
			 apply as provided for in this section, beginning 90 days after their issuance
			 in final form.
							(2)ContentsThe
			 rules promulgated under paragraph (1) shall—
								(A)identify whether
			 appropriate uses of funds under the program may include—
									(i)paying
			 employees;
									(ii)paying bills and
			 other financial obligations;
									(iii)making
			 repairs;
									(iv)purchasing
			 inventory;
									(v)restarting or
			 operating a small business concern in the community in which it was conducting
			 operations prior to the applicable major disaster, or to a neighboring area,
			 county, or parish in the disaster area; or
									(vi)covering
			 additional costs until the small business concern is able to obtain funding
			 through insurance claims, Federal assistance programs, or other sources;
			 and
									(B)set the terms and
			 conditions of any loan made under the program, subject to paragraph (3).
								(3)Terms and
			 conditionsA loan guaranteed by the Administration under this
			 section—
								(A)shall be for not
			 more than $150,000;
								(B)shall be a
			 short-term loan, not to exceed 180 days, except that the Administrator may
			 extend such term as the Administrator determines necessary or appropriate on a
			 case-by-case basis;
								(C)shall have an
			 interest rate not to exceed 300 basis points above the interest rate
			 established by the Board of Governors of the Federal Reserve System that 1 bank
			 charges another for reserves that are lent on an overnight basis on the date
			 the loan is made;
								(D)shall have no
			 prepayment penalty;
								(E)may only be made
			 to a borrower that meets the requirements for a loan under section 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)), as amended by this Act;
								(F)may be refinanced
			 as part of any subsequent disaster assistance provided under section 7(b) of
			 the Small Business Act (15 U.S.C. 636(b)), as amended by this Act;
								(G)may receive
			 expedited loss verification and loan processing, if the applicant is—
									(i)a
			 major source of employment in the disaster area (which shall be determined in
			 the same manner as under section 7(b)(3)(B) of the Small Business Act (15
			 U.S.C. 636(b)(3)(B))); or
									(ii)vital to recovery
			 efforts in the region (including providing debris removal services,
			 manufactured housing, or building materials); and
									(H)shall be subject
			 to such additional terms as the Administrator determines necessary or
			 appropriate.
								(e)Report to
			 congressNot later than 5 months after the date of enactment of
			 this Act, the Administrator shall report to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives on the progress of the Administrator in establishing the
			 program.
						(f)AuthorizationThere
			 are authorized to be appropriated to the Administrator such sums as are
			 necessary to carry out this section.
						12086.Gulf Coast
			 Disaster Loan Refinancing Program
						(a)In
			 generalThe Administrator may carry out a program to refinance
			 Gulf Coast disaster loans (in this section referred to as the
			 program).
						(b)TermsThe terms of a Gulf Coast disaster loan
			 refinanced under the program shall be identical to the terms of the original
			 loan, except that the Administrator may provide an option to defer repayment on
			 the loan. A deferment under the program shall end not later than 4 years after
			 the date on which the initial disbursement under the original loan was
			 made.
						(c)AmountThe
			 amount of a Gulf Coast disaster loan refinanced under the program shall not
			 exceed the amount of the original loan.
						(d)Disclosure of
			 accrued interestIf the Administrator provides an option to defer
			 repayment under the program, the Administrator shall disclose the accrued
			 interest that must be paid under the option.
						(e)DefinitionIn
			 this section, the term Gulf Coast disaster loan means a
			 loan—
							(1)made under section
			 7(b) of the Small Business Act (15 U.S.C. 636(b));
							(2)in response to Hurricane Katrina of 2005,
			 Hurricane Rita of 2005, or Hurricane Wilma of 2005; and
							(3)to a small business concern located in a
			 county or parish designated by the Administrator as a disaster area by reason
			 of a hurricane described in paragraph (2) under disaster declaration 10176,
			 10177, 10178, 10179, 10180, 10181, 10203, 10204, 10205, 10206, 10222, or
			 10223.
							(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
						IIIMiscellaneous
					12091.Reports on
			 disaster assistance
						(a)Monthly
			 accounting report to congress
							(1)Reporting
			 requirementsNot later than the fifth business day of each month
			 during the applicable period for a major disaster, the Administrator shall
			 submit to the Committee on Small Business and Entrepreneurship and the
			 Committee on Appropriations of the Senate and to the Committee on Small
			 Business and the Committee on Appropriations of the House of Representatives a
			 report on the operation of the disaster loan program authorized under section 7
			 of the Small Business Act (15 U.S.C. 636) for that major disaster during the
			 preceding month.
							(2)ContentsEach
			 report submitted under paragraph (1) shall include—
								(A)the daily average
			 lending volume, in number of loans and dollars, and the percent by which each
			 category has increased or decreased since the previous report under paragraph
			 (1);
								(B)the weekly average
			 lending volume, in number of loans and dollars, and the percent by which each
			 category has increased or decreased since the previous report under paragraph
			 (1);
								(C)the amount of
			 funding spent over the month for loans, both in appropriations and program
			 level, and the percent by which each category has increased or decreased since
			 the previous report under paragraph (1);
								(D)the amount of
			 funding available for loans, both in appropriations and program level, and the
			 percent by which each category has increased or decreased since the previous
			 report under paragraph (1), noting the source of any additional funding;
								(E)an estimate of how
			 long the available funding for such loans will last, based on the spending
			 rate;
								(F)the amount of
			 funding spent over the month for staff, along with the number of staff, and the
			 percent by which each category has increased or decreased since the previous
			 report under paragraph (1);
								(G)the amount of
			 funding spent over the month for administrative costs, and the percent by which
			 such spending has increased or decreased since the previous report under
			 paragraph (1);
								(H)the amount of
			 funding available for salaries and expenses combined, and the percent by which
			 such funding has increased or decreased since the previous report under
			 paragraph (1), noting the source of any additional funding; and
								(I)an estimate of how
			 long the available funding for salaries and expenses will last, based on the
			 spending rate.
								(b)Weekly disaster
			 updates to congress for presidentially declared disasters
							(1)In
			 generalEach week during a disaster update period, the
			 Administration shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and to the Committee on Small Business of the
			 House of Representatives a report on the operation of the disaster loan program
			 of the Administration for the area in which the President declared a major
			 disaster.
							(2)ContentsEach
			 report submitted under paragraph (1) shall include—
								(A)the number of
			 Administration staff performing loan processing, field inspection, and other
			 duties for the declared disaster, and the allocations of such staff in the
			 disaster field offices, disaster recovery centers, workshops, and other
			 Administration offices nationwide;
								(B)the daily number
			 of applications received from applicants in the relevant area, as well as a
			 breakdown of such figures by State;
								(C)the daily number
			 of applications pending application entry from applicants in the relevant area,
			 as well as a breakdown of such figures by State;
								(D)the daily number
			 of applications withdrawn by applicants in the relevant area, as well as a
			 breakdown of such figures by State;
								(E)the daily number of
			 applications summarily declined by the Administration from applicants in the
			 relevant area, as well as a breakdown of such figures by State;
								(F)the daily number
			 of applications declined by the Administration from applicants in the relevant
			 area, as well as a breakdown of such figures by State;
								(G)the daily number
			 of applications in process from applicants in the relevant area, as well as a
			 breakdown of such figures by State;
								(H)the daily number
			 of applications approved by the Administration from applicants in the relevant
			 area, as well as a breakdown of such figures by State;
								(I)the daily dollar
			 amount of applications approved by the Administration from applicants in the
			 relevant area, as well as a breakdown of such figures by State;
								(J)the daily amount of
			 loans dispersed, both partially and fully, by the Administration to applicants
			 in the relevant area, as well as a breakdown of such figures by State;
								(K)the daily dollar
			 amount of loans disbursed, both partially and fully, from the relevant area, as
			 well as a breakdown of such figures by State;
								(L)the number of
			 applications approved, including dollar amount approved, as well as
			 applications partially and fully disbursed, including dollar amounts, since the
			 last report under paragraph (1); and
								(M)the declaration
			 date, physical damage closing date, economic injury closing date, and number of
			 counties included in the declaration of a major disaster.
								(c)Periods when
			 additional disaster assistance is made available
							(1)In
			 generalDuring any period for which the Administrator declares
			 eligibility for additional disaster assistance under paragraph (9) of section
			 7(b) of the Small Business Act (15 U.S.C. 632(b)), as amended by this Act, the
			 Administrator shall, on a monthly basis, submit to the Committee on Small
			 Business and Entrepreneurship of the Senate and to the Committee on Small
			 Business of the House of Representatives a report on the disaster assistance
			 operations of the Administration with respect to the applicable major
			 disaster.
							(2)ContentsEach
			 report submitted under paragraph (1) shall specify—
								(A)the number of
			 applications for disaster assistance distributed;
								(B)the number of
			 applications for disaster assistance received;
								(C)the average time
			 for the Administration to approve or disapprove an application for disaster
			 assistance;
								(D)the amount of
			 disaster loans approved;
								(E)the average time
			 for initial disbursement of disaster loan proceeds; and
								(F)the amount of
			 disaster loan proceeds disbursed.
								(d)Notice of the
			 need for supplemental fundsOn the same date that the
			 Administrator notifies any committee of the Senate or the House of
			 Representatives that supplemental funding is necessary for the disaster loan
			 program of the Administration in any fiscal year, the Administrator shall
			 notify in writing the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives
			 regarding the need for supplemental funds for that loan program.
						(e)Report on
			 contracting
							(1)In
			 generalNot later than 6 months after the date on which the
			 President declares a major disaster, and every 6 months thereafter until the
			 date that is 18 months after the date on which the major disaster was declared,
			 the Administrator shall submit a report to the Committee on Small Business and
			 Entrepreneurship of the Senate and to the Committee on Small Business of the
			 House of Representatives regarding Federal contracts awarded as a result of
			 that major disaster.
							(2)ContentsEach
			 report submitted under paragraph (1) shall include—
								(A)the total number
			 of contracts awarded as a result of that major disaster;
								(B)the total number
			 of contracts awarded to small business concerns as a result of that major
			 disaster;
								(C)the total number
			 of contracts awarded to women and minority-owned businesses as a result of that
			 major disaster; and
								(D)the total number
			 of contracts awarded to local businesses as a result of that major
			 disaster.
								(f)Report on loan
			 approval rate
							(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator shall submit a report to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives detailing how the Administration can improve
			 the processing of applications under the disaster loan program of the
			 Administration.
							(2)ContentsThe
			 report submitted under paragraph (1) shall include—
								(A)recommendations,
			 if any, regarding—
									(i)staffing levels
			 during a major disaster;
									(ii)how
			 to improve the process for processing, approving, and disbursing loans under
			 the disaster loan program of the Administration, to ensure that the maximum
			 assistance is provided to victims in a timely manner;
									(iii)the viability of
			 using alternative methods for assessing the ability of an applicant to repay a
			 loan, including the credit score of the applicant on the day before the date on
			 which the disaster for which the applicant is seeking assistance was
			 declared;
									(iv)methods, if any,
			 for the Administration to expedite loss verification and loan processing of
			 disaster loans during a major disaster for businesses affected by, and located
			 in the area for which the President declared, the major disaster that are a
			 major source of employment in the area or are vital to recovery efforts in the
			 region (including providing debris removal services, manufactured housing, or
			 building materials);
									(v)legislative
			 changes, if any, needed to implement findings from the Accelerated Disaster
			 Response Initiative of the Administration; and
									(vi)a
			 description of how the Administration plans to integrate and coordinate the
			 response to a major disaster with the technical assistance programs of the
			 Administration; and
									(B)the plans of the
			 Administrator for implementing any recommendation made under subparagraph
			 (A).
								(g)Reports on
			 disaster assistanceThe Small
			 Business Act is amended by inserting after section 42, as added by this Act,
			 the following:
							
								43.Annual reports
				on disaster assistanceNot
				later than 45 days after the end of a fiscal year, the Administrator shall
				submit to the Committee on Small Business and Entrepreneurship of the Senate
				and the Committee on Small Business of the House of Representatives a report on
				the disaster assistance operations of the Administration for that fiscal year.
				The report shall—
									(1)specify the number
				of Administration personnel involved in such operations;
									(2)describe any
				material changes to those operations, such as changes to technologies used or
				to personnel responsibilities;
									(3)describe and
				assess the effectiveness of the Administration in responding to disasters
				during that fiscal year, including a description of the number and amounts of
				loans made for damage and for economic injury; and
									(4)describe the plans
				of the Administration for preparing to respond to disasters during the next
				fiscal
				year.
									.
						XIIICommodity
			 Futures
			13001.Short
			 titleThis title may be cited
			 as the CFTC Reauthorization Act of 2008.
			AGeneral
			 provisions
				13101.Commission
			 authority over agreements, contracts or transactions in foreign
			 currency
					(a)In
			 GeneralSection 2(c)(2) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)) is
			 amended by striking subparagraphs (B) and (C) and inserting the
			 following:
						
							(B)Agreements,
				contracts, and transactions in retail foreign currency
								(i)This Act applies
				to, and the Commission shall have jurisdiction over, an agreement, contract, or
				transaction in foreign currency that—
									(I)is a contract of
				sale of a commodity for future delivery (or an option on such a contract) or an
				option (other than an option executed or traded on a national securities
				exchange registered pursuant to section 6(a) of the
				Securities Exchange Act of 1934 (15
				U.S.C. 78f(a))); and
									(II)is offered to, or
				entered into with, a person that is not an eligible contract participant,
				unless the counterparty, or the person offering to be the counterparty, of the
				person is—
										(aa)a
				financial institution;
										(bb)(AA)a broker or dealer
				registered under section 15(b) (except paragraph (11) thereof) or 15C of the
				Securities Exchange Act of 1934 (15
				U.S.C. 78o(b), 78o–5); or
											(BB)an associated person of a broker or dealer
				registered under section 15(b) (except paragraph (11) thereof) or 15C of the
				Securities Exchange Act of 1934 (15
				U.S.C. 78o(b), 78o–5) concerning the financial or securities activities of
				which the broker or dealer makes and keeps records under section 15C(b) or
				17(h) of the Securities Exchange Act of
				1934 (15 U.S.C. 78o–5(b), 78q(h));
											(cc)(AA)a futures commission merchant that is
				primarily or substantially engaged in the business activities described in
				section 1a(20) of this Act, is registered under this Act, is not a person
				described in item (bb) of this subclause, and maintains adjusted net capital
				equal to or in excess of the dollar amount that applies for purposes of clause
				(ii) of this subparagraph; or
											(BB)an
				affiliated person of a futures commission merchant that is primarily or
				substantially engaged in the business activities described in section 1a(20) of
				this Act, is registered under this Act, and is not a person described in item
				(bb) of this subclause, if the affiliated person maintains adjusted net capital
				equal to or in excess of the dollar amount that applies for purposes of clause
				(ii) of this subparagraph and is not a person described in such item (bb), and
				the futures commission merchant makes and keeps records under section
				4f(c)(2)(B) of this Act concerning the futures and other financial activities
				of the affiliated person;
											(dd)an
				insurance company described in section 1a(12)(A)(ii) of this Act, or a
				regulated subsidiary or affiliate of such an insurance company;
										(ee)a
				financial holding company (as defined in section 2 of the
				Bank Holding Company Act of
				1956);
										(ff)an
				investment bank holding company (as defined in section 17(i) of the
				Securities Exchange Act of 1934 (15
				U.S.C. 78q(i))); or
										(gg)a retail foreign exchange dealer that
				maintains adjusted net capital equal to or in excess of the dollar amount that
				applies for purposes of clause (ii) of this subparagraph and is registered in
				such capacity with the Commission, subject to such terms and conditions as the
				Commission shall prescribe, and is a member of a futures association registered
				under section 17.
										(ii)The dollar amount
				that applies for purposes of this clause is—
									(I)$10,000,000,
				beginning 120 days after the date of the enactment of this clause;
									(II)$15,000,000,
				beginning 240 days after such date of enactment; and
									(III)$20,000,000,
				beginning 360 days after such date of enactment.
									(iii)Notwithstanding items (cc) and (gg) of
				clause (i)(II) of this subparagraph, agreements, contracts, or transactions
				described in clause (i) of this subparagraph shall be subject to subsection
				(a)(1)(B) of this section and sections 4(b), 4b, 4c(b), 4o, 6(c) and 6(d)
				(except to the extent that sections 6(c) and 6(d) prohibit manipulation of the
				market price of any commodity in interstate commerce, or for future delivery on
				or subject to the rules of any market), 6c, 6d, 8(a), 13(a), and 13(b) if the
				agreements, contracts, or transactions are offered, or entered into, by a
				person that is registered as a futures commission merchant or retail foreign
				exchange dealer, or an affiliated person of a futures commission merchant
				registered under this Act that is not also a person described in any of item
				(aa), (bb), (dd), (ee), or (ff) of clause (i)(II) of this subparagraph.
								(iv)(I)Notwithstanding items (cc) and (gg) of
				clause (i)(II), a person, unless registered in such capacity as the Commission
				by rule, regulation, or order shall determine and a member of a futures
				association registered under section 17, shall not—
										(aa)solicit or accept orders from any person
				that is not an eligible contract participant in connection with agreements,
				contracts, or transactions described in clause (i) entered into with or to be
				entered into with a person who is not described in item (aa), (bb), (dd), (ee),
				or (ff) of clause (i)(II);
										(bb)exercise discretionary trading
				authority or obtain written authorization to exercise discretionary trading
				authority over any account for or on behalf of any person that is not an
				eligible contract participant in connection with agreements, contracts, or
				transactions described in clause (i) entered into with or to be entered into
				with a person who is not described in item (aa), (bb), (dd), (ee), or (ff) of
				clause (i)(II); or
										(cc)operate or solicit funds, securities,
				or property for any pooled investment vehicle that is not an eligible contract
				participant in connection with agreements, contracts, or transactions described
				in clause (i) entered into with or to be entered into with a person who is not
				described in item (aa), (bb), (dd), (ee), or (ff) of clause (i)(II).
										(II)Subclause (I) of this clause shall not
				apply to—
										(aa)any person described in any of item
				(aa), (bb), (dd), (ee), or (ff) of clause (i)(II);
										(bb)any such person’s associated persons;
				or
										(cc)any person who would be exempt from
				registration if engaging in the same activities in connection with transactions
				conducted on or subject to the rules of a contract market or a derivatives
				transaction execution facility.
										(III)Notwithstanding items (cc) and (gg) of
				clause (i)(II), the Commission may make, promulgate, and enforce such rules and
				regulations as, in the judgment of the Commission, are reasonably necessary to
				effectuate any of the provisions of, or to accomplish any of the purposes of,
				this Act in connection with the activities of persons subject to subclause
				(I).
									(IV)Subclause (III) of this clause shall not
				apply to—
										(aa)any person described in any of item (aa)
				through (ff) of clause (i)(II);
										(bb)any such person’s associated persons;
				or
										(cc)any person who would be exempt from
				registration if engaging in the same activities in connection with transactions
				conducted on or subject to the rules of a contract market or a derivatives
				transaction execution facility.
										(v)Notwithstanding items (cc) and (gg) of
				clause (i)(II), the Commission may make, promulgate, and enforce such rules and
				regulations as, in the judgment of the Commission, are reasonably necessary to
				effectuate any of the provisions of, or to accomplish any of the purposes of,
				this Act in connection with agreements, contracts, or transactions described in
				clause (i) which are offered, or entered into, by a person described in item
				(cc) or (gg) of clause (i)(II).
								(C)(i)(I)This subparagraph shall
				apply to any agreement, contract, or transaction in foreign currency that
				is—
										(aa)offered to, or entered into with, a
				person that is not an eligible contract participant (except that this
				subparagraph shall not apply if the counterparty, or the person offering to be
				the counterparty, of the person that is not an eligible contract participant is
				a person described in any of item (aa), (bb), (dd), (ee), or (ff) of
				subparagraph (B)(i)(II)); and
										(bb)offered, or entered into, on a
				leveraged or margined basis, or financed by the offeror, the counterparty, or a
				person acting in concert with the offeror or counterparty on a similar
				basis.
										(II)Subclause (I) of this clause shall
				not apply to—
										(aa)a security that is not a security
				futures product; or
										(bb)a contract of sale that—
											(AA)results in actual delivery within 2
				days; or
											(BB)creates an enforceable obligation to
				deliver between a seller and buyer that have the ability to deliver and accept
				delivery, respectively, in connection with their line of business.
											(ii)(I)Agreements, contracts, or
				transactions described in clause (i) of this subparagraph shall be subject to
				subsection (a)(1)(B) of this section and sections 4(b), 4b, 4c(b), 4o, 6(c) and
				6(d) (except to the extent that sections 6(c) and 6(d) prohibit manipulation of
				the market price of any commodity in interstate commerce, or for future
				delivery on or subject to the rules of any market), 6c, 6d, 8(a), 13(a), and
				13(b).
									(II)Subclause (I) of this clause shall
				not apply to—
										(aa)any person described in any of item
				(aa), (bb), (dd), (ee), or (ff) of subparagraph (B)(i)(II); or
										(bb)any such person’s associated
				persons.
										(III)The Commission may make, promulgate, and
				enforce such rules and regulations as, in the judgment of the Commission, are
				reasonably necessary to effectuate any of the provisions of or to accomplish
				any of the purposes of this Act in connection with agreements, contracts, or
				transactions described in clause (i) of this subparagraph if the agreements,
				contracts, or transactions are offered, or entered into, by a person that is
				not described in item (aa) through (ff) of subparagraph (B)(i)(II).
									(iii)(I)A person, unless registered in such
				capacity as the Commission by rule, regulation, or order shall determine and a
				member of a futures association registered under section 17, shall not—
										(aa)solicit or accept orders from any person
				that is not an eligible contract participant in connection with agreements,
				contracts, or transactions described in clause (i) of this subparagraph entered
				into with or to be entered into with a person who is not described in item
				(aa), (bb), (dd), (ee), or (ff) of subparagraph (B)(i)(II);
										(bb)exercise discretionary trading authority
				or obtain written authorization to exercise written trading authority over any
				account for or on behalf of any person that is not an eligible contract
				participant in connection with agreements, contracts, or transactions described
				in clause (i) of this subparagraph entered into with or to be entered into with
				a person who is not described in item (aa), (bb), (dd), (ee), or (ff) of
				subparagraph (B)(i)(II); or
										(cc)operate or solicit funds, securities, or
				property for any pooled investment vehicle that is not an eligible contract
				participant in connection with agreements, contracts, or transactions described
				in clause (i) of this subparagraph entered into with or to be entered into with
				a person who is not described in item (aa), (bb), (dd), (ee), or (ff) of
				subparagraph (B)(i)(II).
										(II)Subclause (I) of this clause shall
				not apply to—
										(aa)any person described in item (aa), (bb),
				(dd), (ee), or (ff) of subparagraph (B)(i)(II);
										(bb)any such person’s associated persons;
				or
										(cc)any
				person who would be exempt from registration if engaging in the same activities
				in connection with transactions conducted on or subject to the rules of a
				contract market or a derivatives transaction execution facility.
										(III)The Commission may make, promulgate, and
				enforce such rules and regulations as, in the judgment of the Commission, are
				reasonably necessary to effectuate any of the provisions of, or to accomplish
				any of the purposes of, this Act in connection with the activities of persons
				subject to subclause (I).
									(IV)Subclause (III) of this clause shall not
				apply to—
										(aa)any person described in item (aa)
				through (ff) of subparagraph (B)(i)(II);
										(bb)any such person’s associated persons;
				or
										(cc)any person who would be exempt from
				registration if engaging in the same activities in connection with transactions
				conducted on or subject to the rules of a contract market or a derivatives
				transaction execution facility.
										(iv)Sections 4(b) and 4b shall apply
				to any agreement, contract, or transaction described in clause (i) of this
				subparagraph as if the agreement, contract, or transaction were a contract of
				sale of a commodity for future delivery.
								(v)This subparagraph shall not be
				construed to limit any jurisdiction that the Commission may otherwise have
				under any other provision of this Act over an agreement, contract, or
				transaction that is a contract of sale of a commodity for future
				delivery.
								(vi)This subparagraph shall not be
				construed to limit any jurisdiction that the Commission or the Securities and
				Exchange Commission may otherwise have under any other provision of this Act
				with respect to security futures products and persons effecting transactions in
				security futures
				products.
								.
					(b)Effective
			 dateThe following provisions of the
			 Commodity Exchange Act, as amended
			 by subsection (a) of this section, shall be effective 120 days after the date
			 of the enactment of this Act or at such other time as the Commodity Futures
			 Trading Commission shall determine:
						(1)Subparagraphs
			 (B)(i)(II)(gg), (B)(iv), and (C)(iii) of section 2(c)(2).
						(2)The provisions of section
			 2(c)(2)(B)(i)(II)(cc) that set forth adjusted net capital requirements, and the
			 provisions of such section that require a futures commission merchant to be
			 primarily or substantially engaged in certain business activities.
						13102.Anti-fraud
			 authority over principal-to-principal transactionsSection
			 4b of the Commodity Exchange Act (7 U.S.C. Section 6b) is amended—
					(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
					(2)by striking all
			 through the end of subsection (a) and inserting the following:
						
							4b.Contracts
				designed to defraud or mislead
								(a)Unlawful
				actionsIt shall be
				unlawful—
									(1)for any person, in
				or in connection with any order to make, or the making of, any contract of sale
				of any commodity in interstate commerce or for future delivery that is made, or
				to be made, on or subject to the rules of a designated contract market, for or
				on behalf of any other person; or
									(2)for any person, in
				or in connection with any order to make, or the making of, any contract of sale
				of any commodity for future delivery, or other agreement, contract, or
				transaction subject to paragraphs (1) and (2) of section 5a(g), that is made,
				or to be made, for or on behalf of, or with, any other person, other than on or
				subject to the rules of a designated contract market—
										(A)to cheat or
				defraud or attempt to cheat or defraud the other person;
										(B)willfully to make
				or cause to be made to the other person any false report or statement or
				willfully to enter or cause to be entered for the other person any false
				record;
										(C)willfully to deceive or attempt to deceive
				the other person by any means whatsoever in regard to any order or contract or
				the disposition or execution of any order or contract, or in regard to any act
				of agency performed, with respect to any order or contract for or, in the case
				of paragraph (2), with the other person; or
										(D)(i)to bucket an order if
				the order is either represented by the person as an order to be executed, or is
				required to be executed, on or subject to the rules of a designated contract
				market; or
											(ii)to fill an order by offset against
				the order or orders of any other person, or willfully and knowingly and without
				the prior consent of the other person to become the buyer in respect to any
				selling order of the other person, or become the seller in respect to any
				buying order of the other person, if the order is either represented by the
				person as an order to be executed, or is required to be executed, on or subject
				to the rules of a designated contract market unless the order is executed in
				accordance with the rules of the designated contract market.
											(b)ClarificationSubsection
				(a)(2) of this section shall not obligate any person, in or in connection with
				a transaction in a contract of sale of a commodity for future delivery, or
				other agreement, contract or transaction subject to paragraphs (1) and (2) of
				section 5a(g), with another person, to disclose to the other person nonpublic
				information that may be material to the market price, rate, or level of the
				commodity or transaction, except as necessary to make any statement made to the
				other person in or in connection with the transaction not misleading in any
				material
				respect.
								.
					13103.Criminal and
			 civil penalties
					(a)Enforcement powers
			 of the CommissionSection 6(c) of the Commodity Exchange Act (7
			 U.S.C. 9, 15) is amended in clause (3) of the 10th sentence—
						(1)by inserting
			 (A) after assess such person; and
						(2)by inserting after
			 each such violation the following: , or (B) in any case
			 of manipulation or attempted manipulation in violation of this subsection,
			 subsection (d) of this section, or section 9(a)(2), a civil penalty of not more
			 than the greater of $1,000,000 or triple the monetary gain to the person for
			 each such violation,.
						(b)Nonenforcement
			 of rules of government or other violationsSection 6b of such Act
			 (7 U.S.C. 13a) is amended—
						(1)in the first
			 sentence, by inserting before the period at the end the following: , or,
			 in any case of manipulation or attempted manipulation in violation of section
			 6(c), 6(d), or 9(a)(2), a civil penalty of not more than $1,000,000 for each
			 such violation; and
						(2)in the second
			 sentence, by inserting before the period at the end the following: ,
			 except that if the failure or refusal to obey or comply with the order involved
			 any offense under section 9(a)(2), the registered entity, director, officer,
			 agent, or employee shall be guilty of a felony and, on conviction, shall be
			 subject to penalties under section 9(a)(2).
						(c)Action to enjoin
			 or restrain violationsSection 6c(d) of such Act (7 U.S.C.
			 13a–1(d)) is amended by striking all that precedes paragraph (2) and inserting
			 the following:
						
							(d)Civil
				penalties
								(1)In
				generalIn any action brought under this section, the Commission
				may seek and the court shall have jurisdiction to impose, on a proper showing,
				on any person found in the action to have committed any violation—
									(A)a civil penalty in
				the amount of not more than the greater of $100,000 or triple the monetary gain
				to the person for each violation; or
									(B)in any case of
				manipulation or attempted manipulation in violation of section 6(c), 6(d), or
				9(a)(2), a civil penalty in the amount of not more than the greater of
				$1,000,000 or triple the monetary gain to the person for each
				violation.
									.
					(d)Violations
			 generallySection 9(a) of such Act (7 U.S.C. 13(a)) is amended in
			 the matter preceding paragraph (1)—
						(1)by striking
			 (or $500,000 in the case of a person who is an individual);
			 and
						(2)by striking
			 five years and inserting 10 years.
						13104.Authorization
			 of appropriationsSection
			 12(d) of the Commodity Exchange Act (7 U.S.C. 16(d)) is amended to read as
			 follows:
					
						(d)There are
				authorized to be appropriated such sums as are necessary to carry out this Act
				for each of the fiscal years 2008 through
				2013.
						.
				13105.Technical and
			 conforming amendments
					(a)Section 4a(e) of
			 the Commodity Exchange Act (7 U.S.C. 6a(e)) is amended—
						(1)by inserting
			 or certified by a registered entity pursuant to section 5c(c)(1)
			 after approved by the Commission ; and
						(2)by striking
			 section 9(c) and inserting section
			 9(a)(5).
						(b)Section
			 4f(c)(4)(B)(i) of such Act (7 U.S.C. 6f(c)(4)(B)(i)) is amended by striking
			 compiled and inserting complied.
					(c)Section 4k of such
			 Act (7 U.S.C. 6k) is amended by redesignating the second paragraph (5) as
			 paragraph (6).
					(d)The Commodity
			 Exchange Act is amended—
						(1)by redesignating
			 the first section 4p (7 U.S.C. 6o–1), as added by section 121 of the Commodity
			 Futures Modernization Act of 2000, as section 4q; and
						(2)by moving such
			 section to after the second section 4p, as added by section 206 of Public Law
			 93–446.
						(e)Subsections (a)(1)
			 and (d)(1) of section 5c of such Act (7 U.S.C. 7a–2(a)(1), (d)(1)) are each
			 amended by striking 5b(d)(2) and inserting
			 5b(c)(2).
					(f)Sections 5c(f) and
			 17(r) of such Act (7 U.S.C. 7a–2(f), 21(r)) are each amended by striking
			 4d(3) and inserting 4d(c).
					(g)Section 8(a)(1) of
			 such Act (7 U.S.C. 12(a)(1)) is amended in the matter following subparagraph
			 (B)—
						(1)by striking
			 commenced in the 2nd place it appears; and
						(2)by inserting
			 commenced after in a judicial proceeding.
						(h)Section 9 of such Act (7 U.S.C. 13) is
			 amended—
						(1)in
			 subsection (f)(1), by striking the period and inserting ; or;
			 and
						(2)by redesignating
			 subsection (f) as subsection (e).
						(i)Section 22(a)(2)
			 of such Act (7 U.S.C. 25(a)(2)) is amended by striking
			 5b(b)(1)(E) and inserting 5b(c)(2)(H).
					(j)Section 1a(33)(A) of such Act (7 U.S.C.
			 1a(33)(A)) is amended by striking transactions and all that
			 follows and
			 inserting
						
							transactions—(i)by accepting bids or offers made by other
				participants that are open to multiple partipants in the facility or system;
				or
							(ii)through the interaction of multiple bids or
				multiple offers within a system with a pre-determined non-discretionary
				automated trade matching and execution
				algorithm.
							.
					(k)Section 14(d) of such Act (7 U.S.C. 18(d))
			 is amended—
						(1)by inserting
			 (1) before If; and
						(2)by adding after
			 and below the end the following:
							
								(2)A reparation award shall be directly
				enforceable in district court as if it were a judgment pursuant to section 1963
				of title 28, United States Code. This paragraph shall operate retroactively
				from the effective date of its enactment, and shall apply to all reparation
				awards for which a proceeding described in paragraph (1) is commenced within 3
				years of the date of the Commission’s
				order.
								.
						13106.Portfolio
			 margining and security index issues
					(a)The Secretary of the Treasury, the Chairman
			 of the Board of Governors of the Federal Reserve System, the Chairman of the
			 Securities and Exchange Commission, and the Chairman of the Commodity Futures
			 Trading Commission shall work to ensure that the Securities and Exchange
			 Commission (SEC), the Commodity Futures Trading Commission (CFTC), or both, as
			 appropriate, have taken the actions required under subsection (b).
					(b)The SEC, the CFTC,
			 or both, as appropriate, shall take action under their existing authorities to
			 permit—
						(1)by September 30, 2009, risk-based portfolio
			 margining for security options and security futures products (as defined in
			 section 1a(32) of the Commodity Exchange Act); and
						(2)by June 30, 2009,
			 the trading of futures on certain security indexes by resolving issues related
			 to foreign security indexes.
						BSignificant Price
			 Discovery Contracts on Exempt Commercial Markets
				13201.Significant
			 price discovery contracts
					(a)DefinitionsSection
			 la of the Commodity Exchange Act (7 U.S.C. la) is amended—
						(1)by
			 redesignating paragraph (33) as paragraph (34); and
						(2)by inserting after
			 paragraph (32) the following:
							
								(33)Significant
				price discovery contractThe term significant price
				discovery contract means an agreement, contract, or transaction subject
				to section
				2(h)(7).
								.
						(b)Standards
			 applicable to significant price discovery contractsSection 2(h)
			 of such Act (7 U.S.C. 2(h)) is amended by adding at the end the
			 following:
						
							(7)Significant
				price discovery contracts
								(A)In
				generalAn agreement, contract, or transaction conducted in
				reliance on the exemption in paragraph (3) shall be subject to the provisions
				of subparagraphs (B) through (D), under such rules and regulations as the
				Commission shall promulgate, provided that the Commission determines, in its
				discretion, that the agreement, contract, or transaction performs a significant
				price discovery function as described in subparagraph (B).
								(B)Significant price
				discovery determinationIn making a determination whether an
				agreement, contract, or transaction performs a significant price discovery
				function, the Commission shall consider, as appropriate:
									(i)Price
				linkageThe extent to which the agreement, contract, or
				transaction uses or otherwise relies on a daily or final settlement price, or
				other major price parameter, of a contract or contracts listed for trading on
				or subject to the rules of a designated contract market or a derivatives
				transaction execution facility, or a significant price discovery contract
				traded on an electronic trading facility, to value a position, transfer or
				convert a position, cash or financially settle a position, or close out a
				position.
									(ii)ArbitrageThe extent to which the price for the
				agreement, contract, or transaction is sufficiently related to the price of a
				contract or contracts listed for trading on or subject to the rules of a
				designated contract market or derivatives transaction execution facility, or a
				significant price discovery contract or contracts trading on or subject to the
				rules of an electronic trading facility, so as to permit market participants to
				effectively arbitrage between the markets by simultaneously maintaining
				positions or executing trades in the contracts on a frequent and recurring
				basis.
									(iii)Material price
				referenceThe extent to which, on a frequent and recurring basis,
				bids, offers, or transactions in a commodity are directly based on, or are
				determined by referencing, the prices generated by agreements, contracts, or
				transactions being traded or executed on the electronic trading
				facility.
									(iv)Material
				liquidityThe extent to which the volume of agreements,
				contracts, or transactions in the commodity being traded on the electronic
				trading facility is sufficient to have a material effect on other agreements,
				contracts, or transactions listed for trading on or subject to the rules of a
				designated contract market, a derivatives transaction execution facility, or an
				electronic trading facility operating in reliance on the exemption in paragraph
				(3).
									(v)Other material
				factorsSuch other material factors as the Commission specifies
				by rule as relevant to determine whether an agreement, contract, or transaction
				serves a significant price discovery function.
									(C)Core principles
				applicable to significant price discovery contracts
									(i)In
				generalAn electronic trading facility on which significant price
				discovery contracts are traded or executed shall, with respect to those
				contracts, comply with the core principles specified in this
				subparagraph.
									(ii)Core
				principlesThe electronic
				trading facility shall have reasonable discretion (including discretion to
				account for differences between cleared and uncleared significant price
				discovery contracts) in establishing the manner in which it complies with the
				following core principles:
										(I)Contracts not
				readily susceptible to manipulationThe electronic trading
				facility shall list only significant price discovery contracts that are not
				readily susceptible to manipulation.
										(II)Monitoring of
				tradingThe electronic trading facility shall monitor trading in
				significant price discovery contracts to prevent market manipulation, price
				distortion, and disruptions of the delivery or cash-settlement process through
				market surveillance, compliance, and disciplinary practices and procedures,
				including methods for conducting real-time monitoring of trading and
				comprehensive and accurate trade reconstructions.
										(III)Ability to
				obtain informationThe electronic trading facility shall—
											(aa)establish and
				enforce rules that will allow the electronic trading facility to obtain any
				necessary information to perform any of the functions described in this
				subparagraph;
											(bb)provide the
				information to the Commission upon request; and
											(cc)have the capacity
				to carry out such international information-sharing agreements as the
				Commission may require.
											(IV)Position
				limitations or accountabilityThe electronic trading facility shall
				adopt, where necessary and appropriate, position limitations or position
				accountability for speculators in significant price discovery contracts, taking
				into account positions in other agreements, contracts, and transactions that
				are treated by a derivatives clearing organization, whether registered or not
				registered, as fungible with such significant price discovery contracts to
				reduce the potential threat of market manipulation or congestion, especially
				during trading in the delivery month.
										(V)Emergency
				authorityThe electronic trading facility shall adopt rules to
				provide for the exercise of emergency authority, in consultation or cooperation
				with the Commission, where necessary and appropriate, including the
				authority—
											(aa)to
				liquidate open positions in a significant price discovery contract; and
											(bb)to
				suspend or curtail trading in a significant price discovery contract.
											(VI)Daily
				publication of trading informationThe electronic trading
				facility shall make public daily information on price, trading volume, and
				other trading data to the extent appropriate for significant price discovery
				contracts
										(VII)Compliance
				with rulesThe electronic trading facility shall monitor and
				enforce compliance with any rules of the electronic trading facility applicable
				to significant price discovery contracts, including the terms and conditions of
				the contracts and any limitations on access to the electronic trading facility
				with respect to the contracts.
										(VIII)Conflict of
				interestThe electronic
				trading facility, with respect to significant price discovery contracts,
				shall—
											(aa)establish and
				enforce rules to minimize conflicts of interest in its decision-making process;
				and
											(bb)establish a
				process for resolving the conflicts of interest.
											(IX)Antitrust
				considerationsUnless
				necessary or appropriate to achieve the purposes of this Act, the electronic
				trading facility, with respect to significant price discovery contracts, shall
				endeavor to avoid—
											(aa)adopting any
				rules or taking any actions that result in any unreasonable restraints of
				trade; or
											(bb)imposing any
				material anticompetitive burden on trading on the electronic trading
				facility.
											(D)Implementation
									(i)ClearingThe Commission shall take into
				consideration differences between cleared and uncleared significant price
				discovery contracts when reviewing the implementation of the core principles by
				an electronic trading facility.
									(ii)ReviewAs part of the Commission’s continual
				monitoring and surveillance activities, the Commission shall, not less
				frequently than annually, evaluate, as appropriate, all the agreements,
				contracts, or transactions conducted on an electronic trading facility in
				reliance on the exemption provided in paragraph (3) to determine whether they
				serve a significant price discovery function as described in subparagraph (B)
				of this
				paragraph.
									.
					13202.Large trader
			 reporting
					(a)Reporting and
			 recordkeepingSection 4g(a) of the Commodity Exchange Act (7
			 U.S.C. 6g(a)) is amended by inserting , and in any significant price
			 discovery contract traded or executed on an electronic trading facility or any
			 agreement, contract, or transaction that is treated by a derivatives clearing
			 organization, whether registered or not registered, as fungible with a
			 significant price discovery contract after
			 elsewhere.
					(b)Reports of
			 positions equal to or in excess of trading limitsSection 4i of
			 such Act (7 U.S.C. 6i) is amended—
						(1)by inserting
			 , or any significant price discovery contract traded or executed on an
			 electronic trading facility or any agreement, contract, or transaction that is
			 treated by a derivatives clearing organization, whether registered or not
			 registered, as fungible with a significant price discovery contract
			 after subject to the rules of any contract market or derivatives
			 transaction execution facility; and
						(2)in the matter
			 following paragraph (2), by inserting or electronic trading
			 facility after subject to the rules of any other board of
			 trade.
						13203.Conforming
			 amendments
					(a)Section
			 1a(12)(A)(x) of the Commodity Exchange Act (7 U.S.C. 1a(12)(A)(x)) is amended
			 by inserting (other than an electronic trading facility with respect to
			 a significant price discovery contract) after registered
			 entity.
					(b)Section 1a(29) of
			 such Act (7 U.S.C. 1a(29)) is amended—
						(1)in subparagraph
			 (C), by striking and at the end;
						(2)in subparagraph
			 (D), by striking the period and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(E)with respect to a contract that the
				Commission determines is a significant price discovery contract, any electronic
				trading facility on which the contract is executed or
				traded.
								.
						(c)Section 2(a)(1)(A) of such Act (7 U.S.C.
			 2(a)(1)(A)) is amended by inserting after future delivery the
			 following: (including significant price discovery
			 contracts).
					(d)Section 2(h)(3) of
			 such Act (7 U.S.C. 2(h)(3)) is amended by striking paragraph (4)
			 and inserting paragraphs (4) and (7).
					(e)Section 2(h)(4) of such Act (7 U.S.C.
			 2(h)(4)) is amended—
						(1)in subparagraph (B), by inserting
			 and, for a significant price discovery contract, requiring large trader
			 reporting, after proscribing fraud;
						(2)by striking
			 and at the end of subparagraph (C); and
						(3)by striking subparagraph (D) and inserting
			 the following:
							
								(D)such rules,
				regulations, and orders as the Commission may issue to ensure timely compliance
				with any of the provisions of this Act applicable to a significant price
				discovery contract traded on or executed on any electronic trading facility;
				and
								(E)such other provisions of this Act as are
				applicable by their terms to significant price discovery contracts or to
				registered entities or electronic trading facilities with respect to
				significant price discovery
				contracts.
								.
						(f)Section
			 2(h)(5)(B)(iii)(I) of such Act (7 U.S.C. 2(h)(5)(B)(iii)(I)) is amended by
			 inserting or to make the determination described in subparagraph (B) of
			 paragraph (7) after paragraph (4).
					(g)Section 4a of such
			 Act (7 U.S.C. 6a) is amended—
						(1)in subsection
			 (a)—
							(A)in the first
			 sentence, by inserting , or on electronic trading facilities with
			 respect to a significant price discovery contract after
			 derivatives transaction execution facilities; and
							(B)in the second
			 sentence, by inserting , or on an electronic trading facility with
			 respect to a significant price discovery contract, after
			 derivatives transaction execution facility; and
							(2)in subsection
			 (b)—
							(A)in paragraph (1),
			 by inserting or electronic trading facility with respect to a
			 significant price discovery contract after facility or
			 facilities; and
							(B)in paragraph (2),
			 by inserting or electronic trading facility with respect to a
			 significant price discovery contract after derivatives
			 transaction execution facility; and
							(3)in subsection
			 (e)—
							(A)in the first
			 sentence—
								(i)by
			 inserting or by any electronic trading facility after
			 registered by the Commission;
								(ii)by
			 inserting or on an electronic trading facility after
			 derivatives transaction execution facility the second place it
			 appears; and
								(iii)by
			 inserting or electronic trading facility before or such
			 board of trade each place it appears; and
								(B)in the second
			 sentence, by inserting or electronic trading facility with respect to a
			 significant price discovery contract after registered by the
			 Commission.
							(h)Section 5a(d) of
			 such Act (7 U.S.C. 7a(d)(1)) is amended—
						(1)by redesignating
			 paragraphs (4) through (9) as paragraphs (5) through (10); and
						(2)by inserting after
			 paragraph (3) the following:
							
								(4)Position
				limitations or accountabilityTo reduce the potential threat of
				market manipulation or congestion, especially during trading in the delivery
				month, the derivatives transaction execution facility shall adopt position
				limits or position accountability for speculators, where necessary and
				appropriate for a contract, agreement or transaction with an underlying
				commodity that has a physically deliverable
				supply.
								.
						(i)Section 5c(a) of
			 such Act (7 U.S.C. 7a–2(a)) is amended in paragraph (1) by inserting ,
			 and section 2(h)(7) with respect to significant price discovery
			 contracts, after , and 5b(d)(2).
					(j)Section 5c(b) of
			 such Act (7 U.S.C. 7a–2(b)) is amended—
						(1)by striking
			 paragraph (1) and inserting the following:
							
								(1)In
				generalA contract market, derivatives transaction execution
				facility, or electronic trading facility with respect to a significant price
				discovery contract may comply with any applicable core principle through
				delegation of any relevant function to a registered futures association or a
				registered entity that is not an electronic trading
				facility.
								;
						(2)in
			 paragraph (2), by striking contract market or derivatives transaction
			 execution facility and inserting contract market, derivatives
			 transaction execution facility, or electronic trading facility;
			 and
						(3)in paragraph (3),
			 by striking contract market or derivatives transaction execution
			 facility each place it appears and inserting contract market,
			 derivatives transaction execution facility, or electronic trading
			 facility.
						(k)Section 5c(d)(1)
			 of such Act (7 U.S.C. 7a–2(d)(1)) is amended by inserting or 2(h)(7)(C)
			 with respect to a significant price discovery contract traded or executed on an
			 electronic trading facility, after 5b(d)(2).
					(l)Section 5e of such
			 Act (7 U.S.C. 7b) is amended by inserting , or revocation of the right
			 of an electronic trading facility to rely on the exemption set forth in section
			 2(h)(3) with respect to a significant price discovery contract, after
			 revocation of designation as a registered entity.
					(m)Section 6(b) of
			 the Commodity Exchange Act (7 U.S.C. 8(b)) is amended by striking the first
			 sentence and all that follows through hearing on the record:
			 Provided, and inserting the following:
						
							The Commission
				is authorized to suspend for a period not to exceed 6 months or to revoke the
				designation or registration of any contract market or derivatives transaction
				execution facility, or to revoke the right of an electronic trading facility to
				rely on the exemption set forth in section 2(h)(3) with respect to a
				significant price discovery contract, on a showing that the contract market or
				derivatives transaction execution facility is not enforcing or has not enforced
				its rules of government, made a condition of its designation or registration as
				set forth in sections 5 through 5b or section 5f, or that the contract market
				or derivatives transaction execution facility or electronic trading facility,
				or any director, officer, agent, or employee thereof, otherwise is violating or
				has violated any of the provisions of this Act or any of the rules,
				regulations, or orders of the Commission thereunder. Such suspension or
				revocation shall only be made after a notice to the officers of the contract
				market or derivatives transaction execution facility or electronic trading
				facility affected and upon a hearing on the record:
				Provided,
							.
					(n)Section 22(b)(1) of such Act (7 U.S.C.
			 25(b)(1)) is amended by inserting section 2(h)(7) or before
			 sections 5.
					13204.Effective
			 date
					(a)In
			 generalExcept as provided in this section, this subtitle shall
			 become effective on the date of enactment of this Act.
					(b)Significant
			 price discovery standards rulemaking
						(1)The Commodity
			 Futures Trading Commission shall—
							(A)not later than 180
			 days after the date of the enactment of this Act, issue a proposed rule
			 regarding the implementation of section 2(h)(7) of the Commodity Exchange Act;
			 and
							(B)not later than 270
			 days after the date of enactment of this Act, issue a final rule regarding the
			 implementation.
							(2)In its rulemaking pursuant to paragraph (1)
			 of this subsection, the Commission shall include the standards, terms, and
			 conditions under which an electronic trading facility will have the
			 responsibility to notify the Commission that an agreement, contract, or
			 transaction conducted in reliance on the exemption provided in section 2(h)(3)
			 of the Commodity Exchange Act may perform a price discovery function.
						(c)Significant
			 price discovery determinationsWith respect to any electronic
			 trading facility operating on the effective date of the final rule issued
			 pursuant to subsection (b)(1), the Commission shall complete a review of the
			 agreements, contracts, and transactions of the facility not later than 180 days
			 after that effective date to determine whether any such agreement, contract, or
			 transaction performs a significant price discovery function.
					XIVMiscellaneous
			ASocially
			 disadvantaged producers and limited resource producers
				14001.Improved
			 program delivery by Department of Agriculture on Indian
			 reservationsSection
			 2501(g)(1) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 2279(g)(1)) is amended—
					(1)in the first
			 sentence—
						(A)by striking
			 Agricultural Stabilization and Conservation Service, Soil Conservation
			 Service, and Farmers Home Administration offices and inserting
			 Farm Service Agency and Natural Resources Conservation Service;
			 and
						(B)by inserting
			 where there has been a need demonstrated after
			 include; and
						(2)by striking the
			 second sentence.
					14002.Foreclosure
					(a)In
			 GeneralSection 331A of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1981a) is amended:
						(1)by inserting
			 (a) after Sec.
			 331A.; and
						(2)by adding at the
			 end the following:
							
								(b)Moratorium
									(1)In
				generalSubject to the other
				provisions of this subsection, effective beginning on the date of the enactment
				of this subsection, there shall be in effect a moratorium, with respect to
				farmer program loans made under subtitle A, B, or C, on all acceleration and
				foreclosure proceedings instituted by the Department of Agriculture against any
				farmer or rancher who—
										(A)has pending
				against the Department a claim of program discrimination that is accepted by
				the Department as valid; or
										(B)files a claim of
				program discrimination that is accepted by the Department as valid.
										(2)Waiver of
				interest and offsetsDuring the period of the moratorium, the
				Secretary shall waive the accrual of interest and offsets on all farmer program
				loans made under subtitle A, B, or C for which loan acceleration or foreclosure
				proceedings have been suspended under paragraph (1).
									(3)Termination of
				moratoriumThe moratorium shall terminate with respect to a claim
				of discrimination by a farmer or rancher on the earlier of—
										(A)the date the
				Secretary resolves the claim; or
										(B)if the farmer or
				rancher appeals the decision of the Secretary on the claim to a court of
				competent jurisdiction, the date that the court renders a final decision on the
				claim.
										(4)Failure to
				prevailIf a farmer or
				rancher does not prevail on a claim of discrimination described in paragraph
				(1), the farmer or rancher shall be liable for any interest and offsets that
				accrued during the period that loan acceleration or foreclosure proceedings
				have been suspended under paragraph
				(1).
									.
						(b)Foreclosure
			 Report
						(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Inspector General of the Department of Agriculture (referred to
			 in this subsection as the Inspector General) shall determine
			 whether decisions of the Department to implement foreclosure proceedings with
			 respect to farmer program loans made under subtitle A, B, or C of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1922 et seq.) to socially
			 disadvantaged farmers or ranchers during the 5-year period preceding the date
			 of the enactment of this Act were consistent and in conformity with the
			 applicable laws (including regulations) governing loan foreclosures.
						(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Inspector
			 General shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the determination of the Inspector General
			 under paragraph (1).
						14003.Receipt for
			 service or denial of service from certain Department of Agriculture
			 agenciesSection 2501A of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1) is
			 amended by adding at the end the following new subsection:
					
						(e)Receipt for
				Service or Denial of ServiceIn any case in which a current or
				prospective producer or landowner, in person or in writing, requests from the
				Farm Service Agency, the Natural Resources Conservation Service, or an agency
				of the Rural Development Mission Area any benefit or service offered by the
				Department to agricultural producers or landowners and, at the time of the
				request, also requests a receipt, the Secretary shall issue, on the date of the
				request, a receipt to the producer or landowner that contains—
							(1)the date, place,
				and subject of the request; and
							(2)the action taken, not taken, or recommended
				to the producer or
				landowner.
							.
				14004.Outreach and
			 technical assistance for socially disadvantaged farmers or ranchers
					(a)Outreach and
			 technical assistance program
						(1)Program
			 requirementsParagraph (2) of section 2501(a) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)) is amended
			 to read as follows:
							
								(2)RequirementsThe
				outreach and technical assistance program under paragraph (1) shall be used
				exclusively—
									(A)to enhance
				coordination of the outreach, technical assistance, and education efforts
				authorized under agriculture programs; and
									(B)to assist the
				Secretary in—
										(i)reaching current
				and prospective socially disadvantaged farmers or ranchers in a linguistically
				appropriate manner; and
										(ii)improving the
				participation of those farmers and ranchers in Department programs, as reported
				under section
				2501A.
										.
						(2)Grants and
			 contracts under programSection 2501(a)(3) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)(3)) is
			 amended—
							(A)in subparagraph
			 (A), by striking entity to provide information and inserting
			 entity that has demonstrated an ability to carry out the requirements
			 described in paragraph (2) to provide outreach; and
							(B)by adding at the
			 end the following new subparagraph:
								
									(D)ReportThe Secretary shall submit to the Committee
				on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate, and make publicly
				available, an annual report that includes a list of the following:
										(i)The recipients of
				funds made available under the program.
										(ii)The activities
				undertaken and services provided.
										(iii)The number of current and prospective
				socially disadvantaged farmers or ranchers served and outcomes of such
				service.
										(iv)The problems and barriers identified by
				entities in trying to increase participation by current and prospective
				socially disadvantaged farmers or
				ranchers.
										.
							(3)Funding and
			 limitation on use of fundsSection 2501(a)(4) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)(4)) is
			 amended—
							(A)by striking
			 subparagraph (A) and inserting the following new subparagraph:
								
									(A)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary shall make available to carry out
				this section—
										(i)$15,000,000 for
				fiscal year 2009; and
										(ii)$20,000,000 for
				each of fiscal years 2010 through
				2012.
										.
							(B)by adding at the
			 end the following new subparagraph:
								
									(C)Limitation on
				use of funds for administrative expensesNot more than 5 percent
				of the amounts made available under subparagraph (A) for a fiscal year may be
				used for expenses related to administering the program under this
				section.
									.
							(b)Eligible entity
			 definedSection
			 2501(e)(5)(A)(ii) of the Food, Agriculture, Conservation, and Trade Act of 1990
			 (7 U.S.C. 2279(e)(5)(A)(ii)) is amended by striking work with socially
			 disadvantaged farmers or ranchers during the 2-year period and
			 inserting work with, and on behalf of, socially disadvantaged farmers or
			 ranchers during the 3-year period.
					14005.Accurate
			 documentation in the Census of Agriculture and certain studiesSection 2501 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is amended by adding at the
			 end the following:
					
						(h)Accurate
				DocumentationThe Secretary shall ensure, to the maximum extent
				practicable, that the Census of Agriculture and studies carried out by the
				Economic Research Service accurately document the number, location, and
				economic contributions of socially disadvantaged farmers or ranchers in
				agricultural
				production.
						.
				14006.Transparency and
			 accountability for socially disadvantaged farmers or ranchersSection 2501A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1) is amended by striking
			 subsection (c) and inserting the following new subsections:
					
						(c)Compilation of
				program participation data
							(1)Annual
				requirementFor each county
				and State in the United States, the Secretary of Agriculture (referred to in
				this section as the Secretary) shall annually compile program
				application and participation rate data regarding socially disadvantaged
				farmers or ranchers by computing for each program of the Department of
				Agriculture that serves agricultural producers and landowners—
								(A)raw numbers of
				applicants and participants by race, ethnicity, and gender, subject to
				appropriate privacy protections, as determined by the Secretary; and
								(B)the application and
				participation rate, by race, ethnicity, and gender, as a percentage of the
				total participation rate of all agricultural producers and landowners.
								(2)Authority to
				collect dataThe heads of the agencies of the Department of
				Agriculture shall collect and transmit to the Secretary any data, including
				data on race, gender, and ethnicity, that the Secretary determines to be
				necessary to carry out paragraph (1).
							(3)ReportUsing
				the technologies and systems of the National Agricultural Statistics Service,
				the Secretary shall compile and present the data compiled under paragraph (1)
				for each program described in that paragraph in a manner that includes the raw
				numbers and participation rates for—
								(A)the entire United
				States;
								(B)each State;
				and
								(C)each county in
				each State.
								(4)Public
				availability of reportThe
				Secretary shall maintain and make readily available to the public, via website
				and otherwise in electronic and paper form, the report described in paragraph
				(3).
							(d)Limitations on
				use of data
							(1)Privacy
				protectionsIn carrying out this section, the Secretary shall not
				disclose the names or individual data of any program participant.
							(2)Authorized
				usesThe data under this section shall be used exclusively for
				the purposes described in subsection (a).
							(3)LimitationExcept
				as otherwise provided, the data under this section shall not be used for the
				evaluation of individual applications for
				assistance.
							.
				14007.Oversight and
			 complianceThe Secretary,
			 acting through the Assistant Secretary for Civil Rights of the Department of
			 Agriculture, shall use the reports described in subsection (c) of section 2501A
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 2279–1), as amended by section 14006, in the conduct of oversight and
			 evaluation of civil rights compliance.
				14008.Minority Farmer
			 Advisory Committee
					(a)EstablishmentNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Agriculture shall establish an advisory committee, to be known as the
			 Advisory Committee on Minority Farmers (in this section referred
			 to as the Committee).
					(b)DutiesThe
			 Committee shall provide advice to the Secretary on—
						(1)the implementation
			 of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990
			 (7 U.S.C. 2279);
						(2)methods of maximizing the participation of
			 minority farmers and ranchers in Department of Agriculture programs; and
						(3)civil rights
			 activities within the Department as such activities relate to participants in
			 such programs.
						(c)Membership
						(1)In
			 generalThe Committee shall be composed of not more than 15
			 members, who shall be appointed by the Secretary, and shall include—
							(A)not less than four
			 socially disadvantaged farmers or ranchers (as defined in section 2501(e)(2) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 2279(e)(2)));
							(B)not less than two representatives of
			 nonprofit organizations with a history of working with minority farmers and
			 ranchers;
							(C)not less than two civil rights
			 professionals;
							(D)not less than two representatives of
			 institutions of higher education with demonstrated experience working with
			 minority farmers and ranchers; and
							(E)such other persons
			 as the Secretary considers appropriate.
							(2)Ex-officio
			 membersThe Secretary may appoint such employees of the
			 Department of Agriculture as the Secretary considers appropriate to serve as
			 ex-officio members of the Committee.
						14009.National
			 Appeals DivisionSection 280
			 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7000) is
			 amended—
					(1)by striking
			 On the return and inserting the following:
						
							(a)In
				GeneralOn the return
							;
				and
					(2)by
			 adding at the end the following:
						
							(b)Reports
								(1)In
				generalNot later than 180 days after the date of the enactment
				of this subsection, and every 180 days thereafter, the head of each agency
				shall submit to the Committee on Agriculture of the House of Representatives
				and the Committee on Agriculture, Nutrition, and Forestry of the Senate, and
				publish on the website of the Department, a report that includes—
									(A)a description of
				all cases returned to the agency during the period covered by the report
				pursuant to a final determination of the Division;
									(B)the status of
				implementation of each final determination; and
									(C)if the final
				determination has not been implemented—
										(i)the reason that
				the final determination has not been implemented; and
										(ii)the projected date
				of implementation of the final determination.
										(2)UpdatesEach
				month, the head of each agency shall publish on the website of the Department
				any updates to the reports submitted under paragraph
				(1).
								.
					14010.Report of civil
			 rights complaints, resolutions, and actionsEach year, the Secretary shall—
					(1)prepare a report
			 that describes, for each agency of the Department of Agriculture—
						(A)the number of
			 civil rights complaints filed that relate to the agency, including whether a
			 complaint is a program complaint or an employment complaint;
						(B)the length of time
			 the agency took to process each civil rights complaint;
						(C)the number of
			 proceedings brought against the agency, including the number of complaints
			 described in paragraph (1) that were resolved with a finding of discrimination;
			 and
						(D)the number and type
			 of personnel actions taken by the agency following resolution of civil rights
			 complaints;
						(2)submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a copy of the report;
			 and
					(3)make the report
			 available to the public by posting the report on the website of the
			 Department.
					14011.Sense of Congress
			 relating to claims brought by socially disadvantaged farmers or
			 ranchersIt is the sense of
			 Congress that all pending claims and class actions brought against the
			 Department of Agriculture by socially disadvantaged farmers or ranchers (as
			 defined in section 355(e) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 2003(e)), including Native American, Hispanic, and female farmers or
			 ranchers, based on racial, ethnic, or gender discrimination in farm program
			 participation should be resolved in an expeditious and just manner.
				14012.Determination
			 on merits of Pigford claims
					(a)DefinitionsIn
			 this section:
						(1)Consent
			 decreeThe term consent decree means the consent
			 decree in the case of Pigford v. Glickman, approved by the United States
			 District Court for the District of Columbia on April 14, 1999.
						(2)DepartmentThe
			 term Department means the Department of Agriculture.
						(3)Pigford
			 claimThe term Pigford claim means a discrimination
			 complaint, as defined by section 1(h) of the consent decree and documented
			 under section 5(b) of the consent decree.
						(4)Pigford
			 claimantThe term Pigford claimant means an
			 individual who previously submitted a late-filing request under section 5(g) of
			 the consent decree.
						(b)Determination on
			 meritsAny Pigford claimant who has not previously obtained a
			 determination on the merits of a Pigford claim may, in a civil action brought
			 in the United States District Court for the District of Columbia, obtain that
			 determination.
					(c)Limitation
						(1)In
			 generalSubject to paragraph (2), all payments or debt relief
			 (including any limitation on foreclosure under subsection (h)) shall be made
			 exclusively from funds made available under subsection (i).
						(2)Maximum
			 amountThe total amount of payments and debt relief pursuant to
			 actions commenced under subsection (b) shall not exceed $100,000,000.
						(d)Intent of
			 Congress as to remedial nature of SectionIt is the intent of
			 Congress that this section be liberally construed so as to effectuate its
			 remedial purpose of giving a full determination on the merits for each Pigford
			 claim previously denied that determination.
					(e)Loan
			 data
						(1)Report to person
			 submitting petition
							(A)In
			 generalNot later than 120 days after the Secretary receives
			 notice of a complaint filed by a claimant under subsection (b), the Secretary
			 shall provide to the claimant a report on farm credit loans and noncredit
			 benefits, as appropriate, made within the claimant's county (or if no documents
			 are found, within an adjacent county as determined by the claimant), by the
			 Department during the period beginning on January 1 of the year preceding the
			 period covered by the complaint and ending on December 31 of the year following
			 the period.
							(B)RequirementsA
			 report under subparagraph (A) shall contain information on all persons whose
			 application for a loan or benefit was accepted, including—
								(i)the
			 race of the applicant;
								(ii)the
			 date of application;
								(iii)the date of the
			 loan or benefit decision, as appropriate;
								(iv)the
			 location of the office making the loan or benefit decision, as
			 appropriate;
								(v)all
			 data relevant to the decisionmaking process for the loan or benefit, as
			 appropriate; and
								(vi)all
			 data relevant to the servicing of the loan or benefit, as appropriate.
								(2)No personally
			 identifiable informationThe reports provided pursuant to
			 paragraph (1) shall not contain any information that would identify any person
			 who applied for a loan from the Department.
						(3)Reporting
			 deadline
							(A)In
			 generalThe Secretary shall—
								(i)provide to
			 claimants the reports required under paragraph (1) as quickly as practicable
			 after the Secretary receives notice of a complaint filed by a claimant under
			 subsection (b); and
								(ii)devote such
			 resources of the Department as are necessary to make providing the reports
			 expeditiously a high priority of the Department.
								(B)ExtensionA
			 court may extend the deadline for providing the report required in a particular
			 case under paragraph (1) if the Secretary establishes that meeting the deadline
			 is not feasible and demonstrates a continuing effort and commitment to provide
			 the required report expeditiously.
							(f)Expedited
			 resolutions authorized
						(1)In
			 generalAny person filing a complaint under this section for
			 discrimination in the application for, or making or servicing of, a farm loan,
			 at the discretion of the person, may seek liquidated damages of $50,000,
			 discharge of the debt that was incurred under, or affected by, the 1 or more
			 programs that were the subject of the 1 or more discrimination claims that are
			 the subject of the person's complaint, and a tax payment in the amount equal to
			 25 percent of the liquidated damages and loan principal discharged, in which
			 case—
							(A)if only such
			 damages, debt discharge, and tax payment are sought, the complainant shall be
			 able to prove the case of the complainant by substantial evidence (as defined
			 in section 1(l) of the consent decree); and
							(B)the court shall
			 decide the case based on a review of documents submitted by the complainant and
			 defendant relevant to the issues of liability and damages.
							(2)Noncredit
			 claims
							(A)StandardIn
			 any case in which a claimant asserts a noncredit claim under a benefit program
			 of the Department, the court shall determine the merits of the claim in
			 accordance with section 9(b)(i) of the consent decree.
							(B)ReliefA
			 claimant who prevails on a claim of discrimination involving a noncredit
			 benefit program of the Department shall be entitled to a payment by the
			 Department in a total amount of $3,000, without regard to the number of such
			 claims on which the claimant prevails.
							(g)Actual
			 damagesA claimant who files a claim under this section for
			 discrimination under subsection (b) but not under subsection (f) and who
			 prevails on the claim shall be entitled to actual damages sustained by the
			 claimant.
					(h)Limitation on
			 ForeclosuresNotwithstanding any other provision of law, during
			 the pendency of a Pigford claim, the Secretary may not begin acceleration on or
			 foreclosure of a loan if—
						(1)the borrower is a
			 Pigford claimant; and
						(2)makes a prima
			 facie case in an appropriate administrative proceeding that the acceleration or
			 foreclosure is related to a Pigford claim.
						(i)Funding
						(1)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall make available for payments and debt relief in satisfaction of
			 claims against the United States under subsection (b) and for any actions under
			 subsection (g) $100,000,000 for fiscal year 2008, to remain available until
			 expended.
						(2)Authorization of
			 appropriationsIn addition to funds made available under
			 paragraph (1), there are authorized to be appropriated such sums as are
			 necessary to carry out this section.
						(j)Reporting
			 requirements
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act and every 180 days thereafter until the funds made available under
			 subsection (i) are depleted, the Secretary shall submit to the Committee on the
			 Judiciary of the House of Representatives and the Committee on the Judiciary of
			 the Senate a report that describes the status of available funds under
			 subsection (i) and the number of pending claims under subsection (f).
						(2)Depletion of
			 funds reportIn addition to the reports required under paragraph
			 (1), the Secretary shall submit to the Committee on the Judiciary of the House
			 of Representatives and the Committee on the Judiciary of the Senate a report
			 that notifies the Committees when 75 percent of the funds made available under
			 subsection (i)(1) have been depleted.
						(k)Termination of
			 authorityThe authority to file a claim under this section
			 terminates 2 years after the date of the enactment of this Act.
					14013.Office of Advocacy
			 and Outreach
					(a)In
			 GeneralThe Department of Agriculture Reorganization Act of 1994
			 is amended by inserting after section 226A (7 U.S.C. 6933) the
			 following:
						
							226B.Office of
				Advocacy and Outreach
								(a)DefinitionsIn
				this section:
									(1)Beginning farmer
				or rancherThe term beginning farmer or rancher has
				the meaning given the term in section 343(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991(a)).
									(2)OfficeThe
				term Office means the Office of Advocacy and Outreach established
				under this section.
									(3)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C. 2279(e)).
									(b)Establishment
				and purpose
									(1)In
				generalThe Secretary shall establish within the executive
				operations of the Department an office to be known as the Office of
				Advocacy and Outreach—
										(A)to improve access
				to programs of the Department; and
										(B)to improve the
				viability and profitability of—
											(i)small farms and
				ranches;
											(ii)beginning farmers
				or ranchers; and
											(iii)socially
				disadvantaged farmers or ranchers.
											(2)DirectorThe
				Office shall be headed by a Director, to be appointed by the Secretary from
				among the competitive service.
									(c)DutiesThe
				duties of the Office shall be to ensure small farms and ranches, beginning
				farmers or ranchers, and socially disadvantaged farmers or ranchers access to,
				and equitable participation in, programs and services of the Department
				by—
									(1)establishing and monitoring the goals and
				objectives of the Department to increase participation in programs of the
				Department by small, beginning, or socially disadvantaged farmers or
				ranchers;
									(2)assessing the
				effectiveness of Department outreach programs;
									(3)developing and implementing a plan to
				coordinate outreach activities and services provided by the Department;
									(4)providing input to
				the agencies and offices on programmatic and policy decisions;
									(5)measuring outcomes
				of the programs and activities of the Department on small farms and ranches,
				beginning farmers or ranchers, and socially disadvantaged farmers or ranchers
				programs;
									(6)recommending new
				initiatives and programs to the Secretary; and
									(7)carrying out any
				other related duties that the Secretary determines to be appropriate.
									(d)Socially
				Disadvantaged Farmers Group
									(1)EstablishmentThe
				Secretary shall establish within the Office the Socially Disadvantaged Farmers
				Group.
									(2)Outreach and
				assistanceThe Socially Disadvantaged Farmers Group—
										(A)shall carry out
				section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
				U.S.C. 2279); and
										(B)in the case of
				activities described in section 2501(a) of that Act, may conduct such
				activities through other agencies and offices of the Department.
										(3)Socially
				disadvantaged farmers and farmworkersThe Socially Disadvantaged
				Farmers Group shall oversee the operations of—
										(A)the Advisory
				Committee on Minority Farmers established under section 14009 of the Food,
				Conservation, and Energy Act of 2008; and
										(B)the position of
				Farmworker Coordinator established under subsection (f).
										(4)Other
				duties
										(A)In
				generalThe Socially Disadvantaged Farmers Group may carry out
				other duties to improve access to, and participation in, programs of the
				Department by socially disadvantaged farmers or ranchers, as determined by the
				Secretary.
										(B)Office of
				outreach and diversityThe
				Office of Advocacy and Outreach shall carry out the functions and duties of the
				Office of Outreach and Diversity carried out by the Assistant Secretary for
				Civil Rights as such functions and duties existed immediately before the date
				of the enactment of this section.
										(e)Small Farms and
				Beginning Farmers and Ranchers Group
									(1)EstablishmentThe
				Secretary shall establish within the Office the Small Farms and Beginning
				Farmers and Ranchers Group.
									(2)Duties
										(A)Oversee
				officesThe Small Farms and Beginning Farmers and Ranchers Group
				shall oversee the operations of the Office of Small Farms Coordination
				established by Departmental Regulation 9700-1 (August 3, 2006).
										(B)Beginning farmer
				and rancher development programThe Small Farms and Beginning
				Farmers and Ranchers Group shall consult with the National Institute for Food
				and Agriculture on the administration of the beginning farmer and rancher
				development program established under section 7405 of the Farm Security and
				Rural Investment Act of 2002 (7 U.S.C. 3319f).
										(C)Advisory
				Committee for Beginning Farmers and RanchersThe Small Farms and
				Beginning Farmers and Ranchers Group shall coordinate the activities of the
				Group with the Advisory Committee for Beginning Farmers and Ranchers
				established under section 5(b) of the Agricultural Credit Improvement Act of
				1992 (7 U.S.C. 1621 note; Public Law 102–554).
										(D)Other
				dutiesThe Small Farms and Beginning Farmers and Ranchers Group
				may carry out other duties to improve access to, and participation in, programs
				of the Department by small farms and ranches and beginning farmers or ranchers,
				as determined by the Secretary.
										(f)Farmworker
				Coordinator
									(1)EstablishmentThe
				Secretary shall establish within the Office the position of Farmworker
				Coordinator (referred to in this subsection as the
				Coordinator).
									(2)DutiesThe
				Secretary shall delegate to the Coordinator responsibility for the
				following:
										(A)Assisting in
				administering the program established by section 2281 of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (42 U.S.C. 5177a).
										(B)Serving as a
				liaison to community-based nonprofit organizations that represent and have
				demonstrated experience serving low-income migrant and seasonal
				farmworkers.
										(C)Coordinating with
				the Department, other Federal agencies, and State and local governments to
				ensure that farmworker needs are assessed and met during declared disasters and
				other emergencies.
										(D)Consulting within
				the Office and with other entities to better integrate farmworker perspectives,
				concerns, and interests into the ongoing programs of the Department.
										(E)Consulting with
				appropriate institutions on research, program improvements, or agricultural
				education opportunities that assist low-income and migrant seasonal
				farmworkers.
										(F)Assisting
				farmworkers in becoming agricultural producers or landowners.
										(3)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this subsection for each of fiscal years 2009
				through
				2012.
									.
					(b)Conforming
			 AmendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)), as amended by section 7511(b),
			 is further amended—
						(1)in paragraph (5),
			 by striking ; or and inserting ;;
						(2)in paragraph (6),
			 by striking the period and inserting ; or; and
						(3)by adding at the
			 end the following new paragraph:
							
								(7)the authority of
				the Secretary to establish in the Department the Office of Advocacy and
				Outreach in accordance with section
				226B.
								. 
						BAgricultural
			 security
				14101.Short
			 titleThis subtitle may be
			 cited as the Agricultural Security Improvement Act of
			 2008.
				14102.DefinitionsIn this subtitle:
					(1)AgentThe
			 term agent means a nuclear, biological, chemical, or
			 radiological substance that causes agricultural disease or the adulteration of
			 products regulated by the Secretary of Agriculture under any provision of
			 law.
					(2)Agricultural
			 biosecurityThe term agricultural biosecurity
			 means protection from an agent that poses a threat to—
						(A)plant or animal
			 health;
						(B)public health as it relates to the
			 adulteration of products regulated by the Secretary of Agriculture under any
			 provision of law that is caused by exposure to an agent; or
						(C)the environment as
			 it relates to agriculture facilities, farmland, and air and water within the
			 immediate vicinity of an area associated with an agricultural disease or
			 outbreak.
						(3)Agricultural
			 countermeasureThe term agricultural
			 countermeasure—
						(A)means a product,
			 practice, or technology that is intended to enhance or maintain the
			 agricultural biosecurity of the United States; and
						(B)does not include a
			 product, practice, or technology used solely in response to a human medical
			 incident or public health emergency not related to agriculture.
						(4)Agricultural
			 diseaseThe term agricultural disease has the
			 meaning given the term by the Secretary.
					(5)Agricultural
			 disease emergencyThe term agricultural disease
			 emergency means an incident of agricultural disease that requires
			 prompt action to prevent significant damage to people, plants, or
			 animals.
					(6)Agroterrorist
			 actThe term agroterrorist act means an act
			 that—
						(A)causes or attempts
			 to cause—
							(i)damage to
			 agriculture; or
							(ii)injury to a
			 person associated with agriculture; and
							(B)is committed or
			 appears to be committed with the intent to—
							(i)intimidate or
			 coerce a civilian population; or
							(ii)disrupt the
			 agricultural industry in order to influence the policy of a government by
			 intimidation or coercion.
							(7)AnimalThe
			 term animal has the meaning given the term in section 10403 of
			 the Animal Health Protection Act of 2002 (7 U.S.C. 8302).
					(8)DepartmentThe
			 term Department means the Department of Agriculture.
					(9)DevelopmentThe
			 term development means—
						(A)research leading
			 to the identification of products or technologies intended for use as
			 agricultural countermeasures to protect animal health;
						(B)the formulation,
			 production, and subsequent modification of those products or
			 technologies;
						(C)the conduct of in
			 vitro and in vivo studies;
						(D)the conduct of
			 field, efficacy, and safety studies;
						(E)the preparation of
			 an application for marketing approval for submission to an applicable agency;
			 or
						(F)other actions
			 taken by an applicable agency in a case in which an agricultural countermeasure
			 is procured or used prior to issuance of a license or other form of Federal
			 Government approval.
						(10)PlantThe
			 term plant has the meaning given the term in section 411 of the
			 Plant Protection Act of 2000 (7 U.S.C. 7702).
					(11)Qualified
			 agricultural countermeasureThe term “qualified agricultural
			 countermeasure” means an agricultural countermeasure that the Secretary, in
			 consultation with the Secretary of Homeland Security, determines to be a
			 priority in order to address an agricultural biosecurity threat.
					1Agricultural
			 security
					14111.Office of
			 Homeland Security
						(a)EstablishmentThere
			 is established within the Department the Office of Homeland Security (in this
			 section referred to as the Office).
						(b)DirectorThe
			 Office shall be headed by a Director of Homeland Security, who shall be
			 appointed by the Secretary.
						(c)ResponsibilitiesThe
			 Director of Homeland Security shall—
							(1)coordinate all
			 homeland security activities of the Department, including integration and
			 coordination of interagency emergency response plans for—
								(A)agricultural
			 disease emergencies;
								(B)agroterrorist
			 acts; and
								(C)other threats to
			 agricultural biosecurity;
								(2)act as the primary
			 liaison on behalf of the Department with other Federal departments and agencies
			 on the coordination of efforts and interagency activities pertaining to
			 agricultural biosecurity; and
							(3)advise the
			 Secretary on policies, regulations, processes, budget, and actions pertaining
			 to homeland security.
							14112.Agricultural
			 biosecurity communication center
						(a)EstablishmentThe
			 Secretary shall establish a communication center within the Department
			 to—
							(1)collect and
			 disseminate information and prepare for an agricultural disease emergency,
			 agroterrorist act, or other threat to agricultural biosecurity; and
							(2)coordinate
			 activities described in paragraph (1) among agencies and offices within the
			 Department.
							(b)Relation to
			 existing DHS communication systems
							(1)Consistency and
			 coordinationThe communication center established under
			 subsection (a) shall, to the maximum extent practicable, share and coordinate
			 the dissemination of timely information with the Department of Homeland
			 Security and other communication systems of appropriate Federal departments and
			 agencies.
							(2)Avoiding
			 redundanciesParagraph (1) shall not be construed to impede,
			 conflict with, or duplicate the communications activities performed by the
			 Secretary of Homeland Security under any provision of law.
							(c)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of fiscal years 2008
			 through 2012.
						14113.Assistance to
			 build local capacity in agricultural biosecurity planning, preparedness, and
			 response
						(a)Advanced
			 training programs
							(1)Grant
			 assistanceThe Secretary shall establish a competitive grant
			 program to support the development and expansion of advanced training programs
			 in agricultural biosecurity planning and response for food science
			 professionals and veterinarians.
							(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this subsection for each
			 of fiscal years 2008 through 2012.
							(b)Assessment of
			 response capability
							(1)Grant and loan
			 assistanceThe Secretary shall establish a competitive grant and
			 low-interest loan assistance program to assist States in assessing agricultural
			 disease response capability.
							(2)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $25,000,000 for each of fiscal years 2008 through
			 2012.
							2Other
			 provisions
					14121.Research and
			 development of agricultural countermeasures
						(a)Grant
			 Program
							(1)Competitive
			 grant programThe Secretary shall establish a competitive grant
			 program to encourage basic and applied research and the development of
			 qualified agricultural countermeasures.
							(2)Waiver in
			 emergenciesThe Secretary may waive the requirement under
			 paragraph (1) that a grant be provided on a competitive basis if—
								(A)the Secretary has
			 declared a plant or animal disease emergency under the Plant Protection Act (7
			 U.S.C. 7701 et seq.) or the Animal Health Protection Act (7 U.S.C. 8301 et
			 seq.); and
								(B)waiving the
			 requirement would lead to the rapid development of a qualified agricultural
			 countermeasure, as determined by the Secretary.
								(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2008 through 2012.
						14122.Agricultural
			 biosecurity grant program
						(a)Competitive
			 grant programThe Secretary shall establish a competitive grant
			 program to promote the development of teaching programs in agriculture,
			 veterinary medicine, and disciplines closely allied to the food and agriculture
			 system to increase the number of trained individuals with an expertise in
			 agricultural biosecurity.
						(b)EligibilityThe
			 Secretary may award a grant under this section only to an entity that
			 is—
							(1)an accredited
			 school of veterinary medicine; or
							(2)a
			 department of an institution of higher education with a primary focus
			 on—
								(A)comparative
			 medicine;
								(B)veterinary
			 science; or
								(C)agricultural
			 biosecurity.
								(c)PreferenceThe
			 Secretary shall give preference in awarding grants based on the ability of an
			 applicant—
							(1)to increase the
			 number of veterinarians or individuals with advanced degrees in food and
			 agriculture disciplines who are trained in agricultural biosecurity practice
			 areas;
							(2)to increase
			 research capacity in areas of agricultural biosecurity; or
							(3)to fill critical
			 agricultural biosecurity shortage situations outside of the Federal
			 Government.
							(d)Use of
			 Funds.
							(1)In
			 generalAmounts received under this section shall be used by a
			 grantee to pay—
								(A)costs associated
			 with the acquisition of equipment and other capital costs relating to the
			 expansion of food, agriculture, and veterinary medicine teaching programs in
			 agricultural biosecurity;
								(B)capital costs
			 associated with the expansion of academic programs that offer postgraduate
			 training for veterinarians or concurrent training for veterinary students in
			 specific areas of specialization; or
								(C)other capacity and
			 infrastructure program costs that the Secretary considers appropriate.
								(2)LimitationFunds
			 received under this section may not be used for the construction, renovation,
			 or rehabilitation of a building or facility.
							(e)Authorization of
			 appropriationsThere are authorized to be appropriated sums as
			 are necessary to carry out this section for each of fiscal years 2008 through
			 2012, to remain available until expended.
						COther
			 miscellaneous provisions
				14201.Cotton
			 classification servicesSection 3a of the Act of March 3, 1927 (7
			 U.S.C. 473a), is amended to read as follows:
					
						3a.Cotton
				classification services
							(a)In
				GeneralThe Secretary of Agriculture (referred to in this section
				as the Secretary) shall—
								(1)make cotton
				classification services available to producers of cotton; and
								(2)provide for the
				collection of classification fees from participating producers or agents that
				voluntarily agree to collect and remit the fees on behalf of producers.
								(b)Fees
								(1)Use of
				FeesClassification fees collected under subsection (a)(2) and
				the proceeds from the sales of samples submitted under this section shall, to
				the maximum extent practicable, be used to pay the cost of the services
				provided under this section, including administrative and supervisory
				costs.
								(2)Announcement of
				feesThe Secretary shall announce a uniform classification fee
				and any applicable surcharge for classification services not later than June 1
				of the year in which the fee applies.
								(c)Consultation
								(1)In
				generalIn establishing the amount of fees under this section,
				the Secretary shall consult with representatives of the United States cotton
				industry.
								(2)ExemptionThe
				Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to consultations
				with representatives of the United States cotton industry under this
				section.
								(d)Crediting of
				FeesAny fees collected under this section and under section 3d,
				late payment penalties, the proceeds from the sales of samples, and interest
				earned from the investment of such funds shall—
								(1)be credited to the
				current appropriation account that incurs the cost of services provided under
				this section and section 3d; and
								(2)remain available
				without fiscal year limitation to pay the expenses of the Secretary in
				providing those services.
								(e)Investment of
				FundsFunds described in subsection (d) may be invested—
								(1)by the Secretary
				in insured or fully collateralized, interest-bearing accounts; or
								(2)at the discretion
				of the Secretary, by the Secretary of the Treasury in United States Government
				debt instruments.
								(f)Lease
				AgreementsNotwithstanding any other provision of law, the
				Secretary may enter into long-term lease agreements that exceed 5 years or may
				take title to property (including through purchase agreements) for the purpose
				of obtaining offices to be used for the classification of cotton in accordance
				with this Act, if the Secretary determines that action would best effectuate
				the purposes of this Act.
							(g)Authorization of
				AppropriationsTo the extent that financing is not available from
				fees and the proceeds from the sales of samples, there are authorized to be
				appropriated such sums as are necessary to carry out this
				section.
							.
				14202.Designation of
			 States for cotton research and promotionSection 17(f) of the Cotton Research and
			 Promotion Act (7 U.S.C. 2116(f)) is amended—
					(1)by striking
			 (f) The term and inserting the following:
						
							(f)Cotton-Producing
				State
								(1)In
				generalThe
				term
								;
					(2)by striking
			 more, and the term and all that follows through the end of the
			 subsection and inserting the
			 following:
						
							more.(2)InclusionsThe
				term cotton-producing State includes—
								(A)any combination of
				States described in paragraph (1); and
								(B)effective
				beginning with the 2008 crop of cotton, the States of Kansas, Virginia, and
				Florida.
								.
					14203.Grants to reduce
			 production of methamphetamines from anhydrous ammonia
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means—
							(A)a producer of
			 agricultural commodities;
							(B)a cooperative
			 association, a majority of the members of which produce or process agricultural
			 commodities; or
							(C)a person in the
			 trade or business of—
								(i)selling an
			 agricultural product (including an agricultural chemical) at retail,
			 predominantly to farmers and ranchers; or
								(ii)aerial and ground
			 application of an agricultural chemical.
								(2)Nurse
			 tankThe term nurse tank shall be considered to be a
			 cargo tank (within the meaning of section 173.315(m) of title 49, Code of
			 Federal Regulations, as in effect as of the date of the enactment of this
			 Act).
						(b)Grant
			 AuthorityThe Secretary may make a grant to an eligible entity to
			 enable the eligible entity to obtain and add to an anhydrous ammonia fertilizer
			 nurse tank a physical lock or a substance to reduce the amount of
			 methamphetamine that can be produced from any anhydrous ammonia removed from
			 the nurse tank.
					(c)Grant
			 AmountThe amount of a grant made under this section to an
			 eligible entity shall be the product obtained by multiplying—
						(1)an amount not less
			 than $40 and not more than $60, as determined by the Secretary; and
						(2)the number of
			 fertilizer nurse tanks of the eligible entity.
						(d)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to make grants under this section $15,000,000 for the period of
			 fiscal years 2008 through 2012.
					14204.Grants to
			 improve supply, stability, safety, and training of agricultural labor
			 force
					(a)Definition of
			 eligible entityIn this section, the term eligible
			 entity means an entity described in section 379C(a) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2008q(a)).
					(b)Grants
						(1)In
			 generalTo assist agricultural employers and farmworkers by
			 improving the supply, stability, safety, and training of the agricultural labor
			 force, the Secretary may provide grants to eligible entities for use in
			 providing services to assist farmworkers who are citizens or otherwise legally
			 present in the United States in securing, retaining, upgrading, or returning
			 from agricultural jobs.
						(2)Eligible
			 servicesThe services referred to in paragraph (1)
			 include—
							(A)agricultural labor
			 skills development;
							(B)the provision of
			 agricultural labor market information;
							(C)transportation;
							(D)short-term housing
			 while in transit to an agricultural worksite;
							(E)workplace literacy
			 and assistance with English as a second language;
							(F)health and safety
			 instruction, including ways of safeguarding the food supply of the United
			 States; and
							(G)such other
			 services as the Secretary determines to be appropriate.
							(c)Limitation on
			 administrative expensesNot more than 15 percent of the funds
			 made available to carry out this section for a fiscal year may be used to pay
			 for administrative expenses.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2008
			 through 2012.
					14205.Amendment to
			 the Right to Financial Privacy Act of 1978Section 1113(k) of the Right to Financial
			 Privacy Act of 1978 (12 U.S.C. 3413(k)) is amended—
					(1)by striking the
			 subsection heading and inserting the following:
						
							(k)Disclosure
				Necessary for Proper Administration of Programs of Certain Government
				Authorities
							;
				and
					(2)by
			 striking paragraph (2) and inserting the following:
						
							(2)Nothing in this
				title shall apply to the disclosure by the financial institution of information
				contained in the financial records of any customer to any Government authority
				that certifies, disburses, or collects payments, where the disclosure of such
				information is necessary to, and such information is used solely for the
				purpose of—
								(A)verification of the
				identity of any person or proper routing and delivery of funds in connection
				with the issuance of a Federal payment or collection of funds by a Government
				authority; or
								(B)the investigation
				or recovery of an improper Federal payment or collection of funds or an
				improperly negotiated Treasury check.
								(3)Notwithstanding
				any other provision of law, a request authorized by paragraph (1) or (2) (and
				the information contained therein) may be used by the financial institution or
				its agents solely for the purpose of providing information contained in the
				financial records of the customer to the Government authority requesting the
				information, and the financial institution and its agents shall be barred from
				redisclosure of such information. Any Government authority receiving
				information pursuant to paragraph (1) or (2) may not disclose or use the
				information, except for the purposes set forth in such
				paragraph.
							.
					14206.Report on
			 stored quantities of propane
					(a)Report
						(1)In
			 generalNot later than 240 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security (referred to in this section as
			 the Secretary) shall submit to the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate and the Committee on Agriculture of the
			 House of Representatives a report describing the effect of interim or final
			 regulations issued by the Secretary pursuant to section 550(a) of the
			 Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note;
			 Public Law 109–295), with respect to possession of quantities of propane that
			 meet or exceed the screening threshold quantity for propane established in the
			 final rule under that section.
						(2)InclusionsThe
			 report under paragraph (1) shall include a description of—
							(A)the number of
			 facilities that completed a top screen consequence assessment due to possession
			 of quantities of propane that meet or exceed the listed screening threshold
			 quantity for propane;
							(B)the number of
			 agricultural facilities that completed the top screen consequence assessment
			 due to possession of quantities of propane that meet or exceed the listed
			 screening threshold quantity for propane;
							(C)the number of
			 propane facilities initially determined to be high risk by the
			 Secretary;
							(D)the number of
			 propane facilities—
								(i)required to
			 complete a security vulnerability assessment or a site security plan; or
								(ii)that submit to
			 the Secretary an alternative security program;
								(E)the number of
			 propane facilities that file an appeal of a finding under the final rule
			 described in paragraph (1); and
							(F)to the extent
			 available, the average cost of—
								(i)completing a top
			 screen consequence assessment requirement;
								(ii)completing a
			 security vulnerability assessment; and
								(iii)completing and
			 implementing a site security plan; and
								(3)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
						(b)Educational
			 OutreachNot later than 30 days after the date of the enactment
			 of this Act, the Secretary shall conduct educational outreach activities for
			 rural facilities that may be required to complete a top screen consequence
			 assessment due to possession of propane in a quantity that meets or exceeds the
			 listed screening threshold quantity for propane.
					14207.Prohibitions
			 on dog fighting ventures
					(a)In
			 GeneralSection 26 of the Animal Welfare Act (7 U.S.C. 2156) is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking , if any animal in the venture was moved in interstate or
			 foreign commerce; and
							(B)in the heading of paragraph (2), by
			 striking state and inserting State;
							(2)in subsection
			 (b)—
							(A)by striking
			 (b) It shall be and inserting the following:
								
									(b)Buying, selling,
				delivering, possessing, training, or transporting animals for participation in
				animal fighting ventureIt shall
				be
									; and
							(B)by striking
			 transport, deliver and all that follows through
			 participate and inserting possess, train, transport,
			 deliver, or receive any animal for purposes of having the animal
			 participate;
							(3)in subsection
			 (c)—
							(A)by striking
			 (c) It shall be and inserting the following:
								
									(c)Use of Postal
				Service or other interstate instrumentality for promoting or furthering animal
				fighting ventureIt shall
				be
									; and
							(B)by inserting
			 advertising an animal, or an instrument described in subsection (e), for
			 use in an animal fighting venture, after for purposes
			 of;
							(4)in subsection (d),
			 by striking (d) Notwithstanding and inserting the
			 following:
							
								(d)Violation of
				State
				lawNotwithstanding
								;
						(5)in subsection (e),
			 by striking (e) It shall be and inserting the following:
							
								(e)Buying, selling,
				delivering, or transporting sharp instruments for use in animal fighting
				ventureIt shall
				be
								;
						(6)in subsection
			 (f)—
							(A)by striking
			 (f) The Secretary and inserting the following:
								
									(f)Investigation of
				violations by Secretary; assistance by other Federal agencies; issuance of
				search warrant; forfeiture; costs recoverable in forfeiture or civil
				actionThe
				Secretary
									;
				and
							(B)in the last
			 sentence—
								(i)by
			 striking by the United States;
								(ii)by
			 inserting (1) after owner of the animals;
			 and
								(iii)by
			 striking proceeding or in and inserting proceeding, or
			 (2) in;
								(7)in subsection
			 (g)—
							(A)by striking
			 (g) For purposes of and inserting the following:
								
									(g)DefinitionsIn
									;
							(B)in paragraph (1),
			 by striking any event and all that follows through
			 entertainment and inserting any event, in or affecting
			 interstate or foreign commerce, that involves a fight conducted or to be
			 conducted between at least 2 animals for purposes of sport, wagering, or
			 entertainment,;
							(C)by striking
			 paragraph (2);
							(D)in paragraph
			 (5)—
								(i)by
			 striking dog or other; and
								(ii)by
			 striking ; and and inserting a period; and
								(E)by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
							(8)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively;
						(9)in subsection (i)
			 (as so redesignated), by striking (i)(1) The provisions and
			 inserting the following:
							
								(i)Conflict with
				State law
									(1)In
				generalThe
				provisions
									;
						(10)in subsection (j)
			 (as so redesignated), by striking (j) The criminal and inserting
			 the following:
							
								(j)Criminal
				penaltiesThe criminal
								;
				and
						(11)in subsection
			 (g)(6), by striking (6) the conduct and inserting the
			 following:
							
								(h)Relationship to
				other provisionsThe
				conduct
								.
						(b)Enforcement of
			 Animal Fighting ProhibitionsSection 49 of title 18, United
			 States Code, is amended by striking 3 years and inserting
			 5 years.
					14208.Department of
			 Agriculture conference transparency
					(a)Report
						(1)RequirementNot
			 later than September 30 of each year, the Secretary of Agriculture shall submit
			 to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate, a report on
			 conferences sponsored or held by the Department of Agriculture or attended by
			 employees of the Department of Agriculture.
						(2)ContentsEach report under paragraph (1) shall
			 contain—
							(A)for each
			 conference sponsored or held by the Department or attended by employees of the
			 Department—
								(i)the
			 name of the conference;
								(ii)the
			 location of the conference;
								(iii)the number of
			 Department of Agriculture employees attending the conference; and
								(iv)the
			 costs (including travel expenses) relating to such conference; and
								(B)for each conference
			 sponsored or held by the Department of Agriculture for which the Department
			 awarded a procurement contract, a description of the contracting procedures
			 related to such conference.
							(3)ExclusionsThe
			 requirement in paragraph (1) shall not apply to any conference—
							(A)for which the cost
			 to the Federal Government was less than $10,000; or
							(B)outside of the
			 United States that is attended by the Secretary or the Secretary’s designee as
			 an official representative of the United States government.
							(b)Availability of
			 reportEach report submitted in accordance with subsection (a)
			 shall be posted in a searchable format on a Department of Agriculture website
			 that is available to the public.
					(c)Definition of
			 conferenceIn this section, the term
			 conference—
						(1)means a meeting
			 that—
							(A)is held for
			 consultation, education, awareness, or discussion;
							(B)includes
			 participants from at least one agency of the Department of Agriculture;
							(C)is held in whole
			 or in part at a facility outside of an agency of the Department of Agriculture;
			 and
							(D)involves costs associated with travel and
			 lodging for some participants; and
							(2)does not include
			 any training program that is continuing education or a curriculum-based
			 educational program, provided that such training program is held independent of
			 a conference of a non-governmental organization.
						14209.Federal
			 Insecticide, Fungicide, and Rodenticide Act amendments
					(a)Payment of
			 expensesSection 17(d) of the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136o(d)) is amended—
						(1)by striking
			 The Administrator and inserting the following:
							
								(1)In
				generalThe Administrator
								;
				and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)Department of
				State expensesAny expenses incurred by an employee of the
				Environmental Protection Agency who participates in any international
				technical, economic, or policy review board, committee, or other official body
				that is meeting in relation to an international treaty shall be paid by the
				Department of
				State.
								.
						(b)Container
			 recyclingSection 19(a) of the Federal Insecticide, Fungicide,
			 and Rodenticide Act (7 U.S.C. 136q(a)) is amended by adding at the end the
			 following new paragraph:
						
							(4)Container
				RecyclingThe Secretary may
				promulgate a regulation for the return and recycling of disposable pesticide
				containers used for the distribution or sale of registered pesticide products
				in interstate commerce. Any such regulation requiring recycling of disposable
				pesticide containers shall not apply to antimicrobial pesticides (as defined in
				section 2) or other pesticide products intended for non-agricultural
				uses.
							.
					14210.Importation of
			 live dogs
					(a)In
			 GeneralThe Animal Welfare Act is amended by adding after section
			 17 (7 U.S.C. 2147) the following:
						
							18.Importation of
				live dogs
								(a)DefinitionsIn
				this section:
									(1)ImporterThe
				term importer means any person who, for purposes of resale,
				transports into the United States puppies from a foreign country.
									(2)ResaleThe
				term resale includes any transfer of ownership or control of an
				imported dog of less than 6 months of age to another person, for more than de
				minimis consideration.
									(b)Requirements
									(1)In
				generalExcept as provided in paragraph (2), no person shall
				import a dog into the United States for purposes of resale unless, as
				determined by the Secretary, the dog—
										(A)is in good
				health;
										(B)has received all
				necessary vaccinations; and
										(C)is at least 6
				months of age, if imported for resale.
										(2)Exception
										(A)In
				generalThe Secretary, by regulation, shall provide an exception
				to any requirement under paragraph (1) in any case in which a dog is imported
				for—
											(i)research purposes;
				or
											(ii)veterinary
				treatment.
											(B)Lawful
				importation into HawaiiParagraph (1)(C) shall not apply to the
				lawful importation of a dog into the State of Hawaii from the British Isles,
				Australia, Guam, or New Zealand in compliance with the applicable regulations
				of the State of Hawaii and the other requirements of this section, if the dog
				is not transported out of the State of Hawaii for purposes of resale at less
				than 6 months of age.
										(c)Implementation
				and RegulationsThe Secretary, the Secretary of Health and Human
				Services, the Secretary of Commerce, and the Secretary of Homeland Security
				shall promulgate such regulations as the Secretaries determine to be necessary
				to implement and enforce this section.
								(d)EnforcementAn
				importer that fails to comply with this section shall—
									(1)be subject to
				penalties under section 19; and
									(2)provide for the
				care (including appropriate veterinary care), forfeiture, and adoption of each
				applicable dog, at the expense of the
				importer.
									.
					(b)Effective
			 DateThe amendment made by subsection (a) takes effect on the
			 date of the enactment of this Act.
					14211.Permanent
			 debarment from participation in Department of Agriculture programs for
			 fraud
					(a)In
			 generalSubject to subsection
			 (b), the Secretary of Agriculture shall permanently debar an individual,
			 organization, corporation, or other entity convicted of a felony for knowingly
			 defrauding the United States in connection with any program administered by the
			 Department of Agriculture from any subsequent participation in Department of
			 Agriculture programs.
					(b)Exceptions
						(1)Secretary
			 determinationThe Secretary
			 may reduce a debarment under subsection (a) to a period of not less than 10
			 years if the Secretary considers it appropriate.
						(2)Food
			 assistanceA debarment under subsection (a) shall not apply with
			 respect to participation in domestic food assistance programs (as defined by
			 the Secretary).
						14212.Prohibition on
			 closure or relocation of county offices for the Farm Service Agency
					(a)Temporary
			 prohibition
						(1)In
			 generalSubject to paragraph
			 (2), until the date that is two years after the date of the enactment of this
			 Act, the Secretary of Agriculture may not close or relocate a county or field
			 office of the Farm Service Agency.
						(2)ExceptionParagraph (1) shall not apply to—
							(A)an office that is
			 located not more than 20 miles from another office of the Farm Service Agency;
			 or
							(B)the relocation of
			 an office within the same county in the course of routine leasing
			 operations.
							(b)Limitation on
			 closure; notice
						(1)LimitationAfter
			 the period referred to in subsection (a)(1), the Secretary shall, before
			 closing any office of the Farm Service Agency that is located more than 20
			 miles from another office of the Farm Service Agency, to the maximum extent
			 practicable, first close any offices of the Farm Service Agency that—
							(A)are located less
			 than 20 miles from another office of the Farm Service Agency; and
							(B)have two or fewer
			 permanent full-time employees.
							(2)NoticeAfter
			 the period referred to in subsection (a)(1), the Secretary of Agriculture may
			 not close a county or field office of the Farm Service Agency unless—
							(A)not later than 30
			 days after the Secretary proposes to close such office, the Secretary holds a
			 public meeting regarding the proposed closure in the county in which such
			 office is located; and
							(B)after the public
			 meeting referred to in subparagraph (A), but not less than 90 days before the
			 date on which the Secretary approves the closure of such office, the Secretary
			 notifies the Committee on Agriculture and the Committee on Appropriations of
			 the House of Representatives, the Committee on Agriculture, Nutrition, and
			 Forestry and the Committee on Appropriations of the Senate, each Senator
			 representing the State in which the office proposed to be closed is located,
			 and the member of the House of Representatives who represents the Congressional
			 district in which the office proposed to be closed is located of the proposed
			 closure of such office.
							14213.USDA Graduate
			 School
					(a)In
			 generalSection 921 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 2279b) is
			 amended—
						(1)in
			 the heading, to read as follows:
							
								921.Department of
				Agriculture educational, training, and professional development
				activities
								;
				and
						(2)by striking
			 subsection (b) and inserting the following new subsection:
							
								(b)Operation as
				nonappropriated fund instrumentality
									(1)Cease
				operationsNot later than October 1, 2009, the Secretary of
				Agriculture shall cease to maintain or operate a nonappropriated fund
				instrumentality of the United States to develop, administer, or provide
				educational training and professional development activities, including
				educational activities for Federal agencies, Federal employees, non-profit
				organizations, other entities, and members of the general public.
									(2)Transition
										(A)In
				generalThe Secretary of
				Agriculture is authorized to use funds available to the Department of
				Agriculture and such resources of the Department as the Secretary considers
				appropriate (including the assignment of such employees of the Department as
				the Secretary considers appropriate) to assist the General Administrative Board
				of the Graduate School in the conversion of the Graduate School to an entity
				that is non-governmental and not a nonappropriated fund instrumentality of the
				United States, including such privatization activities not otherwise
				inconsistent with law or regulation.
										(B)Termination of
				authorityThe authority under paragraph (1) shall terminate on
				the earlier of—
											(i)the completion of the transition of the
				Graduate School to an entity that is non-governmental and not a nonappropriated
				fund instrumentality of the United States, as determined by the Secretary;
				or
											(ii)September 30,
				2009.
											.
						(b)Procurement
			 proceduresNotwithstanding
			 the amendments made by subsection (a), effective on the date of the enactment
			 of this Act, the Graduate School of the Department of Agriculture shall be
			 subject to Federal procurement laws and regulations in the same manner and
			 subject to the same requirements as a private entity providing services to the
			 Federal Government.
					14214.Fines for
			 violations of the Animal Welfare ActSection 19(b) of the Animal Welfare Act (7
			 U.S.C. 2149(b)) is amended in the first sentence by striking not more
			 than $2,500 for each such violation and inserting not more than
			 $10,000 for each such violation.
				14215.Definition of
			 central filing systemSection
			 1324(c)(2) of the Food Security Act of 1985 (7 U.S.C. 1631(c)(2)) is
			 amended—
					(1)in subparagraph
			 (C)(ii)(II), by inserting after such debtors the following:
			 , except that the numerical list containing social security or taxpayer
			 identification numbers may be encrypted for security purposes if the Secretary
			 of State provides a method by which an effective search of the encrypted
			 numbers may be conducted to determine whether the farm product at issue is
			 subject to 1 or more liens; and
					(2)in subparagraph
			 (E)—
						(A)by striking
			 paragraph (C) and inserting subparagraph (C);
			 and
						(B)by inserting
			 before the semicolon at the end the following: “except that—
							
								(i)the
				distribution of the portion of the master list may be in electronic, written,
				or printed form; and
								(ii)if social
				security or taxpayer identification numbers on the master list are encrypted,
				the Secretary of State may distribute the master list only—
									(I)by compact disc or
				other electronic media that contains—
										(aa)the
				recorded list of debtor names; and
										(bb)an
				encryption program that enables the buyer, commission merchant, and selling
				agent to enter a social security number for matching against the recorded list
				of encrypted social security or taxpayer identification numbers; and
										(II)on the written
				request of the buyer, commission merchant, or selling agent, by paper copy of
				the list to the
				requestor
									.
						14216.Consideration of
			 proposed recommendations of study on use of cats and dogs in Federal
			 research
					(a)In
			 generalThe Secretary of
			 Agriculture shall—
						(1)review—
							(A)any independent
			 reviews conducted by a nationally recognized panel of experts of the use of
			 Class B dogs and cats in federally supported research to determine how
			 frequently such dogs and cats are used in research by the National Institutes
			 of Health; and
							(B)any recommendations
			 proposed by such panel outlining the parameters of such use; and
							(2)submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report on how
			 recommendations referred to in paragraph (1)(B) can be applied within the
			 Department of Agriculture to ensure such dogs and cats are treated in
			 accordance with regulations of the Department of Agriculture.
						(b)Class B dogs and
			 cats definedIn this section,
			 the term Class B dogs and cats means dogs and cats obtained from
			 a Class B licensee, as such term is defined in section 1.1 of
			 title 9, Code of Federal Regulations.
					14217.Regional
			 economic and infrastructure development
					(a)In
			 generalTitle 40, United States Code, is amended—
						(1)by
			 redesignating subtitle V as subtitle VI; and
						(2)by inserting after
			 subtitle IV the following:
							
								VRegional economic
				and infrastructure development
									
										Chapter
										
										151.GENERAL
					 PROVISIONS15101
										
										153.REGIONAL
					 COMMISSIONS15301
										
										155.FINANCIAL ASSISTANCE15501
										
										157.ADMINISTRATIVE PROVISIONS15701
										
									
									1General
				provisions
										
											Sec.
											15101. Definitions.
										
										15101.DefinitionsIn this subtitle, the following definitions
				apply:
											(1)CommissionThe
				term Commission means a Commission established under section
				15301.
											(2)Local
				development districtThe term local development
				district means an entity that—
												(A)(i)is an economic
				development district that is—
														(I)in existence on the date of the enactment
				of this chapter; and
														(II)located in the region; or
														(ii)if an entity described in clause
				(i) does not exist—
														(I)is organized and operated in a manner
				that ensures broad-based community participation and an effective opportunity
				for local officials, community leaders, and the public to contribute to the
				development and implementation of programs in the region;
														(II)is governed by a policy board with at
				least a simple majority of members consisting of—
															(aa)elected officials; or
															(bb)designees or employees of a general
				purpose unit of local government that have been appointed to represent the unit
				of local government; and
															(III)is certified by the Governor or
				appropriate State officer as having a charter or authority that includes the
				economic development of counties, portions of counties, or other political
				subdivisions within the region; and
														(B)has not, as
				certified by the Federal Cochairperson—
													(i)inappropriately
				used Federal grant funds from any Federal source; or
													(ii)appointed an
				officer who, during the period in which another entity inappropriately used
				Federal grant funds from any Federal source, was an officer of the other
				entity.
													(3)Federal grant
				programThe term Federal grant program means a
				Federal grant program to provide assistance in carrying out economic and
				community development activities.
											(4)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
											(5)Nonprofit
				entityThe term nonprofit entity means any
				organization described in section 501(c) of the Internal Revenue Code of 1986
				and exempt from taxation under 501(a) of that Code that has been formed for the
				purpose of economic development.
											(6)RegionThe
				term region means the area covered by a Commission as described in
				subchapter II of chapter 157.
											2Regional
				commissions
										
											Sec.
											15301. Establishment, membership, and
				  employees.
											15302. Decisions.
											15303. Functions.
											15304. Administrative powers and
				  expenses.
											15305. Meetings.
											15306. Personal financial
				  interests.
											15307. Tribal participation.
											15308. Annual report.
										
										15301.Establishment,
				membership, and employees
											(a)EstablishmentThere
				are established the following regional Commissions:
												(1)The Southeast
				Crescent Regional Commission.
												(2)The Southwest
				Border Regional Commission.
												(3)The Northern
				Border Regional Commission.
												(b)Membership
												(1)Federal and
				State membersEach Commission shall be composed of the following
				members:
													(A)A Federal
				Cochairperson, to be appointed by the President, by and with the advice and
				consent of the Senate.
													(B)The Governor of
				each participating State in the region of the Commission.
													(2)Alternate
				members
													(A)Alternate
				federal cochairpersonThe President shall appoint an alternate
				Federal Cochairperson for each Commission. The alternate Federal Cochairperson,
				when not actively serving as an alternate for the Federal Cochairperson, shall
				perform such functions and duties as are delegated by the Federal
				Cochairperson.
													(B)State
				alternatesThe State member of a participating State may have a
				single alternate, who shall be appointed by the Governor of the State from
				among the members of the Governor’s cabinet or personal staff.
													(C)VotingAn
				alternate member shall vote in the case of the absence, death, disability,
				removal, or resignation of the Federal or State member for which the alternate
				member is an alternate.
													(3)CochairpersonsA
				Commission shall be headed by—
													(A)the Federal
				Cochairperson, who shall serve as a liaison between the Federal Government and
				the Commission; and
													(B)a State
				Cochairperson, who shall be a Governor of a participating State in the region
				and shall be elected by the State members for a term of not less than 1
				year.
													(4)Consecutive
				termsA State member may not be elected to serve as State
				Cochairperson for more than 2 consecutive terms.
												(c)Compensation
												(1)Federal
				cochairpersonsEach Federal Cochairperson shall be compensated by
				the Federal Government at level III of the Executive Schedule as set out in
				section 5314 of title 5.
												(2)Alternate
				federal cochairpersonsEach Federal Cochairperson’s alternate
				shall be compensated by the Federal Government at level V of the Executive
				Schedule as set out in section 5316 of title 5.
												(3)State members and
				alternatesEach State member and alternate shall be compensated
				by the State that they represent at the rate established by the laws of that
				State.
												(d)Executive
				director and staff
												(1)In
				generalA Commission shall appoint and fix the compensation of an
				executive director and such other personnel as are necessary to enable the
				Commission to carry out its duties. Compensation under this paragraph may not
				exceed the maximum rate of basic pay established for the Senior Executive
				Service under section 5382 of title 5, including any applicable locality-based
				comparability payment that may be authorized under section 5304(h)(2)(C) of
				that title.
												(2)Executive
				directorThe executive director shall be responsible for carrying
				out the administrative duties of the Commission, directing the Commission
				staff, and such other duties as the Commission may assign.
												(e)No Federal
				Employee StatusNo member, alternate, officer, or employee of a
				Commission (other than the Federal Cochairperson, the alternate Federal
				Cochairperson, staff of the Federal Cochairperson, and any Federal employee
				detailed to the Commission) shall be considered to be a Federal employee for
				any purpose.
											15302.Decisions
											(a)Requirements for
				ApprovalExcept as provided in section 15304(c)(3), decisions by
				the Commission shall require the affirmative vote of the Federal Cochairperson
				and a majority of the State members (exclusive of members representing States
				delinquent under section 15304(c)(3)(C)).
											(b)ConsultationIn
				matters coming before the Commission, the Federal Cochairperson shall, to the
				extent practicable, consult with the Federal departments and agencies having an
				interest in the subject matter.
											(c)QuorumsA
				Commission shall determine what constitutes a quorum for Commission meetings;
				except that—
												(1)any quorum shall
				include the Federal Cochairperson or the alternate Federal Cochairperson;
				and
												(2)a State alternate
				member shall not be counted toward the establishment of a quorum.
												(d)Projects and
				Grant ProposalsThe approval of project and grant proposals shall
				be a responsibility of each Commission and shall be carried out in accordance
				with section 15503.
											15303.FunctionsA Commission shall—
											(1)assess the needs
				and assets of its region based on available research, demonstration projects,
				investigations, assessments, and evaluations of the region prepared by Federal,
				State, and local agencies, universities, local development districts, and other
				nonprofit groups;
											(2)develop, on a
				continuing basis, comprehensive and coordinated economic and infrastructure
				development strategies to establish priorities and approve grants for the
				economic development of its region, giving due consideration to other Federal,
				State, and local planning and development activities in the region;
											(3)not later than one
				year after the date of the enactment of this section, and after taking into
				account State plans developed under section 15502, establish priorities in an
				economic and infrastructure development plan for its region, including 5-year
				regional outcome targets;
											(4)(A)enhance the capacity of,
				and provide support for, local development districts in its region; or
												(B)if no local development district
				exists in an area in a participating State in the region, foster the creation
				of a local development district;
												(5)encourage private
				investment in industrial, commercial, and other economic development projects
				in its region;
											(6)cooperate with and
				assist State governments with the preparation of economic and infrastructure
				development plans and programs for participating States;
											(7)formulate and
				recommend to the Governors and legislatures of States that participate in the
				Commission forms of interstate cooperation and, where appropriate,
				international cooperation; and
											(8)work with State
				and local agencies in developing appropriate model legislation to enhance local
				and regional economic development.
											15304.Administrative
				powers and expenses
											(a)PowersIn
				carrying out its duties under this subtitle, a Commission may—
												(1)hold such
				hearings, sit and act at such times and places, take such testimony, receive
				such evidence, and print or otherwise reproduce and distribute a description of
				the proceedings and reports on actions by the Commission as the Commission
				considers appropriate;
												(2)authorize, through
				the Federal or State Cochairperson or any other member of the Commission
				designated by the Commission, the administration of oaths if the Commission
				determines that testimony should be taken or evidence received under
				oath;
												(3)request from any
				Federal, State, or local agency such information as may be available to or
				procurable by the agency that may be of use to the Commission in carrying out
				the duties of the Commission;
												(4)adopt, amend, and
				repeal bylaws and rules governing the conduct of business and the performance
				of duties by the Commission;
												(5)request the head of
				any Federal agency, State agency, or local government to detail to the
				Commission such personnel as the Commission requires to carry out its duties,
				each such detail to be without loss of seniority, pay, or other employee
				status;
												(6)provide for
				coverage of Commission employees in a suitable retirement and employee benefit
				system by making arrangements or entering into contracts with any participating
				State government or otherwise providing retirement and other employee
				coverage;
												(7)accept, use, and
				dispose of gifts or donations or services or real, personal, tangible, or
				intangible property;
												(8)enter into and
				perform such contracts, cooperative agreements, or other transactions as are
				necessary to carry out Commission duties, including any contracts or
				cooperative agreements with a department, agency, or instrumentality of the
				United States, a State (including a political subdivision, agency, or
				instrumentality of the State), or a person, firm, association, or corporation;
				and
												(9)maintain a
				government relations office in the District of Columbia and establish and
				maintain a central office at such location in its region as the Commission may
				select.
												(b)Federal Agency
				CooperationA Federal agency shall—
												(1)cooperate with a
				Commission; and
												(2)provide, to the
				extent practicable, on request of the Federal Cochairperson, appropriate
				assistance in carrying out this subtitle, in accordance with applicable Federal
				laws (including regulations).
												(c)Administrative
				Expenses
												(1)In
				generalSubject to paragraph (2), the administrative expenses of
				a Commission shall be paid—
													(A)by the Federal
				Government, in an amount equal to 50 percent of the administrative expenses of
				the Commission; and
													(B)by the States
				participating in the Commission, in an amount equal to 50 percent of the
				administrative expenses.
													(2)Expenses of the
				Federal cochairpersonAll expenses of the Federal Cochairperson,
				including expenses of the alternate and staff of the Federal Cochairperson,
				shall be paid by the Federal Government.
												(3)State
				share
													(A)In
				generalSubject to subparagraph (B), the share of administrative
				expenses of a Commission to be paid by each State of the Commission shall be
				determined by a unanimous vote of the State members of the Commission.
													(B)No Federal
				participationThe Federal Cochairperson shall not participate or
				vote in any decision under subparagraph (A).
													(C)Delinquent
				StatesDuring any period in which a State is more than 1 year
				delinquent in payment of the State’s share of administrative expenses of the
				Commission under this subsection—
														(i)no
				assistance under this subtitle shall be provided to the State (including
				assistance to a political subdivision or a resident of the State) for any
				project not approved as of the date of the commencement of the delinquency;
				and
														(ii)no member of the
				Commission from the State shall participate or vote in any action by the
				Commission.
														(4)Effect on
				assistanceA State’s share of administrative expenses of a
				Commission under this subsection shall not be taken into consideration when
				determining the amount of assistance provided to the State under this
				subtitle.
												15305.Meetings
											(a)Initial
				meetingEach Commission shall hold an initial meeting not later
				than 180 days after the date of the enactment of this section.
											(b)Annual
				meetingEach Commission shall conduct at least 1 meeting each
				year with the Federal Cochairperson and at least a majority of the State
				members present.
											(c)Additional
				meetingsEach Commission shall conduct additional meetings at
				such times as it determines and may conduct such meetings by electronic
				means.
											15306.Personal
				financial interests
											(a)Conflicts of
				Interest
												(1)No role
				allowedExcept as permitted by paragraph (2), an individual who
				is a State member or alternate, or an officer or employee of a Commission,
				shall not participate personally and substantially as a member, alternate,
				officer, or employee of the Commission, through decision, approval,
				disapproval, recommendation, request for a ruling, or other determination,
				contract, claim, controversy, or other matter in which, to the individual’s
				knowledge, any of the following has a financial interest:
													(A)The
				individual.
													(B)The individual’s
				spouse, minor child, or partner.
													(C)An organization
				(except a State or political subdivision of a State) in which the individual is
				serving as an officer, director, trustee, partner, or employee.
													(D)Any person or
				organization with whom the individual is negotiating or has any arrangement
				concerning prospective employment.
													(2)ExceptionParagraph
				(1) shall not apply if the individual, in advance of the proceeding,
				application, request for a ruling or other determination, contract, claim
				controversy, or other particular matter presenting a potential conflict of
				interest—
													(A)advises the
				Commission of the nature and circumstances of the matter presenting the
				conflict of interest;
													(B)makes full
				disclosure of the financial interest; and
													(C)receives a written
				decision of the Commission that the interest is not so substantial as to be
				considered likely to affect the integrity of the services that the Commission
				may expect from the individual.
													(3)ViolationAn
				individual violating this subsection shall be fined under title 18, imprisoned
				for not more than 1 year, or both.
												(b)State Member or
				AlternateA State member or alternate member may not receive any
				salary, or any contribution to, or supplementation of, salary, for services on
				a Commission from a source other than the State of the member or
				alternate.
											(c)Detailed
				Employees
												(1)In
				generalNo person detailed to serve a Commission shall receive
				any salary, or any contribution to, or supplementation of, salary, for services
				provided to the Commission from any source other than the State, local, or
				intergovernmental department or agency from which the person was detailed to
				the Commission.
												(2)ViolationAny
				person that violates this subsection shall be fined under title 18, imprisoned
				not more than 1 year, or both.
												(d)Federal
				Cochairman, Alternate to Federal Cochairman, and Federal Officers and
				EmployeesThe Federal Cochairman, the alternate to the Federal
				Cochairman, and any Federal officer or employee detailed to duty with the
				Commission are not subject to this section but remain subject to sections 202
				through 209 of title 18.
											(e)RescissionA
				Commission may declare void any contract, loan, or grant of or by the
				Commission in relation to which the Commission determines that there has been a
				violation of any provision under subsection (a)(1), (b), or (c), or any of the
				provisions of sections 202 through 209 of title 18.
											15307.Tribal
				participationGovernments of
				Indian tribes in the region of the Southwest Border Regional Commission shall
				be allowed to participate in matters before that Commission in the same manner
				and to the same extent as State agencies and instrumentalities in the
				region.
										15308.Annual
				report
											(a)In
				GeneralNot later than 90 days after the last day of each fiscal
				year, each Commission shall submit to the President and Congress a report on
				the activities carried out by the Commission under this subtitle in the fiscal
				year.
											(b)ContentsThe
				report shall include—
												(1)a description of
				the criteria used by the Commission to designate counties under section 15702
				and a list of the counties designated in each category;
												(2)an evaluation of
				the progress of the Commission in meeting the goals identified in the
				Commission’s economic and infrastructure development plan under section 15303
				and State economic and infrastructure development plans under section 15502;
				and
												(3)any policy
				recommendations approved by the Commission.
												3Financial
				assistance
										
											Sec.
											15501. Economic and infrastructure
				  development grants.
											15502. Comprehensive economic and
				  infrastructure development plans.
											15503. Approval of applications for
				  assistance.
											15504. Program development
				  criteria.
											15505. Local development districts and
				  organizations.
											15506. Supplements to Federal grant
				  programs.
										
										15501.Economic and
				infrastructure development grants
											(a)In
				GeneralA Commission may make grants to States and local
				governments, Indian tribes, and public and nonprofit organizations for
				projects, approved in accordance with section 15503—
												(1)to develop the
				transportation infrastructure of its region;
												(2)to develop the
				basic public infrastructure of its region;
												(3)to develop the
				telecommunications infrastructure of its region;
												(4)to assist its
				region in obtaining job skills training, skills development and
				employment-related education, entrepreneurship, technology, and business
				development;
												(5)to provide
				assistance to severely economically distressed and underdeveloped areas of its
				region that lack financial resources for improving basic health care and other
				public services;
												(6)to promote resource conservation, tourism,
				recreation, and preservation of open space in a manner consistent with economic
				development goals;
												(7)to promote the development of renewable and
				alternative energy sources; and
												(8)to otherwise
				achieve the purposes of this subtitle.
												(b)Allocation of
				FundsA Commission shall allocate at least 40 percent of any
				grant amounts provided by the Commission in a fiscal year for projects
				described in paragraphs (1) through (3) of subsection (a).
											(c)Sources of
				GrantsGrant amounts may be provided entirely from appropriations
				to carry out this subtitle, in combination with amounts available under other
				Federal grant programs, or from any other source.
											(d)Maximum
				Commission Contributions
												(1)In
				generalSubject to paragraphs (2) and (3), the Commission may
				contribute not more than 50 percent of a project or activity cost eligible for
				financial assistance under this section from amounts appropriated to carry out
				this subtitle.
												(2)Distressed
				countiesThe maximum Commission contribution for a project or
				activity to be carried out in a county for which a distressed county
				designation is in effect under section 15702 may be increased to 80
				percent.
												(3)Special rule for
				regional projectsA Commission may increase to 60 percent under
				paragraph (1) and 90 percent under paragraph (2) the maximum Commission
				contribution for a project or activity if—
													(A)the project or
				activity involves 3 or more counties or more than one State; and
													(B)the Commission
				determines in accordance with section 15302(a) that the project or activity
				will bring significant interstate or multicounty benefits to a region.
													(e)Maintenance of
				effortFunds may be provided by a Commission for a program or
				project in a State under this section only if the Commission determines that
				the level of Federal or State financial assistance provided under a law other
				than this subtitle, for the same type of program or project in the same area of
				the State within region, will not be reduced as a result of funds made
				available by this subtitle.
											(f)No relocation
				assistanceFinancial assistance authorized by this section may
				not be used to assist a person or entity in relocating from one area to
				another.
											15502.Comprehensive
				economic and infrastructure development plans
											(a)State
				plansIn accordance with policies established by a Commission,
				each State member of the Commission shall submit a comprehensive economic and
				infrastructure development plan for the area of the region represented by the
				State member.
											(b)Content of
				planA State economic and infrastructure development plan shall
				reflect the goals, objectives, and priorities identified in any applicable
				economic and infrastructure development plan developed by a Commission under
				section 15303.
											(c)Consultation with
				interested local partiesIn carrying out the development planning
				process (including the selection of programs and projects for assistance), a
				State shall—
												(1)consult with local
				development districts, local units of government, and local colleges and
				universities; and
												(2)take into
				consideration the goals, objectives, priorities, and recommendations of the
				entities described in paragraph (1).
												(d)Public
				participation
												(1)In
				generalA Commission and applicable State and local development
				districts shall encourage and assist, to the maximum extent practicable, public
				participation in the development, revision, and implementation of all plans and
				programs under this subtitle.
												(2)GuidelinesA
				Commission shall develop guidelines for providing public participation,
				including public hearings.
												15503.Approval of
				applications for assistance
											(a)Evaluation by
				State memberAn application to a Commission for a grant or any
				other assistance for a project under this subtitle shall be made through, and
				evaluated for approval by, the State member of the Commission representing the
				applicant.
											(b)CertificationAn
				application to a Commission for a grant or other assistance for a project under
				this subtitle shall be eligible for assistance only on certification by the
				State member of the Commission representing the applicant that the application
				for the project—
												(1)describes ways in
				which the project complies with any applicable State economic and
				infrastructure development plan;
												(2)meets applicable
				criteria under section 15504;
												(3)adequately ensures
				that the project will be properly administered, operated, and maintained;
				and
												(4)otherwise meets
				the requirements for assistance under this subtitle.
												(c)Votes for
				decisionsOn certification by a State member of a Commission of
				an application for a grant or other assistance for a specific project under
				this section, an affirmative vote of the Commission under section 15302 shall
				be required for approval of the application.
											15504.Program
				development criteriaIn
				considering programs and projects to be provided assistance by a Commission
				under this subtitle, and in establishing a priority ranking of the requests for
				assistance provided to the Commission, the Commission shall follow procedures
				that ensure, to the maximum extent practicable, consideration of—
											(1)the relationship
				of the project or class of projects to overall regional development;
											(2)the per capita
				income and poverty and unemployment and outmigration rates in an area;
											(3)the financial
				resources available to the applicants for assistance seeking to carry out the
				project, with emphasis on ensuring that projects are adequately financed to
				maximize the probability of successful economic development;
											(4)the importance of
				the project or class of projects in relation to the other projects or classes
				of projects that may be in competition for the same funds;
											(5)the prospects that
				the project for which assistance is sought will improve, on a continuing rather
				than a temporary basis, the opportunities for employment, the average level of
				income, or the economic development of the area to be served by the project;
				and
											(6)the extent to
				which the project design provides for detailed outcome measurements by which
				grant expenditures and the results of the expenditures may be evaluated.
											15505.Local
				development districts and organizations
											(a)Grants to local
				development districtsSubject to the requirements of this
				section, a Commission may make grants to a local development district to assist
				in the payment of development planning and administrative expenses.
											(b)Conditions for
				grants
												(1)Maximum
				amountThe amount of a grant awarded under this section may not
				exceed 80 percent of the administrative and planning expenses of the local
				development district receiving the grant.
												(2)Maximum period
				for State agenciesIn the case of a State agency certified as a
				local development district, a grant may not be awarded to the agency under this
				section for more than 3 fiscal years.
												(3)Local
				shareThe contributions of a local development district for
				administrative expenses may be in cash or in kind, fairly evaluated, including
				space, equipment, and services.
												(c)Duties of local
				development districtsA local development district shall—
												(1)operate as a lead
				organization serving multicounty areas in the region at the local level;
												(2)assist the
				Commission in carrying out outreach activities for local governments, community
				development groups, the business community, and the public;
												(3)serve as a liaison
				between State and local governments, nonprofit organizations (including
				community-based groups and educational institutions), the business community,
				and citizens; and
												(4)assist the
				individuals and entities described in paragraph (3) in identifying, assessing,
				and facilitating projects and programs to promote the economic development of
				the region.
												15506.Supplements
				to Federal grant programs
											(a)FindingCongress
				finds that certain States and local communities of the region, including local
				development districts, may be unable to take maximum advantage of Federal grant
				programs for which the States and communities are eligible because—
												(1)they lack the
				economic resources to provide the required matching share; or
												(2)there are
				insufficient funds available under the applicable Federal law with respect to a
				project to be carried out in the region.
												(b)Federal grant
				program fundingA Commission, with the approval of the Federal
				Cochairperson, may use amounts made available to carry out this
				subtitle—
												(1)for any part of
				the basic Federal contribution to projects or activities under the Federal
				grant programs authorized by Federal laws; and
												(2)to increase the
				Federal contribution to projects and activities under the programs above the
				fixed maximum part of the cost of the projects or activities otherwise
				authorized by the applicable law.
												(c)Certification
				requiredFor a program, project, or activity for which any part
				of the basic Federal contribution to the project or activity under a Federal
				grant program is proposed to be made under subsection (b), the Federal
				contribution shall not be made until the responsible Federal official
				administering the Federal law authorizing the Federal contribution certifies
				that the program, project, or activity meets the applicable requirements of the
				Federal law and could be approved for Federal contribution under that law if
				amounts were available under the law for the program, project, or
				activity.
											(d)Limitations in
				other laws inapplicableAmounts provided pursuant to this
				subtitle are available without regard to any limitations on areas eligible for
				assistance or authorizations for appropriation in any other law.
											(e)Federal
				shareThe Federal share of the cost of a project or activity
				receiving assistance under this section shall not exceed 80 percent.
											(f)Maximum
				commission contributionSection 15501(d), relating to limitations
				on Commission contributions, shall apply to a program, project, or activity
				receiving assistance under this section.
											4Administrative
				provisions
										
											Subchapter I—General provisions
											Sec. 15701. Consent of States.
											Sec. 15702. Distressed counties and areas.
											Sec. 15703. Counties eligible for assistance in more than one
				  region.
											Sec. 15704. Inspector General; records.
											Sec. 15705. Biannual meetings of representatives of all
				  Commissions.
											Subchapter II—Designation of regions
											Sec. 15731. Southeast Crescent Regional Commission.
											Sec. 15732. Southwest Border Regional Commission.
											Sec. 15733. Northern Border Regional Commission.
											Subchapter III—Authorization of appropriations
											Sec. 15751. Authorization of appropriations.
										
										IGeneral
				provisions
											15701.Consent of
				StatesThis subtitle does not
				require a State to engage in or accept a program under this subtitle without
				its consent.
											15702.Distressed
				counties and areas
												(a)DesignationsNot
				later than 90 days after the date of the enactment of this section, and
				annually thereafter, each Commission shall make the following
				designations:
													(1)Distressed
				countiesThe Commission shall designate as distressed counties
				those counties in its region that are the most severely and persistently
				economically distressed and underdeveloped and have high rates of poverty,
				unemployment, or outmigration.
													(2)Transitional
				countiesThe Commission shall designate as transitional counties
				those counties in its region that are economically distressed and
				underdeveloped or have recently suffered high rates of poverty, unemployment,
				or outmigration.
													(3)Attainment
				countiesThe Commission shall designate as attainment counties,
				those counties in its region that are not designated as distressed or
				transitional counties under this subsection.
													(4)Isolated areas
				of distressThe Commission shall designate as isolated areas of
				distress, areas located in counties designated as attainment counties under
				paragraph (3) that have high rates of poverty, unemployment, or
				outmigration.
													(b)AllocationA
				Commission shall allocate at least 50 percent of the appropriations made
				available to the Commission to carry out this subtitle for programs and
				projects designed to serve the needs of distressed counties and isolated areas
				of distress in the region.
												(c)Attainment
				counties
													(1)In
				generalExcept as provided in paragraph (2), funds may not be
				provided under this subtitle for a project located in a county designated as an
				attainment county under subsection (a).
													(2)Exceptions
														(A)Administrative
				expenses of local development districtsThe funding prohibition
				under paragraph (1) shall not apply to grants to fund the administrative
				expenses of local development districts under section 15505.
														(B)Multicounty and
				other projectsA Commission may waive the application of the
				funding prohibition under paragraph (1) with respect to—
															(i)a
				multicounty project that includes participation by an attainment county;
				and
															(ii)any other type of
				project, if a Commission determines that the project could bring significant
				benefits to areas of the region outside an attainment county.
															(3)Isolated areas
				of distressFor a designation of an isolated area of distress to
				be effective, the designation shall be supported—
														(A)by the most recent
				Federal data available; or
														(B)if no recent
				Federal data are available, by the most recent data available through the
				government of the State in which the isolated area of distress is
				located.
														15703.Counties
				eligible for assistance in more than one region
												(a)LimitationA
				political subdivision of a State may not receive assistance under this subtitle
				in a fiscal year from more than one Commission.
												(b)Selection of
				CommissionA political subdivision included in the region of more
				than one Commission shall select the Commission with which it will participate
				by notifying, in writing, the Federal Cochairperson and the appropriate State
				member of that Commission.
												(c)Changes in
				selectionsThe selection of a Commission by a political
				subdivision shall apply in the fiscal year in which the selection is made, and
				shall apply in each subsequent fiscal year unless the political subdivision, at
				least 90 days before the first day of the fiscal year, notifies the
				Cochairpersons of another Commission in writing that the political subdivision
				will participate in that Commission and also transmits a copy of such
				notification to the Cochairpersons of the Commission in which the political
				subdivision is currently participating.
												(d)Inclusion of
				Appalachian Regional CommissionIn this section, the term
				Commission includes the Appalachian Regional Commission
				established under chapter 143.
												15704.Inspector
				General; records
												(a)Appointment of
				Inspector GeneralThere shall be an Inspector General for the
				Commissions appointed in accordance with section 3(a) of the Inspector General
				Act of 1978 (5 U.S.C. App.). All of the Commissions shall be subject to a
				single Inspector General.
												(b)Records of a
				Commission
													(1)In
				generalA Commission shall maintain accurate and complete records
				of all its transactions and activities.
													(2)AvailabilityAll
				records of a Commission shall be available for audit and examination by the
				Inspector General (including authorized representatives of the Inspector
				General).
													(c)Records of
				recipients of commission assistance
													(1)In
				generalA recipient of funds from a Commission under this
				subtitle shall maintain accurate and complete records of transactions and
				activities financed with the funds and report to the Commission on the
				transactions and activities.
													(2)AvailabilityAll
				records required under paragraph (1) shall be available for audit by the
				Commission and the Inspector General (including authorized representatives of
				the Commission and the Inspector General).
													(d)Annual
				AuditThe Inspector General shall audit the activities,
				transactions, and records of each Commission on an annual basis.
												15705.Biannual
				meetings of representatives of all Commissions
												(a)In
				generalRepresentatives of each Commission, the Appalachian
				Regional Commission, and the Denali Commission shall meet biannually to discuss
				issues confronting regions suffering from chronic and contiguous distress and
				successful strategies for promoting regional development.
												(b)Chair of
				meetingsThe chair of each meeting shall rotate among the
				Commissions, with the Appalachian Regional Commission to host the first
				meeting.
												IIDesignation of
				regions
											15731.Southeast
				Crescent Regional CommissionThe region of the Southeast Crescent
				Regional Commission shall consist of all counties of the States of Virginia,
				North Carolina, South Carolina, Georgia, Alabama, Mississippi, and Florida not
				already served by the Appalachian Regional Commission or the Delta Regional
				Authority.
											15732.Southwest
				Border Regional CommissionThe
				region of the Southwest Border Regional Commission shall consist of the
				following political subdivisions:
												(1)ArizonaThe
				counties of Cochise, Gila, Graham, Greenlee, La Paz, Maricopa, Pima, Pinal,
				Santa Cruz, and Yuma in the State of Arizona.
												(2)CaliforniaThe
				counties of Imperial, Los Angeles, Orange, Riverside, San Bernardino, San
				Diego, and Ventura in the State of California.
												(3)New
				mexicoThe counties of Catron, Chaves, Dona Ana, Eddy, Grant,
				Hidalgo, Lincoln, Luna, Otero, Sierra, and Socorro in the State of New
				Mexico.
												(4)TexasThe
				counties of Atascosa, Bandera, Bee, Bexar, Brewster, Brooks, Cameron, Coke,
				Concho, Crane, Crockett, Culberson, Dimmit, Duval, Ector, Edwards, El Paso,
				Frio, Gillespie, Glasscock, Hidalgo, Hudspeth, Irion, Jeff Davis, Jim Hogg, Jim
				Wells, Karnes, Kendall, Kenedy, Kerr, Kimble, Kinney, Kleberg, La Salle, Live
				Oak, Loving, Mason, Maverick, McMullen, Medina, Menard, Midland, Nueces, Pecos,
				Presidio, Reagan, Real, Reeves, San Patricio, Shleicher, Sutton, Starr,
				Sterling, Terrell, Tom Green Upton, Uvalde, Val Verde, Ward, Webb, Willacy,
				Wilson, Winkler, Zapata, and Zavala in the State of Texas.
												15733.Northern
				Border Regional CommissionThe
				region of the Northern Border Regional Commission shall include the following
				counties:
												(1)MaineThe counties of Androscoggin, Aroostook,
				Franklin, Hancock, Kennebec, Knox, Oxford, Penobscot, Piscataquis, Somerset,
				Waldo, and Washington in the State of Maine.
												(2)New
				HampshireThe counties of
				Carroll, Coos, Grafton, and Sullivan in the State of New Hampshire.
												(3)New
				YorkThe counties of Cayuga,
				Clinton, Essex, Franklin, Fulton, Hamilton, Herkimer, Jefferson, Lewis,
				Madison, Oneida, Oswego, Seneca, and St. Lawrence in the State of New
				York.
												(4)VermontThe counties of Caledonia, Essex, Franklin,
				Grand Isle, Lamoille, and Orleans in the State of Vermont.
												IIIAuthorization of
				appropriations
											15751.Authorization
				of appropriations
												(a)In
				GeneralThere is authorized to be appropriated to each Commission
				to carry out this subtitle $30,000,000 for each of fiscal years 2008 through
				2012.
												(b)Administrative
				ExpensesNot more than 10 percent of the funds made available to
				a Commission in a fiscal year under this section may be used for administrative
				expenses.
												.
						(b)Clerical
			 amendment to table of subtitlesThe table of subtitles for
			 chapter 40, United States Code, is amended by striking the item relating to
			 subtitle V and inserting the following:
						
							
								V.REGIONAL
				  ECONOMIC AND INFRASTRUCTURE DEVELOPMENT15101
								
								VI.MISCELLANEOUS17101
							
							.
					(c)Conforming
			 amendments to Inspector General ActSection 11 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended—
						(1)in paragraph (1),
			 by striking or the President of the Export-Import Bank; and
			 inserting the President of the Export-Import Bank; or the Federal
			 Cochairpersons of the Commissions established under section 15301 of title 40,
			 United States Code;; and
						(2)in
			 paragraph (2), by striking or the Export-Import Bank, and
			 inserting the Export-Import Bank, or the Commissions established under
			 section 15301 of title 40, United States Code,.
						(d)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on the first day of the first fiscal year beginning after the date
			 of the enactment of this Act.
					14218.Coordinator
			 for chronically underserved rural areas
					(a)EstablishmentThe
			 Secretary of Agriculture shall establish a Coordinator for Chronically
			 Underserved Rural Areas (in this section referred to as the
			 Coordinator), to be located in the Rural Development Mission
			 Area.
					(b)MissionThe
			 mission of the Coordinator shall be to direct Department of Agriculture
			 resources to high need, high poverty rural areas.
					(c)DutiesThe
			 Coordinator shall consult with other offices in directing technical assistance,
			 strategic regional planning, at the State and local level, for developing rural
			 economic development that leverages the resources of State and local
			 governments and non-profit and community development organizations.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as necessary to carry out this section for fiscal years
			 2008 through 2012.
					14219.Elimination of
			 statute of limitations applicable to collection of debt by administrative
			 offset
					(a)EliminationSection 3716(e) of title 31, United States
			 Code, is amended to read as follows:
						
							(e)(1)Notwithstanding any other
				provision of law, regulation, or administrative limitation, no limitation on
				the period within which an offset may be initiated or taken pursuant to this
				section shall be effective.
								(2)This section does not apply when a
				statute explicitly prohibits using administrative offset or setoff to collect
				the claim or type of claim
				involved.
								.
					(b)Application of
			 amendmentThe amendment made by subsection (a) shall apply to any
			 debt outstanding on or after the date of the enactment of this Act.
					14220.Availability
			 of excess and surplus computers in rural areasIn addition to any other authority, the
			 Secretary of Agriculture may make available to an organization excess or
			 surplus computers or other technical equipment of the Department of Agriculture
			 for the purposes of distribution to a city, town, or local government entity in
			 a rural area (as defined in section 343(a)(13)(A) of the Consolidated Farm and
			 Rural Development Act).
				14221.Repeal of
			 section 3068 of the Water Resources
			 Development Act of 2007Effective upon the date of enactment of this
			 Act, section 3068 of the Water Resources Development Act of 2007 (Public Law
			 110-114; 121 Stat. 1123), and the item relating to section 3068 in the table of
			 contents of that Act, are repealed.
				14222.Domestic food
			 assistance programs
					(a)Definition of
			 section 32In this section, the term section 32
			 means section 32 of the Act of August 24, 1935 (7 U.S.C. 612c).
					(b)Transfer to Food
			 and Nutrition Service
						(1)In
			 generalAmounts made available for a fiscal year to carry out
			 section 32 in excess of the maximum amount calculated under paragraph (2) shall
			 be transferred to the Secretary, acting through the Administrator of the Food
			 and Nutrition Service, to be used to carry out the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1751 et seq.).
						(2)Maximum
			 amountThe maximum amount calculated under this paragraph for a
			 fiscal year is the sum of—
							(A)(i)in the case of fiscal
			 year 2009, $1,173,000,000;
								(ii)in the case of fiscal year 2010,
			 $1,199,000,000;
								(iii)in the case of fiscal year 2011,
			 $1,215,000,000;
								(iv)in the case of fiscal year 2012,
			 $1,231,000,000;
								(v)in the case of fiscal year 2013,
			 $1,248,000,000;
								(vi)in the case of fiscal year 2014,
			 $1,266,000,000;
								(vii)in the case of fiscal year 2015,
			 $1,284,000,000;
								(viii)in the case of fiscal year 2016,
			 $1,303,000,000;
								(ix)in the case of fiscal year 2017,
			 $1,322,000,000; and
								(x)for fiscal year 2018 and each
			 fiscal year thereafter, the amount made available for the preceding fiscal
			 year, as adjusted to reflect changes for the 12-month period ending on the
			 preceding November 30 in the Consumer Price Index for All Urban Consumers
			 published by the Bureau of Labor Statistics of the Department of Labor;
			 and
								(B)any transfers for the fiscal year from
			 section 32 to the Department of Commerce under the Fish and Wildlife Act of
			 1956 (16 U.S.C. 742a et seq.).
							(c)Fresh fruit and
			 vegetable programOf amounts made available to carry out section
			 32 under subsection (b)(2)(A), the Secretary shall transfer for use to carry
			 out the fresh fruit and vegetable program under section 19 of the Richard B.
			 Russell National School Lunch Act the amounts specified in subsection (i) of
			 that section.
					(d)Whole grain
			 productsOf amounts made available to carry out section 32 under
			 subsection (b)(2)(A), the Secretary shall use to carry out section 4305
			 $4,000,000 for fiscal year 2009.
					(e)Maintenance of
			 fundingThe funding provided under subsections (c) and (d) shall
			 supplement (and not supplant) other Federal funding (including section 32
			 funding) for programs carried out under—
						(1)the Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.), except for section 19 of that Act;
						(2)the
			 Emergency Food Assistance Act of
			 1983 (7 U.S.C. 7501 et seq.); and
						(3)section 27 of the
			 Food Stamp Act of 1977 (7 U.S.C. 2036).
						14223.Technical
			 correctionSection 923(1)(B)
			 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 2206a(1)(B)) is amended by striking as defined in section 316(b) of the
			 Higher Education Act of 1965 (20 U.S.C. 1059c(b)) and inserting
			 as defined in section 502(a)(5) of the Higher Education Act of 1965 (20
			 U.S.C. 1101a(a)(5)).
				XVTrade and tax
			 provisions
			15001.Short title;
			 etc
				(a)Short
			 titleThis title may be cited as the Heartland, Habitat, Harvest, and Horticulture Act of
			 2008.
				(b)Amendments to
			 1986 codeExcept as otherwise expressly provided, whenever in
			 this title an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
				ASupplemental
			 agricultural disaster assistance from the Agricultural Disaster Relief Trust
			 Fund 
				15101.Supplemental
			 agricultural disaster assistance
					(a)In
			 generalThe Trade Act of 1974
			 (19 U.S.C. 2101 et seq.) is amended by adding at the end the following:
						
							IXSupplemental
				agricultural disaster assistance
								901.Supplemental
				agricultural disaster assistance
									(a)DefinitionsIn
				this section:
										(1)Actual
				production history yieldThe term actual production history
				yield means the weighted average of the actual production history for
				each insurable commodity or noninsurable commodity, as calculated under the
				Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or the noninsured crop
				disaster assistance program, respectively.
										(2)Adjusted actual
				production history yieldThe term adjusted actual
				production history yield means—
											(A)in the case of an
				eligible producer on a farm that has at least 4 years of actual production
				history yields for an insurable commodity that are established other than
				pursuant to section 508(g)(4)(B) of the Federal Crop Insurance Act (7 U.S.C.
				1508(g)(4)(B)), the actual production history for the eligible producer without
				regard to any yields established under that section;
											(B)in the case of an
				eligible producer on a farm that has less than 4 years of actual production
				history yields for an insurable commodity, of which 1 or more were established
				pursuant to section 508(g)(4)(B) of that Act, the actual production history for
				the eligible producer as calculated without including the lowest of the yields
				established pursuant to section 508(g)(4)(B) of that Act; and
											(C)in all other cases,
				the actual production history of the eligible producer on a farm.
											(3)Adjusted
				noninsured crop disaster assistance program yieldThe term
				adjusted noninsured crop disaster assistance program yield
				means—
											(A)in the case of an
				eligible producer on a farm that has at least 4 years of production history
				under the noninsured crop disaster assistance program that are not replacement
				yields, the noninsured crop disaster assistance program yield without regard to
				any replacement yields;
											(B)in the case of an
				eligible producer on a farm that less than 4 years of production history under
				the noninsured crop disaster assistance program that are not replacement
				yields, the noninsured crop disaster assistance program yield as calculated
				without including the lowest of the replacement yields; and
											(C)in all other
				cases, the production history of the eligible producer on the farm under the
				noninsured crop disaster assistance program.
											(4)Counter-cyclical
				program payment yieldThe term counter-cyclical program
				payment yield means the weighted average payment yield established under
				section 1102 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				7912), section 1102 of the Food,
				Conservation, and Energy Act of 2008, or a successor
				section.
										(5)Disaster
				county
											(A)In
				generalThe term disaster county means a county
				included in the geographic area covered by a qualifying natural disaster
				declaration.
											(B)InclusionThe
				term disaster county includes—
												(i)a
				county contiguous to a county described in subparagraph (A); and
												(ii)any farm in which,
				during a calendar year, the total loss of production of the farm relating to
				weather is greater than 50 percent of the normal production of the farm, as
				determined by the Secretary.
												(6)Eligible
				producer on a farm
											(A)In
				generalThe term eligible producer on a farm means
				an individual or entity described in subparagraph (B) that, as determined by
				the Secretary, assumes the production and market risks associated with the
				agricultural production of crops or livestock.
											(B)DescriptionAn
				individual or entity referred to in subparagraph (A) is—
												(i)a
				citizen of the United States;
												(ii)a
				resident alien;
												(iii)a partnership of
				citizens of the United States; or
												(iv)a
				corporation, limited liability corporation, or other farm organizational
				structure organized under State law.
												(7)Farm
											(A)In
				generalThe term farm means, in relation to an
				eligible producer on a farm, the sum of all crop acreage in all counties that
				is planted or intended to be planted for harvest by the eligible
				producer.
											(B)AquacultureIn
				the case of aquaculture, the term farm means, in relation to an
				eligible producer on a farm, all fish being produced in all counties that are
				intended to be harvested for sale by the eligible producer.
											(C)HoneyIn
				the case of honey, the term farm means, in relation to an eligible
				producer on a farm, all bees and beehives in all counties that are intended to
				be harvested for a honey crop by the eligible producer.
											(8)Farm-raised
				fishThe term farm-raised fish means any aquatic
				species that is propagated and reared in a controlled environment.
										(9)Insurable
				commodityThe term insurable commodity means an
				agricultural commodity (excluding livestock) for which the producer on a farm
				is eligible to obtain a policy or plan of insurance under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.).
										(10)LivestockThe
				term livestock includes—
											(A)cattle (including
				dairy cattle);
											(B)bison;
											(C)poultry;
											(D)sheep;
											(E)swine;
											(F)horses; and
											(G)other livestock,
				as determined by the Secretary.
											(11)Noninsurable
				commodityThe term noninsurable commodity means a
				crop for which the eligible producers on a farm are eligible to obtain
				assistance under the noninsured crop assistance program.
										(12)Noninsured crop
				assistance programThe term noninsured crop assistance
				program means the program carried out under section 196 of the Federal
				Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).
										(13)Qualifying
				natural disaster declarationThe term qualifying natural
				disaster declaration means a natural disaster declared by the Secretary
				for production losses under section 321(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1961(a)).
										(14)SecretaryThe
				term Secretary means the Secretary of Agriculture.
										(15)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C. 2279(e)).
										(16)StateThe
				term State means—
											(A)a State;
											(B)the District of
				Columbia;
											(C)the Commonwealth
				of Puerto Rico; and
											(D)any other territory
				or possession of the United States.
											(17)Trust
				fundThe term Trust Fund means the Agricultural
				Disaster Relief Trust Fund established under section 902.
										(18)United
				StatesThe term United States when used in a
				geographical sense, means all of the States.
										(b)Supplemental
				Revenue Assistance Payments
										(1)In
				generalThe Secretary shall use such sums as are necessary from
				the Trust Fund to make crop disaster assistance payments to eligible producers
				on farms in disaster counties that have incurred crop production losses or crop
				quality losses, or both, during the crop year.
										(2)Amount
											(A)In
				generalSubject to subparagraph (B), the Secretary shall provide
				crop disaster assistance payments under this section to an eligible producer on
				a farm in an amount equal to 60 percent of the difference between—
												(i)the disaster
				assistance program guarantee, as described in paragraph (3); and
												(ii)the total farm
				revenue for a farm, as described in paragraph (4).
												(B)LimitationThe
				disaster assistance program guarantee for a crop used to calculate the payments
				for a farm under subparagraph (A)(i) may not be greater than 90 percent of the
				sum of the expected revenue, as described in paragraph (5) for each of the
				crops on a farm, as determined by the Secretary.
											(3)Supplemental
				revenue assistance program guarantee
											(A)In
				generalExcept as otherwise provided in this paragraph, the
				supplemental assistance program guarantee shall be the sum obtained by
				adding—
												(i)for each insurable
				commodity on the farm, 115 percent of the product obtained by
				multiplying—
													(I)a payment rate for
				the commodity that is equal to the price election for the commodity elected by
				the eligible producer;
													(II)the payment acres
				for the commodity that is equal to the number of acres planted, or prevented
				from being planted, to the commodity;
													(III)the payment
				yield for the commodity that is equal to the percentage of the crop insurance
				yield elected by the producer of the higher of—
														(aa)the
				adjusted actual production history yield; or
														(bb)the
				counter-cyclical program payment yield for each crop; and
														(ii)for each
				noninsurable commodity on a farm, 120 percent of the product obtained by
				multiplying—
													(I)a payment rate for
				the commodity that is equal to 100 percent of the noninsured crop assistance
				program established price for the commodity;
													(II)the payment acres
				for the commodity that is equal to the number of acres planted, or prevented
				from being planted, to the commodity; and
													(III)the payment
				yield for the commodity that is equal to the higher of—
														(aa)the
				adjusted noninsured crop assistance program yield guarantee; or
														(bb)the
				counter-cyclical program payment yield for each crop.
														(B)Adjustment
				insurance guaranteeNotwithstanding subparagraph (A), in the case
				of an insurable commodity for which a plan of insurance provides for an
				adjustment in the guarantee, such as in the case of prevented planting, the
				adjusted insurance guarantee shall be the basis for determining the disaster
				assistance program guarantee for the insurable commodity.
											(C)Adjusted
				assistance levelNotwithstanding subparagraph (A), in the case of
				a noninsurable commodity for which the noninsured crop assistance program
				provides for an adjustment in the level of assistance, such as in the case of
				unharvested crops, the adjusted assistance level shall be the basis for
				determining the disaster assistance program guarantee for the noninsurable
				commodity.
											(D)Equitable
				treatment for non-yield based policiesThe Secretary shall
				establish equitable treatment for non-yield based policies and plans of
				insurance, such as the Adjusted Gross Revenue Lite insurance program.
											(4)Farm
				revenue
											(A)In
				generalFor purposes of this subsection, the total farm revenue
				for a farm, shall equal the sum obtained by adding—
												(i)the estimated
				actual value for each crop produced on a farm by using the product obtained by
				multiplying—
													(I)the actual crop
				acreage harvested by an eligible producer on a farm;
													(II)the estimated
				actual yield of the crop production; and
													(III)subject to
				subparagraphs (B) and (C), to the extent practicable, the national average
				market price received for the marketing year, as determined by the
				Secretary;
													(ii)15 percent of
				amount of any direct payments made to the producer under sections 1103 and 1303
				of the Food, Conservation, and Energy Act of
				2008 or successor sections;
												(iii)the total amount
				of any counter-cyclical payments made to the producer under sections 1104 and
				1304 of the Food, Conservation, and Energy
				Act of 2008 or successor sections or of any average crop revenue
				election payments made to the producer under section 1105 of that Act;
												(iv)the total amount
				of any loan deficiency payments, marketing loan gains, and marketing
				certificate gains made to the producer under subtitles B and C of the
				Food, Conservation, and Energy Act of
				2008 or successor subtitles;
												(v)the
				amount of payments for prevented planting on a farm;
												(vi)the amount of
				crop insurance indemnities received by an eligible producer on a farm for each
				crop on a farm;
												(vii)the amount of
				payments an eligible producer on a farm received under the noninsured crop
				assistance program for each crop on a farm; and
												(viii)the value of
				any other natural disaster assistance payments provided by the Federal
				Government to an eligible producer on a farm for each crop on a farm for the
				same loss for which the eligible producer is seeking assistance.
												(B)AdjustmentThe
				Secretary shall adjust the average market price received by the eligible
				producer on a farm—
												(i)to
				reflect the average quality discounts applied to the local or regional market
				price of a crop or mechanically harvested forage due to a reduction in the
				intrinsic characteristics of the production resulting from adverse weather, as
				determined annually by the State office of the Farm Service Agency; and
												(ii)to account for a
				crop the value of which is reduced due to excess moisture resulting from a
				disaster-related condition.
												(C)Maximum amount
				for certain cropsWith respect to a crop for which an eligible
				producer on a farm receives assistance under the noninsured crop assistance
				program, the national average market price received during the marketing year
				shall be an amount not more than 100 percent of the price of the crop
				established under the noninsured crop assistance program.
											(5)Expected
				revenueThe expected revenue for each crop on a farm shall equal
				the sum obtained by adding—
											(A)the product
				obtained by multiplying—
												(i)the greatest
				of—
													(I)the adjusted
				actual production history yield of the eligible producer on a farm; and
													(II)the
				counter-cyclical program payment yield;
													(ii)the acreage
				planted or prevented from being planted for each crop; and
												(iii)100 percent of
				the insurance price guarantee; and
												(B)the product
				obtained by multiplying—
												(i)100 percent of the
				adjusted noninsured crop assistance program yield; and
												(ii)100 percent of
				the noninsured crop assistance program price for each of the crops on a
				farm.
												(c)Livestock
				Indemnity Payments
										(1)PaymentsThe
				Secretary shall use such sums as are necessary from the Trust Fund to make
				livestock indemnity payments to eligible producers on farms that have incurred
				livestock death losses in excess of the normal mortality due to adverse
				weather, as determined by the Secretary, during the calendar year, including
				losses due to hurricanes, floods, blizzards, disease, wildfires, extreme heat,
				and extreme cold.
										(2)Payment
				ratesIndemnity payments to an eligible producer on a farm under
				paragraph (1) shall be made at a rate of 75 percent of the market value of the
				applicable livestock on the day before the date of death of the livestock, as
				determined by the Secretary.
										(d)Livestock forage
				disaster program
										(1)DefinitionsIn
				this subsection:
											(A)Covered
				livestock
												(i)In
				generalThe term covered livestock means livestock
				of an eligible livestock producer that, during the 60 days prior to the
				beginning date of a qualifying drought or fire condition, as determined by the
				Secretary, the eligible livestock producer—
													(I)owned;
													(II)leased;
													(III)purchased;
													(IV)entered into a
				contract to purchase;
													(V)is a contract
				grower; or
													(VI)sold or otherwise
				disposed of due to qualifying drought conditions during—
														(aa)the
				current production year; or
														(bb)subject to
				paragraph (3)(B)(ii), 1 or both of the 2 production years immediately preceding
				the current production year.
														(ii)ExclusionThe
				term covered livestock does not include livestock that were or
				would have been in a feedlot, on the beginning date of the qualifying drought
				or fire condition, as a part of the normal business operation of the eligible
				livestock producer, as determined by the Secretary.
												(B)Drought
				monitorThe term drought monitor means a system for
				classifying drought severity according to a range of abnormally dry to
				exceptional drought, as defined by the Secretary.
											(C)Eligible
				livestock producer
												(i)In
				generalThe term eligible livestock producer means
				an eligible producer on a farm that—
													(I)is an owner, cash
				or share lessee, or contract grower of covered livestock that provides the
				pastureland or grazing land, including cash-leased pastureland or grazing land,
				for the livestock;
													(II)provides the
				pastureland or grazing land for covered livestock, including cash-leased
				pastureland or grazing land that is physically located in a county affected by
				drought;
													(III)certifies
				grazing loss; and
													(IV)meets all other
				eligibility requirements established under this subsection.
													(ii)ExclusionThe
				term eligible livestock producer does not include an owner, cash
				or share lessee, or contract grower of livestock that rents or leases
				pastureland or grazing land owned by another person on a rate-of-gain
				basis.
												(D)Normal carrying
				capacityThe term normal carrying capacity, with
				respect to each type of grazing land or pastureland in a county, means the
				normal carrying capacity, as determined under paragraph (3)(D)(i), that would
				be expected from the grazing land or pastureland for livestock during the
				normal grazing period, in the absence of a drought or fire that diminishes the
				production of the grazing land or pastureland.
											(E)Normal grazing
				periodThe term normal grazing period, with respect
				to a county, means the normal grazing period during the calendar year for the
				county, as determined under paragraph (3)(D)(i).
											(2)ProgramThe
				Secretary shall use such sums as are necessary from the Trust Fund to provide
				compensation for losses to eligible livestock producers due to grazing losses
				for covered livestock due to—
											(A)a drought
				condition, as described in paragraph (3); or
											(B)fire, as described
				in paragraph (4).
											(3)Assistance for
				losses due to drought conditions
											(A)Eligible
				losses
												(i)In
				generalAn eligible livestock producer may receive assistance
				under this subsection only for grazing losses for covered livestock that occur
				on land that—
													(I)is native or
				improved pastureland with permanent vegetative cover; or
													(II)is planted to a
				crop planted specifically for the purpose of providing grazing for covered
				livestock.
													(ii)ExclusionsAn
				eligible livestock producer may not receive assistance under this subsection
				for grazing losses that occur on land used for haying or grazing under the
				conservation reserve program established under subchapter B of chapter 1 of
				subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
				seq.).
												(B)Monthly payment
				rate
												(i)In
				generalExcept as provided in clause (ii), the payment rate for
				assistance under this paragraph for 1 month shall, in the case of drought, be
				equal to 60 percent of the lesser of—
													(I)the monthly feed
				cost for all covered livestock owned or leased by the eligible livestock
				producer, as determined under subparagraph (C); or
													(II)the monthly feed
				cost calculated by using the normal carrying capacity of the eligible grazing
				land of the eligible livestock producer.
													(ii)Partial
				compensationIn the case of an eligible livestock producer that
				sold or otherwise disposed of covered livestock due to drought conditions in 1
				or both of the 2 production years immediately preceding the current production
				year, as determined by the Secretary, the payment rate shall be 80 percent of
				the payment rate otherwise calculated in accordance with clause (i).
												(C)Monthly feed
				cost
												(i)In
				generalThe monthly feed cost shall equal the product obtained by
				multiplying—
													(I)30 days;
													(II)a payment quantity
				that is equal to the feed grain equivalent, as determined under clause (ii);
				and
													(III)a payment rate
				that is equal to the corn price per pound, as determined under clause
				(iii).
													(ii)Feed grain
				equivalentFor purposes of clause (i)(I), the feed grain
				equivalent shall equal—
													(I)in the case of an
				adult beef cow, 15.7 pounds of corn per day; or
													(II)in the case of
				any other type of weight of livestock, an amount determined by the Secretary
				that represents the average number of pounds of corn per day necessary to feed
				the livestock.
													(iii)Corn price per
				poundFor purposes of clause (i)(II), the corn price per pound
				shall equal the quotient obtained by dividing—
													(I)the higher
				of—
														(aa)the
				national average corn price per bushel for the 12-month period immediately
				preceding March 1 of the year for which the disaster assistance is calculated;
				or
														(bb)the
				national average corn price per bushel for the 24-month period immediately
				preceding that March 1; by
														(II)56.
													(D)Normal grazing
				period and drought monitor intensity
												(i)FSA county
				committee determinations
													(I)In
				generalThe Secretary shall determine the normal carrying
				capacity and normal grazing period for each type of grazing land or pastureland
				in the county served by the applicable committee.
													(II)ChangesNo
				change to the normal carrying capacity or normal grazing period established for
				a county under subclause (I) shall be made unless the change is requested by
				the appropriate State and county Farm Service Agency committees.
													(ii)Drought
				intensity
													(I)D2An
				eligible livestock producer that owns or leases grazing land or pastureland
				that is physically located in a county that is rated by the U.S. Drought
				Monitor as having a D2 (severe drought) intensity in any area of the county for
				at least 8 consecutive weeks during the normal grazing period for the county,
				as determined by the Secretary, shall be eligible to receive assistance under
				this paragraph in an amount equal to 1 monthly payment using the monthly
				payment rate determined under subparagraph (B).
													(II)D3An
				eligible livestock producer that owns or leases grazing land or pastureland
				that is physically located in a county that is rated by the U.S. Drought
				Monitor as having at least a D3 (extreme drought) intensity in any area of the
				county at any time during the normal grazing period for the county, as
				determined by the Secretary, shall be eligible to receive assistance under this
				paragraph—
														(aa)in
				an amount equal to 2 monthly payments using the monthly payment rate determined
				under subparagraph (B); or
														(bb)if
				the county is rated as having a D3 (extreme drought) intensity in any area of
				the county for at least 4 weeks during the normal grazing period for the
				county, or is rated as having a D4 (exceptional drought) intensity in any area
				of the county at any time during the normal grazing period, in an amount equal
				to 3 monthly payments using the monthly payment rate determined under
				subparagraph (B).
														(4)Assistance for
				losses due to fire on public managed land
											(A)In
				generalAn eligible livestock producer may receive assistance
				under this paragraph only if—
												(i)the grazing losses
				occur on rangeland that is managed by a Federal agency; and
												(ii)the eligible
				livestock producer is prohibited by the Federal agency from grazing the normal
				permitted livestock on the managed rangeland due to a fire.
												(B)Payment
				rateThe payment rate for assistance under this paragraph shall
				be equal to 50 percent of the monthly feed cost for the total number of
				livestock covered by the Federal lease of the eligible livestock producer, as
				determined under paragraph (3)(C).
											(C)Payment
				duration
												(i)In
				generalSubject to clause (ii), an eligible livestock producer
				shall be eligible to receive assistance under this paragraph for the
				period—
													(I)beginning on the
				date on which the Federal agency excludes the eligible livestock producer from
				using the managed rangeland for grazing; and
													(II)ending on the
				last day of the Federal lease of the eligible livestock producer.
													(ii)LimitationAn
				eligible livestock producer may only receive assistance under this paragraph
				for losses that occur on not more than 180 days per year.
												(5)Minimum risk
				management purchase requirements
											(A)In
				generalExcept as otherwise provided in this paragraph, a
				livestock producer shall only be eligible for assistance under this subsection
				if the livestock producer—
												(i)obtained a policy
				or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et
				seq.) for the grazing land incurring the losses for which assistance is being
				requested; or
												(ii)filed the
				required paperwork, and paid the administrative fee by the applicable State
				filing deadline, for the noninsured crop assistance program for the grazing
				land incurring the losses for which assistance is being requested.
												(B)Waiver for
				socially disadvantaged, limited resource, or beginning farmer or
				rancherIn the case of an eligible livestock producer that is a
				socially disadvantaged farmer or rancher or limited resource or beginning
				farmer or rancher, as determined by the Secretary, the Secretary may—
												(i)waive subparagraph
				(A); and
												(ii)provide disaster
				assistance under this section at a level that the Secretary determines to be
				equitable and appropriate.
												(C)Waiver for 2008
				calendar yearIn the case of an eligible livestock producer that
				suffered losses on grazing land during the 2008 calendar year but does not meet
				the requirements of subparagraph (A), the Secretary shall waive subparagraph
				(A) if the eligible livestock producer pays a fee in an amount equal to the
				applicable noninsured crop assistance program fee or catastrophic risk
				protection plan fee required under subparagraph (A) to the Secretary not later
				than 90 days after the date of enactment of this subtitle.
											(D)Equitable
				relief
												(i)In
				generalThe Secretary may provide equitable relief to an eligible
				livestock producer that is otherwise ineligible or unintentionally fails to
				meet the requirements of subparagraph (A) for the grazing land incurring the
				loss on a case-by-case basis, as determined by the Secretary.
												(ii)2008 calendar
				yearIn the case of an eligible livestock producer that suffered
				losses on grazing land during the 2008 calendar year, the Secretary shall take
				special consideration to provide equitable relief in cases in which the
				eligible livestock producer failed to meet the requirements of subparagraph (A)
				due to the enactment of this title after the closing date of sales periods for
				crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) and
				the noninsured crop assistance program.
												(6)No duplicative
				payments
											(A)In
				generalAn eligible livestock producer may elect to receive
				assistance for grazing or pasture feed losses due to drought conditions under
				paragraph (3) or fire under paragraph (4), but not both for the same loss, as
				determined by the Secretary.
											(B)Relationship to
				supplemental revenue assistanceAn eligible livestock producer
				that receives assistance under this subsection may not also receive assistance
				for losses to crops on the same land with the same intended use under
				subsection (b).
											(e)Emergency
				Assistance for Livestock, Honey Bees, and Farm-Raised Fish
										(1)In
				generalThe Secretary shall use up to $50,000,000 per year from
				the Trust Fund to provide emergency relief to eligible producers of livestock,
				honey bees, and farm-raised fish to aid in the reduction of losses due to
				disease, adverse weather, or other conditions, such as blizzards and wildfires,
				as determined by the Secretary, that are not covered under subsection (b), (c),
				or (d).
										(2)Use of
				fundsFunds made available under this subsection shall be used to
				reduce losses caused by feed or water shortages, disease, or other factors as
				determined by the Secretary.
										(3)Availability of
				fundsAny funds made available under this subsection shall remain
				available until expended.
										(f)Tree Assistance
				Program
										(1)DefinitionsIn
				this subsection:
											(A)Eligible
				orchardistThe term eligible orchardist means a
				person that produces annual crops from trees for commercial purposes.
											(B)Natural
				disasterThe term natural disaster means plant
				disease, insect infestation, drought, fire, freeze, flood, earthquake,
				lightning, or other occurrence, as determined by the Secretary.
											(C)Nursery tree
				growerThe term nursery tree grower means a person
				who produces nursery, ornamental, fruit, nut, or Christmas trees for commercial
				sale, as determined by the Secretary.
											(D)TreeThe
				term tree includes a tree, bush, and vine.
											(2)Eligibility
											(A)LossSubject
				to subparagraph (B), the Secretary shall provide assistance—
												(i)under paragraph
				(3) to eligible orchardists and nursery tree growers that planted trees for
				commercial purposes but lost the trees as a result of a natural disaster, as
				determined by the Secretary; and
												(ii)under paragraph
				(3)(B) to eligible orchardists and nursery tree growers that have a production
				history for commercial purposes on planted or existing trees but lost the trees
				as a result of a natural disaster, as determined by the Secretary.
												(B)LimitationAn
				eligible orchardist or nursery tree grower shall qualify for assistance under
				subparagraph (A) only if the tree mortality of the eligible orchardist or
				nursery tree grower, as a result of damaging weather or related condition,
				exceeds 15 percent (adjusted for normal mortality).
											(3)AssistanceSubject
				to paragraph (4), the assistance provided by the Secretary to eligible
				orchardists and nursery tree growers for losses described in paragraph (2)
				shall consist of—
											(A)(i)reimbursement of 70
				percent of the cost of replanting trees lost due to a natural disaster, as
				determined by the Secretary, in excess of 15 percent mortality (adjusted for
				normal mortality); or
												(ii)at the option of the Secretary,
				sufficient seedlings to reestablish a stand; and
												(B)reimbursement of
				50 percent of the cost of pruning, removal, and other costs incurred by an
				eligible orchardist or nursery tree grower to salvage existing trees or, in the
				case of tree mortality, to prepare the land to replant trees as a result of
				damage or tree mortality due to a natural disaster, as determined by the
				Secretary, in excess of 15 percent damage or mortality (adjusted for normal
				tree damage and mortality).
											(4)Limitations on
				assistance
											(A)Definitions of
				legal entity and personIn this paragraph, the terms legal
				entity and person have the meaning given those terms in
				section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a) (as amended
				by section 1603 of the Food, Conservation,
				and Energy Act of 2008).
											(B)AmountThe
				total amount of payments received, directly or indirectly, by a person or legal
				entity (excluding a joint venture or general partnership) under this subsection
				may not exceed $100,000 for any crop year, or an equivalent value in tree
				seedlings.
											(C)AcresThe
				total quantity of acres planted to trees or tree seedlings for which a person
				or legal entity shall be entitled to receive payments under this subsection may
				not exceed 500 acres.
											(g)Risk Management
				Purchase Requirement
										(1)In
				generalExcept as otherwise provided in this section, the
				eligible producers on a farm shall not be eligible for assistance under this
				section (other than subsection (c)) if the eligible producers on the
				farm—
											(A)in the case of
				each insurable commodity of the eligible producers on the farm, did not obtain
				a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C.
				1501 et seq.) (excluding a crop insurance pilot program under that Act);
				or
											(B)in the case of
				each noninsurable commodity of the eligible producers on the farm, did not file
				the required paperwork, and pay the administrative fee by the applicable State
				filing deadline, for the noninsured crop assistance program.
											(2)MinimumTo
				be considered to have obtained insurance under paragraph (1)(A), an eligible
				producer on a farm shall have obtained a policy or plan of insurance with not
				less than 50 percent yield coverage at 55 percent of the insurable price for
				each crop grazed, planted, or intended to be planted for harvest on a whole
				farm.
										(3)Waiver for
				socially disadvantaged, limited resource, or beginning farmer or
				rancherWith respect to eligible producers that are socially
				disadvantaged farmers or ranchers or limited resource or beginning farmers or
				ranchers, as determined by the Secretary, the Secretary may—
											(A)waive paragraph
				(1); and
											(B)provide disaster
				assistance under this section at a level that the Secretary determines to be
				equitable and appropriate.
											(4)Waiver for 2008
				crop yearIn the case of an eligible producer that suffered
				losses in an insurable commodity or noninsurable commodity during the 2008 crop
				year but does not meet the requirements of paragraph (1), the Secretary shall
				waive paragraph (1) if the eligible producer pays a fee in an amount equal to
				the applicable noninsured crop assistance program fee or catastrophic risk
				protection plan fee required under paragraph (1) to the Secretary not later
				than 90 days after the date of enactment of this subtitle.
										(5)Equitable
				relief
											(A)In
				generalThe Secretary may provide equitable relief to eligible
				producers on a farm that are otherwise ineligible or unintentionally fail to
				meet the requirements of paragraph (1) for 1 or more crops on a farm on a
				case-by-case basis, as determined by the Secretary.
											(B)2008 crop
				yearIn the case of eligible producers on a farm that suffered
				losses in an insurable commodity or noninsurable commodity during the 2008 crop
				year, the Secretary shall take special consideration to provide equitable
				relief in cases in which the eligible producers failed to meet the requirements
				of paragraph (1) due to the enactment of this title after the closing date of
				sales periods for crop insurance under the Federal Crop Insurance Act (7 U.S.C.
				1501 et seq.) and the noninsured crop assistance program.
											(h)Payment
				Limitations
										(1)Definitions of
				legal entity and personIn this subsection, the terms legal
				entity and person have the meaning given those terms in
				section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a) (as amended
				by section 1603 of the Food, Conservation,
				and Energy Act of 2008).
										(2)AmountThe
				total amount of disaster assistance payments received, directly or indirectly,
				by a person or legal entity (excluding a joint venture or general partnership)
				under this section (excluding payments received under subsection (f)) may not
				exceed $100,000 for any crop year.
										(3)AGI
				limitationSection 1001D of the Food Security Act of 1985 (7
				U.S.C. 1308–3a) or any successor provision shall apply with respect to
				assistance provided under this section.
										(4)Direct
				attributionSubsections (e) and (f) of section 1001 of the Food
				Security Act of 1985 (7 U.S.C. 1308) or any successor provisions relating to
				direct attribution shall apply with respect to assistance provided under this
				section.
										(i)Period of
				EffectivenessThis section shall be effective only for losses
				that are incurred as the result of a disaster, adverse weather, or other
				environmental condition that occurs on or before September 30, 2011, as
				determined by the Secretary.
									(j)No Duplicative
				PaymentsIn implementing any other program which makes disaster
				assistance payments (except for indemnities made under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.)) and section 196 of the Federal
				Agriculture Improvement and Reform Act of 1996), the Secretary shall prevent
				duplicative payments with respect to the same loss for which a person receives
				a payment under subsections (b), (c), (d), (e), or (f).
									902.Agricultural
				Disaster Relief Trust Fund
									(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Agricultural Disaster Relief
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to such Trust Fund as provided in this section.
									(b)Transfer to
				Trust Fund
										(1)In
				generalThere are appropriated to the Agricultural Disaster
				Relief Trust Fund amounts equivalent to 3.08 percent of the amounts received in
				the general fund of the Treasury of the United States during fiscal years 2008
				through 2011 attributable to the duties collected on articles entered, or
				withdrawn from warehouse, for consumption under the Harmonized Tariff Schedule
				of the United States.
										(2)Amounts based on
				estimatesThe amounts appropriated under this section shall be
				transferred at least monthly from the general fund of the Treasury of the
				United States to the Agricultural Disaster Relief Trust Fund on the basis of
				estimates made by the Secretary of the Treasury. Proper adjustments shall be
				made in the amounts subsequently transferred to the extent prior estimates were
				in excess of or less than the amounts required to be transferred.
										(3)Limitation on
				transfers to Agricultural Disaster Relief Trust FundNo amount
				may be appropriated to the Agricultural Disaster Relief Trust Fund on and after
				the date of any expenditure from the Agricultural Disaster Relief Trust Fund
				which is not permitted by this section. The determination of whether an
				expenditure is so permitted shall be made without regard to—
											(A)any provision of
				law which is not contained or referenced in this title or in a revenue Act,
				and
											(B)whether such
				provision of law is a subsequently enacted provision or directly or indirectly
				seeks to waive the application of this paragraph.
											(c)Administration
										(1)ReportsThe
				Secretary of the Treasury shall be the trustee of the Agricultural Disaster
				Relief Trust Fund and shall submit an annual report to Congress each year on
				the financial condition and the results of the operations of such Trust Fund
				during the preceding fiscal year and on its expected condition and operations
				during the 4 fiscal years succeeding such fiscal year. Such report shall be
				printed as a House document of the session of Congress to which the report is
				made.
										(2)Investment
											(A)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Agricultural Disaster Relief Trust Fund as is not in his judgment
				required to meet current withdrawals. Such investments may be made only in
				interest bearing obligations of the United States. For such purpose, such
				obligations may be acquired—
												(i)on
				original issue at the issue price, or
												(ii)by purchase of
				outstanding obligations at the market price.
												(B)Sale of
				obligationsAny obligation acquired by the Agricultural Disaster
				Relief Trust Fund may be sold by the Secretary of the Treasury at the market
				price.
											(C)Interest on
				certain proceedsThe interest on, and the proceeds from the sale
				or redemption of, any obligations held in the Agricultural Disaster Relief
				Trust Fund shall be credited to and form a part of such Trust Fund.
											(d)Expenditures From
				Trust FundAmounts in the Agricultural Disaster Relief Trust Fund
				shall be available for the purposes of making expenditures to meet those
				obligations of the United States incurred under section 901 or section 531 of
				the Federal Crop Insurance Act (as such sections are in effect on the date of
				the enactment of the Food, Conservation, and Energy Act of 2008).
									(e)Authority To
				Borrow
										(1)In
				generalThere are authorized to be appropriated, and are
				appropriated, to the Agricultural Disaster Relief Trust Fund, as repayable
				advances, such sums as may be necessary to carry out the purposes of such Trust
				Fund.
										(2)Repayment of
				advances
											(A)In
				generalAdvances made to the Agricultural Disaster Relief Trust
				Fund shall be repaid, and interest on such advances shall be paid, to the
				general fund of the Treasury when the Secretary determines that moneys are
				available for such purposes in such Trust Fund.
											(B)Rate of
				interestInterest on advances made pursuant to this subsection
				shall be—
												(i)at
				a rate determined by the Secretary of the Treasury (as of the close of the
				calendar month preceding the month in which the advance is made) to be equal to
				the current average market yield on outstanding marketable obligations of the
				United States with remaining periods to maturity comparable to the anticipated
				period during which the advance will be outstanding, and
												(ii)compounded
				annually.
												903.JurisdictionLegislation in the Senate of the United
				States amending section 901 or 902 shall be referred to the Committee on
				Finance of the
				Senate.
								.
					(b)TransitionFor
			 purposes of the 2008 crop year, the Secretary shall carry out subsections
			 (f)(4) and (h) of section 901 of the Trade Act of 1974 (as added by subsection
			 (a)) in accordance with the terms and conditions of sections 1001 through 1001D
			 of the Food Security Act of 1985 (16 U.S.C. 1308 et seq.), as in effect on
			 September 30, 2007.
					(c)Clerical
			 amendmentThe table of contents for the Trade Act of 1974 (19
			 U.S.C. 2101 et seq.) is amended by adding at the end the following:
						
							
								TITLE IX—Supplemental agricultural disaster
				assistance
								Sec. 901. Supplemental agricultural disaster
				assistance.
								Sec. 902. Agricultural Disaster Relief Trust Fund.
								Sec. 903.
				Jurisdiction.
							
							.
					BRevenue provisions
			 for agriculture programs
				15201.Customs User
			 Fees
					(a)In
			 generalSection 13031(j)(3)(A) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)) is amended by striking
			 December 27, 2014 and inserting November 14,
			 2017.
					(b)Other
			 feesSection 13031(j)(3)(B)(i) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(B)(i)) is amended by striking
			 December 27, 2014 and inserting September 30,
			 2017.
					(c)Time for
			 remitting certain cobra feesNotwithstanding any other provision
			 of law, any fees authorized under paragraphs (1) through (8) of section
			 13031(a) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(a) (1) through (8)) with respect to customs services provided on or
			 after July 1, 2017, and before September 20, 2017, shall be paid not later than
			 September 25, 2017.
					(d)Time for
			 remitting certain merchandise processing fees
						(1)In
			 generalNotwithstanding any other provision of law, any fees
			 authorized under paragraphs (9) and (10) of section 13031(a) of the
			 Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a) (9)
			 and (10)) with respect to processing merchandise entered on or after October 1,
			 2017, and before November 15, 2017, shall be paid not later than September 25,
			 2017, in an amount equivalent to the amount of such fees paid by the person
			 responsible for such fees with respect to merchandise entered on or after
			 October 1, 2016, and before November 15, 2016, as determined by the Secretary
			 of the Treasury.
						(2)Reconciliation
			 of merchandise processing feesNot later than December 15, 2017,
			 the Secretary of the Treasury shall reconcile the fees paid pursuant to
			 paragraph (1) with the fees for services actually provided on or after October
			 1, 2017, and before November 15, 2017, and shall refund with interest any
			 overpayment of such fees and make proper adjustments with respect to any
			 underpayment of such fees. No interest may be assessed with respect to any such
			 underpayment that was based on the amount of fees paid for merchandise entered
			 on or after October 1, 2016, and before November 15, 2016.
						15202.Time for
			 payment of corporate estimated taxesThe percentage under subparagraph (B) of
			 section 401(1) of the Tax Increase Prevention and Reconciliation Act of 2005 in
			 effect on the date of the enactment of this Act is increased by 7.75 percentage
			 points.
				CTax
			 provisions
				IConservation
					ALand
			 and species preservation provisions
						15301.Exclusion of
			 Conservation Reserve Program payments from SECA tax for certain
			 individuals
							(a)Internal Revenue
			 CodeSection 1402(a)(1) (defining net earnings from
			 self-employment) is amended by inserting , and including payments under
			 section 1233(2) of the Food Security Act of 1985 (16 U.S.C. 3833(2)) to
			 individuals receiving benefits under section 202 or 223 of the Social Security
			 Act after crop shares.
							(b)Social Security
			 ActSection 211(a)(1) of the Social Security Act is amended by
			 inserting , and including payments under section 1233(2) of the Food
			 Security Act of 1985 (16 U.S.C. 3833(2)) to individuals receiving benefits
			 under section 202 or 223 after crop shares.
							(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2007.
							15302.Two-year
			 extension of special rule encouraging contributions of capital gain real
			 property for conservation purposes
							(a)In
			 general
								(1)IndividualsSection
			 170(b)(1)(E)(vi) (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
								(2)CorporationsSection
			 170(b)(2)(B)(iii) (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2009.
								(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
							15303.Deduction for
			 endangered species recovery expenditures
							(a)Deduction for
			 endangered species recovery expenditures
								(1)In
			 generalParagraph (1) of section 175(c) (relating to definitions)
			 is amended by inserting after the first sentence the following new sentence:
			 Such term shall include expenditures paid or incurred for the purpose of
			 achieving site-specific management actions recommended in recovery plans
			 approved pursuant to the Endangered Species Act of 1973..
								(2)Conforming
			 amendments
									(A)Section 175 is
			 amended by inserting , or for endangered species recovery after
			 prevention of erosion of land used in farming each place it
			 appears in subsections (a) and (c).
									(B)The heading of
			 section 175 is amended by inserting ;
			 endangered species recovery expenditures before the
			 period.
									(C)The item relating
			 to section 175 in the table of sections for part VI of subchapter B of chapter
			 1 is amended by inserting ; endangered species recovery
			 expenditures before the period.
									(b)LimitationsParagraph
			 (3) of section 175(c) (relating to additional limitations) is amended—
								(1)in the heading of
			 subparagraph (A), by inserting or endangered species recovery plan after
			 conservation
			 plan, and
								(2)in subparagraph
			 (A)(i), by inserting or the recovery plan approved pursuant to the
			 Endangered Species Act of 1973 after Department of
			 Agriculture.
								(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred after December 31, 2008.
							BTimber
			 provisions
						15311.Temporary
			 reduction in rate of tax on qualified timber gain of corporations
							(a)In
			 generalSection 1201 (relating to alternative tax for
			 corporations) is amended by redesignating subsection (b) as subsection (c) and
			 by adding after subsection (a) the following new subsection:
								
									(b)Special rate for
				qualified timber gains
										(1)In
				generalIf, for any taxable year ending after the date of the
				enactment of the Food, Conservation, and
				Energy Act of 2008 and beginning on or before the date which is 1
				year after such date, a corporation has both a net capital gain and qualified
				timber gain—
											(A)subsection (a)
				shall apply to such corporation for the taxable year without regard to whether
				the applicable tax rate exceeds 35 percent, and
											(B)the tax computed
				under subsection (a)(2) shall be equal to the sum of—
												(i)15
				percent of the least of—
													(I)qualified timber
				gain,
													(II)net capital gain,
				or
													(III)taxable income,
				plus
													(ii)35 percent of the
				excess (if any) of taxable income over the sum of the amounts for which a tax
				was determined under subsection (a)(1) and clause (i).
												(2)Qualified timber
				gainFor purposes of this section, the term qualified
				timber gain means, with respect to any taxpayer for any taxable year,
				the excess (if any) of—
											(A)the sum of the
				taxpayer’s gains described in subsections (a) and (b) of section 631 for such
				year, over
											(B)the sum of the
				taxpayer’s losses described in such subsections for such year.
											For
				purposes of subparagraphs (A) and (B), only timber held more than 15 years
				shall be taken into account.(3)Computation for
				taxable years in which rate first applies or endsIn the case of
				any taxable year which includes either of the dates set forth in paragraph (1),
				the qualified timber gain for such year shall not exceed the qualified timber
				gain properly taken into account for—
											(A)in the case of the
				taxable year including the date of the enactment of the
				Food, Conservation, and Energy Act of
				2008, the portion of the year after such date, and
											(B)in the case of the
				taxable year including the date which is 1 year after such date of enactment,
				the portion of the year on or before such later
				date.
											.
							(b)Minimum
			 taxSubsection (b) of section 55 is amended by adding at the end
			 the following paragraph:
								
									(4)Maximum rate of
				tax on qualified timber gain of corporationsIn the case of any
				taxable year to which section 1201(b) applies, the amount determined under
				clause (i) of subparagraph (B) shall not exceed the sum of—
										(A)20 percent of so
				much of the taxable excess (if any) as exceeds the qualified timber gain (or,
				if less, the net capital gain), plus
										(B)15 percent of the
				taxable excess in excess of the amount on which a tax is determined under
				subparagraph (A).
										Any term
				used in this paragraph which is also used in section 1201 shall have the
				meaning given such term by such section, except to the extent such term is
				subject to adjustment under this
				part..
							(c)Conforming
			 amendmentSection 857(b)(3)(A)(ii) is amended by striking “rate”
			 and inserting rates.
							(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of enactment.
							15312.Timber REIT
			 modernization
							(a)In
			 generalSection 856(c)(5) is amended by adding after subparagraph
			 (G) the following new subparagraph:
								
									(H)Treatment of
				timber gains
										(i)In
				generalGain from the sale of real property described in
				paragraph (2)(D) and (3)(C) shall include gain which is—
											(I)recognized by an
				election under section 631(a) from timber owned by the real estate investment
				trust, the cutting of which is provided by a taxable REIT subsidiary of the
				real estate investment trust;
											(II)recognized under
				section 631(b); or
											(III)income which
				would constitute gain under subclause (I) or (II) but for the failure to meet
				the 1-year holding period requirement.
											(ii)Special
				rules
											(I)For purposes of
				this subtitle, cut timber, the gain from which is recognized by a real estate
				investment trust pursuant to an election under section 631(a) described in
				clause (i)(I) or so much of clause (i)(III) as relates to clause (i)(I), shall
				be deemed to be sold to the taxable REIT subsidiary of the real estate
				investment trust on the first day of the taxable year.
											(II)For purposes of
				this subtitle, income described in this subparagraph shall not be treated as
				gain from the sale of property described in section 1221(a)(1).
											(iii)TerminationThis
				subparagraph shall not apply to dispositions after the termination
				date.
										.
							(b)Termination
			 dateSubsection (c) of section 856 is amended by adding at the
			 end the following new paragraph:
								
									(8)Termination
				dateFor purposes of this subsection, the term termination
				date means, with respect to any taxpayer, the last day of the taxpayer's
				first taxable year beginning after the date of the enactment of this paragraph
				and before the date that is 1 year after such date of
				enactment.
									.
							(c)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 dispositions in taxable years beginning after the date of the enactment of this
			 Act.
							15313.Mineral
			 royalty income qualifying income for timber REITs
							(a)In
			 generalSection 856(c)(2) is amended by striking
			 and at the end of subparagraph (G), by inserting
			 and at the end of subparagraph (H), and by adding after
			 subparagraph (H) the following new subparagraph:
								
									(I)mineral royalty
				income earned in the first taxable year beginning after the date of the
				enactment of this subparagraph from real property owned by a timber real estate
				investment trust and held, or once held, in connection with the trade or
				business of producing timber by such real estate investment
				trust;
									.
							(b)Timber real
			 estate investment trustSection 856(c)(5), as amended by this
			 Act, is amended by adding after subparagraph (H) the following new
			 subparagraph:
								
									(I)Timber real
				estate investment trustThe term timber real estate
				investment trust means a real estate investment trust in which more than
				50 percent in value of its total assets consists of real property held in
				connection with the trade or business of producing
				timber.
									.
							(c)Effective
			 dateThe amendments by this section shall apply to taxable years
			 beginning after the date of the enactment of this Act.
							15314.Modification
			 of taxable REIT subsidiary asset test for timber REITs
							(a)In
			 generalSection 856(c)(4)(B)(ii) is amended by inserting
			 (in the case of a quarter which closes on or before the termination
			 date, 25 percent in the case of a timber real estate investment trust)
			 after REIT subsidiaries.
							(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
							15315.Safe harbor
			 for timber property
							(a)In
			 generalSection 857(b)(6) (relating to income from prohibited
			 transactions) is amended by adding at the end the following new
			 subparagraph:
								
									(G)Special rules
				for sales to qualified organizations
										(i)In
				generalIn the case of the sale of a real estate asset (as
				defined in section 856(c)(5)(B)) to a qualified organization (as defined in
				section 170(h)(3)) exclusively for conservation purposes (within the meaning of
				section 170(h)(1)(C)), subparagraph (D) shall be applied—
											(I)by substituting
				2 years for 4 years in clause (i), and
											(II)by substituting
				2-year period for 4-year period in clauses (ii)
				and (iii).
											(ii)TerminationThis
				subparagraph shall not apply to sales after the termination
				date.
										.
							(b)Prohibited
			 transactionsSection 857(b)(6)(D)(v) is amended by inserting
			 , or, in the case of a sale on or before the termination date, a taxable
			 REIT subsidiary after any income.
							(c)Sales that are
			 not prohibited transactionsSection 857(b)(6), as amended by
			 subsection (a), is amended by adding at the end the following new
			 subparagraph:
								
									(H)Sales of
				property that are not a prohibited transactionIn the case of a
				sale on or before the termination date, the sale of property which is not a
				prohibited transaction through the application of subparagraph (D) shall be
				considered property held for investment or for use in a trade or business and
				not property described in section 1221(a)(1) for all purposes of this
				subtitle.
									.
							(d)Termination
			 dateSection 857(b)(6), as amended by subsections (a) and (c), is
			 amended by adding at the end the following new subparagraph:
								
									(I)Termination
				dateFor purposes of this paragraph, the term termination
				date has the meaning given such term by section
				856(c)(8).
									.
							(e)Effective
			 dateThe amendments made by this section shall apply to
			 dispositions in taxable years beginning after the date of the enactment of this
			 Act.
							15316.Qualified
			 forestry conservation bonds
							(a)In
			 generalPart IV of subchapter A of chapter 1 (relating to credits
			 against tax) is amended by adding at the end the following new subpart:
								
									IQualified tax
				credit bonds
										
											Sec. 54A. Credit to holders of qualified tax credit
				  bonds.
											Sec. 54B. Qualified forestry
				  conservation bonds.
										
										54A.Credit to holders of
				qualified tax credit bonds
											(a)Allowance of
				creditIf a taxpayer holds a qualified tax credit bond on one or
				more credit allowance dates of the bond during any taxable year, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the sum of the credits determined under subsection (b)
				with respect to such dates.
											(b)Amount of
				credit
												(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified tax credit bond is 25
				percent of the annual credit determined with respect to such bond.
												(2)Annual
				creditThe annual credit determined with respect to any qualified
				tax credit bond is the product of—
													(A)the applicable
				credit rate, multiplied by
													(B)the outstanding
				face amount of the bond.
													(3)Applicable
				credit rateFor purposes of
				paragraph (2), the applicable credit rate is the rate which the Secretary
				estimates will permit the issuance of qualified tax credit bonds with a
				specified maturity or redemption date without discount and without interest
				cost to the qualified issuer. The applicable credit rate with respect to any
				qualified tax credit bond shall be determined as of the first day on which
				there is a binding, written contract for the sale or exchange of the
				bond.
												(4)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
												(c)Limitation based
				on amount of tax
												(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
													(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
													(B)the sum of the
				credits allowable under this part (other than subpart C and this
				subpart).
													(2)Carryover of
				unused creditIf the credit
				allowable under subsection (a) exceeds the limitation imposed by paragraph (1)
				for such taxable year, such excess shall be carried to the succeeding taxable
				year and added to the credit allowable under subsection (a) for such taxable
				year (determined before the application of paragraph (1) for such succeeding
				taxable year).
												(d)Qualified tax
				credit bondFor purposes of this section—
												(1)Qualified tax
				credit bondThe term qualified tax credit bond means
				a qualified forestry conservation bond which is part of an issue that meets the
				requirements of paragraphs (2), (3), (4), (5), and (6).
												(2)Special rules
				relating to expenditures
													(A)In
				generalAn issue shall be treated as meeting the requirements of
				this paragraph if, as of the date of issuance, the issuer reasonably
				expects—
														(i)100 percent or
				more of the available project proceeds to be spent for 1 or more qualified
				purposes within the 3-year period beginning on such date of issuance,
				and
														(ii)a
				binding commitment with a third party to spend at least 10 percent of such
				available project proceeds will be incurred within the 6-month period beginning
				on such date of issuance.
														(B)Failure to spend
				required amount of bond proceeds within 3 years
														(i)In
				generalTo the extent that less than 100 percent of the available
				project proceeds of the issue are expended by the close of the expenditure
				period for 1 or more qualified purposes, the issuer shall redeem all of the
				nonqualified bonds within 90 days after the end of such period. For purposes of
				this paragraph, the amount of the nonqualified bonds required to be redeemed
				shall be determined in the same manner as under section 142.
														(ii)Expenditure
				periodFor purposes of this subpart, the term expenditure
				period means, with respect to any issue, the 3-year period beginning on
				the date of issuance. Such term shall include any extension of such period
				under clause (iii).
														(iii)Extension of
				periodUpon submission of a request prior to the expiration of
				the expenditure period (determined without regard to any extension under this
				clause), the Secretary may extend such period if the issuer establishes that
				the failure to expend the proceeds within the original expenditure period is
				due to reasonable cause and the expenditures for qualified purposes will
				continue to proceed with due diligence.
														(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means a purpose specified in section 54B(e).
													(D)ReimbursementFor purposes of this subtitle, available
				project proceeds of an issue shall be treated as spent for a qualified purpose
				if such proceeds are used to reimburse the issuer for amounts paid for a
				qualified purpose after the date that the Secretary makes an allocation of bond
				limitation with respect to such issue, but only if—
														(i)prior to the
				payment of the original expenditure, the issuer declared its intent to
				reimburse such expenditure with the proceeds of a qualified tax credit
				bond,
														(ii)not later than 60
				days after payment of the original expenditure, the issuer adopts an official
				intent to reimburse the original expenditure with such proceeds, and
														(iii)the reimbursement
				is made not later than 18 months after the date the original expenditure is
				paid.
														(3)ReportingAn issue shall be treated as meeting the
				requirements of this paragraph if the issuer of qualified tax credit bonds
				submits reports similar to the reports required under section 149(e).
												(4)Special rules
				relating to arbitrage
													(A)In
				generalAn issue shall be
				treated as meeting the requirements of this paragraph if the issuer satisfies
				the requirements of section 148 with respect to the proceeds of the
				issue.
													(B)Special rule for
				investments during expenditure periodAn issue shall not be
				treated as failing to meet the requirements of subparagraph (A) by reason of
				any investment of available project proceeds during the expenditure
				period.
													(C)Special rule for
				reserve fundsAn issue shall not be treated as failing to meet
				the requirements of subparagraph (A) by reason of any fund which is expected to
				be used to repay such issue if—
														(i)such fund is funded at a rate not more
				rapid than equal annual installments,
														(ii)such fund is
				funded in a manner reasonably expected to result in an amount not greater than
				an amount necessary to repay the issue, and
														(iii)the yield on
				such fund is not greater than the discount rate determined under paragraph
				(5)(B) with respect to the issue.
														(5)Maturity
				limitation
													(A)In
				generalAn issue shall be treated as meeting the requirements of
				this paragraph if the maturity of any bond which is part of such issue does not
				exceed the maximum term determined by the Secretary under subparagraph
				(B).
													(B)Maximum
				termDuring each calendar
				month, the Secretary shall determine the maximum term permitted under this
				paragraph for bonds issued during the following calendar month. Such maximum
				term shall be the term which the Secretary estimates will result in the present
				value of the obligation to repay the principal on the bond being equal to 50
				percent of the face amount of such bond. Such present value shall be determined
				using as a discount rate the average annual interest rate of tax-exempt
				obligations having a term of 10 years or more which are issued during the
				month. If the term as so determined is not a multiple of a whole year, such
				term shall be rounded to the next highest whole year.
													(6)Prohibition on
				financial conflicts of interestAn issue shall be treated as
				meeting the requirements of this paragraph if the issuer certifies that—
													(A)applicable State
				and local law requirements governing conflicts of interest are satisfied with
				respect to such issue, and
													(B)if the Secretary
				prescribes additional conflicts of interest rules governing the appropriate
				Members of Congress, Federal, State, and local officials, and their spouses,
				such additional rules are satisfied with respect to such issue.
													(e)Other
				definitionsFor purposes of this subchapter—
												(1)Credit allowance
				dateThe term credit allowance date means—
													(A)March 15,
													(B)June 15,
													(C)September 15,
				and
													(D)December
				15.
													Such term
				includes the last day on which the bond is outstanding.(2)BondThe
				term bond includes any obligation.
												(3)StateThe
				term State includes the District of Columbia and any possession of
				the United States.
												(4)Available
				project proceedsThe term available project proceeds
				means—
													(A)the excess of—
														(i)the proceeds from
				the sale of an issue, over
														(ii)the issuance
				costs financed by the issue (to the extent that such costs do not exceed 2
				percent of such proceeds), and
														(B)the proceeds from
				any investment of the excess described in subparagraph (A).
													(f)Credit treated as
				interestFor purposes of this subtitle, the credit determined
				under subsection (a) shall be treated as interest which is includible in gross
				income.
											(g)S Corporations
				and partnershipsIn the case of a tax credit bond held by an S
				corporation or partnership, the allocation of the credit allowed by this
				section to the shareholders of such corporation or partners of such partnership
				shall be treated as a distribution.
											(h)Bonds held by
				regulated investment companies and real estate investment
				trustsIf any qualified tax credit bond is held by a regulated
				investment company or a real estate investment trust, the credit determined
				under subsection (a) shall be allowed to shareholders of such company or
				beneficiaries of such trust (and any gross income included under subsection (f)
				with respect to such credit shall be treated as distributed to such
				shareholders or beneficiaries) under procedures prescribed by the
				Secretary.
											(i)Credits may be
				strippedUnder regulations prescribed by the Secretary—
												(1)In
				generalThere may be a separation (including at issuance) of the
				ownership of a qualified tax credit bond and the entitlement to the credit
				under this section with respect to such bond. In case of any such separation,
				the credit under this section shall be allowed to the person who on the credit
				allowance date holds the instrument evidencing the entitlement to the credit
				and not to the holder of the bond.
												(2)Certain rules to
				applyIn the case of a separation described in paragraph (1), the
				rules of section 1286 shall apply to the qualified tax credit bond as if it
				were a stripped bond and to the credit under this section as if it were a
				stripped coupon.
												54B.Qualified forestry
				conservation bonds
											(a)Qualified
				forestry conservation bondFor purposes of this subchapter, the
				term qualified forestry conservation bond means any bond issued as
				part of an issue if—
												(1)100 percent of the
				available project proceeds of such issue are to be used for one or more
				qualified forestry conservation purposes,
												(2)the bond is issued
				by a qualified issuer, and
												(3)the issuer
				designates such bond for purposes of this section.
												(b)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(d).
											(c)National
				limitation on amount of bonds designatedThere is a national
				qualified forestry conservation bond limitation of $500,000,000.
											(d)Allocations
												(1)In
				generalThe Secretary shall make allocations of the amount of the
				national qualified forestry conservation bond limitation described in
				subsection (c) among qualified forestry conservation purposes in such manner as
				the Secretary determines appropriate so as to ensure that all of such
				limitation is allocated before the date which is 24 months after the date of
				the enactment of this section.
												(2)Solicitation of
				applicationsThe Secretary shall solicit applications for
				allocations of the national qualified forestry conservation bond limitation
				described in subsection (c) not later than 90 days after the date of the
				enactment of this section.
												(e)Qualified
				forestry conservation purposeFor purposes of this section, the
				term qualified forestry conservation purpose means the acquisition
				by a State or any political subdivision or instrumentality thereof or a
				501(c)(3) organization (as defined in section 150(a)(4)) from an unrelated
				person of forest and forest land that meets the following
				qualifications:
												(1)Some portion of the
				land acquired must be adjacent to United States Forest Service Land.
												(2)At least half of
				the land acquired must be transferred to the United States Forest Service at no
				net cost to the United States and not more than half of the land acquired may
				either remain with or be conveyed to a State.
												(3)All of the land
				must be subject to a native fish habitat conservation plan approved by the
				United States Fish and Wildlife Service.
												(4)The amount of
				acreage acquired must be at least 40,000 acres.
												(f)Qualified
				issuerFor purposes of this section, the term qualified
				issuer means a State or any political subdivision or instrumentality
				thereof or a 501(c)(3) organization (as defined in section 150(a)(4)).
											(g)Special
				arbitrage ruleIn the case of any qualified forestry conservation
				bond issued as part of an issue, section 54A(d)(4)(C) shall be applied to such
				issue without regard to clause (i).
											(h)Election to
				treat 50 percent of bond allocation as payment of tax
												(1)In
				generalIf—
													(A)a qualified issuer
				receives an allocation of any portion of the national qualified forestry
				conservation bond limitation described in subsection (c), and
													(B)the qualified
				issuer elects the application of this subsection with respect to such
				allocation,
													then the
				qualified issuer (without regard to whether the issuer is subject to tax under
				this chapter) shall be treated as having made a payment against the tax imposed
				by this chapter, for the taxable year preceding the taxable year in which the
				allocation is received, in an amount equal to 50 percent of the amount of such
				allocation.(2)Treatment of
				deemed payment
													(A)In
				generalNotwithstanding any other provision of this title, the
				Secretary shall not use the payment of tax described in paragraph (1) as an
				offset or credit against any tax liability of the qualified issuer but shall
				refund such payment to such issuer.
													(B)No
				interestExcept as provided in paragraph (3)(A), the payment
				described in paragraph (1) shall not be taken into account in determining any
				amount of interest under this title.
													(3)Requirement for,
				and effect of, election
													(A)RequirementNo
				election under this subsection shall take effect unless the qualified issuer
				certifies to the Secretary that any payment of tax refunded to the issuer under
				this subsection will be used exclusively for 1 or more qualified forestry
				conservation purposes. If the qualified issuer fails to use any portion of such
				payment for such purpose, the issuer shall be liable to the United States in an
				amount equal to such portion, plus interest at the overpayment rate under
				section 6621 for the period from the date such portion was refunded to the date
				such amount is paid. Any such amount shall be assessed and collected in the
				same manner as tax imposed by this chapter, except that subchapter B of chapter
				63 (relating to deficiency procedures) shall not apply in respect of such
				assessment or collection.
													(B)Effect of
				election on allocationIf a qualified issuer makes the election
				under this subsection with respect to any allocation—
														(i)the issuer may
				issue no bonds pursuant to the allocation, and
														(ii)the Secretary may
				not reallocate such allocation for any other
				purpose.
														.
							(b)ReportingSubsection
			 (d) of section 6049 (relating to returns regarding payments of interest) is
			 amended by adding at the end the following new paragraph:
								
									(9)Reporting of
				credit on qualified tax credit bonds
										(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A and such amounts shall be treated as paid on the credit allowance date (as
				defined in section 54A(e)(1)).
										(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A) of this paragraph,
				subsection (b)(4) of this section shall be applied without regard to
				subparagraphs (A), (H), (I), (J), (K), and (L)(i).
										(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
										.
							(c)Conforming
			 amendments
								(1)Sections 54(c)(2)
			 and 1400N(l)(3)(B) are each amended by striking subpart C and
			 inserting subparts C and I.
								(2)Section
			 1397E(c)(2) is amended by striking subpart H and inserting
			 subparts H and I.
								(3)Section 6401(b)(1)
			 is amended by striking and H and inserting H, and
			 I.
								(4)The heading of
			 subpart H of part IV of subchapter A of chapter 1 is amended by striking
			 certain
			 bonds and inserting clean renewable energy
			 bonds.
								(5)The table of
			 subparts for part IV of subchapter A of chapter 1 is amended by striking the
			 item relating to subpart H and inserting the following new items:
									
										
											Subpart H. Nonrefundable credit to
				holders of clean renewable energy bonds.
											Subpart I. Qualified tax credit
				bonds.
										
										.
								(6)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by striking
			 or 6428 or 53(e) and inserting , 53(e), 54B(h), or
			 6428.
								(d)Effective
			 datesThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
							IIEnergy
			 provisions
					ACellulosic
			 biofuel
						15321.Credit for
			 production of cellulosic biofuel
							(a)In
			 generalSubsection (a) of
			 section 40 (relating to alcohol used as fuel) is amended by striking
			 plus at the end of paragraph (1), by striking
			 plus at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , plus, and by adding at the
			 end the following new paragraph:
								
									(4)the cellulosic
				biofuel producer
				credit.
									.
							(b)Cellulosic
			 biofuel producer credit
								(1)In
			 generalSubsection (b) of section 40 is amended by adding at the
			 end the following new paragraph:
									
										(6)Cellulosic
				biofuel producer credit
											(A)In
				generalThe cellulosic biofuel producer credit of any taxpayer is
				an amount equal to the applicable amount for each gallon of qualified
				cellulosic biofuel production.
											(B)Applicable
				amountFor purposes of subparagraph (A), the applicable amount
				means $1.01, except that such amount shall, in the case of cellulosic biofuel
				which is alcohol, be reduced by the sum of—
												(i)the amount of the
				credit in effect for such alcohol under subsection (b)(1) (without regard to
				subsection (b)(3)) at the time of the qualified cellulosic biofuel production,
				plus
												(ii)in the case of
				ethanol, the amount of the credit in effect under subsection (b)(4) at the time
				of such production.
												(C)Qualified
				cellulosic biofuel productionFor purposes of this section, the
				term qualified cellulosic biofuel production means any cellulosic
				biofuel which is produced by the taxpayer, and which during the taxable
				year—
												(i)is
				sold by the taxpayer to another person—
													(I)for use by such
				other person in the production of a qualified cellulosic biofuel mixture in
				such other person’s trade or business (other than casual off-farm
				production),
													(II)for use by such
				other person as a fuel in a trade or business, or
													(III)who sells such
				cellulosic biofuel at retail to another person and places such cellulosic
				biofuel in the fuel tank of such other person, or
													(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
												The
				qualified cellulosic biofuel production of any taxpayer for any taxable year
				shall not include any alcohol which is purchased by the taxpayer and with
				respect to which such producer increases the proof of the alcohol by additional
				distillation.(D)Qualified
				cellulosic biofuel mixtureFor purposes of this paragraph, the
				term qualified cellulosic biofuel mixture means a mixture of
				cellulosic biofuel and gasoline or of cellulosic biofuel and a special fuel
				which—
												(i)is
				sold by the person producing such mixture to any person for use as a fuel,
				or
												(ii)is used as a fuel
				by the person producing such mixture.
												(E)Cellulosic
				biofuelFor purposes of this
				paragraph—
												(i)In
				generalThe term cellulosic biofuel means any liquid
				fuel which—
													(I)is produced from
				any lignocellulosic or hemicellulosic matter that is available on a renewable
				or recurring basis, and
													(II)meets the
				registration requirements for fuels and fuel additives established by the
				Environmental Protection Agency under section 211 of the Clean Air Act (42
				U.S.C. 7545).
													(ii)Exclusion of
				low-proof alcoholSuch term shall not include any alcohol with a
				proof of less than 150. The determination of the proof of any alcohol shall be
				made without regard to any added denaturants.
												(F)Allocation of
				cellulosic biofuel producer credit to patrons of
				cooperativeRules similar to the rules under subsection (g)(6)
				shall apply for purposes of this paragraph.
											(G)Registration
				requirementNo credit shall be determined under this paragraph
				with respect to any taxpayer unless such taxpayer is registered with the
				Secretary as a producer of cellulosic biofuel under section 4101.
											(H)Application of
				paragraphThis paragraph shall apply with respect to qualified
				cellulosic biofuel production after December 31, 2008, and before January 1,
				2013.
											.
								(2)Termination date
			 not to applySubsection (e) of section 40 (relating to
			 termination) is amended—
									(A)by inserting
			 or subsection (b)(6)(H) after by reason of paragraph
			 (1) in paragraph (2), and
									(B)by adding at the
			 end the following new paragraph:
										
											(3)Exception for
				cellulosic biofuel producer creditParagraph (1) shall not apply
				to the portion of the credit allowed under this section by reason of subsection
				(a)(4).
											.
									(3)Conforming
			 amendments
									(A)Paragraph (1) of
			 section 4101(a) is amended—
										(i)by
			 striking and every person and inserting , every
			 person, and
										(ii)by
			 inserting , and every person producing cellulosic biofuel (as defined in
			 section 40(b)(6)(E)) after section
			 6426(b)(4)(A)).
										(B)The heading of
			 section 40, and the item relating to such section in the table of sections for
			 subpart D of part IV of subchapter A of chapter 1, are each amended by
			 inserting , etc., after Alcohol.
									(c)Biofuel not used
			 as a fuel, etc
								(1)In
			 generalParagraph (3) of section 40(d) is amended by
			 redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following new subparagraph:
									
										(D)Cellulosic
				biofuel producer creditIf—
											(i)any credit is
				allowed under subsection (a)(4), and
											(ii)any person does
				not use such fuel for a purpose described in subsection (b)(6)(C),
											then
				there is hereby imposed on such person a tax equal to the applicable amount (as
				defined in subsection (b)(6)(B)) for each gallon of such cellulosic
				biofuel..
								(2)Conforming
			 amendments
									(A)Subparagraph (C)
			 of section 40(d)(3) is amended by striking Producer in the heading
			 and inserting Small
			 ethanol producer.
									(B)Subparagraph (E)
			 of section 40(d)(3), as redesignated by paragraph (1), is amended by striking
			 or (C) and inserting (C), or (D).
									(d)Biofuel produced
			 in the United StatesSection 40(d) is amended by adding at the
			 end the following new paragraph:
								
									(6)Special rule for
				cellulosic biofuel producer creditNo cellulosic biofuel producer
				credit shall be determined under subsection (a) with respect to any cellulosic
				biofuel unless such cellulosic biofuel is produced in the United States and
				used as a fuel in the United States. For purposes of this subsection, the term
				United States includes any possession of the United
				States.
									.
							(e)Waiver of credit
			 limit for cellulosic biofuel production by small ethanol
			 producersSection 40(b)(4)(C) is amended by inserting
			 (determined without regard to any qualified cellulosic biofuel
			 production) after 15,000,000 gallons.
							(f)Denial of double
			 benefit
								(1)BiodieselParagraph
			 (1) of section 40A(d) is amended by adding at the end the following new flush
			 sentence:
									
										Such term
				shall not include any liquid with respect to which a credit may be determined
				under section
				40..
								(2)Renewable
			 dieselParagraph (3) of section 40A(f) is amended by adding at
			 the end the following new flush sentence:
									
										Such term
				shall not include any liquid with respect to which a credit may be determined
				under section
				40..
								(g)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after December 31, 2008.
							15322.Comprehensive
			 study of biofuels
							(a)StudyThe Secretary of the Treasury, in
			 consultation with the Secretary of Agriculture, the Secretary of Energy, and
			 the Administrator of the Environmental Protection Agency, shall enter into an
			 agreement with the National Academy of Sciences to produce an analysis of
			 current scientific findings to determine—
								(1)current biofuels
			 production, as well as projections for future production,
								(2)the maximum amount
			 of biofuels production capable in United States forests and farmlands,
			 including the current quantities and character of the feedstocks and including
			 such information as regional forest inventories that are commercially
			 available, used in the production of biofuels,
								(3)the domestic
			 effects of an increase in biofuels production levels, including the effects of
			 such levels on—
									(A)the price of
			 fuel,
									(B)the price of land
			 in rural and suburban communities,
									(C)crop acreage,
			 forest acreage, and other land use,
									(D)the environment,
			 due to changes in crop acreage, fertilizer use, runoff, water use, emissions
			 from vehicles utilizing biofuels, and other factors,
									(E)the price of
			 feed,
									(F)the selling price
			 of grain crops and forest products,
									(G)exports and
			 imports of grains and forest products,
									(H)taxpayers, through
			 cost or savings to commodity crop payments, and
									(I)the expansion of
			 refinery capacity,
									(4)the ability to
			 convert corn ethanol plants for other uses, such as cellulosic ethanol or
			 biodiesel,
								(5)a
			 comparative analysis of corn ethanol versus other biofuels and renewable energy
			 sources, considering cost, energy output, and ease of implementation,
								(6)the impact of the
			 tax credit established by this subpart on the regional agricultural and
			 silvicultural capabilities of commercially available forest inventories,
			 and
								(7)the need for
			 additional scientific inquiry, and specific areas of interest for future
			 research.
								(b)ReportThe Secretary of the Treasury shall submit
			 an initial report of the findings of the study required under subsection (a) to
			 Congress not later than 6 months after the date of the enactment of this Act
			 (36 months after such date in the case of the information required by
			 subsection (a)(6)), and a final report not later than 12 months after such date
			 (42 months after such date in the case of the information required by
			 subsection (a)(6)).
							BRevenue
			 provisions
						15331.Modification
			 of alcohol credit
							(a)Income tax
			 credit
								(1)In
			 generalThe table in paragraph (2) of section 40(h) is
			 amended—
									(A)by striking
			 through 2010 in the first column and inserting , 2006,
			 2007, or 2008,
									(B)by striking the
			 period at the end of the third row, and
									(C)by adding at the
			 end the following new row:
										
											
												
													
														2009
						through 201045 cents33.33 cents.
														
													
												
											.
									(2)ExceptionSection
			 40(h) is amended by adding at the end the following new paragraph:
									
										(3)Reduction
				delayed until annual production or importation of 7,500,000,000
				gallons
											(A)In
				generalIn the case of any calendar year beginning after 2008, if
				the Secretary makes a determination described in subparagraph (B) with respect
				to all preceding calendar years beginning after 2007, the last row in the table
				in paragraph (2) shall be applied by substituting 51 cents for
				45 cents.
											(B)DeterminationA
				determination described in this subparagraph with respect to any calendar year
				is a determination, in consultation with the Administrator of the Environmental
				Protection Agency, that an amount less than 7,500,000,000 gallons of ethanol
				(including cellulosic ethanol) has been produced in or imported into the United
				States in such
				year.
											.
								(b)Excise tax
			 credit
								(1)In
			 generalSubparagraph (A) of section 6426(b)(2) (relating to
			 alcohol fuel mixture credit) is amended by striking the applicable
			 amount is 51 cents and inserting
									
										the
			 applicable amount is—(i)in
				the case of calendar years beginning before 2009, 51 cents, and
										(ii)in the case of
				calendar years beginning after 2008, 45
				cents.
										.
								(2)ExceptionParagraph
			 (2) of section 6426(b) is amended by adding at the end the following new
			 subparagraph:
									
										(C)Reduction
				delayed until annual production or importation of 7,500,000,000
				gallonsIn the case of any calendar year beginning after 2008, if
				the Secretary makes a determination described in section 40(h)(3)(B) with
				respect to all preceding calendar years beginning after 2007, subparagraph
				(A)(ii) shall be applied by substituting 51 cents for 45
				cents.
										
								(3)Conforming
			 amendmentSubparagraph (A) of section 6426(b)(2) is amended by
			 striking subparagraph (B) and inserting subparagraphs (B)
			 and (C).
								(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
							15332.Calculation
			 of volume of alcohol for fuel credits
							(a)In
			 generalParagraph (4) of section 40(d) (relating to volume of
			 alcohol) is amended by striking 5 percent and inserting 2
			 percent.
							(b)Conforming
			 amendment for excise tax creditSection 6426(b) (relating to
			 alcohol fuel mixture credit) is amended by redesignating paragraph (5) as
			 paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
								
									(5)Volume of
				alcoholFor purposes of determining under subsection (a) the
				number of gallons of alcohol with respect to which a credit is allowable under
				subsection (a), the volume of alcohol shall include the volume of any
				denaturant (including gasoline) which is added under any formulas approved by
				the Secretary to the extent that such denaturants do not exceed 2 percent of
				the volume of such alcohol (including
				denaturants).
									.
							(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2008.
							15333.Ethanol
			 tariff extensionHeadings
			 9901.00.50 and 9901.00.52 of the Harmonized Tariff Schedule of the United
			 States are each amended in the effective period column by striking
			 1/1/2009 and inserting 1/1/2011.
						15334.Limitations
			 on duty drawback on certain imported ethanol
							(a)In
			 generalSection 313(p) of the Tariff Act of 1930 (19 U.S.C.
			 1313(p)) is amended by adding at the end the following new paragraph:
								
									(5)Special rules
				for ethyl alcoholFor purposes of this subsection, any duty paid
				under subheading 9901.00.50 of the Harmonized Tariff Schedule of the United
				States on imports of ethyl alcohol or a mixture of ethyl alcohol may not be
				refunded if the exported article upon which a drawback claim is based does not
				contain ethyl alcohol or a mixture of ethyl
				alcohol.
									.
							(b)Effective
			 dateThe amendment made by this section applies with respect
			 to—
								(1)imports of ethyl
			 alcohol or a mixture of ethyl alcohol entered for consumption, or withdrawn
			 from warehouse for consumption, on or after October 1, 2008; and
								(2)imports of ethyl
			 alcohol or a mixture of ethyl alcohol entered for consumption, or withdrawn
			 from warehouse for consumption, before October 1, 2008, if a duty drawback
			 claim is filed with respect to such imports on or after October 1, 2010.
								IIIAgricultural
			 provisions
					15341.Increase in
			 loan limits on agricultural bonds
						(a)In
			 generalSubparagraph (A) of section 147(c)(2) (relating to
			 exception for first-time farmers) is amended by striking
			 $250,000 and inserting $450,000.
						(b)Inflation
			 adjustmentSection 147(c)(2) is amended by adding at the end the
			 following new subparagraph:
							
								(H)Adjustments for
				inflationIn the case of any calendar year after 2008, the dollar
				amount in subparagraph (A) shall be increased by an amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2007 for
				calendar year 1992 in subparagraph (B) thereof.
									If any
				amount as increased under the preceding sentence is not a multiple of $100,
				such amount shall be rounded to the nearest multiple of
				$100..
						(c)Modification of
			 substantial farmland definitionSection 147(c)(2)(E) (defining
			 substantial farmland) is amended by striking unless and all that
			 follows through the period and inserting unless such parcel is smaller
			 than 30 percent of the median size of a farm in the county in which such parcel
			 is located..
						(d)Conforming
			 amendmentSection 147(c)(2)(C)(i)(II) is amended by striking
			 $250,000 and inserting the amount in effect under
			 subparagraph (A).
						(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
						15342.Allowance of
			 section 1031 treatment for exchanges involving certain mutual ditch, reservoir,
			 or irrigation company stock
						(a)In
			 GeneralSection 1031 (relating to exchange of property held for
			 productive use or investment) is amended by adding at the end the following new
			 subsection:
							
								(i)Special rules
				for mutual ditch, reservoir, or irrigation company stockFor
				purposes of subsection (a)(2)(B), the term stocks shall not
				include shares in a mutual ditch, reservoir, or irrigation company if at the
				time of the exchange—
									(1)the mutual ditch,
				reservoir, or irrigation company is an organization described in section
				501(c)(12)(A) (determined without regard to the percentage of its income that
				is collected from its members for the purpose of meeting losses and expenses),
				and
									(2)the shares in such
				company have been recognized by the highest court of the State in which such
				company was organized or by applicable State statute as constituting or
				representing real property or an interest in real
				property.
									.
						(b)Effective
			 dateThe amendment made by this section shall apply to exchanges
			 completed after the date of the enactment of this Act.
						15343.Agricultural
			 chemicals security credit
						(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
							
								45O.Agricultural
				chemicals security credit
									(a)In
				generalFor purposes of section 38, in the case of an eligible
				agricultural business, the agricultural chemicals security credit determined
				under this section for the taxable year is 30 percent of the qualified security
				expenditures for the taxable year.
									(b)Facility
				limitationThe amount of the credit determined under subsection
				(a) with respect to any facility for any taxable year shall not exceed—
										(1)$100,000, reduced
				by
										(2)the aggregate
				amount of credits determined under subsection (a) with respect to such facility
				for the 5 prior taxable years.
										(c)Annual
				limitationThe amount of the credit determined under subsection
				(a) with respect to any taxpayer for any taxable year shall not exceed
				$2,000,000.
									(d)Qualified
				chemical security expenditureFor purposes of this section, the
				term qualified chemical security expenditure means, with respect
				to any eligible agricultural business for any taxable year, any amount paid or
				incurred by such business during such taxable year for—
										(1)employee security
				training and background checks,
										(2)limitation and
				prevention of access to controls of specified agricultural chemicals stored at
				the facility,
										(3)tagging, locking
				tank valves, and chemical additives to prevent the theft of specified
				agricultural chemicals or to render such chemicals unfit for illegal
				use,
										(4)protection of the
				perimeter of specified agricultural chemicals,
										(5)installation of
				security lighting, cameras, recording equipment, and intrusion detection
				sensors,
										(6)implementation of
				measures to increase computer or computer network security,
										(7)conducting a
				security vulnerability assessment,
										(8)implementing a
				site security plan, and
										(9)such other
				measures for the protection of specified agricultural chemicals as the
				Secretary may identify in regulation.
										Amounts
				described in the preceding sentence shall be taken into account only to the
				extent that such amounts are paid or incurred for the purpose of protecting
				specified agricultural chemicals.(e)Eligible
				agricultural businessFor purposes of this section, the term
				eligible agricultural business means any person in the trade or
				business of—
										(1)selling
				agricultural products, including specified agricultural chemicals, at retail
				predominantly to farmers and ranchers, or
										(2)manufacturing,
				formulating, distributing, or aerially applying specified agricultural
				chemicals.
										(f)Specified
				agricultural chemicalFor purposes of this section, the term
				specified agricultural chemical means—
										(1)any fertilizer
				commonly used in agricultural operations which is listed under—
											(A)section 302(a)(2)
				of the Emergency Planning and Community Right-to-Know Act of 1986,
											(B)section 101 of
				part 172 of title 49, Code of Federal Regulations, or
											(C)part 126, 127, or
				154 of title 33, Code of Federal Regulations, and
											(2)any pesticide (as
				defined in section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide
				Act), including all active and inert ingredients thereof, which is customarily
				used on crops grown for food, feed, or fiber.
										(g)Controlled
				groupsRules similar to the rules of paragraphs (1) and (2) of
				section 41(f) shall apply for purposes of this section.
									(h)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out the purposes of this section, including regulations which—
										(1)provide for the
				proper treatment of amounts which are paid or incurred for purpose of
				protecting any specified agricultural chemical and for other purposes,
				and
										(2)provide for the
				treatment of related properties as one facility for purposes of subsection
				(b).
										(i)TerminationThis
				section shall not apply to any amount paid or incurred after December 31,
				2012.
									.
						(b)Credit allowed
			 as part of general business creditSection 38(b) is amended by
			 striking plus at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting , plus, and by
			 adding at the end the following new paragraph:
							
								(32)in the case of an
				eligible agricultural business (as defined in section 45O(e)), the agricultural
				chemicals security credit determined under section
				45O(a).
								.
						(c)Denial of double
			 benefitSection 280C is amended by adding at the end the
			 following new subsection:
							
								(f)Credit for
				security of agricultural chemicalsNo deduction shall be allowed
				for that portion of the expenses otherwise allowable as a deduction taken into
				account in determining the credit under section 45O for the taxable year which
				is equal to the amount of the credit determined for such taxable year under
				section
				45O(a).
								.
						(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
							
								
									Sec. 45O. Agricultural chemicals security
				credit.
								
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
						15344.3-year
			 depreciation for race horses that are 2-years old or younger
						(a)In
			 generalClause (i) of section 168(e)(3)(A) (relating to 3-year
			 property) is amended to read as follows:
							
								(i)any race
				horse—
									(I)which is placed in
				service before January 1, 2014, and
									(II)which is placed
				in service after December 31, 2013, and which is more than 2 years old at the
				time such horse is placed in service by such
				purchaser,
									.
						(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2008.
						15345.Temporary tax
			 relief for Kiowa County, Kansas and surrounding area
						(a)In
			 generalSubject to the
			 modifications described in this section, the following provisions of or
			 relating to the Internal Revenue Code of 1986 shall apply to the Kansas
			 disaster area in addition to the areas to which such provisions otherwise
			 apply:
							(1)Section 1400N(d)
			 of such Code (relating to special allowance for certain property).
							(2)Section 1400N(e) of
			 such Code (relating to increase in expensing under section 179).
							(3)Section 1400N(f)
			 of such Code (relating to expensing for certain demolition and clean-up
			 costs).
							(4)Section 1400N(k)
			 of such Code (relating to treatment of net operating losses attributable to
			 storm losses).
							(5)Section 1400N(n)
			 of such Code (relating to treatment of representations regarding income
			 eligibility for purposes of qualified rental project requirements).
							(6)Section 1400N(o)
			 of such Code (relating to treatment of public utility property disaster
			 losses).
							(7)Section 1400Q of
			 such Code (relating to special rules for use of retirement funds).
							(8)Section 1400R(a)
			 of such Code (relating to employee retention credit for employers).
							(9)Section 1400S(b) of such Code (relating to
			 suspension of certain limitations on personal casualty losses).
							(10)Section 405 of
			 the Katrina Emergency Tax Relief Act of 2005 (relating to extension of
			 replacement period for nonrecognition of gain).
							(b)Kansas disaster
			 areaFor purposes of this section, the term Kansas disaster
			 area means an area with respect to which a major disaster has been
			 declared by the President under section 401 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (FEMA–1699–DR, as in effect on the date of
			 the enactment of this Act) by reason of severe storms and tornados beginning on
			 May 4, 2007, and determined by the President to warrant individual or
			 individual and public assistance from the Federal Government under such Act
			 with respect to damages attributable to such storms and tornados.
						(c)References to
			 area or loss
							(1)AreaAny
			 reference in such provisions to the Katrina disaster area or the Gulf
			 Opportunity Zone shall be treated as a reference to the Kansas disaster
			 area.
							(2)LossAny
			 reference in such provisions to any loss or damage attributable to Hurricane
			 Katrina shall be treated as a reference to any loss or damage attributable to
			 the May 4, 2007, storms and tornados.
							(d)References to
			 dates, etc
							(1)Special allowance
			 for certain property acquired on or after may 5, 2007Section
			 1400N(d) of such Code—
								(A)by substituting
			 qualified Recovery Assistance property for qualified Gulf
			 Opportunity Zone property each place it appears,
								(B)by substituting
			 May 5, 2007 for August 28, 2005 each place it
			 appears,
								(C)by substituting
			 December 31, 2008 for December 31, 2007 in
			 paragraph (2)(A)(v),
								(D)by substituting
			 December 31, 2009 for December 31, 2008 in
			 paragraph (2)(A)(v),
								(E)by substituting
			 May 4, 2007 for August 27, 2005 in paragraph
			 (3)(A),
								(F)by substituting
			 January 1, 2009 for January 1, 2008 in paragraph
			 (3)(B), and
								(G)determined without
			 regard to paragraph (6) thereof.
								(2)Increase in
			 expensing under section
			 179Section 1400N(e) of such
			 Code, by substituting qualified section 179 Recovery Assistance
			 property for qualified section 179 Gulf Opportunity Zone
			 property each place it appears.
							(3)Expensing for
			 certain demolition and clean-up costsSection 1400N(f) of such
			 Code—
								(A)by substituting
			 qualified Recovery Assistance clean-up cost for qualified
			 Gulf Opportunity Zone clean-up cost each place it appears, and
								(B)by substituting
			 beginning on May 4, 2007, and ending on December 31, 2009 for
			 beginning on August 28, 2005, and ending on December 31, 2007 in
			 paragraph (2) thereof.
								(4)Treatment of net
			 operating losses attributable to storm lossesSection 1400N(k) of
			 such Code—
								(A)by substituting
			 qualified Recovery Assistance loss for qualified Gulf
			 Opportunity Zone loss each place it appears,
								(B)by substituting
			 after May 3, 2007, and before on January 1, 2010 for
			 after August 27, 2005, and before January 1, 2008 each place it
			 appears,
								(C)by substituting
			 May 4, 2007 for August 28, 2005 in paragraph
			 (2)(B)(ii)(I) thereof,
								(D)by substituting
			 qualified Recovery Assistance property for qualified Gulf
			 Opportunity Zone property in paragraph (2)(B)(iv) thereof, and
								(E)by substituting
			 qualified Recovery Assistance casualty loss for qualified
			 Gulf Opportunity Zone casualty loss each place it appears.
								(5)Special rules
			 for use of retirement fundsSection 1400Q of such Code—
								(A)by substituting
			 qualified Recovery Assistance distribution for qualified
			 hurricane distribution each place it appears,
								(B)by substituting
			 on or after May 4, 2007, and before January 1, 2009 for
			 on or after August 25, 2005, and before January 1, 2007 in
			 subsection (a)(4)(A)(i),
								(C)by substituting
			 May 4, 2007 for August 28, 2005 in subsections
			 (a)(4)(A)(i) and (c)(3)(B),
								(D)disregarding
			 clauses (ii) and (iii) of subsection (a)(4)(A),
								(E)by substituting
			 qualified storm distribution for qualified Katrina
			 distribution each place it appears,
								(F)by substituting
			 after November 4, 2006, and before May 5, 2007 for after
			 February 28, 2005, and before August 29, 2005 in subsection
			 (b)(2)(B)(ii),
								(G)by substituting
			 the Kansas disaster area (as defined in section 15345(b) of the
			 Food, Conservation, and Energy Act of
			 2008) but which was not so purchased or constructed on account of
			 the May 4, 2007, storms and tornados for the Hurricane Katrina
			 disaster area, but not so purchased or constructed on account of Hurricane
			 Katrina in subsection (b)(2)(B)(iii),
								(H)by substituting
			 beginning on May 4, 2007, and ending on the date which is 5 months after
			 the date of the enactment of the Heartland, Habitat, Harvest, and Horticulture
			 Act of 2008 for beginning on August 25, 2005, and ending on
			 February 28, 2006 in subsection (b)(3)(A),
								(I)by substituting
			 qualified storm individual for qualified Hurricane
			 Katrina individual each place it appears,
								(J)by substituting
			 December 31, 2008 for December 31, 2006 in
			 subsection (c)(2)(A),
								(K)by substituting
			 beginning on the date of the enactment of the
			 Food, Conservation, and Energy Act of
			 2008 and ending on December 31, 2008 for beginning
			 on September 24, 2005, and ending on December 31, 2006 in subsection
			 (c)(4)(A)(i),
								(L)by substituting
			 May 4, 2007 for August 25, 2005 in subsection
			 (c)(4)(A)(ii), and
								(M)by substituting
			 January 1, 2009 for January 1, 2007 in subsection
			 (d)(2)(A)(ii).
								(6)Employee
			 retention credit for employers affected by may 4 storms and
			 tornadosSection 1400R(a) of the Internal Revenue Code of
			 1986—
								(A)by substituting
			 May 4, 2007 for August 28, 2005 each place it
			 appears,
								(B)by substituting
			 January 1, 2008 for January 1, 2006 both places
			 it appears, and
								(C)only with respect
			 to eligible employers who employed an average of not more than 200 employees on
			 business days during the taxable year before May 4, 2007.
								(7)Suspension of
			 certain limitations on personal casualty lossesSection
			 1400S(b)(1) of the Internal Revenue Code of 1986, by substituting May 4,
			 2007 for August 25, 2005.
							(8)Extension of
			 replacement period for nonrecognition of gainSection 405 of the
			 Katrina Emergency Tax Relief Act of 2005, by substituting on or after
			 May 4, 2007 for on or after August 25, 2005.
							15346.Competitive
			 certification awards modification authority
						(a)In generalSection 48A
			 (relating to qualifying advanced coal project credit) is amended by adding at
			 the end the following new subsection:
							
								(h)Competitive
				certification awards modification authorityIn implementing this
				section or section 48B, the Secretary is directed to modify the terms of any
				competitive certification award and any associated closing agreement where such
				modification—
									(1)is consistent with
				the objectives of such section,
									(2)is requested by
				the recipient of the competitive certification award, and
									(3)involves moving
				the project site to improve the potential to capture and sequester carbon
				dioxide emissions, reduce costs of transporting feedstock, and serve a broader
				customer base,
									unless
				the Secretary determines that the dollar amount of tax credits available to the
				taxpayer under such section would increase as a result of the modification or
				such modification would result in such project not being originally certified.
				In considering any such modification, the Secretary shall consult with other
				relevant Federal agencies, including the Department of
				Energy..
						(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act and is
			 applicable to all competitive certification awards entered into under section
			 48A or 48B of the Internal Revenue Code of 1986, whether such awards were
			 issued before, on, or after such date of enactment.
						IVOther
			 revenue provisions
					15351.Limitation on
			 excess farm losses of certain taxpayers
						(a)In
			 generalSection 461 (relating to general rule for taxable year of
			 deduction) is amended by adding at the end the following new subsection:
							
								(j)Limitation on
				excess farm losses of certain taxpayers
									(1)LimitationIf
				a taxpayer other than a C corporation receives any applicable subsidy for any
				taxable year, any excess farm loss of the taxpayer for the taxable year shall
				not be allowed.
									(2)Disallowed loss
				carried to next taxable yearAny loss which is disallowed under
				paragraph (1) shall be treated as a deduction of the taxpayer attributable to
				farming businesses in the next taxable year.
									(3)Applicable
				subsidyFor purposes of this subsection, the term
				applicable subsidy means—
										(A)any direct or
				counter-cyclical payment under title I of the Food, Conservation, and Energy Act of 2008,
				or any payment elected to be received in lieu of any such payment, or
										(B)any Commodity
				Credit Corporation loan.
										(4)Excess farm
				lossFor purposes of this subsection—
										(A)In
				generalThe term excess farm loss means the excess
				of—
											(i)the
				aggregate deductions of the taxpayer for the taxable year which are
				attributable to farming businesses of such taxpayer (determined without regard
				to whether or not such deductions are disallowed for such taxable year under
				paragraph (1)), over
											(ii)the sum
				of—
												(I)the aggregate
				gross income or gain of such taxpayer for the taxable year which is
				attributable to such farming businesses, plus
												(II)the threshold
				amount for the taxable year.
												(B)Threshold
				amount
											(i)In
				generalThe term threshold amount means, with
				respect to any taxable year, the greater of—
												(I)$300,000 ($150,000
				in the case of married individuals filing separately), or
												(II)the excess (if
				any) of the aggregate amounts described in subparagraph (A)(ii)(I) for the
				5-consecutive taxable year period preceding the taxable year over the aggregate
				amounts described in subparagraph (A)(i) for such period.
												(ii)Special rules for
				determining aggregate amountsFor purposes of clause
				(i)(II)—
												(I)notwithstanding
				the disregard in subparagraph (A)(i) of any disallowance under paragraph (1),
				in the case of any loss which is carried forward under paragraph (2) from any
				taxable year, such loss (or any portion thereof) shall be taken into account
				for the first taxable year in which a deduction for such loss (or portion) is
				not disallowed by reason of this subsection, and
												(II)the Secretary
				shall prescribe rules for the computation of the aggregate amounts described in
				such clause in cases where the filing status of the taxpayer is not the same
				for the taxable year and each of the taxable years in the period described in
				such clause.
												(C)Farming
				business
											(i)In
				generalThe term farming business has the meaning
				given such term in section 263A(e)(4).
											(ii)Certain trades
				and businesses includedIf, without regard to this clause, a
				taxpayer is engaged in a farming business with respect to any agricultural or
				horticultural commodity—
												(I)the term
				farming business shall include any trade or business of the
				taxpayer of the processing of such commodity (without regard to whether the
				processing is incidental to the growing, raising, or harvesting of such
				commodity), and
												(II)if the taxpayer
				is a member of a cooperative to which subchapter T applies, any trade or
				business of the cooperative described in subclause (I) shall be treated as the
				trade or business of the taxpayer.
												(D)Certain losses
				disregardedFor purposes of subparagraph (A)(i), there shall not
				be taken into account any deduction for any loss arising by reason of fire,
				storm, or other casualty, or by reason of disease or drought, involving any
				farming business.
										(5)Application of
				subsection in case of partnerships and S corporationsIn the case
				of a partnership or S corporation—
										(A)this subsection
				shall be applied at the partner or shareholder level, and
										(B)each partner's or
				shareholder's proportionate share of the items of income, gain, or deduction of
				the partnership or S corporation for any taxable year from farming businesses
				attributable to the partnership or S corporation, and of any applicable
				subsidies received by the partnership or S corporation during the taxable year,
				shall be taken into account by the partner or shareholder in applying this
				subsection to the taxable year of such partner or shareholder with or within
				which the taxable year of the partnership or S corporation ends.
										The
				Secretary may provide rules for the application of this paragraph to any other
				pass-thru entity to the extent necessary to carry out the provisions of this
				subsection.(6)Additional
				reportingThe Secretary may prescribe such additional reporting
				requirements as the Secretary determines appropriate to carry out the purposes
				of this subsection.
									(7)Coordination
				with section 469This subsection shall be applied before the
				application of section
				469.
									.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						15352.Modification
			 to optional method of computing net earnings from self-employment
						(a)Amendments to
			 the Internal Revenue Code of 1986
							(1)In
			 generalThe matter following paragraph (17) of section 1402(a) is
			 amended—
								(A)by striking
			 $2,400 each place it appears and inserting the upper
			 limit, and
								(B)by striking
			 $1,600 each place it appears and inserting the lower
			 limit.
								(2)DefinitionsSection
			 1402 is amended by adding at the end the following new subsection:
								
									(l)Upper and lower
				limitsFor purposes of subsection (a)—
										(1)Lower
				limitThe lower limit for any taxable year is the sum of the
				amounts required under section 213(d) of the Social Security Act for a quarter
				of coverage in effect with respect to each calendar quarter ending with or
				within such taxable year.
										(2)Upper
				limitThe upper limit for any taxable year is the amount equal to
				150 percent of the lower limit for such taxable
				year.
										.
							(b)Amendments to the
			 Social Security Act
							(1)In
			 generalThe matter following paragraph (16) of section 211(a) of
			 the Social Security Act is amended—
								(A)by striking
			 $2,400 each place it appears and inserting the upper
			 limit, and
								(B)by striking
			 $1,600 each place it appears and inserting the lower
			 limit.
								(2)DefinitionsSection
			 211 of such Act is amended by adding at the end the following new
			 subsection:
								
									(k)Upper and lower
				limitsFor purposes of subsection (a)—
										(1)The lower limit
				for any taxable year is the sum of the amounts required under section 213(d)
				for a quarter of coverage in effect with respect to each calendar quarter
				ending with or within such taxable year.
										(2)The upper limit
				for any taxable year is the amount equal to 150 percent of the lower limit for
				such taxable
				year.
										.
							(3)Conforming
			 amendmentSection 212 of such Act is amended—
								(A)in subsection (b),
			 by striking For and inserting Except as provided in
			 subsection (c), for; and
								(B)by adding at the
			 end the following new subsection:
									
										(c)For the purpose of
				determining average indexed monthly earnings, average monthly wage, and
				quarters of coverage in the case of any individual who elects the option
				described in clause (ii) or (iv) in the matter following section 211(a)(16) for
				any taxable year that does not begin with or during a particular calendar year
				and end with or during such year, the self-employment income of such individual
				deemed to be derived during such taxable year shall be allocated to the two
				calendar years, portions of which are included within such taxable year, in the
				same proportion to the total of such deemed self-employment income as the sum
				of the amounts applicable under section 213(d) for the calendar quarters ending
				with or within each such calendar year bears to the lower limit for such
				taxable year specified in section
				211(k)(1).
										.
								(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
						15353.Information
			 reporting for Commodity Credit Corporation transactions
						(a)In
			 generalSubpart A of part III of subchapter A of chapter 61
			 (relating to information concerning persons subject to special provisions) is
			 amended by inserting after section 6039I the following new section:
							
								6039J.Information
				reporting with respect to Commodity Credit Corporation transactions
									(a)Requirement of
				reportingThe Commodity Credit Corporation, through the Secretary
				of Agriculture, shall make a return, according to the forms and regulations
				prescribed by the Secretary of the Treasury, setting forth any market gain
				realized by a taxpayer during the taxable year in relation to the repayment of
				a loan issued by the Commodity Credit Corporation, without regard to the manner
				in which such loan was repaid.
									(b)Statements to be
				furnished to persons with respect to whom information is
				requiredThe Secretary of Agriculture shall furnish to each
				person whose name is required to be set forth in a return required under
				subsection (a) a written statement showing the amount of market gain reported
				in such
				return.
									.
						(b)Clerical
			 amendmentThe table of sections for subpart A of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6039I the following new item:
							
								
									Sec. 6039J. Information reporting with
				respect to Commodity Credit Corporation
				transactions.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to loans
			 repaid on or after January 1, 2007.
						VProtection of
			 Social Security
					15361.Protection of
			 Social SecurityTo ensure that
			 the assets of the trust funds established under section 201 of the Social
			 Security Act (42 U.S.C. 401) are not reduced as a result of the enactment of
			 this Act, the Secretary of the Treasury shall transfer annually from the
			 general revenues of the Federal Government to those trust funds the following
			 amounts:
						(1)For fiscal year
			 2009, $5,000,000.
						(2)For fiscal year
			 2010, $9,000,000.
						(3)For fiscal year
			 2011, $8,000,000.
						(4)For fiscal year
			 2012, $7,000,000.
						(5)For fiscal year
			 2013, $8,000,000.
						(6)For fiscal year
			 2014, $8,000,000.
						(7)For fiscal year
			 2015, $8,000,000.
						(8)For fiscal year
			 2016, $6,000,000.
						(9)For fiscal year
			 2017, $7,000,000.
						DTrade
			 provisions
				IExtension of
			 Certain Trade Benefits
					15401.Short
			 titleThis part may be cited
			 as the Haitian Hemispheric Opportunity
			 through Partnership Encouragement Act of 2008 or the
			 HOPE II Act.
					15402.Benefits for
			 apparel and other textile articles
						(a)Value-added
			 ruleSection 213A(b) of the
			 Carribean Basin Economic Recovery Act (19 U.S.C. 2703a(b)) is amended as
			 follows:
							(1)The subsection
			 heading is amended to read as follows: Apparel and other textile
			 articles.
							(2)Paragraph (1) is
			 amended to read as follows:
								
									(1)Value-added rule
				for apparel articles
										(A)In
				generalApparel articles
				described in subparagraph (B) of a producer or entity controlling production
				that are imported directly from Haiti or the Dominican Republic shall enter the
				United States free of duty during an applicable 1-year period, subject to the
				limitations set forth in subparagraphs (B) and (C), and subject to subparagraph
				(D).
										.
							(3)Paragraph (2) is
			 amended—
								(A)in subparagraph
			 (A)—
									(i)by
			 moving such subparagraph 2 ems to the right;
									(ii)in clause (i), by striking
			 subparagraph (C) and inserting clause
			 (iii);
									(iii)in
			 clause (ii), by striking subparagraph (C) and inserting
			 clause (iii);
									(iv)in
			 the matter following clause (ii), by striking subparagraph
			 (E)(I) and inserting clause (v)(I);
									(v)by
			 redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively;
			 and
									(vi)by
			 redesignating subparagraph (A) as clause (i);
									(B)in subparagraph
			 (B)—
									(i)by moving such subparagraph 2 ems to the
			 right;
									(ii)by
			 striking subparagraph (A)(i) each place it appears and inserting
			 clause (i)(I);
									(iii)by
			 redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively;
			 and
									(iv)by
			 redesignating subparagraph (B) as clause (ii);
									(C)in subparagraph
			 (C)—
									(i)by moving such subparagraph 2 ems to the
			 right;
									(ii)in
			 the matter preceding clause (i), by striking subparagraph (A)
			 and inserting clause (i);
									(iii)in
			 clause (ii), by striking that enters into force and all that
			 follows through et seq.) and inserting that enters into
			 force thereafter;
									(iv)by
			 redesignating clauses (i) through (v) as subclauses (I) through (V),
			 respectively; and
									(v)by
			 redesignating subparagraph (C) as clause (iii);
									(D)in subparagraph
			 (D)—
									(i)by moving such subparagraph 2 ems to the
			 right;
									(ii)in
			 clause (i)—
										(I)in the matter
			 preceding subclause (I), by striking subparagraph (A) and
			 inserting clause (i);
										(II)in subclause (I),
			 by striking clause (i) of subparagraph (A) and inserting
			 subclause (I) of clause (i);
										(III)in subclause
			 (II), by striking clause (ii) of subparagraph (A) and inserting
			 subclause (II) of clause (i);
										(IV)by redesignating
			 subclauses (I) and (II) as items (aa) and (bb), respectively; and
										(V)by
			 redesignating clause (i) as subclause (I);
										(iii)in
			 clause (ii)—
										(I)in the matter preceding subclause (I), by
			 striking subparagraph (A) and inserting clause
			 (i);
										(II)in subclause (I), by striking clause
			 (i) of subparagraph (A) and inserting subclause (I) of clause
			 (i);
										(III)in subclause (II), by striking
			 clause (ii) of subparagraph (A) and inserting subclause
			 (II) of clause (i);
										(IV)by redesignating
			 subclauses (I) and (II) as items (aa) and (bb), respectively; and
										(V)by
			 redesignating clause (ii) as subclause (II);
										(iv)in
			 clause (iii)—
										(I)by
			 striking clause (i)(I) or (ii)(I) each place it appears and
			 inserting subclause (I)(aa) or (II)(aa);
										(II)by redesignating
			 subclauses (I) and (II) as items (aa) and (bb), respectively; and
										(III)by redesignating
			 clause (iii) as subclause (III);
										(v)by
			 amending clause (iv) to read as follows:
										
											(IV)Inclusion in
				calculation of other articles receiving preferential treatmentEntries of apparel articles that receive
				preferential treatment under any provision of law other than this subparagraph
				or are subject to the General column 1 rate of duty under the
				HTS are not included in the annual aggregation under subclause (I) or (II)
				unless the producer or entity controlling production elects, at the time the
				annual aggregation calculation is made, to include such entries in such
				aggregation.
											;
				and
									(vi)by
			 redesignating subparagraph (D) as clause (iv);
									(E)in subparagraph
			 (E)—
									(i)by
			 moving such subparagraph 2 ems to the right;
									(ii)in
			 clause (i)—
										(I)by redesignating
			 subclauses (I) through (III) as items (aa) through (cc), respectively;
			 and
										(II)by redesignating clause (i) as subclause
			 (I);
										(iii)in
			 clause (ii)—
										(I)by striking
			 subparagraph (C) and inserting clause (iii);
			 and
										(II)by redesignating clause (ii) as subclause
			 (II); and
										(iv)by
			 redesignating subparagraph (E) as clause (v);
									(F)in subparagraph
			 (F)—
									(i)by moving such subparagraph 2 ems to the
			 right;
									(ii)in
			 clause (i)—
										(I)by striking
			 The Bureau of Customs and Border Protection and inserting
			 U.S. Customs and Border Protection;
										(II)by striking
			 subparagraphs (A) and (D) and inserting clauses (i) and
			 (iv); and
										(III)by redesignating
			 clause (i) as subclause (I);
										(iii)in
			 clause (ii)—
										(I)in the matter
			 preceding subclause (I)—
											(aa)by
			 striking the Bureau of Customs and Border Protection and
			 inserting U.S. Customs and Border Protection;
											(bb)by
			 striking subparagraph (A) each place it appears and inserting
			 clause (i); and
											(cc)by
			 striking subparagraph (D) and inserting clause
			 (iv);
											(II)in subclause (I),
			 by striking clause (i) of subparagraph (A) and inserting
			 subclause (I) of clause (i);
										(III)in subclause (II), by striking
			 clause (ii) of subparagraph (A) and inserting subclause
			 (II) of clause (i);
										(IV)in the matter following subclause (II), by
			 striking subparagraph (E)(i) and inserting clause
			 (v)(I);
										(V)by redesignating
			 subclauses (I) and (II) as items (aa) and (bb), respectively; and
										(VI)by redesignating
			 clause (ii) as subclause (II);
										(iv)in
			 clause (iii)—
										(I)in subclause
			 (I)—
											(aa)by
			 striking paragraph (1) and inserting subparagraph
			 (A); and
											(bb)by
			 striking subparagraph (A) or (D) and inserting clause (i)
			 or (iv);
											(II)in subclause
			 (II), by striking clause (ii) of this subparagraph and inserting
			 subclause (II) of this clause;
										(III)in the matter
			 following subclause (II)—
											(aa)by
			 striking the Bureau of Customs and Border Protection each place
			 it appears and inserting U.S. Customs and Border Protection;
			 and
											(bb)by striking subclause (II)
			 and inserting item (bb); and
											(IV)in item
			 (bb)—
											(aa)by
			 striking paragraph (1) and inserting subparagraph
			 (A); and
											(bb)by
			 striking subparagraph (A) or (D) and inserting clause (i)
			 or (iv); and
											(V)in
			 the matter following item (bb), by striking paragraph (1) and
			 inserting subparagraph (A);
										(VI)by redesignating
			 items (aa) and (bb) as subitems (AA) and (BB), respectively;
										(VII)by redesignating
			 subclauses (I) and (II) as items (aa) and (bb), respectively; and
										(VIII)by
			 redesignating clause (iii) as subclause (III); and
										(v)by
			 redesignating subparagraph (F) as clause (vi);
									(G)in subparagraph
			 (G)—
									(i)by
			 moving such subparagraph 2 ems to the right;
									(ii)in
			 clause (i)—
										(I)in the matter
			 preceding subclause (I), by striking subparagraph (A) or (D) and
			 inserting clause (i) or (iv);
										(II)in subclause
			 (II)—
											(aa)in
			 item (dd), by striking under the Bipartisan Trade Promotion Authority
			 Act of 2002 and inserting with respect to the United
			 States; and
											(bb)by
			 redesignating items (aa) through (dd) as subitems (AA) through (DD),
			 respectively;
											(III)by redesignating
			 subclauses (I) and (II) as items (aa) and (bb), respectively; and
										(IV)by redesignating
			 clause (i) as subclause (I);
										(iii)in
			 clause (ii)—
										(I)in
			 subclause (I), by striking clause (i)(I) and inserting
			 subclause (I)(aa);
										(II)in subclause
			 (II), by striking clause (i)(II) and inserting subclause
			 (I)(bb);
										(III)by redesignating subclauses (I) and (II) as
			 items (aa) and (bb), respectively; and
										(IV)by redesignating
			 clause (ii) as subclause (II); and
										(iv)by redesignating subparagraph (G) as clause
			 (vii); and
									(H)by striking
			 (2) Apparel articles
			 described.— and inserting the following:
									
										(B)Apparel articles
				described
										.
								(4)Paragraph (3) is
			 amended—
								(A)by redesignating
			 such paragraph as subparagraph (C) and moving it 2 ems to the right;
								(B)by striking
			 paragraph (1) each place it appears and inserting
			 subparagraph (A); and
								(C)in the
			 table—
									(i)by striking 1.5 percent and
			 inserting 1.25 percent;
									(ii)by striking 1.75 percent and
			 inserting 1.25 percent; and
									(iii)by striking 2 percent and
			 inserting 1.25 percent.
									(5)The following is
			 added after subparagraph (C), as redesignated by paragraph (4)(A) of this
			 subsection:
								
									(D)Other
				preferential treatment not affected by quantitative limitationsAny apparel article that qualifies for
				preferential treatment under paragraph (2), (3), (4), or (5) or any other
				provision of this title shall not be subject to, or included in the calculation
				of, the quantitative limitations under subparagraph
				(C).
									.
							(b)Special rule for
			 woven articles and certain knit articlesSection 213A(b) of the
			 Carribean Basin Economic Recovery Act is amended by striking paragraph (4) and
			 inserting the following:
							
								(2)Special rule for
				woven articles and certain knit articles
									(A)Special rule for
				articles of chapter 62 of the HTS
										(i)General
				ruleAny apparel article
				classifiable under chapter 62 of the HTS that is wholly assembled, or
				knit-to-shape, in Haiti from any combination of fabrics, fabric components,
				components knit-to-shape, or yarns and is imported directly from Haiti or the
				Dominican Republic shall enter the United States free of duty, subject to
				clauses (ii) and (iii), without regard to the source of the fabric, fabric
				components, components knit-to-shape, or yarns from which the article is
				made.
										(ii)LimitationThe
				preferential treatment described in clause (i) shall be extended, in the 1-year
				period beginning October 1, 2008, and in each of the 9 succeeding 1-year
				periods, to not more than 70,000,000 square meter equivalents of apparel
				articles described in such clause.
										(iii)Other
				preferential treatment not affected by quantitative limitationAny apparel article that qualifies for
				preferential treatment under paragraph (1), (3), (4), or (5) or subparagraph
				(B) of this paragraph or any other provision of this title shall not be subject
				to, or included in the calculation of, the quantitative limitation under clause
				(ii).
										(B)Special rule for
				certain articles of chapter 61 of the
				HTS
										(i)General
				ruleAny apparel article
				classifiable under chapter 61 of the HTS that is wholly assembled, or
				knit-to-shape, in Haiti from any combination of fabrics, fabric components,
				components knit-to-shape, or yarns and is imported directly from Haiti or the
				Dominican Republic shall enter the United States free of duty, subject to
				clauses (ii), (iii), and (iv), without regard to the source of the fabric,
				fabric components, components knit-to-shape, or yarns from which the article is
				made.
										(ii)ExclusionsThe
				preferential treatment described in clause (i) shall not apply to the
				following:
											(I)The following apparel articles of cotton,
				for men or boys, that are classifiable under subheading 6109.10.00 of the
				HTS:
												(aa)All white
				T-shirts, with short hemmed sleeves and hemmed bottom, with crew or round
				neckline or with V-neck and with a mitered seam at the center of the V, and
				without pockets, trim, or embroidery.
												(bb)All white
				singlets, without pockets, trim, or embroidery.
												(cc)Other T-shirts,
				but not including thermal undershirts.
												(II)T-shirts for men or boys that are
				classifiable under subheading 6109.90.10.
											(III)The following apparel articles of cotton,
				for men or boys, that are classifiable under subheading 6110.20.20 of the
				HTS:
												(aa)Sweatshirts.
												(bb)Pullovers, other
				than sweaters, vests, or garments imported as part of playsuits.
												(IV)Sweatshirts for men or boys, of man-made
				fibers and containing less than 65 percent by weight of man-made fibers, that
				are classifiable under subheading 6110.30.30 of the HTS.
											(iii)LimitationThe
				preferential treatment described in clause (i) shall be extended, in the 1-year
				period beginning October 1, 2008, and in each of the 9 succeeding 1-year
				periods, to not more than 70,000,000 square meter equivalents of apparel
				articles described in such clause.
										(iv)Other
				preferential treatment not affected by quantitative limitationAny apparel article that qualifies for
				preferential treatment under paragraph (1), (3), (4), or (5) or subparagraph
				(A) of this paragraph or any other provision of this title shall not be subject
				to, or included in the calculation of, the quantitative limitation under clause
				(iii).
										.
						(c)Single
			 transformation rules not subject to quantitative limitationsSection 213A(b) of the Caribbean Basin
			 Economic Recovery Act is amended by striking paragraph (5) and inserting the
			 following:
							
								(3)Apparel and
				other articles subject to certain assembly rules
									(A)BrassieresAny apparel article classifiable under
				subheading 6212.10 of the HTS that is wholly assembled, or knit-to-shape, in
				Haiti from any combination of fabrics, fabric components, components
				knit-to-shape, or yarns and is imported directly from Haiti or the Dominican
				Republic shall enter the United States free of duty, without regard to the
				source of the fabric, fabric components, components knit-to-shape, or yarns
				from which the article is made.
									(B)Other apparel
				articlesAny of the following
				apparel articles that is wholly assembled, or knit-to-shape, in Haiti from any
				combination of fabrics, fabric components, components knit-to-shape, or yarns
				and is imported directly from Haiti or the Dominican Republic shall enter the
				United States free of duty, without regard to the source of the fabric, fabric
				components, components knit-to-shape, or yarns from which the article is
				made:
										(i)Any apparel article that is of a type
				listed in chapter rule 3, 4, or 5 for chapter 61 of the HTS (as such chapter
				rules are contained in section A of the Annex to Proclamation 8213 of the
				President of December 20, 2007) as being excluded from the scope of such
				chapter rule, when such chapter rule is applied to determine whether an apparel
				article is an originating good for purposes of general note 29(n) to the HTS,
				except that, for purposes of this clause, reference in such chapter rules to
				6104.12.00 shall be deemed to be a reference to
				6104.19.60.
										(ii)(I)Subject to subclause (II), any apparel
				article that is of a type listed in chapter rule 3(a), 4(a), or 5(a) for
				chapter 62 of the HTS, as such chapter rules are contained in paragraph 9 of
				section A of the Annex to Proclamation 8213 of the President of December 20,
				2007.
											(II)Subclause (I) shall not include any apparel
				article to which subparagraph (A) of this paragraph applies.
											(C)Luggage and
				similar itemsAny article
				classifiable under subheading 4202.12, 4202.22, 4202.32 or 4202.92 of the HTS
				that is wholly assembled in Haiti and is imported directly from Haiti or the
				Dominican Republic shall enter the United States free of duty, without regard
				to the source of the fabric, components, or materials from which the article is
				made.
									(D)HeadgearAny article classifiable under heading
				6501, 6502, or 6504 of the HTS, or under subheading 6505.90 of the HTS, that is
				wholly assembled, knit-to-shape, or formed in Haiti from any combination of
				fabrics, fabric components, components knit-to-shape, or yarns and is imported
				directly from Haiti or the Dominican Republic shall enter the United States
				free of duty, without regard to the source of the fabric, fabric components,
				components knit-to-shape, or yarns from which the article is made.
									(E)Certain
				sleepwearAny of the
				following apparel articles that is wholly assembled, or knit-to-shape, in Haiti
				from any combination of fabrics, fabric components, components knit-to-shape,
				or yarns and is imported directly from Haiti or the Dominican Republic shall
				enter the United States free of duty, without regard to the source of the
				fabric, fabric components, components knit-to-shape, or yarns from which the
				article is made:
										(i)Pajama bottoms and other sleepwear for
				women and girls, of cotton, that are classifiable under subheading 6208.91.30,
				or of man-made fibers, that are classifiable under subheading
				6208.92.00.
										(ii)Pajama bottoms and other sleepwear for
				girls, of other textile materials, that are classifiable under subheading
				6208.99.20.
										.
						(d)Earned import
			 allowance rulesSection 231A(b) of the Caribbean Basin Economic
			 Recovery Act is amended by adding at the end the following new
			 paragraph:
							
								(4)Earned import
				allowance rule
									(A)In
				generalApparel articles
				wholly assembled, or knit-to-shape, in Haiti from any combination of fabrics,
				fabric components, components knit-to-shape, or yarns and imported directly
				from Haiti or the Dominican Republic shall enter the United States free of
				duty, without regard to the source of the fabric, fabric components, components
				knit-to-shape, or yarns from which the articles are made, if such apparel
				articles are accompanied by an earned import allowance certificate that
				reflects the amount of credits equal to the total square meter equivalents of
				such apparel articles, in accordance with the program established under
				subparagraph (B). For purposes of determining the quantity of square meter
				equivalents under this subparagraph, the conversion factors listed in
				Correlation: U.S. Textile and Apparel Industry Category System with the
				Harmonized Tariff Schedule of the United States of America, 2008, or
				its successor publications, of the United States Department of Commerce, shall
				apply.
									(B)Earned import
				allowance program
										(i)EstablishmentThe
				Secretary of Commerce shall establish a program to provide earned import
				allowance certificates to any producer or entity controlling production for
				purposes of subparagraph (A), based on the elements described in clause
				(ii).
										(ii)ElementsThe
				elements referred to in clause (i) are the following:
											(I)One credit shall
				be issued to a producer or an entity controlling production for every three
				square meter equivalents of qualifying woven fabric or qualifying knit fabric
				that the producer or entity controlling production can demonstrate that it
				purchased for the manufacture in Haiti of articles like or similar to any
				article eligible for preferential treatment under subparagraph (A). The
				Secretary of Commerce shall, if requested by a producer or entity controlling
				production, create and maintain an account for such producer or entity
				controlling production, into which such credits shall be deposited.
											(II)Such producer or
				entity controlling production may redeem credits issued under subclause (I) for
				earned import allowance certificates reflecting such number of earned credits
				as the producer or entity may request and has available.
											(III)The Secretary of Commerce may require any
				textile mill or other entity located in the United States that exports to Haiti
				qualifying woven fabric or qualifying knit fabric to submit, upon such export
				or upon request, documentation, such as a Shipper’s Export Declaration, to the
				Secretary of Commerce—
												(aa)verifying that the qualifying woven fabric
				or qualifying knit fabric was exported to a producer in Haiti or to an entity
				controlling production; and
												(bb)identifying such producer or entity
				controlling production, and the quantity and description of qualifying woven
				fabric or qualifying knit fabric exported to such producer or entity
				controlling production.
												(IV)The Secretary of Commerce may require that
				a producer or entity controlling production submit documentation to verify
				purchases of qualifying woven fabric or qualifying knit fabric.
											(V)The Secretary of Commerce may make
				available to each person or entity identified in documentation submitted under
				subclause (III) or (IV) information contained in such documentation that
				relates to the purchase of qualifying woven fabric or qualifying knit fabric
				involving such person or entity.
											(VI)The program under this subparagraph shall
				be established so as to allow, to the extent feasible, the submission, storage,
				retrieval, and disclosure of information in electronic format, including
				information with respect to the earned import allowance certificates required
				under subparagraph (A)(i).
											(VII)The Secretary of
				Commerce may reconcile discrepancies in information provided under subclause
				(III) or (IV) and verify the accuracy of such information.
											(VIII)The Secretary of Commerce shall establish
				procedures to carry out the program under this subparagraph and may establish
				additional requirements to carry out this subparagraph. Such additional
				requirements may include—
												(aa)submissions by
				textile mills or other entities in the United States documenting exports of
				yarns wholly formed in the United States to countries described in paragraph
				(1)(B)(iii) for the manufacture of qualifying knit fabric; and
												(bb)procedures imposed
				on producers or entities controlling production to allow the Secretary of
				Commerce to obtain and verify information relating to the production of
				qualifying knit fabric.
												(iii)Qualifying
				woven fabric definedFor purposes of this subparagraph, the term
				qualifying woven fabric means fabric wholly formed in the United
				States from yarns wholly formed in the United States, except that—
											(I)fabric otherwise
				eligible as qualifying woven fabric shall not be ineligible as qualifying woven
				fabric because the fabric contains nylon filament yarn to which section
				213(b)(2)(A)(vii)(IV) applies;
											(II)fabric that would
				otherwise be ineligible as qualifying woven fabric because the fabric contains
				yarns not wholly formed in the United States shall not be ineligible as
				qualifying woven fabric if the total weight of all such yarns is not more than
				10 percent of the total weight of the fabric; and
											(III)fabric otherwise
				eligible as qualifying woven fabric shall not be ineligible as qualifying
				fabric because the fabric contains yarns covered by clause (i) or (ii) of
				paragraph (5)(A).
											(iv)Qualifying knit
				fabric definedFor purposes
				of this subparagraph, the term qualifying knit fabric means
				fabric or knit-to-shape components wholly formed or knit-to-shape in any
				country or any combination of countries described in paragraph (1)(B)(iii),
				from yarns wholly formed in the United States, except that—
											(I)fabric or
				knit-to-shape components otherwise eligible as qualifying knit fabric shall not
				be ineligible as qualifying knit fabric because the fabric or knit-to-shape
				components contain nylon filament yarn to which section 213(b)(2)(A)(vii)(IV)
				applies;
											(II)fabric or
				knit-to-shape components that would otherwise be ineligible as qualifying knit
				fabric because the fabric or knit-to-shape components contain yarns not wholly
				formed in the United States shall not be ineligible as qualifying knit fabric
				if the total weight of all such yarns is not more than 10 percent of the total
				weight of the fabric or knit-to-shape components; and
											(III)fabric or
				knit-to-shape components otherwise eligible as qualifying knit fabric shall not
				be ineligible as qualifying knit fabric because the fabric or knit-to-shape
				components contain yarns covered by clause (i) or (ii) of paragraph
				(5)(A).
											(C)Review by United
				States Government Accountability OfficeThe United States Government Accountability
				Office shall review the program established under subparagraph (B) annually for
				the purpose of evaluating the effectiveness of, and making recommendations for
				improvements in, the program.
									(D)Enforcement
				provisions
										(i)Fraudulent
				claims of preferenceAny person who makes a false claim for
				preference under the program established under subparagraph (B) shall be
				subject to any applicable civil or criminal penalty that may be imposed under
				the customs laws of the United States or under title 18, United States
				Code.
										(ii)Penalties for
				other fraudulent informationThe Secretary of Commerce may establish and
				impose penalties for the submission to the Secretary of Commerce of fraudulent
				information under the program established under subparagraph (B), other than a
				claim described in clause
				(i).
										.
						(e)Short Supply
			 Rules Section 213A(b) of the
			 Caribbean Basin Economic Recovery Act is amended by adding at the end the
			 following:
							
								(5)Short supply
				provision
									(A)In
				generalAny apparel article
				that is wholly assembled, or knit-to-shape, in Haiti from any combination of
				fabrics, fabric components, components knit-to-shape, or yarns and is imported
				directly from Haiti or the Dominican Republic shall enter the United States
				free of duty, without regard to the source of the fabrics, fabric components,
				components knit-to-shape, or yarns from which the article is made, if the
				fabrics, fabric components, components knit-to-shape, or yarns comprising the
				component that determines the tariff classification of the article are of any
				of the following:
										(i)Fabrics or yarns,
				to the extent that apparel articles of such fabrics or yarns would be eligible
				for preferential treatment, without regard to the source of the fabrics or
				yarns, under Annex 401 of the NAFTA.
										(ii)Fabrics or yarns,
				to the extent that such fabrics or yarns are designated as not being available
				in commercial quantities for purposes of—
											(I)section
				213(b)(2)(A)(v) of this Act;
											(II)section 112(b)(5)
				of the African Growth and Opportunity Act;
											(III)clause (i)(III)
				or (ii) of section 204(b)(3)(B) of the Andean Trade Preference Act; or
											(IV)any other provision, relating to
				determining whether a textile or apparel article is an originating good
				eligible for preferential treatment, of a law that implements a free trade
				agreement entered into by the United States that is in effect at the time the
				claim for preferential treatment is made.
											(B)Removal of
				Designation of Fabrics or Yarns Not Available in Commercial
				QuantitiesIf the President determines that—
										(i)any fabric or yarn described in clause (i)
				of subparagraph (A) was determined to be eligible for preferential treatment,
				or
										(ii)any fabric or yarn described in clause (ii)
				of subparagraph (A) was designated as not being available in commercial
				quantities,
										on the
				basis of fraud, the President is authorized to remove the eligibility or
				designation (as the case may be) of that fabric or yarn with respect to
				articles entered after such
				removal..
						(f)Miscellaneous
			 provisions
							(1)Relationship to
			 other preferential programsSection 213A(b) of the Caribbean Basin
			 Economic Recovery Act is amended by adding at the end the following:
								
									(6)Other
				preferential treatment not affectedThe duty-free treatment provided under this
				subsection is in addition to any other preferential treatment under this
				title.
									.
							(2)DefinitionsSection
			 213A(a) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(a)) is
			 amended by adding at the end the following:
								
									(3)Imported directly
				from Haiti or the Dominican RepublicArticles are imported
				directly from Haiti or the Dominican Republic if—
										(A)the articles are shipped directly from
				Haiti or the Dominican Republic into the United States without passing through
				the territory of any intermediate country; or
										(B)the articles are
				shipped from Haiti or the Dominican Republic into the United States through the
				territory of an intermediate country, and—
											(i)the articles in the
				shipment do not enter into the commerce of any intermediate country, and the
				invoices, bills of lading, and other shipping documents specify the United
				States as the final destination; or
											(ii)the invoices and other documents do not
				specify the United States as the final destination, but the articles in the
				shipment—
												(I)remain under the
				control of the customs authority in the intermediate country;
												(II)do not enter into
				the commerce of the intermediate country except for the purpose of a sale other
				than at retail; and
												(III)have not been
				subjected to operations in the intermediate country other than loading,
				unloading, or other activities necessary to preserve the articles in good
				condition.
												(4)Knit-to-shapeA
				good is knit-to-shape if 50 percent or more of the exterior
				surface area of the good is formed by major parts that have been knitted or
				crocheted directly to the shape used in the good, with no consideration being
				given to patch pockets, appliqués, or the like. Minor cutting, trimming, or
				sewing of those major parts shall not affect the determination of whether a
				good is knit-to-shape.
									(5)Wholly
				assembledA good is wholly assembled in Haiti if
				all components, of which there must be at least two, pre-existed in essentially
				the same condition as found in the finished good and were combined to form the
				finished good in Haiti. Minor attachments and minor embellishments (for
				example, appliqués, beads, spangles, embroidery, and buttons) not appreciably
				affecting the identity of the good, and minor subassemblies (for example,
				collars, cuffs, plackets, and pockets), shall not affect the determination of
				whether a good is wholly assembled in
				Haiti.
									.
							(g)TerminationSection 213A of the Caribbean Basin
			 Economic Recovery Act (19 U.S.C. 2703a) is amended by adding at the end the
			 following new subsection:
							
								(g)TerminationExcept as provided in subsection (b)(1),
				the duty-free treatment provided under this section shall remain in effect
				until September 30,
				2018.
								.
						(h)Conforming
			 amendmentsSubsection (e)(1)
			 of section 213A of the Caribbean Basin Economic Recovery Act (19 U.S.C.
			 2703a(e)(1)) is amended by striking the Bureau of Customs and Border
			 Protection each place it appears and inserting U.S. Customs and
			 Border Protection.
						15403.Labor
			 Ombudsman and Technical Assistance Improvement and Compliance Needs Assessment
			 and Remediation ProgramSection 213A of the Caribbean Basin Economic
			 Recovery Act (19 U.S.C. 2703a), as amended by section 15402 of this Act, is
			 amended—
						(1)in subsection
			 (a)—
							(A)by redesignating
			 paragraph (5) as paragraph (8):
							(B)by redesignating
			 paragraphs (2) through (4) as paragraphs (4) through (6), respectively;
							(C)by inserting after
			 paragraph (1) the following new paragraphs:
								
									(2)Appropriate
				congressional committees.
				The term “appropriate congressional committees” means the Committee on Finance
				of the Senate and the Committee on Ways and Means of the House of
				Representatives.
									(3)Core labor
				standardsThe term “core labor standards” means—
										(A)freedom of
				association;
										(B)the effective recognition of the right to
				bargain collectively;
										(C)the elimination of
				all forms of compulsory or forced labor;
										(D)the effective
				abolition of child labor and a prohibition on the worst forms of child labor;
				and
										(E)the elimination of
				discrimination in respect of employment and
				occupation.
										;
				and
							(D)by inserting after
			 paragraph (6) (as redesignated) the following new paragraph:
								
									(7)TAICNAR
				ProgramThe term
				TAICNAR Program means the Technical Assistance Improvement and
				Compliance Needs Assessment and Remediation Program established pursuant to
				subsection
				(e).
									;
							(2)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively;
			 and
						(3)by inserting after
			 subsection (d) the following new subsection:
							
								(e)Technical
				assistance improvement and compliance needs assessment and remediation
				program
									(1)Continued
				eligibility for preferences
										(A)Presidential
				certification of compliance by Haiti with requirementsUpon the expiration of the 16-month period
				beginning on the date of the enactment of the Haitian Hemispheric Opportunity through Partnership
				Encouragement Act of 2008, Haiti shall continue to be eligible
				for the preferential treatment provided under subsection (b) only if the
				President determines and certifies to the Congress that—
											(i)Haiti has
				implemented the requirements set forth in paragraphs (2) and (3); and
											(ii)Haiti has agreed
				to require producers of articles for which duty-free treatment may be requested
				under subsection (b) to participate in the TAICNAR Program described in
				paragraph (3) and has developed a system to ensure participation in such
				program by such producers, including by developing and maintaining the registry
				described in paragraph (2)(B)(i).
											(B)ExtensionThe President may extend the period for
				compliance by Haiti under subparagraph (A) if the President—
											(i)determines that
				Haiti has made a good faith effort toward such compliance and has agreed to
				take additional steps to come into full compliance that are satisfactory to the
				President; and
											(ii)provides to the appropriate congressional
				committees, not later than 6 months after the last day of the 16-month period
				specified in subparagraph (A), and every 6 months thereafter, a report
				identifying the steps that Haiti has agreed to take to come into full
				compliance and the progress made over the preceding 6-month period in
				implementing such steps.
											(C)Continuing
				compliance
											(i)Termination of
				preferential treatmentIf, after making a certification under
				subparagraph (A), the President determines that Haiti is no longer meeting the
				requirements set forth in subparagraph (A), the President shall terminate the
				preferential treatment provided under subsection (b), unless the President
				determines, after consulting with the appropriate congressional committees,
				that meeting such requirements is not practicable because of extraordinary
				circumstances existing in Haiti when the determination is made.
											(ii)Subsequent
				complianceIf the President, after terminating preferential
				treatment under clause (i), determines that Haiti is meeting the requirements
				set forth in subparagraph (A), the President shall reinstate the application of
				preferential treatment under subsection (b).
											(2)Labor
				ombudsman
										(A)In
				generalThe requirement under
				this paragraph is that Haiti has established an independent Labor Ombudsman’s
				Office within the national government that—
											(i)reports directly
				to the President of Haiti;
											(ii)is headed by a
				Labor Ombudsman chosen by the President of Haiti, in consultation with Haitian
				labor unions and industry associations; and
											(iii)is vested with
				the authority to perform the functions described in subparagraph (B).
											(B)FunctionsThe functions of the Labor Ombudsman’s
				Office shall include—
											(i)developing and maintaining a registry of
				producers of articles for which duty-free treatment may be requested under
				subsection (b), and developing, in consultation and coordination with any other
				appropriate officials of the Government of Haiti, a system to ensure
				participation by such producers in the TAICNAR Program described in paragraph
				(3);
											(ii)overseeing the
				implementation of the TAICNAR Program described in paragraph (3);
											(iii)receiving and investigating comments from
				any interested party regarding the conditions described in paragraph (3)(B) in
				facilities of producers listed in the registry described in clause (i) and,
				where appropriate, referring such comments or the result of such investigations
				to the appropriate Haitian authorities, or to the entity operating the TAICNAR
				Program described in paragraph (3);
											(iv)assisting, in consultation and coordination
				with any other appropriate Haitian authorities, producers listed in the
				registry described in clause (i) in meeting the conditions set forth in
				paragraph (3)(B); and
											(v)coordinating, with the assistance of the
				entity operating the TAICNAR Program described in paragraph (3), a tripartite
				committee comprised of appropriate representatives of government agencies,
				employers, and workers, as well as other relevant interested parties, for the
				purposes of evaluating progress in implementing the TAICNAR Program described
				in paragraph (3), and consulting on improving core labor standards and working
				conditions in the textile and apparel sector in Haiti, and on other matters of
				common concern relating to such core labor standards and working
				conditions.
											(3)Technical
				assistance improvement and compliance needs assessment and remediation
				program
										(A)In
				generalThe requirement under this paragraph is that Haiti, in
				cooperation with the International Labor Organization, has established a
				Technical Assistance Improvement and Compliance Needs Assessment and
				Remediation Program meeting the requirements under subparagraph (C)—
											(i)to assess compliance by producers listed in
				the registry described in paragraph (2)(B)(i) with the conditions set forth in
				subparagraph (B) and to assist such producers in meeting such conditions;
				and
											(ii)to provide assistance to improve the
				capacity of the Government of Haiti—
												(I)to inspect facilities of producers listed
				in the registry described in paragraph (2)(B)(i); and
												(II)to enforce
				national labor laws and resolve labor disputes, including through measures
				described in subparagraph (E).
												(B)Conditions
				describedThe conditions referred to in subparagraph (A)
				are—
											(i)compliance with core
				labor standards; and
											(ii)compliance with the labor laws of Haiti
				that relate directly to core labor standards and to ensuring acceptable
				conditions of work with respect to minimum wages, hours of work, and
				occupational health and safety.
											(C)RequirementsThe requirements for the TAICNAR Program
				are that the program—
											(i)be
				operated by the International Labor Organization (or any subdivision,
				instrumentality, or designee thereof), which prepares the biannual reports
				described in subparagraph (D);
											(ii)be developed
				through a participatory process that includes the Labor Ombudsman described in
				paragraph (2) and appropriate representatives of government agencies,
				employers, and workers;
											(iii)assess compliance by each producer listed
				in the registry described in paragraph (2)(B)(i) with the conditions set forth
				in subparagraph (B) and identify any deficiencies by such producer with respect
				to meeting such conditions, including by—
												(I)conducting
				unannounced site visits to manufacturing facilities of the producer;
												(II)conducting
				confidential interviews separately with workers and management of the
				facilities of the producer;
												(III)providing to
				management and workers, and where applicable, worker organizations in the
				facilities of the producer, on a confidential basis—
													(aa)the
				results of the assessment carried out under this clause; and
													(bb)specific
				suggestions for remediating any such deficiencies;
													(iv)assist the
				producer in remediating any deficiencies identified under clause (iii);
											(v)conduct prompt
				follow-up site visits to the facilities of the producer to assess progress on
				remediation of any deficiencies identified under clause (iii); and
											(vi)provide training
				to workers and management of the producer, and where appropriate, to other
				persons or entities, to promote compliance with subparagraph (B).
											(D)Biannual
				reportThe biannual reports
				referred to in subparagraph (C)(i) are a report, by the entity operating the
				TAICNAR Program, that is published (and available to the public in a readily
				accessible manner) on a biannual basis, beginning 6 months after Haiti
				implements the TAICNAR Program under this paragraph, covering the preceding
				6-month period, and that includes the following:
											(i)The name of each producer listed in the
				registry described in paragraph (2)(B)(i) that has been identified as having
				met the conditions under subparagraph (B).
											(ii)The name of each producer listed in the
				registry described in paragraph (2)(B)(i) that has been identified as having
				deficiencies with respect to the conditions under subparagraph (B), and has
				failed to remedy such deficiencies.
											(iii)For each
				producer listed under clause (ii)—
												(I)a description of
				the deficiencies found to exist and the specific suggestions for remediating
				such deficiencies made by the entity operating the TAICNAR Program;
												(II)a description of
				the efforts by the producer to remediate the deficiencies, including a
				description of assistance provided by any entity to assist in such remediation;
				and
												(III)with respect to
				deficiencies that have not been remediated, the amount of time that has elapsed
				since the deficiencies were first identified in a report under this
				subparagraph.
												(iv)For each producer
				identified as having deficiencies with respect to the conditions described
				under subparagraph (B) in a prior report under this subparagraph, a description
				of the progress made in remediating such deficiencies since the submission of
				the prior report, and an assessment of whether any aspect of such deficiencies
				persists.
											(E)Capacity
				buildingThe assistance to the Government of Haiti referred to in
				subparagraph (A)(ii) shall include programs—
											(i)to
				review the labor laws and regulations of Haiti and to develop and implement
				strategies for bringing the laws and regulations into conformity with core
				labor standards;
											(ii)to develop
				additional strategies for facilitating protection of core labor standards and
				providing acceptable conditions of work with respect to minimum wages, hours of
				work, and occupational safety and health, including through legal, regulatory,
				and institutional reform;
											(iii)to increase awareness of worker rights,
				including under core labor standards and national labor laws;
											(iv)to promote consultation and cooperation
				between government representatives, employers, worker representatives, and
				United States importers on matters relating to core labor standards and
				national labor laws;
											(v)to
				assist the Labor Ombudsman appointed pursuant to paragraph (2) in establishing
				and coordinating operation of the committee described in paragraph
				(2)(B)(v);
											(vi)to assist worker representatives in more
				fully and effectively advocating on behalf of their members; and
											(vii)to provide
				on-the-job training and technical assistance to labor inspectors, judicial
				officers, and other relevant personnel to build their capacity to enforce
				national labor laws and resolve labor disputes.
											(4)Compliance with
				eligibility criteria
										(A)Country
				compliance with worker rights eligibility criteriaIn making a
				determination of whether Haiti is meeting the requirement set forth in
				subsection (d)(1)(A)(vi) relating to internationally recognized worker rights,
				the President shall consider the reports produced under paragraph
				(3)(D).
										(B)Producer
				eligibility
											(i)Identification
				of producersBeginning in the
				second calendar year after the President makes the certification under
				paragraph (1)(A), the President shall identify on a biennial basis whether a
				producer listed in the registry described in paragraph (2)(B)(i) has failed to
				comply with core labor standards and with the labor laws of Haiti that directly
				relate to and are consistent with core labor standards.
											(ii)Assistance to
				producers; withdrawal, etc., of preferential treatmentFor each producer that the President
				identifies under clause (i), the President shall seek to assist such producer
				in coming into compliance with core labor standards and with the labor laws of
				Haiti that directly relate to and are consistent with core labor standards. If
				such efforts fail, the President shall withdraw, suspend, or limit the
				application of preferential treatment under subsection (b) to articles of such
				producer.
											(iii)Reinstating
				preferential treatmentIf the
				President, after withdrawing, suspending, or limiting the application of
				preferential treatment under clause (ii) to articles of a producer, determines
				that such producer is complying with core labor standards and with the labor
				laws of Haiti that directly relate to and are consistent with core labor
				standards, the President shall reinstate the application of preferential
				treatment under subsection (b) to the articles of the producer.
											(iv)Consideration
				of reportsIn making the
				identification under clause (i) and the determination under clause (iii), the
				President shall consider the reports made available under paragraph
				(3)(D).
											(5)Reports by the
				president
										(A)In
				generalNot later than one
				year after the date of the enactment of the Haitian Hemispheric Opportunity through Partnership
				Encouragement Act of 2008, and annually thereafter, the President
				shall transmit to the appropriate congressional committees a report on the
				implementation of this subsection during the preceding 1-year period.
										(B)Matters to be
				includedEach report required by subparagraph (A) shall include
				the following:
											(i)An
				explanation of the efforts of Haiti, the President, and the International Labor
				Organization to carry out this subsection.
											(ii)A
				summary of each report produced under paragraph (3)(D) during the preceding
				1-year period and a summary of the findings contained in such report.
											(iii)Identifications made under paragraph
				(4)(B)(i) and determinations made under paragraph (4)(B)(iii).
											(6)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection the sum of
				$10,000,000 for the period beginning on October 1, 2008, and ending on
				September 30,
				2013.
									.
						15404.Petition
			 processSection 213A(d) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703A(d)) is amended by adding
			 at the end the following new paragraph:
						
							(4)Petition
				processAny interested party
				may file a request to have the status of Haiti reviewed with respect to the
				eligibility requirements listed in paragraph (1), and the President shall
				provide for this purpose the same procedures as those that are provided for
				reviewing the status of eligible beneficiary developing countries with respect
				to the designation criteria listed in subsections (b) and (c) of section 502 of
				the Trade Act of 1974 (19 U.S.C. 2642 (b) and
				(c)).
							.
					15405.Conditions
			 regarding enforcement of circumventionSection 213A(f) of the Caribbean Basin
			 Economic Recovery Act, as redesignated by section 15403(2) of this Act, is
			 amended by adding at the end the following new paragraph:
						
							(3)Limitation on
				goods shipped from the Dominican Republic
								(A)LimitationNotwithstanding subsection (a)(5), relating
				to the definition of imported directly from Haiti or the Dominican
				Republic, articles described in subsection (b) that are shipped from
				the Dominican Republic, directly or through the territory of an intermediate
				country, whether or not such articles undergo processing in the Dominican
				Republic, shall not be considered to be imported directly from Haiti or
				the Dominican Republic until the President certifies to the Congress
				that Haiti and the Dominican Republic have developed procedures to prevent
				unlawful transshipment of the articles and the use of counterfeit documents
				related to the importation of the articles into the United States.
								(B)Technical and
				other assistanceThe
				Commissioner responsible for U.S. Customs and Border Protection shall provide
				technical and other assistance to Haiti and the Dominican Republic to develop
				expeditiously the procedures described in subparagraph
				(A).
								.
					15406.Presidential
			 proclamation authorityThe
			 President may exercise the authority under section 604 of the Trade Act of 1974
			 to proclaim such modifications to the Harmonized Tariff Schedule of the United
			 States as may be necessary to carry out this part and the amendments made by
			 this part.
					15407.Regulations
			 and proceduresThe President
			 shall issue such regulations as may be necessary to carry out the amendments
			 made by sections 15402, 15403, and 15404. Regulations to carry out the
			 amendments made by section 15402 shall be issued not later than September 30,
			 2008. The Secretary of Commerce shall issue such procedures as may be necessary
			 to carry out the amendment made by section 15402(d) not later than September
			 30, 2008.
					15408.Extension of
			 CBTPASection 213(b) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)) is amended—
						(1)in
			 paragraph (2)(A)—
							(A)in clause
			 (iii)—
								(i)in
			 subclause (II)(cc), by striking “2008” and inserting “2010”; and
								(ii)in
			 subclause (IV)(dd), by striking “2008” and inserting “2010”; and
								(B)in clause
			 (iv)(II), by striking “6” and inserting “8”; and
							(2)in paragraph
			 (5)(D)—
							(A)in clause (i), by
			 striking “2008” and inserting “2010”; and
							(B)in clause (ii), by
			 striking “108(b)(5)” and inserting “section 108(b)(5)”.
							15409.Sense of
			 Congress on interpretation of textile and apparel provisions for
			 HaitiIt is the sense of the
			 Congress that the executive branch, particularly the Committee for the
			 Implementation of Textile Agreements (CITA), U.S. Customs and Border Protection
			 of the Department of Homeland Security, and the Department of Commerce, should
			 interpret, implement, and enforce the provisions of section 213A(b) of the
			 Caribbean Basin Economic Recovery Act, as amended by section 15402 of this Act,
			 relating to preferential treatment of textile and apparel articles, broadly in
			 order to expand trade by maximizing opportunities for imports of articles
			 eligible for preferential treatment under such section 213A(b).
					15410.Sense of
			 Congress on trade mission to HaitiIt is the sense of the Congress that the
			 Secretary of Commerce, in coordination with the United States Trade
			 Representative, the Secretary of State, and the Commissioner responsible for
			 U.S. Customs and Border Protection of the Department of Homeland Security,
			 should lead a trade mission to Haiti, within 6 months after the date of the
			 enactment of this Act, to promote trade between the United States and Haiti, to
			 promote new economic opportunities afforded under the amendments made by
			 section 15402 of this Act, and to help educate United States and Haitian
			 business concerns about such opportunities.
					15411.Sense of
			 Congress on visa systemsIt is
			 the sense of the Congress that Haiti, and other countries that receive
			 preferences under trade preference programs of the United States that require
			 effective visa systems to prevent transshipment, should ensure that monetary
			 compensation for such visas is not required beyond the costs of processing the
			 visa, including ensuring that such monetary compensation does not violate an
			 applicable system to combat corruption and bribery.
					15412.Effective
			 date
						(a)In
			 generalExcept as provided in
			 subsection (b), this part and the amendments made by this part shall take
			 effect on the date of the enactment of this Act.
						(b)ExceptionThe amendments made by section 15402 shall
			 take effect on October 1, 2008, and shall apply to articles entered, or
			 withdrawn from warehouse for consumption, on or after that date.
						IIMiscellaneous
			 trade provisions
					15421.Unused
			 merchandise drawback
						(a)In
			 generalSection 313(j)(2) of the Tariff Act of 1930 (19 U.S.C.
			 1313(j)(2)) is amended by adding at the end the following: For purposes
			 of subparagraph (A) of this paragraph, wine of the same color having a price
			 variation not to exceed 50 percent between the imported wine and the exported
			 wine shall be deemed to be commercially interchangeable..
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to claims filed for drawback under section 313(j)(2) of the Tariff Act
			 of 1930 on or after the date of the enactment of this Act.
						15422.Requirements
			 relating to determination of transaction value of imported merchandise
						(a)Requirement on
			 importers
							(1)In
			 generalPursuant to sections
			 484 and 485 of the Tariff Act of 1930 (19 U.S.C. 1484 and 1485), the
			 Commissioner responsible for U.S. Customs and Border Protection shall require
			 each importer of merchandise to provide to U.S. Customs and Border Protection
			 at the time of entry of the merchandise the information described in paragraph
			 (2).
							(2)Information
			 requiredThe information
			 referred to in paragraph (1) is a declaration as to whether the transaction
			 value of the imported merchandise is determined on the basis of the price paid
			 by the buyer in the first or earlier sale occurring prior to introduction of
			 the merchandise into the United States.
							(3)Effective
			 dateThe requirement to provide information under this subsection
			 shall be effective for the 1-year period beginning 90 days after the date of
			 the enactment of this Act.
							(b)Report to
			 International Trade Commission
							(1)In
			 generalThe Commissioner responsible for U.S. Customs and Border
			 Protection shall submit to the United States International Trade Commission on
			 a monthly basis for the 1-year period specified in subsection (a)(3) a report
			 on the information provided by importers under subsection (a)(2) during the
			 preceding month. The report required under this paragraph shall be submitted in
			 a form agreed upon between U.S. Customs and Border Protection and the United
			 States International Trade Commission.
							(2)Matters to be
			 includedThe report required under paragraph (1) shall
			 include—
								(A)the number of importers that declare the
			 transaction value of the imported merchandise is determined on the basis of the
			 method described in subsection (a)(2);
								(B)the tariff classification of such imported
			 merchandise under the Harmonized Tariff Schedule of the United States;
			 and
								(C)the transaction
			 value of such imported merchandise.
								(c)Report to
			 Congress
							(1)In
			 generalNot later than 90 days after the submission of the final
			 report under subsection (b), the United States International Trade Commission
			 shall submit to the appropriate congressional committees a report on the
			 information contained in all reports submitted under subsection (b).
							(2)Matters to be
			 includedThe report required under paragraph (1) shall
			 include—
								(A)the aggregate number of importers that
			 declare the transaction value of the imported merchandise is determined on the
			 basis of the method described in subsection (a)(2), including a description of
			 the frequency of the use of such method;
								(B)the tariff classification of such imported
			 merchandise under the Harmonized Tariff Schedule of the United States on an
			 aggregate basis, including an analysis of the tariff classification of such
			 imported merchandise on a sectoral basis;
								(C)the aggregate transaction value of such
			 imported merchandise, including an analysis of the transaction value of such
			 imported merchandise on a sectoral basis; and
								(D)the aggregate
			 transaction value of all merchandise imported into the United States during the
			 1-year period specified in subsection (a)(3).
								(d)Sense of
			 congress regarding prohibition on proposed interpretation of the term
			 sold for exportation to the united states
							(1)In
			 generalIt is the sense of
			 Congress that the Commissioner responsible for U.S. Customs and Border
			 Protection should not implement a change to U.S. Customs and Border
			 Protection’s interpretation (as such interpretation is in effect on the date of
			 the enactment of this Act) of the term sold for exportation to the
			 United States, as described in section 402(b) of the Tariff Act of 1930
			 (19 U.S.C. 1401a(b)), for purposes of applying the transaction value of the
			 imported merchandise in a series of sales, before January 1, 2011.
							(2)ExceptionIt is the sense of Congress that beginning
			 on January 1, 2011, the Commissioner responsible for U.S. Customs and Border
			 Protection may propose to change or change U.S. Customs and Border Protection’s
			 interpretation of the term sold for exportation to the United
			 States, as described in paragraph (1), only if U.S. Customs and Border
			 Protection—
								(A)consults with, and
			 provides notice to, the appropriate congressional committees—
									(i)not
			 less than 180 days prior to proposing a change; and
									(ii)not
			 less than 90 days prior to publishing a change;
									(B)consults with, provides notice to, and
			 takes into consideration views expressed by, the Commercial Operations Advisory
			 Committee—
									(i)not
			 less than 120 days prior to proposing a change; and
									(ii)not less than 60 days prior to publishing a
			 change; and
									(C)receives the explicit approval of the
			 Secretary of the Treasury prior to publishing a change.
								(3)Consideration of
			 International Trade Commission reportIt is the sense of Congress that prior to
			 publishing a change to U.S. Customs and Border Protection’s interpretation (as
			 such interpretation is in effect on the date of the enactment of this Act) of
			 the term sold for exportation to the United States, as described
			 in section 402(b) of the Tariff Act of 1930 (19 U.S.C. 1401a(b)), for purposes
			 of applying the transaction value of the imported merchandise in a series of
			 sales, the Commissioner responsible for U.S. Customs and Border Protection
			 should take into consideration the matters included in the report prepared by
			 the United States International Trade Commission under subsection (c).
							(e)DefinitionsIn
			 this section:
							(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate.
							(2)Commercial
			 operations advisory committeeThe term Commercial
			 Operations Advisory Committee means the Advisory Committee established
			 pursuant to section 9503(c) of the Omnibus Budget Reconciliation Act of 1987
			 (19 U.S.C. 2071 note) or any successor committee.
							(3)ImporterThe
			 term importer means one of the parties qualifying as an
			 importer of record under section 484(a)(2)(B) in the Tariff Act
			 of 1930 (19 U.S.C. 1484(a)(2)(B)).
							(4)Transaction
			 value of the imported merchandiseThe term transaction
			 value of the imported merchandise has the meaning described in section
			 402(b) of the Tariff Act of 1930 (19 U.S.C. 1401a(b)).
							
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
